    Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 1 of 547



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


AUGUST CABRERA, M.G.C., by and through his
next friend August Cabrera, R.X.C., by and through
his next friend August Cabrera, CORBIN
CABRERA, GILLIAN LEIGH CABRERA,
ROBERT CABRERARONALD PAUL HOPKINS,
SUZANNE RENAE MARTINEZ, JD PROSSER,
ROBERT CABRERA, DANIEL MATIAS
CABRERA, GLORIA DIANE TRELFA,
CHARLES E. ADKINS, SHEILA G. GOOD,
VELVET L. ADKINS, ALMA MURPHY, LUCAS
GONZALES, PAUL MURPHY, JOSE ALEMAN,                    Case No.: _____________
STEPHANIE HAGER, GINNY LAMB, SHERRY                    19-cv-03833-EGS
LOAN, LINDA PHANEUF, CAITLIN
ELIZABETH ANDERSON, L.G.A., by and through
her next friend Caitlin Elizabeth Anderson, BOBBY      JURY TRIAL DEMANDED
GENE ANDERSON, PATRICIA MARLENE
GOODWIN, APRIL LYNN ANDERSON, BOBBY
JOE ANDERSON, JOHN DAVID ANDERSON,
MARGARET ANDERSON, ROSA IRMA
HALLIDAY, ARMANDO OCHOA, EDUARDO
OCHOA, BRAD JOSEPH HALLIDAY, CHERYL
ATWELL, ERIN RIEDEL, CHRISTOPHER
BALDRIDGE, E.B., by and through his next friend
Christopher Baldridge, L.B., by and through his next
friend Christopher Baldridge, S.B., by and through
her next friend Christopher Baldridge, JESSIE
BALDRIDGE, VIRGINIA NEWSOM, KYLE
BALDUF, BRETT BARRETT, SHANNON
DENISE COLLINS, APRIL ANGEL BAYS,
TIMOTHY LEE BAYS, BRENDA GRINER,
LINDSAY REDOUTEY, ANGELA
FRITZGESKAHLER, JAMES BELL, PAMELA E.
ALEXANDER BELL, LONDON JACINDA BELL,
ANDREA ROE, SCOTT BENNEDSEN, TRACY
BENNEDSEN, JAMIE JOHANNA COATES,
FREDERICK C. BENSON, BEVERLY MILLS,
BRIANNA N. BENSON, BETHANY ANN
BENTON, MARY BORDER, KATHERINE
ABREU-BORDER, DELAYNIE K. PEEK, JAMES
MICHAEL BOUCHER JR., JAMES BOUCHER
SR., KIMBERLEY BOUCHER, BRITANY
BOUCHER, FRANCISCO JAVIER BRISEÑO
    Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 2 of 547



GUTIERREZ, LUIS BRISEÑO, SUSAN
BRODEUR, D.L.B., by and through his next friend
Susan Brodeur, E.L.B., by and through her next
friend Susan Brodeur, JOYCE A. BRODEUR,
LAWRENCE A. BRODEUR, ARIELL S.
TAYLOR, individually, and for the estate of
CHRISTOPHER L. BROWN, BARBARA
BROWN, HAROLD BROWN SR., REGINA
BROWN, PAULA RICH, RICHARD G.
BRUNKHORST, JANICE HARRIMAN BRYANT,
S.L.B., by and through his next friend Janice
Harriman Bryant, WILLIAM MICHAEL BURLEY,
TAMMY OLMSTEAD, MICHAEL COLLINS,
DAN OLMSTEAD, JAMES REGINALD
CAMPBELL, ARTHUR CAMPBELL, AUDREY
CAMPBELL, TINA MARIE CAMPBELL, MARIA
CARDOZA, RAMIRO CARDOZA SR., RAMIRO
CARDOZA JR., JEFF CARON, CASSANDRA
CARON, KAREN CARON, SUMER J. ROBERTS,
JON CENTANNI, MARCUS CHISCHILLY,
GLENN CHISHOLM, LINDA REYNOLDS,
KARMA CHISHOLM, DONNA BALL, MICHAEL
CHRISTIAN, MICHAEL AARON CHRISTIAN,
KEYKO D. CLARK, CORTEIZE CLARK,
PRECIOUS CLARK, CLEVELAND DAVIS,
JONATHAN CLEARY, APRIL CLEARY, HOLLY
CONRAD, B.C., by and through his next friend
Holly Conrad, KENNETH COTTLE, ROSS COX,
NICOLE COX, A.C., by and through his next friend
Ross Cox, B.C., by and through his next friend Ross
Cox, H.C., by and through her next friend Ross Cox,
PEYTON COONEY, DAVID AARON CROW,
CHERYL A. CULBRETH, WALTER L.
CULBRETH, JAMES FARRIS CULLINS JR.,
COOPER HENRY PIKE CULLINS, DONAVAN
KURT SCHILLING CULLINS, BARBARA
SCHILLING, ANTHONY D’AUGUSTINE,
PATRICIA D’AUGUSTINE, JENNIFER
D’AUGUSTINE, NICOLE D’AUGUSTINE,
MICHELE KULESA, SAMANTHA DAEHLING,
BRENDA DAEHLING, KIRK W. DAEHLING,
ADAM DAEHLING, KAYLA MARIE
DAEHLING, MARCUS DANDREA, N.D., by and
through her next friend Marcus Dandrea, LEANORA
DANDREA, MARK WILLIAM DANDREA, H.D.,
by and through her next friend Leanora Dandrea,
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 3 of 547



I.D., by and through his next friend Leanora
Dandrea, BENJAMIN DANDREA, GABRIEL
DANDREA, HANNAH DANDREA, JOSHUA
DANDREA, SAMUEL DANDREA, JAMES L.
DANIELS, LUCAS DANIELS, SOPHIE
DANIELS, ROBERT CHARLES DARROUGH,
JUDITH SARA DARROUGH, HELENA DAVIS,
C.D., by and through his next friend Helena Davis,
DON DAY, KATHY DAY, TEDDI
DEYOUNGJOSEPH ROGER DESLAURIERS,
LISA DESLAURIERS, TEDDI DEYOUNG,
ALBERTO D. DIAZ, KAYLA N. DIAZ, N.J.D, by
and through her next friend Kayla N. Diaz, N.J.A.D.,
by and through her next friend Kayla N. Diaz,
FRANCES P. DIAZ, MAXIMO DIAZ, ANTHONY
M. DIAZ, MATTHEW J. DIAZ, PATRICIA
ELSNER, KELSEY THOMAS, MARK ELSNER,
JACKIE ALLEN, MARK ANTHONY ELSNER,
KELLI DODGE, B.C.D., by and through his next
friend Kelli Dodge, P.A.D., by and through her next
friend Kelli Dodge, JULIE SCHROCK, RYAN
DONAHUE, CHANDLER SCHROCK, TAYLOR
SCHROCK, ROBERT ALEXANDER DOVE,
ROBERT L. DUNNING, TOMOE DUNNING, JOY
COY, ERICH ELLISJ.G.A., by and through his next
friend Jamie Allison, KYLE EDGERTON, ERICH
ELLIS, JAMES RUSSELL ELLIS, JOELLE R.
ELLIS, JOHN F. ELLIS, JAMES EARL ELLIS,
BRIAN EDWARD ELLIS, JULIE ANN ELLIS,
VANESSA MARIE ANZURES, VICTOR
RAYMOND ELLIS, DENNIS JOHN ELM,
DONNA LEE ELM, CATHERINE ELM
BOATWRIGHT, MARGARET ELM CAMPBELL,
MATTHEW ELM, CHRISTINE RANGEL,
KRISTEN A. ELWELL, E.M.E., by and through her
next friend Kristen A. Elwell, N.B.E., by and through
his next friend Kristen A. Elwell, SUSAN
BURKHARD, CHARLES ESSEX, MARION
RUTH HOPKINS, JOHN EWY, JOHN L. FANT,
DAVID FINGAR, RHONDA G. FINGAR,
ANDREA DIETZ, BUFORD JEREMIAH FINGAR,
DONALD JOSHUA FINGAR, C.F., by and through
his next friend Stephanie Jane Fisher, K.F., by and
through his next friend Stephanie Jane Fisher,
STEPHANIE JANE FISHER, THOMAS
ANTHONY FOGARTY, STEPHANIE FREEMAN,
    Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 4 of 547



KATIE C. FREEMAN, K.M.F., by and through her
next friend Katie C. Freeman, W.D.F., by and
through his next friend Katie C. Freeman, BRIAN
FREEMAN, LOUELLA E. FRISON, JOSEPH D.
GARRISON, KENDRA GARZA, DAVID PIEPER,
GAYLE MARIE PIEPER, KAILA CARRIER,
TROY M.W. PIEPER, JUDITH ROWE GENTZ,
JOANNA GILBERT, PATRICIA GOINS, PAUL
EDWARD GOINS III, EMMITT DWAYNE
BURNS, JANICE CARUSO, DANA RAINEY,
JOHN WAYNE GOLDSMITH, LORIE
GOLDSMITH, L.C.D., by and through his next
friend, Bridgett L. DeHoff, KIRK ANDREW
GOLLNITZ, TYLER GOLLNITZ, CEDRIC
FRANK GORDON, ANN L. GOULD, JAMES A.
GOULD, JULIANNA SYMKOWIAK, A.J.Q., by
and through her next friend Kevin L. Grady, JAMES
A. GRADY, JAMES MICHAEL GRADY, KEVIN
L. GRADY, SUNI CHABROW, KRISTIN
CARACCIOLO, PAIGE ERLANGER, LOWELL
HANSONTRAVIS SCOTT GREEN, JULIE
GREEN, A.G., by and through her next friend Travis
Scott Green, A.G., by and through her next friend
Travis Scott Green, E.G., by and through her next
friend Travis Scott Green, T.G., by and through her
next friend Travis Scott Green, GLENDA GREEN,
COLBY ANDERSON, HAYLEY ANDERSON,
MATT GRIFFIN, SHAWN PATRICK GRIFFIN,
SHEILA RISTAINO, CAROL GRIFFIN, DANIEL
GRIFFIN, CELESTINA GROCHOWIAK, D.G., by
and through his next friend Celestina Grochowiak,
CARLOS BENJAMIN GROSS RIOS SR.,
SOCCORO GROSS PANIAGUA, CARLOS
BENJAMIN GROSS PANIAGUA, FELICIA
GROSS PANIAGUA, LOWELL HANSON JR.,
MEGAN KATHLEEN DOHN, CYNTHIA
HANSON, JERRY HARDISON, TERESA
HARDISON, JUSTINA HARDISON, BRIAN
HARPER, ANGELA MARIE HARPER, HOLLY
MARIE HARPE, JOSEPH TROY HULSEY JR.,
SORAINYA HARRIS, TENNYSON CHARLES
HARRIS, TIFFANY DOTSON, ASHLEY
MICHELLE HARRIS, CHRISTOPHER WAYNE
JOHNSON, DAVID L. PARKER, FELICIA ANN
HARRIS, MICHAEL RUFUS II, STEPHANIE
RUFUS, RUTH M. HARTON, DAUS ISAIAH
    Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 5 of 547



HEMPKER, DENNIS HEMPKER, JEWELYN
HEMPKER, ALEX HENIGAN, TODD MCCLAIN
HENIGAN, JOAN THELMA HENSLEY, TERRY
L. HENSLEY, EVANGELINE FERRERA, DON
HERNANDEZ, EDUARDO FERRERA, CONNIE
DIANNE BECK HERZEL, STEPHANIE LYNN
HAYHURST, ANDREA HIDALGO, JORGE
HIDALGO, CHRISTEN ELAINE HOLLEY,
S.G.C.H., by and through her next friend Christen
Elaine Holley, CHARISSA DELGIORNO,
DOMINIC GIACCHI, ALYSSA NICOLE
SHERIDAN, ANDREW SHAWN SHERIDAN,
KEVIN HONAKER, SONGMI KIETZMANN,
BENJAMIN HORSLEY, JOHN HORSLEY, BART
LARUE HOWARD, CONSTANCE LOUISE
HOWARD, ALEXANDER JAMES HOWARD,
OLIVIA MARIE HOWARD, KRISTINE ANNE
ZITNY, ERIC M. HUNTER, KENNA HUNTER,
J.H., by and through his next friend Kenna Hunter,
K.H., by and through her next friend Kenna Hunter,
BETTY DARLENE BLACK, JOEY J. HUNTER,
JOEY J. HUNTER II, NICHOLAS WALTER
ROBINSON IV, JESUS INFANTE, JESSICA
INFANTE, JUAN INFANTE, MICHAEL K.
INGRAM SR., JULIE INGRAM, PAUL ELMER
JAYNE, CHERYL JOHNSONADAM JACKS,
PAUL ELMER JAYNE, SHERRY A. SKEENS,
ADAM MATTHEW JAYNE, G.A.S., by and
through his next friend Kent Alan Skeens, T.L.S., by
and through his next friend Kent Alan Skeens,
Z.R.S., by and through her next friend Kent Alan
Skeens, KENT ALAN SKEENS, DARIUS
LERONE JOHNSON, JUDY B. CUSACK,
DENNIS JOHNSON, TERI JOHNSON, CHERYL
JOHNSON, KEVIN KING, STEPHANIE ANN
MILLER, ANNGEL JOY NORKIST, H.N., by and
through his next friend William Newnham, AUJZA
NORKIST, WILLIAM NEWNHAM, MICHAEL
KISSELOFF SR., MILAGROS KISSELOFF,
EDWARD KLEIN, BRANDON KORONAABBY
KNAPP-MORRIS, K.K., by and through her next
friend Abby Knapp-Morris, BRANDON KORONA,
BRIAN LAMBKA, JORDAN LAMBKA, ELLIOT
LANDER, HOLLAN LANDER, T.L., by and
through her next friend Elliot Lander, GREGORY N.
LANDER, KIMBER MORIN, ERIC LANDER,
    Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 6 of 547



CATHERYN SCHOENFARBER, NATASHA
BUCHANAN, L.A.E.L.B., by and through her next
friend Natasha Buchanan, S.L.L.B., by and through
her next friend Natasha Buchanan, DOUGLAS A.
LANDPHAIR, JEAN S. LANDPHAIR,
MEREDITH LANDPHAIR, MIRANDA
LANDRUM, B.R.L., by and through her next friend
Miranda Landrum, G.B.L., by and through his next
friend Miranda Landrum, JAMES R. LANDRUM,
JANET LANDRUM, DAVID WILLIAM
HAALILIO LAU, HAMIDE LAU, K.L., by and
through his next friend David William Haalilio Lau,
M.L., by and through her next friend David William
Haalilio Lau, ALEXANDER LAU, VIVIAN
PERRY, HOLLY LAU ABRAHAM, LEROY
WINGKIT LAU JR., MICHELLE LEE
RAUSCHENBERGER, JAMMIE JOANN SMITH,
CRAIG LEICHT, SHIRLY A. LEICHT,
ELIZABETH C. LEICHT, JESSE H. LEICHT,
JONATHAN LEICHT, MARY ROSE LEICHT,
SARAH GRACE LEICHT, JARED SATOSHI
LEMON, K.E.L., by and through her next friend
Jared Satoshi Lemon, FRANK L. LEMON, JACKIE
L. LEMON, BENJAMIN LEMON, MATTHEW C.
S. LEMON, NATHAN KENJI LEMON, CHARLES
S. LIGON, C. RICHARD LOONEY, MARTHA
LOONEY, MICHAEL DAVITTTODD SIMPSON
LOVE, MARTIN E. MADDEN, MARTIN P.
MADDEN, LINDSEY R. MALDONADO,
PAMELA J. MADDEN, KYLE MALIN, ALICIA
MALIN, C.M., by and through his next friend Alicia
Malin, K.M., by and through his next friend Alicia
Malin, TAYLOR MARTA, KRISTIE
SURPRENANT, BOB SURPRENANT, BRIAN M.
MARTIN, JULIE K. MARTIN, CATHERINE G.
MARTIN, ELIZABETH A. MARTIN, THOMAS
PIERCE MAYS, ALYSON OVERMAN
RODGERS, CODY CHEYENNE MAYS, TAMMY
RENEE MAYS, ANNIE L. MCBRIDE, CHESTER
R. MCBRIDE SR., JOYCE PATRICIA PAULSEN,
KEVIN WILLIAMS, SONJA MCDANIEL, M.M.,
by and through his next friend Sonja McDaniel, J.G.,
by and through his next friend Sonja McDaniel,
CHARLETTE GILBERT, CHARMAINE RENEE
GILBERT, JORDAN GILBERT, JASMINE
THOMAS, KATHLEEN MCEVOY, MICHELLE
    Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 7 of 547



ROSE MCEVOY, PATRICK CHARLES
MCEVOY, JANICE H. PROCTOR, LUANN
VARNEY, SHANNON K. MCNULTY, JOHN
MEANS, NICHOLAS D. MENDES, CLARENCE
JOSEPH METCALF, KIMBERLY METCALF,
JEREMY J. METZGER, SARAH BETH MILLER
MORGAN, TERRY MITTLERTHERESA
KARLSON, CRISTINE MITTLER, TERRY
MITTLER, JOYCE L. TURNER, MISTY MARIE
BARCLAY, ALEXANDER LEE MITTLER,
CARMELITA D. FERNANDO, GLADYS DEL
VALLE MONTANEZ, KIARA C. PEREZ, RENES
PEREZ, ANDREA KESSLER, JOSE ALBERTO
MORGADO, ERIC MORGADO, SUSAN
MORRISON, MIRIAM A. MULLEN, WILLIAM J.
MULLEN, CATHERINE MULLINS, THOMAS
MULLINS, BETHANY ROSE MULLINS
RANDALL, CHET MURACH, WILLIAM
ANTHONY MURACH, HUGH DEAN NEENAN,
KATHLEEN MARIE NEENAN, TIMOTHY F.
NEENAN, LESA COON NEENAN, GABRIEL
NEGRON, MARTA TORRES, JOSE NEGRON,
MARIBEL NEGRON, MARVIN NEGRON,
AMANDA NEWMAN, DERRICK ANTHONY
DAVIS, DONALD EDWARD NEWMAN SR.,
CYNTHIA NICHOLS, DOUGLAS NICHOLS,
BRANDON NICHOLS, BECKY S. POOCK,
ROGER POOCK, PATRICIA A. NICOL, ROLAND
N. NICOL, ALAINA NICOL, ROLAND J. NICOL,
THOMAS PRIOLO, SUSAN NOVAK, JESSICA
NOVAK CRUZ, CREIGHTON DAVID OSBORN,
KADE M. OSBORN, KATLYN M. OSBORN,
CHRISTA L. OSBORN, JULIA OTT, MINDYLOU
PARESI, ELIZABETH SANTINA PARESI, JANET
G. PARESI, SANTINA CARTISSER, TERRY
PARESI, ALEXANDRA VANDENBROEK, JOHN
O. PATTERSON, ADAN PEREZ, ANTHONY
PEREZ, NICHOLAS JOSEPH FRANCIS PEREZ,
ASHLEY PETERS, G.R.P., by and through his next
friend Ashley Peters, DEBORAH JEAN PETERS,
DENNIS W. PETERS, CHRISTINE H. PHILLIPS,
S.N.P., by and through her next friend Christine H.
Phillips, GLENDA WILLARD, MICHELLE
HOCK, RANEE MASSONI, JORDAN PLUNK,
JUSTIN T. PLUNK, JANIE RABALAIS
GONCALVES, AARON WILLIAM PRESCOTT,
    Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 8 of 547



JACOB RICHARD PRESCOTT, JOSHUA
MICHAEL PRESCOTT, CYNTHIA L. PYEATT,
LON SCOTT PYEATT, EMILY SMALLEY,
LONA L. BOSLEY, ANDREA N. RATZLAFF,
BLAINE A. REDDING, HEATHER L. REED,
DAVID REED, DOLORES A. REED, SCOTT
REGELIN, SHIRENE REGELIN, CASSIE MARIE
RICHARDSON, CYNTHIA JEFFRIES
RICHMOND, RANDY RISTAU, H.R., by and
through her next friend Randy Ristau, SUZANNE
RISTAU, CHRISTOPHER POWERS, JANNETT
CECILIA ROBERTS, E.N.R., by and through his
next friend Jannett Cecilia Roberts, MIGUEL
ANGEL NATHANIEL ROBERTS, MIRIATLIZ
ROBERTSCARLOS CRUZ, JOEL C. CRUZ,
LESLIE RODRIGUEZ, R.G., by and through her
next friend Leslie Rodriguez, RODOLFO
RODRIGUEZ SR., RODZIE EFREN
RODRIGUEZ, ANGELA RITA MARIE ROGERS,
BARBARA A. ROLAND, MARK K. ROLAND,
ERICA M. ROLAND, LIESELOTTE R. ROLDAN,
ANGEL R. ROLDAN, MATTHIAS P. ROLDAN,
SAMANTHA G. ROLDAN, CHRISTOPHER J.
ROSEBROCK, ALEX JASON ROZANSKI,
COLLEEN WHIPPLE, NATALIE SCHMIDT,
A.L.S., by and through his next friend Natalie
Schmidt, LEEANN SCHMIDT, PHILLIP J.
SCHMIDT, BRANDON TYLER SCHMIDT,
DUANE SCHULTZ, THOMAS SCHWALLIE,
DAVID SHANFIELD, PAMELA SHANFIELD,
SYDNEY SHANFIELD, SHERRY JEAN PEPPER,
SUZI L. FERNANDEZ, LOWELL BRENT
SIBLEY, individually, and for the estate of
FORREST B. SIBLEY, SPENSER J.
FERNANDEZ, JORDAN L. SIBLEY,
GEORGANNE M. SIERCKS, G.S., by and through
his next friend Georganne M. Siercks, G.S., by and
through his next friend Georganne M. Siercks,
JACQUELINE B. THOMPSON, RANDOLPH D.
THOMPSON, BRITTNEY BULLOCK, ANDREW
SLACK, JESSE SLACK, JONATHAN H. SLACK,
LAUREN SLACK, ROSE ANN CROSSMAN,
JESSICA COOK, MARY BETH SMEDINGHOFF,
THOMAS SMEDINGHOFF, JOAN M.
SMEDINGHOFF, MARK T. SMEDINGHOFF,
REGINA C. SMEDINGHOFF, DELORIS SNOW,
    Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 9 of 547



M.B., by and through her next friend Deloris Snow,
DAMEN SNOW, DINEEN SNYDER, EDWARD
SNYDER, DAMIEN EDWARD SNYDER,
NATASHA A. SNYDER, LARRY MICHAEL
SOLESBEE, TRINA SOLESBEE, GUSTAVO
ALFONSO SOLTERO SR., MARIA SOLTERO,
ADRIAN CARRILLO SOLTERO, DONNA J.
SOUFRINE, MICHAEL J. SOUFRINE, GARRY
LEE SPARKS, JAN MARIE HURNBLAD
SPARKS, ERIK SPARKS, ZACHARY DOUGLAS
SPARKS, JANE SPARKS, TINA LYNN
SEEKINSANNETTE SPEHAR, PATRICK
SPEHAR, LISA MARTINUSEN, MARIE
SENTINA MIELKE, JACOB LOUIS SPEHAR,
LUKE SPEHAR, TINA LYNN SEEKINS,
MITCHELL L. STAMBAUGH, PAUL ALLEN
STARNER, RAQUEL J. STARNER, AMBERLY
G. STARNER, HUNTER S. STARNER, BRUNO T.
STOECKLI, BILLY MICHAEL STOUT, ROBIN
STOUT, MELISSA STOUT, MICHAEL DAVID
STOUT, GARRETT LAYNE FUNK, ERIN
NICOLE GOSS, SUMMER BREANNE SUTTON,
HARRIET SUTTON, TRECIA BROCK HOOD,
WENDY SHEDD, FREDDIE DEWEY SUTTON,
DURAND S. TANNER, KELLY N. TANNER,
MEGAN E. TANNER, EVELYN TAYLOR,
DANICA THOMAS, L.T., by and through her next
friend Danica Thomas, JULIE MAGANA, RYAN
GREGORY TIMONEY, DIANE TIMONEY,
GREGORY TIMONEY, FREDERICK ALLEN
TOLON, ESTA SMITH, JOE TORIAN, EMILY
TORIAN, NATHAN EWELL TORIAN, JIMMY
SMITH, BRITTANY TAYLOR TOWNSEND,
KEVIN TRIMBLE, MICHAEL VERARDO,
TAMARA ANNE BOYETT, TERRY LYNN
BOYETT, BARRY WELCH, LORRIA WELCH,
ZACKARY WELCH, JOHN M. WEST, MARCIA
M. WEST, KRISTINE WILLIS, DAVID WHIPPLE,
KIMBERLEY A. WHIPPLE, BRIAN GREGORY
CLYBURN, SEAN WHIPPLE, ANTHONY
CURTIS WHITE, A.E.W., by and through his next
friend Anthony Curtis White, Z.L.W., by and through
his next friend Anthony Curtis White, LAURA
WHITE, MARK ANTHONY WHITE, JENNIFER
LYNN WHITE, MARTHA CAROLINA SMITH,
individually, and for the estate of JAMES T.
   Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 10 of 547



WICKLIFF-CHACIN, THOMAS ELMER
WICKLIFF, MICHELLE CAROLINA ROTELLI,
CLARENCE WILLIAMS JR., TALISA SHERVON
WILLIAMS, SAMANTHA SHERVON
WILLIAMS, ABRILL RENEE
WILLIAMS-OSBOURNE, CHERYL SPIVEY,
CORBIN WAYNE HUNT, DANA MARIE
BERNHARDT, MARY LEE WISE, MARY
HEATHER WISE, E.P., by and through his next
friend Dana Marie Bernhardt, MARK G. WORLEY,
MONA G. BETZEN, GREGORY W. WORLEY,
F.S., by and through her next friend Ashley Rose
Serocki, DAWN MARIE PATTEE, JALISA
MARIE HAMMOND, KRISTEN COLLEEN
WRIGHT, MICHELLE MARIE
FISCHBACHSHARON K. ZAEHRINGER,
NICOLE R. SCOTT, CHRIS LEE ZIMMERMAN,
MICHELLE ZIMMERMAN, BAILY
ZIMMERMAN,

                    Plaintiffs,

             v.

BLACK & VEATCH SPECIAL PROJECTS
CORPORATION, CENTERRA GROUP, LLC, DAI
GLOBAL LLC, ENVIRONMENTAL CHEMICAL
CORPORATION, G4S HOLDINGS
INTERNATIONAL (AG) LIMITED, G4S RISK
MANAGEMENT LIMITED, JANUS GLOBAL
OPERATIONS LLC, LOUIS BERGER GROUP,
INC., LOUIS BERGER INTERNATIONAL, INC.,
LOUIS BERGER GROUP, INC. / BLACK &
VEATCH SPECIAL PROJECTS CORPORATION
JOINT VENTURE, MTN GROUP LIMITED, MTN
(DUBAI) LIMITED, MTN AFGHANISTAN,
BLUMONT, INC., BLUMONT GLOBAL
DEVELOPMENT, INC., INTERNATIONAL
RELIEF AND DEVELOPMENT, INC.,
CHEMONICS INTERNATIONAL, INC.

                    Defendants.



                           FIRST AMENDED COMPLAINT FOR
Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 11 of 547



               VIOLATION OF THE ANTI-TERRORISM ACT
           Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 12 of 547



                                                 TABLE OF CONTENTS
                                                                                                                                  Page

INTRODUCTION .......................................................................................................................... 1

THE DEFENDANTS...................................................................................................................... 9

            A.       The ArmorGroup Defendants ................................................................................. 9

            B.       The DAI Defendant............................................................................................... 10

            C.       The ECC Defendant.............................................................................................. 10

            D.       The EOD Technology Defendant ......................................................................... 10

            DE.      The LBG/Black & Veatch Defendants ............................................................. 1011

            EF.      The MTN Defendants ....................................................................................... 1112

            G.       The IRD Defendants ............................................................................................. 12

            H.       The Chemonics Defendant.................................................................................... 13

JURISDICTION AND VENUE ............................................................................................... 1213

FACTUAL ALLEGATIONS ................................................................................................... 1314

     I.           IN THE WAKE OF THE SEPTEMBER 11 ATTACKS, THE
                  AL-QAEDA-BACKED AFGHAN TALIBAN LAUNCHED A DEADLY
                  TERRORIST CAMPAIGN AGAINST AMERICANS IN AFGHANISTAN....... 1314

     II.          DEFENDANTS KNOWINGLY OR RECKLESSLY FINANCED
                  TERRORISM BY PAYING PROTECTION MONEY TO THE TALIBAN........ 1618

            A.       Defendants Operated In A Corrupt Afghan Contracting Environment That
                     Encouraged Protection Payments ..................................................................... 1718

            B.       Western Contractors Commonly Structured Their Operations In
                     Afghanistan To Funnel Protection Payments To The Taliban.......................... 2122

     III.         DEFENDANTS KNEW OR RECKLESSLY DISREGARDED THAT THEIR
                  PAYMENTS FINANCED TALIBAN ATTACKS ON AMERICANS ................ 3541

            A.       Defendants’ Protection Payments Directly Funded The Taliban’s Terrorist
                     Campaign Against Americans In Afghanistan ................................................. 3541

            B.       Defendants Knew Or Recklessly Disregarded That Their Payments
                     Financed Anti-American Terrorism.................................................................. 4048



                                                                    i
  Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 13 of 547



      C.         The U.S. Government Opposed Defendants’ Payment Of Protection Money
                 To The Taliban.................................................................................................. 5159

IV.         EACH DEFENDANT MADE PROTECTION PAYMENTS THAT IT KNEW
            OR RECKLESSLY DISREGARDED WOULD BENEFIT THE TALIBAN....... 5867

      A.         The ArmorGroup Defendants ........................................................................... 5867

            1.        The ArmorGroup Defendants Made Protection Payments To The
                      Taliban ........................................................................................................ 5867

            2.        ArmorGroup’s Protection Payments Comport With Its Other Conduct
                      In Afghanistan............................................................................................. 6978

            3.        The ArmorGroup Defendants’ Payments Had A Substantial Nexus To
                      The United States........................................................................................ 7079

      B.         The DAI Defendant........................................................................................... 7283

            1.        DAI PaidMade Protection MoneyPayments To The Taliban ..................... 7283

            2.        DAI’s Protection Payments Comport With Its Other Conduct In
                      Afghanistan ................................................................................................. 7897

      C.         The ECC Defendant.............................................................................................. 99

      D.         The EOD Technology Defendant ................................................................... 80105

      DE.        The LBG/BV Defendants ............................................................................... 85112

            1.        The LBG/BV Defendants Made Protection Payments To The Taliban ... 85112

            2.        The LBG/BV Defendants’ Protection Payments Comport With Their
                      Other Conduct In Afghanistan And Similar Markets ............................... 96129

      EF.        The MTN Defendants ..................................................................................... 99131

            1.        MTN Made Protection Payments To The Taliban.................................... 99133

            2.        MTN Supported The Taliban By Deactivating Its Cellular Towers At
                      Night ....................................................................................................... 105140

            3.        MTN’s Protection Payments Comport With Its Conduct In Other
                      Markets ................................................................................................... 109147

            4.        MTN’s Conduct Had A Substantial Nexus To The United States.......... 112150

                 a.        MTN’s conduct targeted the United States............................................. 152



                                                                 ii
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 14 of 547



                b.        MTN’s conduct relied on American contacts ......................................... 157

      G.        The IRD Defendants ........................................................................................... 173

           1.        IRD Made Protection Payments To The Taliban.......................................... 173

           2.        IRD’s Protection Payments Comport With Its Other Conduct In
                     Afghanistan ................................................................................................... 180

      H.        The Chemonics Defendant.................................................................................. 183

V.         THE TALIBAN, WITH SUBSTANTIAL SUPPORT FROM AL-QAEDA,
           USED DEFENDANTS’ RESOURCES TO COMMIT TERRORIST
           ATTACKS THAT KILLED AND INJURED AMERICANS IN
           AFGHANISTAN ................................................................................................ 121188

      A.        The Taliban Was Part Of A Terrorist Syndicate That Waged A Deadly
                Insurgency Against Americans In Afghanistan ............................................ 121188

           1.        The Taliban ............................................................................................. 122190

           2.        The Haqqani Network............................................................................. 125196

           3.        The Kabul Attack Network..................................................................... 131203

      B.        Al-Qaeda Committed, Planned, And Authorized The Terrorist Attacks That
                Killed And Injured Plaintiffs ........................................................................ 133205

           1.        Al-Qaeda’s Leadership Of The Taliban Terrorist Syndicate ........................ 205

           2.        Al-Qaeda’s Planning And Authorization Of Taliban Terrorist Attacks ....... 211

           3.        Al-Qaeda’s Direct Participation In Taliban Terrorist Attacks...................... 225

           4.        Defendants’ Knowledge of Al-Qaeda’s Role ............................................... 230

VI.        THE TALIBAN KILLED AND INJURED PLAINTIFFS THROUGH ACTS
           OF INTERNATIONAL TERRORISM THAT WERE PLANNED AND
           AUTHORIZED BY AL-QAEDA AND/OR THE HAQQANI NETWORK..... 144231

           The David E. Cabrera Family ............................................................................. 144232
           The Charles L. Adkins Family.................................................................................. 234
           The Raymond C. Alcaraz Family ....................................................................... 146235
           The Nicholas J. Aleman Family................................................................................ 236
           The William Allen Family .................................................................................. 147237
           The Billy G. Anderson Family............................................................................ 147238



                                                               iii
Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 15 of 547



   The Brian M. Anderson Family .......................................................................... 149240
   The Carlos A. Aragon Family............................................................................. 149241
   The Bradley W. Atwell Family........................................................................... 150242
   The Dillon C. Baldridge Family ......................................................................... 151243
   The Kevin B. Balduf Family............................................................................... 152244
   The Brandon A. Barrett Family .......................................................................... 153245
   The Joseph A. Bauer Family..................................................................................... 246
   The William M. Bays Family ............................................................................. 154247
   The Thomas A. Baysore Jr. Family .................................................................... 155248
   The Vincent J. Bell Family ................................................................................. 155249
   The Robert N. Bennedsen Family............................................................................. 250
   The Darrik C. Benson Family............................................................................. 156251
   The Brett Benton Family .................................................................................... 157252
   The Jeremie S. Border Family .................................................................................. 253
   The James Michael Boucher Jr. Family.............................................................. 158254
   The Francisco J. Briseño-Alvarez Jr. Family...................................................... 159255
   The David L. Brodeur Family............................................................................. 159256
   The Christopher L. Brown Family and Estate .......................................................... 258
   The Harold Brown Jr. Family ............................................................................. 160259
   The Scott W. Brunkhorst Family ........................................................................ 162260
   The Frank D. Bryant Jr. Family ................................................................................ 261
   The Nicholas B. Burley Family .......................................................................... 162262
   The Joshua R. Campbell Family......................................................................... 163263
   The Karl A. Campbell Family .................................................................................. 264
   The Kevin Cardoza Family................................................................................. 164265
   The Joseph T. Caron Family............................................................................... 165266
   The Patrick R. Carroll Family............................................................................. 166267
   The Rick J. Centanni Family .............................................................................. 167268
   Marcus Chischilly ..................................................................................................... 269
   The Benjamen G. Chisholm Family ................................................................... 167270
   The Rusty H. Christian Family ........................................................................... 168271
   The Chazray C. Clark Family ............................................................................. 169272
   The Jonathan Cleary 170 Family .............................................................................. 273
   The Timothy J. Conrad Jr. Family...................................................................... 170274



                                                       iv
Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 16 of 547



   The Robert J. Cottle Family................................................................................ 171275
   The Ross Cox Family.......................................................................................... 172276
   The Robert W. Crow Family .............................................................................. 173277
   The Justin E. Culbreth Family ............................................................................ 173278
   The Joshua J. Cullins Family.............................................................................. 174279
   The Joseph D’Augustine Family .............................................................................. 280
   The Mitchell K. Daehling Family............................................................................. 282
   The Marcus Dandrea Family .............................................................................. 175283
   The Devin J. Daniels Family .............................................................................. 177284
   The James M. Darrough Family ............................................................................... 286
   The Jonathan D. Davis Family............................................................................ 178287
   The David P. Day Family ................................................................................... 178288
   The Joseph Roger Deslauriers Family ...................................................................... 289
   The Matthew J. DeYoung Family....................................................................... 179290
   The Alberto D. Diaz Family ..................................................................................... 290
   The John P. Dion Family .................................................................................... 180292
   The Corey J. Dodge Family ................................................................................ 181293
   The Max W. Donahue Family ............................................................................ 182294
   Robert Alexander Dove ............................................................................................ 296
   The Stephen J. Dunning Family.......................................................................... 183296
   The Patrick Keith Durham Family............................................................................ 297
   The Donald R. Edgerton Family............................................................................... 298
   The Erich Ellis 184 Family....................................................................................... 299
   The Robert W. Ellis Family...................................................................................... 300
   The Vincent J. Ellis Family ...................................................................................... 301
   The Michael D. Elm Family ..................................................................................... 302
   The Kenneth B. Elwell Family ........................................................................... 184304
   The Richard A. Essex Family ............................................................................. 185305
   The Jered W. Ewy Family .................................................................................. 186306
   The Garrett A. Fant Family................................................................................. 186307
   The Jason D. Fingar Family................................................................................ 187308
   The Thomas K. Fogarty Family................................................................................ 309
   The Michael L. Freeman Jr. Family.................................................................... 188310
   The Ronald D. Freeman Family.......................................................................... 189311



                                                     v
Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 17 of 547



   The Demetrius M. Frison Family.............................................................................. 312
   The Joseph M. Garrison Family.......................................................................... 190313
   The Kendra Garza Family................................................................................... 190314
   The Joel C. Gentz Family ......................................................................................... 315
   The William Joseph Gilbert Family.................................................................... 191316
   The Paul Goins Jr. Family .................................................................................. 192317
   The Wyatt A. Goldsmith Family ........................................................................ 193318
   The Jonathan A. Gollnitz Family.............................................................................. 319
   The Brittany Bria Gordon Family............................................................................. 320
   The Kristopher J. Gould Family ......................................................................... 194321
   The Ryan J. Grady Family ........................................................................................ 322
   The Douglas J. Green Family ............................................................................. 195323
   The Travis Scott Green Family................................................................................. 325
   The Kevin J. Griffin Family...................................................................................... 326
   The Casey J. Grochowiak Family............................................................................. 328
   The William Gross Paniagua Family........................................................................ 329
   The Matthias N. Hanson Family......................................................................... 195330
   The Jeremy F. Hardison Family................................................................................ 331
   The Scott D. Harper Family................................................................................ 196332
   The Devon J. Harris Family................................................................................ 197334
   The Joshua A. Harton Family ............................................................................. 199335
   The Daus Isaiah Hempker Family ............................................................................ 336
   The Jay Henigan Family ........................................................................................... 337
   The Nicholas C.D. Hensley Family .......................................................................... 338
   The Jose A. Hernandez Family........................................................................... 199339
   The Alan Herzel Family............................................................................................ 340
   The Daren M. Hidalgo Family............................................................................ 200341
   The Floyd E.C. Holley Family............................................................................ 201342
   Kevin Honaker .................................................................................................... 201344
   The Justin L. Horsley Family.................................................................................... 344
   The Abram L. Howard Family............................................................................ 202345
   The Michael A. Hughes Family.......................................................................... 203347
   The Eric M. Hunter Family................................................................................. 203348
   The Jesse Infante Family .................................................................................... 204349



                                                      vi
Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 18 of 547



   The Michael K. Ingram Jr. Family...................................................................... 205350
   Adam Jacks ............................................................................................................... 351
   The Ryan P. Jayne Family .................................................................................. 206352
   The Darius Lerone Johnson Family.......................................................................... 353
   The Joseph D. Johnson Family ................................................................................. 354
   The Timothy L. Johnson Family......................................................................... 207355
   The Kevin King Family ............................................................................................ 356
   The Hansen B. Kirkpatrick Family........................................................................... 357
   The Denis D. Kisseloff Family ........................................................................... 207358
   Edward Klein ...................................................................................................... 208359
   The Michael J. Knapp Family................................................................................... 360
   Brandon Korona.................................................................................................. 209361
   The Todd W. Lambka Family................................................................................... 362
   The Elliot Lander Family.......................................................................................... 363
   The Jason D. Landphair Family................................................................................ 364
   The Brandon J. Landrum Family ........................................................................ 209365
   The David William Haalilio Lau Family .................................................................. 367
   The Jacob C. Leicht Family................................................................................ 210368
   The Jared Satoshi Lemon Family ....................................................................... 211370
   Charles S. Ligon........................................................................................................ 371
   The Andrew R. Looney Family .......................................................................... 212372
   Todd Simpson Love.................................................................................................. 373
   The Russell E. Madden Family........................................................................... 213373
   The Kyle Malin Family....................................................................................... 214375
   The Chase S. Marta Family ................................................................................ 215376
   The Ethan J. Martin Family ................................................................................ 215376
   The Wyatt J. Martin Family................................................................................ 216377
   The Chauncy R. Mays Family ............................................................................ 217379
   The Chester J. McBride III Family ........................................................................... 380
   The Matthew Q. McClintock Family........................................................................ 381
   The Mecolus C. McDaniel Family...................................................................... 218382
   The Richard P. McEvoy Family ......................................................................... 219383
   The Richard L. McNulty III Family ................................................................... 220385
   The Dale W. Means Family................................................................................ 221386



                                                       vii
Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 19 of 547



   Nicholas D. Mendes............................................................................................ 222387
   The Michael J. Metcalf Family................................................................................. 387
   The Jonathan M. Metzger Family............................................................................. 388
   The Paul J. Miller Family ................................................................................... 222389
   The Eugene C. Mills III Family................................................................................ 390
   The Shaun M. Mittler Family ............................................................................. 223391
   The Conrad A. Mora Family..................................................................................... 392
   The Gil I. Morales Del Valle Family........................................................................ 393
   The Travis A. Morgado Family .......................................................................... 223394
   The Donald S. Morrison Family ......................................................................... 224395
   The Sean W. Mullen Family..................................................................................... 396
   The Brandon S. Mullins Family.......................................................................... 225397
   The Thomas Paige Murach Family..................................................................... 226398
   The Brendan P. Neenan Family ................................................................................ 399
   The Carlos J. Negron Sr. Family .............................................................................. 401
   The Christopher R. Newman Family.................................................................. 226402
   The Bryan J. Nichols Family .............................................................................. 227403
   The Donald L. Nichols Family ................................................................................. 404
   The Andrew C. Nicol Family.............................................................................. 228405
   The Rafael A. Nieves Jr. Family............................................................................... 406
   The Adam J. Novak Family ................................................................................ 229407
   The Kyle B. Osborn Family...................................................................................... 408
   The Nicholas S. Ott Family ................................................................................ 229410
   The Dane Clark Paresi Family............................................................................ 230410
   John O. Patterson ...................................................................................................... 412
   The Joseph R. Perez Family...................................................................................... 413
   The Joseph Michael Peters Family ..................................................................... 231414
   The Francis G. Phillips IV Family............................................................................ 415
   The Jared C. Plunk Family.................................................................................. 232416
   The Matthew C. Powell Family ................................................................................ 417
   The Brandon Joseph Prescott Family ................................................................. 233418
   The Lucas Todd Pyeatt Family........................................................................... 234419
   The Christopher K. Raible Family............................................................................ 420
   The Thomas A. Ratzlaff Family ......................................................................... 235421



                                                      viii
Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 20 of 547



   The Blaine E. Redding Family.................................................................................. 422
   The Jesse D. Reed Family................................................................................... 235423
   The Chad R. Regelin Family .................................................................................... 424
   The Joseph A. Richardson Family ............................................................................ 425
   The Colby Lee Richmond Family............................................................................. 426
   The Michael E. Ristau Family ............................................................................ 236427
   The Edgar N. Roberts III Family ........................................................................ 237428
   The Mario Rodriguez Jr. Family......................................................................... 238429
   The Rodolfo Rodriguez Jr. Family ........................................................................... 430
   The Jason A. Rogers Family............................................................................... 239431
   The Matthew D. Roland Family ......................................................................... 240432
   The Angel Roldan Jr. Family.............................................................................. 241433
   Christopher J. Rosebrock .......................................................................................... 435
   The Nicholas J. Rozanski Family ....................................................................... 242435
   The Rex L. Schad Family ................................................................................... 242436
   The Jonathan P. Schmidt Family .............................................................................. 437
   The Nathaniel J.A. Schultz Family........................................................................... 439
   The Jacob M. Schwallie Family.......................................................................... 243439
   The Derek L. Shanfield Family .......................................................................... 244440
   The Justin B. Shoecraft Family................................................................................. 441
   The Forrest B. Sibley Family and Estate .................................................................. 442
   The Billy J. Siercks Family....................................................................................... 444
   The Amy R. Sinkler Family................................................................................ 245445
   The Wade A. Slack Family................................................................................. 246446
   The Anne T. Smedinghoff Family............................................................................ 447
   The Deangelo B. Snow Family........................................................................... 247448
   The Devin A. Snyder Family.................................................................................... 450
   The Kristoffer M. Solesbee Family .................................................................... 248451
   The Omar Soltero Family ......................................................................................... 452
   The Eric D. Soufrine Family..................................................................................... 453
   The Orion N. Sparks Family............................................................................... 248454
   The Nicholas P. Spehar Family ................................................................................ 455
   The Tyler M. Springmann Family ...................................................................... 249456
   The Cameron J. Stambaugh Family.......................................................................... 457



                                                     ix
        Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 21 of 547



              The Paul Allen Starner Family ................................................................................. 458
              The Kyle P. Stoeckli Family..................................................................................... 459
              The Kyle Brandon Stout Family ......................................................................... 250460
              The Joshua J. Strickland Family ......................................................................... 251461
              The Barry Sutton Family .................................................................................... 252462
              The Durand S. Tanner Family .................................................................................. 464
              The James E. Thode Family................................................................................ 252465
              The Allen R. Thomas Family.............................................................................. 253466
              The Jesse R. Tilton Family ................................................................................. 254467
              The Ryan Gregory Timoney Family................................................................... 255467
              Frederick Allen Tolon............................................................................................... 468
              The Aaron C. Torian Family............................................................................... 255469
              The Jon R. Townsend Family ................................................................................... 470
              Kevin Trimble..................................................................................................... 257471
              Michael Verardo ................................................................................................. 257472
              The Chad S. Wade Family ........................................................................................ 472
              The Nickolas S. Welch Family ........................................................................... 257473
              The Matthew J. West Family.............................................................................. 258474
              The Blake D. Whipple Family.................................................................................. 476
              The Benjamin D. White Family................................................................................ 477
              The James T. Wickliff-Chacin Family and Estate .................................................... 478
              The Clarence Williams III Family ............................................................................ 479
              The Leston M. Winters Family........................................................................... 259481
              The Jeremy Jason Wise Family .......................................................................... 260482
              The Mark G. Worley Family .................................................................................... 483
              The Randal P. Wright Family ............................................................................. 261484
              The Frank R. Zaehringer III Family ......................................................................... 485
              The Sonny C. Zimmerman Family ..................................................................... 262486

CLAIMS FOR RELIEF ........................................................................................................ 263487

COUNT ONE: VIOLATION OF THE ANTI-TERRORISM ACT, 18 U.S.C. § 2333(a) [
[All Defendants: Primary Liability, 18 U.S.C. § 2339A Predicate] .................................... 263487

COUNT TWO: VIOLATION OF THE ANTI-TERRORISM ACT, 18 U.S.C. § 2333(a)
[MTN Defendants: Primary Liability, 18 U.S.C. § 2339B Predicate]................................. 265489



                                                                 x
        Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 22 of 547



COUNT THREE: VIOLATION OF THE ANTI-TERRORISM ACT, 18 U.S.C. § 2333(a)
[All Defendants: Primary Liability, 18 U.S.C. § 2339C Predicate] .................................... 266491

COUNT FOUR: VIOLATION OF THE ANTI-TERRORISM ACT, 18 U.S.C. § 2333(a)
[U.S. Defendants: Primary Liability, 50 U.S.C. § 1705(a) Predicate]................................. 268492

COUNT FIVE: VIOLATION OF THE ANTI-TERRORISM ACT, 18 U.S.C. § 2333(d)
[All Defendants: Aiding-And-Abetting Liability, Attack Predicate] .................................. 269494

COUNT SIX: VIOLATION OF THE ANTI-TERRORISM ACT, 18 U.S.C. § 2333(d) [
[All Defendants: Aiding-and-Abetting Liability, RICO predicate] ..................................... 271495

JURY DEMAND .................................................................................................................. 273498

PRAYER FOR RELIEF ....................................................................................................... 274498




                                                                 xi
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 23 of 547



                                       INTRODUCTION

       1.      This lawsuit seeks damages under the federal Anti-Terrorism Act on behalf of

American service members and civilians, and their families, who were killed or wounded while

serving their country in Afghanistan between 2009 and 2017. While these men and women

worked to rebuild post-invasion Afghanistan, they were attacked by aan al-Qaeda-backed,

Taliban-led terrorist insurgency that Defendants helped finance. Defendants supported the

Taliban for a simple reason: Defendants were all large Western companies with lucrative

businesses in post-9/11 Afghanistan, and they all paid the Taliban to refrain from attacking their

business interests. Those protection payments aided and abetted terrorism by directly funding an

al-Qaeda-backed Taliban insurgency that killed and injured thousands of Americans. The

allegations below are based on severalmore than 10 confidential witnesses with direct and indirect

knowledge of the alleged facts; internal company documents; declassified

governmentmilitary-intelligence reporting; congressional testimony, and reports, and

investigations; press accounts; and Plaintiffs’ own recollections.

       2.      After the Taliban’s initial losses in the wake of the U.S. military’s post-9/11

invasion, it regenerated as a deadly terrorist insurgency intent on expelling Coalition forces

fromand deposing Afghanistan and re-establishing nationwide Islamic rule’s recognized

democratic government. Reliable funding was essential to that goal. Thus, inIn 2005, the

Taliban’s central leadership council (called the “Quetta Shura”) began prescribing regulations for

extracting protection money from international businesses operating in Afghanistan. To that end,

the Taliban systematically approached companies operating in its areas of influence and demanded

a percentage of their revenues. The Taliban motivated companies to make the payments by

presenting them with a choice: either meet the Taliban’s monetary demands and help fund its




                                                 1
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 24 of 547



insurgency, or faceelse spend even more money on expensive security measures to fend off the

risk of future terrorist attack. Taliban attacks.

        3.      Defendants agreed to the Taliban’s demands. The details varied – some

Defendants worked on development projects, others provided private-security services, while

another operated a cellular-telephone network – but each owned valuable business assets in areas

vulnerable to Taliban attack. To protect those businesses and growmaximize their profits,

Defendants paid the Taliban to leave them alone. The payments saved Defendants money: it was

cheaper to buy off the Taliban than it would have been to invest in the security necessary to

mitigate the terrorists’ threats. And, generally speaking, the payments worked as intended. Paying

the Taliban reduced the frequency with which Defendants themselves faced the threat of terrorist

attack, and it allowed them to cut corners on security too. One American business owner who paid

protection money described the typical mindset in slightly hyperbolic (yet no less revealing) terms:

“We don’t need any security if the payments are made. Nobody f---s with us.”

        4.      Defendants’ protection payments adhered to the common practice followed by

certain corruptmost contractors in post-9/11 Afghanistan. ManyMost contractors viewed terrorist

protection payments as the cost of doing business, and they openly admitted as much. Typical

statements by companies operating in Taliban-controlled areas included: “I pay the Taliban not to

attack my goods, and I don’t care what they do with the money”; “You have to [pay the Taliban].

Everybody does”; and “We assume that our people are paying off the Taliban.” Investigations by

U.S. military-intelligence agencies, USAID, Congress, and investigative journalists also

documented similar payments. As one Kabul-based reporter summarized the evidence in 2009,

“virtually every major project includes a healthy cut for the insurgents.” It was accepted wisdom

on the ground that, to maximize profits in Afghanistan, companies commonly paid protection




                                                    2
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 25 of 547



money tojournalists all confirmed that such statements matched the reality on the ground. In one

vivid example reported by Bob Woodward, a senior U.S. official told the White House in 2009 that

“[a]ll the contractors for development projects pay the Taliban for protection and use of the roads,

so American and coalition dollars help finance the Taliban.” Under that prevailing industry

practice, companies typically paid the Taliban in amounts worth between 20 and 40 percent of the

value of the project being “protected.”

       5.      Defendants often (but not always) paid the Taliban through their local

subcontractors, in an effort to reduce the risk the payments would be traced back to them. Many

projects in Afghanistan involved chains of subcontractors – in which a prime contractor funneled

both the work and the money through layers of additional corporate entities – and Defendants

exploited that structure to enablefacilitate payments to insurgents without detection. Indeed,

Defendants often hired private-securitylocal subcontractors with the knowledge thatintending for

those companies wouldto deliver “security” for Defendants’ projects by paying off the Taliban.

Those protection payments were typically structured in one of two ways. TheFirst, the payments

often took the form of cash transfers – routed through Afghanistan’s hard-to-trace hawala system

– to Taliban agents. Alternatively, the payments sometimes took the form of salary disbursements

to Taliban “guards” that Defendants (or their subcontractors) hired directly ontoput on their

payroll. Either way, the logic was the same. Defendants decided that buying off the terrorists was

the most efficient way to operate their businesses while managing their own security risks – even

though doing so jeopardized other American lives.

       6.      DefendantsEach Defendant financed the Taliban through protection payments from

at least 20062008 until 2014.at least 2013. The allegations of such payments below include (but

are not limited to) the contract numbers on which Defendants made the payments; the identities of




                                                 3
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 26 of 547



the corrupt subcontractors they used to facilitate the flow of money; indications of how they

concealed the payments on their books; and examples of specific payments made by each. The

details varied by Defendant. Some relied on corrupt security companies to deliver protection

money to secure their expensive development projects. One openly admitted to heading off

“Taliban . . . demand[s] [for] payment” by “employ[ing] folks affiliated with them.” Another

made cash payments to discourage the Taliban from attacking its cellular towers. Yet another

hired a subcontractor that the U.S. government determined was “supporting the insurgency” and,

after learning of it, agreed to paypaid the subcontractor $1.5 million anyway. And still others

sourced their security guards from Taliban cutouts with colorful, Reservoir Dogs-inspired

nicknames like “Mr. Pink,” “Mr. White,” or “Commander Blue.” A Taliban warlord employed by

the ArmorGroup Defendants even engaged in a literal firefight with Coalition forces, after the U.S.

military raided the when his Taliban meeting he was hosting.raided.

       7.      The MTN Defendants went beyond financing Taliban operations and ventured into

active coordination. Not only did MTN make payments that financed terrorism; it also deactivated

its cellular network at night because the Taliban toldasked it to. Nighttime cellular service was

important to Coalition intelligence-collection efforts: it allowed human sources to call Coalition

tip lines inconspicuously, and active phone signals allowed U.S. special operators to track

high-value terrorists for nighttime capture-or-kill raids. For those reasons, the Taliban demanded

that cellular-network operators switch off their signals at night. MTN, in response, openly

admitted to “obey[ing] the [Taliban’s] orders.” It did so even though the Taliban’s stated reason

for issuing them was to interfere with Coalition intelligence activities. When asked why it

complied, MTN stated it could not “ ‘afford to be seen as siding with the Afghan government

against the Taliban . . . [Y]ou have to prove in words and in deeds that you are neutral.’ ””




                                                 4
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 27 of 547



       8.      Defendants’ conduct supported the Taliban’s terrorist campaign against Americans

in Afghanistan. When Defendants paid the Taliban not to attack them, they were not reducing the

overall threat of terrorist attack. Instead,violence; they were simply redirecting the attacks to other

targets while supplying the Taliban with funding to cover the costs of its escalating– including

Plaintiffs and their family members. At the same time, Defendants’ financing intensified the

Taliban’s terrorist insurgency. Protection money was quantitatively significant – by most

accounts the Taliban’s first-largest (or- second-largest) funding source overall – and the Taliban’s

highly disciplined process for extracting it made for an especially potent form of terrorist finance.

Indeed, evenEven relatively smalllow-dollar protection payments had an outsized effect on the

Taliban’s terrorist capabilities and could subsidizeby subsidizing salaries and weapons for

multiple terrorists. Defendants’ decision to make much larger, seven-figure payments – running

into the millions of dollars – had an even greater effect: it translated directly into substantial

numbers of fighters, weapons, and bombs that the Taliban used to kill and injure U.S. troops.

Plaintiffs bore the consequences of that tragic decision.

       9.      Beyond paying the Taliban directly, Defendants also knew or recklessly

disregarded that their subcontractors used Defendants’their money to make protection payments.

That practice was an open secret in Afghanistan and communicated repeatedly to firms operating

there. For example, in a 2009 Time Magazine cover story, the author observed that “protection

payments are so widespread that one contractor I interviewed responded incredulously to

questions about how the system worked. ‘You must be the only person in Afghanistan who

doesn’t know this is going on,’ he said.” When Defendants paid their crooked local subcontractors

for “security” in that environment, they knew full well where the money was going. That is why

the lead forensic accountant for a U.S.-military-led interagency task force blamed Western




                                                  5
       Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 28 of 547



contractors like Defendants for funding terrorism. As he explained, based on U.S. intelligence

reporting: “U.S. taxpayer dollars reached the insurgents through a layer of intermediaries that

began with the contractors. ‘, “I always viewed them[the contractors] as an aider and abettor of

terrorist acts.’””

        10.     Defendants similarly knew or recklessly disregarded that their payments (including

the ones their subcontractors made) helped finance the Taliban’s terrorist campaign in particular.

Defendants or their agents often negotiated those payments at meetings with Taliban officials,

representing the centralized Taliban Financial Commission, leavingwhich left no doubt that the

payments were for the Taliban’s benefit. The Taliban also generated documents on official

Taliban letterhead – including so-called “Night Letters” and tax receipts – that memorialized the

protection racket and further notified Defendants about whom their payments were helping. And

the Taliban openly identified anti-American terrorism as the reason it sought such payments.

Given the Taliban’s own conduct, companies that chose to comply with its demands understood

the consequences. They knew their payments would strengthen the Taliban’s terrorist insurgency,

but they decided that their own personal interests were more important. In the words of one former

high-level employee of Defendant LBG/BV Joint Venture: “Yes, I know the money is going to the

Taliban, yes I know it’s going to come back and bite ISAF and the Coalition and hurt what

[they’re] trying to do,” but “there’s no other way to get the roads built.”

        11.     Widespread media coverage also notified Defendants of the link between their

protection payments and anti-American terrorism. Throughout the relevant period, major media

outlets reported (for example) that American-backed projects in Afghanistan involvedpaid

“protection money”; that contractors madesuch money included “payments to insurgents”; that

private-security companies made payments that “helped to fund the Taliban”; that contractors paid




                                                  6
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 29 of 547



a “20% ‘protection tax’ ” levied by the Taliban; and that Western aid funneled through such

contractors “winds up subsidizing the enemy.” As Secretary of State Hillary Clinton testified to

Congress in 2009:2009, “one of the major sources of funding for the Taliban is the protection

money.” All of this was high-profile, international news that Defendants could not have

overlooked in good faith.

       12.     Several Defendants or their agents made several public admissions manifesting

their view that protection money was an acceptable cost of doing business. An LBG project

manager, for example, justified the company’s protection payments by saying of the Taliban:

“They’re not all bad. . . . [I]f they’re not disrupting my project, they are moderate Talibs.” LBG’s

security subcontractor similarly admitted that theits guards the company hired “ ‘were ex-Taliban,

or even current Taliban, but the fact that they weren’t attacking us along the way – whatever

worked for us worked.’ ” An employee of the same subcontractor, which provided security on

behalf of at least four Defendants, testified that “the company I was working for was defrauding

the U.S. government to pay the Taliban.” The theme throughout was Defendants’ belief that their

own profits and their own perceived security interestsneeds outweighed the downsides of funding

terrorists. As oneanother subcontractor who worked for several Defendants summarized the

mentality: “ ‘We don’t get involved in any politics, we just finish the work and move on,’ he said.

‘As long as we are safe, we don’t care.’ ”

       13.     The U.S. government publicly opposed protection payments and attempted to stop

them. Multiple agencies set up task forces designed to interrupt the flow of protection money to

terrorists in Afghanistan, and U.S. officials stated repeatedly that such payments were illegal and

counterproductive. Federal regulations also required prime contractors to ensure that their

contracting practices – including the money spent downstream by their subcontractors – did not




                                                 7
       Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 30 of 547



finance terrorism. Most Defendants violated those requirements and concealed their payments, in

part because they knew the U.S. government considered such payments to be illegal. As an

Assistant Attorney General stated publicly in announcing a 2007 guilty plea concerning similar

conduct in Colombia: “corporations are on notice that they cannot make protection payments to

terrorists.”

        14.    Defendants paid the Taliban by relying on systems ofThe deficient internal controls

that facilitated Defendants’ payments to the Taliban also enabled related misconduct. Defendant

LBG’s then-CEO, CFO, and Controller all pleaded guilty to wire fraud based on misconduct in

connection with the same Afghanistan contracts under which the company paid protection money.

The two co-founders of LBG’s principal security subcontractor did the same. Two more LBG

executives pleaded guilty to a global bribery scheme that employed the same accounting tricks

LBG used to conceal its protection payments in Afghanistan. Defendant DAI, for its part, fired

more than 10 employees after USAID found out it had committed “pervasive fraud” in

Afghanistan. Defendant ArmorGroup resolved allegations that it had fraudulently overbilled the

U.S. government on its largest Afghanistan contract. And Defendant MTN Group made corrupt

payments to win business from the Iranian government. Such conduct reflected a common theme.

Defendants used deficient controls to engage in criminal activity in Afghanistan (and nearby

markets) so that they could grow their profits. The same approach led them to pay money to the

TalibanAnd in 2015, USAID suspended Defendant IRD from receiving any more federal

contracts, based on its “systemic problems with financial management and controls.” In response,

IRD’s CEO, CFO, and General Counsel were all forced to resign.

        15.    TheDefendants’ payments, and the Taliban attacks that Defendants helped

financethey funded, were acts of “international terrorism.” 18 U.S.C. § 2333(a). At all relevant




                                                8
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 31 of 547



times, the United States designated the Taliban as a Specially Designated Global Terrorist, which

reflected the Taliban’s status as one of the world’s deadliest terrorist groups. Indeed, sinceSince

the U.S.-led invasion following 9/11, the Taliban’s core purpose has been to expel Americans from

Afghanistan and overthrow the country’s U.S.-backed democratic government. In furtherance of

that goal, the Taliban waged a violent campaign that involved an array of terrorist tactics:

itsTaliban fighters attacked civilians indiscriminately; conducted kidnappings, torture, and

executions; and refused to wear uniformsidentify themselves or otherwise comply with the

Geneva Conventions. To date, the Taliban-led insurgency has killed well more than 1,500 U.S.

service members and wounded roughly 20,000 more. Defendants’ protection payments helped

finance those heinous acts of terrorism.

       16.     The Taliban’s terrorist attacks against Americans in AfghanistanPlaintiffs were

“planned,” “authorized,” and in many instances jointly “committed” by al-Qaeda, 18 U.S.C. §

2333(d)(2), the Islamic terrorist group that the United States has designated as a Foreign Terrorist

Organization since 1999. The al-Qaeda and Taliban organizations have long been fused together:

each pledged allegiance to the other; the two shared money, weapons, and personnel; and they

jointly devised attacks at meetings involving a collection of anti-American terrorists that one

formerthe U.S. government antiterrorism expert termeddescribed as a “syndicate.” Al-Qaeda’s

role in the syndicate was pivotal. Al-Qaeda supplied the Taliban with technical and tactical

expertise that helped the Taliban conduct sophisticated terrorist operations, and it offered the

Taliban vital religious justifications for carrying them out. As a U.S. military-intelligence official

said in 2009 in describing the Taliban’s close relationship with al-Qaeda: “The line between the

Taliban and al Qaeda is increasingly blurred, especially from a command and control perspective.”




                                                  9
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 32 of 547



       17.     Plaintiffs are U.S. citizens, and their family members, who served in Afghanistan

between 2009 and 2017 and who were killed or wounded in Taliban terrorist attacks. As alleged

below, Plaintiffs are entitled to recover for their injuries under the federal Anti-Terrorism Act

(“ATA”). Defendants violated the ATA, 18 U.S.C. § 2333(a), by providing material support to the

Taliban in violation of U.S. criminal law. They are also secondarily liable under the ATA, 18

U.S.C. § 2333(d)(2), because they aided and abetted the Taliban’s campaign to commit terrorist

attacks in Afghanistan that were committed, planned, or authorized by al-Qaeda.

                                      THE DEFENDANTS

       A.      The ArmorGroup Defendants

       18.     Defendant Centerra Group, LLC is a privately held Delaware company whose

principal place of business is in Palm Beach Gardens, Florida. Centerra Group, LLC is the

successor to ArmorGroup North America, Inc. (together with its parent and affiliates,

“ArmorGroup”), which was a Delaware company with its principal place of business in McLean,

Virginia. In 2008, ArmorGroup North America, Inc. was merged into Wackenhut Services, Inc. as

part of G4S’s acquisition of ArmorGroup. Wackenhut Services, Inc. was later renamed G4S

Government Solutions, Inc. In 2014, after G4S sold G4S Government Solutions, Inc. to a private

buyer, G4S Government Solutions, Inc. was renamed Centerra Group, LLC.

       19.     Defendant Environmental Chemical Corporation is a privately held Kentucky

corporation, and its principal place of business is in Burlingame, California.

       19.     20. Defendant G4S Holdings International (AG) Limited is a wholly owned

subsidiary of G4S plc (collectively with its subsidiaries and affiliates, “G4S”), which is

headquartered in the United Kingdom and whose stock trades publicly under the ticker symbol

GFSZY. G4S Holdings International (AG) Limited is incorporated in the United Kingdom, and its

principal place of business is in London, England. G4S Holdings International (AG) Limited is the


                                                 10
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 33 of 547



successor to ArmorGroup International plc. On September 15, 2008, in connection with G4S’s

acquisition of ArmorGroup, ArmorGroup International plc was renamed ArmorGroup

International Limited. On September 21, 2010, ArmorGroup International Limited was then

renamed again as G4S Holdings International (AG) Limited.

       20.     21. Defendant G4S Risk Management Limited is a wholly owned subsidiary of

G4S plc. G4S Risk Management Limited is incorporated in the United Kingdom, and its principal

place of business is in London, England. G4S Holdings International (AG) Limited is the

successor to ArmorGroup Services Limited, which was an affiliate of ArmorGroup North

America, Inc. that held multiple contracts in Afghanistan from 2007 onward under the trade name

ArmorGroup Mine Action (“AGMA”). On or about July 9, 2009, after G4S’s acquisition of

ArmorGroup, ArmorGroup Services Limited was renamed G4S Risk Management Limited.

       B.      The DAI Defendant

       21.     22. Defendant DAI Global LLC is a privately held Delaware company, and its

principal place of business is in Bethesda, Maryland. DAI Global LLC is the successor to

Development Alternatives, Inc. (together with DAI Global LLC, “DAI”), because on April 21,

2016, Development Alternatives, Inc. converted itself into a Limited Liability Corporation and

renamed itself as DAI Global, LLC.

       C.      The ECC Defendant

       22.     Defendant Environmental Chemical Corporation (“ECC”) is a privately held

Kentucky corporation, and its principal place of business is in Burlingame, California.

       D.      C. The EOD Technology Defendant

       23.     Defendant Janus Global Operations LLC is a privately held Delaware company,

and its principal place of business is in Lenoir City, Tennessee. It is the successor to EOD

Technology, Inc. On March 25, 2013, EOD Technology, Inc. changed its name to Sterling


                                                11
       Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 34 of 547



Operations, Inc.; on June 29, 2016, Sterling Operations, Inc. converted itself into a Limited

Liability Corporation and renamed itself as Janus Global Operations LLC.

       E.      D. The LBG/Black & Veatch Defendants

       24.     Defendant Black & Veatch Special Projects Corporation is a wholly owned

subsidiary of Black & Veatch Holding Company (together with its subsidiaries, “Black &

Veatch”), which is a privately held Delaware company with its principal place of business in

Overland Park, Kansas. Black & Veatch Special Projects Corporation is a Missouri company, and

its principal place of business is in Overland Park, Kansas.

       25.     Defendant Louis Berger Group, Inc. (together with its subsidiaries and affiliates,

“LBG”) is a wholly owned subsidiary of WSP Global Inc., which is headquartered in Canada and

whose stock trades publicly over the counter under the ticker symbol WSPOF. Louis Berger

Group, Inc. is a New Jersey company, and its principal place of business is in Morristown, New

Jersey. Louis Berger Group, Inc. has an agent in this District.

       26.     Defendant Louis Berger International, Inc. is a wholly owned subsidiary of Louis

Berger Group, Inc. Louis Berger International, Inc. is a Delaware company, and its principal place

of business is in Morristown, New Jersey. In a Deferred Prosecution Agreement resolving a U.S.

Department of Justice investigation, Louis Berger International, Inc. stated that, as part of a

corporate restructuring in or about 2015, the company assumed responsibility for LBG’s

international operations and liabilities previously held by other LBG affiliates.1

       27.     Defendant The Louis Berger Group Inc. / Black & Veatch Special Projects

Corporation Joint Venture (“LBG/BV Joint Venture,” or “Joint Venture”) is a joint venture of



   1
     Order for Continuance, Deferred Prosecution Agreement at Attach. A ¶ 2, United States v.
Louis Berger International, Inc., Mag. No. 15-mj-3624-MF (D.N.J. filed July 7, 2015), Dkt. 1
(“LBG FCPA DPA”).


                                                 12
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 35 of 547



Louis Berger Group, Inc. and Black & Veatch Special Projects Corporation. It is not separately

incorporated from its two partners, and its principal place of business is in Washington, D.C.

       F.      E. The MTN Defendants

       28.     Defendant MTN Group Limited (“MTN Group,” together with its subsidiaries,

“MTN”) is a South African telecommunications company whose stock trades publicly on the

Johannesburg Stock Exchange under the ticker symbol MTN:SJ. Its principal place of business is

in Roodepoort, South Africa.

       29.     Defendant MTN (Dubai) Limited (“MTN Dubai”) is a wholly owned subsidiary of

MTN Group Limited. It is a Dubai company, and its principal place of business is in Dubai.

       30.     Defendant MTN Afghanistan is a wholly owned subsidiary of MTN Dubai. It is an

Afghan company, and its principal place of business is in Kabul, Afghanistan.

       G.      The IRD Defendants

       31.     Defendant Blumont, Inc. (together with its subsidiaries, “Blumont”) is a Wisconsin

holding company, and its principal place of business is in Madison, Wisconsin. Blumont was

created in a January 2016 reorganization of its predecessor, International Relief and Development

(“IRD”). On information and belief, as part of that reorganization, Blumont, Inc. assumed many of

the rights and liabilities previously held by Defendant International Relief and Development, Inc.,

including with respect to IRD’s work in Afghanistan.

       32.     Defendant Blumont Global Development, Inc. is a subsidiary of Blumont, Inc.

Blumont Global Development, Inc. is a Wisconsin company, and its principal place of business is

in Madison, Wisconsin. Blumont Global Development, Inc. is an operating company that

implements Blumont’s projects in Afghanistan. On information and belief, Blumont Global

Development, Inc. also assumed many of the rights and liabilities previously held by Defendant

International Relief and Development, Inc. as part of IRD’s January 2016 reorganization.


                                                13
         Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 36 of 547



          33.    Defendant International Relief and Development, Inc. is a Virginia company, and

its principal place of business is in Arlington, Virginia. International Relief and Development,

Inc.’s principal office is in the same building suite as Blumont’s “US regional office,”2 and the

only three officers for International Relief and Development, Inc. registered with the Virginia

Secretary of State are Blumont, Inc.’s Chairman, CEO, and General Counsel.

          H.     The Chemonics Defendant

          34.    Defendant Chemonics International, Inc. (“Chemonics”) is a privately held

Delaware company, and its principal place of business is in Washington, D.C.

                                  JURISDICTION AND VENUE

          35.    31. This Court has subject-matter jurisdiction under 18 U.S.C. § 2338 and 28

U.S.C. § 2331.

          36.    32. This Court has personal jurisdiction over each of the Defendants under Federal

Rule of Civil Procedure 4(k)(1)(C) and/or 4(k)(2), and 18 U.S.C. § 2334(a).

          37.    33. Venue is proper in this District under 18 U.S.C. § 2334(a) because

DefendantDefendants LBG/BV Joint Venture residesand Chemonics reside in this District and

because Defendant Louis Berger Group, Inc. has an agent in this District. Venue is also proper

under 28 U.S.C. § 1391(b)(2) because a substantial part of the events giving rise to the claims

occurred in this District.




    2
        Blumont, Contact, https://blumont.org/about/contact/ (last visited May 20, 2020).


                                                  14
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 37 of 547




                                  FACTUAL ALLEGATIONS

I.     IN THE WAKE OF THE SEPTEMBER 11 ATTACKS, THE
       AL-QAEDA-BACKED AFGHAN TALIBAN LAUNCHED A DEADLY
       TERRORIST CAMPAIGN AGAINST AMERICANS IN AFGHANISTAN

       38.     34. Defendants’ conduct occurred against the backdrop of several decades of

Afghan history, in which the Taliban emerged as a terrorist group, rose to power, suffered defeat

on the battlefield, and was then rebornat the hands of the U.S. military, but survived as a terrorist

insurgency that needed Defendants’ money to kill and injure Americans in Afghanistan. The

following 1214 paragraphs of this Complaint describe that background.

       39.     35. In December 1979, the Soviet Union invaded Afghanistan to shore up the

country’s Communist regime. Armed Afghan groups known as the “mujahedin” – Arabic for a

Muslim engaged in Jihad – rose up to resist the invading Soviet forces. The mujahedin forced the

Soviet army to withdraw in 1989. Three years later, the mujahedin defeated the Soviet-backed

ruling regime in Kabul and overthrew theestablished an interim government in its place.

       40.     36. In the early 1990’s, the Taliban emerged as a particularly radical faction of the

mujahedin. The Taliban was a predominantly Pashtun movement led by Mullah Mohammad

Omar – who gave himself the title Amir Ul-Mumineen, or “leader of the faithful” – and it consisted

mostly of former mujahedin fighters intent on imposing a severe form of Islamic law throughout

Afghanistan. The Taliban began its rise to power in 1994, when it seized control of Kandahar, the

country’s most populous city in southern Afghanistan. In 1996, the Taliban captured Kabul, and it

ruled and drove the interim government into northern Afghanistan as its de-facto, where the

interim government forestablished the Northern Alliance. For the next five years. , the Northern

Alliance and the Taliban fought for control over Afghanistan.




                                                 15
       Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 38 of 547



       41.     During this period, the United States did not recognize the Taliban as the

government of Afghanistan. In August 1997, the U.S. government ordered the Afghan embassy in

Washington, D.C. to close. As the Department of State explained in 2000, Afghanistan during this

period was plagued by “civil war,” with “no functioning central government.”3

       42.     37. From 1996 to 2001, the Taliban provided safe harbor to al-Qaeda, the Islamic

terrorist group founded by Osama bin Laden. From its headquarters in Afghanistan, al-Qaeda

planned and executed the September 11, 2001 terrorist attacks against the United States.

       43.     38. In the wake of the 9/11 attacks, the United States demanded that the Taliban

stop harboring al-Qaeda and turn Osama bin Laden over to U.S. custody. The Taliban refused.

Instead, eight days after 9/11, Mullah Omar issued an “Order” decreeing that “[a]ll the infidel

powers of the world have united against the [Taliban]” and instructing Taliban mujahedin to be

“ready” to “mak[e] sacrifices” to “defeat” the “infidel powers.”24

       44.     On October 7, 2001, the United States initiated Operation Enduring Freedom and

invaded Afghanistan. The operation’s purpose was to deposedestroy the Taliban regime and

degrade Afghanistan’s utility as a base of operations for anti-American terrorists, including

al-Qaeda.

       45.     39. U.S. forces quickly toppleddefeated the ruling Taliban regimecontingent in

Kabul. By November 2001, the Taliban fled Kabul, and the following month it abandoned

Kandahar, its historical stronghold in southern Afghanistan. While rank-and-file Taliban fighters

dispersed back into the countryside, the Taliban leadership – including Mullah Omar – took refuge

in Pakistan.




   3
     U.S. Dep’t of State, 1999 Country Reports On Human Rights Practices (Feb. 25, 2000),
https://1997-2001.state.gov/global/human_rights/1999_hrp_report/afghanis.html.


                                                16
        Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 39 of 547



         46.    40. In December 2001, the United Nations passed Resolution 13861386,

authorizing the International Security Assistance Force (“ISAF,” often called the “Coalition”),

whose mandate was to maintain stability and assist the newly formed Afghan government in

rebuilding the country.

         47.    41. Meanwhile, from Pakistan, the remnants of the Taliban regime began plotting

its return. In 2003, Mullah Omar formed the Quetta Shura, a leadership council that functioned as

the group’s governing body. Under the Quetta Shura’s leadership, the Taliban regenerated as a

deadly terrorist group intent on expelling the United States from Afghanistan, overthrowing the

recognized government of Afghanistan, and re-establishing Islamic rule. To that end, in 2005 and

early 2006, a rebuilt Taliban began staging terrorist attacks on Coalition forces, Afghan

government personnel, and civilians with increasing frequency. Through this terrorist offensive,

the Taliban was able to obtainobtained de- facto control of key provinces – including (but not

limited to) Kandahar, Helmand, Herat, and Khost Provinces.

         48.    42. The Taliban insurgency included the Haqqani Network, an especially violent

part of the Taliban concentrated in southeastern and eastern Afghanistan. See infra Part V.A.2.

         49.    43. The Taliban organized itself through “shuras,” which resembled traditional

mafia commissions and which engaged in criminal tactics to raise money for the Taliban’s terrorist

enterprise. The Taliban extracted money to fund terrorism not only through district and provincial

institutions – set up to resemble a “shadow” local government in each key province and district –

but also via the Taliban Financial Commission, a centralized fundraising arm that reported to the

Quetta Shura. As with traditional organized-crime syndicates, Taliban leadership established

procedures governing both how money should be raised and how it should be spent. For example,



   24
        Mullah Mohammad Omar, His Excellency’s Amir Ul-Mumineen’s Order, Anis (Sept. 19,


                                                17
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 40 of 547



it promulgated a Code of Conduct that set forth “strict instructions” for “money matters, literally

institutionalizing how profits earned from organized crime are to be distributed within the

command chain.”35 Those instructions helped ensure that the Taliban raised money effectively,

and that it spent the money efficiently in service of its Islamic terrorist agenda.

       50.     44. Due in large part to its fundraising prowess, the Taliban insurgency grew more

lethal each month and year, as it mastered terrorist tactics such as the use of improvised explosive

devices (“IEDs”) and suicide bombings. By the first quarter of 2009, the U.S. Department of

Defense observed that Afghanistan had seen the “highest levels of violence” since the inception of

Operation Enduring Freedom.46 The escalating violence prompted President Obama, on

December 1, 2009, to announce a “surge” of additional U.S. troops to Afghanistan. The surge

deployed roughly 30,000 additional troops. In June 2011, President Obama announced that the

additional troops would be withdrawn over the course of the next year.

       51.     45. From 2009 forward, while the United States was surging additional troops into

Afghanistan, Coalition forces faced intense attack from Taliban terrorists intent on expelling them

from the country. The Taliban’s “kinetic capabilities” reached their peak in or about 2010, and its

fighters continued to inflict substantial casualties on Americans in the years that followed.57 All

told, since Operation Enduring Freedom began, the Taliban-led insurgency has killed well more

than 1,500 U.S. service members and wounded approximately 20,000 more.




2001).
   35
      Gretchen Peters, Crime & Insurgency In The Tribal Areas Of Afghanistan & Pakistan at
16-17,16, Combatting Terrorism Ctr. (Oct. 15, 2010) (“Crime & Insurgency”).
   46
      U.S. Dep’t of Def., Report on Progress Toward Security & Stability in Afghanistan at 7 (Jan.
2009).
   57
      U.S. Dep’t of Def., Report on Progress Toward Security & Stability in Afghanistan at 2
(Dec. 2012).


                                                  18
           Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 41 of 547



           52.   46. The Taliban has become perhaps the most lethal terrorist group in the world.

According to the Global Terrorism Index, terrorism-related deaths in Afghanistan soared in 2018

to more than 7,300 – with the Taliban responsible for most of them. The Taliban’s tactical

sophistication, close relationship with al-Qaeda, hatred of Americafundraising capabilities, and

commitment to violence hashave enabled it to kill and injure untold thousands of people, including

Americans and Afghans alike. Today, as reported in the Global Terrorism Index study, the

Taliban has “overt[aken] the Islamic State group to become the deadliest terrorist organization in

the world.”68

II.        DEFENDANTS KNOWINGLY OR RECKLESSLY FINANCED TERRORISM BY
           PAYING PROTECTION MONEY TO THE TALIBAN

           53.   47. Defendants each operated lucrative businesses in post-invasion Afghanistan.

MTN was Afghanistan’s largest provider of cellular-telephone service; the other Defendants or

their co-Defendant affiliates each obtained U.S. government contracts to engage inimplement

large-scale development projects or to provide private-security services in Afghanistan. Some

Defendants also obtained subcontracts to perform these tasks while working under prime

contractors to the U.S. government. To increase their profit margins and redirectby redirecting

attacks away from their business interests, – and, in the case of MTN, to intentionally assist the

Taliban’s effort to drive Americans out of Afghanistan – Defendants knowingly paid protection

money to the Taliban.

           54.   48. The specifics of each Defendants’ payments are discussed in Part IV below. To

lay the groundwork for those allegations, the next two sections describe the post-invasion




      68
     J.P. Lawrence, US, Allies’ Military Successes Drove Down Terrorism Deaths Almost
Everywhere Except Afghanistan, Report Says, Stars & Stripes (Nov. 21, 2019), 2019 WLNR
35166439.


                                                 19
        Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 42 of 547



Afghanistan contracting environment and survey the evidence that large Western contractors like,

including Defendants, commonly and openly made protection payments to the Taliban.

        A.     Defendants Operated In A Corrupt Afghan Contracting Environment That
               Encouraged Protection Payments

        55.    49. Defendants’ protection payments occurred in a contracting environment

marked by pervasive corruption. From 2007-2014, Afghanistan was one of the most corrupt

countries in the world. In the Transparency International corruption perceptions index – widely

considered the most authoritative measure of country-level corruption – Afghanistan ranked near

the very bottom each year. Those rankings reflected longstanding traditions of corruption that

affected virtually every level of Afghan civil society. A 2009 study co-authored by Defendant

Louis Berger Group, Inc. for the United States Agency for International Development (“USAID”)

found that corruption in Afghanistan was “more than the standard issue bribery”; it “ha[d] become

a system, through which networks of corrupt practices and people . . . reach[ed] across the whole

of government to subvert governance.”79 Similarly, Douglas Wissing, an investigative journalist

studying the connection between Afghan corruption and terrorist financing, observed that

“[e]ndemic payoffs began to pervade every aspect of Afghan life.”810

        56.    50. International contractors looking to profit off the Afghan market faced an

equally corrupt business environment. The Afghan government recognized as much in a highly

publicized white paper, explaining that the “large informal economy” in Afghanistan, “as well as

the unprecedented large inflows of international assistance and the pressures to commit



   79
       Checchi & Company Consulting, Inc. and Louis Berger Group, Inc., Assessment of
Corruption in Afghanistan at 4, USAID Contract No. GS-10F-0425M (2009) (“LBG USAID
Report”).
    810
        Douglas Wissing, Funding The Enemy: How U.S. Taxpayers Bankroll The Taliban at 87
(Prometheus Books 2012) (“Funding The Enemy”).


                                               20
         Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 43 of 547



development aid quickly, carry associated vulnerabilities to corruption.”911 Contractors spending

Western aid in this environment – and companies (likeincluding MTN) seeking to profit off the

Afghan people – therefore faced unusually high corruption risks. As a Georgetown University

security-studies professor put it, “Virtually every transaction in Afghanistan involves some degree

of payoff . . . Everyone is getting a piece of the money.”1012

         57.   51. Western contractors operating in Afghanistan oftenknowingly structured their

transactions to exploit that corrupt business environment. They did so by laundering aid money

through a web of crooked local subcontractors – hired for tasks such as security, construction, and

logistics – that could make corrupt payoffs downstream while (in theory) maintaining a degree of

plausible deniability for the prime contractor whose money they were spending. Some projects

had as many as five different companies in the contracting chain: a prime contractor would

interface with the U.S. government (or similar Western institution); the prime contractor would

then outsource performance to a subcontractor; the subcontractor would hire another

subcontractor, which would hire another in turn; and eventually some local company would

perform the work on the ground on the prime contractor’s behalf. Not only did thisThis structure

permitallowed the final subcontractor to make corrupt payments with virtually no accountability,

butwhile the companies higher up in the chain denied involvement; it also ensured that the “funds

available for project work [we]re quickly and significantly depleted” by the contracting fees




   911
       LBG USAID Report at 5 (citing Islamic Republic of Afghanistan, Afghanistan National
Development Strategy 1387–1391 (2008–2013) at 9 (June 2008), https://www.wto.org/
english/thewto_e/acc_e/afg_e/WTACCAFG18_CD_1.pdf).
   1012
        Hindustan Times, About A Billion Dollars Worth of US Aid Diverted To Taliban Coffers
(Oct. 2, 2010), 2010 WLNR 21539943 (“About A Billion Dollars Worth of US Aid Diverted”).,
2010 WLNR 21539943.


                                                 21
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 44 of 547



charged by each entity along the way.11.”13 As described below, Defendants also frequently relied

on their subcontractors to funnel money to the Taliban.

          58.    52. These same contracting practices typically led to poor-quality work that

undermined U.S. reconstruction and security objectives. The Australian newspaper, reporting on

that phenomenon in 2010, described the typical arrangement:objectives. As the former head of the

U.S. interagency Afghan Threat Finance Cell (“ATFC”) outlined: “We paid for things that

weren’t built, or they were built shoddily, and a big part of the reason for that was that the contracts

were often given to big American or European firms, and those firms would subcontract the work

while keeping a slice of the money.”14 Because those companies’ subcontractors would first “pay

the Taliban, plus pay the corrupt officials,” there was often not enough money left to actually

“build the project.”15

          With little oversight of contracts, a corrosive and lucrative war economy has been nurtured,
          which the US government is now struggling to undo. Reports of corruption and
          incompetence are legion. Roads and buildings have been contracted to favoured Western
          companies which cream off profits, then sub-contract to local businesses to do the work.
          These then sub-sub-contract again to even cheaper local firms, which cut wages. The
          resulting infrastructure often falls apart within months.12

Defendants, like many companies entering the Afghan market, used a similar approach. The result

was a contracting model in which American resources were “lost in corporate profits of




   1113
         Matt Waldman, Falling Short: Aid Effectiveness In Afghanistan at 18 (Oxfam Int’l, Mar.
2008) (“Oxfam Report”), https://www-cdn.oxfam.org/s3fs-public/file_attachments/ACBAR_aid_
effectiveness_paper_0803_3.pdf.
    14
       Interview with Kirk Meyer, Former Director of the Afghan Threat Finance Cell, Combating
Terrorism Archive Project (Apr. 2, 2014) (“Meyer Interview”),
https://globalecco.org/kirk-meyer-former-director-of-the-afghan-threat-finance-cell.
    15
       Id.
    12
       Tom Coghlan, Aid Robs Afghan & Iraqi Poor, Helps Rich, Australian (Dec. 29, 2010), 2010
WLNR 25517589.


                                                  22
         Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 45 of 547



contractors and sub-contractors” – or, as explained below, funneled to terrorists – rather than

supporting the Afghan economy.13

           59.   53. Vast sums of money disappeared into this web of corrupt contractors and

subcontractors. Defendants’ conscious refusal to take responsibility for their subcontractors

exacerbated the problem. As Mr. Wissing summarized a statement by a former consultant for a

large USAID contractor, “U.S. private development contractors were far more interested in their

margins than in recruiting competent employees. ‘They can put in any bozo,’ [the consultant] said.

‘Pay them what they want and make their profit.’ ”14 With prime contractors deliberately

abdicatingWith prime contractors abandoning their oversight role, in part to maintain plausible

deniability over the protection payments they were encouraging, subcontractors rarely spent

Western contract money for its intended purpose. One contemporaneous assessment by Kabul

Group Consulting estimated that as much as 75% of “aid money pumped into the country” was

diverted for illegitimate purposes.1516 A 2010 U.S. government audit was even bleaker: analysts

estimated that “only about 10 percent of the aid budget actually reaches the people in Afghanistan

who need it.”1617 Of the remaining 90 percent, a substantial portion went to the Taliban, andwhile

some went to more garden-variety corruption – but very little benefited Afghan reconstruction

efforts.

           60.   54. Defendant LBG well illustrates the point. In 2005, LBG received a U.S.

government contract to build a road between Kabul and the nearby airport. LBG subcontracted out

the project, and the downstream subcontractors ultimately built the road at a total cost of over $2.4


    13
      Oxfam Report at 3.
    14
      Funding the Enemy at 99.
   1516
        Jonathan Owen, Army Launches Investigation: Corrupt Afghans Stealing Millions From
Aid Funds, The Independent (Mar. 7, 2010) (“Army Launches Investigation”).
   1617
        About A Billion Dollars Worth of U.S. Aid Diverted.


                                                 23
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 46 of 547



million per kilometer – at least quadruple the average cost for comparable work.1718 LBG’s

overpriced road, as was typical of LBG road-construction projects at the time, quickly began to fall

apart due to shoddy construction quality. But the problem was not confined to LBG: many

contractors, similarly outsourcing their work to unaccountable and unreliable subcontractors,

regularly sponsored expensive projects “using substandard materials and methods.”1819 As a

result, 2010-era Afghanistan was “littered with abandoned or half-built structures” that reflected

the inept and corrupt contracting practices employed by companies like Defendants.1920

          61.   55. Western contractors’ reliance on chains of unscrupulous subcontractors was

widely understood to be corrupt. LBG’s 2009 study for USAID documented that “Afghan

perceptions of rampant corruption include corruption in the donor community, due to the high

costs, bureaucratic procedures, and layers of contracting and subcontracting in many projects.”2021

A 2011 report by the U.S. Senate Committee on Foreign Relations likewise criticized the

widespread “use of large numbers of contractors” as inviting “corruption through multiple

subcontractors.”2122 The prevailing criticism of such practices led General Petraeus to issue

formal contracting guidance in 2010 that emphasized the importance of “contract[ing] with

vendors that have fewer sub-contractors. Excessive sub-contracting tiers provide opportunities for

criminal networks and insurgents to divert contract money from its intended purpose.”2223

Although not the only cause, Defendants’ use of suchmultiple contracting tiers enabled them to


   1718
         Oxfam Report at 19.
   1819
         U.S. Senate Committee on Foreign Relations, Majority Staff Report, Evaluating U.S.
Foreign Assistance To Afghanistan at 16 (June 8, 2011) (“Kerry Report”).
    1920
         Id.
    2021
         LBG USAID Report at 51.
    2122
         Kerry Report at 16.
    2223
         General David Petraeus, COMISAF’s Counterinsurgency (COIN) Contracting Guidance
at 1 (Sept. 8, 2010) (“COMISAF’s Contracting Guidance”).


                                                24
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 47 of 547



make enormous profits while delivering substandard work. It also, as alleged below, helped them

fund the Taliban.

                B. Western Contractors Commonly Structured Their Operations In Afghanistan
                   To Funnel Protection Payments To The Taliban

          62.      56. Defendants employed the same contracting process to funnel money to the

Taliban. Defendants paid the money as protection: they decided that the cheapest way to shield

their projects from the risk of attack was to pay the Taliban to leave them alone and instead attack

other targets – like Plaintiffs and their family members. As detailed in this section, thosesimilar

payments were pervasive throughout Afghanistan and supplied the Taliban with an important

stream of financing to fund their terrorist attacks across the country.

          63.      57. At all relevant times, the Taliban used threats of terrorist violence to extract

protection money from international companies doing business in Afghanistan. Such threats were

particularly frequent in (though not limited to) geographic areas of Taliban control. By 2006, the

Taliban had achieved control of wide swaths of southern and eastern Afghanistan, and by 2009 it

had installed “shadow” governments in 33 of Afghanistan’s 34 provinces. It leveraged that control

into protection payments. As an anticorruption investigator working for the U.S. House of

Representatives explained, it was “long-standing business practice within Afghanistan to use your

control of the security environment in order to extort payment from those who want to operate

within your space, whether it’s construction of a cellphone tower, a dam, or running trucks.”2324

The Taliban perfected that practice by threatening contractors’ businesses unlessuntil (and

sometimes even after) they met the terrorists’ financial demands.




   2324
       Karen DeYoung, Afghan Corruption: How To Follow The Money?, Wash. Post (Mar. 29,
2010), 2010 WLNR 26719956 (“Afghan Corruption”)., 2010 WLNR 26719956.


                                                     25
        Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 48 of 547



        64.    58. The Taliban’s threats presented companies with a choice: alert the government

and seek the U.S. military’s assistance, invest while investing in legitimate security to protect their

projects against attack, or instead save time and money and simply payby paying the Taliban what

it askedto direct its attacks elsewhere. One American executive whose company conducted

business in Afghanistan described the decision as “ ‘whether you’d rather pay $1,000’ for Afghans

to safely deliver a truck, even if part of the money goes to the insurgents, or pay 10 times that much

for security provided by the U.S. military or contractors.”2425 To maximize profits, contractors

(Contractors, including Defendants) often, typically chose thatthe former option. The owner of

one logistics subcontractor described the prevailing mentality: “ ‘I pay the Taliban not to attack

my goods, and I don’t care what they do with the money,’ he said laughing. ‘If you don’t, the next

day your property is attacked and destroyed.’ ”2526

        65.    59. Companies, including Defendants, rationalized their payments to the Taliban

by framing them as a necessary cost of business. But the payments were unnecessary – even from

the standpoint of Defendants’ own security needs – and counterproductive. In reality,

companiesthey chose to pay not because of any reconstruction imperative, but because it served

their financial interests. As an adviser to the Afghan Interior Ministry explained, “the costs of

enabling the Taliban’s protection racket outweigh the benefits of any reconstruction that might

come out of it.”2627 He noted that “it might be more convenient to pay off the Taliban, and it might

be faster,” but it “both prolongs the war and feeds criminality, which in turn turns more people




   24
       Afghan Corruption25 Id.
    2526
         Hamid Shalizi, Afghan Firms Said To Pay Off Taliban With Foreign Cash, Reuters (Oct.
13, 2010) (“Afghan Firms Pay Off Taliban”).
    2627
         Aryn Baker, How The Taliban Thrives at 51, Time Magazine (Sept. 7, 2009) (“How The
Taliban Thrives”).


                                                  26
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 49 of 547



against the government.”2728 By diverting money to insurgents, the payments lowered the

projects’ quality and undermined whatever counterinsurgency benefits they might have otherwise

delivered.

          66.     60. Although protection payments may have offered one way to decrease the odds

that a contractor would face attack, they offered no guarantee. The Taliban often insisted on

renegotiating payment terms midstream and would stage attacks as a bargaining tactic, or it would

attack paying companies to send a message to the broader industry. For those reasons, terrorists

would occasionally threaten or even attack contractors that were paying protection money. On

balance, though, contractors who paid the Taliban terrorists bought themselves relative security at

a lower price than legitimate security measures. At the same time, the payments strengthened the

Taliban’s ability to commit attacks against others. When Defendants paid the Taliban protection

money, then, they were not lessening the overall risk of terrorist violence; they were simply

redirecting the violence to other targets – such as Plaintiffs.some contracts required the U.S.

government to reimburse the prime contractor for local security costs, that did not eliminate the

profit motive for Defendants to orchestrate protection payments. Even on “cost plus” contracts,

where profits were pegged to a fixed percentage of the government’s costs, such payments

benefited the prime contractor in two significant ways. First, had Defendants implemented

legitimate, more-expensive security measures, that would have raised the cost of their proposals on

the front end and jeopardized their ability to win as many contracts. Making protection payments

kept their proposed security costs artificially deflated and lowered the price of their bids, thereby

helping them obtain the contracts in the first place. Second, protection payments offered a simpler

and less time-consuming way of purchasing project security, which freed up internal resources for


   2728
          Id. at 51.


                                                 27
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 50 of 547



Defendants to undertake more projects overall. Had they spent the time and effort – even apart

from the expense – needed to implement legitimate security, they would have been able to perform

fewer projects, and thus would have made less money on an aggregate basis.

          67.   As a negotiating play, terrorists occasionally threatened or even attacked

contractors that were paying protection money, albeit less frequently than those that elected not to

pay. For that reason, a contractor’s experience facing actual or threatened attacks was not

inconsistent with it having made protection payments. Often, such threats were merely an

indication of ongoing negotiations over the amount to be paid. On balance, though, contractors

who paid the Taliban bought themselves relative security at an attractive price.

          68.   61. CompaniesContractors, including Defendants, often routed money to the

Taliban through their subcontractor networks. Just as delegating contract performance to corrupt

subcontractors worsened the quality of the services provided, see supra ¶¶ 51-53,58-60, so too did

it create opaque pools of money from which to pay off the Taliban. As one journalist observed in

2009, there was a “web of financial connections between major international contractors and the

Taliban” through “which the insurgents provide protection . . . in return for a healthy cut of the

proceeds.”2829 Western contractors like, including Defendants, used their subcontractors to “pay

bribes to Taliban representatives and even [to] seek written authorisation to work in an area from

Taliban leaders.”2930 As explained below, Defendants both actively facilitated and benefited from

such payments that their subcontractors delivered on their behalf. See infra ¶¶ 79, 83.91, 95-96.

          69.   62. Watan Risk Management (together with its affiliates, “Watan”), a

now-infamous Afghan security subcontractor, offers a particularly egregious example. Watan was




   2829
       Jean MacKenzie, Charge Probed That U.S. Aid Helps Fund Taliban, Star-Ledger (Sept. 5,
2009), 2009 WLNR 17449038 (“U.S. Aid Helps Fund Taliban”).


                                                 28
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 51 of 547



one of the largest private-security companies in Afghanistan, and it made its money on

subcontracts to protect convoys ferrying goods and fuel around the country. In that capacity,

Watan worked for many of the largest Western contractors in Afghanistan, including, on

information and belief, most of the Defendants. “There were so many contracts out there,”

Watan’s managing director stated later, “that you could win anything you wanted . . . The margins

were insane.”3031 In 18 months, Watan’s revenues ballooned from $500,000 to $58 million.

          70.    63. Watan was profitable both because it paid the Taliban and because it cheaply

sourced its supply of “security guards” from the ranks of the Taliban, including the Haqqani

Network. Contractors and subcontractors that outsourced security to Watan were, in effect,

knowingly hiring the Taliban to provide security. Indeed, decisionsDecisions to payhire Watan for

security supplied the Taliban, including the Haqqanis, with money and intelligence that

undermined American interests. For example, according to a declassified DIA intelligence report

released by the Defense Intelligence Agency:

          As of 29 August 2010, Qabool ((Khan)), who is a manager for Watan private
          security company in Khowst Province, Afghanistan, is secretly providing
          information on U.S. bases to Siraj ((Haqqani))’s intelligence section in Miram
          Shah, Pakistan . . . . Khan is currently a manager with Watan security, and has
          private security guards posted on U.S. bases Salerno and Chapman. Khan receives
          $800.00 U.S. Dollars per guard, per month, in which $200.00 U.S. Dollars goes to
          the guard, $300.00 U.S. Dollars to Khan, and $300.00 U.S. Dollars is given to the
          Haqqani Network. Khan also provides the Haqqani Network with license plate
          numbers of the vehicles on the base, plus the names and physical descriptions of
          U.S. military and contractors on the base.3132


   2930
         International Crisis Group, Aid & Conflict In Afghanistan at 20, Asia Report No. 210 (Aug.
4, 2011).
    3031
         Matthieu Aikins, The Bidding War, New Yorker (Feb. 28, 2016).
    3132
         Defense Intelligence Agency, Qabool Khan Providing Secret Information To The Haqqani
Network On U.S. Bases In Salerno & Chapman, Intelligence Information Report (Aug. 31, 2010)
(emphasis added),
https://www.dia.mil/FOIA/FOIA-Electronic-Reading-Room/FOIA-Reading-Room-Afghanistan/
FileId/114000/.


                                                 29
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 52 of 547



          71.   64. In December 2010, the U.S. military debarred Watan from government

contracting, as part of its efforts to “clean up a contracting process in Afghanistan that has been

riddled with corruption and allowed U.S. funds to pass to insurgents.”3233 Before the debarment,

however, Western companies like Defendantscontractors commonly hired Watan despite

proliferating allegations that it was “bribing both government officials and Taliban

commanders.”3334

          72.   65. Watan illustrates a broader pattern in which companies like, including

Defendants, knowingly (or recklessly) paid protection money to the Taliban. The widespread

existence of such protection-money payments has been confirmed by U.S. reconstruction

agencies, U.S. military officials, congressional investigators, industry participants, and journalists.

To begin, USAID itself recognized that a “main challenge[]” facing U.S. development efforts in

Afghanistan was “ensuring that USAID resources do not benefit the Taliban or other malign

groups.”3435 The agency documented those risks in a 2009 “investigation into allegations that its

funds for road and bridge construction in Afghanistan are ending up in the hands of the Taliban,

through a protection racket for contractors.”3536 An employee of the U.S. Embassy in Kabul

described the typical “arrangement as ‘organized crime,’ ” in which “the Taliban takes as much as

20 percent of development aid awarded to contractors.”3637 Summing up the results of that and

similar investigations, a Congressional Research Service analyst wrote in 2011 that, “[a]ccording




   3233
         Heidi Vogt, U.S. Blacklists Afghan Security Firm Tied To Karzai, Associated Press (Dec.
9, 2010).
    3334
         Id.
    3435
         USAID, Fact Sheet on Accountable Assistance for Afghanistan (A3) (June 2011).
    3536
         U.S. Aid Helps Fund Taliban.
    3637
         Dana Chivvis, Is The Taliban Getting A Cut Of U.S. Aid?, CBS News (Sept. 3, 2009).


                                                  30
       Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 53 of 547



to numerous government officials, intelligence sources, and contractor reports, significant

amounts of contracting funds flow to criminal networks and insurgents.”3738

           73.   66. U.S. military officials documented the same pattern. Several ISAF officials

confirmed to the New York Times in 2010 that prominent Afghan security subcontractors hired by

companies like DefendantsWestern contractors were suspected of “using American money to

bribe the Taliban.”3839 A 2014 Pentagon study similarly found that, “[b]y the time the US started

the surge, ‘Convoy protection money . . . was simply a cost of doing business.’ ”3940 The “complex

and arduous logistics chain” overseen by companies like Defendantsused to implement U.S.

government contracts, the study continued, “fuel[ed] corruption” and “provid[ed] a financial

windfall to the Taliban.”4041 As the lead forensic accountant for Task Force 2010 – an interagency

group that studied the relationship between counterinsurgency and contracting practices in

Afghanistan – summarizeddescribed the evidence: “U.S. taxpayer dollars reached the insurgents

through a layer of intermediaries that began with the contractors. ‘I always viewed them as an

aider and abettor of terrorist acts.’ ”4142

           74.   67. Task Force 2010 gathered additional evidence that Western contractors in

Afghanistan financed the insurgency. The “big companies we found,” the Task Force’s first




    3738
         Moshe Schwartz, Wartime Contracting in Afghanistan: Analysis & Issues For Congress at
5-6, Congressional Research Service (Nov. 14, 2011), https://fas.org/sgp/crs/natsec/R42084.pdf.
    3839
         Dexter Filkins, Convoy Guards In Afghanistan Face An Inquiry, N.Y. Times (June 6,
2010).
    3940
         Joint & Coalition Operational Analysis (JCOA), Operationalizing
Counter/Anti-Corruption Study § 2.2 (Feb. 28, 2014) (ellipses in original), https://www.hsdl.org/
?view&did=756004.
    4041
         Id.
    4142
         Matthieu Aikins, The Bidding War, The New Yorker (Feb. 28, 2016).


                                                 31
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 54 of 547



director stated, “they’re all corrupt.”4243 In the Task Force’s review of roughly 3,000 contracts in

the theater, it estimated that on average “18% of contract money went to the Taliban, Haqqani,

[and] other insurgent groups. And it was often a higher percent.”4344 Another counterterrorism

investigator, working for the U.S. Treasury Department with Task Force 2010, stated that his

investigation “found that 25% of the money went to the wrong hands.”4445 An Assistant Secretary

of State, relaying the intelligence community’s concerns at the time, agreed with that assessment.

“We didn’t intentionally go and say, here is [a] bullet, please shoot an American, but the fact that

some of our stuff [went] to the Taliban through fairly direct means was probably true.”4546

          75.   The ATFC, another interagency group that drew on law-enforcement and

intelligence assets to interdict insurgent funding sources, performed a series of sophisticated audits

of Taliban financing. Those audits drilled down to the province and district level and confirmed

that “one of the biggest funding sources for the insurgency” was U.S.-sponsored “development

projects.”47 As the ATFC Director explained, “there were a lot of projects being done in areas

where we didn’t control the terrain. Either the Taliban controlled it or these were areas where the

terrain was contested and the Taliban played a major role.”48 In those cases, “about 25 percent of

every development project’s funding was going to the insurgency.”49




   4243
        SIGAR Interview with Gert Berthold, Lessons Learned Record of Interview at 2 (Oct. 6,
2015) (“SIGAR Interview with Gert Berthold”).
   4344
        SIGAR Interview with Gert Berthold at 5.
   4445
        SIGAR Interview with Thomas Creal, Lessons Learned Record of Interview at 3 (Mar. 23,
2016).
   4546
        SIGAR Interview with Amb. Richard Boucher, Lessons Learned Record of Interview at 6
(Oct. 15, 2015).
   47
      Meyer Interview.
   48
      Id.
   49
      Id. (emphasis added).


                                                 32
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 55 of 547



          76.   68. Congressional investigations reached similar conclusions. Most prominently,

the bipartisan Commission on Wartime Contracting in Iraq and Afghanistan, after a lengthy

investigation, found in 2011 that “U.S. funds have been diverted to insurgents and warlords as a

cost of doing business in Afghanistan . . . The Commission finds it particularly alarming that

Afghan subcontractors on U.S.-funded convoys, road construction, and development projects pay

insurgent groups for protection.”4650 According to the evidence the Commission collected – not all

of which appeared in its final report – U.S. contractors knew that the “standard rate” the Taliban

charged was between 10-20%, and nearly all contractors universally paid for projects in

Taliban-controlled or -influenced areas. Representative John Tierney echoed that message at a

congressional hearing, observing that “the extortion of international contractors is a booming

industry” in Afghanistan.4751 And at the same hearing, Brigadier General Stephen Townsend said

of Western security and development spending in Afghanistan: “It’s clear to us some of that

money is going in the insurgency and we’ve got to do whatever we can to stop that.”4852

          77.   The Special Inspector General for Afghanistan Reconstruction (“SIGAR”), an

oversight entity Congress created to monitor U.S. government spending in Afghanistan, echoed

the same theme. In a “Lessons Learned” report surveying U.S. reconstruction efforts, SIGAR

concluded that “DOD and USAID reliance on private security contractors led to a substantial

percentage of expenditures being diverted to insurgent groups.”53 After noting the problem as it

applied to “Pentagon logistics contractors,” SIGAR emphasized that “the role of USAID



   4650
        Commission on Wartime Contracting in Iraq and Afghanistan, Transforming Wartime
Contracting: Controlling Costs, Reducing Risks at 73 (Aug. 2011) (“CWC Report”).
   4751
        Corruption in Afghanistan Defense Contracting, Hr’g Before the H. Comm.U.S. House
Committee On Oversight and Government Reform (Sept. 16, 2011) (statement of Rep. John
Tierney), 2011 WLNR 29411184 (“Hearing on Corruption in Afghanistan Defense Contracting”).
   4852
        Id. (statement of Brig. Gen. Stephen Townsend).


                                                33
        Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 56 of 547



implementing partners, or their private security contractors, in paying ‘taxes’ in exchange for the

ability to access project sites” was “equally problematic.”54

        78.    Richard Holbrooke, the White House’s special envoy for Afghanistan and Pakistan

in 2009, offered the same assessment. As recounted by Bob Woodward in a New York Times

bestselling book, Mr. Holbrooke explained at a White House principals meeting that included

President Obama, “All the contractors for development projects pay the Taliban for protection and

use of the roads, so American and coalition dollars help finance the Taliban.”55

        79.    69. Business owners operating in Afghanistan confirmed the frequentstandard

practice of paying protection money to the Taliban. An owner of one telecommunications firm

operating in southern Afghanistan admitted to a reporter in 2009 that his firm “pays 2,000 dollars

in protection money per month [to the Taliban] for each of his transmission masts. ‘You have to

do it. Everybody does.’ ”4956 The vice president of a Kabul-based logistics subcontractor called

such protection-money payments “a big source of money for the insurgents.”5057 The owner of

another road-repair contractor similarly told the media that he paid “insurgents a substantial part of

a $1.2 million contract” as protection money, after Taliban terrorists told him, “You know we need

this American money to help us fund our Jihad.”5158 And another subcontractor working on a

bridge project in Helmand “admitted he agreed to add 20 percent to the budget for the project and



   53
       SIGAR, Stabilization: Lessons From the U.S. Experience In Afghanistan 65 (May 2018)
(“Stabilization Lessons”).
    54
       Id.
    55
       Bob Woodward, Obama’s Wars 25 (Simon & Schuster 2010).
    4956
         Can Merey, How The Taliban Has Turned Extortion Into A Gold Mine, Deutsche
Presse-Agentur GmbH (June 4, 2009) (“Taliban Has Turned Extortion Into A Gold Mine”).
    5057
         Matthew Green & Farhan Bokhari, High Costs To Get NATO Supplies Past Taliban,
Financial Times (Nov. 13, 2009).
    5158
         Afghan Firms Pay Off Taliban.


                                                 34
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 57 of 547



to kickback that amount to the Taliban as protection money.”5259 That subcontractor, like several

others, “confirm[ed] that it was standard practice to build in a kick back to the Taliban to ensure

that militants did not attack or disrupt a construction project.”5360

          80.   An American security contractor reported similar concerns to the U.S. government

that Western contractors were “paying Taliban insurgents not to attack them.”61 The standard

playbook, the contractor explained, was to “get ahold of the local Taliban commander, ask how

much will it cost us to get this work done and have you not mess with us, and by the way we’ll hire

you to do the security.”62 He concluded: “I have yet to find a security company that doesn’t rely

on payoffs to the Taliban.”63 That mirrored the assessment of the Afghanistan country director of

a large NGO, who explained that “the Taliban and local warlords typically take between 10-20%

of the value of any project as the price to provide protection.”64

          81.   70. Journalists and other experts likewise documented widespread protection

payments to the Taliban. One Kabul-based investigative journalist gathered evidence in 2009 that

“[v]irtually every major project includes a healthy cut for the insurgents.”5465 Around the same

time, CBS News reported on claims that “U.S.-funded contractors have been spending a hefty


   5259
         Joseph V. Micallef, Follow The Money: The Taliban’s Growing Criminal Empire (2011)
(“Follow The Money”),
https://www.military.com/daily-news/2017/04/03/follow-the-money-the-talibans-growing-crimin
al-empire.html (“Follow The Money”).
    5360
         Id.
    61
       David Wood, Allegation: Some Contractors In Afghanistan Paying Protection Money To
Taliban, Politics Daily (Dec. 21, 2009).
    62
       Id.
    63
       Id.
    64
       Majority Staff Interview of an NGO’s Afghanistan Country Director, U.S. House of
Representatives Subcommittee on National Security and Foreign Affairs, Committee on Oversight
and Government Reform (Jan. 30, 2010).
    5465
         Jean MacKenzie, Funding The Afghan Taliban, GlobalPost (Aug. 7, 2009) (“Funding The
Afghan Taliban”).


                                                  35
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 58 of 547



chunk of [their] funding on protection payments to the Taliban – for years.”5566 Sydney Morning

Herald journalists, after a fact-finding trip to southeast Afghanistan, detailed how “[i]t is

effectively the Taliban who decide which local contractors will work on a project,” often by

“setting a level of protection money that the contractor can afford to pay.”5667 And Mr. Wissing, in

an exhaustively researched book, surveyed comparable reports that “insurgents used extortion of

US development money for their funding.”5768 The Taliban’s funding, he explained, came from

“supply-convoy shakedowns, construction-protection rackets, Taliban ‘taxes’ on corrupt officials,

payoffs from NGOs[,] and major Afghan businesses,” including “cell phones.”58” – which were

the industries in which Defendants operated.69

          82.   Academic field work reached the same conclusion. In one article sourced to

extensive in-country interviews, including with members of the Taliban, two Afghanistan scholars

explained that “protection money” for “transportation” and “development projects became new

income sources” for the Taliban.70 In the process, a “consensus” developed among companies

implementing “development projects” in Afghanistan that it had “become impossible” to avoid

making “payments that end up in Taliban coffers.”71 The “practice is so widespread,” the authors

explained, that “company owners approach [the] Taliban and voluntarily pay the[m] 10 percent to

ensure good relations.”72


   5566
         Nancy Cordes, Is Taxpayer Money Funding The Taliban?, CBS News (Sept. 3, 2009).
    5667
         Paul McGeough & David Brill, Insurgents Play A Perilous Mountain Game, Sydney
Morning Herald (Sept. 27, 2009) (“Insurgents Play A Perilous Mountain Game”),
https://www.smh.com.au/world/insurgents-play-a-perilous-mountain-game-20090926-g73f.html.
    5768
         Funding The Enemy at 234.
    5869
         Id.
    70
       James Weir & Hekmattullah Azamy, Economic Impediments to a Taliban Peace Process, 10
Econ. of Peace & Sec. J. 75, 80 (2015) (“Economic Impediments”).
    71
       Id.
    72
       Id.


                                                 36
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 59 of 547



          83.   71. Those protection payments continued despite mounting concerns raised by U.S.

and British military leaders that Western companies were financing terrorism in Afghanistan. In

early 2010, a British Major General ordered a “probe into construction and logistics contracts” as

part of ISAF’s “wider crackdown,” in which General Stanley McChrystal likewise “declared war

on those making millions out of what has become a billion-dollar black hole for aid funds.”5973

While those probes went forward, local Afghan experts estimated that large portions of Western

contracting dollars in Afghanistan continued flowing to the Taliban as protection money. As one

journalist reporting on those developments observed, the probes manifested a widespread

realization that, due to payments by unscrupulous contractors like Defendants, “the very money

supposed to win over the hearts and minds of Afghans is ending up in the hands of the Taliban.”6074

          84.   72. Companies likeWestern contractors working in Afghanistan, including

Defendants, routed their payments to the Taliban through two primary channels. First, for

especially high-value payments, they negotiated the payments with a senior Taliban “contracts

officer” in Kabul or, Quetta, Pakistan, or at the provincial level. For such larger projects, theThe

Taliban followed an organized, highly regulated process in negotiating an appropriate level of

protection money with the contractor. As part of that process, Taliban auditors and engineers

inspected the project paperwork and used the estimated value to calibrate the amount of protection

money demanded. The Taliban specifically appointed officials (internally called “inspection

teams”) tasked with assessing such projects and calculating the appropriate “tax” amount. The

centralized Taliban Financial Commission supervised the resulting payments. As the U.N.

Security Council explained after a lengthy analysis, the Commission oversaw the process of



   5973
          Army Launches Investigation.
   6074
          Id.


                                                 37
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 60 of 547



extracting payments from “construction and trucking companies, mobile telephone operators,

mining companies[,] and aid and development projects.”6175

          85.   73. The procedure through which the Taliban extracted those payments was

straightforward. At in-person meetings conducted either directly with the Western contractor or

through an intermediary, the Taliban contracts officer did due diligence on the proposed project

and then either “agree[d] [to] protection money with the contractor,” or simply “demand[ed] a cut”

of the proceeds.6276 Defendants virtually always agreed to pay.

          86.   74. The Taliban’s Code of Conduct further confirms the group’s systematic

practice of extracting protection payments from large firms doing business in Afghanistan, such as

Defendants. Section 5 of the Code set forth regulations requiring Taliban fighters to kickback 20

percent of any money seized in terrorist attacks as “khoms” (an Islamic tax) to the Taliban’s

“provincial official”; the remaining four-fifths was given to those on the frontline. However, any

money or property “seized without fighting” from Western projects – such as the fruits of

successful extortion from companies like Defendantsnegotiations with Western contractors – was

sent to leadership to “be spent on the mujahedeen’s needs.”63” throughout Afghanistan.77

          87.   75. Section 9 of the Taliban’s Code further prescribed regulations for “control and

arrangement of the affairs of [private] companies and [non-governmental] organisations” and

entrusted authority over those affairs to the “Organisations and Companies Commission”

reporting to the Quetta Shura.6478 The Taliban created that Commission in or about 2006 to ensure

that protection money would benefit the broader Taliban organization rather than individual


   6175
       U.N. Security Council, First Report of the Analytical Support & Sanctions Implementation
Monitoring Team ¶ 35 (Sept. 5, 2012) (“U.N. Financing Report”).
  6276
       Id. ¶ 39.
  6377
       Code of Conduct For The Mujahadeen § 5 (2010 Editioned.).
  6478
       Id. § 9.


                                                38
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 61 of 547



commanders. In an interview published on the Taliban’s official website, the head of thatthe

Commission described thatthe decision to “constitute a separate commission for the control of

NGOs and companies and for the effective organisation and coordination of their activities and

expenditures.”6579 Proper “expenditures” by Defendantscontractors, he explained, were crucial for

them to obtain “permission letters” from the Taliban to fulfill their contracts.6680 If companies

refused, he warned, the “mujahedeen of the Islamic Emirate can halt these kinds of violators.”6781

          88.   76. Gretchen Peters, a recognized expert on Afghan terrorist financing who has

written extensively about and testified tobefore Congress on the topic, has likewise documented

high-level protection-money negotiations between Western contractors like, including

Defendants, and Taliban leadership. “The Quetta Shura,” she explained, “collects protection

money from larger businesses, notably the telecommunications sector and construction projects

funded by international aid organizations and the Coalition.”6882 Such payments were neither ad

hoc nor the function of individual rogue insurgents; they occurred in an environment in which the

Taliban leadership had “moved to regulate how protection money is collected from larger

businesses, aid and development projects.”6983 Those Taliban regulations – ensuring a predictable

set of payments from contractors to the Taliban Financial Commission – were designed to bring a

degree of regularity to the protection rackets on which the Taliban relied to finance its insurgency.

          89.   77. Industry participants confirmed the existence of such “high-level negotiations”

between “the Taliban and major contractors.”7084 For example, an owner of a telecommunications


   6579
        Interview with Mawlawi Ahmad Bilal, Al-Emera (Mar. 20, 2014).
   6680
        Id.
   6781
        Id.
   6882
        Crime & Insurgency at 31.
   6983
        Id. at 29.
   7084
        Funding The Afghan Taliban.


                                                 39
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 62 of 547



firm admitted negotiating with the Taliban’s “so-called commission, a kind of shadow economics

ministry of the militants, headed by Mullah Brader[Baradar], a deputy of Taliban leader Mullah

Omar.”7185 As the executive explained, buying “commission approval” for an economic project

was one way to “ ‘make sure that your business is not being attacked.’ ”7286 Contractors operating

in Afghanistan typically “regard[ed] these overheads as a cost of doing business,” even though

they knew the payments allowed “the insurgency [to] benefit[] financially.”7387

          90.   78. Second, in addition to high-level negotiations with senior Taliban officials,

companies like, including Defendants, also paid protection money to local Taliban commanders in

the areas where they were operating. They negotiated those payments not directly with the Taliban

Financial Commission, but with lower-level Taliban officials operating at the provincial or district

level. The Taliban set up shadow governments – including a so-called “governor” – in most areas,

and contractors frequently sought to obtain the Taliban governor’s approval before building in a

given area. A Le Monde journalist reported on a typical example in 2010: the Taliban “governor”

of Kunduz, a northern province in which (at least) Defendants Chemonics, DAI, ECC, IRD,

LBG/BV Joint Venture, and MTN operated, took “a percentage of almost all construction work in

the area, including roads, bridges, schools and clinics.”7488

          91.   79. Companies, including Defendants, typically routed these more-localized

payments through their subcontractors. Most often, private-security firms arranged payment on

their clients’ behalf. The security firms paid the Taliban either by making cash payments through

the Afghan hawala system – the country’s historic informal money exchange and transfer network


   7185
        How The Taliban Has Turned Extortion Into A Gold Mine.
   7286
        Id.
   7387
        U.N. Financing Report ¶ 40.
   7488
        Louis Imbert, The Taliban’s Secret Weapon: Security, Le Monde Diplomatique (Oct.
2010) (“Taliban’s Secret Weapon”).


                                                 40
       Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 63 of 547



– or by directly hiring Taliban members and putting them on the payroll as “security guards.”

Either way, the logic of the payments was simple: they reduced the threat of attacks on the

contractors’ own projects at an attractive price. As one American executive with business in

Afghanistan put it in slightly overstated terms, “No matter how bad things get out there, the trucks

always get through. . . We don’t need any security if the payments are made. Nobody f---s with

us.”

          92.   80. Companies paid the Taliban protection money in relatively predictable

percentages on each project they undertook in Afghanistan. The percentages could vary based on

several factors, including contract size, location, and the particular Taliban officials involved. But

overall, many analysts estimated a largely consistent 20% across-the-board “tax” that the Taliban

levied on every meaningful economiceconomically significant project. The percentage could vary

upwards on occasion: one supplier operating in Helmand admitted to “tack[ing] on about 30

percent extra for the Taliban,”7589 while officials in Farah Province estimated that the Taliban was

extracting “up to 40 percent of the money coming in” for development.7690 Moreover, contractors

often made payments at multiple stages: they would negotiate one percentage with the Taliban

Financial Commission, but then allow a local Taliban commander to take another cut on top.

Those payments together could deliver extraordinary sums to the Taliban. One Afghan

intelligence official noted examples of private-security companies “paying as much as 60 percent

of their gross profits” to Taliban insurgents for so-called “convoy security.”7791




   7589
        Funding The Afghan Taliban.
   7690
        Jean MacKenzie, Who Is Funding The Afghan Taliban? You Don’t Want To Know,
Reuters Global News Journal (Aug. 13, 2009) (“Who Is Funding The Afghan Taliban?”).
   7791
        Jake Sherman and& Victoria DiDomenico, The Public Cost Of Private Security In
Afghanistan at 8, NYU CenterCtr. on Int’l Cooperation Briefing Paper (Sept. 2009).


                                                 41
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 64 of 547



          93.   81. The same scheme delivered protection payments to the Haqqani Network,

which was the part of the Taliban concentrated in eastern and southeastern Afghanistan. The

Haqqani Network ran especially potent protection rackets that extracted revenues from large

companies like, including Defendants, conducting business in its territory. As Ms. Peters testified

tobefore Congress, the Haqqanis “systematically extort all business that takes place in their areas

of operations.”7892 That conclusion echoed the statements of the Haqqani Network’s own

members. This “protection racket for construction firms,” a former Haqqani commander told the

New York Times, was “ ‘the most important source of funding for the Haqqanis.’ ”7993

          94.   82. Contractors (and their subcontractors), including Defendants, typically

concealed their protection payments from the U.S. government by inflating their costs and

misrepresenting protection money as a legitimate security expense. For example, one Afghan

construction subcontractor stated that he “builds in a minimum of 20 percent for the Taliban in his

cost estimates” – so that of every $1 million he received, “$200,000 is siphoned off for the

insurgents.”8094 Similarly, the criminal-run security subcontractor U.S. Protection and

Investigation (“USPI”), see infra ¶¶ 164, 196-201,255-263, added fictitious security guards to its

payroll and concealed the protection payments as “salaries” for the ghost employees. It then

passed the costs of those protection payments up the chain for reimbursement by the prime

contractor. Alternatively, the ArmorGroup Defendants hired Taliban cut-outscutouts as security

personnel – and so paid protection money in the form of real (yet no less unlawful) salaries they

knew would benefit the insurgency. See infra ¶¶ 137-50.150-168.


   7892
        Combatting The Haqqani Terrorist Network, Hr’g Before the U.S. House Committee
onOn Foreign Relations, Subcommittee onOn Terrorism, Nonproliferation, and Trade, 112 Cong.
177 (Sept. 13, 2012) (statement of Gretchen Peters, author, Haqqani Network Financing).
   7993
        Mark Mazzetti et al., Brutal Haqqani Crime Clan Bedevils U.S. In Afghanistan, N.Y.
Times (Sept. 24, 2011) (“Brutal Haqqani Crime Clan”).


                                                42
        Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 65 of 547



          95.   83. As explained below, Defendants each followed this commonthe standard

practice and paid protection money to the Taliban, including through their subcontractors, using

one or more of the methods described above. See infra Part IV. In doing so, they both

facilitatedorchestrated and knowingly benefited from their subcontractors’ payments. Defendants

actively facilitated suchorchestrated the payments by obtaining the underlying government

contracts to pay for the work that needed “protection” from the Taliban; by retaining and then

outsourcing security to the corrupt subcontractors they knew would pay money to terrorists; by

encouraging their subcontractors to make the payments, either explicitly or implicitly; and by

supplying the actual financing that the subcontractors then used to make the payments. When the

subcontractors charged their security “costs” (including the protection money) under their

contracts, Defendants would either reimburse those costs directly or transmit them to the U.S.

government for reimbursement. Either way, Defendants benefited from the contracting

arrangement. They orchestrated illegal payments that protected their own revenues while pushing

nominal responsibility for the mechanics of those payments onto their chosen partners. ; and then

by knowingly approving reimbursement of the payments. Subcontractors’ contracts with

Defendants typically required Defendants to review and approve their expenses,95 and Defendants

knowingly accepted expense reports that hid or mischaracterized the payoffs. Throughout,


   8094
        Who Is Funding The Afghan Taliban?.
   95
      See, e.g., Subcontract No. 02-04-GG451AF-07 between The Louis Berger Group Inc. and
U.S. Protection and Investigation, LLC, Appendix II (effective Sept. 5, 2004) (requiring
subcontractor to submit monthly invoices indicating labor rates applied and hours expended and
“any other direct costs”); Subcontract No. IRP-04-08-GH1308-LB-AF-l0 between the LBG/BV
Joint Venture and a construction subcontractor, Section IV, Sub-Clause 60.1(c) (effective Apr. 26,
2008) (requiring subcontractor to submit monthly statement including the unit rates and prices for
tasks performed); Subcontract No. AKC.CSA.AEDMATOC.5950 between ECCI-C, Metag, LLC
JV and Arvin Kam Construction, Part A, Section 7.8 (Sept. 6, 2010) (“At any time prior to final
payment of a [Work Authorization], ECCI-C may request an audit of the invoices or payment
applications and substantiating material.”).


                                               43
          Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 66 of 547



Defendants had the right to control their subcontractors’ security activities and knew that their

subcontractors were acting on their behalf.

              96.   When the subcontractors paid the Taliban, they did so as part of their performance

under their contracts with Defendants. The subcontractors would have been unable to make

payments to the Taliban without Defendants’ money and approval. Defendants supplied the funds

for the protection payments because they, even more than their subcontractors, financially

benefited from them. Indeed, the core purpose of the payments was to benefit the Defendants by

shielding their projects from Taliban attack at an affordable price (or, in the case of MTN, also to

assist the Taliban’s effort to drive Americans out of Afghanistan). To obtain that benefit,

Defendants needed and intended for their money to reach the Taliban.

III.          DEFENDANTS KNEW OR RECKLESSLY DISREGARDED THAT THEIR
              PAYMENTS FINANCED TALIBAN ATTACKS ON AMERICANS

              A.    Defendants’ Protection Payments Directly Funded The Taliban’s Terrorist
                    Campaign Against Americans In Afghanistan

              97.   84. Money supplied the lifeblood of the Taliban insurgency. Financing gave the

Taliban the means to recruit and pay terrorist fighters; to acquire weapons and explosives with

which to attack Coalition forces; and to maintain the vast operational infrastructure needed to

sustain the insurgency. In 2011, it cost the Taliban an estimated $100-155 million overall to

launch attacks, and up to $300 million to “maintain[ ] the insurgency” generally.8196 Those costs

ballooned as the insurgency intensified. As a U.N. Security Council report documented, from

2006-20122012, the Taliban “managed to finance an ever-increasing number of attacks, reflecting

a year-on-year increase in income.”8297 The Taliban’s access to financing sufficient to cover those

costs was vital to its ability to sustain its growing campaign of terrorism against the United States.


       8196
              U.N. Financing Report ¶ 34.
       8297
              Id.


                                                    44
         Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 67 of 547



As one military historian observed in 2011, “the Taliban’s most significant weapon is not its arms

or its ability to mobilize jihadists but the vast sums of money that it seems to have at its

disposal.”8398

           98.   85. Defendants’ protection payments suppliedconduct aided the Taliban with an

important stream of revenue it used to finance’s terrorist attacks against Americans in

Afghanistanenterprise. The very nature of the protection-money demands themselves – backed by

violent threats of future violence conveyed by the same Taliban fighters who were waging an

insurgency against the United States – ensured a close connection between the payments and

subsequent Taliban attacks on American forces. Such attacks were a necessary consequence of

Defendants’ payments. When they paid the Taliban protection money, they were not lessening the

overall risk of terrorist violence; they were paying the Taliban to redirect its attacks to other

targets. One prevailing slogan among private-security contractors in Afghanistan captured that

mentality: contractors often said “you want them to fight Big Army [i.e., the U.S. Army] before

they fight you.” Defendants’ payments accomplished exactly that. They paid the Taliban to attack

Coalition forces rather than Defendants’ own businesses.

           99.   Defendants’ protection payments supplied the Taliban with an important stream of

revenue it used to finance terrorist attacks against Americans in Afghanistan. Defendants’

protection payments, which created an income stream overseen directly by Quetta leadership, gave

the Taliban fungible resources that were vital to its ability to sustain its terrorist enterprise. For

that reason, the Commission on Wartime Contracting observed that “diverted funds,” channeled

from Western contractors to the Taliban, “directly strengthen the insurgency.”99



    8398
          Follow The Money.
    99
         CWC Report at 74.


                                                  45
       Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 68 of 547



        100.      86. The Taliban institutionalized control of its protection-money revenue. The

extraction of protection payments occurred via a highly regulated process designed to ensure that

such payments would benefit the broader insurgency. The Taliban’s 2009 Code of Conduct, for

example, contained extensive regulations dictating to local field commanders how to collect (and

spend) protection money from foreign businesses. As Ms. Peters explained, those regulations

“literally institutional[izedinstitutionaliz[ed] how profits earned from organized crime are to be

distributed within the command chain.”84100 The money flowed both ways – from local

commanders up to the Financial Commission for use by the Taliban’s central leadership, and

conversely from the leadership back down to local commanders for use in the field. In all cases,

the Quetta Shura maintained “final say in all matters of collecting protection money.”85101 That

discipline allowed protection money collected from all over the country to finance the Taliban’s

terrorist machine.

        101.      87. The Taliban’s oversight of protection money ensured that Defendants’

payments directly supported terrorism. Defendants’ protection payments gave the Taliban

fungible resources that were vital to the Taliban’s ability to sustain its terrorist enterprise. For that

reason, the Commission on Wartime Contracting observed that “diverted funds,” channeled from

Western contractors to the Taliban, “directly strengthen the insurgency.”86Defendants’ protection

payments similarly financed the Haqqani Network. Not only did Defendants fund the Haqqanis

directly, see supra ¶ 93, but their payments to the Taliban likewise financed Haqqani operations.

The Haqqani Network was part of the Taliban and operationally intertwined with Taliban

leadership. See infra Part V.A.2. For that reason, according to a declassified 2009 DIA cable, “a

large majority of the Haqqani Network (HQN) funding comes from the Quetta . . . , Pakistan-based


    84100
            Crime & Insurgency at 16.


                                                   46
         Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 69 of 547



Taliban leadership.”102 As Ms. Peters concluded, the Haqqani Network relied on the Taliban

organization to “cover operational costs,” with the amount of financing depending on “the funding

capacity of the Taliban leadership.”103 The money flow went both ways: payments to the Taliban

supported Haqqani attacks, and payments to the Haqqani Network supported Taliban attacks.104

         102.   88. Protection payments supplied the Taliban with the means to buy weapons and

explosives for use in terrorist attacks. Weapons capable of killing and injuring Americans cost

money, and Defendants’ protection payments provided the Taliban with a potent source of funding

to cover the cost of its escalating insurgency. As Ms. Peters explained, once companies like

Defendants decided to “pay off insurgents to avoid having [their] projects attacked,” the

“insurgents then spen[t] the money they raise[d] to purchase weapons and explosives, which in

turn get used to kill American soldiers.”87105 Congressman Bill Delahunt was even more succinct.

Responding to reports that “U.S.-funded contractors” made “protection payments to the Taliban,”

he observed: “ ‘That translates into money that the Taliban are using to attack and kill American

military personnel, and that’s just simply outrageous.’ ”88”106

         103.   89. Even relatively small protection payments had an outsized effect on the

Taliban’s terrorist capabilities. Although estimates vary, the Taliban paid many of its

rank-and-file fighters about $100 per month, while mid-level commanders made upwards of $350

per month. As for many of the IEDs that the Taliban used against Coalition troops, a Pakistani



   85101
         Id. at 17.
   102
        Def. Intelligence Agency, Afghanistan – Haqqani Network Finances (Sept. 24, 2009).
    86
       CWC Report103 Gretchen Peters, Haqqani Network Financing: The Evolution Of An
Industry at 74.23, Combatting Terrorism Ctr. (July 2012) (“Haqqani Network Financing”).
    104
        Crime & Insurgency at 33 (Quetta Shura agreed with the Haqqani Network “to operate
alongside each other and to divide the proceeds they earn in some zones where more than one
faction operates.”).
    87
       Crime & Insurgency105 Id. at 31.


                                                 47
       Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 70 of 547



security official estimated that they cost a mere $100 to make.89107 At those rates, even a single

protection payment of $2,000 could finance substantial insurgent violence: it could put ten

fighters and a commander in the field for a month, and supply them with five IEDs. And the

Defendants each paid protection moneymade payments that waswere many orders of magnitude

higher. Those payments materially strengthened the Taliban’s ability to finance the types of

attacks that killed and injured Plaintiffs.

        104.    The effect of protection payments was especially pronounced because they enabled

Taliban commanders to pay recruits who fought against the Coalition for financial (rather than

ideological) reasons. Taliban commanders typically operated on thin margins and faced constant

pressure to raise enough money both to pay fighters and to launch attacks. Protection money was

essential to fulfilling both needs: had Defendants refused to pay and cut off that source of revenue,

it would have forced Taliban commanders to “deci[de] between paying and feeding [their] troops

and launching attacks.”108 Defendants’ payments freed Taliban commanders from that choice and

enabled them to retain their fighters while continuing with attacks on Coalition forces. As one

academic study concluded, protection payments in connection with “development projects and

supply contracts” thus “fund[ed] the Taliban and their affiliates” while also “encouraging

alienated men to join the insurgency for easy money.”109

        105.    This financial link applied to protection payments in all their forms. Due to the

Taliban’s fundraising apparatus, cash payments to local commanders (or the Taliban Financial

Commission) flowed to Taliban leadership for use wherever the insurgents decided to focus their


    88106
         Nancy Cordes, Is Taxpayer Money Funding The Taliban?, CBS News (Sept. 3, 2009).
    89107
         See Kathy Gannon, Taliban Gains Money, al-Qaida Finances Recovering, Assoc. Press
(June 20, 2009).
    108
        Meyer Interview.
    109
        Economic Impediments at 80.


                                                 48
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 71 of 547



resources. “Salary” payments to Taliban fighters had a similar effect. Not only did those

payments relieve financial pressure on local Taliban commanders, but the Taliban extracted a

portion of all salary payments received by individual Taliban members – which it likewise routed

to the Taliban Financial Commission for the benefit of the nationwide insurgency.

       106.    90. Protection payments supplied one of the most quantitatively significant sources

of funding for the Taliban. As Secretary of State Hillary Clinton testified tobefore the U.S. Senate

Committee on Foreign Relations in 2009: “[O]ne of the major sources of funding for the Taliban

is the protection money.”90110 The systematic payments effected by large international companies

swamped other, smaller-scale protection rackets. “A far larger source of Taliban income” as

compared to such other extortion schemes, the Sunday Telegraph reported in September 2009, was

the money the Taliban extracted from companies providing security or “provid[ing] new

infrastructure, such as schools and roads.”91111 The Commission on Wartime Contracting thus

concluded that “[e]xtortion of funds from U.S. construction projects and transportation contracts is

the insurgents’ second-largest funding source,” behind only drug trafficking.92112

       107.    91. In many areas of the country, protection payments supplied the single most

significant source of funding for insurgent violence. In areas where “there [wa]s little or no poppy

grown,” protection rackets were “believed to be the largest source of income for the


   90110
          Afghanistan: Assessing The Road Ahead, Hr’g beforeBefore the U.S. Senate Committee
on Foreign Relations, S. Hr’g 111-479479, at 48 (Dec. 3, 2009) (statement of Hillary Rodham
Clinton, Sec’y of State, U.S. State Dep’t),
https://www.foreign.senate.gov/imo/media/doc/120309_
Transcript_Afghanistan%20Assessing%20the%20Road%20Ahead.pdf (“S. Hr’g 111-479”).
    91111
          Christopher Booker, How We Help To Arm The Taliban, Sunday Telegraph (Sept. 13,
2009) (“How We Help To Arm The Taliban”).
    92112
          CWC Report at 74. As additional evidence surfaced, it became clear that the “drug trade”
was not “as big a funding source for the insurgency as a lot of people thought.” Meyer Interview.
Rather, U.S. intelligence surfaced evidence that U.S. government-funded “development projects”
became “one of the biggest funding sources for the insurgency.” Id.


                                                49
        Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 72 of 547



insurgents.”93113 That was nowhere more true than in the areas where the Taliban acted through

the Haqqani Network. In the areas of Haqqani influence – including eastern and southeastern

provinces where many Defendants did business – protection money accounted for “the network’s

largest source of income.”94114 As one local businessman with experience in the area reported of

the Haqqanis, “Compared to extortion, . . . everything else is peanuts.”95115

        108.     92. Drug trafficking in Afghanistan was not enough by itself to finance the

Taliban’s nationwide terrorist campaign. As the U.N. Security Council concluded in its report on

Taliban financing, “the amount of money raised from the drug trade is insufficient to meet the cost

of insurgent activity” throughout Afghanistan.96116 Protection rackets were essential to the

Taliban’s ability to make up that shortfall. While the Taliban placed increasing emphasis on the

“lucrative source . . . [of] foreign funding of development projects,” its relative share of

Afghanistan’s drug economy remained “not particularly large in percentage terms.”97117

Compared to protection payments from companies like DefendantsWestern contractors, the U.N.

Security Council observed, the Taliban’s comparatively small share of the country’s drug money

“suggests that the Taliban do not make great efforts to exploit this potential source of

revenue.”98118

        109.     93. Protection payments also strengthened the Taliban by allowing it to diversify its

income. For an insurgent group subject to crippling international sanctions, diversification was

critical: it offered the Taliban a degree of financial resiliency that made it less susceptible to



   93113
         Crime & Insurgency at 31.
   94
      Gretchen Peters,114 Haqqani Network Financing: The Evolution Of An Industry at 40 (July
2012) (“Haqqani Network Financing”).40.
   95115
         Id. at 40.
   96116
         U.N. Financing Report ¶ 38.
   97117
         Id. ¶¶ 38, 39.


                                                  50
        Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 73 of 547



American counterinsurgency efforts. That is why, as the U.S. military began to successfully

interdict the Taliban’s other revenue sources (such as narcotics), the Taliban relied increasingly on

its protection rackets. That stream of protection money – particularly from larger, well-financed

contractors like, including Defendants – supplied reliable funding for the insurgency and, almost

as importantly, offered insurance against the risk of other funding sources drying up.

        110.   94. Protection payments from Western companies, including Defendants, were also

qualitatively material to the Taliban’s terrorist enterprise because of their unique link to the

Taliban’s leadership. Unlike other more locally spent funding from other sources – (such as

extortion of smaller Afghan businesses –) that were more often spent locally, Defendants’

protection payments generally flowed up the Taliban’s organizational chain (– or were made

directly to top-level Taliban institutions) – and supplied fungible U.S. dollars available for use by

leadership. As the U.N. Security Council documented, the money flowing from firms like

“construction and trucking companies, mobile telephone operators, mining companies[,] and aid

and development projects goes to the Taliban Financial Commission[,] which answers to the

Taliban leadership.”99 wherever it saw fit.119 In addition, the payments often conferred

intelligence benefits to the Taliban by providing details about U.S. government, military, and

contractor operations in the area. See, e.g., supra ¶ 70. The Taliban’s high-level commanders then

used those fungible dollarsthe money and intelligence supplied by Defendants to finance their

nationwide terrorist campaign against Americans in Afghanistan.




   98118
          Id. ¶ 38.
   99
       Id. ¶ 35.
    119
        Id. ¶ 35 (“[T]he money flowing from “construction and trucking companies, mobile
telephone operators, mining companies[,] and aid and development projects goes to the Taliban
Financial Commission[,] which answers to the Taliban leadership.”).


                                                 51
         Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 74 of 547



         111.   The Taliban’s top-down organizational hierarchy ensured that protection money

collected locally in one province helped to finance Taliban operations throughout the country –

including in provinces miles away from the site of the payment. That was a core reason why the

Taliban moved to institutionalize the collection of protection money from large firms, including

Defendants: rather than have commanders spend their protection money locally, the Taliban

directed the funds into the group’s central coffers for use on a nationwide scale.120 As two

Afghanistan scholars documented, such “funds flow[ed] from Taliban-controlled regions up the

chain of command to the leadership and then bec[a]me re-dispensed in the form of individual

payments” in key provinces throughout Afghanistan.121 Accordingly, Defendants’ payments did

not merely finance attacks in the immediate areas of their projects; the Taliban’s process for

redistributing those payments made sure that they financed terrorism throughout Afghanistan.

         B.     Defendants Knew Or Recklessly Disregarded That Their Payments Financed
                Anti-American Terrorism

         112.   95. Defendants knew (or recklessly disregarded) that they were supplying funding

to Taliban terrorists intent on attacking Americans in Afghanistan. The Taliban openly

proclaimed that the money was for terrorism: as the Taliban told one subcontractor in a typical

example, “You know we need this American money to help us fund our Jihad.”100122 The demands

for payments themselves, which the Taliban itself tied to the insurgency, alerted Defendants to the

connection between the payments and insurgent violence. When Defendants complied with those

demands and structured their operations to facilitate protection payments to the Taliban, they were

under no illusion about where their payments were going.As one security firm that faced demands


   120
       See id.; Crime & Insurgency at 17.
   121
       Economic Impediments at 75.
   100
       Hamid Shalizi,122 Afghan Firms “Pay Off Taliban With Foreign Cash,” Reuters (Oct. 13,
2010) (“Afghan Firms Pay Off Taliban”).


                                                52
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 75 of 547



for protection money acknowledged in a November 2007 memorandum, it was obvious that “[i]f

we make payment that money will be funneled back into [the Taliban’s] fight against the

Coalition.”

       96.     The violent nature of the Taliban’s protection racket further informed Defendants

that they were funding terrorism. Indeed, the Taliban motivated Defendants to pay protection

money by threatening their projects with violence similar to the type it wanted Defendants’ money

to fund. And the core reason Defendants agreed to pay was to discourage the terrorists (in a

cost-effective, efficient way) from threatening them with future attack. Defendants could not have

made the decision to pay without understanding and accepting that the terrorists were ready, able,

and willing to stage attacks on Western interests in Afghanistan. Simply put, when Defendants

agreed to the Taliban’s financial terms, they were knowingly paying violent terrorists to attack

someone else – usually U.S. troops – rather than Defendants’ own projects.

       113.    97. Defendants also negotiated their payments in circumstances that left no doubt

about whom they were financing. With respect to the large-scale payments negotiated directly

with the Quetta Shura, Defendants (or their agents) met with high-level Taliban representatives

who openly represented the Taliban’s Financial Commission. See supra ¶¶ 72-77.84-89. The

payments to local Taliban officials likewise occurred via negotiations with commanders or

shadow “governors” who openly identified as Taliban members. See supra ¶¶ 78-79.90-91.

Given the Taliban-controlled geographies in which the Defendants operated, Defendants assuredly

knew (or recklessly disregarded) that the officials they were paying off worked for the Taliban.

       114.    98. The Taliban memorialized its protection racket in documents that further

notified Defendants that they were financing terrorists. Most prominently, the Taliban often

conveyed its demands for protection payments in so-called “Night Letters.” Night Letters – whose




                                                53
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 76 of 547



name comes from their frequent delivery during the night – were documents on official Taliban

letterhead bearing the Taliban’s insignia. Although Night Letters could convey a variety of

threats, the Taliban commonly sent them to companies to demand protection payments. One

typical example, delivered to phone companies in Wardak Province, stated that “we are expecting

you to provide financial support for the Taliban stationed in Saidabad district. If you cannot, then

you should stop your work. Otherwise you have no right to complain in the future (we are warning

you of future incidents).” Another, authored by the “Islamic [Emirate] of Afghanistan” (the

Taliban’s formal name for itself), informed a local construction company that it “cannot continue

to work unless it does obtain permission from the Mojahedeen. Or else, it does not have the right

to complain.” Night Letters were widespread in Afghanistan, particularly in areas of Taliban

control, and were one of the principal means through which the Taliban communicated its

demands for protection money to companies like, including Defendants.

       115.    99. Similarly, after effecting the payments, companies regularly received so-called

“tax receipts” from the Taliban, providing them with documentation proving they had paid their

dues to the insurgents. The Taliban Financial Commission encouraged the provision of tax

receipts as a way of further standardizing and accounting for the revenue raised through the

insurgents’ protection rackets. And those tax receipts – like the Night Letters – appeared on

Taliban letterhead and made clear on their face that protection money was intended for the

Taliban’s benefit. On information and belief, Defendants andor their agents received Night Letters

and Taliban tax receipts in connection with some or all of their projects in Afghanistan.

       116.    100. Defendants did not believe – nor was it true – that their payments were

necessary for them to avoid imminent death or serious bodily injury. The Taliban typically did not

extract protection payments by physically confronting companies and threatening immediate




                                                54
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 77 of 547



violence; rather, the threats were often vaguer and futuristic – as in the Night Letters mentioned

above. Many times, those threats were directed at Defendants’ equipment or projects, rather than

their personnel. AndGiven the non-immediate nature of the threats, Defendants had an

opportunity to formallycould notify the U.S. government of the Taliban’s protection racket and try

to enlist the military’s assistance in responding. But rather than avail themselves of such options,

Defendants decided that the simplest (and most profitable) option was to make the payments the

Taliban was demandingdemanded.

       117.    101. Defendants’ practice of funneling many (though far from all) of their

payments through subcontractors, see supra ¶¶ 61, 83,68, 95-96, only heightens their culpability.

Defendants intentionally used the contracting process to insulate themselves from the payments on

paper, andbut that process – intentionally offloading responsibility to unaccountable local

subcontractors at several layers of remove – was a major factor in allowing the payments to

continue unabated. Defendants sought to protect their projects at minimal cost, and an efficient

way to obtain the protection they wanted was to hire subcontractors to deliver the protection

money that everyone knew the Taliban was demanding. The payments mayseveral layers

removed – was simply their technique for encouraging the payments while avoiding responsibility.

The payments may often have been physically delivered by an intermediary downstream, but

Defendants knew they were occurring and purposefully orchestrated them. That is because

Defendants could only obtain their desired business outcome by ensuring that their money actually

reached the Taliban. Had Defendants’ subcontractors spent the money on some other, legitimate

purpose, rather than directing it to the Taliban, Defendants would not have obtained the security

benefit they wanted.




                                                55
         Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 78 of 547



         118.   102. Western contractors have confirmed their understanding that, during the

relevant timeframe, local intermediaries were routing contract money to the Taliban on their

behalf. The head of one private-security company admitted that his “boss wouldn’t appreciate it if

I went to negotiate face to face with the tribal leaders of Helmand” – historically a key part of

Taliban leadership – so he instead used “intermediaries who recruit our security guards

locally.”101123 Exemplifying the no-questions-asked, purposefully-ignore-the-details mentality

typical of many contractors, the executive stated, “You just hope they’re not linked too closely

with the Taliban.”102124

         119.   103. Another contractor negotiating a shipment of pipes through Helmand

confirmed to a reporter that he typically “tacked on about 30 percent extra for the Taliban,” which

he accounted for as “transportation costs” charged back to the prime contractor running the

project.103125 When the “foreign contractor in charge of the project” was asked about it, the

contractor admitted, “We assume that our people are paying off the Taliban.”104126

         120.   104. Yet another American contractor admitted that his protection payments –

amounting to 16% of his gross revenues – were “ ‘all revenue that will ultimately be shared by the

Taliban.’ ”105”127 This contractor was well aware of the consequences: “ ‘All of this could be seen

as material support for enemy forces,’ he muse[d]. ‘But you have to weigh that against everything




   101
         Louis Imbert, The123 Taliban’s Secret Weapon: Security, Le Monde Diplomatique (Oct.
2010).
   102124
          Id.
   103125
          Funding The Afghan Taliban.
   104126
          Id.
   105127
          How The Taliban Thrives at 50.


                                                 56
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 79 of 547



that is being done in that project. Are you aiding and abetting the enemy if you have to pay to get

a school built? It’s the cost of doing business here.’ ”106128

       121.    105. At all relevant times, it was common knowledge among businesses operating

in Afghanistan, including Defendants, that Western contracting dollars were flowing to the

Taliban in the form of protection money. Because the Taliban openly demanded the money – and

because local subcontractors openly paid it – companies on the ground in Afghanistan were widely

aware of the practice. One journalist referred to such payments as an “open secret”107129; another

called protection payments a “widely known practice in Afghanistan”108130; and experts described

it to CBS News as an “open secret on the streets.”109131 Defendants were sophisticated companies

with millions of dollars in revenues on the line in Afghanistan. They were aware of this prevailing

understanding that their “security” payments were flowing to the Taliban.

       122.    106. A Time Magazine cover story on September 7, 2009, entitled “Taliban Inc. –

How Drugs, Extortion, Protection Rackets And Foreign Aid Fuel The Afghan Insurgency,”

accompanied a full-page cover graphic depicting an AK-47 lying on top of a box full of $100 bills.

In the article, the author noted that “protection payments are so widespread that one contractor I

interviewed responded incredulously to questions about how the system worked. ‘You must be the

only person in Afghanistan who doesn’t know this is going on,’ he said.”110132

       123.    107. Throughout the relevant timeframe, accounts from other prominent media

sources also reported that contractors and subcontractors were redirecting Western contract funds




   106128
          Id. at 50.
   107129
          Funding The Afghan Taliban.
   108130
          Dana Chivvis, Is The Taliban Getting A Cut Of U.S. Aid?, CBS News (Sept. 3, 2009).
   109131
          Nancy Cordes, Is Taxpayer Money Funding The Taliban?, CBS News (Sept. 3, 2009).
   110132
          How The Taliban Thrives at 50.


                                                  57
       Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 80 of 547



to the Taliban. Those widespread reports further informed Defendants that their expenditures in

Afghanistan were delivering protection money to the Taliban. Examples include:

   BBC International Reports (Europe), October 2004: “[T]he merging of organized crime and
    terrorism is a new phenomenon. BND President Hanning assumes ‘that terrorist structures,
    such as the Taleban and Al-Qa’idah, finance their fight through the extortion of protection
    money as well as direct involvement in drug-trafficking.’ ”111133
   National Post (Canada), September 2006: “The Taliban still have a partnership with
    al-Qaeda, which provides them training and foreign fighters. If they have it their way,
    Afghanistan would once again be a hot-house of terrorism. Today, the Taliban is also in
    league with drug lords, protecting the groupcrop, taking protection money like any mafia, and
    using that money to fund their insurgency.”112134
   Times Record News, August 2008: “The Taliban tried a similar cell phone tower extortion
    racket, but it backfired. StrategyPage reported on June 15 that the Taliban were expanding
    ‘their extortion campaign, demanding that businesses pay “protection money” to avoid
    being attacked’ and an effort by the Taliban ‘to control cell phone use has quickly evolved into
    just another extortion campaign.’ . . . ‘But then, noting that there were several cell phone
    companies operating in southern Afghanistan, the Taliban went to the different companies
    and offered not only “protection,” but damage to a competitor, for a price.’ ” 113135
   Inter Press Service, September 2008: “Often petrol delivery and logistics companies have to
    pay protection money to various tribal elders. In one route, between the capitals of Kandahar
    and Urozgan provinces, contractors pay millions in protection money, some of which may
    end up in the hands of the Taliban, [Matthew] Leeming says.”114136
   Hindustan Times, December 2008: “NATO convoys carrying military supplies for NATO
    bases in South Afghanistan, are reported paying Taleban commanders protection money to
    ensure safe passage. . . . The Times has learnt that it is the outsourcing of convoys that [leads
    to] payoffs amounting to millions of pounds, including money from British taxpayers, are
    given to the Taleban. Several fuel importers, trucking and security company owners
    confirmed the controversial payments.”115137
   Deutsche Presse Agentur, June 2009: “Afghanistan’s private sector does its share to finance
    the insurgency – albeit not entirely voluntarily. Those who want to do business in the south
    have to pay protection money to the Taliban. According to businessmen, even the

    111133
           BBC International Reports (Europe), German Intelligence Chief Says Bin-Ladin Still
Alive (Oct. 10, 2004). All emphases in this paragraph are added.
    112134
           Jaap de Hoop Scheffer, The World Can Do More: NATO’s Secretary-General On What
Afghanistan Needs, National Post (Sept. 13, 2006), 2006 WLNR 26238821.
    113135
           Times Record News, Anatomy Of Terror (Aug. 21, 2008), 2008 WLNR 31329261.
    114136
           Anand Gopal, Afghanistan: Subsidised Fuel Trail Winds Back To Pakistan, Inter Press
Service (Sept. 30, 2008).
    115137
           Hindustan Times, NATO Convoys Paying Taleban Protection Money For Safe Passage
In Afghanistan (Dec. 12, 2008), 2008 WLNR 23872308.


                                                 58
       Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 81 of 547



    international troops indirectly put money in the insurgents’ war chest . . . ‘Everything has to do
    with money,’ said [Khalid] Naderi, who co-owns a telecommunications firm that operates in
    the restive south, where he pays $2,000 in protection money per month for each of his
    transmission masts. ‘You have to do it. Everybody does.’ ”116138
   Frankfurter Rundschau (Germany), July 2009: “In the cases of major projects, contractors
    have to have the construction plans and bidding documents scrutinized by Taleban engineers
    after which the amount of the charge is fixed.”117139
   Time Magazine, September 2009: “[Sargon] Heinrich says some 16% of his gross revenue
    goes to ‘facilitation fees,’ mostly to protect shipments of valuable equipment coming from the
    border. ‘That is all revenue that will ultimately be shared by the Taliban.’ . . . In fact,
    protection payments are so widespread that one contractor I interviewed responded
    incredulously to questions about how the system worked. ‘You must be the only person in
    Afghanistan who doesn’t know this is going on,’ he said.”118140
   Star-Ledger, September 2009: “The United States Agency for International Development has
    opened an investigation into allegations that its funds for road and bridge construction in
    Afghanistan are ending up in the hands of the Taliban, through a protection racket for
    contractors. And a House Foreign Affairs Committee member, Rep. Bill Delahunt (D-Mass.),
    vowed to hold hearings on the issue in the fall, saying: ‘The idea that American taxpayer
    dollars are ending up with the Taliban is a cause for grave concern.’ ” 119141
   Sunday Telegraph, September 2009: “A far larger source of Taliban income, however, are
    the protection rackets by which they siphon off a significant part of the billions of dollars we
    and other Western countries pour into Afghanistan to keep troops supplied and to provide new
    infrastructure, such as schools and roads, under a multiplicity of aid programmes.”120142
   Sydney Morning Herald, September 2009: “The Taliban also keep an eye on local individuals
    who get work on the project – especially those doing the all-important security jobs. . . . Deals
    in which the Taliban top up their coffers by demanding as much as 30 per cent of the value
    of a contract as protection money are rife.”121143
   The Independent, March 2010: “[The investigation] is prompted by mounting concerns that
    the very money supposed to win over the hearts and minds of Afghans is ending up in the
    hands of the Taliban, drug lords or profiteers. The British commander’s concern is part of a
    wider crackdown on corruption, with General Stanley McChrystal having declared war on
    those making millions out of what has become a billion-dollar black hole for aid funds, in an


    116138
          How The Taliban Has Turned Extortion Into A Gold Mine.
    117139
          Willi Germund, Steuergeld f ü r Taliban, Frankfurther Rundschau (July 1, 2009) (quoted
by Thomas Ruttig, The Other Side at 20-21, Afghanistan Analysts Network (July 2009)).
   118140
          How The Taliban Thrives at 50.
   119141
          U.S. Aid Helps Fund Taliban.
   120
       Christopher Booker,142 How We Help To Arm The Taliban, Sunday Telegraph (Sept. 13,
2009), 2009 WLNR 17968375..
   121143
          Insurgents Play A Perilous Mountain Game.


                                                 59
       Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 82 of 547



    anti-corruption directive issued last month. A third of the costs of supplying the armed forces
    in Afghanistan is spent on paying protection, bribery and safe passage.”122144
   Washington Post, March 2010: “According to senior Obama administration officials, some of
    [the money] may be going to the Taliban, as part of a protection racket in which insurgents
    and local warlords are paid to allow the trucks unimpeded passage, often sending their own
    vehicles to accompany the convoys through their areas of control. The essential question, said
    an American executive whose company does significant work in Afghanistan, is ‘whether
    you’d rather pay $1,000’ for Afghans to safely deliver a truck, even if part of the money goes
    to the insurgents, or pay 10 times that much for security provided by the U.S. military or
    contractors.”123145
   New York Times, June 2010: “For months, reports have abounded here that the Afghan
    mercenaries who escort American and other NATO convoys through the badlands have been
    bribing Taliban insurgents to let them pass. . . . Although the investigation is not complete,
    the officials suspect that at least some of these security companies – many of which have ties to
    top Afghan officials – are using American money to bribe the Taliban.”124146
   The Guardian, June 2010: “Private haulage companies that carry vital supplies to American
    soldiers in Afghanistan have helped to fund the Taliban and fuel ‘a vast protection racket run
    by a shadowy network of warlords,’ according to a US congressional report.”125147
   NPR, June 2010: “In fact, a lot of the money is already being wasted because we, the
    international community, is donating tens of billions of dollars to aid Afghanistan. But what
    happens when contractors go out to build hospitals or other projects? They wind up paying off
    the Taliban protection money. So in effect, the international aid winds up subsidizing the
    enemy. That is what’s going on right now.”126148
   Washington Post, July 2010: “Contracting officials, under heavy pressure to produce results,
    often favor efficiency over all other factors, military officials said. A recent report by a House
    oversight subcommittee concluded that tens of millions of dollars spent to protect U.S.
    military supply convoys traveling through dangerous parts of the country went to local
    warlords, listed as ‘subcontractors,’ in the form of protection money. Some of the funds, the
    report concluded, likely went to the Taliban.”127149



    122144
          Army Launches Investigation.
    123145
          Afghan Corruption.
   124146
          Dexter Filkins, Convoy Guards In Afghanistan Face An Inquiry, N.Y. Times (June 6,
2010).
   125147
          Jon Boone, Afghanistan Haulage Contract Helping To Fund Taliban, Says US Report,
The Guardian (June 22, 2010).
   126148
          The Way Forward In Afghanistan Post-McChrystal, National Public Radio, Talk of the
Nation (June 24, 2010) (statement of Max Boot), 2010 WLNR 12796179.
   127149
          Karen DeYoung, Afghan War Funds Face New Scrutiny Program To Spur Local
Businesses May Instead Benefit Power Brokers, Wash. Post (July 30, 2010), 2010 WLNR
26709005.


                                                 60
       Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 83 of 547



   Los Angeles Times, October 2010: “The report, released Thursday by the inspector general of
    the U.S. Agency for International Development, says subcontractors hired to protect a
    development project near Jalalabad may have paid more than $5 million to the militants
    through local authorities. . . . The report says local authorities often demand a 20%
    ‘protection tax’ in such circumstances. Under those deals – along the lines of extortionist
    protection rackets in the U.S. – the Taliban sends security guards with promises that they
    won’t attack the subcontractors or their equipment and won’t try to halt the contract work, the
    report says.”128150
   Hindustan Times, October 2010: “About one billion dollars worth of U.S. aid has wound up
    in the hands of the Taliban and other insurgency groups, war analysts and government
    auditors say. Sub-contractors have reportedly diverted the funds from programs meant to
    stabilize Afghanistan. In fact, the auditors say, graft has gotten so bad that the U.S.
    government estimates that only about 10 percent of the aid budget actually reaches the people
    in Afghanistan who need it.”129151
   Christian Science Monitor, October 2010: “The Senate investigation also turned up mounting
    evidence to suggest that largely unmonitored Pentagon contracts with private security
    companies – half of which are Afghan-owned – may also be lining the pockets of Taliban
    insurgents who agree not to attack convoys in exchange for cash. ‘If you want to know the
    driving force of corruption in Afghanistan, it’s not Afghan culture,’ warns Anthony
    Cordesman, a security specialist at the Center for Strategic and International Studies in
    Washington. ‘It’s American contracting.’ ”130152
   Fox News, October 2010: “And that, she says, has formalized a massive protection industry
    that is run, in many but not all cases, by the Taliban. ‘We should be surprised not that
    convoys are attacked, but by how few get attacked,’ Fair said. That is the same assessment that
    Richard Holbrooke, the special envoy for Afghanistan and Pakistan, gave to President Obama
    more than a year ago, according to Bob Woodward’s book, Obama’s Wars. ‘All the
    contractors for development projects pay the Taliban for protection and use of the roads, so
    American and coalition dollars help finance the Taliban,’ Woodward wrote.”153
   The Australian, December 2010: “Roads and buildings have been contracted to favoured
    Western companies which cream off profits, then sub-contract to local businesses to do the
    work. These then sub-sub-contract again to even cheaper local firms . . . To protect
    themselves, the convoy owners hire local security companies. In many instances the security



    128150
           Paul Richter, Audit: U.S. Government Funds May Have Gone To Taliban, L.A. Times
(Sept. 30, 2010).
    129151
           About A Billion Dollars Worth of US Aid Diverted.
    152
        Anna Mulrine, Rogue Security Companies Threaten US Gains In Afghanistan War,
Christian Sci. Monitor (Oct. 21, 2010).
    130
        Anna Mulrine, Rogue Security Companies Threaten US Gains In Afghanistan War,
Christian Sci. Monitor (Oct. 21, 2010),153 Ed Barnes, Up To $1 Billion In U.S. Aid Winds Up In
Taliban Coffers, Fox News (Oct. 22, 2010) (“Up To $1 Billion In U.S. Aid Winds Up In Taliban
Coffers”).


                                                61
       Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 84 of 547



    firms then pay off the Taliban not to attack. In such situations, Western taxpayers are
    effectively funding the Taliban.”131154
   New York Times, May 2011: “Critics say that payoffs to insurgent groups, either directly or
    indirectly, by contractors working on highways and other large projects in Afghanistan are
    routine. Some officials say they are widely accepted in the field as a cost of doing business,
    especially in areas not fully under the control of the United States military or the Afghan
    government.”132155
   Washington Post, August 2011: “The U.S. military has moved to stem the flow of contract
    money to Afghan insurgents, awarding at least 20 companies new contracts worth about $1
    billion for military supply transport and suspending seven current subcontractors it found
    lacking in ‘integrity and business ethics.’ . . . Congressional investigators determined last year
    that much of the transport and security money went to the Taliban and Afghan warlords as
    part of a protection racket to ensure the safe arrival of the convoys, conclusions that were
    confirmed this spring by military and intelligence inquiries.”133156
   The Oregonian, September 2011: “Most galling of all is that after the illegal drug trade, the
    single largest source of funding to Afghan insurgents – our enemy – is the extortion of
    ‘protection’ money from U.S.-backed transportation and construction contractors.”134157
   Agence France Presse, September 2012: “ ‘Revenue extorted from nationwide enterprises
    such as narcotics producers and traffickers, construction and trucking companies, mobile
    telephone operators, mining companies[,] and aid and development projects goes to the
    Taliban Financial Commission which answers to the Taliban leadership,’ said the report. ….
    . . The sanctions experts said the Taliban have made foreign development funds a ‘lucrative
    source’. ‘Estimates of Taliban income from contracts funded by the United States and other
    overseas donors range from 10 percent to 20 percent of the total, usually by the Taliban
    agreeing protection money with the contractor or demanding a cut.’ ”135158
   The Hindu, September 2012: “[C]ontractors in Afghanistan often say they have to make
    payoffs of between 10 and 20 percent to ensure work can go ahead. In Farah, local officials
    have claimed that the payoffs are as high as 40 per cent.”136159

    131154
           Tom Coghlan, Aid Robs Afghan & Iraqi Poor, Helps Rich, The Australian (Dec. 29,
2010), 2010 WLNR 25517589.
    132155
           Alissa J. Rubin & James Risen, Costly Afghanistan Road Project Is Marred By Unsavory
Alliances, N.Y. Times (May 1, 2011) (“Afghanistan Road Project Marred By Unsavory
Alliances”).
    133156
           Karen DeYoung, U.S. Awards Contracts In Afghanistan, Wash. Post (Aug. 16, 2011),
2011 WLNR 16187412.
    134157
           The Oregonian, Losing $60 Billion To Fraud & Waste (Sept. 7, 2011), 2011 WLNR
17729205.
    135158
           Agence France Presse, Taliban Made $400mn In 2011 From Taxes, Extortion: UN (Sept.
11, 2012),
https://www.nation.co.ke/news/world/Taliban-made--400-mn/1068-1504748-w0sl0a/index.html.
    136159
           Praveen Swami, Why Terrorists Aren’t Scared of Sanctions, The Hindu (Sept. 12,
20192012).


                                                 62
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 85 of 547




       124.    108. On information and belief, Defendants were aware of these reports like

theseor similar ones, and their substance, which documented how protection payments made by

Western contractors and subcontractors financed the Taliban’s terrorist attacks. Defendants are

sophisticated companies, all of which specialize in performing work in high-risk countries like

Afghanistan. Given their business models, and the contractual role they undertook to monitor the

local security environment, Defendants each maintained departments tasked with staying abreast

ofmonitored open-source reporting on the risks of operating in countries like Afghanistan. As part

of those efforts, Defendants’ standard practice would have been to conduct basic research on the

Afghan market and the mechanics of local subcontracting. Even cursory research of that nature

would have uncovered the press reports discussing protection payments set forth above, or other

similar reports.

       125.    109. Defendants subscribed to intelligence-reporting services that further alerted

them to the link between their contracting practices and terrorist finance. For example, Strategic

Forecasting Inc., popularly known as Stratfor, is a global strategic-intelligence firm that allows

individuals and companies to receive intelligence updates on countries around the world. Stratfor

regularly reported on protection payments in Afghanistan, including by directly emailing

Defendants copies of media reports. Examples of such reports included a Wall Street Journal

article reporting that “cellphone company executives in Afghanistan say operators or their

contractors routinely disburse protection money to Taliban commanders,”137160 and a local Afghan




   137160
         Strategic Forecasting, Inc., zac.colvin@stratfor.com to ct@stratfor.com &
military@stratfor.com & mesa@stratfor.com, Af/Pak Sweep (Mar. 24, 2010).


                                                 63
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 86 of 547



media interview reporting that “contractors have links with the Taliban and other extremist groups

and pay them //protection money// for the safe passage of the supplies.”138161

       126.    110. On information and belief, based on purported Stratfor’s subscription lists (as

published online), executives of the ArmorGroup, Chemonics, DAI, LBG, Black & Veatch, and

MTN Defendants had access to Stratfor’s intelligence services when those messages were

transmitted. The recipient list included at least fifteen16 employees of ArmorGroup, Chemonics,

Black & Veatch, DAI, LBG, and MTN who regularly received the type of updates alleged above.

       C.      The U.S. Government Opposed Defendants’ Payment Of Protection Money
               To The Taliban

       127.    111. The U.S. government did not approve, publicly or privately, of Defendants’

protection payments. The government relied on its chosen Western contractors – including

Defendants – to take responsibility for ensuring the financial integrity of their contracting practices

in Afghanistan. At all times, the government conveyed the message that protection payments

violated U.S. law and undermined U.S. foreign-policy objectives in Afghanistan.

       128.    112. The U.S. government has long been on record that protection payments to

terrorists are unlawful – no matter their motivation. On March 19, 2007, Chiquita Brands

International, Inc. (“Chiquita”), a multinational banana supplier, pleaded guilty in this District to

having provided material support to the United Self-Defense Forces of Colombia (“AUC”) in

Colombia.139162 Chiquita had routed protection payments to the AUC – then designated as a

Specially Designated Global Terrorist – “through various intermediaries,” and had falsely




   138161
          Strategic Forecasting, Inc., dialogbot@smtp.stratfor.com to translations@stratfor.com,
Pak/Pakistan/South Asia (June 11, 2010) (marks in original).
   139162
          See Plea Agreement, United States v. Chiquita Brands Int’l, Inc., No. 07-cr-00055-RCL
(D.D.C. filed Mar. 19, 2007), Dkt. 11.


                                                  64
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 87 of 547



accounted for them as “security payments.”140163 Chiquita later argued that it paid AUC protection

money “under threat of violence,” but the U.S. Department of Justice responded that the

“payments were illegal and could not continue.”141164 It thus charged Chiquita with (and Chiquita

pleaded to) the federal crime of transacting with a Specially Designated Global Terrorist.142165

       129.    113. In the public press release announcing the plea deal, an Assistant Attorney

General stated: “Like any criminal enterprise, a terrorist organization needs a funding stream to

support its operations. . . . Thanks to Chiquita’s cooperation and this prosecution, that funding

stream is now dry and corporations are on notice that they cannot make protection payments to

terrorists.”143166 A U.S. Attorney further emphasized: “Funding a terrorist organization can never

be treated as a cost of doing business. . . . American businesses must take note that payments to

terrorists are of a whole different category. They are crimes.”144167

       130.    114. On information and belief, Defendants were aware of the Chiquita settlement

and its clear message that the U.S. government considered protection payments illegal. The

settlement received extensive scrutiny among the international business community and was the

subject of recurring media coverage after its announcement. Media outlets describing the

reportsettlement included United Press International on March 14, 2007; the Washington Times




   140163
          Press Release, U.S. Dep’t of Justice, Chiquita Brands International Pleads Guilty To
Making Payments To A Designated Terrorist Organization & Agrees To Pay $25 Million Fine
(Mar. 19, 2007) (“Chiquita Brands International Pleads Guilty”).
   141164
          Id.
   142165
          See 50 U.S.C. §§ 1701, 1705; 31 C.F.R. §§ 594.201(a), 594.701(c); ExecutiveExec.
Order 13224.No. 13,224, 66 Fed. Reg. 49,079 (Sept. 25, 2001).
   143
       Press Release, U.S. Dep’t of Justice,166 Chiquita Brands International Pleads Guilty To
Making Payments To A Designated Terrorist Organization & Agrees To Pay $25 Million Fine
(Mar. 19, 2007).
   144167
          Id.


                                                65
       Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 88 of 547



on March 19, 2007; the Associated Press on the next day; and the Washington Post on August 2,

2007.145168

        131.    115. The U.S. government took the same approachviewed protection payments in

Afghanistan the same way. Government officials stated repeatedly that, as with Chiquita’s

payments to terrorists in Colombia, protection payments to the Taliban were unlawful and

undermined U.S. reconstruction objectives. For example, at a House Subcommittee hearing, an

Assistant Deputy Defense Undersecretary Forfor Program Support was asked whether “facilitation

payments . . . to provincial governors, to local police or warlords in order to ensure that trucks

aren’t bothered [are] legal under United States law?”146169 He responded: “Clearly, it’s not . . . and

it’s counterproductive to what we’re trying to do.”147170 The U.S. Special Inspector General for

Afghanistan Reconstruction (“SIGAR”) similarly opined that “I don’t think that there should ever

be or ever condone paying off a Taliban entity for anything . . . Obviously that’s wrong; it’s against

the law and counter to any counterinsurgency or reconstruction initiative that we would like to see

put in place.”148171

        132.    116. The congressional Commission on Wartime Contracting found it “particularly

alarming” that “subcontractors on U.S.-funded convoys, road construction, and development

projects pay insurgent groups for protection.”149172 Based on such statements, Defendants knew

that the U.S. government was institutionally opposed to protection-money payments.


    145168
          See United Press International, Chiquita To Pay $25M For Terrorist Payoffs (Mar. 14,
2007); Matt Apuzzo, Chiquita Pleads Guilty To Doing Business With Terrorists, Assoc. Press
(Mar. 20, 2007); Chiquita Pleads To Protection Payoffs, Wash. Times (Mar. 19, 2007); Carol D.
Leonnig, In Terrorism-Law Case, Chiquita Points to U.S., Wash. Post (Aug. 2, 2007).
   146169
          Hearing on Corruption in Afghanistan Defense Contracting (statement by Rep. John F.
Tierney (D. Mass.)).
   147170
          Id. (statement of Assistant Deputy Undersecretary Gary Motsek).
   148171
          Funding The Enemy at 196.
   149172
          CWC Report at 73.


                                                 66
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 89 of 547



       133.    117. Protection payments also violated express U.S. government contracting

requirements and regulations. Under the terms of their contracts, prime contractors bore

responsibility for ensuring the integrity of U.S. spending in Afghanistan. The government further

imposed requirements designed to ensure that private contractors lived up to that responsibility.

For example, USAID’s contracts contained a “standard clause” reminding its contractors that

“U.S. law prohibits transactions with, and the provision of resources and support to, individuals

and organizations associated with terrorism. It is the legal responsibility of the

contractor/recipient to ensure compliance with these Executive Orders and laws.”150173 U.S.

Central Command (“CENTCOM”) contracts similarly were required to contain a standard clause

requiring government contractors to comply with all U.S. and Afghan laws, which included a

prohibition on providing material support to terrorists.151174

       134.    118. Prime contractors were required to include those same clauses in their

contracts with – and ensure compliance by – their subcontractors.175 The “vetting” requirements

were especially strict for any subcontractors that were to be armed under the contracts. Moreover,

the Defense Contract Audit Agency’s audit manual promulgated guidance instructing that “prime

contractor oversight of subcontractors” should, among other things, “include technical and

financial performance monitoring” and “ensure that payment to the subcontractor for the work



   150173
          Memorandum from Bruce N. Bower, USAID Regional Inspector General to Earl W.
Gast, USAID Afghanistan Director, Review Of Security Costs Charged To USAID’s Projects In
Afghanistan (Review Report No. 5-306-10-002-S) at 11 (Sept. 29, 2010) (“2010 USAID OIG
Report”), https://oig.usaid.gov/sites/default/files/2018-06/5-306-10-002-s.pdf..
   151174
          See Office of Under Secretary of Defense, Class Deviation – Implementation Of The
Synchronized Predeployment & Operational Tracker (SPOT) To Account For Contractor
Personnel Performing In The United States Central Command Area Of Responsibility,
Memorandum for Directors Of Defense Agencies (Oct. 17, 2007).
   175
       See, e.g., USAID Contract No. DFD-I-00-05-00250, § H.15 (Sept. 27, 2005) (issued to
Defendant DAI) (“[t]his provision must be included in all subcontracts/subawards”); USAID


                                                 67
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 90 of 547



accomplished was in accordance with the subcontract terms and based on allowability, allocability

and reasonableness principles.”152176 Most Defendants’ protection payments – whether made

directly, or through their subcontractors – violated those requirements and reflected a failure to

live up to their responsibility to ensure the legality of their contract spending in Afghanistan.

       135.    119. Contractors typically concealed their individual payments from the U.S.

government by funneling the money through networks of subcontractors and mischaracterizing the

payments in their books and records as “security” costs. For that reason, the U.S. government was

unaware of the specific illegal payments that Defendants made.

       136.    120. As the U.S. government became aware of broader patterns of protection

payments in Afghanistan, it implemented a number of programs to curtail them. For example, it

created the ATFC and Task Force 2010 and the Afghanistan Threat Finance Cell,2010, both of

which were interagency groups that drew on intelligence assets to identify and interrupt flows of

contracting money to the insurgency. Congress also created the Special Inspector General for

Afghan ReconstructionSIGAR, which scrutinized and audited government contracting as part of a

broader anti-corruption mandate. And USAID implemented several programs – including

Accountable Assistance for Afghanistan – to “ensure the proper procedures are in place to help

protect assistance dollars from being diverted from their development purpose by extortion or

corruption.”153177 The net effect of these various efforts was to elevate anti-corruption to a distinct

line of effort in the Coalition’s campaign plan, and to convey unmistakably to industry participants

that protection payments were unacceptable.



Contract No. 306-C-00-11-00506, § H.17 (Oct. 29, 2010) (issued to Defendant Black & Veatch
Special Projects Corporation) (“[t]his provision must be included in all subcontracts/sub-awards”).
   152176
          SIGAR, Progress Made Toward Increased Stability Under USAID’s Afghanistan
Stabilization Initiative-East Program But Transition To Long Term Development Efforts Not Yet
Achieved at 9, SIGAR Audit No. 12-11 (June 29, 2012).


                                                  68
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 91 of 547



       137.      121. The U.S. government also implemented a broader array of programs designed

to combat corruption in Afghanistan. Those programs, which included SIGAR audits and a

variety of initiatives carried out under the auspices of Task Force ShafifyatShafafiyat, reflected the

U.S. policy imperative of reducing corruption throughout Afghanistan. Those programsThat

effort, led by then-Brigadier General H.R. McMaster, evinced a vigorous commitment by the U.S.

military in 2009 and afterwards to stamp out corruption in Afghanistan. The outgoing ISAF

Commander underscored the importance of those measures to U.S. policy: as he briefed President

Obama in 2013, “corruption is the existential, strategic threat to Afghanistan.”154178 Defendants’

payments fueled the type of corruption that U.S. agencies were attempting to eradicate.

       138.      The U.S. government on occasion encouraged companies to hire local Afghans or

employ local Afghan businesses in connection with some projects. This was not a license for

Defendants to hire Taliban fighters or to allow their Afghan partners to pay insurgents. On the

contrary: the U.S. government at all times communicated an expectation that Defendants should

vet their local partners and take affirmative steps to ensure that the money they paid to those

partners did not flow to the Taliban. And the U.S. government repeatedly made clear that the

payment of protection money – or the payment of Taliban “taxes” – in exchange for permission to

proceed with U.S.-funded projects was illegal and counterproductive. Neither USAID nor ISAF

ever suggested that such payments were either an inevitable consequence or an acceptable cost of

implementing U.S.-funded projects in Taliban areas.

       139.      122. In September 2010, General Petraeus issued formal contracting guidance

designed to further discourage protection payments to the Taliban. In the guidance document,




   153177
            USAID, Fact Sheet On Accountable Assistance for Afghanistan (June 2011).


                                                 69
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 92 of 547



General Petraeus emphasized that “[w]here our money goes is as important as the service provided

or the product delivered.”155179 He thus instructed contracting officers to “[h]old prime contractors

responsible for the behavior and performance of their sub-contractors,” with an understanding that

“[e]xcessive sub-contracting tiers provide opportunities for criminal networks and insurgents to

divert contract money from its intended purpose.”156180 At bottom, the U.S. government’s goal

was to improve its systems and ensure that its “vendors and contractors” did not “empower the

wrong people or allow the diversion of funds” to insurgents.157181 The government took a number

of steps to implement that guidance, including by ramping up its vetting efforts and affirmatively

suspending or debarring certain contractors with suspected links to insurgents.

       140.    123. Defendants nonetheless remained able to execute their payments to insurgents

despite the U.S. government’s efforts to stop them, for several reasons. First, the government

often lacked visibility into the subcontracting networks through which the payments flowed and so

had to “rely exclusively on prime contractors” to vet and supervise the subcontractors.158182 When

Defendants knowingly (or recklessly) funneled protection money through those subcontractors,

the structure of the transactions made it difficult for the government to trace the money with

enough precision to take corrective action. Such payments frustrated the U.S. military’s policy of

identifying and terminating “contracts with supporters of the insurgency.”159183


   154178
           Joint &and Coalition Operational Analysis (JCOA), Operationalizing
Counter/Anti-Corruption Study at 1 (Feb. 28, 2014) (emphasis in original), https://www.hsdl.org/
?view&did=756004.
    155179
           COMISAF’s Contracting Guidance at 1.
    156180
           Id. at 1.
    157181
           Id.
    158182
           U.S. Special Inspector General for Afghanistan Reconstruction, Contracting With The
Enemy: DOD Has Limited Assurance That Contractors With Links To Enemy Groups Are
Identified And Their Contracts Terminated at 8, Audit No. 13-6 (Apr. 2013).
    159183
           Id.


                                                 70
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 93 of 547



       141.      124. Second, the U.S. government faced staffing shortages that impeded its efforts

to fully monitor the large number of contractors and subcontractors operating in Afghanistan.

With a limited number of qualified contracting officers available – and a vast network of contracts

to supervise – the government lacked the resources to investigate every payment made by

Defendants or their subcontractors. Defendants were able to exploit those resource constraints to

conceal their protection payments from U.S. government personnel., when they should have been

the ones to flag such issues for the agencies funding their projects with U.S. taxpayer money.

       142.      125. Third, the U.S. government relied on the good faith of its contractors to

prevent payments to the insurgents, because the contractors often had access to better

on-the-ground information than did the government. Due to Defendants’ business ties – and the

long in-country tenures of many of their personnel, as compared to the typically short rotations of

U.S. government deployments – Defendants had unique real-time visibility into where their

money was going. That made it even easier to conceal their payments from U.S. regulators.

       143.      126. As one senior terror-finance investigator for the U.S. government explained in

an interview with SIGAR, for a government investigator in Afghanistan:

       [I]t takes 6-9 months to understand what’s going on, become cognizant. You hit
       your stride at 12 to 15 months. It’s that base of knowledge to know who, what, to
       follow threats, say oh this is a problem. To get access to records (for forensic
       accounting), you need demonstrated suspicious behavior.

       Therefore continuity is critical. It was typically contractors, not government, who
       provided continuity – [Subject Matter Experts] who eat, live and breathe this stuff.
       In contrast, the military is assigned, but does not have specialization in these
       areas.160184

Given those constraints, it was Defendants (not the U.S. government) that had the resources,

expertise, and obligation to ensure that their practices did not materially support the Taliban.


   160184
            SIGAR Interview with Gert Berthold at 4 (emphasis in original).


                                                  71
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 94 of 547



       144.    127. In sum, the U.S. government clearly stated its opposition to protection

payments and attempted to curtail them. But those efforts were imperfect, and, at all times,

Western contractors, including Defendants, functioned as the U.S. government’s principal tool

against terrorist financing was the good faith of Western prime contractors, on whom the United

States relied to fulfill their legal obligations and avoid contracting practices that funneled money to

the Taliban. But Defendants abused that trust to pay off the Taliban and increase their profit

margins. ThatDefendants’ conduct forms the basis of this lawsuit; Plaintiffs expressly disclaim

any challenge to the U.S. government’s policy decisions.

IV.    EACH DEFENDANT MADE PROTECTION PAYMENTS THAT IT KNEW OR
       RECKLESSLY DISREGARDED WOULD BENEFIT THE TALIBAN

       A.      The ArmorGroup Defendants

               1.      The ArmorGroup Defendants Made Protection Payments To The
                       Taliban

       145.    128. The ArmorGroup Defendants consist of several companies that made

protection payments to the Taliban in connection with various projects from at least 2007 until at

least 2015. Defendant Centerra Group LLC is the successor to ArmorGroup North America, Inc.

(“AGNA”), which held multiple security contracts in Afghanistan from 2007 until at least

2009.2011. Defendant G4S Holdings International (AG) Ltd. is the successor to ArmorGroup

International plc (“AGI”), which oversaw and directed AGNA’s conduct. Defendant G4S Risk

Management Ltd. is the successor to ArmorGroup Services Limited, which also held multiple

security contracts in Afghanistan from 2007 onward under the trade name Armor Group Mine

Action (“AGMA”). Defendant Environmental Chemical Corporation (“ECC”) is a construction

and engineering company that worked on multiple projects in Afghanistan from at least 2007 until

2014, and it was a prime contractor that hired AGNA as a security subcontractor.




                                                  72
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 95 of 547



       146.    129. AGNA provided a Washington-area hub through which ArmorGroup bid for

and executed its U.S.-government contracts. But London-based AGI was also involved in and

supervised ArmorGroup’s performance under those contracts. As AGI’s regional director wrote in

an October 21, 2007 email, AGI “manages and executes the delivery piece of our contracts”

because “AGNA is neither structured nor able to execute . . . follow on phases after contract bid

compilation.” AGI’s role in implementing ArmorGroup’s Afghanistan contracts was thus equal

to, if not even more significant than, AGNA’s. According to the former head of AGNA

contracting, AGNA functioned essentially as a “shell company set up by AGI to bid for and obtain

U.S. contracts that could only be awarded to American companies.”161185 AGI thus exercised

control over, and was jointly responsible for, the AGNA conduct set forth below.

       147.    130. The ArmorGroup Defendants executed multiple government contracts in

Afghanistan during the relevant timeframe. Those contracts include, but are not limited to:

       a.      2007 Shindand Airbase Contract: In March 2007, pursuant to Contract No.
               FA-8903-06-D-8511, Task Order 18, the U.S. Air Force hired ECC as the prime
               contractor supervising an expansion of the Shindand Airbase in Herat Province,
               Afghanistan. The prime contract was valued at $42.5 million. On April 27, 2007,
               pursuant to Continuing Services Agreement No. Armor.CSA.HERC.4500, ECC
               hired AGNA as its security subcontractor for the project. AGNA provided security
               under that contract for the next twenty months and generated about $5.1 million in
               revenue.

       b.      2007 Shindand Mine Clearance Contract: In or about May 2007, ECC hired
               AGMA to conduct mine clearance around the Shindand Airbase in Herat Province,
               in connection with ECC’s Contract No. FA-8903-04-D-8672 with the U.S. Air
               Force. That contract lasted roughly 18 months, until December 2008.

       c.      2007 Kabul Embassy Contract: In July 2007, pursuant to Contract No.
               S-AQMPDSAQMPD-07-C0054, the U.S. State Department hired AGNA to
               provide security in and around the U.S. Embassy in Kabul, Afghanistan. The
               contract had a 5-year term and was valued at approximately $189 million.



   161185
        Compl. ¶ 53, United States ex rel. Gordon v. ArmorGroup North America, Inc., No.
09-cv-01547-RCL (D.D.C. filed Aug. 17, 2009), Dkt. 1.


                                                73
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 96 of 547



       cd.    2008 UNOPS Mine Clearance Contract: In or about the summer of 2008, the
              United Nations Office Forfor Project Services (“UNOPS”) retained AGMA to
              perform mine clearance in Herat Province, including the area in and around
              Shindand. The contract was valued at approximately $15 million.

       de.    2008-2009 PRT Security Contract: In or about 2008-2009, AGNA and AGI
              obtained a contract to provide security for a Coalition Provincial Reconstruction
              Team’s (“PRT”) personnel in and around Helmand Province. On information and
              belief, this was a multiyear contract on which ArmorGroup generated millions of
              dollars in revenue.

       e.     2010 Kunduz Police Contract: On March 8, 2010, the U.S. Army Corps of
              Engineers, pursuant to Contract No. W5J9JE-10-D-0007, awarded a multiyear
              design and construction contract to a joint venture that ECC controlled and
              directed. On September 16, 2010, pursuant to Task Order 3 under that contract,
              ECC received a $12 million award to design and build facilities for the Afghan
              police headquarters in Kunduz Province, Afghanistan.
       f.     2011 Kandahar Airfield Contract: On February 28, 2011, ECC obtained a Task
              Order under Contract Number FA8903-06-D-8511-0074 to construct infrastructure
              for an airfield in Kandahar, Afghanistan. The contract called for performance
              through April 23, 2014 and provided for payment of roughly $21 million in cost
              reimbursement and $560,000 in fees. 2010 UK FCO Contract: In or about March
              2010, G4S Holdings International (AG) Limited and/or G4S Risk Management
              Limited obtained a contract from the U.K. Foreign Commonwealth Office to
              provide security services throughout Afghanistan, including in Helmand,
              Kandahar, and other Taliban-controlled territories. The contract was valued at
              roughly 27 million GBP per year and had a three-year duration.

       g.     2012 Ring Road Contract: On January 17, 2012, the Asian Development Bank
              awarded a multiyear, $477 million contract to a joint venture that ECC controlled
              and directed, under which ECC was to construct a 233-kilometer portion of
              Afghanistan’s Ring Road. 2011 Local Guard Services Contract: In or about 2011,
              pursuant to Contract No. SAQMMA11C0023, the U.S. State Department awarded
              AGNA a contract to provide local guard services in Afghanistan. The contract was
              valued at approximately $180 million.

       h.     2015 British Embassy Contract: In 2015, G4S Holdings International (AG)
              Limited and/or G4S Risk Management Limited signed a 5-year, GBP 100 million
              contract to provide security in and around the British Embassy in Afghanistan.

       148.   131. On information and belief, the ArmorGroup Defendants paid protection

money to the Taliban in connection with each of these (and other) contracts. Each contract

required work in geographic areas under Taliban control or influence, and contractors’ standard

practice in such circumstances was to pay protection money to discourage the Taliban from


                                               74
          Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 97 of 547



attacking their projects. See supra ¶¶ 65-82. The ArmorGroup Defendants followed that standard

practice, which was especially prevalent among contractors working in comparable factual

circumstances: on (i) Western-backed and (ii) financially lucrative projects, with (iii) a track

record of hiring unscrupulous subcontractors to (iv) perform work in insecure,

insurgent-influenced areas. On information and belief, the ArmorGroup Defendants’ protection

payments were worth at least 20 to 40 percent of their contracts’ value. See supra ¶ 80. As a

result, each ArmorGroup Defendant made payments to the Taliban worth at least several million

dollars. From at least 2007 through 2015, the ArmorGroup Defendants maintained a general policy

of paying the Taliban to protect the projects they implemented in Taliban-controlled or -influenced

regions. That policy applied to each of the contracts the ArmorGroup Defendants implemented in

Afghanistan. The ArmorGroup Defendants knew that policy meant that their money was funding

attacks on U.S. personnel in Afghanistan. See supra Part III.A-B. Some indications of the

ArmorGroup Defendants’ payments include:

   Industry practice: According to more than 10 confidential witnesses, including former U.S.
    government officials, academic and other experts, and industry participants, protection
    payments to the Taliban were pervasive and routine among U.S. and U.K. private-security
    contactors operating in Afghanistan. The ArmorGroup Defendants’ payments alleged below
    are not mere isolated incidents; they are examples of the industry playbook that was followed
    almost uniformly by private-security companies like ArmorGroup operating in Taliban areas
    of Afghanistan.

   Appeasement of controlling factions: The ArmorGroup Defendants designed their security
    plans to be “fair” to each “warlord” who “controlled and influenced” the relevant area.186 As
    was standard practice, that policy entailed payments to the Taliban when ArmorGroup
    operated in Taliban-controlled areas. See supra Part II.B.

   Local hiring: The ArmorGroup Defendants also maintained a policy of sourcing their security
    guards locally, even when operating deep in Taliban-controlled areas. For example, AGMA’s

    186
        Email from AGNA’s Country Operations Manager to John Windham (Dec. 11, 2008) (“The
lack of infrastructure meant that the area was controlled and influenced by two feuding warlords .
. . to be fair to both factions [ArmorGroup] employed a total of 44 local national armed guards on
the base, 22 from each faction.”).


                                                 75
          Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 98 of 547



    Afghanistan Country Manager explained that the “problems” AGMA encountered in Herat
    Province would “have to be solved locally,”187 both because guards from other areas would
    risk being attacked and because it was less “expensive” to source guards locally.188 As the
    ArmorGroup Defendants knew, local sourcing in areas under Taliban control was a well-worn
    strategy for directing payments to the Taliban. See supra Parts II.B, III.B.

   Operational geography: the ArmorGroup Defendants also operated extensively in Helmand
    and Kandahar, which are two historical Taliban strongholds in which protection payments
    were the norm. According to a former Afghan government spokesman for Helmand Province,
    private-security companies operating in Helmand in or about 2010 typically funneled
    protection money to the Taliban. Kandahar was similar: the Quetta Shura followed a standard
    practice of “lev[ying] ‘taxes’ on major projects in Kandahar,” including by extracting
    “protection money” from “private security firms.”189 Given the ArmorGroup Defendants’
    approach to security, they could not have operated in Helmand and Kandahar without paying
    off the Taliban commanders who controlled the area.

   Indifference to funding consequences: The ArmorGroup Defendants also have a documented
    track record of expressed indifference to where their money goes. For example, AGNA’s
    Senior Team Leader, when confronted with evidence that AGNA had been paying Taliban
    cutouts in Shindand, said, “I pay the guy direct . . . And what he does with his money outside
    and thereafter . . . I can’t control that.”190 That philosophy, prevalent throughout the
    ArmorGroup Defendants’ operations, led it to pay off insurgents in Taliban areas.

          149.   The ArmorGroup Defendants’ payments were consistent with private-security

contractors’ standard operating practice on projects with comparable funding profiles, security

risks, and geographical coverage. See supra ¶¶ 63, 72-94. In following that standard practice, the

ArmorGroup Defendants made payments that were, on information and belief, worth at least 20 to

40 percent of their contracts’ value. See supra ¶ 92. As a result, across their contracts, the

ArmorGroup Defendants made payments to the Taliban worth at least several million dollars.




    187
          AGMA Project Consultancy Report For The UNOPS Shindand A Contract at 17 (July
2008).
    188
       Senate Armed Services Committee staff interview of AGMA’s Project Leader at 230-31
(Dec. 5, 2009).
   189
       Anand Gopal, The Battle For Afghanistan: Militancy and Conflict In Kandahar 28-30,
New Am. Found. (Nov. 2010) (“The Battle For Afghanistan”).
   190
       Senate Armed Services Committee staff interview of AGNA Senior Team Leader at 63
(Dec. 5, 2009).


                                                 76
         Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 99 of 547



         150.   132. SeveralThe Shindand Airbase Contract offers a good illustration of the

ArmorGroup Defendants’ projects contained additional indicia of protection payments. For

example, Afghanistan’s Ring Road was well-known in Afghanistan as a frequent target of

Taliban162 extortion efforts, and contractors regularly paid protection money to secure their

sections of the road. See, e.g., infra ¶ 194. ECC and ArmorGroup likewise both have a history of

funneling money to the Taliban in connection with airfield contracts specifically. See infra ¶¶

137-43. And ECC’s Kandahar Airfield Contract required work in a historical Taliban stronghold,

which typically involved especially high-dollar payments.

         133.   A 2016 outside audit found that ECC’s expenditures under the Kandahar Airfield

Contract included nearly $200,000 in cash payments for which ECC lacked real documentation.

ECC claimed that the payments were for “Afghan national laborers,” but there was “insufficient

documentation to support the work completed by the laborers under the Task Order, such as labor

agreements and/or work products.”163 ECC defended its payments – made from petty cash rather

than through the banking system – because its workers “simply do not have personal bank

accounts,” and because the “payment of general construction labor costs without formal labor

agreements or contracts is the local industry practice.”164 The auditors rejected ECC’s defense, in

a finding that SIGAR endorsed.165 Such unexplained cash expenditures in a Taliban stronghold

are an indication of protection payments.




   162
        Throughout this Part IV, unless otherwise specified, references to the “Taliban” are
inclusive of the Haqqani Network. See infra Part V.A.2.
    163
        Special Insp. Gen. For Afghanistan Reconstr., Construction Of The Special Forces Kandak
In Kandahar: Audit Of Costs Incurred By Environmental Chemical Corp. at 16, Financial Audit
No. 16-30 (Apr. 2016)
    164
        Id. at 27-28.
    165
        See id. at 31.


                                                77
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 100 of 547



         134.   As for the Kunduz Police Contract, ECC hired the Afghan firm Arvin Kam

Construction Company (“Arvin Kam”) as one of its subcontractors on the project. After ECC had

retained Arvin Kam and begun work on the project, CENTCOM determined that Arvin Kam had

been “actively supporting an insurgency” and instructed ECC to terminate its subcontract.166 ECC

eventually complied only after the government sent ECC a Cure Notice and threatened to hold it in

default. ECC then initiated administrative proceedings against the U.S. Army Corps of Engineers,

claiming that the termination notice was unlawful. It did not contest CENTCOM’s determination

that ECC’s subcontractor was supporting the insurgency; it argued instead that the government

“cannot direct termination of a subcontractor based upon [such a] finding.”167 ECC thus

maintained that it should have been able to continue using its subcontractor even if doing so

supported the insurgency – and that the government lacked authority to stop it.

         135.   After belatedly terminating its subcontractor, ECC agreed to “settle” with Arvin

Kam by agreeing to pay the subcontractor $1.5 million. ECC agreed to make that payment (and

did make it, according to Arvin Kam) after it knew CENTCOM had determined that Arvin Kam

was “actively supporting” the insurgency in Afghanistan. In its administrative claims against the

government, ECC sought reimbursement for its costs related to terminating Arvin Kam.

         136.   In moving for summary judgment on ECC’s claims, the government described

what ECC had done:

         ECCI employed Arvin Kam which, it turned out, was engaged in supporting the
         insurgency, a violation of the laws of Afghanistan. ECCI was the party to the Contract
         responsible for ensuring that its own subcontractors did not violate the laws of
         Afghanistan, not Respondent. It was ECCI’s failure to fulfill this provision of the Contract

   166
        General James N. Mattis, FY2012 National Defense Authorization Act, § 841 Notification
(July 24, 2012); Kerment L. Goss, Contract No. W5J9JE-10-D-0007, Task Orders 0003, 0006,
0007 and 0009, Afghanistan – Cure Notice (Aug. 16, 2012).
    167
        Appellant’s Motion for Summary Judgment at 7, Appeal of ECCI-Metag, JV, ASBCA No.
59031.


                                                 78
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 101 of 547



         that led to the need to terminate Arvin Kam. Arvin Kam’s termination was not caused by
         any failure on the part of Respondent; instead, it was necessitated entirely by ECCI’s
         failure to ensure that its subcontractor was not violating the laws of Afghanistan. In
         bringing this action, ECCI is attempting to shift the consequences of its own action, in
         hiring a subcontractor who was supporting the insurgency, to Respondent. Those
         consequences rightly should be borne by ECCI, as the party at fault.168

After the Armed Services Board of Contract Appeals denied both parties’ cross-motions for

summary judgment, they reached a confidential settlement.137.          With respect to the Shindand

Airbase Contractgeneral practice. With respect to that contract, AGNA – acting as subcontractor

for ECC, with ECC’s approval – sourced its guards from two local Taliban cutouts: Nadir Khan

and Timor Shah. AGNA nicknamed them “Mr. Pink” and “Mr. White,” respectively, in homage to

the criminal bank robbers from the Quentin Tarantino movie Reservoir Dogs. U.S. military

personnel stationed nearby considered Mr. Pink to be a “mid-level Taliban manager.”169191 Even

so, AGNA retained Mr. Pink and his men and paid them substantial sums of money under its

contract with ECC. Those payments were, in effect, protection payments directly to the Taliban.

         151.   138. On December 12, 2007, Mr. Pink shot Mr. White and killed him. ECC’s

Security Manager later described the shooting as “kind of like a mafia thing. If you rub somebody

out, you’ll get a bigger piece of the pie.”170192 Shortly thereafter, Mr. Pink fled to a nearby village

and took refuge “with a number of Taliban fighters and a Taliban commander.”171193 Yet despite

Mr. Pink’s execution of Mr. White, and despite reports that he was working with the Taliban, ECC

and AGNA kept using his men to provide security for the project. As the Senate Armed Services

Committee found after an extensive investigation, “there is little evidence that Pink’s men were, in


   168
       Respondent’s Cross Motion For Summary Judgment at 10, Appeal of ECCI-Metag, JV,
ASBCA No. 59031 (filed Oct. 6, 2014) (emphasis added).
   169191
          U.S. Senate Committee on Armed Services, Report, Inquiry Into The Role & Oversight
Of Private Security Contractors In Afghanistan at ii (Oct. 26, 2010) (“Senate Contractors
Report”).
   170192
          Id. at ii.


                                                  79
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 102 of 547



fact, ‘phased out’ at that time.”172194 On the contrary: on January 3, 2008, more than three weeks

after the shooting, an ArmorGroup document indicated that AGNA had “issued thousands of

rounds of ammunition for training” Mr. Pink’s Taliban subordinates.173195 ArmorGroup’s decision

to provide literal ammunition to Mr. Pink’s men mere weeks after their Taliban-affiliated boss had

conducted a public, mafia-style execution of another Taliban manager typified ArmorGroup’s

approach to providing “security” in Afghanistan.

       152.    139. Throughout this time period, ArmorGroup supplied Mr. Pink’s and Mr.

White’s men with AK-47s and paid them regular wages. When later asked what happened to the

money that ECC and ArmorGroup supplied to these Taliban-affiliated commanders, an

ArmorGroup employee responded: “I pay the guy direct, he signs for the amount that I gave him.

And what he does with his money outside and thereafter . . . I can’t control that.”174196

       153.    140. With Mr. Pink in hiding after Mr. White’s execution, ECC and ArmorGroup

were forced to find a new commander for their contingent of security guards. They turned to

another Taliban commander: the deceased Mr. White’s brother – named Reza Khan – whom they

nicknamed “Mr. White II.” ECC and AGNA hired Mr. White II and his men even though Mr.

White II lacked a bona fide registered security company, as required under Afghan law.

       154.    141. Mr. White II’s terrorist ties eventually precipitated an armed confrontation

with the U.S. military. On August 21, 2008, Mr. White II hosted a “Taliban meeting held in the

village of Azizabad that was raided by U.S. and Afghan military forces.”175197 The raid was part of

an operation to “capture or kill Mullah Sadeq, a high value Taliban commander,” and was


   171193
          Id. at 16.
   172194
          Id. at 16-17.
   173195
          Id. at 17.
   174196
          Id. at 11 (ellipses in original).11.
   175197
          Id. at 5.


                                                 80
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 103 of 547



premised on intelligence that “20 to 30 anti-coalition fighters would be attending a shura that

night” to be “held at the home of Mr. White’s brother, Mr. White II.”176198 The Taliban planned its

shura to occur simultaneously with a “ceremony to commemorate the death of Mr. White.”177199

       155.    142. During the Azizabad raid, Taliban fighters opened fire on U.S. forces. The

resulting firefight required U.S. air support from an AC-130 gunship, and the U.S. military Team

Leader later called it “the most kinetic engagement” of his tour in Afghanistan.178200 Mr. White II,

who was Mullah Sadeq’s uncle and the host of the Taliban meeting, was among the casualties. So

too were at least six other fighters working for ArmorGroup. U.S. military investigators later

found ArmorGroup uniforms, sensitive intelligence materials, advanced munitions, and

IED-making materials on site. Ultimately, the U.S. military concluded that the Mr. White

II-hosted meeting involved many people “associated with the insurgency,” and that “most likely,

some of the anti-coalition militia in Azizabad were also security contractors for

ArmorGroup.”179201

       156.    143. After the Azizabad raid, in which the Taliban fighters on ArmorGroup’s

payroll had engaged in a firefight with U.S. troops, ArmorGroup received pointed inquiries from

ISAF forces. As described by ArmorGroup’s Country Operations Manager in an email to its

London-based Country Director, “During the subsequent military follow-up, [ArmorGroup]

uniforms were found in the villages and ISAF Forces have asked a few questions in relation to why

‘adversaries’ would be in possession of [ArmorGroup] clothing.”202




   176198
          Id. at 6.
   177199
          Id.
   178200
          Id.
   179201
          Id. at 7 (internal brackets omitted).
   202
       Email from ArmorGroup Country Operations Manager to A. Brown (Aug. 22, 2008).


                                                81
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 104 of 547



         157.   Those questions did not dissuade ArmorGroup. After the raid, as documented by

the Senate Armed Services Committee, ArmorGroup “authorized a $1,000 discretionary payment

to White II’s family.”180203 ArmorGroup thus decided to compensate Mr. White II’s family for Mr.

White’s death, even after Coalition forces killed him for hosting a Taliban meeting.

         158.   144. ArmorGroupAGMA’s conduct in connection with the UNOPS Mine

Clearance contract was similar. Under that contract, atAt AGNA’s recommendation, – facilitated

by a meeting that AGNA brokered – AGMA too selected Mr. White II as its local security

provider. AGMA paid Mr. White II $12,350 per month and stated that it had “no idea what” he

“did with the money.”181204 On top of that, AGMA also paid $180 per month directly to each of

Mr. White II’s fighters. It made those payments despite Mr. White II’s known financial

associations with the Taliban. According to an Army Sergeant operating in the area, Mr. White II

“was a supporter of Taliban operations” and would “help[ed] the Taliban with money.”182205 Mr.

White II, the Army Sergeant continued, “would provide money because of his contracting jobs

with ArmorGroup. He had a lot of money from that and he would give that money to Taliban

commanders, and they in turn would buy weapons and ammo.”183206

         159.   145. On June 9, 2008, AGMA hired a consultant – identified in the Senate Armed

Services Committee’s report only as “Tony” – to assess AGMA’s work on the UNOPS contract.

“Tony” traveled to the site and stayed until mid-July.

         160.   146. On July 19, 2008, “Tony” issued a report that was circulated to AGMA’s

senior leadership. The report noted that Mr. White II’s weapons had recently been confiscated by

the Afghan government in a “crack down by the government to collect all militia’s unregistered


   180
       Id.203 Senate Contractors Report at 31.
   181204
          Id. at 23.
   182205
          Id. at 23-24 (internal brackets omitted).


                                                 82
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 105 of 547



weapons and vehicles.”184207 Further, according to Senate investigators, “media accounts from

this time linked weapons confiscated in the Shindand area to those belonging to the Taliban for

their expected use in ‘terrorist attacks.’ ”185208 The weapons seized from Mr. White II, a Marine

officer reported, included landmines and other “pretty significant stuff.”186209

       161.     147. The August 21, 2008 firefight between Mr. White II’s men and Coalition

forces received worldwide media attention and took on a high profile within Afghanistan. Even

after Coalition forces killed Mr. White II in a raid on a Taliban shura, however, AGMA turned to

yet another Taliban member to replace him: his younger brother, Gul Mohammed, to replace him.

AGMA nicknamed the younger brother of the slain Taliban commander “Mr. White III.” In an

email responding to the news that Mr. White III had “taken over the family security business,”

AGMA called it “great news” and remarked: “strange how business goes on.”187210

       162.     148. AGMA decided to keep the rest of Mr. White II’s men on the payroll and place

them under Mr. White III’s command. As for the six other ArmorGroup employees killed in the

Azizabad raid, Mr. White III requested – and AGMA agreed – that they “be replaced by their

brothers.”188211 AGMA agreed to that request even though the Taliban was widely understood in

Afghanistan as a familial organization, such that if one family member was loyal to the Taliban, it

was highly likely that his immediate relatives were too. Indeed, when an Army intelligence officer




   183206
          Id. at 24.
   184207
          Id. at 26.
   185208
          Id.
   186209
          Id. at 27.
   187210
          Id. at 33.
   188211
          Id.


                                                 83
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 106 of 547



later learned that AGMA had hired Mr. White III and his men, he explained that he “ ‘absolutely’

would have had concerns” and considered it “a counterintelligence threat.”189212

       163.    149. Both ArmorGroup and ECC knew or recklessly disregarded that their security

guards were associated with the Taliban. Internal company documents described Mr. White and

Mr. Pink as “warlords” and “clan leaders,” and an ArmorGroup document asserted that both had

fled Afghanistan for Iran but that Mr. White returned to the country in 2003 “on the side of the

Taliban.”190213 ArmorGroup’s intelligence reporting later suggested that Mr. Pink, for his part,

was “now known Taliban and has gone into the kidnapping game for ransom.”191214 As for Mr.

Pink’s men, ECC’s own Monthly Security Report from December 2007 – at which point ECC and

ArmorGroup were still paying and arming fighters loyal to Mr. Pink – reported that Mr. Pink had

taken refuge “with a number of Taliban fighters and a Taliban commander.”192215 And even after

the highly publicized Azizabad raid, which finally prompted AGNA and ECC to sever ties with

Mr. White II’s men because “they could ‘no longer be trusted,’ ” AGMA kept paying them and

even added Mr. White III and his fighters to the payroll.193216 When

       164.    ArmorGroup’s and ECC had financial motives for buying security from Taliban

warlords. Rather than hire guards from reputable U.S. security firms, ArmorGroup and ECC

chose to save money by sourcing their guards from low-cost Afghan warlords. For example, when

interviewed by Senate staff, AGMA’s Project Leader for the Shindand Airbase security project

“said that there were options other than using Mr. White II for security but that they were ‘more




   189212
          Id. at 34.
   190213
          Id. at 8 (internal brackets omitted).
   191214
          Id. at 21 (internal brackets omitted).
   192215
          Id. at 16.
   193216
          Id. at 33.


                                                   84
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 107 of 547



expensive.’ ”194217          As an intelligence analyst observed, “[a]t the core of this strategy was

cost – lowering cost to perform the task, while maximizing profits.”218 The analyst concluded,

based on the Senate report and other evidence, that ArmorGroup’s low-cost strategy “resulted in

the company providing financial support to groups fighting the US military.”219

         165.   150. Despite the indications that ECC and ArmorGroup were paying known

Taliban associates, the ArmorGroup Defendants declined to perform any credible diligence on the

fighters they retained. Nor did they seekneither ArmorGroup nor ECC sought the requisite

authority from the U.S. military to arm those fighters. In fact, when Senate investigators later

interviewed ArmorGroup and ECC about Mr. Pink and Mr. White, the companies were able “to

provide little personal information about the two men.”195220 Nonetheless, the companies armed

and paid substantial sums of money to both men, their fighters, and their Taliban-loyalist brothers.

And throughout it all, the companies claimed that they simply had “no idea what” the fighters “did

with the money.”196221 They made that claim despite widely reported facts that the Taliban used

funds funneled up from their on-the-ground operatives, particularly those coming from protection

payments, to carry out terrorist attacks against Americans, such as Plaintiffs and their family

members.




   194217
         Id. at 26.
   218
      George C. Lovewine, Outsourcing The Global War On Terrorism: Private Military
Companies and American Intervention In Iraq and Afghanistan 37 (Palgrave Macmillan 2014).
  219
      Id. at 36.
  195
      Id.220 Senate Contractors Report at 8.
  196221
         Id. at 23.


                                                85
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 108 of 547



         166.   The U.S. government relied on ArmorGroup and ECC to vet their security guards

and ensure that ECC and ArmorGroup contract funds were not reaching the Taliban.222 For that

reason, ArmorGroup’s proposal for the Shindand project promised rigorous vetting processes,

such as procuring a “signed declaration” that its guards “were not a member of the Taliban” and

diligence on its guards’ “family and background.”223 ArmorGroup did not follow through and

procure the required declarations. Instead, it concealed its guards’ Taliban affiliations. For

example, when AGMA submitted its security plan to UNOPS, it called Mr. White II a “respected

tribal elder” and omitted any mention that he was a Taliban manager and fundraiser.224

         167.   151. In the wake of the Senate Armed Services Committee’s extensive report on all

this misconduct, Senator Carl Levin summarized its findings as showing that contractors likeECC

and the ArmorGroup Defendants “helped play into the hands of the enemy” and were “creating the

very threat they are hired to combat.”197225 A senior fellow at the Center for a New American

Security similarly described the report as detailing a “stark” choice: “allow subcontractors to pay

the Taliban protection money, and essentially fund the enemy with taxpayer dollars, or bar

protection payments and absorb a higher degree of risk of attack” on contractors’ businesses.226

         168.   ArmorGroup took a different perspective. In response to the evidence arrayed

against Mr. White and his brothers, an AGMA Director told the Committee, “I would like to put on



   222
        See id. at 16 (“Asked whether [the U.S. Air Force] ran intelligence checks on the individual
warlords to determine whether or not the U.S. government should be partnering with them, the
project manager said ‘[we] relied on the primary contractor to do that.’ ”).
    223
        ArmorGroup, Technical Proposal: Afghan National Army Air Corps Expansion, Shindand,
Afghanistan for ECCI at 15 (Jan. 12, 2007).
    224
        ArmorGroup Mine Action Afghanistan, Security Plan (Apr. 22, 2008).
    197225
           Karen DeYoung, Senate Report: Mismanaged U.S. Contractor Money Aids Enemy In
Afghanistan, Wash. Post (Oct. 8, 2010).
    226
        Sydney Morning Herald, Pentagon Acts As Money For Contractors Ends Up In Taliban
Hands (Oct. 9, 2010).


                                                86
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 109 of 547



the record recognition of the services that the Whites provided us . . . we are forever grateful to Mr.

White’s family . . . because they kept our people safe.”198227

               2.      ArmorGroup’s Protection Payments Comport With Its Other Conduct
                       In Afghanistan

       169.    152. ArmorGroup’s protection payments reflected a system of deficient internal

controls that also manifested itself inpermitted related misconduct. According to two ex-Marines

who used to work for ArmorGroup, AGNA “materially misrepresented” its own “capabilities in

winning the contract award” to protect the U.S. Embassy in Kabul.199228 ArmorGroup’s

management, the employees alleged, “ha[d] no regard for the security of the United States

Embassy, and [was] interested in only their stocks.”200229

       170.    The executive director of the Project on Government Oversight later testified about

related misconduct to the Commission on Wartime Contracting. Summarizing witness interviews

and documents, she testified: “practically from Day One, ArmorGroup North America knowingly

underperformed in its mission in order to maximize its profits.”201230 Consistent with that

statement, the U.S. State Department eventually fired ArmorGroup from the contract, after an

internal U.S. State Department security evaluation found a slew of contract violations and

performance deficiencies.

       171.    153. Similarly, a former Director of Business Development for AGNA alleged that

AGNA submitted false claims in connection with its Kabul Embassy contract, including by


   198227
           Senate Contractors Report at 37 (ellipses in original).
   199228
           Compl. ¶ 2, United States ex rel. Sauer v. ArmorGroup North America, Inc., No.
08-cv-00698-RCL (D.D.C. filed Apr. 24, 2008), Dkt. 1.
    200229
           Id. ¶ 3.
    201230
           Testimony of Danielle Brian Before The Commission on Wartime Contracting In Iraq
&and Afghanistan (Sept. 14, 2009),
https://www.pogo.org/testimony/2009/09/testimony-of-danielle-brian-before-commission-on-wa
rtime-contracting-in-iraq-and-afghanistan/.


                                                  87
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 110 of 547



misrepresenting the qualifications of its guards.202231 After the U.S. Department of Justice

intervened in the case, ArmorGroup resolved the claims for $7.5 million.203232 Those allegations

revealed ArmorGroup’s knowledge that its failure to properly vet its guards risked American lives.

Such misconduct, like hiring Taliban fighters as security guards, reflected ArmorGroup’s devotion

to its own profit margins at the expense of U.S. national security.

               3.      The ArmorGroup Defendants’ Payments Had A Substantial Nexus To
                       The United States

       172.    154. The ArmorGroup Defendants’ protection payments were closely tied to the

United States. All of the ECC contracts were executed and overseen by an American company and

required the extensive involvement of U.S.-based personnel and resources. Similarly, the AGNA

contracts required a substantial connection to the United States:AGI (now G4S Holdings

International (AG) Limited) made payments through AGNA (now Defendant Centerra Group,

LLC), its Virginia-based, American subsidiary, and through AGMA (the trade name used by

ArmorGroup Services Limited, now Defendant G4S Risk Management Ltd.). AGNA and AGMA

obtained prime contracts with the U.S. government, or subcontracts with other U.S. government

prime contractors, for AGI’s benefit.

       173.    AGNA, as alleged by its former Director of Business Development, functioned as a

“shell company set up by AGI to bid for and obtain U.S. contracts that could only be awarded to

American companies.”233 AGI could not have obtained or implemented U.S. government

contracts or subcontracts without maintaining a substantial U.S. presence. AGNA’s Virginia


   202231
          Compl. ¶¶ 51-62, United States ex rel. Gordon v. ArmorGroup North America, Inc., No.
09-cv-01547-RCL (D.D.C. filed Aug. 17, 2009), Dkt. 1.
   203232
          Press Release, U.S. Dep’t of Justice, ArmorGroup North America &and Its Affiliates Pay
$7.5 Million To Resolve False Claims Act Allegations (July 7, 2011).
   233
       Compl. ¶ 53, United States ex rel. Gordon v. ArmorGroup North America, Inc., No.
09-cv-01547-RCL (D.D.C. filed Aug. 17, 2009), Dkt. 1.


                                                88
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 111 of 547



office acted as the contracting entity and was responsible for submitting claims to the U.S.

government or the other contractors working on the project. The involvement of an American

entity like AGNA was material to ArmorGroup’s ability to obtain contracts involving U.S.

government funding. For that reason, ArmorGroupAGI thus characterized AGNA’s “Washington

office” as the “hub for the Group’s bidding for and management of major US Government

contracts overseas while coordinating the Group’s relationships with the larger US defence

integrators.”204234 AGI recognized that it needed AGNA’s U.S. presence to bid for and obtain

sensitive contracts like the one to protect the U.S. Embassy in Kabul.

       155.    AGI also cooperated extensively with AGNA in effectuating its protection

payments. AGI, as noted above, closely supervised AGNA and involved itself in implementing

AGNA’s contracts. See supra ¶ 129. But AGI could not have obtained U.S. government business

alone; it needed AGNA’s U.S. presence to bid for and obtain sensitive contracts like the one to

protect the U.S. Embassy in Kabul. That is why AGI created AGNA and routed many of its

Afghanistan contracts through an American entity: AGNA, as alleged by its former Director of

Business Development, functioned as a “shell company set up by AGI to bid for and obtain U.S.

contracts that could only be awarded to American companies.”205

       156.    ArmorGroup’s U.S. government contracts required extensive contact with the

United States. To obtain those contracts, ArmorGroup negotiated with, and made continuous

communications to, U.S. government personnel located in the United States and/or ECC personnel

located in the United States. ArmorGroup’s performance under those contracts likewise required

regular communications with U.S.-based personnel. And ArmorGroup received payment for those




   204234
        ArmorGroup International plc & G4S Limited, Recommended Cash Offer at 53 (Mar,
Annual Report & Accounts 2007 at 11 (Aug. 31,13, 2008).


                                                89
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 112 of 547



contracts from U.S. government accounts located in the United States – either directly from the

U.S. government or routed through ECC, an American company.

         174.   As a result of this arrangement, ArmorGroup’s Shindand Airbase subcontract was

between AGNA (an American company) and ECC (another American company) for work under a

prime contract between ECC (an American company) and the U.S. government. The two State

Department contracts were between AGNA (an American company) and the U.S. government

directly. Each was negotiated and executed in the United States; each required extensive

communications with ECC or U.S. government personnel located in the United States; and each

involved American money that AGNA used to pay the Taliban. AGI and AGNA obtained the

money they used to pay the Taliban from AGNA’s American counterparties, and they made those

payments to secure work on projects that were managed by and for the benefit of those same

American counterparties. In doing so, AGI and AGNA breached U.S.-based contractual

requirements prohibiting material support to the Taliban.

         175.   For its part, AGMA obtained the 2007 Shindand Mine Clearance subcontract

directly from ECC – an American entity – and made repeated communications to ECC personnel

in the United States. AGMA negotiated with, submitted reports to, and was paid by a U.S.

company for its mine-clearance work in Shindand. In making protection payments, AGMA also

breached contractual requirements prohibiting material support to the Taliban.

         176.   157. AGMA similarlyThe other contracts AGI executed through AGMA also relied

on contacts with the United States to perform under its UNOPS contract. Given AGI’s managerial

role overseeing both AGNA and AGMA contracts, AGMA personnel frequently worked with and

relied on U.S.-based personnel to implement AGMA’s projects in Afghanistan. For example, on



   205
         Compl. ¶ 53, United States ex rel. Gordon v. ArmorGroup North America, Inc., No.


                                               90
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 113 of 547



the UNOPS contract, AGNA personnel – working for an Americana U.S. entity, on a contract

available only to AmericanU.S. companies – recommended Mr. White II to AGMA, and AGMA

relied on AGNA’s American AGNA employees brokeredto broker the critical meeting where

AGMA ultimately retained Mr. White II. See supra ¶ 158. When later asked why AGMA decided

to retain Mr. White II and his men to provide security for the UNOPS contractTaliban fighters,

AGMA’s Afghanistan Country Manager invoked the “long standing relationship between

ArmorGroup International and White II” – a relationship that arose from and depended on

ArmorGroup’s U.S. contract held by AGI’s American subsidiary, AGNA.235

       177.    As with the other ArmorGroup Defendants, AGMA’s U.S.-based contacts were

important. The United States led Coalition forces in Afghanistan and spearheaded the civilian

reconstruction effort. When other entities like UNOPS offered contracts in Afghanistan, they did

so in close consultation with the U.S. government and in service of U.S. objectives. AGMA’s

cooperation with its U.S. affiliate already working on U.S. government contracts was thus material

in it obtaining work from UNOPS. On information and belief, AGMA regularly relied on such

cooperation with its American affiliate in implementing the UNOPS contract. Indeed, both

AGNA and AGMA were subsidiaries of AGI, and on information and belief, AGI was involved in

orchestrating ArmorGroup’s conduct under both its U.S. government contracts and its UNOPS

contract.would not have obtained the UNOPS demining contract without promising close

coordination with the U.S. ArmorGroup teams already providing security for the nearby U.S.

airfield. That was particularly true because the AGMA teams implementing that UNOPS contract

involved many of the same ArmorGroup personnel who were already working for ECC in the



09-cv-01547-RCL (D.D.C. filed Aug. 17, 2009), Dkt. 1.
   235
       Senate Contractors Report at 25 (quoting AGMA Project Consultancy Report For The
UNOPS Shindand A Contract 17 (July 2008) (brackets omitted)).


                                               91
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 114 of 547



same area. AGMA’s work on both contracts depended on its contractual relationship and repeated

communications with ECC.

       178.    The ArmorGroup Defendants’ private-security work in Afghanistan required

frequent interactions with U.S. officials. That was true not only of ArmorGroup’s contracts in

Herat and Kabul, but also of G4S’s contracts to provide security in Helmand and Kandahar. With

those latter contracts, G4S was retained to provide security both to UK officials and to USAID

officials representing the U.S. government. In performing under those contracts, G4S employees

routinely interacted with U.S. officials who were part of the local PRT. G4S, like ArmorGroup did

in Herat and Kabul, also developed its security plans based in part on intelligence that G4S

obtained from U.S. military officials. Those contacts with U.S. personnel were material to G4S’s

performance under the contracts on which it made protection payments.

       179.    158. The ArmorGroup Defendants’s decision to pay protection money to the

Taliban was also targeted the United States by directly undermining U.S. foreign-policy interests

in Afghanistan and jeopardizing the safety of American service members deployed thereexpressly

aimed at the United States, because when making those payments, the ArmorGroup Defendants

knew they were aiding Taliban attacks that were designed specifically to influence U.S. policy by

killing and injuring American personnel. See supra Part III.A-B. When making those payments,

ArmorGroup knew it was helping the Taliban conduct attacks designed specifically to influence

U.S. policy by killing and injuring American personnel.

       B.      The DAI Defendant

               1.     DAI PaidMade Protection MoneyPayments To The Taliban

       180.    159. Defendant DAI likewise made protection payments to the Taliban in

connection with several different projects in Afghanistan between 20062007 and 2012.2016.




                                                92
       Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 115 of 547



Those projects were implemented by DAI Global LLC’s predecessor, Development Alternatives,

Inc.

        181.      160. DAI was USAID’s second-largest development contractor in Afghanistan,

behind only LBG. From FY2007 until FY2009, LBG and DAI together accounted for about $1

billion in development aidprojects, or about one-half the value of USAID’s total contracts with all

of its partnerscontractors in Afghanistan.206236 Overall, through June 2013, DAI remained the

second-largest USAID implementing partnercontractor in Afghanistan, with contract obligations

valued at $886 million.

        182.      161. DAI executed multiple government contracts in Afghanistan and pertinent

parts of Pakistan during the relevant timeframe. Those contracts include, but are not limited to:

        a.        The LGCD Contract: On October 1,2, 2006, USAID awarded to DAI Task Order 2
                  under Contract No. DFD-I-00-05-00250, Task Order 2, under itsfor USAID’s
                  Local Governance and Community Development (“LGCD”) program. The
                  contract was originally for 3 years and $95 million, but USAID later increased the
                  funding to $349 million and extended the term through April 30, 2011.

        b.        The ASMED Contract: On February 15, 2007, USAID awarded to DAI Contract
                  No. 306-C-00-07-00503-00 under USAID’s Afghanistan Small and Medium
                  Enterprises Development (“ASMED”) program. The contract was originally
                  scheduled to last through October 31, 2011 and to involve expenditures of $55
                  million, but USAID later increased the funding to $113 million and extended the
                  term through November 30, 2012.

        c.        The FATA Contract: In January 2008, USAID awarded to DAI a 3-year, $43.4
                  million contract under the agency’s Federal Administered Tribal Areas
                  Development Program (“FATA”) program. The agency later increased the
                  contract amount by $2.2 million.

        d.        The ASIIDEA-NEW Contract: On June 25,In March 2009, USAID awarded to
                  DAI Cooperative Agreement No. 306-A-00-09-00508 under its Incentives Driving
                  Economic Alternatives for the North, East, West (“IDEA-NEW) program. This
                  was a 5-year, $150 million contract.

        e.        The ASI Contract: On June 25, 2009, USAID awarded to DAI Contract No.
                  DOT-I-02-08-0035-0, Task Order 2 under the USAID’s Afghanistan Stabilization

   206236
             See Kerry Report at 15.


                                                  93
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 116 of 547



               Initiative (“ASI”) program. The contract called for DAI to perform work between
               November 1, 2011 and September 25, 2012. The contract was originally valued at
               approximately $151 million, but subsequent modifications reduced the value to
               approximately $83 million.

       ef.     The RAMP UP East Contract: On June 10, 2010, USAID awarded to DAI Contract
               No. 306-C-00-10-00526-00 under USAID’s regional Afghan municipalities for
               urban populations / regional command east (“RAMP UP East”) program.

       fg.     The RAISE Contract: On July 15, 2010, USAID awarded to DAI Task Order
               EDH-I-14-05-00004 under prime contract EDH-I-00-05-00004. The agency
               awarded this contract to DAI4.5 year, $49.1 million task order to DAI to implement
               the Agricultural Credit Enhancement project under its Rural Agricultural Income
               and Sustainable Environment (“RAISE”) program.


       162.    On information and belief, DAI paid protection money to the Taliban in connection

with each of these (and other) contracts. Each contract required work in geographic areas under

Taliban control or influence, and contractors’ standard practice in such circumstances was to pay

protection money to discourage the Taliban from attacking their projects. See supra ¶¶ 65-82.

DAI followed that standard practice, which was especially prevalent among contractors working

in comparable factual circumstances: on (i) Western-backed and (ii) financially lucrative projects,

with (iii) a track record of hiring unscrupulous subcontractors to (iv) perform work in insecure,

insurgent-influenced areas. On information and belief, DAI’s payments were worth at least 20 to

40 percent of its contracts’ value. See supra ¶ 80. As a result, DAI made payments to the Taliban

worth at least several million dollars.

       k.      The ACE-II Contract: On June 16, 2015, USAID awarded to DAI Order No.
               AID-306-BC-15-00005 of Contract No. AID-EEM-E-00-05-00002, a 4-year, $18
               million contract under USAID’s Agricultural Credit Enhancement-II (“ACE-II”)
               program.

       l.      The RADP-East Contract: On July 21, 2016, USAID awarded to DAI Contract No.
               AID-306-C-16-00011 under USAID’s Regional Agriculture Development
               Program – East (“RADP-East”).




                                                94
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 117 of 547



       183.    From at least 2007 through 2016, DAI maintained a general policy of paying the

Taliban to protect the projects it implemented in Taliban-controlled or -influenced regions. That

policy applied to each of the contracts DAI implemented in Afghanistan. DAI’s practice was to

make especially large payments in connection with its projects in P2K, Logar, Wardak, Helmand,

and Kandahar provinces. Some indications of that practice include:

   Industry practice: According to more than 10 confidential witnesses, including former U.S.
    government officials, academic and other experts, and industry participants, protection
    payments to the Taliban were pervasive and routine among USAID contractors operating in
    Afghanistan. DAI’s payments alleged below are not mere isolated incidents; they are
    examples of the industry playbook that was almost uniformly followed by American
    development companies operating in Taliban areas of Afghanistan.

   Office discussions: Beginning in at least 2007, employees at DAI’s Kabul offices frequently
    discussed DAI’s protection payments. The prevailing understanding among many employees
    at DAI’s offices was that DAI paid the Taliban – either directly or through its subcontractors –
    to secure its projects in Taliban-controlled areas. Those discussions occurred in hushed tones
    and were rarely out in the open; management avoided documenting the practice in official
    meetings. But the typical view expressed by multiple employees was that DAI had to pay the
    Taliban to proceed with its work in unstable areas.

   M&E reviews: Multiple companies hired to perform monitoring and evaluation (“M&E”)
    work on DAI’s projects collected evidence of DAI’s pervasive payments to the Taliban. The
    evidence, which included interviews with DAI project staff in the field, indicated that DAI
    maintained a practice of buying the Taliban’s support for its projects by directing money to
    Taliban members – either through direct cash payoffs or by employing Taliban members to
    work on project sites. When asked by M&E investigators to justify that conduct, DAI
    employees asserted that the practice was acceptable because, in sum and substance, they
    believed that “everyone else in Afghanistan is doing it too.”

   Permission letters: DAI and its subcontractors also procured “permission letters” from the
    Taliban granting them formal authority to implement multiple projects in the provinces
    identified above, which the Taliban issued only to contractors that had made the necessary
    protection payments. See supra Part III.B.

   Lack of financial controls: DAI avoided placing rigorous controls on what its subcontractors
    could do with DAI’s money. It did so in part to permit DAI’s subcontractors to make
    protection payments, which DAI encouraged while often avoiding the details. For example,
    one M&E auditor presented DAI management in Kabul with individual names on payroll
    records showing that DAI was employing active Taliban members – including one recipient of
    DAI’s funds who was a close relative of the local Taliban commander. DAI management
    dismissed the objection and declined to stop payment to the employee.


                                                95
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 118 of 547




         184.   DAI’s payments were consistent with USAID implementers’ standard operating

practice on projects with comparable funding profiles, security risks, and geographical coverage.

See supra ¶¶ 63, 72-94. That practice was especially prevalent among the largest development

contractors in Afghanistan: the biggest contractors faced the highest security risks, and had the

highest profit incentives, which motivated them to buy off the Taliban almost universally. In

following that standard practice, DAI made payments that were, on information and belief, worth

at least 20 to 40 percent of its contracts’ value. See supra ¶ 92. As a result, across its contracts,

DAI made payments to the Taliban worth at least several million dollars.

         185.   163. DAI concealed its payments to the Taliban by creating an environment of lax

oversight and internal controls. In 2009-era Afghanistan, protection payments were common in

part because the corrupt environment made them easy to hide. See supra Part II.A.207 DAI’s

contracting practices fit that pattern and raised indications that DAI hid protection payments

within inflated and unsubstantiated expenditures. For example, one audit of DAI’s LGCD project

found that DAI was “unable to locate the contract file, payment vouchers, or project receipts for

fuel purchases totaling $3,424,400” and that “DAI staff had no explanation.”208 The same audit

also found “rental payments . . . made to the project cashier, instead of to the lessors identified in

the lease agreements,” with “no documentation showing that the lessors had signed for receipt of

their monthly rents.”209 Such unexplained and unverified expenditures, made to implement a

project in Taliban-controlled geographies, are an indication of protection payments.      paid the


   207
        See also Jean MacKenzie, U.S. Funding For The Taliban: Can It Be Stopped?, GlobalPost
(Oct. 12, 2010) (“U.S. Funding For The Taliban”) (observing that protection payments for
development projects could be “hidden in a variety of ways,” including through “inflated estimates
for equipment, padded transportation costs, [and] substituting inferior materials for the top-grade
ones billed”).
    208
        USAID OIG Afghanistan & Pakistan Oversight Report at 66 (January – March 2012).


                                                  96
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 119 of 547



Taliban in violation of a clause in its USAID contracts stating: “The Contractor is reminded that

U.S. Executive Orders and U.S. law prohibits transactions with, and the provision of resources and

support to, individuals and organizations associated with terrorism. It is the legal responsibility of

the Contractor to ensure compliance with these Executive Orders and laws. This provision must

be included in all subcontracts/sub-awards issued under this contract.” This provision appeared,

for example, in DAI’s USAID Contract No. DFD-I-00-05-00250, issued on September 27, 2005.

On information and belief, the same clause appeared in USAID’s contracts with the LBG/BV

Defendants, IRD, and Chemonics.

         164.   On information and belief, DAI subcontracted some of its security work to USPI or

its successors, the discredited and now-debarred private-security company that also worked for

LBG and was a particularly notorious font of protection money for the Taliban. See infra ¶¶

196-201. On information and belief, DAI even hired many of the same security personnel from

USPI after their disastrous tenure with LBG. In light of the areas in which DAI operated, the

USPI-type security subcontractors it used, and the type of projects it worked on, DAI is widely

considered in Afghanistan to have been one of the most significant sources of protection money

among all the Western contractors operating in the country.

         186.   DAI financially supported the Taliban both through payments it negotiated itself

and through payments it funneled through its subcontractors. See supra ¶¶ 84-93. In the latter

circumstance, DAI actively participated in its subcontractors’ conduct by (among other things)

approving the charges and authorizing their payment. See supra ¶¶ 95-96. For example, DAI

orchestrated some of its payments through USPI, a criminal-run subcontractor whose personnel




   209
         Id.


                                                 97
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 120 of 547



DAI hired in or about 2008. See infra ¶¶ 255-263. In all cases, DAI knew (or recklessly

disregarded) it was funding attacks on U.S. personnel in Afghanistan. See supra Part III.A-B.

       187.    As one example of its general policy, DAI knowingly made protection payments to

secure its stabilization work in Kunar Province in connection with the LGCD and ASI contracts.

According to a DAI field director in Kunar, DAI chose to engage directly with the “local Taliban .

. . right on the border with Pakistan,” near DAI’s project sites. The field director admitted that “the

Taliban would interrupt work and demand payment” from DAI, but when “we would refuse,

sometimes a deal would be cut whereby we would employ folks affiliated with them – they were

all from the community, after all.” The employment “deal” that DAI “cut” with the Taliban was

not merely ordinary-course employment of the local community. It was framed by DAI itself as a

calculated response to the Taliban’s demand for payment, and it involved DAI hiring Taliban

personnel for the purpose of directing funds to the Taliban.

       188.    DAI also specifically paid protection money on its RAISE contract, which DAI

implemented in Kunar, Nangarhar, and Laghman Provinces. An M&E company hired to evaluate

that project performed extensive field work assessing its effectiveness. In the course of that field

work, M&E investigators collected evidence – primarily in the form of field interviews with DAI

staff – confirming that DAI and its subcontractors were paying the Taliban for permission to

access the project sites. In conversations with M&E investigators, DAI staff – both local project

staff and national staff in Kabul – confirmed awareness of those payments. But when DAI’s M&E

consultant tried to raise the issue more formally in a project report, the consultant was instructed to

remove any reference to Taliban payments from the final report.

       189.    DAI also orchestrated protection payments in connection with road- and

school-construction it performed under several of its contracts. That work occurred in southern




                                                  98
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 121 of 547



provinces under Taliban control, and DAI employees believed that protection payments were

necessary for project completion in both instances. DAI employees had conversations at its offices

in Kabul discussing those payments. Employees in Kabul took note of one DAI operative who

would periodically pick up bags of cash, along with a special encrypted laptop, for transport out to

the provinces to make “security payments.” The understanding among certain Kabul-based DAI

employees was that this operative was transporting protection money to the Taliban.

       190.      165. DAI’s FATA contract provides a case in pointwas similar. Under that

contract, DAI implemented a series of projects to increase the capacity of FATA governmental

institutions and NGOs. The FATA – a semi-autonomous tribal region in northwestern Pakistan

along the Afghanistan border – was a notoriously insecure, Haqqani-controlled area in which

protection payments were routine. As Ms. Peters documented in 2012:

       “Local sources report large and rising security payments made by contractors for
       USAID-funded projects in the FATA appearing in Haqqani coffers. ‘A contractor
       receiving a contract in the millions of rupees will normally have to pay up to 15
       percent of the value of that contract in tax to the Taliban,’ said a local tribal elder
       who is involved in the construction business. ‘“This has become a rich source of
       income for the Taliban in recent years.’ ”210”237

In keeping with its general practice, DAI followed the same pattern. As one of the two largest

USAID contractors operating in the FATA, DAI made particularly large protection payments to

and paid the Haqqani Network to secure its work under the FATA contract.

       191.      As another example of DAI’s general practice, in those areas.166. In September

2010, the USAID Office of Inspector General (“OIG”) conducted an audita review of DAI’s

performance under the LGCD projectcontract and found “indications that Afghan subcontractors”

working for DAI “had paid insurgents for protection in remote and insecure areas of




   210237
            Haqqani Network Financing at 44.


                                                 99
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 122 of 547



Afghanistan.”211238 The OIG’s inquiry “was triggered after a series of online and newspaper

articles . . . documented the diversion of millions of dollars in U.S. aid money to the Taliban.”212239

In investigating those reports, the OIG reviewed documents and interviewed over 43 witnesses

from USAID, DAI, the intelligence community, and a DAI security subcontractor.

       192.     OIG formally structured its investigation as a “review” rather than an “audit.” A

“review” is much like an “audit,” but it is designed for faster completion. Because of the urgency

associated with OIG’s investigation, OIG chose to perform a “review” so that it could complete its

work faster. Even so, in this instance the OIG auditors who performed the review adhered to all

auditing standards, and the work they did – and the rigor with which they did it – was functionally

indistinguishable from the work done in a formal USAID “audit.”

       193.     A pair of OIG auditors conducted virtually all of the field work for the review.

Preparations began in early 2010, and the field work commenced on March 29, 2010. The field

work consisted of in-person witness interviews, review of DAI’s and its subcontractors’

documents, and consultations with U.S. intelligence analysts. The two auditors worked full-time

on the investigation for six weeks. As part of their field work, they interviewed 43 different

witnesses from USAID, DAI, and DAI’s security subcontractor. After interviewing DAI

management personnel and witnesses from one of DAI’s security subcontractors, Edinburgh

International, in Kabul, the auditors traveled to the Nangarhar PRT to interview project staff.

       194.     Although the auditors began by focusing on Edinburgh International – DAI’s

security subcontractor in Kabul – they shifted focus soon after. Because Edinburgh’s role in this

case was limited primarily to providing security for DAI’s main offices in downtown Kabul – not

an insecure area under Taliban control – the auditors determined that Edinburgh should not be the


   211238
            2010 USAID OIG Report at 2.


                                                 100
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 123 of 547



focus of the review. Rather, in consultation with USAID subject-matter experts and intelligence

analysts, the auditors shifted focus to the area where they determined protection payments were

more likely: on local DAI project sites in Nangarhar and Kunar Provinces.

       195.      The auditors then found overwhelming testimonial and documentary evidence that

DAI was knowingly orchestrating protection payments to the Taliban in connection with the

LGCD project. The DAI payments they uncovered took two forms. First, there was a standard

20% “protection tax” that the Taliban in that region charged contractors to obtain “permission” to

perform work in a given village or province. This 20% baseline was negotiable and could vary

upwards or downwards depending on the particular subcontract at issue. The auditors uncovered

evidence that the Taliban often would stage a minor attack – like burning a bulldozer – to

demonstrate its seriousness or to create leverage to extract additional payments. Second, DAI’s

local subcontractors – not Edinburgh, but the companies performing the local work out in the

provinces – often hired Taliban guards to “provide security” for the projects, such that the

protection money took the form of salary payments. According to the evidence collected by the

auditors, DAI’s subcontractors made the payments in cash, submitted the expenses to DAI for

reimbursement, and DAI in turn passed the costs along to USAID.

       196.      The auditors also confirmed that DAI was aware that it was making and approving

payments to the Taliban on the LGCD project. DAI employed project managers who were out in

the provinces working alongside the local subcontractors. Those employees were in a position to

observe the protection payments firsthand. Moreover, in witness interviews, several DAI

employees admitted knowing about the protection payments. Their stated justification – which

was consistent with the inference the auditors drew in light of the totality of the evidence – was


   212239
            Colum Lynch, U.S. Tax Money Goes To Taliban, Foreign Policy (Sept. 30, 2010).


                                                101
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 124 of 547



monetary. DAI was profiting handsomely off its USAID projects, and DAI employees feared that,

unless they approved payments to insurgents, there would be no way to perform at a cost level that

would allow DAI to continue winning business from USAID.

         197.   One senior DAI employee in Afghanistan in particular was quite forthcoming to the

USAID auditors about the extent to which DAI was knowingly orchestrating protection payments

to the Taliban on the LGCD and other projects. That DAI employee objected to the practice

internally and tried to convince senior management to take steps to stop it. The DAI employee,

whom the OIG auditors found credible, stated that DAI ignored the objection.

         198.   The auditors also surfaced documentary evidence, including Security Incident

Reports, alerting DAI to the protection payments. DAI’s subcontractors were required to submit

reports to DAI describing any significant security incident, and those write-ups often discussed the

Taliban’s demand for “protection taxes.” One example that made its way into OIG’s final report

came in late 2008, when Taliban insurgents in Kunar Province burned a bulldozer as part of a

negotiation over protection payments.240 DAI knew that the incident was linked to ongoing

financial discussions with the insurgents – as part of the Taliban’s attempt to renegotiate the terms

of payments that were already occurring – but when DAI reported the incident to USAID, it

omitted discussion of the Taliban altogether. Although DAI subsequently suspended work on that

particular project, it billed USAID for the work already performed – including protection money it

knew that its subcontractor had paid.

         199.   In early July 2010, the auditors completed a full draft report documenting their

findings. The findings – which USAID OIG and Mission officials viewed as demonstrating DAI’s

complicity in funding the Taliban on the LGCD project – sparked intense discussion within


   240
         2010 USAID OIG Report at 4.


                                                102
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 125 of 547



Embassy Kabul. Around the same time, a version of the draft report made its way to DAI. In

response, DAI’s CEO flew to Kabul for a special in-person meeting with USAID officials to

discuss the draft report. The meeting occurred in late June or early July 2010.

       200.    The meeting was held in a conference room at USAID’s offices within Kabul’s

Green Zone. Five people attended: DAI’s CEO, two other DAI employees, and two USAID

officials. The CEO did virtually all of the talking for DAI. He treated the draft OIG report as an

attack on DAI, and he became defensive during the discussion. Although he offered cursory

denials that DAI knew about payments to the Taliban, he offered no substance or evidence to back

up his denial. Instead, he chastised OIG, belittled its work, and criticized USAID for the

supposedly “false expectation” that DAI could truly be expected to prevent any LGCD project

money from reaching the insurgency. In so many words, he accused USAID of being “naïve” if it

thought DAI could operate in an area like Nangarhar without at least some money ending up with

the Taliban. Throughout, the CEO displayed no remorse and offered no indication that DAI

intended to reform its practices in response to OIG’s findings.

       201.    At the meeting, DAI’s CEO also suggested that DAI was not responsible for what

its subcontractors may have done on the LGCD project. Without engaging with the substance of

whether DAI itself knew of the payments, a USAID official responded by informing DAI’s CEO

that USAID expected DAI to be responsible for the conduct of its subcontractors and to establish

systems to prevent its subcontractors from paying the Taliban. As for exactly who was responsible

for overseeing the conduct of DAI’s subcontractors in the field, the USAID official told DAI’s

CEO, in sum and substance: “That’s what we’re paying you for.”

       202.    A USAID official who attended the meeting was taken aback by DAI’s CEO’s

arrogant demeanor. The USAID official did not find the CEO’s cursory denials credible and was




                                               103
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 126 of 547



struck by his unwillingness to engage with the substantive evidence backing up the auditors’

findings. At the meeting, the official conveyed USAID’s strong view to DAI that payments to

insurgents were prohibited and were never an acceptable “price” of implementing in insecure

areas. The official stood by OIG’s findings and emphasized to DAI’s CEO that OIG had found

evidence of insurgent payoffs on DAI’s contract. But DAI gave no indication that it took

USAID’s warning seriously. The USAID official left the meeting with the impression that DAI

did not care about the problems surfaced by the review and did not intend to change its ways.

         203.        The draft report then circulated for review by certain OIG officials in Washington,

D.C. Not all of the auditors’ evidence and findings made its way into the final report. Meanwhile,

on July 22, 2010, the draft report formally went to the Afghanistan Mission for comments. On

August 24, 2010, in a memorandum influenced heavily by pressure from DAI and from

Washington, D.C. officials, the Mission issued a response to the draft report.

         204.        167. The OIG finalized its report on September 29, 2010. During the finalization

process, an independent fact-checker confirmed that every assertion in the report was sourced to a

document or witness interview in the audit file. In keeping with the auditors’s investigation

surfaced evidence investigation, the report “found no indication that Edinburgh International”

itself had made protection payments.241 However, the report noted “indications that Afghan

subcontractors working on the LGCD project had paid insurgents for protection.”242 The report

went on to explain that DAI’s subcontractors had “negotiate[d] security terms with insurgents

either directly or indirectly through community leaders. Insurgents could demand from the

subcontractor a ‘protection tax’ of up to 20 percent of the total subcontract value in exchange for



   241
         Id. at 2.
   242
         Id.


                                                     104
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 127 of 547



protection.” 213243 Applying that metric to the value of DAI’s LGCD projects implemented in 2009

alone, the OIGreport estimated that “$5.2 million of USAID funds were at risk of falling into the

hands of insurgents” on those projects.214.”244

          205.   168. The report explained that the “protection” that the Taliban sold to DAI and its

subcontractors “include[d] Taliban-provided security guards for the activity site and a promise not

to attack the subcontractor’s personnel and equipment.”215245 The Taliban often would further

“try“tr[ied] to renegotiate the terms of the security arrangement” midstream by “extort[ing] more

money from the subcontractor” and “threaten[ing] violence if the subcontractor did not

comply.”216246 As U.S. intelligence officials confirmed, the Taliban’s extraction of protection

money from DAI’s project “fit[ ] the pattern” evident throughout Afghanistan and especially

“endemic in Taliban stronghold areas” like Kunar Province, where DAI implemented the LGCD

project.217247

          206.   169. The OIGreport also explained how DAI and its subcontractors recouped the

payments. “The most common method,” the OIG found, “was to include the amount in the total

cost of the subcontract up front, because subcontractors knew that the tax would have to be paid

before implementation.”218248 The subcontractors then classified the protection money as

“ ‘mobilization costs’ ”” and “billed them to DAI through normal invoicing procedures.”219249

DAI, in turn, passed those so-called “costs” on to USAID for reimbursement. On occasion, “line

items in the project budget might be inflated, or subcontractors might recoup costs by substituting


    213
        2010 USAID OIG Report243 Id. at 4.
    214244
           Id. at 6.
    215245
           Id. at 4.
    216246
           Id.
    217247
           Id.
    218248
           Id.


                                                  105
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 128 of 547



low-quality, cheap materials for promised high-quality materials.”220250 Either way, DAI enabled

its subcontractors to obtain U.S. government money and helped reimburseknowingly reimbursed

them for payments made to the Taliban.

       207.    The report further suggested that the “LGCD project may have contributed to the

risk” of insurgent funding through “its very design and approach.”251 True or not, Plaintiffs

expressly disclaim any theory of liability premised on any USAID program’s “design and

approach.” Although the project design may have contributed to DAI’s incentive to make the

payments, USAID’s clear position – conveyed both in official documents and in conversations

with DAI – was that DAI must not allow any USAID funds to reach the Taliban. And if that

proved impossible in a given area, USAID instructed DAI to cease implementing altogether. As

the Mission stated in commenting on OIG’s draft report, USAID contacted DAI implementers to

“ensure they do not implement in high-risk areas.”252 But DAI did not follow USAID’s

instruction; it continued implementing in areas where it believed payments were necessary.

       208.    170. The OIG report also surveyed some (but not all) of the evidence that DAI

knew (or recklessly disregarded) that its LGCD subcontractors were paying protection money to

the Taliban. DAI’s security team was aware of several Taliban attacks (or threatened attacks)

onand threats against its project that matched well-known techniques through which the Taliban

extracted protection money.221253 DAI was also aware of the prevailing practice – known to

virtually everyone in Afghanistan – that its subcontractors’local “security” expenditures included

pay-offs to Taliban. See supra Part III.B. Indeed, the OIGreport’s sourcing for the conclusion that


   219249
          Id.
   220250
          Id.
   251
       Id. at 3.
   252
       Id. at 14.
   221253
          See id.


                                               106
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 129 of 547



protection payments were made included DAI’s own personnel.222254 And most of the “DAI

personnel” the OIG interviewed admitted that DAI could not “provide reasonable assurance of

preventing USAID funds from going to the Taliban or others in exchange for protection” of the

LGCD project.223255 Yet DAI nonetheless chose to “pay[ ] the full amount of the subcontract” and

passed on the resulting costs – including the protection money – to USAID.224256

       209.    The report made waves among other U.S. government entities. The Commission

on Wartime Contracting summarized OIG’s review as finding that “Afghan subcontractors on a

USAID community-development program in Kunar Province were paying up to 20 percent of their

total subcontract value to insurgents for ‘protection.’ ”257 SIGAR distilled it to a finding that “a

local LGCD program subcontractor inflated projected costs by up to 20 percent, obfuscated its

intent by attributing the expense to ‘mobilization costs,’ and then used these funds to pay

insurgents not to attack the project sites.”258 And one journalist similarly summarized it as finding

that “one company, DAI of Bethesda, [Maryland], involved in rehabilitation was forced to pay five

million dollars in protection money to Taliban-connected groups.”259

       210.    DAI knowingly approved and encouraged those payments. Under the LGCD

contract, DAI was responsible for monitoring the day-to-day work of its subcontractors and

approving all project expenses.260 DAI authorized its subcontractors’ protection payments as a




   222254
          See id. at 4 (basing findings about protection money on “[i]nterviews with personnel
from USAID, U.S. intelligence, and DAI”).
   223255
          Id. at 6.
   224256
          Id. at 4.
   257
       CWC Report at 74.
   258
       Stabilization Lessons at 50.
   259
       Up To $1 Billion In U.S. Aid Winds Up In Taliban Coffers.
   260
       USAID Contract No. DFD-I-02-05-00250-00, Task Order No. 2, Articles IX, XI.


                                                 107
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 130 of 547



way of saving on security costs and allowing the project to proceed efficiently. Indeed, the audit

file collected evidence – including admissions – that DAI knew of its subcontractors’ conduct.

         211.   The Mission’s comments on the OIG report did not dispute the evidence that DAI’s

subcontractors had paid the Taliban for protection on the LGCD project. Nor did the comments

dispute the evidence that DAI knew of and approved those payments. Rather, the Mission’s

comments asserted generally that DAI “does conduct risk and impact assessments of the security

situation” and “implements” other monitoring measures.261 The OIG auditors responsible for the

review disagreed with that assertion, and the response did not identify any evidence for it. In fact,

although DAI told USAID that it employed such measures, DAI did not adequately implement

those measures. Instead, to grow its own profits, DAI encouraged its subcontractors to pay the

Taliban. The people responsible for approving the Mission response were unaware of the extent of

DAI’s involvement with the LGCD protection payments.

         212.   171. DAI’s CEO issued an internal memo in response to the OIG report, dismissing

it as “largely circumstantial, speculative, and unsubstantiated.” But the CEO could not dispute the

OIG’s specific findings – based on DAI witnesses and documents – that protection money was

likely paid. According to a journalist who obtained the memo, the CEO “was forced to admit that

there were areas in which DAI could not adequately monitor its projects, nor ensure that U.S.

funds did not find their way into insurgent coffers.”225262 He thus mounted a different defense of

DAI’s work, saying its projects were worthwhile even though “we cannot provide assurance – to

an auditor’s satisfaction – that not a penny of U.S. funds is reaching undesirable elements.”226263



   261
        2010 USAID OIG Report at 11, 14.
   225 262
            Jean MacKenzie, U.S. Funding For The Taliban: Can It Be Stopped?, GlobalPost (Oct.
12, 2010) (“U.S. Funding For The Taliban”).
    226263
           Id.


                                                108
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 131 of 547



       172.    Contrary to its CEO’s assertion, DAI’s protection payments undermined its own

development efforts. In the wake of the OIG investigation, DAI belatedly acknowledged that

illegal and corrupt contracting practices could not be counted as a “cost of doing business” or

weighed against the benefits of its projects, but rather hindered development. As the company’s

website has represented since March 2012: “Accomplishing development results in challenging

circumstances while complying with funding partner and host nation laws and policies requires

disciplined performance. DAI professionals recognize that meeting these high standards will

model effective and compliant management to their beneficiaries and establish trusting

relationships essential to successful development.” When DAI corruptly directed development

funds to terrorists in Afghanistan, it undermined its own putative objectives.

               2.      DAI’s Protection Payments Comport With Its Other Conduct In
                       Afghanistan

       213.    173. DAI’s protection payments reflected a system of deficient internal controls

that also manifested itself inpermitted related misconduct. For example, the OIG “found

indications of pervasive fraud in DAI’s LGCD office in Jalalabad and indications of endemic

corruption in Nangarhar Province.”227264 The fraud involved DAI employees receiving kickbacks

from favored subcontractors in exchange for leaking inside information about “how much the

project was worth, how much to bid on the project, what the project entailed, and where to inflate

the prices in the bids.”228265 The OIG’s examination “showed inflated prices” submitted by

“several approved subcontractor[s].”229266 In addition, the OIG found “indications that these same




   227264
          2010 USAID OIG Report at 2.
   228265
          Id. at 6.
   229266
          Id.


                                               109
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 132 of 547



employees were working in collusion to fabricate monitoring reports” that falsely depicted

“progress on existing LGCD subprojects when little or no progress had actually been made.”230267

       214.    174. In June 2010, after USAID expanded its investigation of the LGCD fraud and

brought in members of SIGAR and the FBI, as well as local Afghan prosecutors, DAI belatedly

terminated ten of its employees who had been involved in the fraud. The firings came on the heels

of another DAI internal audit that had uncovered “similar instances of pervasive fraud” in DAI’s

regional office in Herat.231268 The internal audit, as summarized by the OIG, revealed “double

billing, inflated costs, missing receipts, and suspicious invoices.”232269 As a result, DAI fired three

more employees and caused several more to resign.

       175.    According to an April 14, 2014 USAID press release, another former DAI

employee working on USAID projects in Afghanistan “allegedly embezzled funds” from an

USAID program by making a $539,000 wire transfer to a fictitious bank account.233 The DAI

employee was arrested in Kabul and, as of 2014, faced three years in prison.

       215.    176. The widespread fraud occurring in DAI’s regional offices reinforced DAI’s

protection-payment scheme. The culture of fraud spawned crooked local employees willing to pay

insurgents and created corrupt payment streams in which to hide the money. On occasion, DAI

belatedly reported thesuch fraud to USAID, after an internal audit discovered it – as with the Herat

fraud. On other occasions, as with the LGCD fraud, DAI did not self-report. And on at least one

other occasion, a DAI internal audit discovered suspicious payments that DAI chose not to share




   230267
          Id. at 7.
   231268
          Id.
   232269
          Id.
   233
       USAID Press Release, USAID Contractor Ex-Employee Arrested On Embezzlement
Charges (Apr. 14, 2014).


                                                 110
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 133 of 547



with USAID.234270 But either way, DAI had a track record of employing people who were willing

to commit fraud and steal from the government. That same culture enabled DAI employees in the

same offices to facilitate payments to anti-American insurgents.

         216.      In 2009-era Afghanistan, protection payments were common in part because the

corrupt environment made them easy to hide. See supra Part II.A.271 DAI’s contracting practices

fit that pattern and further suggested that DAI hid protection payments within inflated and

unsubstantiated expenditures. For example, one audit of DAI’s LGCD project found that DAI was

“unable to locate the contract file, payment vouchers, or project receipts for fuel purchases totaling

$3,424,400” and that “DAI staff had no explanation.”272 The same audit also found “rental

payments . . . made to the project cashier, instead of to the lessors identified in the lease

agreements,” with “no documentation showing that the lessors had signed for receipt of their

monthly rents.”273 Such unexplained and unverified expenditures, made to implement a project in

Taliban-controlled geographies, are a further indication of protection payments.

         C.        The ECC Defendant

         217.      Defendant Environmental Chemical Corporation (“ECC”) is a construction and

engineering company that worked on multiple projects in Afghanistan from at least 2007 until

2014. ECC’s contracts include, but are not limited to:

         a.        2005 Kandahar Airfield Contract: On October 1, 2005, ECC obtained Contract No.
                   FA8903-06-D-8511-0074 to construct infrastructure for an airfield in Kandahar,
                   Afghanistan. This contract was valued at $1.2 billion and called for work through

   234270
              See USAID OIG Afghanistan &and Pakistan Oversight Report at 66 (January – March
2012).
   271
        See also U.S. Funding For The Taliban (observing that protection payments for
development projects could be “hidden in a variety of ways,” including through “inflated estimates
for equipment, padded transportation costs, [and] substituting inferior materials for the top-grade
ones billed”).
    272
        USAID OIG Afghanistan and Pakistan Oversight Report at 66 (January – March 2012).
    273
        Id.


                                                  111
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 134 of 547



                  at least 2016. ECC later obtained multiple subsequent Task Orders under that
                  contract, including a February 28, 2011 task order that called for performance
                  through April 23, 2014 and provided for payment of roughly $21 million in cost
                  reimbursement and $560,000 in fees, as well as a 2010 task order valued at roughly
                  $80 million.

       b.         2007 Shindand Airbase Contract: In March 2007, pursuant to Contract No.
                  FA-8903-06-D-8511, Task Order 18, the U.S. Air Force hired ECC as the prime
                  contractor supervising an expansion of the Shindand Airbase in Herat Province,
                  Afghanistan. This prime contract was valued at $42.5 million.

       c.         2007 Shindand Ordnance Clearance: In or about March 2007, pursuant to Contract
                  No. FA-8903-04-D-8672, the U.S. Air Force hired ECC to conduct a site survey
                  and unexploded ordinance clearance in and around Shindand. This contract was
                  valued at $1.2 million.

       d.         2010 Kunduz Police Contract: On March 8, 2010, the U.S. Army Corps of
                  Engineers, pursuant to Contract No. W5J9JE-10-D-0007, awarded a multiyear
                  design and construction contract to a joint venture that ECC controlled and
                  directed. On September 16, 2010, pursuant to Task Order 3 under that contract,
                  ECC received a $12 million award to design and build facilities for the Afghan
                  police headquarters in Kunduz Province, Afghanistan.

       e.         2012 Ring Road Contract: On January 17, 2012, the Asian Development Bank
                  awarded a multiyear, $477 million contract to a joint venture that ECC controlled
                  and directed, under which ECC was to construct a 233-kilometer portion of
                  Afghanistan’s Ring Road.

       218.       From at least 2007 through 2014, ECC maintained a general policy of paying the

Taliban to protect the projects it implemented in Taliban-controlled or -influenced regions. That

policy applied to each of the contracts ECC implemented in Afghanistan. Some indications of that

policy include:

   Industry practice: According to more than 10 confidential witnesses, including former U.S.
    government officials, academic and other experts, and industry participants, protection
    payments to the Taliban were pervasive and routine among U.S. construction and security
    contactors operating in Afghanistan during the relevant timeframe. ECC’s payments alleged
    below are not mere isolated incidents; they are examples of the industry playbook that was
    followed almost uniformly by construction and security companies operating in Taliban areas
    of Afghanistan.

   Insurgent-connected subcontractors: ECC’s pattern of hiring insurgent-connected contractors
    illustrates the same practice. ECC hired AGNA on one contract and expressly approved
    ArmorGroup’s strategy of delivering security by hiring Taliban cutouts. See supra Part


                                                 112
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 135 of 547



    IV.A.1. On a separate contract, ECC also hired an Afghan contractor, Arvin Kam
    Construction Company, which was directly aligned with insurgents. See infra ¶¶ 224-228. In
    Afghanistan, a prime contractor’s use of such subcontractors is a well-established technique
    for effecting protection payments to the Taliban. See supra Part II.B.

   Operational geography: ECC operated extensively in Kandahar Province, the traditional seat
    of Taliban power that was under near-total Taliban control. In Kandahar, the Quetta Shura
    employed a standard practice of “lev[ying] ‘taxes’ on major projects,” including by extracting
    “protection money” from “construction companies [and] private security firms.”274 Similarly,
    in Kunduz Province, where ECC also operated, local residents reported that “the Taliban levy a
    tax of 10 percent on businesses in a mafia-style network.” The Taliban “ ‘shadow governor’ of
    Kunduz[] takes a percentage of almost all construction work in the area.”275 ECC’s work in
    those regions is indicative of it paying the Taliban.

   Project type: ECC also performed a type of work that is particularly indicative of protection
    payments. ECC’s own conduct demonstrates its policy of making protection payments in
    connection with airfield construction specifically. See supra ¶¶ 150-167. Similarly, the Ring
    Road was a particularly frequent target of the Taliban, with contractors regularly paying
    protection money to secure their work on the road. See infra ¶ 252.276

   Lack of financial controls: ECC also avoided placing rigorous controls on what its
    subcontractors could do with its money, which knowingly facilitated its payments to the
    Taliban. For example, a 2016 outside audit found that ECC’s expenditures under the Kandahar
    Airfield Contract included nearly $200,000 in cash payments for which ECC lacked real
    documentation.277 Such unexplained cash expenditures in a Taliban stronghold are an
    additional indication of protection payments.

           219.   ECC’s payments were consistent with construction contractors’ standard operating

practice on projects with comparable funding profiles, security risks, and geographical coverage.

See supra ¶¶ 63, 72-94. In following that standard practice, ECC made payments that were, on

information and belief, worth at least 20 to 40 percent of its contracts’ value. See supra ¶ 92. As a

result, across its contracts, ECC made payments to the Taliban worth at least several million

dollars.


    274
       The Battle For Afghanistan.
    275
       Taliban’s Secret Weapon.
   276
       See also Funding the Enemy at 92 (“Afghan road reconstruction became the great American
boondoggle – and also an important source of finding for the Taliban.”).
   277
       SIGAR, Construction Of The Special Forces Kandak In Kandahar: Audit Of Costs
Incurred By Environmental Chemical Corp. at 16, Financial Audit No. 16-30 (Apr. 2016).


                                                113
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 136 of 547



         220.   ECC financially supported the Taliban both through payments it negotiated itself

and through payments it funneled through its subcontractors. See supra ¶¶ 84-93. In the latter

circumstance, ECC actively participated in its subcontractors’ conduct by (among other things)

approving the subcontractors’ charges for the protection payments and authorizing their

reimbursement. See supra ¶¶ 95-96. In all cases, ECC knew (or recklessly disregarded) that its

money was funding attacks on U.S. personnel in Afghanistan. See supra Part III.A-B.

         221.   The Shindand Airbase Contract offers a good illustration of ECC’s general

practice. As alleged above, ECC participated in and approved of the ArmorGroup Defendants’

payments to the Taliban in connection with that contract, including the decision to hire and pay

Mr. Pink, Mr. White, Mr. White II, and their insurgent fighters. See supra ¶¶ 150-167.

         222.   ECC knew that ArmorGroup was funding the Taliban on ECC’s behalf. ECC

employees worked alongside ArmorGroup employees in Shindand; ECC’s Security Manager

traveled personally with ArmorGroup to Shindand in May 2007 to design the security plan; and

ECC received regular incident reporting from ArmorGroup – so much so that ECC’s own security

reports documented the key incidents involving Mr. Pink, Mr. White, and Mr. White II.278 ECC’s

close relationship with ArmorGroup and access to detailed security reporting ensured that it knew

of the links between ArmorGroup’s guards and the Taliban. In fact, ECC’s Security Manager first

established the relationship with Mr. Pink and Mr. White and personally struck the agreement for

both men to supply ArmorGroup’s security guards. He also met personally with Mr. White II and

made the decision to hire him.




   278
       See, e.g., ECC, Serious Incident Report (July 29, 2007); ECC, Serious Incident Report
(Aug. 9, 2007); ECC, Monthly Situation Report TO 18 (Dec. 2007); ECC, Monthly Security Report
TO 18 (Jan. 2008).


                                               114
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 137 of 547



         223.   ArmorGroup’s proposal to ECC, when ECC was first deciding to hire

ArmorGroup, represented that ArmorGroup would perform diligence on its security guards,

including by procuring a “signed declaration stating that they were not a member of the

Taliban.”279 As ECC knew, ArmorGroup did not follow through and never procured the promised

declarations from the Taliban fighters it hired to provide security on ECC’s behalf.

         224.   The Kunduz Police Contract offers another good illustration of ECC’s general

policy. On that project, ECC channeled protection payments to the Taliban through its Afghan

subcontractor, Arvin Kam Construction Company (“Arvin Kam”). After ECC retained Arvin

Kam and began work on the project, CENTCOM determined that Arvin Kam had been “actively

supporting an insurgency” and instructed ECC to terminate its subcontract.280 ECC later conceded

that “Arvin Kam was actively supporting insurgents in Afghanistan,” remains “an active supporter

of terrorists,” and is a “known enemy of the United States.”281

         225.   But ECC did not immediately terminate Arvin Kam after CENTCOM determined it

was an enemy of the United States. Rather, ECC waited a month and forced the government to

send ECC a Cure Notice and to threaten ECC with default under its contract. As the government

observed, “ECCI should have terminated Arvin Kam immediately” and was “well aware that

termination would be an appropriate action.”282 Rather than immediately comply, however, ECC




   279
        ArmorGroup, Technical Proposal: Afghan National Army Air Corps Expansion, Shindand,
Afghanistan for ECCI at 15 (Jan. 12, 2007).
    280
        Gen. James N. Mattis, FY2012 National Defense Authorization Act, § 841 Notification (July
24, 2012); Kerment L. Goss, Contract No. W5J9JE-10-D-0007, Task Orders 0003, 0006, 0007
and 0009, Afghanistan – Cure Notice (Aug. 16, 2012).
    281
        ECC’s Motion for Summary Judgment at 8-9, Arvin Kam Constr. Co. v. ECC, No.
16-cv-02643-JD (N.D. Cal. filed Aug. 24, 2018), Dkt. 37.
    282
        Respondent’s Cross Motion for Summary Judgment at 9, Appeal of ECCI-Metag, JV,
ASBCA, No. 59031 (filed Oct. 6, 2014).


                                               115
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 138 of 547



held off on terminating Arvin Kam and initiated administrative proceedings against the U.S. Army

Corps of Engineers, claiming that the government’s termination notice was unlawful.

         226.   In litigating the termination notice, ECC did not meaningfully dispute that Arvin

Kam supported the insurgency; it argued instead that the government “cannot direct termination of

a subcontractor based upon [such a] finding.”283 ECC claimed it should have been able to continue

using Arvin Kam even when doing so supported the insurgency. As the government stated,

“ECCI’s argument [was] apparently that even though Arvin Kam was committing treason, the

Contracting Officer had no authority to force ECCI to terminate Arvin Kam.”284

         227.   After belatedly terminating Arvin Kam, ECC agreed to “settle” with its

subcontractor by paying it $1.5 million. ECC agreed to make that payment (and did make it,

according to Arvin Kam) after it knew CENTCOM had determined that Arvin Kam was “actively

supporting” the insurgency. ECC did so despite acknowledging that “contracting with Arvin Kam

is illegal pursuant to § 841 NDAA legislation. Indeed, the current and past versions of § 841 are

found under Subtitle E which is captioned ‘Never Contract With the Enemy,’ and § 841 itself i[s]

titled ‘PROHIBITION ON PROVIDING FUNDS TO THE ENEMY.’ ”285 Nonetheless, in its

claims against the government, ECC sought reimbursement for more than $3.1 million in costs it

had incurred by terminating Arvin Kam.

         228.   In moving for summary judgment on ECC’s administrative claims, the government

described what ECC had done:



   283
       Appellant’s Motion for Summary Judgment at 7, Appeal of ECCI-Metag, JV, ASBCA No.
59031 (undated).
   284
       Respondent’s Cross Motion for Summary Judgment at 9, Appeal of ECCI-Metag, JV,
ASBCA No. 59031 (filed Oct. 6, 2014).
   285
       ECC’s Motion for Summary Judgment at 15, Arvin Kam Constr. Co. v. ECC, No.
16-cv-02643-JD (N.D. Cal. filed Aug. 24, 2018), Dkt. 37.


                                                116
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 139 of 547



         ECCI employed Arvin Kam which, it turned out, was engaged in supporting the
         insurgency, a violation of the laws of Afghanistan. ECCI was the party to the
         Contract responsible for ensuring that its own subcontractors did not violate the
         laws of Afghanistan, not Respondent. It was ECCI’s failure to fulfill this provision
         of the Contract that led to the need to terminate Arvin Kam. Arvin Kam’s
         termination was not caused by any failure on the part of Respondent; instead, it was
         necessitated entirely by ECCI’s failure to ensure that its subcontractor was not
         violating the laws of Afghanistan. In bringing this action, ECCI is attempting to
         shift the consequences of its own action, in hiring a subcontractor who was
         supporting the insurgency, to Respondent. Those consequences rightly should be
         borne by ECCI, as the party at fault.286

After the Armed Services Board of Contract Appeals denied both parties’ cross-motions for

summary judgment, they reached a confidential settlement.

         D.     C. The EOD Technology Defendant

         229.   177. Defendant Janus Global Operations LLC is the successor to EOD Technology,

Inc. (“EODT”). EODT specialized in explosive-ordnance disposal but also provided a variety of

other private-security services in Afghanistan. EODT paid protection money to the Taliban in

connection with several contracts in Afghanistan from at least 2008 until 2012.2016.

         230.   178. EODT executed multiple security contracts in Afghanistan during the relevant

timeframe. Those contracts include, but are not limited to:

         a.     2008 Adraskan Training Center Contract: On January 5, 2008, via Contract No.
                W91B4M-08-C-0014, the U.S. Army awarded EODT a contract to provide security
                in and around the Adraskan National Training Center, near Shindand. The Army
                paid EODT nearly $7 million under the contract.

         b.     2009 Task Force Duke Contract: In or about June 2009, the U.S. military awarded
                EODT a multiple-task-order contract, worth a total of $99.9 million, to provide
                security services in the Task Force Duke area of operations in northeastern
                Afghanistan.

         c.     2010 USAESCH Mine Clearance Contract: In or about February 1, 2010, the U.S.
                Army Engineering and Support Center, Huntsville (“USAESCH”) awarded EODT
                a $60 million security contract to provide mine-clearance services throughout
                Afghanistan.

   286
    Respondent’s Cross Motion for Summary Judgment at 10, Appeal of ECCI-Metag, JV,
ASBCA No. 59031 (filed Oct. 6, 2014) (emphasis added).


                                                 117
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 140 of 547



       d.      2010 Kabul Embassy Contract: In or about October 2010, the U.S. State
               Department awarded EODT a $274 million contract to provide security services in
               and around the U.S. Embassy in Kabul. EODT obtained that contract after the U.S.
               State Department fired ArmorGroup. The U.S. State Department fired EODT from
               that same contract in March 2011.

       e.      2011 UAE Kandahar Contract: In or about December 2011, the United Arab
               Emirates (“UAE”) awarded EODT a contract to provide mine-action services in
               Kandahar Province. The contract was worth more than $25 million.

       f.      2014 Environmental Remediation Contract: In or about November 2014, pursuant
               to Task Order 14 in connection with Contract No. W912DY10D0016, the U.S.
               Army hired EODT to perform environmental remediation services throughout
               Afghanistan. The contract was valued at roughly $32 million and called for
               performance through 2022.

       231.    From at least 2008 through 2016, EODT maintained a general policy of paying the

Taliban to protect the projects they implemented in Taliban-controlled or -influenced regions.

That policy applied to each of the contracts EODT implemented in Afghanistan. Some indications

of that policy include:

   Industry practice: According to more than 10 confidential witnesses, including former U.S.
    government officials, academic and other experts, and industry participants, protection
    payments to the Taliban were pervasive and routine among U.S. private-security contactors
    operating in Afghanistan. EODT’s payments alleged below are not mere isolated incidents;
    they are examples of the industry playbook that was followed almost uniformly by
    private-security companies operating in Taliban areas of Afghanistan.

   179. On information and belief, EODT paid protection money to the Taliban in connection
    with each of these (and other) contracts. Each contract required work in geographic areas
    under Taliban control or influence, and contractors’ standard practice in such circumstances
    was to pay protection money to discourage the Taliban from attacking their projects. See supra
    ¶¶ 65-82. EODT followed that standard practice, which was especially prevalent among
    contractors working in comparable factual circumstances: on (i) Western-backed and (ii)
    financially lucrative projects, with (iii) a track record of hiring unscrupulous subcontractors to
    (iv) perform work in insecure, insurgent-influenced areas. OnAppeasement of controlling
    factions: EODT calibrated its staffing practices to appease the various warlords who
    controlled the areas in which it operated. As EODT’s Afghanistan Security Manager
    explained, EODT believed it a “better approach” to security to “assign quotas” to local
    “warlords” so that each warlord had “fair and equitable quotas” of representation within




                                                 118
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 141 of 547



    EODT’s guard forces.287 In Taliban-controlled areas, this technique was a well-worn way of
    delivering money to the Taliban for protection. See supra Part II.B.

   Indifference toward guard origin: EODT also manifested a willingness to pay whichever
    guards would most effectively protect its projects, no matter their origin or affiliation. EODT
    declined to disclose one Taliban cutout from whom it sourced guards to the U.S. military
    because the situation “was what it was. They were our neighbors. The village borders the
    facility and they were going to be an entity we had to contend with no matter what.”288 That
    philosophy, when applied to work performed in Taliban areas, led EODT to pay the Taliban for
    security – under the theory that EODT would have had to “contend with” the Taliban “no
    matter what.” See supra Part II.B.

   USPI experience: EODT’s Deputy Country Manager came from USPI and exported USPI’s
    security practices to EODT. On at least two occasions, EODT relied on the Deputy Country
    Manager’s preferences – based on his experience with USPI – to source its security guards.289
    USPI was a criminal-run security firm notorious for effecting protection payments to the
    Taliban on behalf of clients like Defendants LBG, DAI, and Chemonics. See infra ¶¶ 255-263.
    EODT’s use of a former USPI official to bring USPI’s practices to EODT is another strong
    indication of its general policy of making protection payments.

   Operational geography: EODT also operated extensively in areas of especially strong Taliban
    control, including in Kandahar (for the UAE contract), and Kunar, Nangahar, Laghman, and
    Nuristan Provinces (for the Task Force Duke contract). Protection payments by security
    companies operating in those provinces were the norm, and EODT’s work in those regions is
    indicative of protection payments.

           232.   EODT’s payments were consistent with private-security contractors’ standard

operating practice on projects with comparable funding profiles, security risks, and geographical

coverage. See supra ¶¶ 63, 72-94. In following that standard practice, EODT made payments that

were, on information and belief, EODT’s payments were worth at least 20 to 40 percent of its

contracts’ value. See supra ¶ 80. As a result, EODT made payments to the Taliban worth at least

several million dollars. worth at least 20 to 40 percent of its contracts’ value. See supra ¶ 92. As

a result, across its contracts, EODT made payments to the Taliban worth at least several million

dollars.


    287
       Senate Armed Services Committee interview of EODT Afghanistan Security Manager at 54
(Nov. 24, 2009).
   288
       Id.


                                                119
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 142 of 547



         233.   180. In an interview with Senate staff, EODT’s Deputy Country Manager all but

admitted that EODT facilitated the payment of protection money. Asked about EODT’s practice

of sourcing guards in deference to “tribal sensitivities,” the Deputy Country Manager stated, “In

the scope of Afghanistan, there’s a lot of tribal lines, commander lines. And those lines – you’re

not supposed to cross them, okay?” EODT’s logic in navigating those issues was simple: it

“need[ed] the cooperation of all of [the commanders] to make sure that you don’t cross a tribal line

or you don’t cross a commander line and step on their toes, which could be detrimental for []

well-being. You know, I mean, if you’re going to travel, you need to be safe.”235290 EODT’s

solution was to purchase security from the local “commanders” from whom it “need[ed] to be

safe.” In Taliban areas, that meant EODT was making payments to the Taliban.

         234.   181. When EODT operated in areas controlled by Taliban commanders, its

philosophy of securing the “cooperation of all of them” and avoiding “step[ping] on their toes”

meant that EODT chose to paypaid protection money to the insurgents – either by making cash

payoffs to insurgents or by placing Taliban cutoutsfighters directly on EODT’s payroll. See supra

Part II.B. In all cases, EODT knew (or recklessly disregarded) that its money was funding attacks

on U.S. personnel in Afghanistan. See supra Part III.A-B.

         235.   182. In early 2008, shortly after obtaining the Adraskan Training Center Contract,

EODT turned to a man named “General Wahab” to source guards for its 350-person private

security force. General Wahab was not part of the Afghan military, but derived his name from his

tenure as a former mujahedeen commander fighting against the Soviets. General Wahab

commanded 300 fighters near Shindand and answered directly to the leader of a local Taliban

chapter called the “Jihadi Order Regiment of Herat.” An Army contracting officer characterized


   289
         See Senate Contractors Report at 41-42, 47.


                                                120
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 143 of 547



General Wahab as follows: “If Afghan[s] – and they do – if they have a mafia, he’s part of their

mafia. . . . [H]e’s like the Godfather. He would have a piece of everything. Almost every contract

that was run north of Adraskan.”236291 General Wahab was “influential in getting people

contracts,” the officer continued, “but he would also expect kickbacks.”237292

         236.   183. EODT discovered General Wahab through its Deputy Country Manager, who

had previously worked for USPI, the disgraced criminal-run security firm working in Afghanistan

for LBG and DAI. See infra ¶¶ 197-201.. EODT’s rationale for using General Wahab reflected

the classic motivation for paying protection money. As the Deputy Country Manager explained:

“Now, if [Wahab is] mad at me, or upset with me, you know, the – I’m not saying that he would

have ambushed us, but the potential for something happening on the road, without his protection,

certainly has increased.”238293 That led EODT to pay General Wahab – both to source guards and

to supply them with weapons – despite his role in a local insurgent militia. Indeed, when an EODT

employee asked U.S. military representatives about General Wahab, EODT received a “spew of

how Wahab was such a bad guy.”239294 The EODT employee then reported to his boss that “the

Army hates General Wahab.”240295 EODT chose to pay him anyway.

         237.   General Wahab was widely known in Afghanistan as having been “a loyal Taliban

commander.”296 In or about 2005, he shifted to maintaining a private militia that he offered to U.S.

companies, including USPI and EODT. But that shift did not sever his ties with the Taliban. On


   235
      Senate Contractors Report290 Id. at 39.
  236291
         Id. at 50.
  237292
         Id.
  238293
         Id. at 42.
  239294
         Id. at 49.
  240295
         Id.
  296
      George C. Lovewine, Outsourcing The Global War On Terrorism: Private Military
Companies and American Intervention In Iraq and Afghanistan 42 (Palgrave Macmillan 2014).


                                                121
         Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 144 of 547



the contrary: “General Wahab’s relationship with USPI was mired by . . . claims that some of [his]

guards had known ties with the Taliban.”297

          238.   184. ManyGeneral Wahab provided Taliban guards to EODT. In fact, many of the

guards whom EODT sourced through General Wahab came from ArmorGroup. Several were

fighters who reported to Mr. Pink, the “mid-level Taliban manager” who had murdered Mr. White

and had taken refuge in a Taliban stronghold. See supra ¶ 138.150. Almost immediately after

ArmorGroup belatedly fired Mr. Pink’s men – for having passed sensitive security information to

Mr. Pink – EODT hired them. By the time EODT hired Mr. Pink’s fighters, Mr. Pink had “gone to

the dark side (is in full league with the Taliban)” and had been “promoted to Mulla” by Taliban

leadership.298 Mr. Pink’s fighters both supplied Mr. Pink with money and “provid[ed] sensitive

security information” to him.299 EODT hired them anyway.

          239.   185. When EODT decided to hire Mr. Pink’s fighters, ithired Mr. Pink’s fighters, it

knew it was financially supporting the Taliban. EODT knew that “Shindand had been infested by

Taliban,” and its Country Security Manager “didn’t have a good feeling about recruiting out of the

South.”300 EODT also claimed that it conducted “rigorous” vetting on its guards – because EODT

knew the importance of “sound vetting and screening” – and so discovered its security guards’ ties

to the Taliban.301 Despite EODT’s asserted vetting, it chose to hire guards from an area it knew

was “infested by Taliban” and to pay off the openly Taliban-aligned fighters ArmorGroup had just

fired.



    297
       Id.
    298
       Senate Contractors Report at 19.
   299
       Id. at iv.
   300
       Id. at 45.
   301
       EODT, Volume I: Technical Proposal, Adraskan National Training Center (NTC)
Security, Herat, Afghanistan at 22-24 (Nov. 2007).


                                                 122
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 145 of 547



         240.   In hiring Mr. Pink’s Taliban fighters, EODT “maintained an informal liaison with

ArmorGroup’s Senior Team Leader at Shindand.”241302 YetBut EODT toldclaimed to the Senate

Armed Services Committee that it had declined to contact ArmorGroup about Mr. Pink’s fired

Taliban fighters that EODT then retained.242303 EODT justified that decision by appealing to the

competitive business environment, claiming, “Every company is bidding on the same contract, and

they’re – not everybody is inclined to help each other out.”243304 At the same time, however,

EODT’s Country Security Manager acknowledged that, because “Shindand had been infested by

Taliban,” he “didn’t have a good feeling about recruiting out of the south.”244 asserted that it had

conducted background checks on Mr. Pink’s men.305 Given the surrounding circumstances,

EODT knew (or recklessly disregarded) that Mr. Pink’s men were Taliban members. The decision

to not even askavoid asking ArmorGroup about its belated firing of Mr. Pink’s fighters reflected a

conscious desire to avoid documenting that fact.

         241.   186. EODT also sourced security guards from a second known Taliban cutout

named Haji Dawoud. EODT paid Dawoud even though U.S. military reporting in the area, based

on the type of information available to EODT, identified him as a Taliban member who was

collaborating with Mullah Sadeq – the Taliban regional commander and target of the famous

August 21, 2008 U.S. military raid in Azizabad. A military-intelligence report “identified Dawoud

as one of the village’s Taliban and said he was responsible for the kidnapping of an Afghan

National Directorate of Security officer and his son twenty days earlier.”245306 An ArmorGroup

security report (based on the type of information also available to EODT) likewise described


   241
       Id.302 Senate Contractors Report at 45.
   242303
          Id.
   243304
          Id. at 46.
   244305
          Id. at 45.49.
   245306
          Id. at 47.


                                                 123
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 146 of 547



Dawoud as the “main influence” at a “high profile [Taliban] meeting” who had been “responsible

for the recent kidnappings” in the area.246307 Despite – or more likely because of – those

indications of Haji Dawoud’s Taliban affiliations, which EODT knew or recklessly disregarded,

EODT chose to hire and pay him anyway. for security.

       242.    187. EODT also sourced security guards from a third insurgent named Mirza Khan,

whom EODT called “Commander Blue.” As with General Wahab, EODT hired Commander Blue

based on its Deputy Country Manager’s experience with him at USPI. According to U.S. military

reporting, Commander Blue was a former police officer who worked with the Iranian

Revolutionary Guard Corps’ Qods Force.247308 On information and belief, Commander Blue was a

Qods Force asset who assisted the Iranian government in promoting anti-American terrorism in

Afghanistanfacilitating Taliban attacks. The Qods Force is a designated Foreign Terrorist

Organization (“FTO”) that has long fomentedinstigated anti-American terrorism on behalf of the

Iranian regime.248309 At all relevant times, the Qods Force “provide[d] material support to terrorist

or militant groups such as . . . the Taliban” as part of its strategy to “undermin[e] U.S. and [NATO]

objectives by fomenting violence” in Afghanistan.249310 Yet despite Commander Blue’s

relationship with the Qods Force, EODT purposefully “knew little about whom [he] was

interacting with,” because EODT believed that an investigation would have “blow[n] his

cover.”250311 On information and belief, EODT’s security guards sourced from Commander Blue

were local Taliban who had relationships with Commander Blue. EODT’s willingness to pay a


   246307
           Id. at 46.
   247308
           See id. at 48.
    248309
           See Press Release, U.S. Treasury Dep’t, Fact Sheet: Designation of Iranian Entities and
Individuals for Proliferation Activities and Support for Terrorism (Oct. 25, 2007).
    249310
           U.S. DepartmentDep’t of DefenseDef., Annual Report on Military Power of Iran at 3
(Apr. 2012).
    250311
           Senate Contractors Report at 48.


                                                124
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 147 of 547



“Commander” whom it recklessly disregarded was a Qods Force asset was consistentaccorded

with its broader strategy of attempting to purchasebuying security from insurgent-affiliated

warlords.

         243.    EODT declined to disclose its relationship with Haji Dawoud and Commander

Blue to the U.S. military, and it never solicited the U.S. military’s views on whether it should rely

on them. When confronted with those facts, EODT’s Deputy Site Security Manager “expressed

indifference” about the affiliations of its go-betweens, arguing, “We didn’t hire . . . the elders. I’m

not interested in anybody that doesn’t work for me.”312 That philosophy – refusing to vet or

disclose the insurgent “elders” from whom EODT sourced its security guards – allowed EODT to

buy security for its projects by funneling protection money to the Taliban.

         E.      D. The LBG/BV Defendants

                 1.      The LBG/BV Defendants Made Protection Payments To The Taliban

         244.    188. The LBG/BV Defendants consist of several companies that made protection

payments to the Taliban in connection with various projects at least from 2006 until at least 2013.

The two LBG Defendants –Defendant Louis Berger Group, Inc. and Louis Berger International,

Inc. (described collectively as “LBG” in this section) – together held several government contracts

on which they paid protection money. The Black & Veatch Defendant – Black & Veatch Special

Projects Corporation – likewise held several government contracts on which it paid protection

money. Defendant Louis Berger International, Inc. assumed responsibility for LBG’s

international operations and liabilities previously held by other LBG affiliates. The LBG/BV Joint

Venture was a joint venture of Louis Berger Group, Inc. and Black & Veatch Special Projects

Corporation, andwhich itself held several government contracts on which it paid protection



   312
         Id. at 50-51.


                                                 125
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 148 of 547



money. As joint venturers, the LBG Defendants and Black & Veatch are jointly and severally

liable for the tortious conduct of their Joint Venture.

       245.    189. Through June 2013, the LBG/BV Joint Venture was the single largest USAID

implementing partnercontractor in Afghanistan, with total contract obligations valued at $1.05

billion. LBG by itself – leaving aside its interest in the joint venture – was the fourth largest

USAID contractor in Afghanistan, with contract obligations valued at $699 million. Black &

Veatch, for its part, was the seventh largest contractor, with contract obligations valued at $230

million.

       246.    The LBG/BV Defendants managed their contracts out of their Washington, D.C.

offices and made regular communications between their Washington, D.C. offices and USAID’s

Washington, D.C. offices. Ultimate decision-making authority over the contracts, including over

whether and how to pay protection money, rested with personnel in Washington, D.C.

       247.    190. The LBG/BV Defendants executed multiple government contracts in

Afghanistan during the relevant timeframe. Those contracts include, but are not limited to:

       a.      USAID REFS Program: In September 2002, USAID awarded LBG Contract No.
               306-C-00-02-00500-00 under its Rehabilitation of Economic Facilities and
               Services (“REFS”) program. The REFS program award was a multiple-task-order
               contract that covered work on a variety of projects, which were governed by
               individual task orders. The contract originally contemplated $155 million of work
               through December 31, 2005, but as of 2007, its completion date was extended to
               June 30, 2007 and its estimated cost had ballooned to $730 million.

       b.      USAID AIRP: In August 2006, USAID awarded the LBG/JV Joint Venture
               Contract No. 306-I-00-06-00517-00 under its Afghanistan Infrastructure and
               Reconstruction Program (“AIRP”). The AIRP award was a multiple-task-order
               contract that covered work on a variety of projects, which were governed by
               individual task orders. Many of the AIRP task orders called for continuing work on
               the same projects that had been funded by the REFS program. The USAID AIRP
               award to the Joint Venture was worth $1.4 billion.

       c.      Individual Task Orders: Individual task orders issued under these two contracts
               included, but were not limited to:



                                                 126
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 149 of 547



                 Ring Road – REFS: LBG received a task order under the REFS contract to
                  construct portions of the Ring Road between Kabul, Kandahar, and Herat.
                 Kajaki Dam – REFS: LBG received a task order under the REFS contract to
                  rebuild parts of the Kajaki Dam hydropower plant in Helmand Province.
                 Schools and Clinics – REFS: LBG received a task order under the REFS
                  contract to build schools and clinics throughout Afghanistan.
                 Ring Road – AIRP: The LBG/BV Joint Venture received task orders under the
                  AIRP contract to manage construction of new roads throughout Afghanistan,
                  including the 101-km Gardez-Khost Highway, the 103-km Keshim-Faizabad
                  Road, and the Southern Strategy Road in Kandahar Province.
                 Kajaki Dam – AIRP: The LBG/BV Joint Venture received a task order under
                  the AIRP contract to refurbish a hydroelectric turbine at the Kajaki Dam.
                 Kabul Power Plant – AIRP: The LBG/BV Joint Venture received at least two
                  task orders under the AIRP contract to perform construction and rehabilitation
                  work at the Kabul Power Plant.
       d.    USAID Kandahar Power Initiative / Kandahar Helmand Power Project – AIRP: In
               December 2010, after USAID terminated LBG’s work on the Kajaki Dam,
               itUSAID awarded a $266 million contract to Black & Veatch Special Projects
               Corporation Contract No. 306-C-00-11-00506 to perform a variety of
               energy-related projects in Helmand, including continuing work on the Kajaki Dam.
               The contract as awarded called for $266 million of work but was later reduced to
               $229 million.

       191.    The LBG/BV Defendants managed these contracts out of their Washington, D.C.

offices and made regular communications between their Washington, D.C. offices and USAID’s

Washington, D.C. offices. Ultimate decision-making authority over the contracts, including over

whether and how to pay protection money, rested with personnel in Washington, D.C.

       248.    From at least 2006 through 2014, the LBG/BV Defendants maintained a general

policy of paying the Taliban to secure their projects in Taliban-controlled or -influenced regions.

That policy applied to each of the contracts the LBG/BV Defendants implemented in Afghanistan.

Some indications of that general policy include:

   Industry practice: According to more than 10 confidential witnesses, including former U.S.
    government officials, academic and other experts, and industry participants, protection
    payments to the Taliban were pervasive and routine among USAID contractors operating in
    Afghanistan. The LBG/BV Defendants’ payments alleged below are not mere isolated


                                               127
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 150 of 547



    incidents; they are examples of the industry playbook that was almost uniformly followed by
    American development companies operating in Taliban areas of Afghanistan.

   Office discussions: In or about 2010, employees at the Joint Venture’s Kabul offices
    frequently discussed protection payments to the Taliban. The prevailing understanding among
    many employees was that LBG, Black & Veatch, and the Joint Venture paid the Taliban –
    either directly or through subcontractors – to secure their projects in Taliban-controlled areas.
    Those discussions occurred in hushed tones and were rarely out in the open; management
    avoided documenting the practice in official meetings. But the dominant view, expressed by
    multiple Joint Venture employees, was that LBG, Black & Veatch, and the Joint Venture had
    to pay the Taliban to proceed with their work in unstable areas.

   Contracting partner interactions: LBG and Joint Venture personnel interacted with other
    contracting partners on their projects, including the United Nations Office for Project Services
    (“UNOPS”), and those interactions manifested the LBG/BV Defendants’ belief that payments
    to insurgents were an ordinary and necessary part of operating in areas of Taliban control. That
    understanding was specifically conveyed by (among others) LBG’s Chief of Party, Deputy
    Chief of Party, and Director of Administration – all of whom had significant managerial roles
    in implementing the Joint Venture’s projects.

   Security subcontractor usage: LBG and Joint Venture personnel regularly met with their
    security subcontractors, including USPI, to convey the message that they expected the security
    personnel to make payments as necessary to allow their projects to go forward in unstable
    areas. That policy, passed down from LBG and Joint Venture management, led the security
    subcontractors to make monthly payments on the LBG/BV Defendants’ behalf. These security
    subcontractor payments typically amounted to between $15,000 and $20,000 per month to
    each local Taliban commander with leverage over the Joint Venture’s projects. On many
    occasions, subcontractors notified the LBG/BV Defendants about the existence of those
    payments.

   Lack of financial controls: LBG and the Joint Venture purposefully maintained a system of
    deficient internal controls that enabled them to mask payments to insurgents (and other illegal
    payoffs) and conceal them from USAID. The accounting techniques the Joint Venture
    employed were designed to prevent outside auditors from tracking its expenditures, and they
    permitted the Joint Venture’s subcontractors to make protection payments with little
    accountability. On several occasions, senior LBG accountants in Kabul raised objections
    (both orally and in writing) about the consequences of the Joint Venture’s deficient accounting
    processes. They were ignored and pushed out.

       249.    192. On information and belief, the LBG/BV Defendants paid protection money to

the Taliban in connection with each of these (and other) contracts. Each contract required work in

geographic areas under Taliban control or influence, and contractors’ standard practice in such

circumstances was to pay protection money to discourage the Taliban from attacking their


                                                128
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 151 of 547



projects. See supra ¶¶ 65-82. The LBG/BV Defendants followed that standard practice,

whichThe LBG/BV Defendants’ payments were consistent with USAID implementers’ standard

operating practice on projects with comparable funding profiles, security risks, and geographical

coverage. See supra ¶¶ 63, 72-94. That practice was especially prevalent among the largest

development contractors working in comparable factual circumstances: on (i) Western-backed

and (ii) financially lucrative projects, with (iii) a track record of hiring unscrupulous

subcontractors to (iv) perform work in insecure, insurgent-influenced areas. On information and

belief, the LBG/BV Defendants’in Afghanistan: the biggest contractors faced the highest security

risks, and the highest profit incentives, which motivated them to buy off the Taliban almost

universally. In following that standard practice, the LBG/BV Defendants made payments that

were, on information and belief, worth at least 20 to 40 percent of their contracts’ value. See supra

¶ 80.92. As a result, each ofacross their contracts, the LBG/BV Defendants made protection

payments to the Taliban worth at least several million dollars.

       250.    The LBG/BV Defendants financially supported the Taliban both through payments

they negotiated themselves and through payments they funneled through their subcontractors. See

supra ¶¶ 84-93. In the latter circumstance, the LBG/BV Defendants actively participated in their

subcontractors’ conduct by (among other things) approving the charges for the protection

payments and authorizing their reimbursement. See supra ¶¶ 95-96. In all cases, the LBG/BV

Defendants knew (or recklessly disregarded) that their money was funding attacks on U.S.

personnel in Afghanistan. See supra Part III.A-B.

       251.    193. The LBG/BV Defendants made those payments despitein violation of a clause

in their USAID contracts entitled “Implementation of E.O. 13224 – Executive Order On Terrorist

Financing,” which stated: “The contractorstating: “The Contractor is reminded that U.S.




                                                 129
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 152 of 547



Executive Orders and U.S. law prohibits transactions with, and the provision of resources and

support to, individuals and organizations associated with terrorism. It is the legal responsibility of

the contractorContractor to ensure compliance with these Executive Orders and laws. This

provision must be included in all subcontracts/subawardssub-awards issued under this contract.”

On information and belief, DAI’s contracts contained the same standard clause. This provision

appeared, for example, in Contract No. 306-C-00-11-00506, issued to Black & Veatch Special

Projects Corporation on October 29, 2010. It also appeared in the subcontract that Louis Berger

Group, Inc. entered with USPI on September 2, 2004.

       252.      194. SeveralMuch of the LBG/BV Defendants’ projects contained additional

indicia of protection payments. Much of their work focused on Afghanistan’s Ring Road, which

was a two-lane highway encircling the entire country. Road-construction projects in Afghanistan

have long been attractive targets for insurgent extortioninsurgents demanding payoffs, and the

roads the LBG/BV Defendants built provided the Taliban with a particularly well-known source of

protection money. As Mr. Wissing summarized the evidence, “Afghan road construction became

the great American boondoggle – and also an important source of financing for the Taliban.”251313

       253.      195. LBG’s construction of the Kabul-Kandahar highway, which formed one key

part of the Ring Road, provides a case in point. In building that highway, LBG openly worked

with local militiamen, including Watan, who were well-known insurgent fundraisers. See supra ¶¶

62-64.69-71. Referring to the Watan-sourced anti-Coalition fighters whom LBG agreed to pay,

aan LBG official described itthe situation as a “catch-22. ‘If you don’t pay them off, they kill your

security staff and your contractors,’ he sa[id]. ‘If you do pay them off, it exacerbates the problem




   251313
            Funding The Enemy at 92.


                                                 130
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 153 of 547



for the future.’ ”252314 LBG repeatedly chose to pay and “exacerbate the problem,” strengthening

insurgents who were killing American service members and civilians, rather than pursue

alternatives that would have kept money out of the hands of the Taliban.

       254.    196. From 2003 until at least 2008, LBG relied on USPI as its lead security

subcontractor in Afghanistan. Early examples of LBG-USPI subcontracts include subcontract

Nos. REFS 03-02-GG451-RD-0010 (executed in June 2003) and REFS 02-04-GG451AF-017

(executed in September 2004). The subcontracts gave LBG express authority to veto USPI’s

hiring of personnel and to supervise the terms under which USPI entered into further subcontracts.

They also made LBG responsible for effecting payment to USPI, and gave LBG the right to

terminate USPI if LBG determined that USPI had executed its duties in an “unprofessional”

manner and approving USPI’s bills. LBG was USPI’s single most important client.

       255.    197. USPI had, in the words of one watchdog group monitoring them, a “spotty

reputation in Afghanistan from the beginning.”253315 As early as 2005, it was reportedly paying

high “wages” to local warlords “without imposing any apparent accountability on them.”254316 It

also “routinely collaborate[d] with local militia commanders” and did not deny doing so when

interviewed about it.255317 For that reason, reports circulated in 2006 that USPI’s “deliberate use of

warlords and militias” had “fuel[ed] a Taliban-led insurgency that continues to gain power.”256318

LBG was aware of such criticisms of USPI’s practices but resisted terminating theits


   252314
           Daniel Schulman, The Cowboys Of Kabul, Mother Jones (July 27, 2009) (“The Cowboys
Of Kabul”), https://www.motherjones.com/politics/2009/07/cowboys-of-kabul/.
    253315
           Fariba Nawa, Afghanistan, Inc.: A CorpWatch Investigative Report at 15 (Oct. 6, 2006)
(“Afghanistan, Inc.”).
    254316
           International Crisis Group, Afghanistan: Getting Disarmament Back On Track at 1, Asia
Briefing N˚35 (Feb. 23, 2005).
    255317
           Afghanistan, Inc. at 16; see id. at 17 (“Bill Dupre, the operations manager at the firm in
Kabul, did not deny that USPI worked with commanders.”).
    256318
           Afghanistan, Inc. at 29.


                                                 131
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 154 of 547



subcontractor, noting concerns in an internal memorandum about “cutting off the warlords that

USPI was dealing with.” 257319 InAs LBG’s viewDeputy Chief of Party put it, “ ‘Considering the

probable flow of the money, it would be a security risk to the project . . . if they did anything that

disrupted that flow of money[.]’ ”258320 LBG thus retained USPI not in spite of its payments to

theAt least one security expert who worked directly with LBG’s Deputy Chief of Party on the Ring

Road project concluded that the Deputy Chief of Party knew of and approved USPI’s policy of

making protection payments to Taliban, but because of them insurgents.

       256.     198. USPI also regularly made protection payments on LBG’s behalf to secure

projects implemented under the USAID’s REFS program. USPI negotiated those payments with

local Taliban commanders or governors and paid the agreed-upon money (reimbursed by LBG) to

discourage the Taliban from attacking LBG’s projects. USPI made the payments on a monthly

basis, and the standard percentages ranged from 10-20% of the value of the contracts being

secured. USPI did not make these payments solely on LBG’s behalf; it often made lump-sum

protection payments to secure all of its clients’ projects. But LBG was USPI’s most important,

highest-dollar client, and a substantial portion of USPI’s payments consisted of LBG’s money and

were made on LBG’s behalf. USPI delivered these payments in cash – which it obtained from

LBG – and routed them to the Taliban through the Afghan hawala system.

       257.     On one occasion, in or about 2007, a USPI employee working for LBG was driving

in a car when he received a call from a construction subcontractor the Joint Venture had hired to

build part of a road in Kandahar under the AIRP contract. The subcontractor warned that the

Taliban had just fired an RPG at an LBG construction site near Maiwand. The USPI employee

called the local Taliban commander and asked why the project site was attacked. The Taliban


   257319
            The Cowboys Of Kabul.


                                                 132
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 155 of 547



commander responded, in substance: “It was just a reminder. You owe us for the next month.”

The USPI employee responded by calling a hawala broker and making a payment.

       258.    199. In September 2008, the U.S. Department of Justice indicted USPI and its

senior management for fraud.259321 The indictment alleged that USPI had, from 2005-2007,

systematically inflated its charged expenses under its LBG-USAID subcontracts in Afghanistan.

Under that scheme, USPI billed USAID (through LBG) for a significant number of fictitious costs,

including inflated fuel purchases and salaries for “ghost” security guards who did not exist. On

September 9, 2009, USPI’s co-founders pleaded guilty and admitted that the facts alleged in the

indictment were true.260322 Shortly thereafter, USAID debarred USPI (and its two co-founders)

and prohibited it (and them) from participating in any additional USAID contracts.         Although

LBG was not indicted as part of that case, LBG’s senior employees were already aware that USPI

had been including fictitious costs, including “ghost” worker salaries, on its invoices.

       259.    200. As late as November 2008 – after USPI had been indicted for defrauding the

government – LBG was still using USPI to provide security services in connection with LBG’s

government contracts. Then, after USAID finally debarred USPI in 2009 because its executives

had pleaded guilty to fraud, USPI’s founders started a new security company re-branded as

“Servcor.” The re-brand was publicly reported at the time in 2009.261323 Yet Servcor continued to


   258320
           Id.
   259321
           See Indictment, United States v. United States Protection & Investigations, LLC, No.
08-cr-00306-RMC-1 (D.D.C. filed Sept. 30, 2008), Dkt. 3.
    260322
           See, e.g., Plea Agreement, United States v. Spier, No. 08-cr-00306-RMC-2 (D.D.C. filed
Sept. 9, 2009), Dkt. 76.
    261323
           See Daniel Schulman, Cowboys Of Kabul Plead Guilty, But The Ride Ain’t Over, Mother
Jones (Sept. 16, 2009) (“In July, control of the company was handed over to a USPI employee and
longtime associate of Del’s named Daniel Leitner, who promptly changed the company’s name to
SERVCOR. A person familiar with USPI’s operations tells me that this plan of action had been in
the works since USPI’s offices were raided in 2007. ‘The game is change the name of the
company, change the owner, and keep the contracts in A-Stan,’ he said. He suggested that it may


                                                133
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 156 of 547



work on LBG’s projects for USAID – this time as a second-level subcontractor – even though

LBG knew that the people controlling it had been debarred and convicted of fraud. That

arrangement lasted until 2012, when USAID discovered it and debarred Servcor too. During this

time, many of the same USPI employees, now working for Servcor, continued to make protection

payments to the Taliban on behalf of LBG and the LBG/BV Joint Venture.

       260.    201. USPI effectuated its protection payments using the same accounting

techniques it used to defraud USAID. USPI often claimed that the protection payments were for

“security,” and it invented fictitious guards to whom it was supposedly paying cash “salaries.”

Those so-called salary payments – which corresponded to no legitimate expense – created a slush

fund that USPI could use for extra-legal purposes. LBG knowingly supplied the money for the

slush fund and in turn obtained reimbursement from USAID for the costs involved. USPI’s

founders have admitted that they used some of the resulting slush fund to enrich themselves

personally. But they also used the same slush fund to make hawala protection payments to the

Taliban.

       261.    USPI’s former assistant security coordinator, who worked directly with LBG

engineers on the REFS program in Helmand, expressly connected USPI’s fraud with protection

payments to the Taliban. He testified that, when he was at USPI in 2007, he learned that “the

company I was working for was defrauding the U.S. government to pay the Taliban” so that the

Taliban would in turn refrain from attacking USPI’s “convoys.” His testimony matched a

description previously provided to the FBI by a USPI whistleblower. As summarized in a

Memorandum of Interview with a Confidential Source, the USPI whistleblower “decided to leave




have been the Spiers’ intention to act as ‘silent partners.’ (Both Servcor and USPI list nearly
identical addresses). An ex-USPI employee also told me he thought the idea might be to keep the


                                               134
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 157 of 547



[USPI] because [USPI Country Operations Manager Bill] Dupre told him that USPI was using the

money . . . to pay the ‘bad guys’ . . . by ‘bad guys’ Dupre meant the Taliban.”

       262.    202. The LBG/BV Defendants knew (or recklessly disregarded) that USPI – like

many of its other subcontractors – paid protection money on LBG’stheir behalf. LBG’sTheir

subcontractors regularly informed LBG at in-person meetings, held either in the Kabul office or

the local project offices in Taliban strongholds like Kandahar, that the Taliban was demanding

money as the price of allowing projects to move forward. LBG’s response, in sum and substance,

was “that’s your problem.” LBG (on behalf of the Joint Venture) conveyed to its subcontractors

that they should pay the money if necessary, but that LBG “[didn’t] want to know” the details and

that any payments should be classified as legitimate security expenses. The message was clear:

LBG did not want to receive separate bills from its subcontractors for protection payments, to

which USAID would object; it wanted the payments lumped in with the legitimate expenditures

that the subcontractor had incurred. This, in turn, allowed LBG to facilitate payments to the

Taliban, thereby maximizing profitsother, more legitimate expenses.

       263.    203. LBG and USPI both effectively admitted this practice. One LBG project

manager acknowledged being “aware of the Taliban pressure on his local contractors” and of the

financial conditions the Taliban placed on LBG’s projects.262324 After comparing the Taliban’s

protection rackets to those run by the Mafia, he opined: “ ‘They’re not all bad. . . . [I]f they’re not

disrupting my project, they are moderate Talibs.’ ”263325 As for USPI, its former security




company, at least partially, in the Spiers’ family, while stripping the company of its
scandal-tainted name in order to potentially win more federal contracts.”).
   262324
          Insurgents Play A Perilous Mountain Game.
   263325
          Id.


                                                 135
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 158 of 547



coordinator conceded that some of its guards “ ‘were ex-Taliban, or even current Taliban, but the

fact that they weren’t attacking us along the way – whatever worked for us worked.’ ”264326

         264.   In June 2007, LBG’s Chief of Party wrote a letter to USPI’s CEO describing LBG’s

and USPI’s close relationship in Afghanistan. The letter stated:

         If there are awards for security firms providing such services, then USPI should
         have won them all from 2003 to 2007. Your story is as important and as worthy as
         the LBG engineering story. You and your firm were our project armor and our
         project shield for four years. Not only could we not have functioned without this
         protection, we could not have delivered the benefits we did without you. USPI was
         not just a sub-contractor, USPI was our integral girded partner and the success
         of the project is as attributable to USPI as it was to LBG.327

LBG’s Chief of Party concluded by telling USPI’s CEO that “I would not want to do my job

without you,” and called it “one of the greatest pleasures in my life to serve with you.”328 Fifteen

months later, the letter’s recipient was indicted for fraud. A year after that, he pleaded guilty.

         265.   204. The LBG/BV Joint Venture and Black & Veatch also paid protection money

to the Taliban to secure their work on theDefendants’ payments were not limited to those

effectuated by USPI. In or about 2010, the Joint Venture “lost” about $250,000 in an incident that

triggered a USAID investigation. The Joint Venture’s Director of Operations in Kabul had given

roughly $250,000 in cash to a Joint Venture employee to take out into the provinces – ostensibly to

meet payroll – but the employee disappeared with the money. In the wake of that incident, one HR

employee initially tasked with looking into the issue was instructed not to write a memo

documenting any findings. The Joint Venture settled administratively with USAID, and part of the

settlement’s terms required the Joint Venture to hire a CPA to review and clean up its books.



   264326
          The Cowboys Of Kabul.
   327
       Ltr. from M. McGovern to D. Spier, Your Performance & Service To The USAID Funded
Rehabilitation Of Economics Facilities & Services (REFS) Project, 2003-2007 (June 30, 2007).
   328
       Id.


                                                 136
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 159 of 547



       266.    It did not take long for this internal auditor to confirm that the Joint Venture’s

accounting processes were actively obfuscating where its money was going. In the auditor’s view,

the Joint Venture’s accounting processes were not even close to complying with accepted

accounting standards, let alone with the USAID contract. Missing or forged invoices, unexplained

expenditures, “ghost” workers, and duplicate charges were just a few of the problems the auditor

surfaced. The auditor issued repeated warnings – both orally and in detailed internal emails –

about these accounting improprieties. The auditor’s message to Joint Venture management was

that the auditor could not verify that the Joint Venture was spending its money on lawful purposes.

During the same conversations, the auditor asked repeatedly who was actually receiving the

money that the Joint Venture was spending. The Kabul management team mostly dismissed those

questions and refused to put in place additional controls.

       267.    Around the same time, protection payments were a frequent subject of discussion at

the Joint Venture offices in Kabul, with several employees expressing concern that the Joint

Venture was paying off insurgents. At least one LBG employee linked those same accounting

improprieties (which the auditor had identified) with payments to the Taliban, and that employee

raised concerns with LBG senior management. The Joint Venture took no meaningful action in

response. As a third former employee explained the common thinking, “if you go through [the

Taliban’s] area, you have to hire them to guard you. It’s the only way it worked. It’s just that we

got good at dressing it up and hiding it in a way that SIGAR couldn’t find it.”

       268.    LBG, Black & Veatch, and the Joint Venture all knew that they were funding the

Taliban in project areas that touched on Taliban territory. According to one former high-level

Joint Venture employee who personally worked on at least one project implemented in a

Taliban-controlled area, “it was accepted wisdom that our money was paying the Taliban – only




                                                137
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 160 of 547



the most naïve person wasn’t aware of it.” Not only was the Joint Venture aware of the media

coverage documenting such payments, but it employed many people with years of on-the-ground

experience in Afghanistan who knew that the prevailing industry practice called for protection

payments. The LBG/BV Defendants made those payments because they viewed them as a

necessary cost of doing business efficiently. As the former high-level Joint Venture employee

described the thinking, the Joint Venture practiced “willful ignorance” about the details and the

consequences of its payments. The employee explained: “Yes, I know the money is going to the

Taliban, yes I know it’s going to come back and bite ISAF and the Coalition and hurt what

[they’re] trying to do, but it’s done – there’s no other way to get the roads built.”

         269.   The Kajaki Dam provides another illustration of the LBG/BV Defendants’

protection payments. From 2006 onward, the Taliban repeatedly threatened the Kajaki Dam with

the intent of extracting protection money. For example, in October 2008, according to a purported

U.S. State Department cable (as published online), the Taliban threatened one Chinese

subcontractor with kidnapping, causing the subcontractor to withdraw its personnel.265 Similar

threats – which usually succeeded in eliciting payment – recurred frequently. By 2011, “[t]o

anyone who lives near the dam or officials who have traveled there, it is clear the Taliban is in

control of Kajaki.”266329 Thus, asAs an on-the-ground journalist observed in 2011, any security

deal that Black & Veatch or its subcontractors struck to finish the dam “will almost certainly

involve massive payments to the insurgents. . . . Any contractor working in the area will be forced

to pay some sort of premium for protection, which will likely go to the Taliban. Otherwise, the




   265
      U.S. State Dep’t Cable, Afghanistan: Update On Energy Projects (Nov. 30, 2008).
   266329
        Jean MacKenzie, Watershed Of Waste: Afghanistan’s Kajaki Dam & USAID,
GlobalPost (Oct. 11, 2011).


                                                 138
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 161 of 547



work simply will not get done.”267 330 The Taliban’s control of the area was so total that at times it

“control[led] at least a third of the [dam’s] output” and “collect[ed] taxes from the people for its

use.”331 The Joint Venture’s and Black & Veatch’s policy, when operating in such areas of

Taliban control, was to make payments to the Taliban to allow their work to go forward

unimpeded.

         270.   205. Other LBG/BV Joint Venture projects were similar. For example, the Joint

Venture operated extensively in the Haqqani-controlled “P2K” (Paktia, Paktika, and Khost, also

known collectively as Loya Paktia) region, where protection payments were the norm. As a matter

of local custom and practice, the Joint Venture and Black & Veatch paid “hefty fees” to the

Haqqanis to secure their projects throughout the region.268332 Given the extraordinary sums of

money that the Joint Venture spent, and LBG’s role in orchestrating its projects, the Joint Venture

made especially large payments to the Haqqani Network.

         271.   206. Specifically, the LBG/BV Joint Venture made documented protection

payments to the Haqqani Network in connection with the Gardez-Khost Highway. That highway,

running 101 kilometers from Gardez to Khost in southeastern Afghanistan, traversed the heart of

Haqqani-controlled territory. USAID funded construction of the Gardez-Khost Highway under

Task Order 8 to the AIRP contract; the contract called for four phases of work to begin in May

2007 and end by October 2014. USAID paid the Joint Venture $175 million to perform Phase 1,

from May 2007 until March 2012. By the end of that first phase, USAID lost confidence in the

Joint Venture and did not renew its contract to work on the subsequent phases.


   267
       Id.
   330
       Id.
   331
       Megan Rose, Afghanistan Waste Exhibit A: Kajaki Dam, More Than $300M Spent & Still
Not Done, Pro Publica (Jan. 19, 2016).
   268332
          Haqqani Network Financing at 41-42.


                                                 139
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 162 of 547



       272.    The Joint Venture prepared for its work on the Gardez-Khost Highway by

brokering a shura with tribal elders in Zadran – the ancestral seat of power for the Haqqani

Network, halfway between Gardez and Khost. The meeting, which occurred in late 2008 or early

2009 and was hosted in a high-school-style auditorium, included Joint Venture personnel, tribal

elders, and Taliban fighters. Shortly before the meeting was set to begin, roughly 100 Taliban

fighters entered the room. One attendee became visibly shaken and whispered to a colleague

“these are Taliban, they’re going to kill us.” But the Joint Venture representatives promised the

fighters that the project was well-funded and reassured them by stating that the “money and the

jobs are going to come to you.” In the view of at least one participant, the Joint Venture that day

bought the loyalty of the local Taliban by promising to hire the insurgents.

       273.    207. The LBG/BV Joint Venture thereafter purchased security for the

Gardez-Khost Highway by routing protection payments to the Haqqani Network. Those payments

included at least $1 million a year to a Haqqani cutout known as “Mr. Arafat.” According to a

contractor who worked on the project, Mr. Arafat’s monthly retainer “was grossly inflated above

the legitimate costs of security.”269333 Meanwhile, Mr. Arafat’s “insurgent connections,” the New

York Times reported, “appear to have been known to virtually everyone.”270334 And several

contractors and officials involved believed that a portion of the payments to Mr. Arafat were

flowing to the Haqqanis. Yet the LBG/BV Joint Venture was willing to pay Mr. Arafat because

“payoffs to insurgent groups” were “widely accepted in the field as a cost of doing business.”271335

Indeed, aan LBG engineer openly worried about what would happen to the lucrative project




   269333
          Afghanistan Road Project Marred By Unsavory Alliances.
   270334
          Id.
   271335
          Id.


                                                140
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 163 of 547



without Mr. Arafat. As he told the New York Times, “[Arafat is] keeping relative peace, and if he’s

killed we are worried that there will be infighting and there will be more problems.”272336

       274.    208. The LBG/BV Joint Venture paid Mr. Arafat through another security

subcontractor, ISS-Safenet. The payments were part of a calibrated plan, orchestrated by the Joint

Venture and implemented by ISS-Safenet, to reduce security risks by buying good will with the

Haqqanis. ISS-Safenet’s security “plan . . . emphasized the criticality of good relations with the

local communities,” while at the same time acknowledging that “the Haqqani Network[] was

particularly well-embedded due to many family ties in villages occupying key terrain.”273337 The

Joint Venture’s reference to “good relations” with the Haqqani-controlled community was a

euphemism for ISS-Safenet’s payment of protection money to insurgents.

       275.    209. In early 2011, as the New York Times was reporting on the LBG/BV Joint

Venture’s payments to Mr. Arafat, USAID disqualified him as a subcontractor and rendered him

ineligible to receive any future USAID funds. Around the same time, Task Force 2010

disqualified another one of the LBG/BV Joint Venture’s construction subcontractors based on

“derogatory information,” which, according to the New York Times, “referred to evidence that the

local construction company had ties to the Haqqani group and was paying it off.”274338

       276.    210. The LBG/BV Joint Venture and its subcontractors followed a common

strategy: they thought it better to pay money to the Haqqani Network than to pay for appropriate

security, enlist the U.S. military’s assistance, or face a threat of attack themselves. Even in public,

they effectively embraced this approach. A journalist reporting a story for the Indian magazine

Caravan noted that, in light of common practice in the region, “it should come as no surprise that .


   272336
        Id.
   273337
        Ltr. from R. Rademeyer, Country Security Manager for the LBG/BV JV, to M. Le Roux,
ISS-Safenet JV, Letter of Commendation for ISS-Safenet (June 25, 2012).


                                                 141
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 164 of 547



. . Commander Arafat, who was hired to provide security for the project, ended up being a conduit

for payoffs to the Haqqanis.”275339 When asked about the link, the country manager for a

subcontractor on the project said his company regularly hired security “from local actors they

knew little about. ‘We don’t get involved in any politics, we just finish the work and move on,’ he

said. ‘As long as we are safe, we don’t care.’ ”276340

       277.    The LBG/BV Joint Venture also funded the Haqqani Network through another

subcontractor, Haji Khalil Zadran Construction Company (“HKZCC”). Together with a company

owned by Sirajuddin Haqqani – Sadullah Kahn and Brothers Engineering and Construction

Company – HKZCC obtained a $15 million subcontract from the Joint Venture to work on the

Gardez-Khost highway. According to one U.S. government memorandum, both companies were

owned by “facilitators and commanders of the Haqqani Network.” Indeed, the ATFC concluded

that HKZCC was a front company set up for the express purpose of “funding the Haqqani

network.” The LBG/BV Joint Venture nonetheless hired HKZCC – knowing that it was a Haqqani

front – to buy protection from Haqqani attacks on the Gardez-Khost highway.

       278.    211. Haqqani officials have corroborated the importance of protection payments

like the ones that the LBG/BV Joint Venture made to secure the Gardez-Khost Highway. In an

interview with the New York Times, a former Haqqani commander called “extortion ‘the most

important source of funding for the Haqqanis’ ” and “point[ed] out that a multiyear road project

linking Khost to Gardez in southeastern Afghanistan was rarely attacked by insurgent forces

because a Haqqani commander was its paid protector.” 277341 He concluded: “The Haqqanis know


   274338
          Afghanistan Road Project Marred By Unsavory Alliances.
   275339
          Matthieu Aikins, India’s $2 Billion Aid Package May Be Feeding The Insurgency As
Well, Caravan Magazine (Sept. 2011), https://marinekslee.tistory.com/m/47.
   276340
          Id.
   277341
          Brutal Haqqani Crime Clan.


                                                142
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 165 of 547



that the contractors make thousands and millions of dollars, so these contractors are very good

sources of income for them.” 278342 And because the LBG/BV Joint Venture was willing to pay,

American money meant for development instead financed the Haqqani terrorist enterprise.

       279.    212. In the end, the Joint Venture’s protection payments may have bought them

relative peace, but they did not deliver a functional road. The final estimated cost was $176

million – nearly triple the original estimate – which worked out to roughly $2.8 million per mile.

Despite the astronomical cost, the New York Times reported in 2011, the “stretch of the highway

completed just six months ago is already falling apart.”279343 That result – massive expense,

healthy profits for LBG and Black & Veatch, illegal payments to insurgents, and ultimately a

non-functional road – was typical of Defendants’ work in Afghanistan. As Mr. Wissing concluded

after surveying the greed, corruption, and incompetence that plagued the project from start to

finish, the “Gardez-Khost Highway seemed to encompass the whole mess.”280344

               2.      The LBG/BV Defendants’ Protection Payments Comport With Their
                       Other Conduct In Afghanistan And Similar Markets

       280.    213. The LBG/BV Defendants’ protection payments reflected a system of deficient

internal controls that also manifested itself inpermitted related misconduct. For example, on

November 5, 2010, LBG entered a Deferred Prosecution Agreement in which it admitted to

criminally defrauding the U.S. government in connection with its work in Afghanistan. As LBG

admitted, it systematically manipulated its books to inflate the “indirect costs” it sought from

USAID for reimbursement. Because of that conduct, LBG was forced to resolve criminal charges

brought by the U.S. Attorney’s Office for the District of New Jersey; civil allegations brought by



   278342
          Id.
   279343
          Afghanistan Road Project Marred By Unsavory Alliances.
   280344
          Funding The Enemy at 248.


                                                143
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 166 of 547



the DOJ’s Fraud Section; and administrative claims asserted by USAID. In connection with that

resolution, LBG’s Chairman and CEO, CFO, and Controller all pleaded guilty to wire fraud.

       281.    214. In total, LBG paid $69.3 million in criminal and civil penalties to resolve those

claims, which represented an “apparent record war-zone settlement.”281345 In announcing the

resolution, the U.S. Attorney stated: “This fraud is about more than playing with the numbers to

rip off the government. Funds that could have raised hope from the rubble instead padded the

bottom line. This criminal conduct sends the wrong message to the world about what we stand for

as a nation.”282346 So did LBG’s payments to the insurgents who were killing American troops.

       282.    215. Similarly, from 1998 until 2010, LBG engaged in a scheme to pay bribes to

foreign officials in various countries in the Middle East and Southeast Asia. In 2015, LBG and the

U.S. Attorney’s Office for the District of New Jersey entered another Deferred Prosecution

Agreement in which LBG admitted to having orchestrated that criminal-bribery scheme. LBG

admitted it made the payments to secure lucrative government contracts and that it orchestrated

ways to “conceal the corrupt payments” through accounting euphemisms like “commitment fee,”

“counterpart per diem,” “marketing fee,” and “field operation expenses.”283347 To effectuate the

payments, LBG had agents “submit[] inflated and fictitious invoices to generate cash that was then

used later for the payment of bribes through intermediaries.”284348

       283.    216. LBG often structured its corrupt payments to flow through intermediaries

with which it had a subcontracting relationship. For example, LBG contracted with the Indonesian


   281345
           Marisa Taylor & Warren P. Strobel, $69.3 Million Afghan-Contracting Fine May Be A
Record, McClatchy Newspapers (D.C.) (Nov. 6, 2010).
    282346
           U.S. Attorney’s Office, District of New Jersey, Scheme To Defraud Government On
Reconstruction Contracts Leads To Criminal Charges & Civil Penalties For Louis Berger Group,
Inc. at 2-3 (Nov. 5, 2010).
    283347
           LBG FCPA DPA at Attach. A ¶ 8
    284348
           Id. at Attach. A ¶ 9.


                                                144
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 167 of 547



government “by interposing a one-man consulting company as the prime contractor in order to

avoid directly paying bribes to foreign officials even though [LBG] was well aware that the prime

contractor was paying bribes.”285349 LBG also often routed corrupt payments through “the

accounts of sub-contractors who had provided no legitimate services.”286350 LBG relied on similar

transaction structures to route its protection payments to the Taliban. See supra ¶¶

198-203.256-264.

       284.      217. In resolving these criminal bribery charges under the Foreign Corrupt

Practices Act, LBG paid a $17.1 million criminal penalty. Two of its Senior Vice Presidents also

pleaded guilty to conspiracy and bribery charges.

       285.      218. Black & Veatch also engaged in similar conduct in Afghanistan. In 2009, a

Black & Veatch employee acted as the Country Security Manager for the LBG/BV Joint Venture’s

projects under the AIRP. From at least February to May 2009, the Country Security Manager

“solicit[ed] kickbacks from private security vendors in return for favorable treatment for those

potential bidders in connection with one or more subcontracts to provide private security services

to protect USAID personnel and contractors in Afghanistan operating under the AIRP prime

contract.”287351 On November 16, 2009, based on that conduct, he pleaded guilty to conspiring to

solicit kickbacks. He was sentenced to nine months’ imprisonment.

       F.        E. The MTN Defendants

                 1.      MTN Made Protection Payments To The Taliban

       286.      219. The MTN Defendants made protection paymentsconsist of three companies

that each provided material support to the Taliban at least from 2006 through the present. MTN




   285349
            Id. at Attach. A ¶ 12.
   286350
            Id. at Attach. A ¶ 11.


                                                145
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 168 of 547



Afghanistan is an Afghan company that(or its predecessor) has operated cellular towers in

Afghanistan continuously since 2006. MTN Group and MTN Dubai are MTN Afghanistan’s

parent companies that assumed contractual responsibilityheld themselves out as responsible for

MTN Afghanistan’s operations and orchestrated its policy of providing material support to the

Taliban. See infra ¶¶ 252-56, 267-68. .

       287.      MTN Afghanistan, as the telephone operating company on the ground in

Afghanistan, has provided material support to terrorists by delivering protection payments to the

Taliban since 2007, see infra Part IV.F.1, and by deactivating its transmission masts at the

Taliban’s request since at least 2008, see infra Part IV.F.2.

       288.      MTN Group oversaw and authorized MTN Afghanistan’s practice of providing

support to the Taliban. MTN Group maintained direct contact with the MTN Afghanistan security

official responsible for interfacing with the Taliban, and MTN Group officials encouraged and

approved MTN Afghanistan’s practice of paying off the Taliban. See infra ¶¶ 306, 330-333.

MTN Group also instructed MTN Afghanistan to comply with the Taliban’s directives to switch

off its transmission masts at night. See infra ¶ 333. Further, in obtaining financing for MTN

Afghanistan’s operations, MTN Group assumed responsibility for MTN Afghanistan’s conduct,

including its interactions with the Taliban. See infra ¶¶ 356, 367.

       289.      MTN Dubai was an MTN Group subsidiary and shell company created for

financial and tax purposes. It contained no independent business operations from MTN Group,

was run by MTN Group employees, and agreed as part of a U.S.-based financing deal to assume

responsibility for MTN Afghanistan’s operations – including its interactions with the Taliban. See

infra ¶¶ 366-67. Both MTN Group and MTN Dubai also facilitated MTN Afghanistan’s conduct



   287351
            Statement of Facts ¶ 7, United States v. Walker, No. 09-cr-00478-GBL-1 (E.D. Va. filed


                                                146
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 169 of 547



by reaching out to Washington, D.C. to conceal MTN’s material support for terrorists from its

U.S.-based financiers. See infra ¶ 368.

       290.    Plaintiffs use the term “MTN” in this section to refer collectively to the MTN

family of companies. Unless otherwise specified, when Plaintiffs use that term to describe MTN’s

conduct in Afghanistan, “MTN” refers to conduct that was implemented on the ground by MTN

Afghanistan and approved by both MTN Group and MTN Dubai.

               1.      MTN Made Protection Payments To The Taliban

       291.    220. MTN has become one of the world’s most valuable telephone companies by

“wading into nations dealing with war, sanctions and strife.”288352 Success in unstable markets

like, including Afghanistan, has yielded profits. MTN is now, due to itsthis business model of

operating in places like Afghanistan, “bigger by some measures than its U.S. counterparts.”289353

       292.    221. MTN followed that model in Afghanistan. In mid-2006, MTN Group bought

Areeba, a Lebanese telephone company that had recently won a license to provide

cellular-telephone service in Afghanistan. MTN entered the Afghan market shortly thereafter and

began as the country’s third-largest provider (consistent with its status as the third entrant), well

behind the two incumbents. But MTN grew quickly, and by late 2010 it had obtained an estimated

32% market share – the largest of Afghanistan’s then-fourfive cellular-phone providers. As MTN

grew, it rebranded Areeba as MTN Afghanistan, and it expanded its geographical footprint

throughout the country. By 2012, MTN had a presence in virtually every province in Afghanistan,

including many that were under Taliban control or influence.




Nov. 16, 2009), Dkt. 27.
   288352
          Alexandra Wexler, Telecom Giant Pushes Into Dangerous Areas, Wall St. J. (Aug. 10,
2019).
   289353
          Id.


                                                 147
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 170 of 547



       293.    222. While MTN was achieving rapid growth in Afghanistan, the

cellular-telephone sector provided a critical source of financing for the Taliban. As reported by the

Wall Street Journal in 2010, telephone industry executives themselves “say operators or their

contractors routinely disburse protection money to Taliban commanders in dangerous districts.

That’s usually in addition to cash that’s openly passed to local tribal elders to protect a cell-tower

site – cash that often also ends up in Taliban pockets.”290354 “Coalition officers,” the article

continued, “confirm that carriers make payments to the Taliban.”291355 Those payments mirrored

the protection money delivered by other Defendants. As terrorist-financing expert Thomas Ruttig

documented, just as the Taliban raised “taxes” from international contractors doing business in

Afghanistan, so too did it levy similar “taxes” on “the big telecom companies” like MTN.292356

       294.    223. The logic behind MTN’s protection payments partially matched the logic

motivating the other Defendants. As alleged below, see infra Part IV.F.4.a, the MTN Defendants

intended to harm American interests in Afghanistan, and supporting the Taliban allowed them to

do so. In addition, MTN had economic motivations similar to those of the other Defendants.

Specifically, the Taliban asked MTN and its competitors to “pay monthly protection fees in each

province, or face having their transmission towers attacked.”293357 The going rate was “usually in

the range of $2,000 per tower, per month, but it depends on who controls the zone around each

tower.”294358 In some areas, MTN made payments to local Taliban commanders in exchange for

protection from its fighters. In others – such as Helmand and Kandahar – MTN operated in a


   290354
          Yaroslav Trofimov, Cell Carriers Bow To Taliban Threat, Wall St. J. (Mar. 22, 2010)
(“Cell Carriers Bow To Taliban Threat”).
   291355
          Id.
   292356
          Thomas Ruttig, The Other Side at 20, Afghanistan Analysts Network (July 2009)
(“Ruttig, The Other Side”).
   293357
          Crime & Insurgency at 32.
   294358
          Id.


                                                 148
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 171 of 547



Taliban-controlled environment in which protection “payments must go directly to Quetta.”295359

One local company that built transmission towers admitted that it “routinely sen[t] a representative

to Pakistan to pay off the Taliban leadership.”296 AnotherFor example, one company confirmed to

Deutsche Presse Agentur that it made $2,000-per-masttower monthly payments to the Taliban.

The company’s owner saidposited: “You have to do it. Everybody does.”297360

       295.    224. The Taliban conveyed its protection-money demands to MTN and other large

cellular-phone providers via Night Letters. Dr. Barnett Rubin, an Afghanistan policy expert,

obtained a copy of one such letter in 2008 from an industry source and explained why “[s]etting up

a cell phone tower anywhere in Afghanistan requires the consent of whoever ‘controls’ the

territory, or at least has the power to blow [it] up.”298361 As a result, cellular-phone companies in

southern Afghanistan – where MTN had a heavy presence – typically believed they “ha[d] to pay

the Taliban.”299362 The Financial Times likewise reported in 2008 that Taliban commanders in

Wardak Province had “sent letters to mobile phone companies demanding ‘financial support’ in

return for operating” in Taliban-run areas.300363 Those tactics were successful. One industry

source estimated in 2009 that “every single one of the shadow provincial governors set up by the




   295359
           Id.; see id. (one company admitting it “routinely sen[t] a representative to Pakistan to pay
off the Taliban leadership”).
    296
        Id.
    297360
           How The Taliban Has Turned Extortion Into A Gold Mine.
    298361
           Barnett Rubin, Taliban & Telecoms – Secret Negotiations Just Got Easier, And At A
Price You Can Afford! (Mar. 31, 2008),
icga.blogspot.com/2008/03/rubin-taliban-and-telecoms-secret.html.
    299362
           Id.
    300363
           Jon Boone, Telecom Chief Says Rivals Pay Taliban Protection, Fin. Times (June 9, 2008)
(“Rivals Pay Taliban Protection”).


                                                 149
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 172 of 547



Taliban leadership council receives $50,000 to $60,000 in protection money each month alone

from the telecommunications sector, the largest legal growth market in Afghanistan.”301364

       296.    225. The Taliban itself confirmed that practice. After the Financial Times obtained

a copy of a Taliban Night Letter demanding protection payments from cellular-phone companies

in Wardak Province, the reporter called the telephone number listed as the point of contact in the

Taliban’s letter. A “local Taliban official” answered and confirmed that “two companies had

responded to their demands” by agreeing to pay. On information and belief, MTN was one of

them. The Taliban official explained: “When a company sets up they have to pay tax to the

government of Afghanistan. . . . We are the government here and they must pay tax to us.”302365

       297.    226. MTN was a particularly aggressive practitioner of protection payments.

Rather than invest in expensive security for its transmission masts, MTN purchased cheaper

“security” by buying it from the Taliban. Indeed, MTN declined to use armed guards to protect its

towers. Without paying for physical security, MTN both had the free cash flow and the incentive

to buy peace with the Taliban. The CEO of one of MTN’s largest competitors, Roshan, alleged as

much in 2008. According to an interview the CEO gave to the Financial Times, other “phone

companies in Afghanistan [were] bowing to criminal and Taliban demands to pay protection

money to avoid the destruction of their transmission masts.” 303366 In the interview, Roshan’s CEO

continued: “I believe the competition is paying money, but we don’t do that.”304367 Of Roshan’s

four largest competitors, three of them denied the accusation on the record. Only “MTN, the South

African based multinational phone company, was not available for comment.”305368


   301364
          How The Taliban Has Turned Extortion Into A Gold Mine.
   302365
          Rivals Pay Taliban Protection.
   303366
          Id.
   304367
          Id.
   305368
          Id.


                                               150
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 173 of 547



       298.      227. MTN’s public statements reflect its practice of paying protection money.

Because MTN paid the Taliban, it was, in its own words, “ ‘not a target.’ ”306369 According to an

MTN Afghanistan executive, “it’s enough for a driver to show at a Taliban checkpoint a company

letter stating that equipment aboard the truck belongs to MTN and not to the U.S. forces.”307370

       299.      MTN negotiated its protection payments in direct discussions between MTN

Afghanistan’s security department and Taliban commanders. MTN’s security department

consisted of roughly 600 total staff in Afghanistan, which included both local Afghan employees

of MTN Afghanistan and a South African security component from MTN Group. The security

department consisted of three different layers: provincial, regional, and a Tactical Operations

Center in Kabul. Security personnel throughout those levels orchestrated pay offs to the Taliban.

For example, one high-ranking MTN Afghanistan official conducted at least 38 telephone

negotiations (which he recorded) with Taliban officials from 2007-2014, in which he engaged in

so-called “security coordination” with the insurgency. The MTN employees who witnessed those

conversations knew they were illegal, so they typically went to the roof of MTN Afghanistan’s

Kabul headquarters building – where they could maintain absolute privacy – to conduct their

Taliban negotiations in secret. In addition, on at least one occasion, MTN negotiated its payments

at an in-person meeting held with Taliban officials near Quetta, Pakistan. MTN employees in

Afghanistan understood that those negotiations involved MTN agreeing to make both cash

payments and in-kind bribes (including equipment) to the Taliban.

       300.      The ATFC gathered evidence from 2008-2012 confirming MTN Afghanistan’s

practice of paying off the Taliban. The ATFC generated intelligence products, memorialized in

DEA Form 6’s and Intelligence Information Reports, describing the common practice among


   306369
            Cell Carriers Bow To Taliban Threat.


                                                151
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 174 of 547



Afghan telecommunications firms of paying the Taliban. According to the ATFC’s evidence,

MTN Afghanistan was the worst offender of all the companies. The ATFC confirmed MTN

Afghanistan’s frequent insurgent payments both in interviews with MTN employees and in wire

intercepts collected by the Afghan government’s Sensitive Investigative Unit. In witness

interviews with ATFC investigators, MTN employees admitted that MTN Afghanistan paid

insurgents not to threaten its cell towers. They justified those payments by appealing to MTN’s

commercial interests: MTN sources told the ATFC that it was cheaper to pay the Taliban than it

would have been to rebuild the towers in the face of Taliban threats.

       301.       MTN’s practice of making protection payments to the Taliban extended to the

Haqqani Network. From at least 2010 through 2016, MTN operated towers in Haqqani-controlled

territory in southeast and eastern Afghanistan, and it purchased security for those towers by paying

the Haqqani Network. The Network’s chief financial operative, Nasiruddin Haqqani, oversaw

those payments, and they typically occurred on a semi-annual basis.

       302.       The U.S. government strongly opposed MTN’s practice of paying the Taliban.

ISAF’s leadership was aware of cell-phone companies making protection payments to the Taliban

and pressured the companies to stop. On information and belief, the U.S. government exerted that

pressure in direct discussions between the U.S. government and MTN, and also through the

Afghan Ministry of Communications. On one occasion, an ISAF commander raised the issue

directly with President Karzai. In such conversations, ISAF’s leadership specifically rejected the

argument that protection payments represented an acceptable price of MTN maintaining its

network in Afghanistan. ISAF and the Afghan government warned MTN Afghanistan that its




   307370
            Id.


                                                152
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 175 of 547



business practices were supporting the insurgency and were threatening Coalition forces, and both

entities instructed MTN to stop. MTN refused.

       303.    MTN supplied the Taliban with more substantial assistance than its competitors

did. MTN’s 2006 entry into Afghanistan set the stage for the Taliban’s cellular-tower rackets by

adding another participant to the Afghan cellular marketplace. Until that point, the Taliban’s

ability to extract money from the two incumbent providers had been limited. Once MTN emerged

in 2006, it became the third cellular company in Afghanistan, which gave the Taliban additional

leverage to execute on its protection racket. That is because, with MTN agreeing to pay the

Taliban, the Taliban was free to follow through on its threats against other companies without the

risk that doing so would cut off all cellular service in Afghanistan – service on which the Taliban

itself relied. Indeed, because Taliban fighters commonly preferred to use MTN’s network for their

own communications, the Taliban did not want to destroy MTN’s network.

       304.    228. A review of available cell-tower attack data supports the same conclusion.

Plaintiffs have analyzed all of the available purported U.S. military Significant Activities reports,

as published online, that describe attacks between 2004 and 2010 against or in the immediate

vicinity of a cellular tower in Afghanistan. The data shows a clear disparity between MTN and its

two main competitors, Roshan and Afghan Wireless Communication Company (“AWCC”). From

2004 to 2009, AWCC and Roshan suffered at least 6 and 7 attacks on itstheir towers, respectively,

whereas MTN – which did not even pay guards to protect its towers – faced only 1 (non-lethal)

attack. The disparity is consistent with Roshan’s accusation that MTN paid protection money to

the Taliban to head off attacks on its business infrastructure.

       305.    229. That attack disparity existed despite MTN’s and Roshan’s deployment of

transmission masts at similar times in similar locations. For example, Roshan’s CEO cited to the




                                                 153
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 176 of 547



Financial Times an instance on May 14, 2008, in which the Taliban attacked one of Roshan’s

towers in Wardak Province, yet two similar nearby towers (including one belonging to MTN) were

not attacked.308371 The most likely explanation for the difference is that MTN had paid protection

money, whereas Roshan had not. Indeed, in 2009, Roshan maintained company rules that

prohibited it from paying protection money to terrorists. Because Roshan refused to pay, the

Taliban destroyed 18 of Roshan’s towers in and around the 2009 Afghan elections.

       230.      MTN’s 2006 entry into Afghanistan set the stage for the Taliban’s cellular-tower

rackets by adding another participant to Afghan cellular marketplace. Once MTN joined the

market in 2006, it became the third cellular company operating in Afghanistan, which made the

Taliban’s protection racket more attractive. With MTN agreeing to pay, the Taliban was free to

carry out its threats against other companies without the risk that doing so would cut off all cellular

service in Afghanistan – service on which the Taliban itself relied. Indeed, Taliban fighters

commonly preferred to use MTN’s network for their own communications.

       306.      231. The timing of the Taliban’s extortion activities supports that conclusion.

Given MTN’s emergence, Taliban extortion of (and violence against) cellular companies would be

expected to significantly increase at the same time. It did. As the Wall Street Journal reported, the

“Taliban first turned their attention to the mobile industry around 2006.”309 senior MTN

Afghanistan security official who oversaw many of MTN Afghanistan’s protection payments to

the Taliban reported directly to the head of MTN Group’s head of business risk management, in

Johannesburg, South Africa. MTN Group was specifically aware of, and approved, MTN

Afghanistan’s practice of paying the Taliban for security. In fact, MTN Group compensated MTN

Afghanistan’s security team with cash bonuses reflecting its success at resolving “security issues”


   308371
            Rivals Pay Taliban Protection.


                                                 154
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 177 of 547



involving the Taliban. Those bonuses typically had three levels: Level 1 ($1,500, for local

operatives); Level 2 ($5,000, for regional operatives); and Level 3 ($10,000, for national

operatives). The head of MTN Afghanistan’s security group received roughly $66,000 in such

bonuses during the relevant timeframe, which specifically compensated him for negotiating with

the Taliban successfully. MTN Group even gave him an award for best “display[ing] the Group’s

values in MTN Afghanistan.”

         232.   Recent government statements have confirmed those payments. Afghanistan’s

Ministry of Telecommunications and Information Technology acknowledged, as recently as 2016,

that “telecommunication companies used to pay protection money to the insurgent group so as to

prevent them from destroying property and attacking staff.”310 The Ministry’s spokesman

identified an “unwritten agreement between telecommunication companies and militants . . . to

pay them money,” and that “some of the companies have paid a type of protection fee to the

Taliban.”311 In 2016, the Taliban upped its demands for a new, additional protection tax from all

cell-service providers. On information and belief, MTN agreed to pay.

         307.   233. MTN’s overall payments to the Taliban reached tens, if not hundreds, of

millions of dollars. Applying the standard rate of $2,000 per tower per month to MTN’s collection

of roughly 1,300 towers yields an estimated payment of $2.6 million per month. At that rate,

MTN’s payments from 2007 through 2016 well surpassed $100 million.




   309
       Cell Carriers Bow To Taliban Threat.
   310
       TOLO News, Taliban ‘Tax’ Phone Companies (Jan. 19, 2016),
prod.tolonews.com/node/12610.
   311
       Id.


                                               155
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 178 of 547



               2.      MTN Supported The Taliban By Deactivating Its Cellular Towers At
                       Night

       308.    234. MTN also provided material support to the Taliban by deactivating its cell

towers at the Taliban’s request. In or about 2008, the Taliban began demanding that Afghanistan’s

major cellular-phone providers switch off their towers at night. The Taliban justified that demand

by arguing that Coalition forces were “using the cellular networks to track its insurgents

throughout the war-torn country.”312372 Coalition forces, a Taliban spokesman stated, were

“misusing the cell towers for their intelligence works.”313373 Because the Taliban believed that

shutting down nighttime service would impede Coalition intelligence efforts, it demanded that the

cellular-phone companies deactivate their transmission masts from 5 p.m. until 3 a.m. Later, the

Taliban insisted that the companies keep their masts deactivated until 6:30 a.m.

       309.    235. MTN granted the Taliban’s requests. In early 2008, MTN Group issued a

statement that it was “aware of reports of the Taliban communicating a need for mobile operations

to be suspended at certain times during the night in sensitive areas. We are evaluating the situation

and liaising with our executives and the relevant authorities in Afghanistan.”314374 The

“executives” apparently decided to accommodate the Taliban’s “need” and shut down MTN’s

transmission masts at night. MTN and others, the Wall Street Journal reported in 2010, “strictly

abide[d] by Taliban hours in several provinces, going off air precisely at 5 p.m. and going back on

at 6:30 a.m.”315375 And when the Taliban ordered cellular-phone companies in Helmand to

“switch off the signal,” MTN Afghanistan’s head of legal and government affairs told the media:


   312372
          Paul Vecchiatto, MTN Concerned By Afghanistan Threats, ITWeb Cape Town (Feb. 28,
2008) (“MTN Concerned By Afghanistan Threats”), https://www.itweb.co.za/
content/dgp45MaYRYZMX9l8.
   313373
          Indira A.R. Lakshmanan, Fighting The Taliban With Cellphones, N.Y. Times (Mar. 23,
2010).
   314374
          MTN Concerned By Afghanistan Threats.


                                                156
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 179 of 547



“We decided to obey the orders and we have been shut down since yesterday.”316376 Since 2008,

MTN’s policy has remained consistent: it has followed the Taliban’s directives and switched off

its transmission masts for the Taliban’s benefit – typically at night.

         310.     236. MTN shut down its towers for the same reason it paid protection money: to

maintain good relations with the Taliban. MTN made no effort to hide its motivation in that

regard. When asked about shutting down its network, itsMTN Afghanistan’s head of legal and

government affairs explained that itthe company could not “afford to be seen as siding with the

Afghan government against the Taliban . . . ‘You should not give a justification to the others that

you are favoring the government – and you have to prove in words and in deeds that you are

neutral.”317’”377

         311.     237. MTN went to great lengths to maintain its “neutrality” and do what the Taliban

asked of it. Even in 2011, after President Karzai issued a decree formally demanding that MTN

(and its competitors) reactivate their towers at night, MTN refused the recognized government’s

directive and continued to follow the Taliban’s ordersrequests. One executive summed up MTN’s

(and others’) refusal to follow President Karzai’s directive: “We’re not going to turn on our masts

and become part of the army of the Afghan government.”318378 By shutting down its towers on

request, MTN decided, it could reduce the risk that the Taliban would threaten MTN’s equipment

would face Taliban attack. commercial interests.

         312.     The ATFC gathered evidence confirming that MTN was switching off its

transmission masts at night to comply with Taliban demands. Based on intelligence reporting,



    315375
             Cell Carriers Bow To Taliban Threat.
    316376
             Agence France Presse, Taliban Shut Down Cell Phones In Afghan Province (Mar. 24,
2011).
    317377
             Cell Carriers Bow To Taliban Threat.


                                                  157
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 180 of 547



wire intercepts, and interviews with MTN sources, the ATFC concluded that MTN Afghanistan

was deactivating its cell towers in coordination with the Taliban. The justification offered by

MTN Afghanistan employees was, again, financial: turning off the towers helped MTN save

money by avoiding the need for MTN to invest in expensive security or to rebuild its towers. The

ATFC observed that the security threat MTN faced was not primarily to its employees; it was to

equipment that MTN did not want to spend the money to protect or rebuild.

       313.    MTN Afghanistan implemented tower shutdowns through a secretive process that

originated with its security team. The head of MTN Afghanistan’s security division would

negotiate with the Taliban to determine which towers (called “Base Transceiver Stations” by

MTN’s technical team) to shut down, and at which times. Then, based on information received

from the Taliban, MTN’s security team relayed instructions to MTN Afghanistan’s technical team

directing them to implement the shutdowns. The instructions pinpointed the particular quadrant(s)

within particular MTN towers’ coverage areas in which Taliban operatives were located,

specifying that MTN should turn off the signal within those quadrants. That enabled MTN to

satisfy the Taliban’s demands while also allowing MTN to continue earning revenue from

customers in the other quadrants – and also to deceive the government about the extent of its

shutdown. MTN employees further avoided memorializing these instructions over company email

or in memos; they instead used phone calls or text messages with the purpose of avoiding a paper

trail that would document their cooperation with the Taliban.

       314.    At all relevant times, MTN Group was aware of, and approved, MTN

Afghanistan’s practice of shutting down its towers to comply with the Taliban’s requests. See




   318378
          Jon Boone, Taliban Target Mobile Phone Masts To Prevent Tipoffs From Afghan
Civilians, The Guardian (Nov. 11, 2011).


                                               158
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 181 of 547



supra ¶¶ 306, 309; infra ¶¶ 330-333. MTN Afghanistan would not have maintained that policy

without specific buy-in from MTN Group’s senior management in South Africa.

         315.    238. MTN’s conduct strengthened the Taliban and undermined U.S.

counterinsurgency efforts. By 2010, the Taliban was “using the cellphone system as an instrument

of war against the Afghan government and the U.S.-led coalition.”319379 The insurgents, one Army

officer told the New York Times, used MTN’s cell towers “as a weapons system” against Coalition

forces.320380 Indeed, cell phones were crucial to the Taliban – they provided a convenient form of

communication and helped insurgents coordinate attacks – but they also came with two major

downsides. First, U.S. intelligence tracked the Taliban’s phone signals and used them to locate

high-level targets for capture-or-kill missions. Second, cell phones provided Afghan civilians

with the ability to call Coalition tip lines and provide valuable human intelligence.

         316.    239. Nighttime deactivation was the Taliban’s solution to both problems. U.S.

Special Forces typically execute high-value raids at night, and deactivated cell signals impeded

those missions by making the insurgent targets harder to track. That was the Taliban’s stated

rationale for demanding nighttime signal deactivation: its spokesman argued that Taliban fighters

had “been increasingly targeted by foreigners recently and we know they are using the services of

these phone companies against us.’ ” 321381 As another Taliban spokesman explained publicly, the

Taliban viewed the “cutoffs as a line of defense,” in which its “‘main goal is to degrade the

enemy’s capability in tracking down our mujahedeen.’”382 Consistent with that statement, AFP



   319379
            Cell Carriers Bow To Taliban Threat.
   320380
            Indira A.R. Lakshmanan, Fighting The Taliban With Cellphones, N.Y. Times (Mar. 23,
2010).
   321381
         Agence France Presse, Taliban Shut Down Cell Phones In Afghan Province (Mar. 24,
2011) (“Taliban Shut Down Cell Phones”).
   382
       Alissa J. Rubin, Taliban Using Modern Means To Add To Sway, N.Y. Times (Oct. 4, 2011).


                                                159
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 182 of 547



reported that “Taliban militants regularly demand that mobile phone companies switch off their

networks at night, fearing that NATO-led forces can track them through phone signals.”322383

          317.   240. Similarly, nighttime deactivation obstructed Coalition efforts to gather human

intelligence. Cell phones provided a key conduit for Afghan civilians to pass intelligence to

Coalition personnel. But as the U.S. military director of the Telecommunication Advisory Team

explained, “[i]f the masts are off Afghans can’t report anything . . . If you see an insurgent you

can’t call the police to say check this out.”323384 And Afghan informants were “usually reluctant to

call in tips during daytime, when they can be spotted by Taliban sympathizers.”324385 Human

intelligence thus typically flowed to the Coalition at night. By agreeing to shut down its

transmission masts, MTN knowingly deprived Coalition forces of that vital intelligence.

          318.   241. In 2010, CBS News reported on this so-called “détente” between the Taliban

and large mobile-phone companies like, including MTN. “The phone companies shut down their

cell towers at night, preventing local residents from discreetly calling coalition military tip lines.

In exchange, Taliban militants don’t target the costly cell towers with explosives.”325386 The trade

was a major strategic victory for the Taliban. As Roshan’s COO explained in trying to justify a

similar decision: “We play by their rules; we don’t like to play around when people’s lives are at

stake. . . . From a political perspective, it’s quite a coup for them.”326387

          319.   MTN’s tower shutdowns substantially contributed to the Taliban’s ability to

commit the attacks that killed and injured Plaintiffs. The Taliban targeted its shutdown orders at



    322
       Id383 Taliban Shut Down Cell Phones.
   323384
          Jon Boone, Taliban Target Mobile Phone Masts To Prevent Tipoffs From Afghan
Civilians, The Guardian (Nov. 11, 2011).
   324385
          Cell Carriers Bow To Taliban Threat.
   325386
          Alex Sundby, Afghan Cell Carriers Follow Taliban Rules, CBS News (Mar. 24, 2010).
   326387
          Id.


                                                  160
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 183 of 547



key districts and provinces with tactical importance for ongoing Taliban operations. As MTN

knew, tower deactivation in those areas impeded Coalition forces from locating Taliban operatives

and degraded the Coalition’s ability to interdict Taliban ongoing attacks. Indeed, the U.S.

intelligence benefits gleaned from active cell towers were so potent that ISAF often executed

operations designed specifically to induce Taliban operatives to use their phones. By the same

token, the operational impact of MTN’s tower-shutdown policy was so extreme that ISAF, U.S.

Embassy, and Afghan government personnel repeatedly pressured MTN to stop. ISAF command

considered such shutdowns to be a significant threat to U.S. counterinsurgency efforts. And those

shutdowns occurred in the key provinces and districts in which Plaintiffs (or their family

members) were operating when they were killed and injured. By defying the U.S. government and

obeying the Taliban in the contested areas in which the insurgents were fighting Americans, MTN

materially supported the Taliban attacks that killed and injured Plaintiffs.

       320.    242. The U.S. government tried to address those problems by encouraging

Afghanistan’s cellular-phone providers to move their transmission masts onto secure U.S. bases.

As the U.S. government explained in proposing the idea, securely located transmission masts

would be difficult for the Taliban to attack – and could thus eliminate the putative reason MTN

was deactivating its cell towers when the Taliban told it to. Roshan, according to a purported 2009

U.S. State Department cable (as published online), was “keen to develop this partnership with the

USG and sees it as a way to promote mutual security, communications, and commercial strategies

for Afghanistan.”327388 MTN, by contrast, refused to participate and declined even to join Roshan

and AWCC at the U.S. government-brokered meeting to discuss the idea.




   327388
          U.S. State Dep’t Cable ¶ 11, Using Connection Technologies To Promote US Strategic
Interests In Afghanistan (July 23, 2009).


                                                161
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 184 of 547



       321.    Neither the U.S. government nor the Afghan government ever condoned or

conveyed approval of MTN’s tower-shutdown policy. Although news reports on occasion quoted

individual Afghan government officials suggesting a resignation to the reality of MTN’s shutdown

policy, the official Afghan government position – conveyed at in-person meetings held with MTN,

including at least one with President Karzai himself – was that cell-phone companies must keep

their towers active at night. The U.S. government was even more strongly committed to that

position. ISAF leadership especially rejected the suggestion that MTN’s conduct represented an

acceptable way of protecting its network. ISAF expected MTN to keep its towers on, invest in

security to protect them itself rather than paying the Taliban, and ultimately rebuild them if

necessary. ISAF considered that course of action not only feasible, but mandatory for a company

like MTN reaping profits in an insurgency-afflicted country like Afghanistan.

               3.      MTN’s Protection Payments Comport With Its Conduct In Other
                       Markets

       322.    243. MTN’s conduct above reflected a willingness to support America’s enemies

as a way to increase profits in Afghanistan. The same calculation pervaded MTN’s other conduct

in the region. While MTN Group was devising a plan to enter the Afghanistan market, the same

MTN Group management team was working to obtain business from Iran. In 2004, Iran had

awarded a cellular-phone license to MTN’s competitor, Turkcell. But MTN then engaged in a

corrupt scheme to take the license away from Turkcell and enter the Iranian market itself. MTN’s

efforts were successful and led it to acquire a 49% stake in Irancell – a joint venture with an Iranian

government-controlled consortium. MTN internally called its corrupt scheme to enter the Iranian

market “Project Snooker.”328389



   328389
        See Memorandum from Phuthuma Nhleko to Sifiso Dabengwa et al., Overview & Way
Forward – Project Snooker (Sept. 21, 2005) (“Project Snooker Mem.”).


                                                 162
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 185 of 547



       323.    244. Project Snooker required close cooperation between MTN and the Iranian

government. In a July 5, 2005 letter to the former Iranian Deputy Minister of Defense, MTN

Group’s CEO invited Iranian officials to an in-person meeting – building on a prior meeting MTN

Group had attended in Tehran – to discuss the “nature and extent of financial assistance that the

MTN Group could provide to [its] Iranian partners.”329390 The negotiations were successful. On

September 18, 2005, MTN Group signed a Letter Agreement giving it the right to acquire 49% of

Irancell. Even though MTN is a telecommunications company and is not in the weapons or

security business, Section 8 of the Letter Agreement also pledged broader cooperation between the

MTN Group and its Iranian partners: “The cooperation between MTN and Iranian shareholders

should be in the line of defensive, security and political cooperation. MTN shall fully support

cooperation regarding the aforementioned issues in South Africa.”330391

       324.    245. MTN thereafter became the Iranian government’s chief outside

telecommunications partner. In that capacity, MTN helped Iran grow its cellular-phone sector and

evade American sanctions, particularly by helping Iran acquire embargoed U.S.-made

communications technology. According to “documents and numerous interviews conducted by

Reuters,” MTN specifically focused on “acquiring embargoed products” for Iran’s benefit.331392

       325.    246. All of the above took place while Iran was a designated State Sponsor of

Terrorism.332393 In 2007, the U.S. State Department described Iran as “the most active state

sponsor of terrorism” in the world and “a threat to regional stability and U.S. interests in the




   329390
          Ltr. from P. Nhleko to Mr. Foruzandeh & Dr. Mahmoudzadeh, Invitation To Visit The
MTN Group In South Africa (July 5, 2005).
   330391
          MTN-Irancell Consortium Letter Agreement § 8 (Sept. 18, 2005).
   331392
          Steve Stecklow, Exclusive: Iranian Cell-Phone Carrier Obtained Banned U.S. Tech,
Reuters (June 4, 2012).


                                                163
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 186 of 547



Middle East because of its continued support for violent groups.”333394 Iran’s support for terrorism

extended to the Taliban. As the U.S. Treasury Department explained:

       Since at least 2006, Iran has arranged frequent shipments of small arms and associated
       ammunition, rocket propelled grenades, mortar rounds, 107mm rockets, plastic explosives,
       and probably man-portable defense systems to the Taliban. . . . Through Qods Force
       material support to the Taliban, we believe Iran is seeking to inflict casualties on U.S. and
       NATO forces.334 By supplying cellular technology to the Iranian government and assisting
       Iran in acquiring embargoed products, MTN knowingly frustrated U.S. sanctions policy
       designed to combat Iran’s sponsorship of terrorism abroad – including the very type of
       Afghan Taliban terrorist attacks that MTN was already supporting through protection
       money and cell-tower deactivation.
       326. 247. Project Snooker was successful not only because MTN pledged strategic

cooperation with the Iranian government, but also because MTN made at least two corrupt

payments to government officials. Indeed, MTN’s internal strategy memo recognized that

“Snooker is ‘no normal country.’ ”335 Because the Iranian government “control[s] all commercial

activity” in the country, MTN believed, “a conventional mindset, orthodox financial and

operational approach to this project is unlikely” to succeed.336 One of the memo’s action items

thus called for “[a]ppropriate security arrangements for funding of local partners.”337248. MTN’s

funding of its so-called “local partners” included at least two corrupt payments to government

officials, one of which it structured as a consultancy payment. On December 11, 2006, MTN

Group’s CEO instructed MTN Group’s CFO to “finalise all agreements with the consultants”




   332393
           See Statement of Sec’y of State George P. Shultz designating Iran, 49 Fed. Reg. 2836–02
(Jan. 23, 1984); U.S. State Dep’t, State Sponsors of Terrorism, https://www.state.
gov/j/ct/list/c14151.htm.
    333394
           U.S. State Dep’t, Country Reports on Terrorism 2007 at 172 (Apr. 2008).
    334
        Press Release, U.S. Treasury Dep’t, Fact Sheet: Designation of Iranian Entities and
Individuals for Proliferation Activities and Support for Terrorism (Oct. 25, 2007).
    335
        Project Snooker Mem. at 1.
    336
        Id. at 1-2.
    337
        Id. at 3.


                                                164
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 187 of 547



thatwho had “assisted the Company” in obtaining the Iran deal.338395 The first agreement called for

MTN Group to make a $400,000 payment for the benefit of an Iranian government operative. The

payment was effectuated through an MTN Group subsidiary, MTN International (Mauritius)

Limited, and sent to a consulting firm owned by the Iranian operative’s associate. On April 4,

2007, MTN wired the $400,000 to the putative “consultant.” MTN has never proffered a

legitimate explanation for that payment.

       327.    249. MTN’s second corrupt payment was to South Africa’s ambassador to Iran.

MTN’s Iran Director has admitted to paying the Ambassador $200,000 in cash out of his own

funds, which he tied to cooperation in helping MTN to secure its equity interest in Irancell.

       328.    250. In June 2018, South Africa’s anti-corruption police – called the “Hawks” –

raided the offices of MTN and its outside counsel as part of an investigation into

Irancell-connected bribery.339396 Roughly eight months later, the Hawks also arrested the former

Ambassador whom MTN had bribed. On information and belief, the investigation remains

ongoing.

       329.    251. Similarly, on or about October 26, 2015, the Nigerian Communication

Commission fined MTN Group $5.2 billion for failing to meet a deadline to disconnect 5.1 million

unregistered subscribers in Nigeria. Nigeria imposed the deadline on all cellular operators in the

country due to evidence that unregistered phones were facilitating the activities of criminal gangs

and terrorists, including Boko Haram. The requirements that MTN violated, the Wall Street



   338395
            Memorandum from Phuthuma Nhleko to Irene Charnley, Consultancy Agreements (Dec.
11, 2006).
     339396
            See Kyle Cowan, Hawks Raid MTN, Top Law Firm In Decade-Long Turkcell Battle,
Fin24 (June 5, 2018),
https://www.fin24.com/Companies/ICT/hawks-raid-mtn-top-law-firm-in-decade-long-turkcell-ba
ttle-20180605.


                                               165
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 188 of 547



Journal reported, were “meant to combat terrorism.”340397 MTN eventually negotiated the

criminal fine down to $1.67 billion and agreed to pay it in seven installments.

                 4.     MTN’s Conduct Had A Substantial Nexus To The United States

       330.      252. MTN’s support for the Taliban relied on significant contacts with the United

States. MTN Group was a key player in orchestrating both those U.S. contacts and MTN’s

material support to the Taliban. At a high level, MTN employs a top-down management structure

in which MTN Group centralizes operational control over the functions performed by its various

subsidiaries. During the relevant timeframe, MTN Group divided responsibility for its

subsidiaries into six business groups; MTN Afghanistan (and Irancell) fell under the purview of

the Middle East and North Africa (“MENA”) group. The MENA group’s functional units resided

in Dubai and reported directly to senior management in South Africa.

       331.      253. MTN Group made the decision to enter the Afghanistan market in 2006, when

it completed the Areeba acquisition. As part of the merger – negotiated and executed by MTN

Group’s senior management – MTN took control of Areeba Afghanistan LLC. MTN Group later

rebranded Areeba Afghanistan LLC and changed its name to MTN Afghanistan.

       332.      254. Because MTN’s business model depends on doing business in unstable

countries like, including Afghanistan, one of MTN Group’s core management responsibilities is to

manage operational and political risk in the countries MTN enters. Those

assessmentsAssessments of those risks occur both before the decision to enter a market – here, as

MTN entered Afghanistan in 2006 – and on an ongoing basis. As MTN Group explained in its

2007 Annual Report, “active mitigation of [country] risk is a priority. . . In Afghanistan, continued

political instability has made operating conditions challenging. MTN and other mobile operators


   340397
            Alexandra Wexler, Nigeria Reduces MTN Group Fine By $1.8 Billion, Wall St. J. (Dec.
3, 2015).


                                                166
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 189 of 547



have suffered minor losses as a result of political violence.”341398 In mitigating those risks – which

here included designing a strategy for dealing with the Taliban – MTN Group implemented a

number of measures, including the “appointment of a Group crisis manager”; the implementation

of “physical and staff security measures”; and” “[c]ontinual monitoring of the political

environment in operating countries.”342399 MTN Group, not its operating subsidiaries, thus

developed MTN’s strategy for addressing the Taliban.

       333.    255. Those policies required MTN Group’s close supervision of MTN

Afghanistan’s payments to the Taliban and the deactivation of its towers. According to a

statement released by MTN Group in 2008, the “MTN Group” was “monitoring threats to its

Afghanistan operation closely.”343400 When the Taliban first demanded that MTN shut down its

towers at night, the MTN Group responded:

       The MTN Group is aware of reports of the Taliban communicating a need for
       mobile operations to be suspended at certain times during the night in sensitive
       areas. We are evaluating the situation and liaising with our executives and relevant
       authorities in Afghanistan. The MTN Group does not expect this to have a material
       impact on its operations in Afghanistan. No further details can be made available at
       this stage.344401

As explained above, MTN Group made the decision – and instructed its subsidiary – to comply

with the Taliban’s demands. See supra Part IV.E.2. When MTN Afghanistan paid protection

money to the Taliban or shut down its transmission masts, it was acting pursuant to a policy that

had been knowingly approved and encouraged by MTN Group management. F.2. MTN Group

also approved its subsidiary’s practice of making payments to Taliban insurgents. See supra Part



   341398
          MTN Group Limited, Integrated Business Report For The Year Ended 31 December
2007, Risk Management, www.mtn-investor.com/mtn_ar07/corp_risk.html.
   342399
          Id.
   343400
          MTN Concerned By Afghanistan Threats.
   344401
          Id.


                                                 167
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 190 of 547



IV.F.1. Those decisions had a substantial connection to the United States for the reasons explained

below.

                       a.      MTN’s conduct targeted the United States

         334.   MTN’s provision of material support to the Taliban was expressly aimed at the

United States. At all relevant times, MTN knew that the Taliban was targeting the United States.

The Taliban did not conduct an indiscriminate terrorist campaign that merely injured Americans

by chance. Instead, the Taliban directed attacks at Americans with the specific intent of killing

Americans in particular – so that it could inflict pain in the United States and influence U.S. policy.

See infra Part V.A.1. As the U.S. Attorney for the Southern District of New York recently stated,

the “Haqqani Network and the Taliban have been and are engaged in highly public acts of

terrorism against U.S. interests, including U.S. and coalition forces in Afghanistan.”402 And the

Taliban’s ultimate, publicly stated goal was to effect a withdrawal of Coalition forces from

Afghanistan. Each terrorist attack that killed and injured Plaintiffs was part of that campaign of

anti-American terrorism. See infra Part VI.

         335.   MTN made direct payments to the Taliban knowing that the Taliban would use

MTN’s payments to target U.S. citizens in terrorist attacks. See supra Part IV.F.1. Those

payments were no accident. MTN intentionally directed its money to the Taliban, and

intentionally aided the Taliban’s terrorist campaign, in exchange for the Taliban’s agreement to

route its attacks away from MTN’s business interests and toward U.S. forces instead.

         336.   MTN’s decision to shut down its transmission masts at the Taliban’s request was

also expressly aimed at the United States. MTN knew, based on conversations with U.S. and

Afghan officials, that active cellular networks provided the United States with a vital flow of


   402
    Press Release, U.S. Dep’t of Justice, Manhattan U.S. Attorney Announces Extradition Of
OFAC-Sanctioned Afghan Man For Narco-Terrorism Offenses (Feb. 6, 2019).


                                                 168
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 191 of 547



intelligence and supported Coalition operations against the Taliban. When MTN turned the towers

off, it intentionally deprived the United States of that critical intelligence. Indeed, the Taliban’s

publicly stated reason for demanding tower shutdowns was to interfere with U.S. operations. See

supra Part IV.F.2. When MTN complied with those demands, it targeted the United States by

robbing U.S. forces of intelligence that MTN knew they needed.

         337.   Although MTN’s primary motivation for assisting the Taliban was financial – it

saved money by doing so – it also intended to harm Americans in Afghanistan. One reason MTN

cooperated with the Taliban was to align itself with the Taliban’s effort to drive Americans out of

the country. MTN had three distinct but related reasons for desiring that outcome.

         338.   First, MTN intended to harm Americans because it decided that was the necessary

price of maintaining a good relationship with the Taliban. The Taliban was explicit – both in

public, and in conversations with industry participants – that it wanted MTN’s financial and

technical help in fighting against U.S. forces in particular. Thus, for MTN to achieve its business

objectives vis-à-vis the Taliban, MTN needed to disassociate itself from the United States and

prove that it could deliver value to the Taliban in its insurgency against U.S. forces. As the Taliban

declared in threatening one of MTN’s competitors that was (unlike MTN) resisting the Taliban’s

demands, “You are equal to the Americans. The actions we take against Americans, we will take

against you.”403 MTN intentionally helped the Taliban as a way of demonstrating to the terrorists

that it was not “equal to the Americans” in the same way. Similarly, MTN refused to consider

hosting towers on U.S.-secured bases. See supra ¶ 320.

         339.   Second, MTN benefited from attacks on American forces insofar as those attacks

encouraged U.S. policymakers to withdraw from Afghanistan. MTN’s business model focuses on


   403
         Alissa J. Rubin, Taliban Using Modern Means To Add To Sway, N.Y. Times (Oct. 4, 2011).


                                                 169
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 192 of 547



dangerous or unstable markets without a major U.S. presence. For example, of the 21 countries

where MTN operated as of 2015, at least six were in the midst of armed insurgencies, while at least

five others were characterized by dictatorships or widespread human rights abuses.404 MTN

depends on such conditions to make money. In stable, U.S.-allied democracies, MTN would have

little hope of competing with reputable U.S.- and European- linked telecommunications firms.

But because those firms typically will not enter terrorism-plagued countries like Afghanistan,

MTN has been able to achieve rapid growth. That is why, as of 2011, MTN’s four largest markets

outside of South Africa were Iran, Syria, Nigeria, and Ghana.

         340.   A common theme in those markets is the lack of a significant U.S. presence and the

routine use of terroristic violence. Throughout MTN’s history, it has exploited the United States’

absence to flout U.S. laws and take actions facially against the U.S. national interest. For example,

it pledged “security and political cooperation” with the government of Iran;405 assisted Iran in

circumventing American sanctions, supra ¶ 324; supported Boko Haram in Nigeria, supra ¶ 329;

and assisted the Assad regime in Syria in quashing democratic dissent.406 MTN Group’s penchant

for disregarding American law was on display in 2012, when it rebuffed U.S. pressure to exit the

Iranian market. In adhering to the company’s defiance of U.S. law, MTN’s CEO stated that “[w]e

are guided by South African government policies” and noted MTN’s intent to cooperate with

countries “that aren’t necessarily easily swayed by the U.S. position on issues.”407




   404
        See Rob Rose, In For A Wild Ride At MTN, Fin. Mail (Nov. 6, 2015), 2015 WLNR
33008921.
    405
        MTN-Irancell Consortium Letter Agreement § 8 (Sept. 18, 2005).
    406
        See Zack Whittaker, Surveillance & Censorship: Inside Syria’s Internet, CBS News (Dec.
12, 2013).
    407
        Devon Maylie, South African Wireless Firm MTN To Remain In Iran, Wall St. J. (Mar. 8,
2012).


                                                170
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 193 of 547



         341.   MTN is able to maintain its disregard for U.S. law because it focuses on exploiting

markets with a limited U.S. presence. Allowing Afghanistan to become a stable, U.S.-allied

democracy would have threatened MTN’s operations there and been inconsistent with MTN’s

core business model. Accordingly, on information and belief, MTN Group believed that MTN

would benefit if the Taliban succeeded in driving U.S. forces out of the country, leaving

Afghanistan more like the other despotic countries in which MTN operates.

         342.   Third, MTN Group’s support for Taliban attacks against U.S. citizens advanced the

foreign-policy interests of MTN Group’s most important business partner. As noted above, MTN

Group negotiated MTN’s 49% equity stake in Irancell – Iran’s second-largest cell-phone

company. See supra Part IV.F.3. The companies that own Iran’s 51% stake in Irancell – MTN’s

joint venture partners – are Iran Electronics Industries and the Mostazafan Foundation. Both are

known fronts for the Iranian Revolutionary Guards Corps (“IRGC”). The United States has

imposed sanctions on Iran Electronics Industries,408 and Mostazafan is directly controlled by

Grand Ayatollah Khamenei. For those reasons, the U.S. State Department purportedly referred to

Irancell (as published online) as being “fully owned by the IRGC.”409

         343.   MTN Group depends on its partnership with the IRGC. As of 2012, Iran was

MTN’s fastest growing market and its third largest source of revenue overall. Today, Iran is

MTN’s second-biggest market by subscribers. MTN Group’s financial incentive to satiate its

IRGC partners has led it to take a number of illegal steps to assist the Iranian regime. MTN helped

the IRGC install surveillance software to track its political enemies in Iran; helped the IRGC evade

American sanctions; and – much like it did in Afghanistan – periodically shut down its




   408
       Press Release, U.S. Dep’t of Treasury, Treasury Designates Iranian Military Firms (Sep.
17, 2008).


                                                171
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 194 of 547



transmission towers in Iran to stifle democratic protests against the Iranian regime.410 When

pressed by journalists to condemn Iran’s use of MTN’s surveillance equipment, MTN’s CEO

declined and stated, “What the [IRGC] decides to do with that equipment is not in our hands. We

cannot say who they listen to and when.”411 As three South African investigative journalists

summarized these acts in an informative headline, “MTN [is] in bed with Iran’s military.”412

         344.   256. MTN’s decision to shut down its transmission masts at the Taliban’s request

targeted the United States by directly interfering with U.S. intelligence activities. The same was

true of its decision to pay protection money to the Taliban. Both decisions reflected MTN’s stated

desire to maintain its so-called “neutrality” and protect its relationship with the Taliban. See supra

¶ 236. When doing so, MTN knew it was helping the Taliban conduct terrorist attacks designed

specifically to influence U.S. policy by killing and injuring American personnel.      Group

cooperates with the IRGC despite knowing that the IRGC is the world’s worst sponsor of

anti-American terrorism. As President Trump stated in announcing the IRGC’s designation as a

Foreign Terrorist Organization, “the IRGC actively participates in, finances, and promotes

terrorism as a tool of statecraft.”413 Enmity toward America is foundational for the Iranian regime.

At a 2005 rally, Grand Ayatollah Khamenei explained, “Our people say ‘Death to America,’ and

this is like the saying ‘I seek God’s refuge from the accursed Satan,’ which is recited before any



   409
        U.S. State Dep’t Cable, U/S Levey Seeks Turkish Cooperation Against Iranian Terrorism
Finance & Nuclear Proliferation (Dec. 18, 2006).
    410
        See, e.g., Steve Stecklow et. al, Chinese Tech Giant Aids Iran, Wall St. J. (Oct. 27, 2011);
Anthony Cuthbertson, Iran Shuts Down Internet Amid Protests, Leaving Country ‘Isolated from
the World’, Independent (Nov. 19, 2019).
    411
        Devon Maylie, South African Wireless Firm MTN To Remain In Iran, Wall St. J. (Mar. 8,
2012).
    412
        Craig Mckune et. al, MTN In Bed With Iran’s Military, Mail & Guardian (Feb. 10, 2012).
    413
        Statement from the President on the Designation of the Islamic Revolutionary Guard Corps
as a Foreign Terrorist Organization (Apr. 8, 2019).


                                                 172
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 195 of 547



chapter of the Koran, even before ‘In the name of Allah the Compassionate, the Merciful.’ ”414

Khamenei said the routine chanting of “Death to America” is designed so that Iranians “will never

forget, even for a moment, that Satan is ready to attack him. . . . The saying ‘Death to America’ is

for this purpose.”415

         345.   The IRGC’s global terrorist campaign against the United States has long included

support for to the Taliban. As the U.S. Treasury Department found in 2007:

         Since at least 2006, Iran has arranged frequent shipments of small arms and
         associated ammunition, rocket propelled grenades, mortar rounds, 107mm rockets,
         plastic explosives, and probably man-portable defense systems to the Taliban. . . .
         Through Qods Force material support to the Taliban, we believe Iran is seeking to
         inflict casualties on U.S. and NATO forces.416

Such support for the Taliban forms an important part of Iran’s anti-American foreign policy. As

Pakistan’s former Ambassador to the United States described, “Iran has been supporting the

Taliban with a view to inflict pain on the U.S. in Afghanistan. From Iran’s point of view,

Afghanistan is another battleground where they can cause damage to Americans.”417

         346.   MTN Group’s agreement to aid the Taliban served the IRGC’s agenda of inflicting

pain on U.S. forces. It also fulfilled MTN Group’s contractual obligation to engage in “defensive,

security and political cooperation” with its IRGC partner.418 Such cooperation offered MTN

Group added motivation for agreeing to the Taliban’s demands. MTN’s support for the Taliban




   414
        Ali Khamenei, Channel 1, Iranian TV (Mar. 14, 2005),
https://www.memri.org/tv/iranian-leader-ali-khamenei-death-america-true-believer-should-never
-forget-satan-always-present.
    415
        Id.
    416
        Press Release, U.S. Treasury Dep’t, Fact Sheet: Designation of Iranian Entities and
Individuals for Proliferation Activities and Support for Terrorism (Oct. 25, 2007).
    417
        Quoted in Guy Taylor, Iran Expands Taliban Support, Targets U.S. Troops In Afghanistan,
Wash. Times (Jan. 21, 2020), 2020 WLNR 1919574.
    418
        MTN-Irancell Consortium Letter Agreement § 8 (Sept. 18, 2005).


                                                173
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 196 of 547



did not merely grow its profits by saving on security costs; it also benefited MTN’s business by

inflicting harm on an enemy of MTN’s most lucrative business partner.

                       b.      MTN’s conduct relied on American contacts

       347.    257. MTN Group also obtained the financing used to build MTN’s transmission

masts in Afghanistan and to pay off the Taliban, and it did so by relyingconnected MTN’s support

of the Taliban to the United States by obtaining financing in reliance on U.S. contacts. MTN

Group supplied such financing for MTN’s Afghanistan operations through several capital

investments in MTN Afghanistan. In doing so, MTN Group tied MTN’s unlawful conduct to the

United States in two ways: by (1) obtaining U.S.-supplied debt financing that it used to fund MTN

Afghanistan’s cash payments to the Taliban; and (2) obtaining political-risk insurance from a

U.S.-based entity – which was material to MTN’s Afghan operations – expressly conditioned on a

promise to refrain from engaging in terrorist finance. Both U.S. contacts were closely related to

MTN’s support for the Taliban.

       348.    258. IFC Financing. In June 2009, MTN Group obtained $75 million in financing

from the International Finance Corporation (“IFC”) – a Washington, D.C.-based arm of the World

Bank – to fund MTN Afghanistan’s operations. That financing deal followed an earlier, smaller

investment that IFC had made in 2006 to support MTN Afghanistan’s predecessor, Areeba. IFC’s

$75 million facility consisted of $65 million of debt and $10 million in equity – the latter of which

bought IFC a 9.1% stake in MTN Afghanistan. IFC held the equity until July 2013, when it

exercised a put option and sold its shares to MTN Dubai. The International Finance Corporation

(“IFC”) – a Washington, D.C.-based arm of the World Bank – first invested in Areeba Afghanistan

(MTN Afghanistan’s predecessor) in 2006. The initial IFC facility totaled $45 million, consisting

of $40 million in debt and $5 million in equity. The money was disbursed over several years,




                                                174
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 197 of 547



including after MTN Group purchased Areeba and began building out its operations in

Afghanistan.

       349.    In early 2007, MTN Group obtained a commitment from IFC for additional

funding. In June 2009, MTN Group built on that existing commitment and obtained an additional

$75 million facility from IFC to fund MTN’s Afghanistan operations. IFC’s $75 million facility

consisted of $65 million of debt and $10 million in equity – the latter of which bought IFC a 9.1%

stake in MTN Afghanistan. IFC held the equity until July 2013, when it exercised a put option and

sold its shares to MTN Dubai.

       350.    MTN Group obtained the IFC facility on MTN Afghanistan’s behalf. In doing so,

MTN Group affirmatively reached out to IFC and initiated contact with IFC employees in the

United States to apply for funding. The resulting application process, which stretched over at least

several months, involved repeated communications from MTN Group to IFC employees in the

United States. IFC’s standard policies and procedures required each of the following steps, which,

on information and belief, MTN Group followed in obtaining the financing at issue:

   MTN Investment Proposal: MTN Group prepared a written Investment Proposal for IFC’s
    consideration, which described in detail MTN Afghanistan’s business plan, MTN Group’s
    proposed use for IFC’s funding, and a proposed security plan for protecting IFC’s investment
    from insurgent risks. MTN Group transmitted the Investment Proposal to IFC’s Washington,
    D.C. headquarters.

   MTN communications facilitating IFC preliminary review and appraisal: Based on MTN
    Group’s Investment Proposal, IFC conducted a preliminary appraisal of the project, including
    an assessment of the risks posed to MTN Afghanistan’s cell towers in Afghanistan and the
    effect that the insurgency would have on MTN’s business prospects. This stage involved
    multiple communications between IFC’s U.S.-based investment officer(s) and MTN Group
    executives. MTN Group focused on convincing IFC that the project’s risks – including the
    security risks posed by Taliban insurgents – were sufficiently low to warrant IFC’s investment.

   IFC preliminary approval: Based on information submitted by MTN Group to U.S.-based IFC
    employees, IFC’s telecommunications departmental management – based in its Washington,
    D.C. headquarters – gave preliminary approval to the project. That approval was based, in
    part, on MTN Group’s representations to IFC that MTN Afghanistan’s operations would


                                                175
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 198 of 547



    comply with all applicable IFC standards, including its security and anti-corruption
    requirements.

   MTN contract negotiation: IFC and MTN Group negotiated the terms of the contract that
    would govern IFC’s participation in funding MTN Afghanistan’s operations. This involved
    MTN Group communicating repeatedly with IFC’s U.S.-based staff over contract terms and
    conditions.

   MTN contract execution: IFC formally approved the project – through a vote of its Board of
    Directors in Washington, D.C. – and executed the contract with MTN Group. MTN Group
    countersigned the contract knowing that its counterparty was based in and authorizing the
    contract out of Washington, D.C.

   Project implementation: MTN Group and IFC continued discussions during the project
    implementation phase, which required regular communications (written and oral) between
    MTN Group and IFC personnel in Washington, D.C.

       351.    On information and belief, in its contract with IFC, MTN Group agreed to send all

written notices relating to the contract to IFC’s headquarters at 2121 Pennsylvania Ave., N.W.,

Washington, D.C. 20433. MTN Group volunteered to continue sending a variety of documents to

Washington, D.C. every month, quarter, and year, including certifications confirming that MTN

Group was complying with all contractual requirements and refraining from corrupt payments and

other forms of material support to terrorists in Afghanistan.

       352.    259. On information and belief, IFC disbursed its financing to MTN

AfghanistanMTN Group’s contract with IFC adhered to IFC’s common practice and so contained

a clause in whith MTN “irrevocably agree[d] that any legal action, suit or proceeding arising out of

or relating to this [contract with IFC] may be brought in the courts of the United States of America

located in the Southern District of New York.” On information and belief, MTN Group waived

any argument that a U.S. venue was “inconvenient.”

       353.    On information and belief, MTN Group elected to receive IFC financing disbursed

out of bank accounts that IFC held in New York, and its contracts with MTN likewise required

MTN to repay the. On information and belief, MTN Group also agreed to repay IFC’s loans to IFC


                                                176
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 199 of 547



by making regular payments into a designated New York-based bank account. The IFC disbursed

the money directly to MTN Afghanistan, and MTN Afghanistan used that sameU.S.-based

financing both to fund its protection payments and to build the cellular towers that it then

deactivatedinfrastructure that allowed it to deactivate its cell towers at the Taliban’s request. As a

result, MTN Afghanistan directly used American-sourced money, which MTN Group

purposefully obtained from the United States, to finance MTN’s support for the Taliban.

       354.    260. On information and belief, MTN’s contracts with IFC contained prohibitions

on providing material support to terrorists and required MTN to make regular reports to IFC about

any terrorism-related security incidents. MTN’s conduct violated those covenants. Had MTN

disclosed to IFC that it was making payments to the Taliban, the IFC would have, on information

and belief, canceled its funding and jeopardized MTN’s ability to access capital from any other

source. MTN thus was able to support the Taliban only by breaching the IFC agreements and

failing to make the required contractual disclosures to its U.S.-based financer. MTN Group itself

linked MTN’s support for the Taliban to its receipt of IFC funding. That is because the perceived

risk that insurgents posed to MTN Afghanistan’s cell towers was material to IFC’s due diligence

on – and valuation of – MTN’s business in Afghanistan. To convince IFC to fund MTN’s business

on favorable terms, MTN Group represented to IFC that the security risks to its towers were

relatively low and fell within an acceptable range. MTN’s illegal strategy of supporting the

insurgency, in turn, was baked into the artificially low threat level that MTN Group conveyed to

IFC. On information and belief, had MTN Group disclosed the true level of risk to MTN

Afghanistan’s towers – one not secretly depressed by its support for the Taliban – IFC would have

either refused to issue financing or would have done so on less favorable terms. In that way, MTN




                                                 177
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 200 of 547



Group relied on its support for the Taliban to maximize the financial benefits of IFC funding from

the United States.

         355.   On information and belief, MTN Group’s contract with IFC contained prohibitions

on providing material support to terrorists. MTN Group agreed in the contract to certify, and

ensure compliance with, all “applicable laws” – a category that included the U.S. Anti-Terrorism

Act. MTN Group also agreed (among other things) to “assess risks posed by its security

arrangements to those within and outside the project site.”419 MTN Group thus volunteered to

“make reasonable inquiries to ensure that those providing security [for MTN Afghanistan] are not

implicated in past abuses, will train them adequately in the use of force (and where applicable,

firearms) and appropriate conduct toward workers and the local community, and require them to

act within the applicable law.”420 Similarly, on information and belief, IFC’s contract with MTN

Group also prohibited corrupt payments and other security practices that violated Afghan law.

MTN Group’s decision to approve payments to Taliban terrorists and to deactivate MTN’s cell

towers breached all of those contract requirements.

         356.   MTN Group agreed to notify IFC – in writing, delivered in hard-copy form to IFC’s

headquarters in Washington, D.C. – of any information suggesting a violation of those

requirements. MTN Group, not MTN Afghanistan, assumed contractual responsibility for

ensuring that MTN Afghanistan’s practices complied with IFC’s requirements. MTN Group

further warranted that it possessed the “corporate power to . . . comply with its obligations” under

the contract – which included covenants requiring it to ensure that MTN Afghanistan refrained

from corrupt or illegal practices concerning the Taliban. Throughout, the contract conveyed IFC’s

expectation that, as a condition of obtaining IFC’s financing, MTN Group bore responsibility for


   419
         IFC, Performance Standard 4: Community Health, Safety and Security 17 (Apr. 30, 2006).


                                                178
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 201 of 547



ensuring that MTN Afghanistan would not materially support terrorism, and that MTN Group

would promptly disclose to IFC any such incidents if they ever occurred.

         357.   Rather than comply with those commitments, MTN Group reached out to

Washington, D.C. and repeatedly informed IFC officials there that MTN Afghanistan was not

supporting the Taliban. Those periodic certifications, sent to IFC’s headquarters at 2121

Pennsylvania Ave., were material to MTN’s continued ability to support the Taliban. Without

those inaccurate certifications, the IFC would have, on information and belief, canceled its funding

and jeopardized MTN’s ability to access capital from any other source. Indeed, IFC maintains a

“zero tolerance” policy toward terrorist finance.421 For that reason, MTN was able to support the

Taliban only by repeatedly misleading its IFC funders about what it was doing. A necessary part

of that scheme was MTN Group’s decision to send inaccurate statements about MTN

Afghanistan’s conduct to its Washington, D.C.-based counterparty.

         358.   261. MIGA Guarantees. MTN Group also obtained coverage guarantees from the

Multilateral Investment Guarantee Agency (“MIGA”) – another Washington, D.C.-based arm of

the World Bank – to facilitate MTN Afghanistan’s operations. MIGA guarantees operate as a

form of political-risk insurance and protect the guarantee holder against common risks that might

otherwise deter a multinational company from investing in unstable regions. Under MIGA

coverage guarantees, the “guarantee holder” obtains the insurance, executes a contract with

MIGA, and assumes responsibility for ensuring that the contractual terms are met. The “project

enterprise,” in turn, forms the underlying business – which must be supervised and controlled by



   420
       Id.
   421
       IFC, Navigating Essential Anti-Money Laundering & Combating The Financing Of
Terrorism Requirements in Trade Finance: A Guide for Respondent Banks 28 (Sep. 2018) (“There
has to be a group-wide culture of zero tolerance for [money laundering / terrorist finance].”).


                                                179
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 202 of 547



the guarantee holder – that MIGA’s coverage is intended to finance. In this case, MTN Group and

MTN Dubai were the guarantee holders; MTN Afghanistan was the project enterprise.

       359.    262. On July 3, 2007, MTN Group obtained its first MIGA facility, which provided

a $76.5 million guarantee covering its investment in MTN Afghanistan. MTN Group itself was the

guarantee holder, and MIGA announced that, through its coverage, “MTN Group of South

Africa[] will install, operate, and maintain a 100 percent digital GSM technology network via its

Afghan subsidiary, Areeba Afghanistan LLC [later rebranded to MTN Afghanistan].”345422 In

2011, MTN Group replaced that facility with an $80.4 million MIGA guarantee to cover MTN

Afghanistan’s expansion of operations. MTN Group remained the guarantee holder, and MTN

Group “financed” MTN Afghanistan’s expansion “through a shareholder loan and an equity

investment” via its intermediate subsidiary, MTN Dubai.346423

       360.    263. Also in or about June 2011, MTN Group obtained a second MIGA guarantee

to cover MTN Afghanistan’s operations. This guarantee was for $82.1 million and provided

coverage against the risks of transfer restriction, expropriation, and war and civil disturbance. For

purposes of this second guarantee, MTN Dubai Limited served as the guarantee holder.347424

       264.    IFC and MIGA both oversaw their financing deals from their

       361.    MTN Group obtained the MIGA guarantees on MTN Afghanistan’s and MTN

Dubai’s behalf. In doing so, MTN Group affirmatively reached out to MIGA and initiated contact

with MIGA employees in Washington, D.C. to apply for coverage. The resulting application



   345422
           MIGA Press Release, MIGA Supports Critical Telecommunications Investment In
Afghanistan (July 3, 2007),
https://www.miga.org/press-release/miga-supports-critical-telecommunications-investment-afgha
nistan.
    346423
           MIGA Project Brief, MTN Afghanistan (July 7, 2011),
https://www.miga.org/project/mtn-afghanistan.


                                                180
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 203 of 547



process, which stretched over at least several months, included repeated communications from

MTN Group to MIGA employees located in the United States. MIGA’s standard policies and

procedures required each of the following steps, which, on information and belief, MTN Group

followed in obtaining the guarantees at issue:

   MTN’s preliminary application: MTN Group completed a Preliminary Application, which
    described the nature of MTN Afghanistan’s operations, the proposed nature of MIGA’s
    support, and estimated financial projections. MTN Group submitted the application to
    MIGA’s application office at 1818 H Street, NW, Washington, D.C. 20433.

   MTN discussions with MIGA underwriter: After preliminary review by MIGA, MTN Group
    contacted MIGA underwriters in Washington, D.C. to discuss the project – including the type
    of coverage sought, MIGA’s pricing, and the various risks to the project, such as Taliban
    insurgent risks.

   MTN definitive application: After negotiating preliminary terms with MIGA through
    communications with the United States, MTN Group submitted a Definitive Application on a
    form provided by MIGA’s underwriting team. MTN Group submitted the Definitive
    Application form to MIGA’s Washington, D.C. offices. On information and belief, MTN’s
    financing required MTN to send regular communications to, and negotiate with World Bank
    employees located in, Washington, D.C. To support the application, MTN Group provided a
    business plan, financial reports, and other documents relating to MTN Afghanistan.

   MTN’s support for MIGA’s due diligence: MTN Group then engaged in extensive
    communications with MIGA personnel in Washington, D.C. to facilitate MIGA’s due
    diligence process. MTN Group focused on convincing MIGA that the project’s risks –
    including the security risks posed by Taliban insurgents – were sufficiently low to warrant
    MIGA’s investment.

   MTN contract execution: After MIGA’s Board approved the project, in a vote held in
    Washington, D.C., MTN Group and MTN Dubai executed the respective contracts for which
    they were the guarantee holders. MTN Group and MTN Dubai countersigned their contracts
    knowing that their counterparty was based in and authorizing the contract out of Washington,
    D.C.

   Project implementation: MTN Group and MTN Dubai continued to exchange
    communications with MIGA during the project implementation phase, which required regular
    conversations between MTN Group personnel and MIGA personnel in Washington, D.C. For
    example, for any insurance claims that MTN Group or MTN Dubai submitted under the policy,
    MTN Group and MTN Dubai agreed to send formal, written notices to Washington, D.C.

    347424
         See MIGA Project Brief, MTN Afghanistan (June 2011),
https://www.miga.org/project/mtn-afghanistan-0.


                                                 181
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 204 of 547




       362.    265. On information and belief, MTN’s contracts with MIGA stated that they were

“deemed made in Washington, DC, United States of America,”348425 and set MIGA’s “Notice

Address” at 1818 H Street, N.W., Washington, D.C. 20433.349426 Those contracts further required

MTN regularly to deliver written notice about its work to MIGA’s Washington, D.C. office.

MTNMTN Group and MTN Dubai also agreed that any disputes with MIGA would be resolved

through arbitration proceedings to be “held in Washington, DC, United States.”350427

       266.    MTN’s contacts with the United States arising from its World Bank financing bore

a close relationship to its support of the Taliban. The financing was pivotal to MTN’s decision to

enter the Afghan market and to expand its footprint throughout the country. And given MTN’s

approach to security – including its decision to not pay armed guards to protect its towers – MTN’s

protection payments to the Taliban were a natural consequence of its expansion into Afghanistan.

Indeed, the threat of insurgent attack was one of the principal country risks that MTN faced and

had to overcome in Afghanistan, and its strategy for alleviating that risk – paying money to the

Taliban and deactivating its transmission masts at night – was part and parcel of its U.S.-connected

decision to grow its operations in the country.

       363.    On information and belief, in their contracts with MIGA, MTN Group and MTN

Dubai agreed to send all written notices relating to the contract to MIGA’s headquarters at 1818 H

St. NW. MTN Group and MTN Dubai volunteered to continue sending a variety of written

notifications to Washington, D.C. every month, quarter, and year, including certifications



   348425
           MIGA, Template Contract of Guarantee for Non-Shareholder Loans at 5 (Nov. 2016),
https://www.miga.org/sites/default/files/archive/Documents/Contract%20of%20Guarantee%20fo
r%20Non-Shareholder%20Loans.pdf.
    349426
           Id. at 4.
    350427
           Id. pt. II, art. 14.2.


                                                  182
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 205 of 547



confirming that MTN Group and MTN Dubai were complying with the contracts and refraining

from corrupt payments or other forms of material support to terrorists in Afghanistan.

       364.    On information and belief, MTN Group’s and MTN Dubai’s performance under

their contracts with MIGA included both Defendants paying premiums to MIGA by sending

regular payments to the United States, which required MTN’s use of the U.S. banking system.

       365.    267. MTN Group and MTN Dubai also undertook several U.S.-based obligations in

connection with their Afghanistan operations. Both entities contracted directly with MIGA and

assumed affirmative contractual obligations with respect to MTN Afghanistan’s conduct. For

example, MTN Group and MTN Dubai assumed disclosure obligations requiring them to report to

MIGA in Washington, D.C. any security incident (like a Taliban threat) that could materially

affect MIGA’s investment. MTN Group and MTN Dubai also took on a duty to report MTN

Afghanistan’s plan for handling security and addressing the risk of insurgent attack. MTN was

able to provide material support to the Taliban only because it breached those obligations and

failed to inform its American financers of its illegal payments. On information and belief, had

MTN disclosed to MIGA that it was paying protection money to the Taliban, MIGA would not

have continueditself linked MTN’s support for the Taliban to its MIGA guarantees. That is

because the perceived risk that insurgents posed to MTN Afghanistan’s cell towers was material to

MIGA’s due diligence on – and valuation of – MTN’s business in Afghanistan. To convince

MIGA to back MTN’s operations. The same was true of MTN’s failure to report the Taliban’s

demands that it shut down its cellular towers. and give it a favorable deal, MTN Group

represented to MIGA that the security risks to its towers were relatively low and fell within an

acceptable range. MTN’s illegal strategy of supporting the insurgency, in turn, was baked into that

artificially low threat level that MTN Group conveyed to MIGA. On information and belief, had




                                               183
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 206 of 547



MTN Group disclosed the true level of risk to MTN Afghanistan’s towers – one not secretly

depressed by its support for the Taliban – MIGA would have either refused to issue a guarantee or

would have done so at a less attractive price. In that way, MTN Group relied on its support for the

Taliban to maximize the financial benefits of MIGA’s U.S.-based support.

         366.   268. MTN Group and MTN Dubai also assumed affirmative U.S.-connected

contractual obligations to supervise MTN Afghanistan and ensure that MTN: (a) refrained from

making corrupt payments; and (b) complied with Afghanistan law. MTN breached bothOn

information and belief, MTN Group’s and MTN Dubai’s contracts with MIGA contained

prohibitions on providing material support to terrorists. Among other things, MTN Group and

MTN Dubai agreed to “assess risks to those within and outside the project site posed by its security

arrangements.”428 By making that agreement, MTN Group and MTN Dubai agreed to “make

reasonable inquiries to satisfy [themselves] that those providing security [for MTN Afghanistan]

are not implicated in past abuses, will train them adequately in the use of force (and where

applicable, firearms) and appropriate conduct toward workers and the local community, and

require them to act within the applicable law.”429 Similarly, MTN Group and MTN Dubai agreed

to refrain from corrupt payments and other security practices that violated Afghan law. Both MTN

Group and MTN Dubai breached those obligations. MTN’s protection payments qualified as a

“corrupt practice” under MIGA’s standard definition, and its support for the Taliban violated

Afghanistan’s legal prohibitions on both terrorist financing and money laundering. Under the

terms of MTN’s contracts with MIGA, the guarantee holder – not the project enterprise – took on

responsibility for preventing such conduct. Thus, as a condition of their American financing deals,


   428
         MIGA, Performance Standards On Social & Environmental Sustainability 22 (Oct. 1,
2013).
   429
         Id.


                                                184
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 207 of 547



MTN Group and MTN Dubai took responsibility for MTN Afghanistan’s conduct and agreed to

prevent MTN Afghanistan from providing material support to terrorists. The breach of those

obligations by MTN Group and MTN Dubai was a key factor in enabling MTN’s support for the

Taliban.

         367.   MTN Group and MTN Dubai agreed to notify MIGA – in writing, delivered in

hard-copy form to MIGA’s headquarters in Washington, D.C. – of any information suggesting a

violation of those requirements. MTN Group and MTN Dubai, not MTN Afghanistan, assumed

responsibility for ensuring that MTN Afghanistan’s practices complied with those requirements.

For example, the prohibition on corrupt payments read as follows: “the Guarantee Holder shall

diligently enforce its rights pursuant to the Loan Agreement and consistent with local law to cause

the Project Enterprise to . . . (h) refrain from . . . engaging in Corrupt Practices.”430 By entering

into the contracts, MTN Group and MTN Dubai communicated to their Washington, D.C.

counterparts that they were taking responsibility for ensuring that MTN Afghanistan would not

materially support terrorism. MTN Group and MTN Dubai further agreed to disclose to MIGA

any such incidents if they ever occurred.

         368.   Rather than comply with those commitments, MTN Group and MTN Dubai

reached out to Washington, D.C. and repeatedly informed MIGA officials there that MTN

Afghanistan was not supporting the Taliban. Those periodic certifications, sent to MIGA’s

headquarters at 1818 H St., were material to MTN’s continued ability to support the Taliban.

Without those inaccurate certifications, MIGA would have, on information and belief, canceled its

guarantees and jeopardized MTN Afghanistan’s entire business. Indeed, MIGA “has identified

corruption as among the greatest obstacles to economic and social development,” and it “leads the


   430
         MIGA, Template Contract §§ 12.1, 12.1(h) (emphasis added).


                                                 185
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 208 of 547



way in mitigating integrity risks” through a zero-tolerance “stance against fraud, corruption, [and]

related misconduct.”431 Due in part to U.S. leadership of (and support for) MIGA, MIGA has

made anticorruption and counterinsurgency an important part of its mission. For that reason, MTN

was able to support the Taliban only by repeatedly misleading MIGA about what it was doing. A

necessary part of that scheme was MTN Group’s and MTN Dubai’s decision to send inaccurate

statements to their Washington, D.C.-based counterparty.

         369.   IFC’s and MIGA’s official alignment with U.S. counterinsurgency objectives was

especially strong in Afghanistan. In 2002, the World Bank’s U.S.-appointed President tied the

Bank’s development financing in Afghanistan to the U.S.-led war on terror, stating: “This is not

an issue of luxury, and it is not an issue of charity. It is an issue of self-interest. I cannot imagine

we have spent billions of dollars on a war to allow it to recur two, three, four years down the

track.”432 Similarly, in 2004, the World Bank published a comprehensive position paper on the

need to establish a “counter-terrorism financing regime in Afghanistan,” observing that “terrorist

financing can have devastating economic and social consequences.”433 As part of “Afghanistan’s

unique circumstances,” the World Bank emphasized the need to control the use of Afghanistan’s

hawala system “in facilitating transnational crime and terrorism.”434

         370.   An IFC Strategy Note for Afghanistan – which MIGA also adopted – likewise

identified the Taliban as a key threat and embraced “the US administration’s recently announced




   431
        MIGA, Integrity, https://www.miga.org/integrity (last visited May 14, 2020).
   432
        Quoted in Amit Baruah, India Prepared To Restore Telecom Network, Hindu (Jan. 21,
2002), 2002 WLNR 15684542.
    433
        Alastair J. McKechnie, Strengthening the Collaborative Process for Building an Effective
Anti-Money Laundering and Counter-Terrorism Financing Regime in Afghanistan 1
(International Bank for Reconstruction & Development 2004).
    434
        Id. at 20.


                                                 186
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 209 of 547



strategy” for addressing “development, political and security linkages” in Afghanistan.435

Consistent with that objective, IFC and MIGA “attest[ed] to the importance of the Bank’s

enhanced supervisory role throughout project execution” in Afghanistan, including

“project-specific security arrangements” and oversight of “security service contractors.”436 One

risk that IFC specifically warned against was the “leakage of funds” to insurgents.437

         371.   269. Those U.S. contacts were importantMTN Group’s decision to solicit funding

from U.S.-based entities – and then to conceal its conduct through communications to the United

States – was important to its scheme. The existence of U.S.-backed financing sent a critical signal

to investors and bolstered the public credibility of MTN’s investmentconduct in Afghanistan. As

MIGA has explained, its financing “play[s] an important role in conflict-affected and fragile

economies” by mitigating the “perceived risks” that commonly deprive projects of access to

capital.351438 Especially in the telecommunications sector, “the presence of MIGA guarantees

[often] makes the difference between a go and a no-go decision for investors concerned about

country risk.”352439 That was nowhere more evident than in Afghanistan, where MIGA’s and

IFC’s involvement supplied needed credibility that allowed MTN to build transmission mastsand

maintain its infrastructure in the face of political uncertainty and terrorism. As a result of IFC’s

and MIGA’s support, MTN Afghanistan’s “[p]rofitability margins [were] higher than expected

despite very real and grave risks, including security threats from insurgent forces.”353440 Without


   435
       International Dev. Assoc. & International Fin. Corp., Interim Strategy Note For Islamic
Rep. of Afghanistan ¶ ii, Report No. 47939-AF (May 5, 2009) (“IFC Strategy Note”).
   436
       Id. ¶¶ 124-25.
   437
       Id. ¶ 126.
   351438
          MIGA Brief, MIGA: Mobilizing Investments, Rebuilding Confidence (Jan. 2015).
   352439
          MIGA Telecommunications Brief, MIGA: Connecting Telecommunications Investments
(Apr. 2013).
   353440
          MIGA Brief, MIGA: Mobilizing Investments, Rebuilding Confidence (Jan. 2015).


                                                187
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 210 of 547



IFC and MIGA financing tied to the United States, MTN would not have been able to build out its

network in Afghanistan and correspondingly provide material support to the Taliban through its

Afghanistan operations.

       372.    MTN’s U.S.-based financing did not exclusively go to expand its operations and

construct new towers. MTN Group also used IFC’s and MIGA’s support to fund infrastructure

and maintenance for MTN Afghanistan’s existing towers, including by funding the security

infrastructure that MTN used both to route its payments to the Taliban and to deactivate its

transmission masts at the Taliban’s request.

       373.    270. MTN Group’s Regional Vice President for Middle East and North Africa

confirmed the importance of such U.S. financing. AfterIn 2009, after MTN obtained the $75

million facility from IFC, its Regional VP stated that “MTN Group places high importance on its

operation in Afghanistan . . . IFC is providing long-term funding, which is a great vote of

confidence for this frontier market. It will enable us to serve the people of Afghanistan by

enhancing network coverage and expanding high-quality services to a greater number of

customers.”354441 That announcement, as much as the actual capital to follow, was critical to

MTN. The World Bank offered a similar analysis. In 2015, it explained that, “With MIGA

guarantee coverage and IFC’s investment and advisory support, MTN has been able to exceed

expectations and reach over five million subscribers, close to a one-third market share.”355442

       374.    271. The central role of the United States in MTN’s conduct. By obtaining

financing from IFC and MIGA, MTN intentionally benefited from an association with the United




   354441
         Press Release, IFC, IFC Invests $75 Million To Expand Mobile Communications Access
In Afghanistan (June 22, 2009), https://ifcextapps.ifc.org/ifcext/pressroom/ifcpressroom.nsf/
1f70cd9a07d692d685256ee1001cdd37/9b9783b665eff8ad852575dd0055abc1.


                                                188
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 211 of 547



States. MTN’s reliance on U.S.-based financing was no coincidence. Given the extreme risks

facing businesses considering investing in 2007-era Afghanistan, U.S.-backed investment

provided vital institutional credibility to MTN Afghanistan and offered needed reassurance to

MTN Group’s shareholders. The signal sent by U.S.-backed investment – in light of the United

States’ position at the head of the global economic order – provided benefits to MTN Group that

financing sourced elsewhere could not have replicated. That is one reason IFC and MIGA are

based in Washington, D.C.: thetheir U.S. location enhanced their ability to “make an investment

more attractive to potential investors and lenders by lowering its overall risk profile.”356443

       272.    From 2007 to 2011, only IFC and MIGA were willing and able to provide the type

of financing that MTN needed. The 2008 financial crisis precipitated a global economic downturn

and significantly constrained the type of financing available to cover investments like the one

MTN made in Afghanistan. On information and belief, given the global liquidity crunch, MTN’s

2009 IFC loan facility and equity investment offered the only substantial financing available to

MTN at the time. IFC’s use of New York banks to provide funding was likewise no coincidence:

New York’s role as the hub of the global credit system – particularly with respect to investments in

risky countries like Afghanistan – made New York financing an important part of supplying

liquidity to MTN’s Afghanistan operations. Simply put, other financing at the scale MTN needed

was unavailable, which led MTN to assume contacts with the United States. And as alleged above,

MTN used those U.S. contacts to finance operations that it structured to funnel material support to

the very insurgents the United States was fighting.


   355442
           World Bank Grp., Afghanistan Country Snapshot at 53 (Oct. 2015), http://documents.
worldbank.org/curated/en/307891467998464206/pdf/100112-WP-PUBLIC-Box393225B-Afgha
nistan-Country-Snapshot.pdf.
    356443
           MIGA Brief, MIGA: Mobilizing Investments, Rebuilding Confidence at 1 (Jan. 2015),
https://www.miga.org/sites/default/files/archive/Documents/conflict.pdf.


                                                 189
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 212 of 547



          375.   IFC and MIGA are both closely tied to the United States, such that companies

seeking out their financing benefit from U.S. contacts. By contracting with IFC and MIGA, MTN

benefited from its affiliation with the United States in the following ways:

   U.S. funding: As the World Bank’s founding members recognized at inception, the World
    Bank’s “success . . . would depend to a large extent on the active contribution to be made by the
    United States.”444 In the years since, the United States has long been the World Bank’s largest
    funder. Consistent with that status, the United States is the largest shareholder in both IFC and
    MIGA, and it possesses the largest share of voting power in each entity. As of 2011, for
    example, the United States owned 24% of IFC’s shares, while the next-largest shareholder
    (Japan) held only 6%. The United States’ outsized voting power, and influence over other
    shareholders, gives it substantial control over both agencies. Neither IFC nor MIGA would
    exist without the institutional and financial support of the United States.

   U.S. headquarters: IFC and MIGA deliberately chose to locate their headquarters in
    Washington, D.C. During the World Bank’s founding negotiations, the American delegation –
    led by Fred Vinson – was “quite adamant about Washington,” which imbued the World Bank
    with the benefits associated with being in the “international diplomatic center of the United
    States.”445 With respect to one lending arm of the World Bank, delegates argued against a D.C.
    headquarters, asserting that the “Bank as an international institution should not be associated
    with the capital of any nation.”446 But the delegates rejected that argument and chose
    Washington, D.C., giving “substantial weight” to the views of the United States as “the
    country in which the Bank is to be located.”447

   U.S. development capital: Washington, D.C. also offers a variety of other benefits to
    recipients of development funds, including MTN: it offers access to a labor pool with unique
    expertise in development finance; close proximity to other development agencies like USAID
    and OPIC; access to U.S. financial institutions; and “ready access to data and material relating
    to the economies of many countries.”448 Those D.C. contacts are what make IFC and MIGA
    such attractive investment partners, and MTN Group knowingly benefited from those contacts
    when it sought out IFC and MIGA backing for MTN Afghanistan.

   U.S. personnel: The president of the World Bank works full-time in Washington, D.C. and
    traditionally has always been nominated by the United States. That “custom,” which has been


    444
        The World Bank / IFC Archives Oral History Program, Interview With Dr. Pieter Lieftinck
2 (Feb. 5, 1987).
    445
        Id.
    446
        International Bank for Reconstruction & Development, Committee on Site (Mar. 14, 1946)
(“Site Committee Report”).
    447
        Id.
    448
        Id.


                                                190
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 213 of 547



    in place for decades, “guarantee[s] . . . American leadership at the World Bank.”449 The World
    Bank President also chairs the Board of Directors of both IFC and MIGA. During the relevant
    period, the World Bank president was a U.S. citizen. The benefits of having U.S.-based
    personnel also extend down to IFC’s and MIGA’s programming, by allowing funding
    recipients to leverage the expertise of both agencies’ U.S.-based staff.

   U.S. leadership: According to a U.S. Treasury Department FY2002 budget justification, U.S.
    support for World Bank financing agencies “provide[s] the United States with strong, effective
    instruments for advancing American interests and values around the world.”450 Those
    institutions have supplied a forum for “[s]ustained and effective American leadership,”451
    including through “day-to-day oversight” of and “close involvement” with MIGA and IFC.452
    IFC and MIGA allow their clients (including MTN) to benefit from that leadership by
    conveying to the market and to other governments that a project is backed by a U.S.-based
    entity. For example, MIGA touts its “status as a member of the World Bank Group” and its
    “relationship with shareholder governments” as a key value it offers, which gives its clients
    “additional leverage in protecting investments.”453

   U.S. values: A final benefit that IFC and MIGA offer their clients like MTN is a public signal
    “ensur[ing] that projects comply with what are considered to be the world’s best social and
    environmental safeguards.”454 One of the key safeguards that animates both agencies’
    financing decisions is anticorruption,455 which reflects their close connection to the United
    States. Indeed, “[t]he U.S. has actively advocated” for “policies and programs to firmly
    establish the imperative of good governance on the international development agenda,”
    through which the U.S. government has convinced IFC and MIGA to put “anti-corruption


    449
          Martin A. Weiss, Selecting The World Bank President, Cong. Research Serv. (Feb. 8,
2019).
    450
        U.S. Dep’t of Treasury, Multilateral Development Banks: Instruments For Advancing
American Interests, Values & Leadership, in Treasury International Programs Budget Justification
Document 115 (July 31, 2001) (“Treasury Budget Justification”); see also U.S. Dep’t of Treasury,
Multilateral Development Banks,
https://home.treasury.gov/policy-issues/international/multilateral-development-banks
(“America’s leadership in [multilateral development banks] ensures that the United States can help
shape the global development agenda, leveraging its investments to ensure effectiveness and
on-the-ground impact.”).
    451
        Id. at 115.
    452
        Id. at 120.
    453
        MIGA, What We Do, https://www.miga.org/what-we-do (last visited May 14, 2020).
    454
        Id.
    455
        See MIGA, Integrity, https://www.miga.org/integrity (last visited May 14, 2020) (“The
World Bank Group has identified corruption as among the greatest obstacles to economic and
social development.”); IFC Combating Fraud & Corruption, https://www.ifc.org/wps/wcm/
connect/Topics_Ext_Content/IFC_External_Corporate_Site/AC_Home (last visited May 14,
2020) (similar).


                                                191
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 214 of 547



   policies in place.”456 Those policies – and the presumption that IFC’s and MIGA’s clients will
   comply with them – offer financial value. By affiliating with IFC and MIGA, MTN Group and
   MTN Dubai signaled to investors, the industry, and other governments that MTN’s
   Afghanistan operations were aligned with U.S. anticorruption values.

         376.    During the time period at issue, no non-U.S.-based financing source could replicate

those benefits for MTN. Nor would the financing have been as valuable to MTN if IFC and MIGA

were located elsewhere and less closely tied to the United States. On information and belief, these

considerations – based on the U.S. contacts that MTN created by obtaining World Bank support –

formed part of MTN Group’s motivation for seeking out financing from IFC and MIGA. But, as

alleged above, MTN Group used those U.S. contacts to finance operations that it structured to

provide material support to the very insurgents the United States was fighting.

         G.      The IRD Defendants

                 1.     IRD Made Protection Payments To The Taliban

         377.    The IRD Defendants consist of several companies responsible for protection

payments that IRD made to the Taliban from at least 2007 until at least 2015. Defendant

International Relief and Development, Inc. is a U.S. government contractor that implemented

USAID-funded development projects in Afghanistan and paid the Taliban to protect those

projects. After IRD rebranded as Blumont in January 2016, Blumont, Inc. and Blumont Global

Development, Inc. assumed IRD’s liabilities and absorbed some or all of its Afghanistan contracts.

In this section, Plaintiffs use “IRD” to refer to conduct implemented by International Relief and

Development, Inc. for which the two Blumont Defendants are also liable.

         378.    IRD was by far the largest recipient of Afghanistan-related “cooperative

agreements” from USAID, which are a type of agreement in which the implementer is afforded

greater operational flexibility – subject to less day-to-day oversight from USAID – than in a


   456
         Treasury Budget Justification at 119.


                                                 192
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 215 of 547



traditional contract. From 2002 until 2013, IRD received $895 million in USAID cooperative

agreements for work implemented in Afghanistan. The second-largest recipient of such

agreements during that period obtained $279 million in contracts.

         379.   IRD is nominally a non-profit entity. But during the relevant timeframe, IRD paid

its employees – both managers and rank-and-file – far more than comparable non-profits in

Afghanistan. Six-figure salaries were the norm, with higher-level managers earning $500,000 or

more per year. For example, IRD’s founder in 2013 “was slated to receive $690,000 in

compensation, plus a $900,000 contribution to his retirement account,” while his wife “received

$1.1 million in compensation.”457 According to a former State Department official who worked

alongside IRD, it was a “nonprofit in name only.”458 In reality, the official explained, IRD’s

founders “built an organization designed to get USAID money.”459 From 2007 to 2013, IRD

reported revenues of more than $3 billion.

         380.   IRD implemented multiple government contracts in Afghanistan during the

relevant timeframe. Those contracts include, but are not limited to:

         a.     2006 HRLS Program: In March 2006, USAID awarded IRD task order number
                306-M-00-06-00505-00 to implement its Human Resources and Logistical Support
                (“HRLS”) program in Afghanistan. The task order, as modified, covered 5 years
                and was valued at $84 million.

         b.     2007 Strategic Provincial Roads: In November 2007, USAID awarded IRD a
                4-year cooperative agreement, via agreement number 306-A-00-08-00509-00, to
                implement its Strategic Provincial Road – Southern & Eastern Afghanistan
                program (“SPR”). The project had a 4-year term and was originally valued at $400
                million, which USAID later increased to $498 million.


   457
        Scott Higham & Steven Rich, USAID Suspends IRD, Its Largest Nonprofit Contractor In
Iraq & Afghanistan, Wash. Post (Jan. 26, 2015). IRD’s Board later objected to those amounts in
light of an ongoing USAID investigation and demanded that they return some of it. See id.
    458
        Scott Higham et al., Doing Well By Doing Good: The High Price Of Working In War
Zones, Wash. Post (May 4, 2014).
    459
        Id.


                                               193
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 216 of 547



       c.      2008 AVIPA Program: In September 2008, USAID awarded IRD a 4.5-year
               cooperative agreement, via agreement number 306-DFD-A-00-08-00304-00, to
               implement the Afghanistan Vouchers for Increased Production in Agriculture
               (“AVIPA”) program. The contract was initially funded at $33 million, but the
               value later increased to $470 million.

       c.      2011 EQUALS Program: In April 2011, USAID awarded IRD a 5-year contract,
               via contract number 306-C-00-11-00512-00, to implement its Engineering, Quality
               Assurance and Logistical Support (“EQUALS”) program. The contract was
               originally valued at $97 million but later increased to $126 million.

       d.      2011 S-Rad Program: In August 2011, USAID awarded IRD a 1-year cooperative
               agreement, via agreement number 306-A-00-11-00525-00, to implement the
               Southern Regional Agricultural Development (“S-RAD”) program in Afghanistan.
               The agreement was valued at nearly $70 million.

       e.      2011 ACAP II Program: In September 2011, USAID awarded IRD a 3-year
               cooperative agreement, via agreement number 306-A-00-11-00533-00, to
               implement the Afghan Civilian Assistance Program II (“ACAP II”) in Afghanistan.
               The agreement was valued at $77 million.

       f.      2013 KFZ Program: In July 2013, USAID awarded IRD a 3-year cooperative
               agreement, via agreement number AID-306-A-13-00008, to implement the
               Kandahar Food Zone (“KFZ”) program. The agreement was initially valued at $18
               million and later increased to $45 million.

       381.    From at least 2007 through at least 2015, IRD maintained a general policy of

paying the Taliban to secure its projects in Taliban-controlled or -influenced regions. That policy

applied to each of the contracts IRD implemented in Afghanistan. Some indications of that policy

include:

   Industry practice: According to more than 10 confidential witnesses, including former U.S.
    government officials, academic and other experts, and industry participants, protection
    payments to the Taliban were pervasive and routine among USAID contractors operating in
    Afghanistan. IRD’s payments alleged below are not mere isolated incidents; they are
    examples of the industry playbook that was almost uniformly followed by American
    development companies operating in Taliban areas of Afghanistan.

   Office discussions: In or about 2009, employees at IRD’s Kabul offices frequently discussed
    protection payments to the Taliban. The prevailing understanding among many employees
    was that IRD was paying the Taliban – either directly or through subcontractors – to secure
    their projects in Taliban-controlled areas. Those discussions occurred out in the open and
    contributed to a mindset among IRD staffers that the only feasible way to implement in Taliban


                                               194
       Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 217 of 547



    areas was to make protection payments to the insurgents who would otherwise threaten the
    projects.

   M&E reviews: Multiple M&E employees evaluating IRD’s projects collected evidence of
    IRD’s protection-payment policy. The evidence, which included conversations with IRD
    project staff in the field, indicated that IRD maintained a practice of buying the Taliban’s
    support for its projects. For example, on one occasion, an M&E auditor presented evidence to
    IRD management in Kabul that an IRD subcontractor had been paying the Taliban in
    Kandahar. In response, IRD employees confirmed their awareness of the practice but justified
    it as a necessary cost of completing IRD’s work in insurgent-controlled areas.

   Lack of financial controls: IRD also avoided placing rigorous controls on what its
    subcontractors could do with IRD’s money. That was designed (in part) to permit IRD’s
    subcontractors to make protection payments while also insulating IRD managers from the
    details. IRD’s sole emphasis in designing its internal controls was to verify that it met its “burn
    rate” – that is, confirming that IRD had fully spent all of the money it had been allocated. IRD
    made no effort to trace where its money was actually going and rebuffed efforts to put in place
    controls that would have exposed its practice of authorizing protection payments.

        382.    IRD’s payments were consistent with USAID implementers’ standard operating

practice on projects with comparable funding profiles, security risks, and geographical coverage.

See supra ¶¶ 63, 72-94. That practice was especially prevalent among the larger development

contractors in Afghanistan: the biggest contractors faced the highest security risks, and the highest

profit incentive, which motivated them to buy off the Taliban almost universally. In following that

standard practice, IRD made payments that were, on information and belief, worth at least 20 to 40

percent of its contracts’ value. See supra ¶ 92. As a result, across its contracts, IRD made

payments to the Taliban worth at least several million dollars.

        383.    IRD financially supported the Taliban both through payments it negotiated itself

and through payments it funneled through its subcontractors. See supra ¶¶ 84-93. In the latter

circumstance, IRD actively participated in its subcontractors’ conduct by (among other things)

approving the charges for the protection payments and authorizing their reimbursement. See supra

¶¶ 95-96. In all cases, IRD knew (or recklessly disregarded) that its money was funding attacks on

U.S. personnel in Afghanistan. See supra Part III.A-B.


                                                  195
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 218 of 547



       384.    The AVIPA program offers a good illustration of IRD’s general practice. That

program focused on agricultural projects in Helmand and Kandahar, which are two historical

Taliban strongholds where protection payments were the norm. See supra ¶ 148. IRD ran that

project out of an office in Lashkar Gar, in Helmand Province. There, IRD employees considered it

common knowledge that IRD was paying the Taliban as a way to protect its projects out in the

field. Those payments occurred in part through IRD subcontractors purchasing “security” from

Taliban insurgents near the village of Marjah. On one occasion, in or around 2010-2011, an IRD

subcontractor explained directly to an IRD employee in Lashkar Gar that the subcontractor’s bills

were more expensive than projected because the subcontractor was directing part of its budget to

the Taliban. IRD did not instruct the subcontractor to stop.

       385.    IRD employees implementing the AVIPA program knew the Taliban was receiving

IRD’s money and materials. AVIPA included one program in which IRD distributed cash,

fertilizer, and seeds to Afghan farmers. IRD’s project team knew that both its money and its

agricultural products were reaching the Taliban. With the cash, IRD often paid local Afghan

villagers without checking their identification (as required) or doing any other diligence, knowing

that Taliban members were among the recipients. As for the agricultural products, IRD discovered

that its fertilizer and seeds were also funding the Taliban; individual Taliban members were

obtaining both products from IRD and monetizing them on the black market. One IRD employee

at Lashkar Gar, upon discovering this, reported it to IRD management and urged IRD to shut down

the program. IRD refused and instructed the employee to continue implementing as before – no

matter whom IRD’s resources were benefiting.

       386.    According to one estimate by an M&E employee tasked with evaluating the

AVIPA program, roughly 20% of the people that IRD distributed assistance to were Taliban




                                               196
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 219 of 547



members. When the M&E employee alerted IRD managers to the problem and urged them to put

in place controls to prevent this from occurring, the employee was ignored.

       387.    On one occasion, in or about 2011, IRD was forced to (belatedly) fire one of its

local employees in Helmand who was working on the AVIPA program, after the U.S. Marine

Corps intercepted communications between the employee and the Taliban in the area.

       388.    The SPR program was similar. IRD’s offices in Kabul – which were on a luxurious

block in Kabul known as “IRD street” – hosted frequent employee discussions about the best way

for IRD to implement the SPR program in the face of Taliban threats. That program, which was

designed to build tertiary roads in many districts (including several under Taliban control or

influence), entailed regular IRD payments to the Taliban to provide “security.” Those payments

took two forms: (1) cash payments to Taliban representatives, and (2) the retention of

Taliban-owned local subcontractors to perform the work. Project staffers on the SPR project

spoke openly about the challenges posed by insurgents and the financial strategies that IRD used to

obtain Taliban “permission” to proceed with its work.

       389.    In or about late 2010, one IRD construction subcontractor working on the SPR

project in Laghman Province knowingly hired Taliban guards directly onto its payroll for a fee of

roughly $70,000 for seven months of work. The subcontractor openly admitted to the payments

and justified them through a simple cost-benefit analysis. In the subcontractor’s recollection, the

Taliban-sourced security guards cost only $10,000 per month, whereas it would have cost roughly

double that amount to hire non-Taliban security guards for the construction site.

       390.    The KFZ program provides another example of IRD’s policy. That program

involved work in Kandahar – a Taliban stronghold – and entailed routine payments from IRD to

the Taliban. On one occasion in or about 2014, an M&E consultant evaluating the project met with




                                               197
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 220 of 547



IRD’s principal subcontractor to discuss its bills. The M&E consultant had observed that the

quality of materials used on the project was substandard and did not match those disclosed on the

project’s original Bill of Quantity. When pressed for an explanation, the subcontractor explained

that it had to spend between 10-20% of its budget bribing the Taliban, which left insufficient

money remaining in the budget to meet the project specifications. When the consultant passed that

explanation along to IRD managers in Kabul, IRD confirmed its awareness of the practice. The

IRD managers justified the subcontractor’s actions by stating its belief that it needed to pay the

Taliban to secure “permission” to work in an area like Kandahar.

         391.   Task Force 2010 collected evidence documenting IRD’s practice of paying money

to insurgents on these and other projects. In the course of performing a systemic analysis of

contracting corruption and its link to terrorist finance, Task Force 2010 auditors discovered that

IRD’s protection payments were especially pronounced. In or about 2011, Task Force 2010

performed an audit, drawing on U.S. intelligence reporting, that confirmed IRD’s role in financing

the insurgency in connection with the contracts identified above.

         392.   IRD was especially aware of protection payments’ consequences, due to similar

work it performed in Iraq. In Iraq, IRD implemented a USAID cash-for-work program –

comparable to the AVIPA program in Afghanistan – in insurgent-controlled areas. There, IRD

likewise paid insurgents, often through a “complex web of contractors and subcontractors.”460

According to a U.S. Army Colonel who worked alongside IRD in Iraq, IRD’s corrupt payments –

including “‘protection’ bribes” – were “feeding the insurgents’ ability to continue to resupply and

fight against us.” As a former U.S. Ambassador explained, “We were losing soldiers,” and IRD




   460
      Luke Mogelson, Aiding The Insurgency, The Nation (May 12, 2010) (“Aiding The
Insurgency”).


                                                198
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 221 of 547



was implementing “a program that, I believe, contributed to this.”461 Ultimately, IRD’s “money

was going to the militias” and “buy[ing] weapons and ammunition to use against us.”462

         393.   These accusations against IRD appeared in a highly publicized 2010 article in the

Nation. IRD was aware of the article and, on information and belief, spoke to the reporter before

its publication. Despite the article, IRD continued to employ the same practices of financing the

terrorists who were attacking Americans in Afghanistan.

                2.     IRD’s Protection Payments Comport With Its Other Conduct In
                       Afghanistan

         394.   IRD’s protection payments reflected a system of deficient internal controls that also

permitted related misconduct. IRD’s deficient controls sprang from IRD’s overriding concern for

its own revenues. On the SPR project, for example, IRD spent less than half of the project money

on actual road construction. The remainder went to “security” costs, “community development”

costs, and IRD’s profits. The result, the Washington Post reported, was “vast sums of money . . .

being squandered” on IRD’s projects.463 IRD managers were obsessed with the company’s “burn

rate”: the measure of how quickly and fully IRD spent the money USAID had allocated to it,

which IRD viewed as the key to obtaining additional funding. In essence, the faster IRD spent the

money (even if on undisclosed protection payments to the Taliban), the more total money it would

receive from the U.S. government.

         395.   The Wall Street Journal reported that, according to former IRD workers on the SPR

project, “IRD staff were falsifying reports and exaggerating the impact of the development



   461
        Id.
   462
        Scott Higham et al., Doing Well By Doing Good: The High Price Of Working In War
Zones, Wash. Post (May 4, 2014).
    463
        Scott Higham & Steven Rich, USAID Suspends IRD, Its Largest Nonprofit Contractor In
Iraq & Afghanistan, Wash. Post (Jan. 26, 2015).


                                                199
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 222 of 547



projects.”464 That was consistent with IRD’s longstanding practice of creating inaccurate reports

on its projects. On the AVIPA project, for example, IRD officials routinely suppressed

unfavorable facts and encouraged its employees to “paint a rosy picture” for USAID. And when

M&E employees raised concerns about IRD handing out cash to Taliban members, IRD dismissed

those concerns and authorized distributions based on forged or duplicate invoices. In doing so,

IRD remained true to the principles it followed in Iraq. There, as in Afghanistan, IRD paid “militia

members” based on falsified “time sheets” that “made no pretense of truth.”465

         396.   Throughout, IRD developed a reputation in Afghanistan development circles for

“serious managerial, technical and oversight deficiencies.”466 Its projects were routinely plagued

by missing money, unauthorized expenditures, and a near-total lack of accountability on the

ground. In one typical example that captures IRD’s work in Afghanistan, IRD was unable to

locate any of the expensive tractors it had purchased with USAID money and supposedly

distributed to Afghan farmers. As SIGAR succinctly observed, “All 69 tractors that IRD

distributed under [the] USAID contract for AVIPA-Plus program are missing.”467

         397.   On January 26, 2015, USAID suspended IRD from receiving federal contracts

based on an administrative finding that IRD had engaged in a “consistent pattern of mischarging

the United States Government.”468 The suspension finding also documented IRD’s “systemic




   464
        Dion Nissenbaum, Roads to Nowhere: Program to Win Over Afghans Fails, Wall St. J.
(Feb. 10, 2012).
    465
        Aiding The Insurgency.
    466
        Scott Higham et. al, Doing Well By Doing Good: The High Price Of Working In War
Zones, Wash. Post (May 4, 2014).
    467
        Tweet by @SIGARHQ (Jun. 27, 2013),
https://twitter.com/SIGARHQ/status/350327739468886019?s=20.
    468
        Memorandum from K. Stohs to A. Djahanbani, Recommendation Of Suspension Of
International Relief & Development (IRD) at 4 (Jan. 26, 2015).


                                                200
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 223 of 547



problems with financial management and controls.”469 On April 13, 2015, USAID observed that

IRD had responded with “sweeping changes,” including by dissolving its Board of Directors,

separating its CEO, and putting in place a reorganization plan that would ultimately lead to IRD’s

rebranding as Blumont.470 Despite those changes, USAID continued the suspension.

         398.   On August 3, 2015, a court in this District preliminarily enjoined the USAID

suspension order, finding it procedurally deficient.471 The court did not rule on the underlying

evidence substantiating USAID’s findings about IRD. On September 25, 2015, USAID

administratively settled with IRD, based in large part on “some improvements in IRD’s

management and financial controls” that the company implemented after June 2015.472

         399.   In the midst of the USAID suspension proceedings, more than six senior IRD

officials resigned, including its CFO, General Counsel, and Chief Administrative Officer.

         400.   On August 16, 2016, IRD’s director of contracts in Afghanistan was sentenced to

46 months in prison “for his role in a bribery scheme” concerning an IRD “program in

Afghanistan.”473 As part of a guilty plea, he admitted that he “solicited and received a $51,000

bribe” from an Afghan subcontractor seeking to work with IRD. He further “attempted to conceal

the bribe proceeds by conspiring with others to . . . circumvent the financial institutions’

mandatory cash reporting requirements.”474


   469
       Id.
   470
       Memorandum from K. Stohs to A. Djahanbani, Recommendation For The Continued
Suspension of International Relief And Development, Inc. et al. at 1 (Apr. 13, 2015).
   471
       Order, International Relief & Dev., Inc. v. USAID, No. 15-cv-854-RCL (D.D.C. Aug. 3,
2015) (Dkt. 35).
   472
       Ltr. from C. White to IRD, Notice Of Intent To Enter Into An Administrative Agreement
With IRD & Its Affiliates (Sep. 25, 2015).
   473
       Press Release, U.S. Dep’t of Justice, Former Employee of U.S. Contractor In Afghanistan
Sentenced On Bribery & Structuring Conspiracy Charges (Feb. 16, 2016).
   474
       Id.


                                                201
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 224 of 547



       H.      The Chemonics Defendant

       401.    Chemonics made protection payments to the Taliban from at least 2006 until at

least 2015. During the relevant timeframe, Chemonics was one of the largest recipients of USAID

contract money in Afghanistan. As of 2013, Chemonics had received $822 million in contracts –

the third largest overall, behind only the LBG/BV Joint Venture and DAI.

       402.    Chemonics implemented multiple government contracts in Afghanistan during the

relevant timeframe. Those contracts include, but are not limited to:

       a.      2003 RAMP Project: In July 2003, USAID awarded Chemonics a 3-year contract,
               via contract number 306-C-00-03-00502-00, to implement USAID’s Rebuilding
               Agricultural Markets Program (“RAMP”). The contract was valued at $153.4
               million.

       b.      2005 ALP/S Project: In February 2005, USAID awarded Chemonics a 4.5 year (as
               modified) contract, via contract number 306-M-00-05-00516-00, to implement
               USAID’s Alternative Livelihoods Program/Southern Region (“ALP/S”). The
               contract, as later modified by USAID, was valued at $166 million.

       c.      2006 ASAP Project: In November 2006, USAID awarded Chemonics a 5-year
               contract, via contract number 306-C-00-07-00501-00, to implement the
               Accelerated Sustainable Agriculture Program (“ASAP”) in Afghanistan. The
               contract was valued at $62 million, which USAID later increased to $133 million.

       d.      2009 ASI Program: In June 2009, USAID awarded Chemonics a 3-year contract,
               via contract number 306-DOT-I-02-08-00033-00, to implement the Afghanistan
               Stabilization Initiative (“ASI”) program. The contract was initially valued at $160
               million, which USAID later decreased to $120 million.

       e.      2010 RAMP-UP South Program: In June 2010, USAID awarded Chemonics a 3.75
               year contract, via contract number 306-C-00-10005-27, to implement USAID’s
               Regional Afghan Municipalities Program for Urban Populations (“RAMP-UP”)
               program in southern Afghanistan. The contract was valued at $101 million.

       g.      2013 RADP-S Program: In October 2013, USAID awarded Chemonics a 4-year
               contract, via contact number 306-C-13-00018, to implement USAID’s Regional
               Agricultural Development Program (“RADP-S”) in southern Afghanistan. The
               contract, as modified, was valued at $109 million.

       h.      2014 RADP-W Program: In August 2014, USAID awarded Chemonics a 5-year
               contract, via contract number 306-C-14-00007, to implement USAID’s Regional




                                               202
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 225 of 547



                  Agricultural Development Program (“RADP-W”) in western Afghanistan. The
                  contract was valued at $70 million.

          403.    From at least 2006 through at least 2015, Chemonics maintained a general policy of

paying the Taliban to secure its projects in Taliban-controlled or –influenced regions. That policy

applied to each of the contracts Chemonics implemented in Afghanistan. Some indications of that

policy include:

   Industry practice: According to more than 10 confidential witnesses, including former U.S.
    government officials, academic and other experts, and industry participants, protection
    payments to the Taliban were pervasive and routine among USAID contractors operating in
    Afghanistan. Chemonics’s payments alleged below are not mere isolated incidents; they are
    examples of the industry playbook that was almost uniformly followed by American
    development companies operating in Taliban areas of Afghanistan.

   Operational geography: Chemonics operated extensively in Kandahar, Helmand, and Herat
    Provinces, among others, which were under near-total Taliban control. The characteristics of
    these provinces encouraged companies implementing high-value projects to pay the Taliban.
    For example, in Kandahar, the local Taliban commanders maintained a policy of threatening
    development projects unless they “registered” with the Taliban and “pa[id] our tax.” As for
    Helmand, given the Taliban’s stranglehold on the area, virtually any development project there
    “almost certainly involve[d] massive payments to the insurgents.”475 Herat was similar:
    interviews with industry participants and Taliban commanders in both Helmand and Herat
    “indicate a consensus that it has become impossible to execute government or internationally
    sponsored development projects without payments that end up in Taliban coffers.”476

   Project type: Chemonics focused on agricultural and stabilization projects, which both were
    especially potent sources of insurgent finance.477 Agriculture projects by necessity required
    travel to remote, rural areas – virtually always under Taliban control – and entailed payments
    both to travel to the project sites and to protect workers in the field. For example, Chemonics
    implemented the ASI project in the Taliban-controlled southern provinces, and its practice was
    similar to the one employed by DAI – which implemented the same project in the East and paid
    protection money to the Taliban there. See supra ¶ 187.



    475
        Jean MacKenzie, Watershed Of Waste: Afghanistan’s Kajaki Dam & USAID, GlobalPost
(Oct. 11, 2011).
    476
        Economic Impediments at 80.
    477
        See, e.g., Stabilization Lessons at 65 (“a substantial percentage of expenditures [were]
diverted to insurgent groups,” including through “USAID implementing partners, or their private
security contractors, . . . paying ‘taxes’ in exchange for the ability to access project sites and
implement projects without facing attacks”).


                                                 203
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 226 of 547



   Lack of financial controls: Chemonics became one of USAID’s largest contractors in
    Afghanistan due to its “ability to cut corners and manipulate figures.”478 Chemonics’s lack of
    financial controls – as with the other Defendants – enabled money to flow to insurgents with
    little oversight. For example, on the ASI-South Program alone, a SIGAR audit found more
    than $2 million in Chemonics expenditures that were “not supported by sufficient
    documentation to allow [auditors] to determine their accuracy and allowability.” Such
    unexplained expenditures, on a project implemented in a Taliban heartland, are a strong
    indication of protection payments.

          404.   Chemonics’s payments were consistent with USAID implementers’ standard

operating practice on projects with comparable funding profiles, security risks, and geographical

coverage. See supra ¶¶ 63, 72-94. That practice was especially prevalent among the largest

development contractors in Afghanistan: the biggest contractors faced the highest security risks,

and the highest profit incentive, which motivated them to buy off the Taliban almost universally.

In following that standard practice, Chemonics made payments that were, on information and

belief, worth at least 20 to 40 percent of its contracts’ value. See supra ¶ 92. As a result, across its

contracts, Chemonics made payments to the Taliban worth at least several million dollars.

          405.   Chemonics financially supported the Taliban both through payments it negotiated

itself and through payments it funneled through its subcontractors. See supra ¶¶ 84-93. In the

latter circumstance, Chemonics actively participated in its subcontractors’ conduct by (among

other things) approving the charges for the protection payments and authorizing their

reimbursement. See supra ¶¶ 95-96. In all cases, Chemonics knew (or recklessly disregarded) that

its money was funding attacks on U.S. personnel in Afghanistan. See supra Part III.A-B.

          406.   The RAMP and ALP/S projects offer good illustrations of Chemonics’s standard

practice. Beginning in 2004, Chemonics hired USPI as its principal security provider on those (and


    478
       Conor Keane, US Nation-Building In Afghanistan 121 (Routledge 2016); see also, e.g.,
USAID OIG, Audit Of USAID/Afghanistan’s Afghanistan Stabilization Initiative For The
Southern Region, Report No. F-306-12-001-P at 2 (Nov. 13, 2011) (“Chemonics reported planned
accomplishments instead of reporting actual results to USAID/Afghanistan, significantly
overstating its actual accomplishments.”).


                                                  204
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 227 of 547



other) projects. Chemonics’s motivation for hiring USPI was financial: USPI was the cheapest

security option – because it paid off (rather than fighting) insurgents – and Chemonics thought the

prices quoted by higher-caliber competitors were too expensive. USPI soon became embedded in

Chemonics’s operations throughout Afghanistan, including in Kandahar, Helmand, Kabul, and

Zabul. Chemonics even adopted a policy requiring that all employees travel with a USPI escort.

Examples included USPI-escorted trips along the Kabul-Kandahar highway, visits to LBG

construction sites in Zabul, and travel in and around the Kajaki Dam in Helmand.

       407.    During this time, in Taliban-controlled or –influenced areas, USPI regularly paid

the Taliban – either through cash payments or by sourcing its guards directly from local Taliban

warlords. See supra ¶¶ 255-263. Multiple USPI employees have admitted to that practice, see

supra ¶¶ 261, 263, and USPI was widely known in Afghanistan for its protection payments. In

keeping with its standard practice, USPI bought security for Chemonics using the same techniques

it used for LBG, Black & Veatch, and DAI.

       408.    Chemonics knew that USPI was paying the Taliban on Chemonics’s behalf. A

senior Chemonics official specifically understood that USPI was able to provide security so

cheaply because it bought the loyalty of the local warlords in the areas in which it operated.

Through conversations with USPI employees and first-hand experiences traveling with USPI

convoys, the Chemonics official observed that USPI’s practices were enabling local militia

commanders responsible for violence in the regions in which Chemonics operated. In some areas,

including certain northern provinces, this meant that USPI was financing armed criminal militias

with their own independent agendas. In the southern areas where Chemonics’s work was

concentrated, however, it meant financing the Taliban.




                                                205
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 228 of 547



       409.    On one occasion, in or about 2005, a senior Chemonics employee objected to

USPI’s practices and refused to continue work in Helmand so long as Chemonics remained

affiliated with USPI. At the same time, the Chemonics employee also suggested that the security

situation had deteriorated so much in Helmand that Chemonics should postpone its work until it

could replace USPI and find a better way to provide security for the projects. Chemonics ignored

the employee’s objections and fired the employee shortly thereafter.

       410.    Chemonics did not make payments solely through USPI. As another example, it

also paid protection money to secure its work on the ASI and RAMP-UP South projects. In

connection with those projects, Chemonics leased a compound in Kandahar from General Sherzai,

a notorious insurgent-affiliated warlord whose role in Kandahar was similar to General Wahab’s in

Kunar. See supra ¶¶ 235-237. General Sherzai was not a military officer; he was a well-known

insurgent fundraiser and crime lord. Companies that hired General Sherzai did so in part as a way

of buying peace with the Taliban. His relationship to the Taliban was apparent from his living

quarters: he lived in an expensive house, with no security, in the heart of a Taliban-controlled area

– and yet was never attacked. For that reason, one Chemonics employee confronted the

Chemonics Chief of Party in or about 2010 and objected to Chemonics’s practice of paying

General Sherzai for security. In response, the Chief of Party dismissed the concerns and explained

that Sherzai was the cheapest, most effective way to protect Chemonics’s workers.

       411.    As with the other Defendants, Chemonics’s payments sprang from an internal

culture in Afghanistan that emphasized making money rather than effective development. Much

like IRD, Chemonics’s primary objective was to maintain a high “burn rate” – simply spending as

much money as possible, so that it could justify even higher awards on the next project. This

emphasis led to Chemonics management pressuring employees to manipulate reports to USAID to




                                                206
       Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 229 of 547



show progress when none existed; to Chemonics employees recording more work hours than had

actually occurred on projects; and to subcontractors inventing “ghost” workers that Chemonics

knowingly reimbursed. As a result, Chemonics’s Afghanistan work was immensely profitable,

with its middle- and upper-level managers receiving large six-figure salaries and bonuses on top.

That emphasis on maximizing profits, as with the other Defendants, also led it to knowingly make

and approve payments to the Taliban to secure its projects in Afghanistan.

V.       THE TALIBAN, WITH SUBSTANTIAL SUPPORT FROM AL-QAEDA, USED
         DEFENDANTS’ RESOURCES TO COMMIT TERRORIST ATTACKS THAT
         KILLED AND INJURED AMERICANS IN AFGHANISTAN

         A.     The Taliban Was Part Of A Terrorist Syndicate That Waged A Deadly
                Insurgency Against Americans In Afghanistan

         412.   273. After the United States-led overthrow of the Taliban-controlled government in

2001, terrorists repeatedly attacked American service members and civilians there. As alleged

above, Defendants financed those attacks. See supra Parts II-IVDefendants’ payments supported

acts of international terrorism that killed and injured Plaintiffs. In this section, Plaintiffs identify

the terrorist groups, subgroups, and partnerships responsible for the specific attacks that killed and

injured them. Each worked in concert and shared resources, personnel, and operational plans.

Given such coordination, a former CIA official and senior White House antiterrorism advisor –

representing the U.S. government’s consensus view – called the resulting terrorist superstructure a

“syndicate,” composed of al-Qaeda, the Taliban, and several other allied FTOs.357479 In

fact,Osama bin Laden himself conceived of al-Qaeda as the leader of a broaderterrorist coalition of

terrorists, including the Taliban, across Pakistan and Afghanistan.358480


     357479
           Bruce Riedel, Deadly Embrace: Pakistan, America, And The Future Of The Global Jihad
at 1 (Brookings Inst. Press 2d ed. 2011) (“Riedel, Deadly Embrace”).
    358480
           See Bill Roggio and& Thomas Joscelyn, The al Qaeda – Taliban Connection, Weekly
Standard (Jul.July 4, 2011) (“The al Qaeda – Taliban Connection”), archived at
https://www.washingtonexaminer.com/weekly-standard/the-al-qaeda-taliban-connection.


                                                  207
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 230 of 547



       413.    274. Due to the mutually reinforcing ties between the Taliban and al-Qaeda in

Afghanistan, support for the one benefited the other. Defendants’ protection payments to the

Taliban thus had crosscutting effects: they enabled wide-ranging terrorist attacks against

Americans in Afghanistan, executed mostly by the Taliban but supported by (and sometimes

jointly committed with) al-Qaeda and the other components of the overarching syndicate.

       414.    275. Each of the terrorist entities below used indiscriminate violence against

American service members andarmed forces members serving as part of Operation Enduring

Freedom or the ISAF, as well as civilians, to achieve political ends. Their primary goal was to

intimidate and coerce the U.S. government (and the governments in other Coalition countries) to

withdraw Coalition personnel from Afghanistan, and to affect the conduct of those governments

by mass destruction, assassination, and kidnapping. The terrorists also sought to intimidate the

newly elected (and U.S.-backed) recognized government of Afghanistan. And the insurgency also

used violence to intimidate and coerce the civilian population of Afghanistan to abide by a severe

form of Islamic Sharia law.

       415.    276. At all relevant times, Defendants knew that the entities below were terrorist

organizations targeting both American service members and American and Afghan civilians.

They knew this not only because it was common knowledge in Afghanistan – a prevailing

understanding of which Defendants orand their agents were aware – but also because it was

reported by both the U.S. government and the Western press. See supra Parts I, III.B, III.C. One

notorious example of this is the Taliban’s role in enabling the 9/11 attacks by harboring Osama bin

Laden and other al-Qaeda terrorists.

       416.    277. None of the terrorist entities identified below adhered to the Geneva

Conventions or the laws of war. Among other violations, they refused to wear uniforms or




                                               208
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 231 of 547



otherwise distinguish themselves from civilians; they intentionally slaughtered civilians; and they

used indiscriminate weapons. None was associated with a recognized government. And none was

waging a civil war, nor did any have a legitimate claim to sovereignty over Afghan territory.

                1.     The Taliban

         417.   278. The Taliban is a Sunni Islamic terrorist organization composed originally of

former mujahideen fighters who had expelled the Soviet Union from Afghanistan. In July 2002,

President George W. Bush amended Executive Order 13224 to designate the Taliban and its leader

Mohammed Omar as Specially Designated Global Terrorists.359481 In doing so, President Bush

terminated President Clinton’s Executive Order 13129, which had observed that the Taliban had

“de facto control over the territory of Afghanistan,”482 finding that the situation “has been

significantly altered given the success of the military campaign in Afghanistan.”483 President

Bush found that the Taliban’s designation was necessary to guard against “grave acts of terrorism

and threats of terrorism committed by foreign terrorists.”484

         279.   The U.S. military quickly toppled the Taliban-led government after launching

         418.   Even before that designation, which followed the September 11 attacks and the

beginning of Operation Enduring Freedom. See supra Part I. In May 2003, the United States

declared an end to major combat operations in Afghanistan. Afghanistan ratified a new

Constitution in December 2003, and the Taliban was not invited to participate in the new

government., the U.S. government considered the Taliban a terrorist group and never recognized it

as the government of Afghanistan. See supra Part I. Pakistan, Saudi Arabia, and the United Arab



   359481
          See Exec. Order No. 13268,13,268, 67 Fed. Reg. 4475144,751 (July 2,3, 2002).
   482
       Exec. Order No. 13,129, 64 Fed. Reg. 36,759, 36,760 (July 7, 1999).
   483
       Exec. Order No. 13,268, 67 Fed. Reg. 44,751 (July 3, 2002).
   484
       Id.


                                                209
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 232 of 547



Emirates alone recognized the Taliban as the government following its capture of Kabul in 1996;

no other country followed suit.

          419.   Following its capture of Kabul, the Taliban continued to focus on terrorism and

imposing strict Sharia law, rather than rebuilding the country. As an Assistant Secretary of State

for South Asian Affairs testified, the Taliban demonstrated “no desire to provide even the most

rudimentary health, education, or other social services expected of any government. Instead, they

have chosen to devote their resources to waging war on the Afghan people, and exporting

instability to their neighbors.”485

          420.   After 1996, the government of President Rabbani retained Afghanistan’s seat at the

United Nations, despite repeated attempts by the Taliban to gain U.N. recognition. The United

States opposed the Taliban’s attempts to gain recognition from the United Nations.

          421.   Within weeks of the September 11 attacks, the United Arab Emirates and Saudi

Arabia severed diplomatic relations with the Taliban. Shortly thereafter, the U.S. military

launched Operation Enduring Freedom and quickly expelled the Taliban from much of

Afghanistan. See supra Part I. By November 2001, Pakistan withdrew its diplomatic recognition

of the Taliban, leaving the Taliban with no international recognition.

          422.   Around the same time, in November 2001, the United Nations met in Bonn,

Germany to discuss the future of Afghanistan. The Bonn Conference included delegates from

multiple Afghan groups, but not the Taliban. The delegates agreed to an interim government led

by Hamid Karzai and called for international peacekeepers to provide security.




    485
       Afghanistan’s Humanitarian Crisis: Is Enough Aid Reaching Afghanistan?: Hr’g Before
the U.S. Senate Committee On Foreign Relations, Subcomm. On Near East & South Asian
Affairs, S. Hr’g 107-235, at 18 (Oct. 10, 2001) (statement of Christina Rocca, Asst. Sec’y, South
Asia, Dep’t of State).


                                                210
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 233 of 547



         423.   The United States recognized the interim government in Afghanistan on December

22, 2001. It re-opened the American Embassy in Kabul on January 17, 2002.

         424.   Hamid Karzai was elected President of the Afghan Transitional Administration in

June 2002 by the loya jirga, a traditional Afghan assembly of tribal leaders, which did not include

any members of the Taliban. President Karzai addressed the U.N. General Assembly as the

President of Afghanistan in September 2002. In December 2002, the U.N. Security Council

recognized “the Transitional Administration as the sole legitimate Government of Afghanistan,

pending democratic elections in 2004” and reaffirmed its “commitment to assist the Transitional

Administration in its efforts to ensure security, prosperity, tolerance and respect for human rights

for all people of Afghanistan, and to combat terrorism, extremism and narco-trafficking.”486

         425.   In May 2003, the United States declared an end to major combat operations in

Afghanistan, with Secretary of Defense Donald Rumsfeld marking the beginning of “a period of

stability and stabilization and reconstruction activities.”487 NATO assumed command of the ISAF

in August, and in October, the U.N. Security Council expanded the ISAF’s mandate “to support

the Afghan Transitional Authority and its successors in the maintenance of security.”488

         426.   A special constitutional loya jirga approved a new Constitution for the new Islamic

Republic of Afghanistan on January 4, 2004. The Taliban did not participate. Under the new

Constitution, in October 2004, the Afghan people elected President Karzai to a five-year term as

president. The Taliban threatened to disrupt that election by attacking polling places.

         427.   The U.S. military and ISAF continued to operate in Afghanistan at the invitation of

the Afghan government. On May 23, 2005, President Bush and President Karzai issued a Joint


   486
       U.N. Security Council Resolution 1453 (Dec. 24, 2002).
   487
       Rumsfeld: Major Combat Over in Afghanistan, CNN (May 1, 2003).
   488
       U.N. Security Council Resolution 1510, ¶ 1 (Oct. 13, 2003).


                                                211
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 234 of 547



Declaration of the United States-Afghanistan Strategic Partnership in order to strengthen

“Afghanistan’s long-term security, democracy and prosperity,” which provided for continued U.S.

military operations in Afghanistan. 489 In September 2005, the Minister for Foreign Affairs of

Afghanistan told the United Nations that Afghanistan “welcome[d] the prospect of ISAF

continuing to operate in Afghanistan until our Security Forces are fully able to provide security to

our nation.”490 The U.N. Security Council reauthorized the ISAF later that month.491

         428.   On December 26, 2007, Congress enacted a law declaring that, for purposes of

“section 212(a)(3)(B) of the Immigration and Nationality Act, . . . the Taliban shall be considered

to be a terrorist organization.”492 As a State Department official explained, the U.S. government

treats the Taliban “as a Foreign Terrorist Organization for immigration purposes.”493

         429.   In sum, at all relevant times, the U.S. government viewed the Taliban as a terrorist

group, not as the legitimate armed force or government of any nation.

         430.   Although the Taliban had local chapters throughout Afghanistan, it operated as a

top-down hierarchy through which the Quetta Shura (the seat of Taliban political power) and the

Peshawar Shura (the seat of its so-called “military” power) exerted command and control over

rank-and-file Taliban fighters. The Taliban’s top-down, command-and-control mechanisms were

particularly strong with respect to the collection of protection money and the attacks that such

money funded. See supra ¶ 100. The degree of control exerted by Taliban leadership is also


   489
       Joint Declaration of the United States-Afghanistan Strategic Partnership, 1 Pub. Papers 853
(May 23, 2005).
   490
       Letter from Secretary-General to the President of the Security Council, U.N. Doc.
S/2005/574, at 2 (Sept. 12, 2005).
   491
       U.N. Security Council Resolution 1623 (Sept. 13, 2005)
   492
       Consolidated Appropriations Act of 2007, § 691(d), Pub. L. No. 110-161, 121 Stat. 1844,
2365.
   493
       U.S. Dep’t of State, Senior Administration Officials on the Terrorist Designation of the
Haqqani Network (Sept. 7, 2012).


                                                212
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 235 of 547



evident in the February 2020 U.S.-Taliban agreement.494 Since that agreement, entered into by

Taliban leadership, Taliban rank-and-file fighters throughout the country have complied with

leadership’s directive to desist from all large-scale attacks on U.S. forces.

         431.   280. The Taliban’s principal goal has long been to expel Coalition

forcesAmericans from the country and undermine the democratically elected government of

Afghanistan. To that end, the Taliban began ramping up attacks on U.S. forces during the

mid-2000s. The Taliban also began to use new attack types during this timeframe, including

suicide bombings. For example, the Taliban committed six suicide bombings in Afghanistan in

2004, andas compared to 141 in 2006. Remotely detonated bombings also more than doubled

between 2005 and 2006.

         432.   281. In 2008 and 2009, the growing Taliban-led insurgency attacked U.S. forces

throughout Afghanistan, with a particular emphasis on the southern provinces, especially Helmand

and Kandahar. By 2010, the Taliban’s power and influence was growing, and it had regained

much of the territory it had lost after 9/11. In 2009, responding to the Taliban’s growing threat,

U.S. Marines launched counterinsurgency operations focused on “restoring government services,

bolstering local police forces, and protecting civilians from Taliban incursion.”360495 The Taliban,

in turn, responded with escalating violence. By 2010, the Taliban’s power and influence was

growing, and it had regained much of the territory it had lost after September 11.

         433.   282. The Taliban often attacked American military forces, contractors, and Afghan

forces. But it also targeted civilian aid workers, NGOs, and non-governmental




   494
       Agreement For Bringing Peace To Afghanistan Between The Islamic Emirate Of
Afghanistan which is not recognized by the United States as a state and is known as the Taliban
and the United States of America (Feb. 29, 2020).


                                                 213
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 236 of 547



organizationsAfghan civilians. In recent years, the Taliban has increased attacks on civilians by

placing explosives in public locations and using suicide bombers. It routinely used improvised

explosive devices that included passive detonation devices that would be triggered by any nearby

movement (including by civilians). It has also used civilians to attract Coalition forces before

detonating a bomb, frequently killing more civilians than Coalition forces. In doing so, the

Taliban routinelywould have violated the laws of war if it was subject to them, and did not comply

with the Geneva Conventions. It neither wore uniforms nor otherwise distinguished its fighters

from civilians. It conscripted children into committing attacks. The Taliban also regularly

targeted teachers, children, doctors, and clerics. And it engaged in widespread kidnapping and

torture in an effort to intimidateterrorize its enemies.

       434.    283. In addition, the Taliban summarily executed Afghan civilians without a trial if

they were suspected of aiding the Coalition. According to a Taliban fatwa (an authoritative

religious decree), “[d]uring the attack by America, if any Muslim – regardless of whether they are

Afghan or non-Afghan – cooperates with the infidels, or if he helps and spies for them, then that

person will be just like the foreign invaders and killing him becomes mandatory.”361496

       435.    284. The Taliban carried out the terrorist attacks that killed or injured the Plaintiffs

in this case. To effectuate those attacks, it employed a number of different terrorist tactics. Most

prominently, the Taliban relied heavily on IEDs, including Explosively Formed Penetrators

(“EFPs”), designed to destroy American armored vehicles and inflict heavy casualties. Many

Plaintiffs, or their family members, were killed or injured by a Taliban-planted IED or EFP.



   360495
           Council on Foreign Relations, Timeline: The U.S. War in Afghanistan: 1999 – 2019,
Council on Foreign Rel., https://www.cfr.org/timeline/us-war-afghanistan2020 (last visited June
3, 2020).
    361496
           Resolution & Fatwa Of A Big Gathering Of Clerics, Anis (Sept. 23, 2001).


                                                 214
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 237 of 547



         436.    285. The Taliban also has attacked U.S. forces and U.S. government contractors

using suicide bombers with increased frequency. Many Plaintiffs, or their family members, were

killed or injured in Taliban suicide-bomber attacks. See infra Part V.B.2. For example, Army

SGT Andrew R. Looneyon April 4, 2012, a suicide bomber detonated a bomb in a park killing CPT

Nicholas J. Rozanski, whose family members are Plaintiffs, was killed on June 21, 2010, when a

Taliban suicide bomber detonated his bomb at a checkpoint SGT Looney was manning. See infra

¶¶ 874-879.and severly injuring Plaintiffs SFC David William Haalilio Lau and CPT Christopher

J. Rosebrock. See infra ¶¶ 2152-2158; 1604-1617; 2148-2151.

         437.    286. The Taliban (often through the Haqqani Network, see infra Part V.A.2), also

employed insider attacks carried out by members of the Afghan Army. According to an August

2012 statement by Mullah Omar, Taliban terrorists “cleverly infiltrated in the ranks of the enemy

according to the plan given to them last year.”362497 And he expresslyHe similarly encouraged

Afghan officers to “defect and join the Taliban.”363498 These attacks took place in all areas of

Afghanistan, and the Taliban regularly claimed responsibility for them.364499 Many Plaintiffs in

this case, or their family members, were killed or injured in Taliban-insider attacks. For example,

Army SGT Dillon C. Baldridge and Army SGT William M. BaysSgt Kevin B. Balduf, whose

family members are Plaintiffs, werewas killed in an insider attack for whichcommitted by the

Taliban claimed responsibility. See infra ¶¶ 388-396, 408-415.625-632.




   362497
            Bill Roggio, Mullah Omar Addresses Green-on-Blue Attacks, Long War J. (Aug. 16,20,
2012).
   363498
         Id.
   364499
         See Bill Roggio, 2 More ISAF Troops Wounded In Latest Green-On-Blue Attack, Long
War J. (Aug. 13, 2012).


                                                215
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 238 of 547



                2.     The Haqqani Network

         438.   287. The Haqqani Network is a Sunni Islamic terrorist organization that has been

operating in Afghanistan since the 1970s. It was founded by Jalaluddin Haqqani and is now led by

his son, Sirajuddin Haqqani. The Haqqani Network is part of the Taliban and is closely allied and

interdependent with al-Qaeda.

         439.   288. On September 19, 2012, the U.S. State Department designated the Haqqani

Network as an FTO.365500

         440.   289. The United States alsopreviously designated othermultiple Haqqani leaders as

Specially Designated Global Terrorists. On February 29, 2008, the U.S. State Department

designated Sirajuddin Haqqani for “acts of terrorism that threaten the security of U.S. nationals or

the national security, foreign policy, or economy of the United States.”366501 In 2010 and 2011, the

U.S. Treasury Department designated three other members of the Haqqani family – Nasiruddin

Haqqani, Khalil Al-Rahman Haqqani, and Badruddin Haqqani – as fundraisers and commanders

of the Haqqani Network. By February 2014, the U.S. State Department and the U.S. Treasury

Department had designated fourteen leaders in the Haqqani Network under Executive Order

13224.

         441.   290. The Haqqani Network began supplying weapons to the Taliban in the

mid-1990s, when the Taliban was in its infancy. It has operated as part of the Taliban since

approximately 1995, when its founder Jalaluddin Haqqani swore allegiance to the Taliban.


   365500
          U.S. State Dep’t of State, Country Reports on Terrorism 20172017, at 294 (Sept. 2018).
   366501
          Public Notice, U.S. State Dep’t, In the Matter of the Designation of Sirajuddin Haqqani,
aka Sirajuddin Haqani, aka Siraj Haqqani, aka Siraj Haqani, aka SarjSaraj Haqqani, aka Saraj
Haqani, as a Specially Designated Global Terrorist Pursuant to Section 1(b) of Executive Order
13224, as Amended at 12499 (March 7, 2008), https://www.federalregister.gov/documents/2008/
03/07/E8-4527/in-the-matter-of-the-designation-of-sirajuddin-haqqani-aka-sirajuddin-haqani-aka
-siraj-haqqani-aka, 73 Fed. Reg. 12,499 (Mar. 7, 2008).


                                                216
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 239 of 547



Jalaluddin Haqqani was the Minister of Tribal Affairs infor the Taliban government until the U.S.

invasion.

       442.    291. The Haqqani Network iswas especially active in the southeastern parts of

Afghanistan, particularly the Provinces of Paktia, Paktika, and Khost, collectively called “P2K” or

“Loya Paktia.”in P2K. It also developed a significant presence in the surrounding Provinces of

Kabul, Logar, Wardak, Ghazni, and Zabul. Because of the Haqqani Network’s longstanding tribal

connections to the southeastern region of Afghanistan, the Taliban often acts through the Haqqani

Network in those areas. Sirajuddin Haqqani explained in 2010 that the Haqqani Network is

“assigned by the Islamic Emirate in the southeastern front of Afghanistan (Paktia, Khost, Paktika)

and we have mujahideen members who are carrying out jihad in the north (provinces in northern

Afghanistan) and in the south (provinces in southern Afghanistan), and they are operating under

the Amirs of the provinces they are under.”367502

       443.    292. The Taliban’s terrorist commanders and shadow governors in the Loya

PaktiaP2K area are often members of the Haqqani Network. As the U.S. State Department

explained when it announced the designation of Mullah Sangeen Zadran as a Specially Designated

Global Terrorist, Sangeen Zadran served as the “Shadow Governor for Paktika province,

Afghanistan and a commander of the Haqqani Network, a Taliban-affiliated group.”368503

Similarly, Abdul Aziz AbbasianAbbasin is a “key commander in the Haqqani Network” who




   367502
           Bill Roggio, Taliban Cooperation With al Qaeda ‘Is At The Highest Limits’ – Siraj
Haqqani, Long War J. (Apr. 15, 2010) (“Taliban Cooperation”).
    368503
           Press Release, U.S. State Dep’t, Office of the SpokespersonState, Designation Of
Haqqani Network Commander Sangeen Zadran (Aug. 16, 2011),
https://2009-2017.state.gov/r/pa/prs/ps/2011/08/170582.htm.


                                               217
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 240 of 547



simultaneously functionsfunctioned as the broader Taliban organization’s shadow governor for the

Orgun District in Paktika Province.369504

       444.    293. The Haqqani’s influence is not limited to the southeastern provinces. There is

also significant overlap between the broader leadership of the Taliban and the Haqqani Network.

Sirajuddin Haqqani (Jalaluddin’s son and successor) has been a member of the Taliban’s

governing council since at least 2010. Since 2015, he has been the Deputy Emir of the Taliban,

which is the second in command in the Taliban’s leadership.

       445.    294. In particular, the Haqqani Network has overseen the Taliban’s terrorist attacks

on U.S. and Coalition forces in Afghanistan. After 9/September 11, Jalaluddin Haqqani

effectively served as the Taliban’s secretary of terrorism and planned many of the Taliban’s

attacks on U.S. forces in the early days following the overthrow of the Taliban government. In

October 2001, a purported Jihadist publication (as published online) described Jalaluddin as the

“chief of the Taliban army.”370505 Indeed, in an interview with Sirajuddin published by Gulf News

UAE, the interviewer identified Jalaluddin as “the commander-in-chief of the Taliban’s southern

military command” – akin to the Taliban combat chief – “[and] Mullah Omar’s top military

strategist and commander.”371506 As for his son, Sirajuddin is now Deputy Emir of the Taliban and

oversees its terrorist operations throughout the country.

       446.    295. Similarly, according to Brigadier General Charles H. Cleveland, the chief

spokesman for U.S. and NATO forces in Afghanistan, as of 20162016, Sirajuddin Haqqani




   369504
          Bill Roggio, US Adds 5 Alal Qaeda, Taliban, Haqqani Network, And IMU Facilitators
To Terrorist List, Long War J. (Sept. 29, 2011).
   370505
          Karachi Jasarat, Chief of Taliban Army Contacts Jamaat-i-Islami Chief (Oct. 11, 2001).
   371506
          Aslam Khan, Taliban Leader Warns Ofof Long Guerilla War, Gulf News UAE (Oct. 20,
2001).


                                                218
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 241 of 547



“increasingly runs the day-to-day military operations for the Taliban, and, we believe, is likely

involved in appointing shadow governors.”372507

       447.    296. In 2016, the New York Times reported that, according to a senior Taliban

commander in southern Afghanistan, Sirajuddin Haqqani was in “constant contact” with Taliban

field commanders throughout Afghanistan, including outside the Haqqani Network’s area of

particular influence in the southeast.373508 According to the commander, all Taliban field

commanders had to contact Sirajuddin Haqqani for permission before launching a terrorist

offensiveattacks.

       448.    297. The Haqqani Network also influenced Taliban strategic decisions about which

types of attacks to employ. The Haqqani Network was the first to use suicide bombings in

Afghanistan, an innovation that al-Qaeda taught it. The Haqqani Network also was involved in the

rising number of Taliban-insider attacks – which strategically undermined relations between U.S.

and Afghan forces. By 2007, Army Lieutenant Colonel Dave Anders, the director of operations

for Combined Joint Task Force-82, explained that “Siraj[uddin Haqqani] is the one dictating the

new parameters of brutality associated with Taliban senior leadership” employing “[k]idnappings,

assassinations, beheading women, indiscriminate killings and suicide bombers.”374509

       449.    298. The Haqqani Network’s influence within the broader Taliban organization is

not limited to planning and authorizing attacks. Even outside of the Haqqani’s traditional

stronghold, its members often commit attacks alongside other Taliban terrorists. For example, in

early 20092009, the Haqqani Network was operating in the southern Provincesprovinces of

Helmand and Kandahar. A spokesman for the Taliban reportedly confirmed that the Haqqani


   372507
          Mujib Mashal, Haqqanis Steering Deadlier Taliban In Afghanistan, Officials Say, N.Y.
Times (May 7, 2016).
   373508
          Id.


                                                219
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 242 of 547



Network was operating in “Kandahar as well as nearby Helmand province to provide training,

support – particularly in bomb-making – and to carry out attacks.”375510

       450.    299. In 2013, “[a] combined force in …. . . Kandahar []. . . arrested a Haqqani

networkNetwork facilitator who managed supply routes from [Kandahar City] to other provinces”

and was “also []

. . . believed to have been instrumental in the acquisition and distribution of lethal aid to Haqqani

fighters for attacks against Afghan and coalition forces.”376511 And a successful 2017 Taliban

attack in Kandahar against the United Arab Emirates ambassador to Afghanistan was attributed to

the Haqqani Network.

       451.    300. Both Sirajuddin and Jalaluddin Haqqani have confirmed that the Haqqani

Network operates as part of the Taliban.377512 The Taliban, for its part, has rejected claims that the

Haqqani Network is a separate entity from the Taliban.378513

       452.    301. The Haqqani Network also has significant links to al-Qaeda, dating back to the

1980s when Osama bin Laden established a training camp for his nascent terrorist group in

Haqqani-controlled territory. After 9/September 11, the Haqqanis provided sanctuary to bin

Laden after he fled Afghanistan; Jalaluddin Haqqani himself announced that the Taliban would




   374509
           Bill Roggio, Targeting Taliban Commander Siraj Haqqani, Long War J. (Oct. 20, 2007).
   375510
           Murray Brewster, Canadian Press, Fanatical Taliban Wing Moves Into Kandahar, The
Star (Feb. 8, 2009).
    376511
           U.S. Dep’t of Defense NewsDef., Afghan, Coalition Forces Kill Insurgents in Logar
Province (Feb. 20, 2013), https://archive.defense.gov/news/newsarticle.aspx?id=119329.
    377512
           See Bill Roggio, US Military Searches For Kabul Attack Network Members, Long War J.
(Apr. 27, 2016).
    378513
           See Bill Roggio, Taliban Call Haqqani Network A ‘Conjured Entity’, Long War J. (Sept.
9, 2012).


                                                 220
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 243 of 547



“retreat to the mountains and begin a long guerrilla war to reclaim our pure land from infidels” and

stated that “Osama bin Laden . . . [is] safe and sound and carrying out [his] duties.”379514

       453.    302. The Haqqani Network’s close relationship with other terrorist groups has

helped to develop the modern terrorist syndicate operating in Afghanistan. In furtherance of that

goal, the Haqqani Network provides protection to al-Qaeda so that it can launch attacks in

Afghanistan and plan acts of international terrorism abroad. Senior Haqqani Network officials

also have publicly indicated that the Haqqani Network and al-Qaeda are one.380515 And in July

2008, Jalaluddin Haqqani’s son – 18 year old Muhamman Omar Haqqani – was killed alongside a

top al-Qaeda commander in southeast Afghanistan. The Haqqani Network also maintains training

camps and safe houses that have been used by al-Qaeda and Taliban operatives.

       454.    303. More recently, Sirajuddin Haqqani has welcomed al-Qaeda members to join

and fight with the Haqqani Network and the rest of the Taliban.381516 According to U.S.

intelligence officers, Sirajuddin Haqqani acts as a member of al-Qaeda’s military council.382517

U.S. officials have described him as al-Qaeda’s top facilitator in Afghanistan.383518 And when the

U.S. Treasury Department designated Sirajuddin Haqqani’s uncle Khalil Al-Rahman Haqqani as a

Specially Designated Global Terrorist, it noted that he “has also acted on behalf of al-Qa’ida and




   379514
           Aslam Khan, Taliban Leader Warns Of Long Guerilla War, Gulf News UAE (Oct. 21,
2001), https://gulfnews.com/uae/taliban-leader-warns-of-long-guerrilla-war-1.427860..
    380515
           See Bill Roggio, An Interview With Mullah Sangeen, Long War J. (Sept. 17, 2009),
https://www.longwarjournal.org/archives/2009/09/an_interview_with_mullah_sange.php.
    381516
           Taliban Cooperation.
    382517
           Id.
    383518
           Hindustan Times, ‘Al Qaeda Very Active In Afghanistan, Preparing Forfor Attacks’
(Apr. 14, 2016) (“The Taliban’s current deputy commander, Siraj Haqqani, is head of the Haqqani
Network and al Qaeda’s top facilitator in Afghanistan, according to US officials.”) .


                                                221
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 244 of 547



has been linked to al-Qa’ida military operations.”384519 The U.S. Treasury Department likewise

has repeatedly recognized links between Haqqani Network leaders and al-Qaeda.385520

       455.    304. The Haqqani Network is often considered the most radical part of the Taliban.

Like the Taliban, it relies on terrorist attacks – including suicide bombings, IED and EFP attacks,

insider attacks, and complex attacks – rather than open combat.386521 The Haqqani Network

routinely violateswould violate the laws of war if it were subject to them, and it does not comply

with the Geneva Conventions.

       456.    305. Many Plaintiffs, or their family members, were killed or injured in attacks by

the Haqqani Network. For example, the Haqqani Network (in conjunction with al-Qaeda, see infra

Part V.B.3) conducted the Taliban’s terrorist attacks in the Loya PaktiaP2K area of Afghanistan,

including the May 6, 2012 IED attack that severely injured Plaintiff Army CPL Jonathan Cleary

and killed SSG Thomas K. Fogarty, whose family members are plaintiffs in this case. See infra ¶¶

544-45.858-863; 1146-1155.

       457.    The Haqqani Network also committed many high profile kidnappings. For

example, on August 7, 2016, the Haqqani Network kidnapped Professor Kevin King, who is a

Plaintiff in this case, at gunpoint just outside the gates of American University of Afghanistan. It

held him hostage under deplorable conditions for more than three years before finally releasing

him as part of a prisoner exchange. See infra ¶¶ 1522-1527.



   384519
           Press Release, U.S. Dep’t of Treasury Dep’t, Treasury Targets theThe Financial And
Support Networks ofOf Al Qa’ida and theAnd The Taliban, Haqqani Network Leadership (Feb. 9,
2011), https://www.treasury.gov/press-center/press-releases/Pages/tg1055.aspx.
    385520
           See, e.g., Press Release, U.S. Dep’t of Treasury Dep’t, Treasury Department Targets Key
Haqqani Network Leaders (Feb. 5, 2014),
https://www.treasury.gov/press-center/press-releases/Pages/jl2284.aspx.
    386521
           Bill Roggio, Haqqani Network Promotes Suicide, IED Attacks, And Ambushes In
‘Caravan of Heroes’, Long War J. (Apr. 10, 2015).


                                                222
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 245 of 547



       458.    306. The Haqqani Network also participated in the attack on Forward Operating

Base Chapman that killed seven Americans on December 30, 2009, including Mr. Harold Brown,

Jr., Mr. Dane Clark Paresi, and Mr. Jeremy Jason Wise, whose family members are Plaintiffs in

this case. See infra ¶¶ 460-68, 1011-1020, 1239-1246.743-752; 1954-1965; 2526-2535.

               3.     The Kabul Attack Network

       459.    307. The Kabul Attack Network is thean operational manifestation of the terrorist

syndicate led by al-Qaeda and the Taliban, including the Haqqani Network. Specifically, the

Kabul Attack Network is a set of terrorist cells focused, which includes members from each of the

terrorist groups involved in the syndicate, and focuses on attacks against targets in Kabul and

extending outward into the provinces of Logar, Wardak, Nangarhar, Kapisa, Kunar, Ghazni, and

Zabul.387522 It is active around key waypoints and transit routes on the way to Kabul, including

Wardak, Ghazni City, and areas of Logar Province. The Kabul Attack Network was responsible

for suicide bombings and other attacks on Americans in Kabul and the surrounding areas.388523

       460.    308. The Kabul Attack Network’s members include the Taliban (including the

Haqqani Network), as well as al-Qaeda, Lashkar-e-Taiba, and other terrorist organizations active

in the Kabul area. Each of these terrorist groups participates in Kabul Attack Network attacks and

contributes personnel and resources to such attacks. Attacks committed by the Kabul Attack

Network definitionally involvedare committed jointly by al-Qaeda personnel –, Taliban, and

oftenHaqqani Network personnel from other designated FTOs as well. . By the same token,

funding for any of the involved terrorist groups contributed to the Network’s attacks.



   387522
          Bill Roggio, Karzai Assassination Plotters Part of Kabul Attack Network, Long War J.
(Oct. 5, 2011).
   388523
          Bill Roggio, Afghan Intel Captures Taliban Commander Involved In Targeting
‘Foreigners’ In Kabul, Long War J. (Mar. 31, 2015).


                                               223
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 246 of 547



       461.    309. The Kabul Attack Network is led by Mullah Dawood, the Taliban’s shadow

governor for Kabul who is also a Taliban and Haqqani Network commander, and Taj Mir Jawad, a

top commander in the Haqqani Network with a long history of high-profile attacks. On

information and belief, both Dawood and Jawad reported to Sirajuddin Haqqani, the dual-hatted

al-Qaeda-Taliban terrorist ultimately responsible for the Kabul Attack Network’s attack strategy.

       462.    310. According to an ISAF public affairs officer, the “Haqqani Network is deeply

entrenched in the Kabul Attack Network, specifically with the facilitation of weapons and fighters

into the area south of Kabul in Logar and Wardak.”389524 SeniorAdditionally, senior Haqqani

leaders operating from their traditional strongholds often planned and executed terrorist attacks by

the Kabul Attack Network, sometimes even giving tactical advice during attacks.

       463.    311. Many Plaintiffs, or their family members, were killed or injured in attacks by

the Kabul Attack Network. For example, on October 29, 2011, the Kabul Attack Network

executed a suicide-bombing attack that destroyed a large armored bus transporting U.S. forces

around Kabul and killed LTC David E. Cabrera, SGT James M. Darrough, and SSG Christopher

R. Newman, whose family members are Plaintiffs in this case, and 16 others. See infra ¶¶

482-493, 981-86.524-540; 960-967; 1886-1894. Almost four years later, on August 22, 2015, the

Kabul Attack Network murdered U.S. government contractors (and Army veterans) Mr. Corey J.

Dodge, Mr. Richard P. McEvoy, and Corey J. Dodge,Mr. Barry Sutton whose family members are

also Plaintiffs in this case, in a suicide-bombing attack against a NATO convoy in Kabul. See

infra ¶¶ 630-36, 928-35.1020-1028; 1739-1749; 2372-2383.




   389524
         Bill Roggio, Senior Taliban Commander Killed in Eastern Afghanistan, Long War J.
(Aug. 20, 2010).


                                                224
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 247 of 547



            B. Al-Qaeda Committed, Planned, And Authorized The Terrorist Attacks That
               Killed And Injured Plaintiffs

       464.    312. Osama bin Laden formed al-Qaeda in the 1980s in response to the Soviet

occupation of Afghanistan. For decades, al-Qaeda has been a Sunni Islamic terrorist organization

intent on destroying the United States. Al-Qaeda jointly committed, planned, or authorized each

of the Taliban attacks that killed or injured Plaintiffs or their family members.

               1.      Al-Qaeda’s Leadership Of The Taliban Terrorist Syndicate

       465.    313. Following the Soviet withdrawal from Afghanistan, Osama bin Laden began

to transform al-Qaeda into a global terrorist group capable of launching attacks around the world.

After moving to Sudan in the early 1990s, al-Qaeda’s leadership returned to Afghanistan in

approximately 1996, where it was sheltered by the Taliban for the next five years. Osama bin

Laden declared war on the United States in a published fatwa (an authoritative religious decree) in

1996.390525 One scholar who surveyed first-hand accounts of the initial meeting between bin

Laden and the Taliban during this period reported that it “emphasize[d] the Taliban’s humble

attitude toward the Saudi guest and their immediate readiness to serve him.”391526

       466.    314. In return for the Taliban’s safe harbor, al-Qaeda provided substantial

resources to the Taliban. By March 1997, bin Laden had met with Mullah Mohammed Omar

personally and offered to lend his fighters to the Taliban in its fight against the northern factions

that were still resisting Taliban rule. As bin Laden’s deputy, Abu Hafs al-Masri, wrote at the time,

the Taliban “movement is a capable Islamic entity and it is possible that it can be a turning point


   390525
          Anne Stenersen, Al-Qaida in Afghanistan at 62-63 (Cambridge Univ. Press, 2017)
(“Stenersen, Al-Qaida in Afghanistan”); Osama bin Laden, Counter Extremism Project,
https://www.counterextremism.com/extremists/osama-bin-laden; The 9/11 Commission Report at
47-48, National CommissionOsama bin Laden; Nat’l Comm’n on Terrorist Attacks Upon the
United States, https://govinfo.library.unt.edu/911/report/911Report.pdfThe 9/11 Commission
Report at 47-48 (“The 9/11 Commission Report”).
    391
        Stenersen,526 Al-Qaida in Afghanistan at 58.


                                                 225
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 248 of 547



for the betterment of the Islamic world. The movement needs a vision and it needs support. It

needs someone who will give it a military strategy. And it needs to build a military force which is

suitable for the situation in Afghanistan.”392527 To that end, during this time period, al-Qaeda

shared technical knowledge with the Taliban and paid the Taliban between $10 million to $20

million a year for shelter. In doing so, Al-Qaeda supplied the strategy and support the Taliban

needed to morph into a deadly terrorist group capable of inflicting mass casualties on Americans.

         467.    315. At the same time that Osama bin Laden was cementing his ties with the

Taliban, he was escalating his attacks on the United States. In 1998, while under the Taliban’s

protection, Osama bin Laden declared a global jihad against the United States, calling on all

Muslims to kill Americans at any opportunity. On August 7, 1998, al-Qaeda suicide bombers in

explosive-laden trucks attacked U.S. embassies in Kenya and Tanzania, killing more than 200

people. The United States responded two weeks later with missile strikes on al-Qaeda bases in

Afghanistan and demanded that Mullah Omar turn over Osama bin Laden. He refused.

         468.    316. On October 8, 1999, the U.S. State Department designated al-Qaeda as an

FTO, and a week later the United Nations called for sanctions against the Taliban unless it

expelled bin Laden from Afghanistan. Again, the Taliban refused.

         469.    317. In the spring of 2001, Osama bin Laden, on behalf of al-Qaeda, pledged an

oath of allegiance to Mullah Omar and the Taliban. A few months later, on September 11, 2001,

al-Qaeda attacked the World Trade Center in New York and the Pentagon, killing thousands. A

third attack, possibly aimed at the White House, was thwarted by passengers aboard United Flight

93. The United States demanded once again that the Taliban turn over bin Laden, and once again




   392
         Stenersen, Al-Qaida in Afghanistan527 Id. at 67-68.


                                                 226
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 249 of 547



the Taliban refused. The Coalition invaded Afghanistan in October, and bin Laden and Taliban

leaders eventually fled to Pakistan. See supra Part I.

         470.   318. Al-Qaeda’s and the Taliban’s close relationship continued long after 9/11. In

May 2007,September 11. During this period, the Taliban’s “ties to al-Qaeda were crucial to the

Taliban’s growth as an insurgency after its routing from Afghanistan.”528 In May 2007, for

example, Taliban official Mullah Dadullah said, “[W]e and al-Qaeda are as one.”393529 In early

2009, a military-intelligence official was quoted as saying, “The line between the Taliban and al

Qaeda is increasingly blurred, especially from a command and control perspective.”394530 By the

end of that year, Chairman of the Joint Chiefs of Staff Admiral Michael Mullen said the same thing

openly.: “We are deeply concerned about the growing level of collusion between the Taliban and

al Qaeda,” he told The Wall Street Journal.395531 And as Lieutenant General Ronald L. Burgess, Jr.

testified to the Senate Select Committee on Intelligence, “al QaedaAl-Qa’eda’s propaganda, attack

planning and support of the Taliban and Haqqani networks continues.”396532

         471.   319. The Taliban and al-Qaeda have remained intimately intertwined in the years

since. For example, in 2015, Osama bin Laden’s successor, Ayman Zawahiri, pledged an oath of

allegiance to the recently-installed Taliban leader Mullah Akhtar Mohammad Mansour, who




   528
         Lauren McNally & Marvin G. Weinbaum, A Resilient Al-Qaeda In Afghanistan And
Pakistan, MEI Policy Focus 2016-18, at 3 (Aug. 2016) (“Resilient al-Qaeda”).
    393
        Thomas Ruttig,529 The Other Side at 23, Afghanistan Analysts Network (July 2009).23.
    394530
           Bill Roggio, Al Qaeda Builds A ‘Shadow Army’, Wash. Times (Feb. 13, 2009).
    395531
           Anand Gopal, Afghan Police Killings Highlight Holes in Security, Wall St. J. (Dec. 15,
2009) (“Afghan Police Killings Highlight Holes in Security”).
    396
        Transcript, Hr’g Of The Senate Select Committee On Intelligence,532 Current Andand
Projected National Security Threats To Theto the United States, Fed. News Serv.?: Hr’g Before
the U.S. Senate Committee on Intelligence, S. Hr’g 111-557, at 13 (Feb. 2, 2010) (statement of Lt.
Gen. Ronald Burgess, Jr., Dir., Def. Intelligence Agency), 2010 WLNR 27828348.


                                                227
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 250 of 547



publicly announced his acceptance of the pledge the following day.397533 When Mansour was

killed in May 2016, Zawahiri pledged allegiance to his successor, Mawlawi Haibatullah

Akhundzada.

       320.    In 2015, U.S. and Afghan forces raided two al-Qaeda training camps in Kandahar

Province – both reportedly “hosted by the Taliban.”398 One camp was the largest al-Qaeda facility

discovered since the 9/11 attacks: nearly 30 square miles.

       321.    In December 2018, a U.N. Security Council committee noted that that “the Taliban

leadership have repeatedly, in public statements, emphasized the importance of the alliance

between Al-Qaida and the Taliban. . . . Al-Qaida members act as instructors and religious teachers

for Taliban personnel and their family members.”399

       472.    322. The resulting overlap between the organizations meant that al-Qaeda routinely

played an important role in Taliban and Haqqani terrorist attacks. As terrorism scholars Bill

Roggio and Thomas Joscelyn observed, “[i]t is not clear where, say, al Qaeda ends and the Taliban

and other terrorist groups begin. This is by design. Bin Laden envisioned al Qaeda as the

vanguard of a broader jihadist coalition. Al Qaeda was always a joint venture.”400534 Mr. Joscelyn

testified that the word “syndicate” – referring to the Taliban’s and al-Qaeda’s joint terrorist

venture in Afghanistan – offers an “excellent description of how al Qaeda operates.”535


   397533
           Thomas Joscelyn and& Bill Roggio, New Taliban Emir Accepts al Qaeda’s Oath Of
Allegiance, Long War J. (Aug. 14, 2015).
    398
        Thomas Joscelyn and Bill Roggio, Trump’s Bad Deal With The Taliban, Politico (Mar. 18,
2019).
    399
        U.N. Security Council, Twenty-third report of the Analytical Support and Sanctions
Monitoring Team submitted pursuant to resolution 2368 (2017) concerning ISIL (Da’esh),
Al-Qaida and associated individuals and entities, S/2019/50, ¶ 65 (submitted to applicable
Security Council Committee Dec. 27, 2018).
    400534
           The al Qaeda – Taliban Connection.
    535
        Al-Qaeda In Afghanistan and Pakistan: An Enduring Threat, Hr’g Before the U.S. House
Committee On Foreign Affairs, Subcommittee On Terrorism, Nonproliferation, and Trade, S.


                                                228
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 251 of 547



       473.    Al-Qaeda’s leadership of that terrorist syndicate reflected the degree to which

al-Qaeda and the Taliban became fully and operationally intertwined. As India’s Permanent

Representative to the United Nations explained in describing the al-Qaeda-Taliban “syndicate of

terrorism,” both groups were by 2011 “ideologically and operationally fused.”536 By the fall of

2009, noted journalist Peter Bergen concluded, “the Taliban and Al Qaeda function more or less as

a single entity. The signs of this are everywhere.”537

       474.    The Taliban and al-Qaeda’s interdependence and joint venture continued

throughout the period in which Plaintiffs were killed and injured. As two journalists noted in

2016, the U.S. military’s relative success against al-Qaeda neither eliminated al-Qaeda nor broke

apart the syndicate in which it participated: Afghanistan’s southern and eastern provinces

remained a “hub of Afghan insurgents and [the] al-Qaeda-led terrorist syndicate.”538

       475.    In 2010, one terrorism scholar warned against drawing a bright line between

al-Qaeda and the Afghan terrorist groups that it sponsored. In explaining the importance of

“recogniz[ing] the link between al Qa’ida and Afghan insurgent groups,” he observed that a

“policy focused on targeting al-Qa’ida – and not the Taliban, Haqqani Network, or other groups –

would ignore one of the most egregious lessons from September 11.”539




Hr’g 113-156, at 28 (May 20, 2014) (statement of Thomas Joscelyn, Sr. Research Fellow, Found.
for Def. of Democracies), 2014 WLNR 13518260.
    536
        India Against Hasty Troop Withdrawal From Afghanistan, Daily Fin. Post (Oct. 1, 2011),
2011 WLNR 20105460 (quoting Hardeep Singh Puri, India’s Permanent Representative to the
United Nations).
    537
        Peter Bergen, The Front: The Taliban-Al Qaeda Merger, New Republic (Oct. 19, 2009)
(“The Front”).
    538
        Ayaz Ahmed & Dr. Faisal Javed, Pakistan And SCO: Opportunities for Pakistan, Asian
Defence J. (Aug. 31, 2016), 2016 WLNR 25890108.
    539
        Seth G. Jones, In the Graveyard of Empires: America’s War in Afghanistan at 332 (W.W.
Norton & Co. 2010) (“Graveyard of Empires”).


                                                229
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 252 of 547



          476.   The U.S. government agreed with that assessment. During the relevant timeframe,

the U.S. government repeatedly stated that al-Qaeda and the Taliban acted together in a terrorist

“syndicate,” and warned against efforts to distinguish between them. Examples include:

   Secretary of State Hillary Clinton, July 2009: “[W]e had an intensive strategic review upon
    taking office[.] And we not only brought the entire United States government together, but we
    reached out to friends and allies . . . [T]he result of that strategic review was to conclude that
    al-Qaeda is supported by and uses its extremist allies like elements within the Taliban . . . to
    be proxies for a lot of its attacks . . . So the Taliban . . . [is] part of a kind of terrorist syndicate
    with al-Qaeda at the center[.]”540
   Secretary of State Hillary Clinton, December 2009: “[W]e have increasingly come to see these
    organizations not as separate independent operators that occasionally cooperate with one
    another, but as part of a syndicate of terrorism. . . . [T]he level of operational cooperation,
    training, equipping, financing, has grown exponentially. And at the head of the table, like an
    old Mafia kind of diagram, sits al Qaeda.”541
   Secretary of Defense Robert Gates, January 2010: “Defense Secretary Robert M. Gates said
    yesterday that Al Qaeda was using proxy terrorist groups to orchestrate attacks in . . .
    Afghanistan as part of a broader strategy to destabilize the region. In a news conference held
    after two days of meetings with Indian officials, Gates said Al Qaeda had formed a
    ‘syndicate’ of terrorist groups with Taliban factions in Afghanistan and Pakistan . . . ‘What
    we see is that the success of any one of these groups leads to new capabilities and a new
    reputation for all,’ Gates said. ‘A victory for one is a victory for all.’ US intelligence officials
    have said that jihadi groups in the region are cooperating more closely than ever . . . Gates said
    all of the factions were working under the umbrella of Al Qaeda.”542
   Secretary of Defense Robert Gates, May 2010: “The other concern we have . . . is the creation
    of the syndicate of terrorist organizations that are working with each other, al Qaeda, the
    Taliban in Pakistan, the Taliban in Afghanistan, the Haqqani Network. There are five or six
    of these groups that are now really working together and a success for one is a success for all
    . . . And so this problem has become more complex as these groups have gotten closer and
    cooperated operationally in a way that we really haven’t seen, I think, significantly before
    2007, 2006.”543
   Under Secretary of Defense for Policy Michele Flournoy, April 2011: “We view al Qaeda,
    Haqqani, the Taliban, these are all part of a syndicate of groups that help each other. The
    Pakistanis tend to make finer distinctions between them -- you know, not being . . . tolerant to
    540
       Sec. of State Hillary Clinton, NBC News: Meet the Press (July 26, 2009) (emphases
added). All emphases in this paragraph are added.
   541
       S. Hr’g 111-479, at 24.
   542
       Gates Casts Qaeda As Terror Syndicate, Wash. Post (Jan. 21, 2010), 2010 WLNR 1263055
(“Gates Casts Qaeda As Terror Syndicate”).
   543
       John King Presents: Full Interview with Secretary of Defense Robert Gates, CNN (May 8,
2010), 2010 WLNR 27823364.


                                                    230
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 253 of 547



    some, like al Qaeda, but otherwise tolerating others. We are trying to work with them to shift
    that perspective and shift that calculus.”544

                 2.     Al-Qaeda’s Planning And Authorization Of Taliban Terrorist Attacks

          477.   323. Since at least the mid-2000s, al-Qaeda supportedplanned and authorized the

Taliban’s, including the Haqqani Network’s, attacks on U.S. forces in Afghanistan in several

ways.

          478.   324. Authorization. Al-Qaeda provided critical religious authorization for

Taliban (including the Haqqani Network) attacks on U.S. forces. As noted above, in 1998 Osama

bin Laden himself directed all Muslims to kill Americans at every opportunity. In February 2003,

bin Laden issued a recording calling specifically for suicide attacks in Afghanistan and Iraq. The

Taliban had previously viewed suicide attacks as taboo, but al-Qaeda convinced it that such attacks

were religiously permissible. Al-Qaeda trumpeted that success online, announcing, “While

suicide attacks were not accepted in the Afghan culture in the past, they have now become a

regular phenomenon!”401 With al-Qaeda’s encouragement, the number of suicide attacks in

Afghanistan increased from one in 2002, two in 2003, and six in 2004 to 21 in 2005, and more than

100 in 2006. Al-Qaeda also paid the families of suicide bombersIn the ensuing years, senior

al-Qaeda leaders issued a series of fatwas directed toward the Afghan Taliban, conferring religious

permission for them to attack Americans in Afghanistan. Examples include:

   Osama bin Laden, October 2001: “[A]s [Mullah] Omar has said, the British invaded and were
    defeated in Afghanistan before bin Laden was to be found here, and the Russians came, before
    we did, and now the Americans have come, and we implore God to defeat them like He




    544
        Hindustan Times, Pakistan Must Meet Certain Expectations on Counter-Terrorism (Apr.
22, 2011).
    401
        Brian Glyn Williams, Suicide Bombings in Afghanistan, Jane’s Islamic Affairs Analyst at 5
(Sept. 2007), https://www.brianglynwilliams.com/IAA%20suicide.pdf.


                                                231
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 254 of 547



    defeated their previous allies. . . . I say that jihad is without doubt mandatory for all Muslims
    . . .”545
   Ayman al-Zawahiri, May 2006: “I address my statement to my Muslim brothers in Kabul … I
    appeal to Muslims in Kabul in particular and throughout Afghanistan in general, for the
    sake of God, to sincerely stand against the infidels’ forces, which are invading Muslims’
    lands. . . . I appeal to my Muslim brothers in Kabul in particular, and throughout Afghanistan in
    general, to defend Islam. . . . I urge them to . . . resist this infidel, oppressive, and unjust
    occupation of Muslims’ lands. . . . My Muslim brothers in Kabul in particular and throughout
    Afghanistan in general: Stand by the mujahideen until the invading forces are expelled . . .”546
   Ayman al-Zawahiri, August 2009: “What is taking place in Afghanistan is a lesson that the
    entire Muslim Nation must learn. The Afghans should be proud of the fact that they will go
    down in Islamic history as the people whose Islamic emirate, led by the Commander of the
    Faithful, Mullah Muhammad Omar (may God protect him) has challenged America, the
    strongest power on the face of the earth. This emirate has sacrificed all it has for the sake of its
    doctrine, its principals, and for the protection and the safety of its Muslim migrant brothers, as
    well as the oppressed mujahidin . . .”547
   325. Al-Qaeda’s role in that suicide-bombing trend was pivotal. As Islamic history scholar
    Bryan Glyn Williams explained, “Al Qaeda operatives carried out two to three [suicide]
    bombings per year on the Afghan government and NATO troops from 2002 to 2004 that were
    meant to demonstrate the effectiveness of this alien tactic to the local Taliban. These
    demonstrative acts and videos of successful [al-Qaeda] suicide bombings in Iraq seem to have
    convinced the Taliban to condone the previously taboo tactic of suicide bombing.”402Ayman
    al-Zawahiri, May 2012: “O’ Muslim, glorious, defiant Afghan people, and O’ Muslim
    Ummah everywhere: join the Mujahideen, support and back them up, and fight under the
    banner of the Islamic Emirate under the leadership of the Amir of Believers Mulla
    Muhammad Omar Mujahid . . . who caused the Crusaders consecutive defeats and who are on
    the verge of expelling them [Crusaders] from the pure Afghanistan . . . Fight the enemies of
    Allah . . . Their defeat began appearing on the horizon, so intensify your attacks on them until
    Allah gives you dominance over them.”548

          479.   After Osama bin Laden was killed, the Taliban confirmed his religious and moral

authority over their Afghan jihad, stating: “Osama Bin Laden You were the sheikh of the Umma,


    545
       Al-Jazeera, Osama bin Laden: Terror for Terror (Oct. 21, 2001).
    546
       Al-Jazeera, Ayman al-Zawahiri: Zawahiri Addresses Afghans (May 30, 2006).
   547
       Al-Sahab, Ayman al-Zawahiri: The Facts of Jihad and the Lies of Hypocrisy (Aug. 4,
2009).
   402
       Bryan Glyn Williams, Afghanistan Declassified: A Guide to America’s Longest War at 202
(Univ. Penn. Press548 As-Sahab, Ayman al-Zawahiri: Statement On The Burning of Qur’ans In
Kabul (May 9, 2012).


                                                 232
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 255 of 547



a zealous man, and the scholar and imam of the nation at the level of Jihad and the fighting of the

enemies and their minions. You were our sheikh, our imam and role model, the hero and miracle

of our times, unique among your peers, pious and highly sensible.”549

         480.   326. Al-Qaeda also authorized the Taliban’s terrorist attacks through its

participation in the Afghan-Pakistani terrorist “syndicate” described above. See supra ¶ 273.Part

V.B.1. That multi-group syndicate involved periodic mafia-style meetings in which al-Qaeda, the

Taliban (including the Haqqani Network), and other members of the al-Qaeda-Taliban syndicate

(such as Lashkar-e-Taiba) would confer about geographies and targets to attack.403550 The

syndicate jointly authorized particular types of terrorist attacks in particular geographies to be

carried out by the syndicate’s individual members. Among other things, the syndicate specifically

approved: (i) the creation and operation of the Kabul Attack Network to attack Americans in

Kabul and the surrounding provinces; (ii) the campaign of suicide attacks against Americans

throughout Afghanistan; (iii) the Taliban’s campaign of using anti-American IED and suicide

attacks specifically in Nangarhar, Nuristan, Kunar and Laghman (“N2KL”) Provinces and P2K;

and (iv) the Taliban’s “surge” in Kandahar and Helmand from 2010 through 2012.

         481.   327. The close operational coordination not only manifested itself in the Kabul

Attack Network, but also provided a broader terrorist superstructure that organized the insurgency

throughout Afghanistan. In observing that this superstructure formed an Afghan-Pakistani

“syndicate” of sorts, a former CIA analyst and White House observer documented several notable

syndicate-sponsored terrorist attacks in Afghanistan that “demonstrated the intricate connections




   549
       Al-Somood, Bin Laden Is Alive O Dead Ones And The Cowards Should Not Dare Close
Their Eyes (July 1, 2011) (emphasis added).
   403550
          See The al Qaeda – Taliban Connection.


                                                 233
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 256 of 547



between al Qaeda and its allies in Pakistan and Afghanistan.”404551 Those connections – intimate

as they were – enhanced the lethality of the overall anti-American insurgency.

         482.   328. Consistent with all these activities, al-Qaeda operatives often assumed a

position of moral, religious, and tactical authority over Taliban members. Al-Qaeda members, for

example, often “act[ed] as instructors and religious teachers for Taliban personnel and their family

members.”405552

         329.   Information derived from al-Qaeda and Taliban detainees held at Guantanamo Bay,

Cuba (“Gitmo”) corroborates the authorization activities of the al-Qaeda-Taliban syndicate. For

example, according to purported Gitmo intelligence files quoted by terrorism experts Bill Roggio

and Thomas Joscelyn, one detainee, Abdul Razak, was “a high-level military commander in a

newly-conceived ‘unification’ of Al Qaeda, [Hezb-e-Islami Gulbuddin (“HIG”)] and Taliban

forces within Afghanistan,” which the leaders of the respective terrorist groups “envisioned [as a]

new coalition of HIG, Al Qaeda, and Taliban during a meeting in Pakistan in early spring 2003.”406

Another purported Gitmo detainee file as quoted by Messrs. Roggio and Joscelyn concerning

Haroon al Afghani, a dual-hatted al-Qaeda/HIG terrorist, stated as follows:

         483.   [Afghani] is assessed to have attended a joint operations meeting among extremist

elements in mid-2006. A letter describing an 11 August 2006 meeting between commanders of the

Taliban, al Qaeda, [Lashkar e Taiba], . . . and the Islamic Party (probably a reference to the HIG),

disclosed that the groups decided to increase terrorist operations in the Kapisa, Kunar, Laghman,

and Nangarhar provinces, including suicide bombings, mines, and assassinations.407Al-Qaeda’s

messages of authorization extended to suicide bombings. In February 2003, bin Laden issued a


   404
       Riedel,551 Deadly Embrace at 100.
   405552
          Thomas Joscelyn, Al Qaeda Growing Stronger Under Taliban’s Umbrella, UN Finds,
Long War J. (June 23, 2019) (“Al Qaeda Growing Stronger”).


                                                234
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 257 of 547



recording calling specifically for suicide attacks in Afghanistan and Iraq. A few months later, he

reiterated in a fatwa directed at Afghans that “jihad against [the Coalition] is your duty” and that,

“If you start suicide attacks, you will see the fear of Americans all over the world.”553 The Taliban

had previously viewed suicide attacks as taboo, but al-Qaeda convinced it that such attacks were

religiously permissible. Al-Qaeda trumpeted that success online, announcing, “While suicide

attacks were not accepted in the Afghani culture in the past, they have now become a regular

phenomenon!”554 With al-Qaeda’s authorization, the number of suicide attacks in Afghanistan

increased from one in 2002, two in 2003, and six in 2004 to 21 in 2005, and more than 100 in 2006.

         484.   Taken together, these reports “demonstrate a high degree of collusion between al

Qaeda and other terrorist groups” as part of a “jihadist hydra” that shared the “common goal” of

seeking to “drive the U.S.-led coalition out of Afghanistan.”408Al-Qaeda’s role in that

suicide-bombing trend was pivotal. As Islamic history scholar Brian Glyn Williams explained,

“Al Qaeda operatives carried out two to three [suicide] bombings per year on the Afghan

government and NATO troops from 2002 to 2004 that were meant to demonstrate the

effectiveness of this alien tactic to the local Taliban. These demonstrative acts and videos of

successful [al-Qaeda] suicide bombings in Iraq seem to have convinced the Taliban to condone the

previously taboo tactic of suicide bombing.”555

         485.   Al-Qaeda also authorized the Taliban’s use of IED attacks against Americans in

Afghanistan. Osama bin Laden publicly called for the Taliban to escalate its IED campaign


   406
        The al Qaeda – Taliban Connection.
   553
        Osama bin Laden: Calls for Martyrdom Operations Against US and British Interests (Apr.
10, 2003) (emphasis added).
    407
        The al Qaeda – Taliban Connection554 Brian Glyn Williams, Suicide Bombings in
Afghanistan at 5, Jane’s Islamic Affairs Analyst (Sept. 2007).
    408
        The al Qaeda – Taliban Connection555 Brian Glyn Williams, Afghanistan Declassified: A
Guide To America’s Longest War at 202 (Univ. Penn. Press 2012).


                                                235
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 258 of 547



against Americans in Afghanistan on several occasions in 2006 alone, in speeches in which he

instructed his followers that Allah supported their use of IEDs because of the psychological terror,

“destruction of the soldier’s morale” and “rise in cases of suicide among” Americans. Osama bin

Laden’s messages of authorization – directed toward a specific type of Muslim (Afghan Taliban),

class of target (Americans in Afghanistan), and weapon (IEDs) – were important in enabling the

Taliban’s IED campaign against Coalition forces.

         486.   Al-Qaeda also authorized the Taliban’s use of RPG attacks against Americans in

Afghanistan. In 2006, for example, Osama bin Laden publicly called for anti-American terrorists

to escalate their use of RPGs in Afghanistan.

         487.   Al-Qaeda also authorized the Taliban’s campaign of kidnapping Americans and

others who supported the Afghan government. For example, Mustafa Abu al-Yazid (aka Saeed

al-Masri), was one of al-Qaeda’s founders, served as al-Qaeda’s leader in Afghanistan, and helped

persuade the Taliban to “adopt[ ] a number of ‘al-Qaida inspired’ tactics, first and foremost suicide

bombings, but also others associated with al-Qaida, such as kidnappings, decapitation of hostages,

roadside bombs, and an active media campaign.”556 Similarly, another senior al-Qaeda leader,

Abu Hafs al-Najdi (aka Abdul Ghani), “commonly instructed subordinate leaders to conduct

kidnapping operations against foreigners.”557

         488.   330. Planning. Al-Qaeda also planned the Taliban’s and, including the Haqqani

Network’s, terrorist attacks against Americans in Afghanistan. Working through its syndicate

partners and from its safe havens on both sides of the Afghanistan-Pakistan border, al-Qaeda




   556
       Anne Stenersen, Blood Brothers Or A Marriage Of Convenience? The Ideological
Relationship Between Al-Qaida And The Taliban, Paper presented at ISA’s 50th Annual
Convention, “Exploring the Past, Anticipating the Future” in New York City, February 15-18,
2009, https://convention2.allacademic.com/one/isa/isa09/.


                                                236
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 259 of 547



“plan[ned] international as well as regional terrorist attacks, particularly in Afghanistan.”558 Two

terrorism scholars explained al-Qaeda’s syndicate-related shuras as follows:

         The staying power of al-Qaeda became rooted in its ability to draw from and
         coordinate with allied groups embedded in multiple networks on both sides of the
         border. . . . It established a number of shuras to coordinate strategy, operations, and
         tactics against the West and regional allied governments. In particular, al-Qaeda
         fighters have been involved in planning and carrying out suicide attacks,
         developing improved explosive devices, and helping conduct operations against
         high-value targets.559

         489.   Al-Qaeda training provided oneanother key mechanism through which that

planning occurred. Before the 9/September 11 attacks, al-Qaeda operated training camps in

eastern Afghanistan at the Taliban’s request. By 2005 at the latest, al-Qaeda began bringing

instructors from Iraq to train the Taliban how to fight Americans. For example, al-Qaeda members

trained Taliban commanders in sophisticated bomb-making techniques.

         490.   331. By the mid-2000’s, al-Qaeda’s partnership with the Haqqani Network had

facilitated the emergence of a network of al-Qaeda training camps in North Waziristan. According

to a declassified 2008 Defense Intelligence Agency intelligence report:

         [Sirajuddin] Haqqani is also affiliated with the several foreign fighter (ff)
         training facilities that are controlled by or associated with al Qaeda (AQ) in
         North Waziristan. …
         . . . A list and brief description of each facility follows.
         A. Mohammad Taher ((Yuldashov)), leader of the Islamic Movement of
         Uzbekistan (IMU), and his 60 bodyguards are staying at an AQ training center in
         Miram Shah Dand.
         B. There is an al-Qaeda training center located at the Miskeen and Khaisur in
         Miram Shah. Approximately 45 U/I Arabs and Uzbeks receive training there.
         C. An AQ training facility called “Shaki Masood” is located in Miram Shah and
         over 200 AQ members (NFI) reside there; Usama bin Laden has been seen in this
         center (NFI).


   557
       ISAF Joint Command, ISAF Confirms Number 2 Insurgent Killed In Coalition Airstrike,
Def. Visual Info. Distribution Serv. (Apr. 13, 2011).
   558
       Resilient al-Qaeda at 3.
   559
       Id. at 3-4.


                                                  237
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 260 of 547



         D. Another AQ training facility is located at Spin-Qamar in Masood District of
         Northern Waziristan. Over 80 Arabs receive training there (NFI).409560

         491.   One al-Qaeda operative, whom U.S. officials characterized as “an important

al-Qaida planner and explosives expert,” Ghazwan al-Yemeni, trained Taliban members in Miran

Shah, in Pakistan.561 He eventually helped plan the December 30, 2009 attack on Camp Chapman

that killed Mr. Harold Brown, Jr., Mr. Dane Clark Paresi, and Mr. Jeremy Jason Wise, whose

family members are Plaintiffs in this case. See infra ¶¶ 743-752; 1954-1965; 2526-2535.

         492.   The training continued throughout the relevant timeframe of this case. In 2015, for

example, U.S. and Afghan forces raided two al-Qaeda training camps in Kandahar Province – both

reportedly “hosted by the Taliban.”562 One camp was the largest al-Qaeda facility discovered

since the September 11 attacks, occupying nearly 30 square miles.

         493.   Al-Qaeda specifically planned the Kabul Attack Network’s campaign of terror,

including its suicide bombings and insider attacks. As two terrorism scholars explained, the

“operational and tactical cooperation” provided by al-Qaeda “increased the ability of the Haqqani

Network to carry out sophisticated attacks in Kabul,” including insider attacks in Kabul “through

operations [that al-Qaeda] planned together with Sirajuddin Haqqani.”563

         494.   332. Al-Qaeda also planned Taliban attacks by encouraging the Taliban to attack

Coalition personnel and providing the Taliban with the financing needed to carry out those attacks.


   409
        Defense560 Def. Intelligence Agency, Intelligence Information Report: Location and
Activities of the Training Centers Affiliated with the Haqqani Network, Taliban, and al-Qaeda in
Northern Waziristan and Future Plans and Activities of Sarajuddin ((Haqqani)), Intelligence
Information Report (Apr. 16, 2008) (emphasis added; original emphasis omitted),
https://www.dia.mil/FOIA/FOIA-Electronic-Reading-Room/FOIA-Reading-Room-Other-Availa
ble-Records/FileId/155424/.
    561
        Evan F. Kohlmann, Al-Qa’ida’s Yemeni Expatriate Faction In Pakistan at 11-12, CTC
Sentinel (Jan. 2011).
    562
        Thomas Joscelyn & Bill Roggio, Trump’s Bad Deal With The Taliban, Politico (Mar. 18,
2019).


                                                238
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 261 of 547



For example, in July 2010, the U.S. Treasury Department designated Nasiruddin Haqqani, the

brother of Sirajuddin, a Specially Designated Global Terrorist pursuant to Executive Order

13224.410 The designation noted that Nasiruddin had received terrorist funding via payments from

al-Qaeda.411 More broadly, al-Qaeda has long provided substantial and valuable financial

assistance to the Taliban, with the aim of increasing the frequency of its terrorist attacks against

Americans in Afghanistan. Al-Qaeda not only provided direct aid, but also helped the Taliban

raise additional funds from Arabs around the world – all of which was important to the Taliban’s

anti-American campaign of terrorism in Afghanistan. devising the operational scheme through

which the Taliban carried out its attacks. Information derived from al-Qaeda and Taliban

detainees held at Guantanamo Bay, Cuba (“Gitmo”) corroborates those activities. For example,

according to purported Gitmo intelligence files quoted by terrorism experts Bill Roggio and

Thomas Joscelyn, one detainee, Abdul Razak, was “a high-level military commander in a

newly-conceived ‘unification’ of Al Qaeda, [Hezb-e-Islami Gulbuddin (“HIG”)] and Taliban

forces within Afghanistan,” which the leaders of the respective terrorist groups conceived during a

meeting in Pakistan in early spring 2003564 Another purported Gitmo detainee file as quoted by

Messrs. Roggio and Joscelyn concerning Haroon al Afghani, a dual-hatted al-Qaeda/HIG terrorist,

stated:

          [Afghani] is assessed to have attended a joint operations meeting among extremist
          elements in mid-2006. A letter describing an 11 August 2006 meeting between
          commanders of the Taliban, al Qaeda, [Lashkar e Taiba], . . . and the Islamic Party
          (probably a reference to the HIG), disclosed that the groups decided to increase



    563
       Resilient al-Qaeda at 9.
    410
       Press Release, U.S. Treasury Dep’t, Treasury Targets Taliban and Haqqani Network
Leadership (July 22, 2010).
   411
       Id.
   564
       The al Qaeda – Taliban Connection.


                                                 239
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 262 of 547



         terrorist operations in the Kapisa, Kunar, Laghman, and Nangarhar provinces,
         including suicide bombings, mines, and assassinations.565

Taken together, these reports “demonstrate a high degree of collusion between al Qaeda and other

terrorist groups” as part of a “jihadist hydra” that shared the “common goal” of seeking to “drive

the U.S.-led coalition out of Afghanistan.”566

         495.   The Taliban also relied on “Al-Sahab, al Qa’ida’s media enterprise, to distribute

video propaganda and recruit supporters.”567 As terrorism scholar Seth Jones explained,

al-Qaeda’s media support for the Taliban was as important operationally as its financial support:

“Afghan groups were able to tap into the broad international jihadi network” because “al Qa’ida

was instrumental in improving” the Taliban’s “communications capabilities.”568 In addition,

“jihadi websites, with links to al Qa’ida, . . . helped raise funds for the Taliban. Some solicited

military items for the Taliban, including gas masks and night vision goggles.”569

         496.   Al-Qaeda also taught the Taliban effective terrorist tradecraft. Through its

relationship with al-Qaeda, the Taliban “developed or acquired new commercial communications

gear and field equipment,” as well as “good tactical, camouflage, and marksmanship training.”570

They also “share[d] communication and transportation routes, coordinate[d] attacks, and even

utilize[d] the same explosive and suicide-bomber networks.”571

         497.   333. All of these activities were part of al-Qaeda’s planning of the Taliban’s

terrorist attacks in Afghanistan. By providing an array of advice, direction, and material support to


   565
       Id. (brackets in original)
   566
       Id.
   567
       Graveyard of Empires at 232.
   568
       Id. at 291.
   569
       Id. at 292.
   570
       Id. at 293.
   571
       Resilient al-Qaeda at 9.


                                                 240
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 263 of 547



the Taliban, al-Qaeda was able to use the Taliban movement for its own jihadist ends. In so doing,

al-Qaeda followed its more general practice of planning terrorist attacks whose details it would

delegate to local Islamic proxies. As terrorism scholar Thomas Ruttig observed: “Both in

Afghanistan and Pakistan, al-Qaeda exploits local conditions by co-opting militant groups with

local battle experience.”412572 Here, its “cooptation” of the Taliban was especially effective.

         498.    334. Al-Qaeda also invited Taliban commanders to Iraq, where it learned how to

make armor-penetrating “shaped” charges,413’s planning activities extended to suicide bombings

in particular. The suicide attacker is a core component of al-Qaeda’s ideology and operational

philosophy. Al-Qaeda exported its suicide-bombing expertise to the Taliban through their joint

syndicate, and in so doing played a pivotal leadership and operational role in every Taliban suicide

bombing in Afghanistan during the relevant time period. For that reason, every suicide bombing

alleged in this case was jointly planned and committed by al-Qaeda and the Taliban.

         499.    Al-Qaeda planned suicide bombings in Afghanistan by mounting a coordinated

communications campaign to persuade Taliban (including Haqqani) terrorists to embrace suicide

attacks against Americans. This campaign included messages touting suicide attacks and honoring

“martyrs” through al-Qaeda print and video outlines; promoting religious “scholarly” outreach;

and emphasizing in-person indoctrination of Taliban and Haqqani leadership.

         500.    Al-Qaeda used this message – and the moral authority conveyed by bin Laden’s

2003 fatwa authorizing martyrdom operations – to change the Taliban’s organizational posture

toward suicide bombing. Those efforts convinced the Taliban to begin participating in, and

claiming credit for, al-Qaeda-planned suicide attacks in Afghanistan. Without al-Qaeda’s

involvement, neither Taliban leadership nor its rank-and-file commanders would have embraced


   412
         Ruttig,572 The Other Side at 22.


                                                241
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 264 of 547



suicide bombing as a permissible tactic against Coalition forces in Afghanistan. As Dr. Jones

summarized the evidence, “Al Qa’ida’s involvement was particularly important in this regard

because Afghan insurgent groups were surprisingly inept at suicide attacks.”573

          501.   To implement its planned suicide-bombing campaign, al-Qaeda also created and

ran training camps that converted disaffected recruits into suicide bombers at an industrial scale.

In collaboration with other syndicate members, Al-Qaeda created and designed a process for

identifying candidates for martyrdom operations; indoctrinating them with the necessary religious

and socio-political concepts; and training them how, for example, to conceal a suicide vest,

navigate a checkpoint, and detonate for maximum impact. Some of this training occurred in

al-Qaeda-affiliated camps in Pakistan.

          502.   Under al-Qaeda’s standard training procedure for suicide bombers, each suicide

bomber swore fealty to al-Qaeda. Al-Qaeda emphasized declarations of fealty to ensure the

suicide bomber’s commitment to al-Qaeda’s and the Taliban’s jihad by creating a psychological

“point of no return” for the bomber. Suicide bombers who completed al-Qaeda’s training course

were officially viewed by al-Qaeda as al-Qaeda operatives and given all the stature in jihadist

circles that such a title provided.

          503.   To carry-out their joint suicide bombing campaign, al-Qaeda and the Taliban relied

upon a series of dual-hatted al-Qaeda/Taliban terrorists to support the key nodes of the training and

recruitment effort, including the madrassas from which most recruits were drawn and the training

camps in which they were refined into suicide weapons. Such dual-hatted al-Qaeda/Taliban

terrorists include, but are not limited to, the following:

   Sirajuddin Haqqani, a member of al-Qaeda’s military council and commander of the
    Haqqani Network. Sirajuddin Haqqani operated at least four joint al-Qaeda/Taliban training

    573
          Graveyard of Empires at 293.


                                                 242
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 265 of 547



    camps in North Waziristan, from which al-Qaeda and the Taliban supported the suicide
    bombing campaign in Afghanistan with a regular stream of al-Qaeda operatives to participate
    in Taliban martyrdom attacks. On information and belief, Sirajuddin Haqqani helped plan
    many of the suicide attacks in this case, including, but not limited to, the October 29, 2011
    suicide bombing conducted by al-Qaeda and the Haqqani Network under the auspices of the
    Kabul Attack Network, which killed LTC David E. Cabrera, SGT James M. Darrough, and
    SSG Christopher R. Newman. See infra ¶¶ 524-540, 960-967; 1886-1894.
   Qari Ziaur Rahman, a dual-hatted al-Qaeda/Taliban terrorist who was a top regional
    commander of both organizations in Kunar and Nuristan Provinces. Rahman worked closely
    with al-Qaeda’s chief of operations for Kunar Province, Abu Ikhlas al-Masri, with whom he
    shared operations, training, and logistics resources. On information and belief, Rahman
    helped plan suicide attacks that took place in N2KL, including, but not limited to, the June 21,
    2010 suicide attack in Kunar Province that killed SGT Andrew R. Looney. See infra ¶¶
    1646-1653.
   Sheikh Aminullah (aka Fazeel-a-Tul Shaykh Abu Mohammed Ameen al Peshwari), a
    dual-hatted al-Qaeda/Taliban terrorist who ran the Ganj Madrassa, which trained and recruited
    suicide bombers for al-Qaeda and the Taliban. On information and belief, Sheikh Aminullah
    helped plan suicide attacks that took place in N2KL.

       504.    Al-Qaeda also created the suicide network infrastructure necessary to deploy

al-Qaeda suicide bombers in support of the Taliban’s jihad against Americans in Afghanistan.

This attack infrastructure included: (i) high-level meetings between representatives of al-Qaeda,

the Taliban, and other members of the syndicate; (ii) joint al-Qaeda/Taliban safe houses and

ratlines to support the deployment of suicide bombers inside Afghanistan; and (iii) a constellation

of al-Qaeda-affiliated propaganda outlets that glorified the attackers, which was essential both for

increasing the likelihood that a particular attacker would carry out his or her attack, as well as

incentivizing the next generation of suicide bombers.

       505.    As a reflection of the joint nature of al-Qaeda-Taliban martyrdom operations,

al-Qaeda suicide bombers were often referred to as “Mullah Omar’s Missiles.” By following a

strategy in which the weapon (i.e., the suicide bomber) was created by al-Qaeda and then deployed

by the Taliban, both organizations played to their respective operational competencies to

maximize the impact of their shared jihad against Americans in Afghanistan.




                                                 243
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 266 of 547



       506.    Al-Qaeda’s planning of the Taliban’s terrorist campaign against Americans in

Afghanistan also emphasized tactics designed to shoot down American helicopters, including

Black Hawks and Chinooks. Al-Qaeda’s role was essential, as the Afghan Taliban and Haqqani

Network terrorists had no tactical experience successfully targeting American helicopters prior to

their training from al-Qaeda. Al-Qaeda’s anti-helicopter training was renowned in jihadist circles,

having successfully trained terrorists in Iraq and Somalia with a substantial history of downing

American helicopters, including the “Black Hawk Down” incident during the Battle of Mogadishu

in 1993, and a litany of successful attacks in Iraq from 2003 through 2008.

       507.    Shooting down a helicopter with an RPG requires precise training and is one of the

most challenging attack types for an unskilled terrorist to execute. Consequently, al-Qaeda’s

specialized skills, experience, and training had an outsized impact on the Taliban and Haqqani

Network. On information and belief, al-Qaeda deployed trainers into Afghanistan for the specific

purpose of teaching Taliban fighters how to execute attacks targeting helicopters. The Taliban

used this training to attack multiple American and Coalition helicopters, including in a June 9,

2010 attack that killed Capt Joel C. Gentz and SrA Benjamin D. White, whose family members are

Plaintiffs in this case. See infra ¶¶ 1196-1202; 2486-2497.

       508.    Al-Qaeda also planned the Taliban’s campaign of fertilizer-based IED attacks in

Afghanistan. As Mr. Bergen documented in 2009:

       [I]n recent years, Taliban leaders have drawn especially close to Al Qaeda. . . .
       Today, at the leadership level, the Taliban and Al Qaeda function more or less as a
       single entity. The signs of this are everywhere. For instance, IED attacks in
       Afghanistan have increased dramatically since 2004. What happened? As a Taliban
       member told Sami Yousafzai and Ron Moreau of Newsweek, “The Arabs taught us
       how to make an IED by mixing nitrate fertilizer and diesel fuel and how to pack
       plastic explosives and to connect them to detonators and remote-control devices




                                               244
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 267 of 547



         like mobile phones. We learned how to do this blindfolded so we could safely plant
         IEDs in the dark.”574

Since 2007, approximately 80% or more of all the IEDs used in deadly attacks against Americans

in Afghanistan have been fertilizer-based devices. On information and belief, nearly all of the IED

victims in this case were killed or wounded by fertilizer-based IEDs planted by the Taliban and

derived from al-Qaeda schematics and training.

         509.   More broadly, al-Qaeda members regularly trained Taliban commanders in

sophisticated bomb-making techniques that were material to the Taliban’s ability to assemble and

deploy explosives against Coalition forces. According to the terrorist scholar Seth Jones:

         Insurgent groups also used al Qa’ida support to construct increasingly sophisticated
         improvised explosive devices (IEDs), including remote controlled detonators. For
         example, al Qa’ida ran a handful of manufacturing sites in the Bush Mountains, the
         Khamran Mountains, and the Shakai Valley in Pakistan’s Federally Administered
         Tribal Areas. They ranged from small facilities hidden within compounds that
         build IEDs to much larger “IED factories” that doubled as training centers and labs
         whose recruits experimented with IED technology. Some of this explosives
         expertise came from Iraqi groups that provided information on making and using
         various kinds of remotely controlled devices and timers.575

As part of that assistance, al-Qaeda also invited Taliban commanders to Iraq, where they learned

how to make armor-penetrating “shaped” charges,576 a type of IED later known as an EFP.

Taliban trainees also learned from al-Qaeda how to use remote controls and timers, and urban

warfare tactics.

         510.   Al-Qaeda’s support of Taliban IED and EFP attacks also included the use of

forward deployed al-Qaeda terrorist trainers throughout Afghanistan. For example, by 2010, “[i]n

southern Afghanistan, there [were] pockets of al Qa’ida . . . in Helmand and several neighboring




   574
         The Front (emphases added).
   575
         Graveyard Of Empires at 292.


                                                 245
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 268 of 547



provinces, such as Kandahar and Zabol,” which helped the Taliban “conduct suicide attacks and

other improvised explosive device[ ]” attacks.577 Al-Qaeda also forward deployed IED terrorist

trainers in P2K and N2KL.

       511.    335. Al-Qaeda’s planning efforts were significant and amplified the lethality of the

Taliban insurgency. Indeed, al-Qaeda’s ability to export its terrorism expertise to local groups like

the Taliban is what “renders al-Qaeda effective in the first place.”414578 In the case of the Taliban,

al-Qaeda executed the “transfer of technical knowhow, devices, and training for IED use, truck

and suicide bombings as well as the channel[ ]ing of what some observer[s] call ‘strategic-level

funding.’ ”415579 Those activities were material to the Taliban’s ability to execute the type of

attacks that killed and injured Plaintiffs. As Mr. Ruttig concluded, al-Qaeda’s activities “raise[d]

the level of sophistication of Taleban and associated networks’ operations.”416    580


       336.    In particular, al-Qaeda not only authorized suicide bombings as a religious matter,

as discussed above; it also trained Taliban operatives in how to carry out the tactic. Some of this

training occurred in al-Qaeda-affiliated camps in Pakistan.

       512.    337. As one writerMr. Bergen put it in November 2009, “Small numbers of Al

Qaeda instructors embedded with much larger Taliban units have functioned something like U.S.

Special Forces do – as trainers and force multipliers.”417581 Al-Qaeda’s sophistication and support

was important to the Taliban’s terrorist enterprise. And al-Qaeda’s involvement went beyond


   413576
           Sami Yousafzai and& Ron Moreau, Unholy Allies: The Taliban Haven'’t Quit, And
Some Are Getting Help And Inspiration From Iraq, Newsweek (Sept. 26,25, 2005) (“Unholy
Allies”).
    577
        Graveyard of Empires at 330.
    414
        Ruttig,578 The Other Side at 22.
    415579
           Id.
    416
        Id.
    580
        Id.


                                                 246
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 269 of 547



technical support; it also worked actively with Taliban leadership to set strategy and orchestrate

attacks. For that reason, “Al Qaeda leader Ayman al-Zawahiri, Hamza bin Laden and the Taliban

leadership ‘have repeatedly emphasized the importance of the alliance between’ the two

groups.”418582

         338.    One al-Qaeda operative, whom U.S. officials characterized as “an important

al-Qaida planner and explosives expert,” Ghazwan al-Yemeni, trained Taliban members in Miran

Shah, in Pakistan.419 He eventually helped plan the December 30, 2009 attack on Camp Chapman

that killed Harold Brown, Jr., Dane Clark Paresi, and Jeremy Jason Wise, whose family members

are Plaintiffs in this case. See infra ¶¶ 460-68, 1011-1020, 1239-1246.

                 3.     Al-Qaeda’s Direct Participation In Taliban Terrorist Attacks

         513.    339. Direct Participation. Al-Qaeda members also committed attacks alongside

the Taliban, including some of the attacks that killed or injured Plaintiffs or their family members.

Indeed, in 2007 the Taliban announced, “[W]e and al-Qaeda are as one.”420 340. Several

examples bear that out. In the early 2000s, al-Qaeda’s third-ranking member, Abu Layth-al Libi,

participated in attacks on Americans in Afghanistan alongside Taliban members under the

command of Sirajuddin Haqqani. On July 13, 2008, Taliban and al-Qaeda members jointly

attacked a U.S.-Afghan outpost in Wanat in Nuristan Province, killing nine U.S. soldiers. In May

2010, Taliban and al-Qaeda members participated in an attack on the United StatesU.S. airbase in

Bagram, killing an American contractor. On August 6, 2011, Taliban and al-Qaeda members shot

down a Chinook helicopter killing its 38 occupants, including SOC (SEAL) Darrik C. Benson,


   417
       Peter Bergen,581 The Front, The New Republic (Oct. 19, 2009).
   418
       Thomas Joscelyn,582 Al Qaeda Growing Stronger Under Taliban’s Umbrella, UN Finds,
Long War J. (June 23, 2019).
   419
       Evan F. Kohlmann, Al-Qa’ida’s Yemeni Expatriate Faction in Pakistan, CTC Sentinel at
11-12 (Jan. 2011), https://ctc.usma.edu/app/uploads/2011/05/CTCSentinel-Vol4Iss14.pdf.


                                                247
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 270 of 547



CW2 Bryan J. Nichols, SOCS (SEAL) Thomas A. Ratzlaff, and SO2 (SEAL) Nicholas P. Spehar,

whose family members are Plaintiffs in this case. See infra ¶¶ 683-691; 1895-1903; 2040-2046;

2314-2325.

          514.   341. In fact, many terrorist operatives were “dual-hatted,” meaning that they were

both Taliban and al-Qaeda members. Attacks involving such individuals were committed by both

the Taliban and al-Qaeda. For example, in late 2011 or early 2012, the Taliban appointed Sheikh

Mohammed Aminullah, who has close ties to al-Qaeda, as the head of its Peshawar Regional

Military shura, which was responsible for attacks in northern and eastern Afghanistan.Those

dual-hatted terrorists directly committed many of the attacks that killed and injured Plaintiffs.

Examples are set forth below.

          515.   Nangarhar, Nuristan, Kunar and Laghman (“N2KL”) Provinces. Al-Qaeda

deployed senior operatives to coordinate attacks in the strategically critical (and contiguous)

Nangarhar, Nuristan, Kunar and Laghman Provinces (known as “N2KL”), which were

well-known al-Qaeda strongholds. In N2KL, al-Qaeda and the Taliban maintained joint cells

responsible for anti-American terrorism. The dual-hatted terrorists who ran the cells include:

   Farouq al-Qahtani, al-Qaeda’s “emir for eastern Afghanistan” who “supported the
    Taliban-led insurgency against the Afghan government, US forces and their allies.”583
    Al-Qahtani maintained this position until he was killed in a U.S. airstrike in or about October
    2016. After Qahtani’s death, al-Qaeda’s General Command issued a statement praising
    Qahtani’s leadership of a joint cell with the Taliban, through which Qahtani and others
    “participated with their mujahidin brothers from the Islamic Emirate . . . in cleansing [Kunar
    and Nuristan Province] from the crusaders’ abomination.”584
   Sakhr al-Taifi, al-Qaeda’s second-highest leader in Afghanistan, who, while embedded with
    the Taliban, “coordinate[d] and direct[ed] insurgent attacks against Afghan security forces and

    420
       Ruttig, The Other Side at 23.
    583
       Thomas Joscelyn, Pentagon Confirms Death of Senior al Qaeda Leader In Afghanistan
(Nov. 4, 2016).
   584
       Al-Qaeda General Command: The Martyrdom of the Commander Faruq al-Qahtani And
His Comrades In Konar Province (Nov. 23, 2016).


                                                248
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 271 of 547



    coalition troops throughout eastern Afghanistan,” and “also supplie[d] weapons and
    equipment to insurgents.”585 On information and belief, al-Taifi helped commit all of the
    attacks carried out by joint al-Qaeda/Taliban cells in N2KL until he was killed in a Coalition
    airstrike on or about May 27, 2012.
   Mufti Assad, an al-Qaeda network and “insurgent leader who controlled al-Qaida terrorists
    operating in Kunar,” “led dozens of all-Qaida affiliated fighters throughout eastern
    Afghanistan and coordinated their attacks across the region,” and “was also an explosives
    expert who provided training to insurgents on how to construct and use improvised explosive
    devices.”586 On information and belief, Assad replaced al-Taifi after the latter was killed, and
    Assad assumed the same role until he himself was killed in a coalition airstrike on or about
    August 2012.
   Abdallah Umar al-Qurayshi, a senior al-Qaeda operative who commanded the joint
    al-Qaeda/Taliban cells operating in Kunar and Nuristan Provinces. On information and belief,
    al-Qurayshi helped commit all of the attacks carried out by joint al-Qaeda/Taliban cells
    operating in Kunar and Nuristan Provinces prior to his death on or about September 25, 2010
    during a coalition airstrike that also killed a senior Taliban commander named Matin who
    operated as part of the al-Quarayshi’s joint al-Qaeda/Taliban cell.
   Abu Atta al-Kuwaiti, a senior al-Qaeda explosives expert who coordinated the Nuristan and
    Kunar Province al-Qaeda/Taliban joint cells’ IED and suicide bomb attacks. On information
    and belief, al-Kuwaiti helped commit every IED attack carried out by joint al-Qaeda/Taliban
    cells operating in Kunar and Nuristan Provinces prior to his death on or about September 25,
    2010 during the same coalition airstrike that also killed al-Qurayshi and the Taliban
    commander Matin.
   Abu Ikhlas al-Masri, an al-Qaeda commander responsible for helping coordinate al-Qaeda /
    Taliban attacks in Kunar Province from 2008 until his capture on or about December 2010. On
    information and belief, al-Masri helped commit all of the attacks carried out by
    al-Qaeda/Taliban joint cells in Kunar Province until his death.
   Sa’ad bin Abi Waqas, a senior al-Qaeda leader who “coordinated attacks against coalition
    forces” and “conducted training” for terrorists throughout Kunar Province, “as well as
    weapons procurement.”587 Waqas replaced al-Masri as al-Qaeda’s operations chief in Kunar
    Province until Waqas was killed in the same April 13, 2011 coalition airstrike that killed Abu
    Hafs al-Najdi (aka Abdul Ghani). On information and belief, Waqas helped commit all of the
    attacks carried out by al-Qaeda/Taliban joint cells in Kunar Province after al-Masri’s death.
   Abu Hafs al-Najdi (aka Abdul Ghani), a senior al-Qaeda operative who directed al-Qaeda
    operations in Kunar Province, and was specifically responsible for “planning attacks against
    Afghan and coalition forces” and “directing suicide-bomb attacks targeting U.S. government

    585
       ISAF Joint Command, Morning Operational Update, Def. Visual Info. Distribution Serv.
(May 28, 2012).
   586
       ISAF Joint Command, Morning Operational Update, Def. Visual Info. Distribution Serv.
(Aug. 5, 2012).
   587
       ISAF Joint Command, Morning Operational Update, Def. Visual Info. Distribution Serv.
(Apr. 16, 2011).


                                                249
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 272 of 547



    officials” that were facilitated by his “network” of Taliban terrorists.588 On information and
    belief, al-Najdi planned and authorized the Taliban’s attacks against Americans in Kunar
    Province, including its suicide attacks, prior to his death in a Coalition airstrike on April 13,
    2011.
   Fatah Gul, an al-Qaeda facilitator who “ran terrorist training camps where insurgents learned
    how to conduct improvised explosive devices attacks” in the N2KL area.589 Fatah Gul
    maintained this position until he was killed in a Coalition airstrike in or about August 2012.

          516.   On information and belief, joint al-Qaeda/Taliban cells operating under the local

command of the above al-Qaeda terrorists committed the attacks that killed and/or injured SFC

Charles L. Adkins, SGT Dillon C. Baldridge, SGT William M. Bays, Mr. Brett Benton, SPC

Francisco J. Briseño-Alvarez, Jr., SSG Christopher L. Brown, PFC Benjamen G. Chisholm, SGT

Timothy J. Conrad, Jr., CSM Kevin J. Griffin, SGT William Gross Paniagua, SGT Michael J.

Knapp, SPC Charles S. Ligon, SGT Andrew R. Looney, SSG Shaun M. Mittler, SPC Carlos J.

Negron, Sr., SPC Donald L. Nichols, SPC Jared C. Plunk, SPC Blaine E. Redding, and SGT Devin

A. Snyder. See infra ¶¶ 542, 615, 648, 693, 717, 736, 831, 865, 1287, 1306, 1551, 1643, 1647,

1798, 1876, 1905, 1998, 2048, 2269.

          517.   Paktia, Paktika, and Khost (“P2K”) Provinces. Like N2KL, P2K was a

strategically critical area that historically served as a Haqqani Network stronghold and also

operated as a “traditional al-Qaeda safe haven[].”590 In this area, al-Qaeda and the Taliban,

through the Haqqani Network, maintained joint cells responsible for anti-American terrorism. The

dual-hatted terrorists who ran the cells included:

   Bekkay Harrach (aka al-Hafidh Abu Talha al-Almani), a senior member of al-Qaeda’s
    external operations branch, who specifically planned, authorized, and helped commit Haqqani
    Network attacks while living under the direct protection of Siraj Haqqani, himself a member of
    al-Qaeda’s military council. On information and belief, Harrach helped commit every major
    Haqqani Network attack in Afghanistan prior to his death on or about May 19, 2010.

    588
        U.S. Dep’t of Def., Strike Kills No. 2 Insurgent in Afghanistan (Apr. 26, 2011).
    589
        ISAF Joint Command, Morning Operational Update (Aug. 5, 2012).
    590
        Resilient al-Qaeda at 11-12.


                                                 250
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 273 of 547



   Sirajuddin Haqqani, a member of al-Qaeda’s military council and commander of the
    Haqqani Network, who has stated that al-Qaeda “enlighten[s] the road for [the Taliban] and
    they resist against the cross worshippers [i.e., the Americans] by cooperating with us and us
    with them in one trench,” pursuant to cooperation between al-Qaeda and the Taliban “at the
    highest limits.”591 On information and belief, Sirajuddin Haqqani planned, authorized, and
    helped to commit the Haqqani Network’s attack campaign in P2K after Harrach’s death on or
    about May 19, 2010.
   Khalil al-Rahman Haqqani, is Jalaluddin Haqqani’s brother and a dual-hatted
    al-Qaeda/Taliban terrorist, serving as a “fundraiser, financier, and operational commander” for
    the Haqqani Network,592 as well as an agent who “acted on behalf of al-Qa’ida”593 and had
    “been linked to al-Qa’ida terrorist operations.”594 On information and belief, Khalil
    al-Rahman Haqqani helped to plan, authorize, and commit the Haqqani Network’s attacks in
    P2K after Harrach’s death on or about May 19, 2010.

          518.   On information and belief, joint al-Qaeda/Taliban cells operating under the local

command of the above dual-hatted al-Qaeda/Taliban terrorists committed the attacks that killed

and/or injured Sgt Nicholas J. Aleman, SSG Thomas A. Baysore, Jr., CPL Jonathan Cleary, SGT

Robert W. Crow, PFC Vincent J. Ellis, SPC Michael D. Elm, 2LT Jered W. Ewy, SSG Thomas K.

Fogarty, 1LT Demetrius M. Frison, SGT Jeremy F. Hardison, SPC Ryan P. Jayne, SGT Brandon

Korona, 1LT Todd W. Lambka, CPL Ethan J. Martin, SSG Mecolus C. McDaniel, PFC Richard L.

McNulty, III, SPC Rafael A. Nieves, Jr., PVT Adam J. Novak, SGT Joseph A. Richardson, SGT

Joshua J. Strickland, SFC James E. Thode, and SSG Sonny C. Zimmerman. See infra ¶¶ 560, 658,

859, 890, 1082, 1092, 1122, 1147, 1174, 1325, 1489, 1559, 1563, 1684, 1728, 1751, 1923, 1930,

2072, 2366, 2392, 2562.

          519.   Kabul Attack Network-Related Provinces. Al-Qaeda deployed senior

operatives to coordinate attacks in the strategically critical cluster of provinces around the capital




    591
         Taliban Cooperation.
    592
         Bill Roggio, US Designates al Qaeda, Haqqani Network Leaders As Terrorists, Long War
J. (Feb. 9, 2011).
     593
         Press Release, U.S. Dep’t of Treasury, Treasury Targets The Financial And Support
Networks of Al Qa’ida And The Taliban, Haqqani Network Leadership (Feb. 9, 2011).


                                                 251
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 274 of 547



city. This area was the focus of the Kabul Attack Network, where al-Qaeda and the Taliban,

including the Haqqani Network, maintained joint al-Qaeda/Taliban cells responsible for planning

and committing terrorist attacks. See supra Part V.A.3. The dual-hatted al-Qaeda/Taliban

terrorists who ran the cells included:

   Sirajuddin Haqqani, a member of al-Qaeda’s military council and commander of the
    Haqqani Network. On information and belief, Sirajuddin Haqqani has served as the overall
    strategic planner supervising the activities of the Kabul Attack Network beginning no later
    than April 2010, and he has continued in that role to this day.
   Ahmed Jan Wazir, a dual-hatted al-Qaeda/Taliban terrorist who, in 2008, was named
    commander of jihadist forces in Ghazni Province by both al-Qaeda and the Taliban. On
    information and belief, Wazir commanded the activities of the Kabul Attack Network in
    Ghazni Province, and planned every attack committed by the Kabul Attack Network there until
    he was killed by a Coalition air strike on or about November 21, 2013.

          520.   On information and belief, the joint al-Qaeda/Taliban Kabul Attack Network cells

operating under the command of these dual-hatted al-Qaeda/Taliban terrorists committed the

attacks that killed and/or injured Maj David L. Brodeur, Lt Co Frank D. Bryant Jr., LTC David E.

Cabrera, SGT Karl A. Campbell, SGT James M. Darrough, Mr. Corey J. Dodge, Mr. Paul Goins,

Jr., SGT Jonathan A. Gollnitz, Mr. Jay Henigan, Mr. Michael A. Hughes, Mr. Jason D. Landphair,

Mr. Richard P. McEvoy, SSG Christopher R. Newman, Mr. Angel Roldan, Jr., Ms. Anne T.

Smedinghoff, SSG Orion N. Sparks, and Mr. Barry Sutton. See infra ¶¶ 525, 725, 761, 786, 961,

1021, 1211, 1230, 1373, 1449, 1582, 1740, 1887, 2139, 2249, 2304, 2373.

                 4.     Defendants’ Knowledge of Al-Qaeda’s Role

          521.   342. Defendants knew about or recklessly disregarded al-Qaeda’s support for

therole in Taliban attacks in Afghanistan, given the topic’s wide coverage in mainstream media

outlets. For example:



    594
     Press Release, U.S. Dep’t of State, Rewards for Justice - Reward Offers for Information on
Haqqani Network Leaders (Aug. 20, 2014).


                                                252
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 275 of 547



   On September 26, 2005, Newsweek reported that al-Qaeda was bringing instructors from Iraq
    to train the Taliban how to commit terrorist attacks against Americans.421595
   On November 29, 2009, the Associated Press reported that a Pakistani official believed that
    al-Qaeda was likely providing the Taliban with “[t]he training to make, place and detonate”
    IEDs being used to kill U.S. troops.422596
   On December 3, 2009, Secretary Clinton testified publicly that the U.S. government viewed
    al-Qaeda and the Taliban “not as separate independent operators” but “as part of a syndicate of
    terrorism.”597
   On January 21, 2010, Secretary Gates stated publicly that al-Qaeda and the Taliban “had
    formed a ‘syndicate’ of terrorist groups,” and that the Taliban was one of the “factions” that
    was “working under the umbrella of Al Qaeda.”598
   On December 15, 2009, the Wall Street Journal quoted Adm.Admiral Mullen as saying that
    U.S. officials were “deeply concerned about the growing level of collusion between the
    Taliban and al Qaeda.”423599
   On January 5, 2010, the Wall Street Journal reported in a front-page article that the December
    30, 2009 attack on Camp Chapman was carried out by a bomber working with al-Qaeda, and
    that the Taliban had claimed responsibility for it.424600
   On May 28, 2011, the Washington Post reported that Secretary Clinton said the goal of United
    States talks with the Taliban was “to split the Taliban from al-Qaeda.”425601
   On April 30, 2012, the Guardian reported: “Anyone who follows the wars in Afghanistan and
    Pakistan closely knows that, despite the talk of diminished al-Qaida numbers on the ground, its
    activists and affiliates are heavily involved in the Taliban military campaign. In particular, it
    contributes military expertise to the spectacular attacks organised out of Waziristan, it sends
    groups of fighters from there to the front lines and it inspires.”426602
   On October 21, 2015, an opinion piece in the New York Times described Zawahiri’s “oath of
    fealty” to Mullah Mansour.427603
    421595
          Unholy Allies.
    422596
          Kathy Gannon, Taliban Gains Money, al-QaedaQaida Finances Recovering, Assoc.
Press (June 20, 2009).
   597
       S. Hr’g 111-479, at 24.
   598
       Gates Casts Qaeda As Terror Syndicate.
   423
       Anand Gopal,599 Afghan Police Killings Highlight Holes in Security, Wall St. J. (Dec. 15,
2009).
   424600
          Siobhan Gorman et al., CIA Blast Blamed on Double Agent, Wall St. J. (Jan. 5,6, 2010).
   425601
          Karen DeYoung, Clinton Sees ‘Turning Point’ After Brief Visit to Pakistan, Wash. Post
(May 28, 2011), 2011 WLNR 10685527.
   426602
          Michael Semple, The Taliban Need Help to Break Their Al-Qaida Ties, The Guardian
(Apr. 30, 2012).
   427603
          Thomas Joscelyn and& Bill Roggio, Are We Losing Afghanistan Again?, N.Y. Times
(Oct. 21, 2015).


                                                253
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 276 of 547




Given Defendants’ sophistication and on-the-ground experience in Afghanistan, they were aware

of reports like these, and their substance, which documented that the Taliban insurgency

Defendants were funding was supported in substantial part by al-Qaeda.

VI.    THE TALIBAN KILLED AND INJURED PLAINTIFFS THROUGH ACTS OF
       INTERNATIONAL TERRORISM THAT WERE PLANNED AND AUTHORIZED
       BY AL-QAEDA AND/OR THE HAQQANI NETWORK

       522.      343. The Taliban’s terrorist campaign, for which Defendants provided material

support, killed and injured Plaintiffs and their family members. Each of the acts of international

terrorism described below was committed by the Taliban and/or, including the Haqqani Network,

and was planned, authorized, and/or jointly committed by al-Qaeda. or jointly committed by the

Taliban and al-Qaeda. The express purpose of that terrorist campaign was to target U.S. citizens,

like Plaintiffs and their deceased family members, to inflict injury felt in the United States and

effect a change in U.S policy. In addition, al-Qaeda – a designated FTO at all relevant times –

planned and authorized each of these attacks. See supra Part V.B.

       523.      The attacks that injured or killed Plaintiffs would have violated the laws of war if

these terrorist groups were subject to it. The terrorists did not wear uniforms or otherwise

distinguish themselves from civilians, conscripted children into committing attacks, targeted

humanitarian workers, and engaged in widespread kidnapping and torture in order to intimidate

their enemies.

The David E. Cabrera Family

       524.      344. Lieutenant Colonel David E. Cabrera served in Afghanistan as a member of

the U.S. Army. On October 29, 2011, LTC Cabrera was injured in a suicide bombing attack

committed by the Kabul Attack Network in Kabul Province, Afghanistan. LTC Cabrera died on

October 29, 2011 as a result of injuries sustained during the attack.



                                                 254
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 277 of 547



       525.      The attack was committed by the Taliban (including the Haqqani Network) and

al-Qaeda (a designated FTO at the time of the attack) acting together in the Kabul Attack Network.

       526.      LTC Cabrera’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who committed the attack

neither wore uniforms nor otherwise identified themselves as enemy combatants, and the attack

indiscriminately placed civilians at risk, killing multiple Afghan civilians, because it occurred on a

busy road near a university.

       527.      345. LTC Cabrera was a national of the United States at the time of the attack and

his death.

       528.      346. As a result of the attack, LTC Cabrera was injured in his person and/or

property. The Plaintiff members of the Cabrera Family are the survivors and/or heirs of LTC

Cabrera and are entitled to recover for the damages LTC Cabrera sustained.

       529.      347. Plaintiff August Cabrera is the widow of LTC Cabrera. She is a national of the

United States.

       530.      348. Plaintiff M.G.C., by and through his next friend August Cabrera, is the minor

son of LTC Cabrera. He is a national of the United States.

       531.      349. Plaintiff R.X.C., by and through his next friend August Cabrera, is the minor

son of LTC Cabrera. He is a national of the United States.

       532.      350. Plaintiff Corbin Cabrera is the son of LTC Cabrera. He is a national of the

United States.

       533.      351. Plaintiff Gillian Leigh Cabrera is the daughter of LTC Cabrera. She is a

national of the United States.




                                                 255
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 278 of 547



       534.      352. Plaintiff Robert CabreraRonald Paul Hopkins is the fatherbrother of LTC

Cabrera. He is a national of the United States.

       535.      353. Plaintiff Suzanne Renae Martinez is the sister of LTC Cabrera. She is a

national of the United States.

       536.      354. Plaintiff JD Prosser is the sister of LTC Cabrera. She is a national of the

United States.

       537.      Plaintiff Robert Cabrera is the foster-father of LTC Cabrera. He is a national of the

United States. Robert Cabrera lived in the same household as LTC Cabrera for a substantial period

of time and considered LTC Cabrera the functional equivalent of a biological son.

       538.      Plaintiff Daniel Matias Cabrera is the foster-brother of LTC Cabrera. He is a

national of the United States. Daniel Matias Cabrera lived in the same household as LTC Cabrera

for a substantial period of time and considered LTC Cabrera the functional equivalent of a

biological brother.

       539.      Plaintiff Gloria Diane Trelfa is the foster-sister of LTC Cabrera. She is a national

of the United States. Gloria Diane Trelfa lived in the same household as LTC Cabrera for a

substantial period of time and considered LTC Cabrera the functional equivalent of a biological

brother.

       540.      355. As a result of the death ofOctober 29, 2011 attack and LTC Cabrera’s injuries

and death, each member of the Cabrera Family has experienced severe mental anguish, emotional

pain and suffering, and the loss of LTC Cabrera’s society, companionship, and counsel.

The Charles L. Adkins Family

       541.      Sergeant First Class Charles L. Adkins served in Afghanistan as a member of the

U.S. Army. On April 16, 2011, SFC Adkins was injured in a suicide bombing insider attack in




                                                  256
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 279 of 547



Laghman Province, Afghanistan. SFC Adkins died on April 16, 2011 as a result of injuries

sustained during the attack.

         542.    The attack was committed by the Taliban and al-Qaeda (a designated FTO at the

time of the attack) acting together in a joint al-Qaeda-Taliban cell.

         543.    SFC Adkins’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist who committed the attack was

unlawfully wearing the uniform of his enemy.

         544.    SFC Adkins was a national of the United States at the time of the attack and his

death.

         545.    As a result of the attack, SFC Adkins was injured in his person and/or property.

The Plaintiff members of the Adkins Family are the survivors and/or heirs of SFC Adkins and are

entitled to recover for the damages SFC Adkins sustained.

         546.    Plaintiff Charles E. Adkins is the father of SFC Adkins. He is a national of the

United States.

         547.    Plaintiff Sheila G. Good is the mother of SFC Adkins. She is a national of the

United States.

         548.    Plaintiff Velvet L. Adkins is the step-mother of SFC Adkins. She is a national of

the United States. Velvet L. Adkins lived in the same household as SFC Adkins for a substantial

period of time and considered SFC Adkins the functional equivalent of a biological son.

         549.    As a result of the April 16, 2011 attack and SFC Adkins’s injuries and death, each

member of the Adkins Family has experienced severe mental anguish, emotional pain and

suffering, and the loss of SFC Adkins’s society, companionship, and counsel.




                                                 257
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 280 of 547



The Raymond C. Alcaraz Family

       550.      356. Sergeant Raymond C. Alcaraz served in Afghanistan as a member of the U.S.

Army. On August 31, 2010, SGT Alcaraz was injured in an IED attack committed by the Haqqani

Network, a part of the Taliban, in Logar Province, Afghanistan. SGT Alcaraz died on August 31,

2010 as a result of injuries sustained during the attack.

       551.      The attack was committed by the Haqqani Network, a part of the Taliban.

       552.      SGT Alcaraz’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

       553.      357. SGT Alcaraz was a national of the United States at the time of the attack and

his death.

       554.      358. As a result of the attack, SGT Alcaraz was injured in his person and/or

property. The Plaintiff members of the Alcaraz Family are the survivors and/or heirs of SGT

Alcaraz and are entitled to recover for the damages SGT Alcaraz sustained.

       555.      359. Plaintiff Alma Murphy is the mother of SGT Alcaraz. She is a national of the

United States.

       556.      360. Plaintiff Lucas Gonzales is the brother of SGT Alcaraz. He is a national of the

United States.

       557.      361. Plaintiff Paul Murphy is the step-father of SGT Alcaraz. He is a national of

the United States. Paul Murphy lived in the same household as SGT Alcaraz for a substantial

period of time and considered SGT Alcaraz the functional equivalent of a biological son.




                                                 258
        Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 281 of 547



          558.   362. As a result of the death ofAugust 31, 2010 attack and SGT Alcaraz’s injuries

and death, each member of the Alcaraz Family has experienced severe mental anguish, emotional

pain and suffering, and the loss of SGT Alcaraz’s society, companionship, and counsel.

The Nicholas J. Aleman Family

          559.   Sergeant Nicholas J. Aleman served in Afghanistan as a member of the U.S.

Marine Corps. On December 5, 2010, Sgt Aleman was injured in a suicide bombing insider attack

in Paktia Province, Afghanistan. Sgt Aleman died on December 5, 2010 as a result of injuries

sustained during the attack.

          560.   The attack was committed by the Haqqani Network (a part of the Taliban) and

al-Qaeda (a designated FTO at the time of the attack) acting together in a joint al-Qaeda-Taliban

cell.

          561.   Sgt Aleman’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist who committed the attack was

improperly wearing the uniform of his enemy, and the attack indiscriminately placed civilians at

risk, killing multiple Afghan civilians, because it occurred in a market.

          562.   Sgt Aleman was a national of the United States at the time of the attack and his

death.

          563.   As a result of the attack, Sgt Aleman was injured in his person and/or property. The

Plaintiff members of the Aleman Family are the survivors and/or heirs of Sgt Aleman and are

entitled to recover for the damages Sgt Aleman sustained.

          564.   Plaintiff Jose Aleman is the father of Sgt Aleman. He is a national of the United

States.




                                                 259
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 282 of 547



          565.   Plaintiff Stephanie Hager is the sister of Sgt Aleman. She is a national of the

United States.

          566.   As a result of the December 5, 2010 attack and Sgt Aleman’s injuries and death,

each member of the Aleman Family has experienced severe mental anguish, emotional pain and

suffering, and the loss of Sgt Aleman’s society, companionship, and counsel.

The William Allen Family

          567.   363. William Allen served in Afghanistan as a civilian government contractor

working for DynCorp, Int’l. On September 6, 2010, Mr. Allen was injured in an insidera mortar

attack committed by the Taliban in Kandahar Province, Afghanistan. Mr. Allen died on

September 6, 2010 as a result of injuries sustained during the attack.

          568.   The attack was committed by the Taliban.

          569.   Mr. Allen’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, he was a civilian not taking part in hostilities,

and the terrorist(s) who committed the attack neither wore uniforms nor otherwise identified

themselves as enemy combatants.

          570.   364. Mr. Allen was a national of the United States at the time of the attack and his

death.

          571.   365. As a result of the attack, Mr. Allen was injured in his person and/or property.

The Plaintiff members of the Allen Family are the survivors and/or heirs of Mr. Allen and are

entitled to recover for the damages Mr. Allen sustained.

          572.   366. Plaintiff Ginny Lamb is the sister of Mr. Allen. She is a national of the United

States.




                                                 260
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 283 of 547



          573.   367. Plaintiff Sherry Loan is the sister of Mr. Allen. She is a national of the United

States.

          574.   368. Plaintiff Linda Phaneuf is the sister of Mr. Allen. She is a national of the

United States.

          575.   369. As a result of the death ofSeptember 6, 2010 attack and Mr. Allen’s injuries

and death, each member of the Allen Family has experienced severe mental anguish, emotional

pain and suffering, and the loss of Mr. Allen’s society, companionship, and counsel.

The Billy G. Anderson Family

          576.   370. Private First Class Billy G. Anderson served in Afghanistan as a member of

the U.S. Army. On May 17, 2010, PFC Anderson was injured in an IED attack committed by the

Taliban in Badghis Province, Afghanistan. PFC Anderson died on May 17, 2010 as a result of

injuries sustained during the attack.

          577.   The attack was committed by the Taliban.

          578.   PFC Anderson’s murder would have violated the laws of war if these terrorist

groups were subject to them because, among other reasons, the terrorist(s) who planted the IED

neither wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

          579.   371. PFC Anderson was a national of the United States at the time of the attack and

his death.

          580.   372. As a result of the attack, PFC Anderson was injured in his person and/or

property. The Plaintiff members of the Anderson Family are the survivors and/or heirs of PFC

Anderson and are entitled to recover for the damages PFC Anderson sustained.




                                                  261
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 284 of 547



       581.    373. Plaintiff Caitlin Elizabeth Anderson is the widow of PFC Anderson. She is a

national of the United States.

       582.    374. Plaintiff L.G.A., by and through her next friend Caitlin Elizabeth Anderson, is

the minor daughter of PFC Anderson. She is a national of the United States.

       583.    375. Plaintiff Bobby Gene Anderson is the father of PFC Anderson. He is a

national of the United States.

       584.    376. Plaintiff Patricia Marlene Goodwin is the mother of PFC Anderson. She is a

national of the United States.

       585.    377. Plaintiff April Lynn Anderson is the sister of PFC Anderson. She is a national

of the United States.

       586.    378. Plaintiff Bobby Joe Anderson is the brother of PFC Anderson. He is a national

of the United States.

       587.    379. Plaintiff John David Anderson is the brother of PFC Anderson. He is a

national of the United States.

       588.    380. As a result of the death ofMay 17, 2010 attack and PFC Anderson’s injuries

and death, each member of the Anderson Family has experienced severe mental anguish,

emotional pain and suffering, and the loss of PFC Anderson’s society, companionship, and

counsel.

The Brian M. Anderson Family

       589.    381. Specialist Brian M. Anderson served in Afghanistan as a member of the U.S.

Army. On June 12, 2010, SPC Anderson was injured in an IED attack committed by the Taliban in

Kunduz Province, Afghanistan. SPC Anderson died on June 12, 2010 as a result of injuries

sustained during the attack.




                                               262
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 285 of 547



       590.    The attack was committed by the Taliban.

       591.    SPC Anderson’s murder would have violated the laws of war if these terrorist

groups were subject to them because, among other reasons, the terrorist(s) who planted the IED

neither wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

       592.    382. SPC Anderson was a national of the United States at the time of the attack and

his death.

       593.    383. As a result of the attack, SPC Anderson was injured in his person and/or

property. The Plaintiff members of the Anderson Family are the survivors and/or heirs of SPC

Anderson and are entitled to recover for the damages SPC Anderson sustained.

       594.    384. Plaintiff Margaret Anderson is the mother of SPC Anderson. She is a national

of the United States.

       595.    385. As a result of the death ofJune 12, 2010 attack and SPC Anderson’s injuries

and death, each member of the Anderson Family has experienced severe mental anguish,

emotional pain and suffering, and the loss of SPC Anderson’s society, companionship, and

counsel.

The Carlos A. Aragon Family

       596.    386. Lance Corporal Carlos A. Aragon served in Afghanistan as a member of the

U.S. Marine Corps ReservesReserve. On March 1, 2010, LCpl Aragon was injured in an IED

attack committed by the Taliban in Helmand Province, Afghanistan. LCpl Aragon died on March

1, 2010 as a result of injuries sustained during the attack.

       597.    The attack was committed by the Taliban.




                                                 263
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 286 of 547



       598.       LCpl Aragon’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

       599.       387. LCpl Aragon was a national of the United States at the time of the attack and

his death.

       600.       388. As a result of the attack, LCpl Aragon was injured in his person and/or

property. The Plaintiff members of the Aragon Family are the survivors and/or heirs of LCpl

Aragon and are entitled to recover for the damages LCpl Aragon sustained.

       601.       389. Plaintiff Rosa Irma Halliday is the mother of LCpl Aragon. She is a national

of the United States.

       602.       390. Plaintiff Armando Ochoa is the brother of LCpl Aragon. He is a national of

the United States.

       603.       391. Plaintiff Eduardo Ochoa is the brother of LCpl Aragon. He is a national of the

United States.

       604.       392. Plaintiff Brad Joseph Halliday is the step-father of LCpl Aragon. He is a

national of the United States. Brad Joseph Halliday lived in the same household as LCpl Aragon

for a substantial period of time and considered LCpl Aragon the functional equivalent of a

biological son.

       605.       393. As a result of the death ofMarch 1, 2010 attack and LCpl Aragon’s injuries and

death, each member of the Aragon Family has experienced severe mental anguish, emotional pain

and suffering, and the loss of LCpl Aragon’s society, companionship, and counsel.




                                                  264
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 287 of 547



The Bradley W. Atwell Family

          606.   394. Sergeant Bradley W. Atwell served in Afghanistan as a member of the U.S.

Marine Corps. On September 15, 2012, Sgt Atwell was injured in an insider attack committed by

the Talibancomplex attack involving SAR rifles and rocket propelled grenades during which the

insurgents disguised themselves in American military uniforms in Helmand Province,

Afghanistan. Sgt Atwell died on September 15, 2012 as a result of injuries sustained during the

attack.

          607.   The attack was committed by the Taliban.

          608.   Sgt Atwell’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorists who committed the attack was

unlawfully wearing the uniform of his enemy.

          609.   395. Sgt Atwell was a national of the United States at the time of the attack and his

death.

          610.   396. As a result of the attack, Sgt Atwell was injured in his person and/or property.

The Plaintiff members of the Atwell Family are the survivors and/or heirs of Sgt Atwell and are

entitled to recover for the damages Sgt Atwell sustained.

          611.   397. Plaintiff Cheryl Atwell is the mother of Sgt Atwell. She is a national of the

United States.

          612.   398. Plaintiff Erin Riedel is the sister of Sgt Atwell. She is a national of the United

States.

          613.   399. As a result of the death ofSeptember 15, 2012 attack and Sgt Atwell’s injuries

and death, each member of the Atwell Family has experienced severe mental anguish, emotional

pain and suffering, and the loss of Sgt Atwell’s society, companionship, and counsel.




                                                  265
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 288 of 547



The Dillon C. Baldridge Family

       614.    400. Sergeant Dillon C. Baldridge served in Afghanistan as a member of the U.S.

Army. On June 10, 2017, SGT Baldridge was injured in an insider attack committed by the

Taliban in Nangarhar Province, Afghanistan. SGT Baldridge died on June 10, 2017 as a result of

injuries sustained during the attack.

       615.    The attack was committed by the Taliban and al-Qaeda (a designated FTO at the

time of the attack) acting together in a joint al-Qaeda-Taliban cell.

       616.    SGT Baldridge’s murder would have violated the laws of war if these terrorist

groups were subject to them because, among other reasons, the terrorist who committed the attack

was unlawfully wearing the uniform of his enemy.

       617.    401. SGT Baldridge was a national of the United States at the time of the attack and

his death.

       618.    402. As a result of the attack, SGT Baldridge was injured in his person and/or

property. The Plaintiff members of the Baldridge Family are the survivors and/or heirs of SGT

Baldridge and are entitled to recover for the damages SGT Baldridge sustained.

       619.    403. Plaintiff Christopher Baldridge is the father of SGT Baldridge. He is a

national of the United States.

       620.    404. Plaintiff E.B., by and through his next friend Christopher Baldridge, is the

minor brother of SGT Baldridge. He is a national of the United States.

       621.    405. Plaintiff L.B., by and through his next friend Christopher Baldridge, is the

minor brother of SGT Baldridge. He is a national of the United States.

       622.    406. Plaintiff S.B., by and through her next friend Christopher Baldridge, is the

minor sister of SGT Baldridge. She is a national of the United States.




                                                266
       Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 289 of 547



         623.   407. Plaintiff Jessie Baldridge is the step-mother of SGT Baldridge. She is a

national of the United States. Jessie Baldridge lived in the same household as SGT Baldridge for a

substantial period of time and considered SGT Baldridge the functional equivalent of a biological

son.

         624.   408. As a result of the death ofJune 10, 2017 attack and SGT Baldridge’s injuries

and death, each member of the Baldridge Family has experienced severe mental anguish,

emotional pain and suffering, and the loss of SGT Baldridge’s society, companionship, and

counsel.

The Kevin B. Balduf Family

         625.   409. Sergeant Kevin B. Balduf served in Afghanistan as a member of the U.S.

Marine Corps. On May 12, 2011, Sgt Balduf was injured in an insider attack committed by the

Taliban in Helmand Province, Afghanistan. Sgt Balduf died on May 12, 2011 as a result of

injuries sustained during the attack.

         626.   The attack was committed by the Taliban.

         627.   Sgt Balduf’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist who committed the attack was

unlawfully wearing the uniform of his enemy.

         628.   410. Sgt Balduf was a national of the United States at the time of the attack and his

death.

         629.   411. As a result of the attack, Sgt Balduf was injured in his person and/or property.

The Plaintiff members of the Balduf Family are the survivors and/or heirs of Sgt Balduf and are

entitled to recover for the damages Sgt Balduf sustained.




                                                267
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 290 of 547



         630.    412. Plaintiff Virginia Newsom is the mother of Sgt Balduf. She is a national of the

United States.

         631.    413. Plaintiff Kyle Balduf is the brother of Sgt Balduf. He is a national of the

United States.

         632.    414. As a result of the death ofMay 12, 2011 attack and Sgt Balduf’s injuries and

death, each member of the Balduf Family has experienced severe mental anguish, emotional pain

and suffering, and the loss of Sgt Balduf’s society, companionship, and counsel.

The Brandon A. Barrett Family

         633.    415. Captain Brandon A. Barrett served in Afghanistan as a member of the U.S.

Marine Corps. On May 5, 2010, Capt Barrett was injured in a sniper attack committed by the

Taliban in Helmand Province, Afghanistan. Capt Barrett died on May 5, 2010 as a result of

injuries sustained during the attack.

         634.    The attack was committed by the Taliban.

         635.    Capt Barrett’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who committed the attack

neither wore uniforms nor otherwise identified themselves as enemy combatants.

         636.    416. Capt Barrett was a national of the United States at the time of the attack and his

death.

         637.    417. As a result of the attack, Capt Barrett was injured in his person and/or

property. The Plaintiff members of the Barrett Family are the survivors and/or heirs of Capt

Barrett and are entitled to recover for the damages Capt Barrett sustained.

         638.    418. Plaintiff Brett Barrett is the father of Capt Barrett. He is a national of the

United States.




                                                  268
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 291 of 547



         639.    419. As a result of the death ofMay 5, 2010 attack and Capt Barrett’s injuries and

death, each member of the Barrett Family has experienced severe mental anguish, emotional pain

and suffering, and the loss of Capt Barrett’s society, companionship, and counsel.

The Joseph A. Bauer Family

         640.    Specialist Joseph A. Bauer served in Afghanistan as a member of the U.S. Army.

On July 24, 2010, SPC Bauer was injured in an IED attack in Zabul Province, Afghanistan. SPC

Bauer died on July 24, 2010 as a result of injuries sustained during the attack.

         641.    The attack was committed by the Haqqani Network, a part of the Taliban.

         642.    SPC Bauer’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

         643.    SPC Bauer was a national of the United States at the time of the attack and his

death.

         644.    As a result of the attack, SPC Bauer was injured in his person and/or property. The

Plaintiff members of the Bauer Family are the survivors and/or heirs of SPC Bauer and are entitled

to recover for the damages SPC Bauer sustained.

         645.    Plaintiff Shannon Denise Collins is the sister of SPC Bauer. She is a national of the

United States.

         646.    As a result of the July 24, 2010 attack and SPC Bauer’s injuries and death, each

member of the Bauer Family has experienced severe mental anguish, emotional pain and suffering,

and the loss of SPC Bauer’s society, companionship, and counsel.




                                                 269
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 292 of 547



The William M. Bays Family

         647.    420. Sergeant William M. Bays served in Afghanistan as a member of the U.S.

Army. On June 10, 2017, SGT Bays was injured in an insider attack committed by the Taliban in

Nangarhar Province, Afghanistan. SGT Bays died on June 10, 2017 as a result of injuries

sustained during the attack.

         648.    The attack was committed by the Taliban and al-Qaeda (a designated FTO at the

time of the attack) acting together in a joint al-Qaeda-Taliban cell.

         649.    SGT Bays’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist who committed the attack was

unlawfully wearing the uniform of his enemy.

         650.    421. SGT Bays was a national of the United States at the time of the attack and his

death.

         651.    422. As a result of the attack, SGT Bays was injured in his person and/or property.

The Plaintiff members of the Bays Family are the survivors and/or heirs of SGT Bays and are

entitled to recover for the damages SGT Bays sustained.

         652.    423. Plaintiff April Angel Bays is the mother of SGT Bays. She is a national of the

United States.

         653.    424. Plaintiff Timothy Lee Bays is the father of SGT Bays. He is a national of the

United States.

         654.    425. Plaintiff Brenda Griner is the sister of SGT Bays. She is a national of the

United States.

         655.    426. Plaintiff Lindsay Redoutey is the sister of SGT Bays. She is a national of the

United States.




                                                 270
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 293 of 547



       656.    427. As a result of the death ofJune 10, 2017 attack and SGT Bays’s injuries and

death, each member of the Bays Family has experienced severe mental anguish, emotional pain

and suffering, and the loss of SGT Bays’s society, companionship, and counsel.

The Thomas A. Baysore Jr. Family

       657.    428. Staff Sergeant Thomas A. Baysore Jr. served in Afghanistan as a member of

the U.S. Army. On September 26, 2013, SSG Baysore was injured in an insider attack involving

small arms fire committed by the Haqqani Network, a designated FTO at the time of the attack and

part of the Taliban, in Paktia Province, Afghanistan. SSG Baysore died on September 26, 2013 as

a result of injuries sustained during the attack.

       658.    The attack was committed by the Haqqani Network (a designated FTO at the time

of the attack and part of the Taliban) and al-Qaeda (a designated FTO at the time of the attack)

acting together in a joint al-Qaeda-Taliban cell.

       659.    SSG Baysore’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist who committed the attack was

unlawfully wearing the uniform of his enemy.

       660.    429. SSG Baysore was a national of the United States at the time of the attack and

his death.

       661.    430. As a result of the attack, SSG Baysore was injured in his person and/or

property. The Plaintiff members of the Baysore Family are the survivors and/or heirs of SSG

Baysore and are entitled to recover for the damages SSG Baysore sustained.

       662.    431. Plaintiff Angela FritzgesKahler is the sister of SSG Baysore. She is a national

of the United States.




                                                    271
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 294 of 547



          663.   432. As a result of the death ofSeptember 26, 2013 attack and SSG Baysore’s

injuries and death, each member of the Baysore Family has experienced severe mental anguish,

emotional pain and suffering, and the loss of SSG Baysore’s society, companionship, and counsel.

The Vincent J. Bell Family

          664.   433. Staff Sergeant Vincent J. Bell served in Afghanistan as a member of the U.S.

Marine Corps. On November 30, 2011, SSgt Bell was injured in an IED attack committed by the

Taliban in Helmand Province, Afghanistan. SSgt Bell died on November 30, 2011 as a result of

injuries sustained during the attack.

          665.   The attack was committed by the Taliban.

          666.   SSgt Bell’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

          667.   434. SSgt Bell was a national of the United States at the time of the attack and his

death.

          668.   435. As a result of the attack, SSgt Bell was injured in his person and/or property.

The Plaintiff members of the Bell Family are the survivors and/or heirs of SSgt Bell and are

entitled to recover for the damages SSgt Bell sustained.

          669.   436. Plaintiff James Bell is the father of SSgt Bell. He is a national of the United

States.

          670.   437. Plaintiff Pamela E. Alexander Bell is the mother of SSgt Bell. She is a

national of the United States.




                                                 272
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 295 of 547



          671.   438. Plaintiff London Jacinda Bell is the sister of SSgt Bell. She is a national of the

United States.

          672.   439. Plaintiff Andrea Roe is the sister of SSgt Bell. She is a national of the United

States.

          673.   440. As a result of the death ofNovember 30, 2011 attack and SSgt Bell’s injuries

and death, each member of the Bell Family has experienced severe mental anguish, emotional pain

and suffering, and the loss of SSgt Bell’s society, companionship, and counsel.

The Robert N. Bennedsen Family

          674.   First Lieutenant Robert N. Bennedsen served in Afghanistan as a member of the

U.S. Army. On July 18, 2010, 1LT Bennedsen was injured in an IED attack in Zabul Province,

Afghanistan. 1LT Bennedsen died on July 18, 2010 as a result of injuries sustained during the

attack.

          675.   The attack was committed by the Haqqani Network, a part of the Taliban.

          676.   1LT Bennedsen’s murder would have violated the laws of war if these terrorist

groups were subject to them because, among other reasons, the terrorist(s) who planted the IED

neither wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

          677.   1LT Bennedsen was a national of the United States at the time of the attack and his

death.

          678.   As a result of the attack, 1LT Bennedsen was injured in his person and/or property.

The Plaintiff members of the Bennedsen Family are the survivors and/or heirs of 1LT Bennedsen

and are entitled to recover for the damages 1LT Bennedsen sustained.




                                                  273
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 296 of 547



       679.      Plaintiff Scott Bennedsen is the father of 1LT Bennedsen. He is a national of the

United States.

       680.      Plaintiff Tracy Bennedsen is the mother of 1LT Bennedsen. She is a national of the

United States.

       681.      Plaintiff Jamie Johanna Coates is the sister of 1LT Bennedsen. She is a national of

the United States.

       682.      As a result of the July 18, 2010 attack and 1LT Bennedsen’s injuries and death,

each member of the Bennedsen Family has experienced severe mental anguish, emotional pain and

suffering, and the loss of 1LT Bennedsen’s society, companionship, and counsel.

The Darrik C. Benson Family

       683.      441. Special Warfare OperatorChief Petty Officer 1st Class(SEAL) Darrik C.

Benson served in Afghanistan as a member of the U.S. Navy. On August 6, 2011, SO1SOC

(SEAL) Benson was injured in an attack on a Chinook helicopter committed by the Haqqani

Network, a part of the Taliban, in Wardak Province, Afghanistan. SO1SOC (SEAL) Benson died

on August 6, 2011 as a result of injuries sustained during the attack.

       684.      The attack was committed by the Haqqani Network (a part of the Taliban) and

al-Qaeda (a designated FTO at the time of the attack).

       685.      SOC (SEAL) Benson’s murder would have violated the laws of war if these

terrorist groups were subject to them because, among other reasons, the terrorist(s) who committed

the attack neither wore uniforms nor otherwise identified themselves as enemy combatants.

       686.      442. SO1SOC (SEAL) Benson was a national of the United States at the time of the

attack and his death.




                                                 274
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 297 of 547



       687.    443. As a result of the attack, SO1SOC (SEAL) Benson was injured in his person

and/or property. The Plaintiff members of the Benson Family are the survivors and/or heirs of

SO1SOC (SEAL) Benson and are entitled to recover for the damages SO1SOC (SEAL) Benson

sustained.

       688.    444. Plaintiff Frederick C. Benson is the father of SO1SOC (SEAL) Benson. He is

a national of the United States.

       689.    445. Plaintiff Beverly Mills is the mother of SO1SOC (SEAL) Benson. She is a

national of the United States.

       690.    Plaintiff Brianna N. Benson is the sister of SOC (SEAL) Benson. She is a national

of the United States.

       691.    446. As a result of the death of SO1August 6, 2011 attack and SOC (SEAL)

Benson’s injuries and death, each member of the Benson Family has experienced severe mental

anguish, emotional pain and suffering, and the loss of SO1SOC (SEAL) Benson’s society,

companionship, and counsel.

The Brett Benton Family

       692.    447. Brett Benton served in Afghanistan as a civilian government contractor

working for DynCorp, Int’l. On June 4, 2011, Mr. Benton was injured in an IED attack committed

by the Taliban in Laghman Province, Afghanistan. Mr. Benton died on June 4, 2011 as a result of

injuries sustained during the attack.

       693.    The attack was committed by the Taliban and al-Qaeda (a designated FTO at the

time of the attack) acting together in a joint al-Qaeda-Taliban cell.

       694.    Mr. Benton’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, he was a civilian not taking part in hostilities,




                                                275
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 298 of 547



the terrorist(s) who planted the IED neither wore uniforms nor otherwise identified themselves as

enemy combatants, and the passive detonation system indiscriminately placed civilians at risk.

         695.   448. Mr. Benton was a national of the United States at the time of the attack and his

death.

         696.   449. As a result of the attack, Mr. Benton was injured in his person and/or property.

The Plaintiff members of the Benton Family are the survivors and/or heirs of Mr. Benton and are

entitled to recover for the damages Mr. Benton sustained.

         697.   450. Plaintiff Bethany Ann Benton is the widow of Mr. Benton. She is a national of

the United States.

         698.   451. As a result of the death ofJune 4, 2011 attack and Mr. Benton’s injuries and

death, each member of the Benton Family has experienced severe mental anguish, emotional pain

and suffering, and the loss of Mr. Benton’s society, companionship, and counsel.

The Jeremie S. Border Family

         699.   Staff Sergeant Jeremie S. Border served in Afghanistan as a member of the U.S.

Army. On September 1, 2012, SSG Border was injured in a complex attack involving small arms

fire and grenades in Ghazni Province, Afghanistan. SSG Border died on September 1, 2012 as a

result of injuries sustained during the attack.

         700.   The attack was committed by the Haqqani Network, a part of the Taliban.

         701.   SSG Border’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who committed the attack

neither wore uniforms nor otherwise identified themselves as enemy combatants.

         702.   SSG Border was a national of the United States at the time of the attack and his

death.




                                                  276
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 299 of 547



          703.   As a result of the attack, SSG Border was injured in his person and/or property.

The Plaintiff members of the Border Family are the survivors and/or heirs of SSG Border and are

entitled to recover for the damages SSG Border sustained.

          704.   Plaintiff Mary Border is the mother of SSG Border. She is a national of the United

States.

          705.   Plaintiff Katherine Abreu-Border is the sister of SSG Border. She is a national of

the United States.

          706.   Plaintiff Delaynie K. Peek is the sister of SSG Border. She is a national of the

United States.

          707.   As a result of the September 1, 2012 attack and SSG Border’s injuries and death,

each member of the Border Family has experienced severe mental anguish, emotional pain and

suffering, and the loss of SSG Border’s society, companionship, and counsel.

The James Michael Boucher Jr. Family

          708.   452. Plaintiff Corporal James Michael Boucher Jr. served in Afghanistan as a

member of the U.S. Marine Corps. On June 12, 2011, Cpl Boucher was injured in an IED attack

committed by the Taliban in Helmand Province, Afghanistan. The attack severely wounded Cpl

Boucher, who lost both of his legs above the knee and suffered from a serious injuriesinjury to his

left-hand and left buttocks. As a result of the June 12, 2011 attack and his injuries, Cpl Boucher

has experienced severe physical and emotional pain and suffering.

          709.   The attack was committed by the Taliban.

          710.   The attack that injured Cpl Boucher would have violated the laws of war if these

terrorist groups were subject to them because, among other reasons, the terrorist(s) who planted




                                                 277
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 300 of 547



the IED neither wore uniforms nor otherwise identified themselves as enemy combatants and the

passive detonation system indiscriminately placed civilians at risk.

       711.      453. Cpl Boucher was a national of the United States at the time of the attack, and

remains one to this day.

       712.      454. Plaintiff James Boucher Sr. is the father of Cpl Boucher. He is a national of

the United States.

       713.      455. Plaintiff Kimberley Boucher is the mother of Cpl Boucher. She is a national of

the United States.

       714.      456. Plaintiff Britany Boucher is the sister of Cpl Boucher. She is a national of the

United States.

       715.      457. As a result of the June 12, 2011 attack and Cpl Boucher’s injuries, each

member of the Boucher Family has experienced severe mental anguish, emotional pain and

suffering.

The Francisco J. Briseño-Alvarez Jr. Family

       716.      458. Specialist Francisco J. Briseño-Alvarez Jr. served in Afghanistan as a member

of the U.S. Army National Guard. On September 25, 2011, SPC Briseño-Alvarez was injured in

an IED attack committed by the Taliban in Laghman Province, Afghanistan. SPC

Briseño-Alvarez died on September 25, 2011 as a result of injuries sustained during the attack.

       717.      The attack was committed by the Taliban and al-Qaeda (a designated FTO at the

time of the attack) acting together in a joint al-Qaeda-Taliban cell.

       718.      SPC Briseño-Alvarez’s murder would have violated the laws of war if these

terrorist groups were subject to them because, among other reasons, the terrorist(s) who planted




                                                 278
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 301 of 547



the IED neither wore uniforms nor otherwise identified themselves as enemy combatants, and the

passive detonation system indiscriminately placed civilians at risk.

       719.    459. SPC Briseño-Alvarez was a member of the armed forces at the time of the

attack and his death.

       720.    460. As a result of the attack, SPC Briseño-Alvarez was injured in his person and/or

property. The Plaintiff members of the Briseño-Alvarez Family are the survivors and/or heirs of

SPC Briseño-Alvarez and are entitled to recover for the damages SPC Briseño-Alvarez sustained.

       721.    Plaintiff Francisco Javier Briseño Gutierrez is the father of SPC Briseño-Alvarez.

He is a national of the United States.

       722.    461. Plaintiff Luis Briseño is the brother of SPC Briseño-Alvarez. He is a national

of the United States.

       723.    462. As a result of the death ofSeptember 25, 2011 attack and SPC

Briseño-Alvarez’s injuries and death, each member of the Briseño-Alvarez Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of SPC

Briseño-Alvarez’s society, companionship, and counsel.

The David L. Brodeur Family

       724.    463. Major David L. Brodeur served in Afghanistan as a member of the U.S. Air

Force. On April 27, 2011, Maj Brodeur was injured in an insider attack committed by the Kabul

Attack Network in Kabul Province, Afghanistan. Maj Brodeur died on April 27, 2011 as a result

of injuries sustained during the attack.

       725.    The attack was committed by the Taliban (including the Haqqani Network) and

al-Qaeda (a designated FTO at the time of the attack) acting together in the Kabul Attack Network.




                                               279
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 302 of 547



       726.      Maj Brodeur’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist who committed the attack was

unlawfully wearing the uniform of his enemy.

       727.      464. Maj Brodeur was a national of the United States at the time of the attack and

his death.

       728.      465. As a result of the attack, Maj Brodeur was injured in his person and/or

property. The Plaintiff members of the Brodeur Family are the survivors and/or heirs of Maj

Brodeur and are entitled to recover for the damages Maj Brodeur sustained.

       729.      466. Plaintiff Susan Brodeur is the widow of Maj Brodeur. She is a national of the

United States.

       730.      467. Plaintiff D.L.B., by and through his next friend Susan Brodeur, is the minor

son of Maj Brodeur. He is a national of the United States.

       731.      468. Plaintiff E.L.B., by and through her next friend Susan Brodeur, is the minor

daughter of Maj Brodeur. She is a national of the United States.

       732.      469. Plaintiff Joyce A. Brodeur is the mother of Maj Brodeur. She is a national of

the United States.

       733.      470. Plaintiff Lawrence A. Brodeur is the father of Maj Brodeur. He is a national of

the United States.

       734.      471. As a result of the death ofApril 27, 2011 attack and Maj Brodeur’s injuries and

death, each member of the Brodeur Family has experienced severe mental anguish, emotional pain

and suffering, and the loss of Maj Brodeur’s society, companionship, and counsel.




                                                 280
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 303 of 547



The Christopher L. Brown Family and Estate

         735.   Staff Sergeant Christopher L. Brown served in Afghanistan as a member of the

U.S. Army. On April 3, 2012, SSG Brown was injured in an IED attack in Kunar Province,

Afghanistan. SSG Brown died on April 3, 2012 as a result of injuries sustained during the attack.

         736.   The attack was committed by the Taliban and al-Qaeda (a designated FTO at the

time of the attack) acting together in a joint al-Qaeda-Taliban cell.

         737.   SSG Brown’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

         738.   SSG Brown was a national of the United States at the time of the attack and his

death.

         739.   As a result of the attack, SSG Brown was injured in his person and/or property. The

Plaintiff members of the Brown Family are the survivors and/or heirs of SSG Brown and are

entitled to recover for the damages SSG Brown sustained.

         740.   Plaintiff Ariell S. Taylor is the widow of SSG Brown. She is a national of the

United States. She brings claims in both her personal capacity and her representative capacity on

behalf of SSG Brown’s estate.

         741.   As a result of the April 3, 2012 attack and SSG Brown’s injuries and death, each

member of the Brown Family has experienced severe mental anguish, emotional pain and

suffering, and the loss of SSG Brown’s society, companionship, and counsel.

         742.   SSG Brown’s estate is entitled to recover economic and non-economic damages

from Defendants, due to his murder.




                                                281
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 304 of 547



The Harold Brown Jr. Family

         743.   472. Harold Brown Jr. served in Afghanistan as a U.S. government employee

serving in the Central Intelligence Agency. On December 30, 2009, Mr. Brown was injured in a

suicide bombing attack conducted on Camp Chapman, in Khost Province, Afghanistan (“Camp

Chapman Attack”). Mr. Brown died on December 30, 2009 as a result of injuries sustained during

the Camp Chapman Attack. 473.         The Camp Chapman Attack was planned and authorized by

al-Qaeda, and jointly committed by al-Qaeda, the Pakistani Taliban, and the Haqqani Network, a

part of the Taliban. For its part, the Haqqani Network provided substantial assistance to its

al-Qaeda and Pakistani Taliban terrorist partners in the Camp Chapman Attack, including the

al-Qaeda suicide bomber who triggered the suicide vest. On information and belief, the Haqqani

Network provided key support for the Camp Chapman Attack, including but not limited to,

intelligence and logistical support. The Taliban has publicly taken responsibility for the attack.

         744.   The attack was committed by the Taliban (including the Haqqani Network) and

al-Qaeda (a designated FTO at the time of the attack).

         745.   Mr. Brown’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, he was a civilian not taking part in hostilities,

and the terrorist who committed the attack posed as an informant in order to gain access to the base

and did not identify himself as an enemy combatant.

         746.   474. Mr. Brown was a national of the United States at the time of the attack and his

death.

         747.   475. As a result of the attack, Mr. Brown was injured in his person and/or property.

The Plaintiff members of the Brown Family are the survivors and/or heirs of Mr. Brown and are

entitled to recover for the damages Mr. Brown sustained.




                                                282
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 305 of 547



          748.   476. Plaintiff Barbara Brown is the mother of Mr. Brown. She is a national of the

United States.

          749.   477. Plaintiff Harold Brown Sr. is the father of Mr. Brown. He is a national of the

United States.

          750.   478. Plaintiff Regina Brown is the sister of Mr. Brown. She is a national of the

United States.

          751.   479. Plaintiff Paula Rich is the sister of Mr. Brown. She is a national of the United

States.

          752.   480. As a result of the death ofDecember 30, 2009 attack and Mr. Brown’s injuries

and death, each member of the Brown Family has experienced severe mental anguish, emotional

pain and suffering, and the loss of Mr. Brown’s society, companionship, and counsel.

The Scott W. Brunkhorst Family

          753.   481. Staff Sergeant Scott W. Brunkhorst served in Afghanistan as a member of the

U.S. Army. On March 30, 2010, SSG Brunkhorst was injured in an IED attack committed by the

Taliban in Kandahar Province, Afghanistan. SSG Brunkhorst died on March 30, 2010 as a result

of injuries sustained during the attack.

          754.   The attack was committed by the Taliban.

          755.   SSG Brunkhorst’s murder would have violated the laws of war if these terrorist

groups were subject to them because, among other reasons, the terrorist(s) who planted the IED

neither wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

          756.   482. SSG Brunkhorst was a national of the United States at the time of the attack

and his death.




                                                 283
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 306 of 547



         757.   483. As a result of the attack, SSG Brunkhorst was injured in his person and/or

property. The Plaintiff members of the Brunkhorst Family are the survivors and/or heirs of SSG

Brunkhorst and are entitled to recover for the damages SSG Brunkhorst sustained.

         758.   484. Plaintiff Richard G. Brunkhorst is the father of SSG Brunkhorst. He is a

national of the United States.

         759.   485. As a result of the death ofMarch 30, 2010 attack and SSG Brunkhorst’s

injuries and death, each member of the Brunkhorst Family has experienced severe mental anguish,

emotional pain and suffering, and the loss of SSG Brunkhorst’s society, companionship, and

counsel.

The Frank D. Bryant Jr. Family

         760.   Lieutenant Colonel Frank D. Bryant Jr. served in Afghanistan as a member of the

U.S. Air Force. On April 27, 2011, Lt Co Bryant was injured in an insider attack in Kabul

Province, Afghanistan. Lt Co Bryant died on April 27, 2011 as a result of injuries sustained during

the attack.

         761.   The attack was committed by the Taliban (including the Haqqani Network) and

al-Qaeda (a designated FTO at the time of the attack) acting together in the Kabul Attack Network.

         762.   Lt Co Bryant’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist who committed the attack was

unlawfully wearing the uniform of his enemy.

         763.   Lt Co Bryant was a national of the United States at the time of the attack and his

death.




                                                284
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 307 of 547



        764.   As a result of the attack, Lt Co Bryant was injured in his person and/or property.

The Plaintiff members of the Bryant Family are the survivors and/or heirs of Lt Co Bryant and are

entitled to recover for the damages Lt Co Bryant sustained.

        765.   Plaintiff Janice Harriman Bryant is the widow of Lt Co Bryant. She is a national of

the United States.

        766.   Plaintiff S.L.B., by and through his next friend Janice Harriman Bryant, is the

minor son of Lt Co Bryant. He is a national of the United States.

        767.   As a result of the April 27, 2011 attack and Lt Co Bryant’s injuries and death, each

member of the Bryant Family has experienced severe mental anguish, emotional pain and

suffering, and the loss of Lt Co Bryant’s society, companionship, and counsel.

The Nicholas B. Burley Family

        768.   486. Specialist Nicholas B. Burley served in Afghanistan as a member of the U.S.

Army. On July 30, 2013, SPC Burley was injured in an indirect fire attack committed by the

Haqqani Network, a designated FTO at the time of the attack and part of the Taliban, in Logar

Province, Afghanistan. SPC Burley died on July 30, 2013 as a result of injuries sustained during

the attack.

        769.   The attack was committed by the Haqqani Network, a designated FTO at the time

of the attack and part of the Taliban.

        770.   SPC Burley’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who committed the attack

neither wore uniforms nor otherwise identified themselves as enemy combatants, and

indiscriminately placed civilians at risk.




                                               285
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 308 of 547



         771.    487. SPC Burley was a national of the United States at the time of the attack and his

death.

         772.    488. As a result of the attack, SPC Burley was injured in his person and/or property.

The Plaintiff members of the Burley Family are the survivors and/or heirs of SPC Burley and are

entitled to recover for the damages SPC Burley sustained.

         773.    489. Plaintiff William Michael Burley is the father of SPC Burley. He is a national

of the United States.

         774.    490. Plaintiff Tammy Olmstead is the mother of SPC Burley. She is a national of

the United States.

         775.    491. Plaintiff Michael Collins is the brother of SPC Burley. He is a national of the

United States.

         776.    492. Plaintiff Dan Olmstead is the step-father of SPC Burley. He is a national of

the United States. Dan Olmstead lived in the same household as SPC Burley for a substantial

period of time and considered SPC Burley the functional equivalent of a biological son.

         777.    493. As a result of the death ofJuly 30, 2013 attack and SPC Burley’s injuries and

death, each member of the Burley Family has experienced severe mental anguish, emotional pain

and suffering, and the loss of SPC Burley’s society, companionship, and counsel.

The Joshua R. Campbell Family

         778.    494. Specialist Joshua R. Campbell served in Afghanistan as a member of the U.S.

Army. On January 29, 2011, SPC Campbell was injured in an IED attack committed by the

Taliban in Helmand Province, Afghanistan. SPC Campbell died on January 29, 2011 as a result of

injuries sustained during the attack.

         779.    The attack was committed by the Taliban.




                                                 286
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 309 of 547



       780.    SPC Campbell’s murder would have violated the laws of war if these terrorist

groups were subject to them because, among other reasons, the terrorist(s) who planted the IED

neither wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

       781.    495. SPC Campbell was a national of the United States at the time of the attack and

his death.

       782.    496. As a result of the attack, SPC Campbell was injured in his person and/or

property. The Plaintiff members of the Campbell Family are the survivors and/or heirs of SPC

Campbell and are entitled to recover for the damages SPC Campbell sustained.

       783.    497. Plaintiff James Reginald Campbell is the father of SPC Campbell. He is a

national of the United States.

       784.    498. As a result of the death ofJanuary 29, 2011 attack and SPC Campbell’s injuries

and death, each member of the Campbell Family has experienced severe mental anguish,

emotional pain and suffering, and the loss of SPC Campbell’s society, companionship, and

counsel.

The Karl A. Campbell Family

       785.    Sergeant Karl A. Campbell served in Afghanistan as a member of the U.S. Army.

On October 4, 2010, SGT Campbell was injured in an IED attack in Kabul Province, Afghanistan.

SGT Campbell died on October 4, 2010 as a result of injuries sustained during the attack.

       786.    The attack was committed by the Taliban (including the Haqqani Network) and

al-Qaeda (a designated FTO at the time of the attack) acting together in the Kabul Attack Network.

       787.    SGT Campbell’s murder would have violated the laws of war if these terrorist

groups were subject to them because, among other reasons, the terrorist(s) who planted the IED




                                               287
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 310 of 547



neither wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

         788.    SGT Campbell was a national of the United States at the time of the attack and his

death.

         789.    As a result of the attack, SGT Campbell was injured in his person and/or property.

The Plaintiff members of the Campbell Family are the survivors and/or heirs of SGT Campbell and

are entitled to recover for the damages SGT Campbell sustained.

         790.    Plaintiff Arthur Campbell is the father of SGT Campbell. He is a national of the

United States.

         791.    Plaintiff Audrey Campbell is the mother of SGT Campbell. She is a national of the

United States.

         792.    Plaintiff Tina Marie Campbell is the sister of SGT Campbell. She is a national of

the United States.

         793.    As a result of the October 4, 2010 attack and SGT Campbell’s injuries and death,

each member of the Campbell Family has experienced severe mental anguish, emotional pain and

suffering, and the loss of SGT Campbell’s society, companionship, and counsel.

The Kevin Cardoza Family

         794.    499. Specialist Kevin Cardoza served in Afghanistan as a member of the U.S.

Army. On May 4, 2013, SPC Cardoza was injured in an IED attack committed by the Taliban in

Kandahar Province, Afghanistan. SPC Cardoza died on May 4, 2013 as a result of injuries

sustained during the attack.

         795.    The attack was committed by the Taliban.




                                                288
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 311 of 547



       796.      SPC Cardoza’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

       797.      500. SPC Cardoza was a national of the United States at the time of the attack and

his death.

       798.      501. As a result of the attack, SPC Cardoza was injured in his person and/or

property. The Plaintiff members of the Cardoza Family are the survivors and/or heirs of SPC

Cardoza and are entitled to recover for the damages SPC Cardoza sustained.

       799.      502. Plaintiff Maria Cardoza is the mother of SPC Cardoza. She is a national of the

United States.

       800.      503. Plaintiff Ramiro Cardoza Sr. is the father of SPC Cardoza. He is a national of

the United States.

       801.      504. Plaintiff Ramiro Cardoza Jr. is the brother of SPC Cardoza. He is a national of

the United States.

       802.      505. As a result of the death ofMay 4, 2013 attack and SPC Cardoza’s injuries and

death, each member of the Cardoza Family has experienced severe mental anguish, emotional pain

and suffering, and the loss of SPC Cardoza’s society, companionship, and counsel.

The Joseph T. Caron Family

       803.      506. Specialist Joseph T. Caron served in Afghanistan as a member of the U.S.

Army. On April 11, 2010, SPC Caron was injured in an IED attack committed by the Taliban in

Helmand Province, Afghanistan. SPC Caron died on April 11, 2010 as a result of injuries

sustained during the attack.




                                                 289
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 312 of 547



          804.   The attack was committed by the Taliban.

          805.   SPC Caron’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

          806.   507. SPC Caron was a national of the United States at the time of the attack and his

death.

          807.   508. As a result of the attack, SPC Caron was injured in his person and/or property.

The Plaintiff members of the Caron Family are the survivors and/or heirs of SPC Caron and are

entitled to recover for the damages SPC Caron sustained.

          808.   509. Plaintiff Jeff Caron is the father of SPC Caron. He is a national of the United

States.

          809.   510. Plaintiff Cassandra Caron is the sister of SPC Caron. She is a national of the

United States.

          810.   511. Plaintiff Karen Caron is the step-mother of SPC Caron. She is a national of the

United States. Karen Caron lived in the same household as SPC Caron for a substantial period of

time and considered SPC Caron the functional equivalent of a biological son.

          811.   512. As a result of the death ofApril 11, 2010 attack and SPC Caron’s injuries and

death, each member of the Caron Family has experienced severe mental anguish, emotional pain

and suffering, and the loss of SPC Caron’s society, companionship, and counsel.

The Patrick R. Carroll Family

          812.   513. Sergeant Patrick R. Carroll served in Afghanistan as a member of the U.S.

Army. On February 7, 2011, SGT Carroll was injured in an IED attack committed by the Taliban




                                                 290
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 313 of 547



in Kandahar Province, Afghanistan. SGT Carroll died on February 7, 2011 as a result of injuries

sustained during the attack.

       813.      The attack was committed by the Taliban.

       814.      SGT Carroll’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

       815.      514. SGT Carroll was a national of the United States at the time of the attack and

his death.

       816.      515. As a result of the attack, SGT Carroll was injured in his person and/or

property. The Plaintiff members of the Carroll Family are the survivors and/or heirs of SGT

Carroll and are entitled to recover for the damages SGT Carroll sustained.

       817.      516. Plaintiff Sumer J. Roberts is the sister of SGT Carroll. She is a national of the

United States.

       818.      517. As a result of the death ofFebruary 7, 2011 attack and SGT Carroll’s injuries

and death, each member of the Carroll Family has experienced severe mental anguish, emotional

pain and suffering, and the loss of SGT Carroll’s society, companionship, and counsel.

The Rick J. Centanni Family

       819.      518. Lance Corporal Rick J. Centanni served in Afghanistan as a member of the

U.S. Marine Corps. On March 24, 2010, LCpl Centanni was injured in an IED attack committed

by the Taliban in Helmand Province, Afghanistan. LCpl Centanni died on March 24, 2010 as a

result of injuries sustained during the attack.

       820.      The attack was committed by the Taliban.




                                                  291
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 314 of 547



       821.      LCpl Centanni’s murder would have violated the laws of war if these terrorist

groups were subject to them because, among other reasons, the terrorist(s) who planted the IED

neither wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

       822.      519. LCpl Centanni was a national of the United States at the time of the attack and

his death.

       823.      520. As a result of the attack, LCpl Centanni was injured in his person and/or

property. The Plaintiff members of the Centanni Family are the survivors and/or heirs of LCpl

Centanni and are entitled to recover for the damages LCpl Centanni sustained.

       824.      521. Plaintiff Jon Centanni is the father of LCpl Centanni. He is a national of the

United States.

       825.      522. As a result of the death ofMarch 24, 2010 attack and LCpl Centanni’s injuries

and death, each member of the Centanni Family has experienced severe mental anguish, emotional

pain and suffering, and the loss of LCpl Centanni’s society, companionship, and counsel.

Marcus Chischilly

       826.      Plaintiff Sergeant Marcus Chischilly served in Afghanistan as a member of the U.S.

Marine Corps. On October 9, 2010, Sgt Chischilly was injured in an IED attack in Helmand

Province, Afghanistan. The attack severely wounded Sgt Chischilly, who lost his left leg above

the knee. As a result of the October 9, 2010 attack and his injuries, Sgt Chischilly has experienced

severe physical and emotional pain and suffering.

       827.      The attack was committed by the Taliban.

       828.      The attack that injured Sgt Chischilly would have violated the laws of war if these

terrorist groups were subject to them because, among other reasons, the terrorist(s) who planted




                                                 292
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 315 of 547



the IED neither wore uniforms nor otherwise identified themselves as enemy combatants and the

passive detonation system indiscriminately placed civilians at risk.

       829.    Sgt Chischilly was a national of the United States at the time of the attack and

remains one to this day.

The Benjamen G. Chisholm Family

       830.    523. Private First Class Benjamen G. Chisholm served in Afghanistan as a member

of the U.S. Army. On August 17, 2010, PFC Chisholm was injured in an IED attack committed by

the Taliban in Kunar Province, Afghanistan. PFC Chisholm died on August 17, 2010 as a result of

injuries sustained during the attack.

       831.    The attack was committed by the Taliban and al-Qaeda (a designated FTO at the

time of the attack) acting together in a joint al-Qaeda-Taliban cell.

       832.    PFC Chisholm’s murder would have violated the laws of war if these terrorist

groups were subject to them because, among other reasons, the terrorist(s) who planted the IED

neither wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

       833.    524. PFC Chisholm was a national of the United States at the time of the attack and

his death.

       834.    525. As a result of the attack, PFC Chisholm was injured in his person and/or

property. The Plaintiff members of the Chisholm Family are the survivors and/or heirs of PFC

Chisholm and are entitled to recover for the damages PFC Chisholm sustained.

       835.    526. Plaintiff Glenn Chisholm is the father of PFC Chisholm. He is a national of

the United States.




                                                293
       Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 316 of 547



        836.     Plaintiff Linda Reynolds is the mother of PFC Chisholm. She is a national of the

United States.

        837.     527. Plaintiff Karma Chisholm is the step-mother of PFC Chisholm. She is a

national of the United States. Karma Chisholm lived in the same household as PFC Chisholm for

a substantial period of time and considered PFC Chisholm the functional equivalent of a biological

son.

        838.     528. As a result of the death ofAugust 17, 2010 attack and PFC Chisholm’s injuries

and death, each member of the Chisholm Family has experienced severe mental anguish,

emotional pain and suffering, and the loss of PFC Chisholm’s society, companionship, and

counsel.

The Rusty H. Christian Family

        839.     529. Staff Sergeant Rusty H. Christian served in Afghanistan as a member of the

U.S. Army. On January 28, 2010, SSG Christian was injured in an IED attack committed by the

Taliban in Uruzgan Province, Afghanistan. SSG Christian died on January 28, 2010 as a result of

injuries sustained during the attack.

        840.     The attack was committed by the Taliban.

        841.     SSG Christian’s murder would have violated the laws of war if these terrorist

groups were subject to them because, among other reasons, the terrorist(s) who planted the IED

neither wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

        842.     530. SSG Christian was a national of the United States at the time of the attack and

his death.




                                                 294
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 317 of 547



       843.      531. As a result of the attack, SSG Christian was injured in his person and/or

property. The Plaintiff members of the Christian Family are the survivors and/or heirs of SSG

Christian and are entitled to recover for the damages SSG Christian sustained.

       844.      532. Plaintiff Donna Ball is the mother of SSG Christian. She is a national of the

United States.

       845.      533. Plaintiff Michael Christian is the father of SSG Christian. He is a national of

the United States.

       846.      534. Plaintiff Michael Aaron Christian is the brother of SSG Christian. He is a

national of the United States.

       847.      535. As a result of the death ofJanuary 28, 2010 attack and SSG Christian’s injuries

and death, each member of the Christian Family has experienced severe mental anguish, emotional

pain and suffering, and the loss of SSG Christian’s society, companionship, and counsel.

The Chazray C. Clark Family

       848.      536. Specialist Chazray C. Clark served in Afghanistan as a member of the U.S.

Army. On September 18, 2011, SPC Clark was injured in an IED attack committed by the Taliban

in Kandahar Province, Afghanistan. SPC Clark died on September 18, 2011 as a result of injuries

sustained during the attack.

       849.      The attack was committed by the Taliban.

       850.      SPC Clark’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.




                                                 295
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 318 of 547



         851.    537. SPC Clark was a national of the United States at the time of the attack and his

death.

         852.    538. As a result of the attack, SPC Clark was injured in his person and/or property.

The Plaintiff members of the Clark Family are the survivors and/or heirs of SPC Clark and are

entitled to recover for the damages SPC Clark sustained.

         853.    539. Plaintiff Keyko D. Clark is the mother of SPC Clark. She is a national of the

United States.

         854.    540. Plaintiff Corteize Clark is the brother of SPC Clark. He is a national of the

United States.

         855.    541. Plaintiff Precious Clark is the sister of SPC Clark. She is a national of the

United States.

         856.    542. Plaintiff Cleveland Davis is the brother of SPC Clark. He is a national of the

United States.

         857.    543. As a result of the death ofSeptember 18, 2011 attack and SPC Clark’s injuries

and death, each member of the Clark Family has experienced severe mental anguish, emotional

pain and suffering, and the loss of SPC Clark’s society, companionship, and counsel.

The Jonathan Cleary Family

         858.    544. Plaintiff Corporal Jonathan Cleary served in Afghanistan as a member of the

U.S. Army. On May 6, 2012, CPL Cleary was injured in an IED attack committed by the Haqqani

Network, a part of the Taliban, in Paktia Province, Afghanistan. The attack severely wounded

CPL Cleary, who lost his right leg below the knee and suffered from head trauma, two collapsed

lungs, and numerous broken bones resulting in a number of weeks in a coma. As a result of the




                                                  296
        Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 319 of 547



May 6, 2012 attack and his injuries, CPL Cleary has experienced severe physical and emotional

pain and suffering.

          859.   The attack was committed by the Haqqani Network (a part of the Taliban) and

al-Qaeda (a designated FTO at the time of the attack) acting together in a joint al-Qaeda-Taliban

cell.

          860.   The attack that injured CPL Cleary would have violated the laws of war if these

terrorist groups were subject to them because, among other reasons, the terrorist(s) who planted

the IED neither wore uniforms nor otherwise identified themselves as enemy combatants and the

passive detonation system indiscriminately placed civilians at risk.

          861.   545. CPL Cleary was a national of the United States at the time of the attack, and

remains one to this day.

          862.   Plaintiff April Cleary is the mother of CPL Cleary. She is a national of the United

States.

          863.   As a result of the May 6, 2012 attack and CPL Cleary’s injuries, each member of

the Cleary Family has experienced severe mental anguish, emotional pain and suffering.

The Timothy J. Conrad Jr. Family

          864.   546. Sergeant Timothy J. Conrad Jr. served in Afghanistan as a member of the U.S.

Army. On February 23, 2012, SGT Conrad was injured in an insider attack committed by the

Taliban in Nangarhar Province, Afghanistan. SGT Conrad died on February 23, 2012 as a result of

injuries sustained during the attack.

          865.   The attack was committed by the Taliban and al-Qaeda (a designated FTO at the

time of the attack) acting together in a joint al-Qaeda-Taliban cell.




                                                 297
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 320 of 547



       866.      SGT Conrad’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist who committed the attack was

unlawfully wearing the uniform of his enemy.

       867.      547. SGT Conrad was a national of the United States at the time of the attack and

his death.

       868.      548. As a result of the attack, SGT Conrad was injured in his person and/or

property. The Plaintiff members of the Conrad Family are the survivors and/or heirs of SGT

Conrad and are entitled to recover for the damages SGT Conrad sustained.

       869.      549. Plaintiff Holly Conrad is the widow of SGT Conrad. She is a national of the

United States.

       870.      550. Plaintiff B.C., by and through his next friend Holly Conrad, is the minor son of

SGT Conrad. He is a national of the United States.

       871.      551. As a result of the death ofFebruary 23, 2012 attack and SGT Conrad’s injuries

and death, each member of the Conrad Family has experienced severe mental anguish, emotional

pain and suffering, and the loss of SGT Conrad’s society, companionship, and counsel.

The Robert J. Cottle Family

       872.      552. Sergeant Major Robert J. Cottle served in Afghanistan as a member of the U.S.

Marine Corps ReservesReserve. On March 24, 2010, SgtMaSgtMaj Cottle was injured in an IED

attack committed by the Taliban in Helmand Province, Afghanistan. SgtMaSgtMaj Cottle died on

March 24, 2010 as a result of injuries sustained during the attack.

       873.      The attack was committed by the Taliban.

       874.      SgtMaj Cottle’s murder would have violated the laws of war if these terrorist

groups were subject to them because, among other reasons, the terrorist(s) who planted the IED




                                                 298
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 321 of 547



neither wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

       875.    553. SgtMaSgtMaj Cottle was a national of the United States at the time of the

attack and his death.

       876.    554. As a result of the attack, SgtMaSgtMaj Cottle was injured in his person and/or

property. The Plaintiff members of the Cottle Family are the survivors and/or heirs of

SgtMaSgtMaj Cottle and are entitled to recover for the damages SgtMaSgtMaj Cottle sustained.

       877.    555. Plaintiff Kenneth Cottle is the father of SgtMaSgtMaj Cottle. He is a national

of the United States.

       878.    556. As a result of the death of SgtMaMarch 24, 2010 attack and SgtMaj Cottle’s

injuries and death, each member of the Cottle Family has experienced severe mental anguish,

emotional pain and suffering, and the loss of SgtMaSgtMaj Cottle’s society, companionship, and

counsel.

The Ross Cox Family

       879.    557. Plaintiff Staff Sergeant Ross Cox served in Afghanistan as a member of the

U.S. the Army. On November 15, 2011, SSG Cox was injured in an IED attack committed by the

Taliban in Kandahar Province, Afghanistan. The attack severely wounded SSG Cox, who lost his

left leg and suffered from a serious right leg injury, left arm nerve damage, and hearing loss. As a

result of the November 15, 2011 attack and his injuries, SSG Cox has experienced severe physical

and emotional pain and suffering.

       880.    The attack was committed by the Taliban.

       881.    The attack that injured SSG Cox would have violated the laws of war if these

terrorist groups were subject to them because, among other reasons, the terrorist(s) who planted




                                                299
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 322 of 547



the IED neither wore uniforms nor otherwise identified themselves as enemy combatants and the

passive detonation system indiscriminately placed civilians at risk.

          882.   558. SSG Cox was a national of the United States at the time of the attack, and

remains one to this day.

          883.   559. Plaintiff Nicole Cox is the wife of SSG Cox. She is a national of the United

States.

          884.   560. Plaintiff A.C., by and through his next friend Ross Cox, is the minor son of

SSG Cox. He is a national of the United States.

          885.   561. Plaintiff B.C., by and through his next friend Ross Cox, is the minor son of

SSG Cox. He is a national of the United States.

          886.   562. Plaintiff H.C., by and through her next friend Ross Cox, is the minor daughter

of SSG Cox. She is a national of the United States.

          887.   563. Plaintiff Peyton Cooney is the daughter of SSG Cox. She is a national of the

United States.

          888.   564. As a result of the November 15, 2011 attack and SSG Cox’s injuries, each

member of the Cox Family has experienced severe mental anguish, emotional pain and suffering.

The Robert W. Crow Family

          889.   565. SpecialistSergeant Robert W. Crow served in Afghanistan as a member of the

U.S. Army National Guard. On July 10, 2010, SPCSGT Crow was injured in an IED attack

committed by the Haqqani Network, a part of the Taliban, in Paktika Province, Afghanistan.

SPCSGT Crow died on July 10, 2010 as a result of injuries sustained during the attack.




                                                 300
        Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 323 of 547



         890.   The attack was committed by the Haqqani Network (a part of the Taliban) and

al-Qaeda (a designated FTO at the time of the attack) acting together in a joint al-Qaeda-Taliban

cell.

         891.   SGT Crow’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

         892.   566. SPCSGT Crow was a national of the United States at the time of the attack and

his death.

         893.   567. As a result of the attack, SPCSGT Crow was injured in his person and/or

property. The Plaintiff members of the Crow Family are the survivors and/or heirs of SPCSGT

Crow and are entitled to recover for the damages SPCSGT Crow sustained.

         894.   568. Plaintiff David Aaron Crow is the son of SPCSGT Crow. He is a national of

the United States.

         895.   569. As a result of the July 10, 2010 attack and SGT Crow’s injuries and death of

SPC Crow, each member of the Crow Family has experienced severe mental anguish, emotional

pain and suffering, and the loss of SPCSGT Crow’s society, companionship, and counsel.

The Justin E. Culbreth Family

         896.   570. Specialist Justin E. Culbreth served in Afghanistan as a member of the U.S.

Army. On November 17, 2010, SPC Culbreth was injured in an IED attack committed by the

Taliban in Kandahar Province, Afghanistan. SPC Culbreth died on November 17, 2010 as a result

of injuries sustained during the attack.

         897.   The attack was committed by the Taliban.




                                               301
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 324 of 547



       898.    SPC Culbreth’s murder would have violated the laws of war if these terrorist

groups were subject to them because, among other reasons, the terrorist(s) who planted the IED

neither wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

       899.    571. SPC Culbreth was a national of the United States at the time of the attack and

his death.

       900.    572. As a result of the attack, SPC Culbreth was injured in his person and/or

property. The Plaintiff members of the Culbreth Family are the survivors and/or heirs of SPC

Culbreth and are entitled to recover for the damages SPC Culbreth sustained.

       901.    573. Plaintiff Cheryl A. Culbreth is the mother of SPC Culbreth. She is a national

of the United States.

       902.    574. Plaintiff Walter L. Culbreth is the father of SPC Culbreth. He is a national of

the United States.

       903.    575. As a result of the death ofNovember 17, 2010 attack and SPC Culbreth’s

injuries and death, each member of the Culbreth Family has experienced severe mental anguish,

emotional pain and suffering, and the loss of SPC Culbreth’s society, companionship, and counsel.

The Joshua J. Cullins Family

       904.    576. Staff Sergeant Joshua J. Cullins served in Afghanistan as a member of the U.S.

Marine Corps. On October 19, 2010, SSgt Cullins was injured in an IED attack committed by the

Taliban in Helmand Province, Afghanistan. SSgt Cullins died on October 19, 2010 as a result of

injuries sustained during the attack.

       905.    The attack was committed by the Taliban.




                                               302
       Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 325 of 547



        906.   SSgt Cullins’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

        907.   577. SSgt Cullins was a national of the United States at the time of the attack and

his death.

        908.   578. As a result of the attack, SSgt Cullins was injured in his person and/or

property. The Plaintiff members of the Cullins Family are the survivors and/or heirs of SSgt

Cullins and are entitled to recover for the damages SSgt Cullins sustained.

        909.   579. Plaintiff James Farris Cullins Jr. is the father of SSgt Cullins. He is a national

of the United States.

        910.   580. Plaintiff Cooper Henry Pike Cullins is the brother of SSgt Cullins. He is a

national of the United States.

        911.   581. Plaintiff Donavan Kurt Schilling Cullins is the brother of SSgt Cullins. He is a

national of the United States.

        912.   582. Plaintiff Barbara Schilling is the step-mother of SSgt Cullins. She is a national

of the United States. Barbara Schilling lived in the same household as SSgt Cullins for a

substantial period of time and considered SSgt Cullins the functional equivalent of a biological

son.

        913.   583. As a result of the death ofOctober 19, 2010 attack and SSgt Cullins’s injuries

and death, each member of the Cullins Family has experienced severe mental anguish, emotional

pain and suffering, and the loss of SSgt Cullins’s society, companionship, and counsel.




                                                303
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 326 of 547



The Joseph D’Augustine Family

       914.    Staff Sergeant Joseph D’Augustine served in Afghanistan as a member of the U.S.

Marine Corps. On March 27, 2012, SSgt D’Augustine was injured in an IED attack in Helmand

Province, Afghanistan. SSgt D’Augustine died on March 27, 2012 as a result of injuries sustained

during the attack.

       915.    The attack was committed by the Taliban.

       916.    SSgt D’Augustine’s murder would have violated the laws of war if these terrorist

groups were subject to them because, among other reasons, the terrorist(s) who planted the IED

neither wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

       917.    SSgt D’Augustine was a national of the United States at the time of the attack and

his death.

       918.    As a result of the attack, SSgt D’Augustine was injured in his person and/or

property. The Plaintiff members of the D’Augustine Family are the survivors and/or heirs of SSgt

D’Augustine and are entitled to recover for the damages SSgt D’Augustine sustained.

       919.    Plaintiff Anthony D’Augustine is the father of SSgt D’Augustine. He is a national

of the United States.

       920.    Plaintiff Patricia D’Augustine is the mother of SSgt D’Augustine. She is a national

of the United States.

       921.    Plaintiff Jennifer D’Augustine is the sister of SSgt D’Augustine. She is a national

of the United States.

       922.    Plaintiff Nicole D’Augustine is the sister of SSgt D’Augustine. She is a national of

the United States.




                                               304
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 327 of 547



          923.   Plaintiff Michele Kulesa is the sister of SSgt D’Augustine. She is a national of the

United States.

          924.   As a result of the March 27, 2012 attack and SSgt D’Augustine’s injuries and death,

each member of the D’Augustine Family has experienced severe mental anguish, emotional pain

and suffering, and the loss of SSgt D’Augustine’s society, companionship, and counsel.

The Mitchell K. Daehling Family

          925.   Specialist Mitchell K. Daehling served in Afghanistan as a member of the U.S.

Army. On May 14, 2013, SPC Daehling was injured in an IED attack in Kandahar Province,

Afghanistan. SPC Daehling died on May 14, 2013 as a result of injuries sustained during the

attack.

          926.   The attack was committed by the Taliban.

          927.   SPC Daehling’s murder would have violated the laws of war if these terrorist

groups were subject to them because, among other reasons, the terrorist(s) who planted the IED

neither wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

          928.   SPC Daehling was a national of the United States at the time of the attack and his

death.

          929.   As a result of the attack, SPC Daehling was injured in his person and/or property.

The Plaintiff members of the Daehling Family are the survivors and/or heirs of SPC Daehling and

are entitled to recover for the damages SPC Daehling sustained.

          930.   Plaintiff Samantha Daehling is the widow of SPC Daehling. She is a national of the

United States.




                                                 305
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 328 of 547



       931.      Plaintiff Brenda Daehling is the mother of SPC Daehling. She is a national of the

United States.

       932.      Plaintiff Kirk W. Daehling is the father of SPC Daehling. He is a national of the

United States.

       933.      Plaintiff Adam Daehling is the brother of SPC Daehling. He is a national of the

United States.

       934.      Plaintiff Kayla Marie Daehling is the sister of SPC Daehling. She is a national of

the United States.

       935.      As a result of the May 14, 2013 attack and SPC Daehling’s injuries and death, each

member of the Daehling Family has experienced severe mental anguish, emotional pain and

suffering, and the loss of SPC Daehling’s society, companionship, and counsel.

The Marcus Dandrea Family

       936.      584. Plaintiff Sergeant Marcus Dandrea served in Afghanistan as a member of the

U.S. Marine Corps. On February 24, 2011, Sgt Dandrea was injured in an IED attack committed

by the Taliban in Helmand Province, Afghanistan. The attack severely wounded Sgt Dandrea,

who lost both of his legs above the knee and suffered from injuries to his right hand and arm and a

traumatic brain injury. As a result of the February 24, 2011 attack and his injuries, Sgt Dandrea

has experienced severe physical and emotional pain and suffering.

       937.      The attack was committed by the Taliban.

       938.      The attack that injured Sgt Dandrea would have violated the laws of war if these

terrorist groups were subject to them because, among other reasons, the terrorist(s) who planted

the IED neither wore uniforms nor otherwise identified themselves as enemy combatants and the

passive detonation system indiscriminately placed civilians at risk.




                                                 306
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 329 of 547



       939.      585. Sgt Dandrea was a national of the United States at the time of the attack, and

remains one to this day.

       940.      586. Plaintiff N.D., by and through her next friend Marcus Dandrea, is the minor

daughter of Sgt Dandrea. She is a national of the United States.

       941.      587. Plaintiff Leanora Dandrea is the mother of Sgt Dandrea. She is a national of

the United States.

       942.      588. Plaintiff Mark William Dandrea is the father of Sgt Dandrea. He is a national

of the United States.

       943.      589. Plaintiff H.D., by and through her next friend Leanora Dandrea, is the minor

sister of Sgt Dandrea. She is a national of the United States.

       944.      590. Plaintiff I.D., by and through his next friend Leanora Dandrea, is the minor

brother of Sgt Dandrea. He is a national of the United States.

       945.      591. Plaintiff Benjamin Dandrea is the brother of Sgt Dandrea. He is a national of

the United States.

       946.      592. Plaintiff Gabriel Dandrea is the brother of Sgt Dandrea. He is a national of the

United States.

       947.      593. Plaintiff Hannah Dandrea is the sister of Sgt Dandrea. She is a national of the

United States.

       948.      594. Plaintiff Joshua Dandrea is the brother of Sgt Dandrea. He is a national of the

United States.

       949.      595. Plaintiff Samuel Dandrea is the brother of Sgt Dandrea. He is a national of the

United States.




                                                 307
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 330 of 547



       950.      596. As a result of the February 24, 2011 attack and Sgt Dandrea’s injuries, each

member of the Dandrea Family has experienced severe mental anguish, emotional pain and

suffering.

The Devin J. Daniels Family

       951.      597. Sergeant Devin J. Daniels served in Afghanistan as a member of the U.S.

Army. On August 25, 2011, SGT Daniels was injured in an IED attack committed by the Taliban

in Helmand Province, Afghanistan. SGT Daniels died on August 25, 2011 as a result of injuries

sustained during the attack.

       952.      The attack was committed by the Taliban.

       953.      SGT Daniels’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

       954.      598. SGT Daniels was a national of the United States at the time of the attack and

his death.

       955.      599. As a result of the attack, SGT Daniels was injured in his person and/or

property. The Plaintiff members of the Daniels Family are the survivors and/or heirs of SGT

Daniels and are entitled to recover for the damages SGT Daniels sustained.

       956.      600. Plaintiff James L. Daniels is the father of SGT Daniels. He is a national of the

United States.

       957.      601. Plaintiff Lucas Daniels is the brother of SGT Daniels. He is a national of the

United States.




                                                 308
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 331 of 547



          958.   602. Plaintiff Sophie Daniels is the sister of SGT Daniels. She is a national of the

United States.

          959.   603. As a result of the death ofAugust 25, 2011 attack and SGT Daniels’s injuries

and death, each member of the Daniels Family has experienced severe mental anguish, emotional

pain and suffering, and the loss of SGT Daniels’s society, companionship, and counsel.

The James M. Darrough Family

          960.   Sergeant James M. Darrough served in Afghanistan as a member of the U.S. Army.

On October 29, 2011, SGT Darrough was injured in a suicide bombing attack in Kabul Province,

Afghanistan. SGT Darrough died on October 29, 2011 as a result of injuries sustained during the

attack.

          961.   The attack was committed by the Taliban (including the Haqqani Network) and

al-Qaeda (a designated FTO at the time of the attack) acting together in the Kabul Attack Network.

          962.   SGT Darrough’s murder would have violated the laws of war if these terrorist

groups were subject to them because, among other reasons, the terrorist(s) who committed the

attack neither wore uniforms nor otherwise identified themselves as enemy combatants, and the

attack indiscriminately placed civilians at risk, killing multiple Afghan civilians, because it

occurred on a busy road near a university.

          963.   SGT Darrough was a national of the United States at the time of the attack and his

death.

          964.   As a result of the attack, SGT Darrough was injured in his person and/or property.

The Plaintiff members of the Darrough Family are the survivors and/or heirs of SGT Darrough and

are entitled to recover for the damages SGT Darrough sustained.




                                                 309
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 332 of 547



         965.     Plaintiff Robert Charles Darrough is the father of SGT Darrough. He is a national

of the United States.

         966.     Plaintiff Judith Sara Darrough is the step-mother of SGT Darrough. She is a

national of the United States. Judith Sara Darrough lived in the same household as SGT Darrough

for a substantial period of time and considered SGT Darrough the functional equivalent of a

biological son.

         967.     As a result of the October 29, 2011 attack and SGT Darrough’s injuries and death,

each member of the Darrough Family has experienced severe mental anguish, emotional pain and

suffering, and the loss of SGT Darrough’s society, companionship, and counsel.

The Jonathan D. Davis Family

         968.     604. Staff Sergeant Jonathan D. Davis served in Afghanistan as a member of the

U.S. Marine Corps. On February 22, 2013, SSgt Davis was injured in an IED attack committed by

the Taliban in Helmand Province, Afghanistan. SSgt Davis died on February 22, 2013 as a result

of injuries sustained during the attack.

         969.     The attack was committed by the Taliban.

         970.     SSgt Davis’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

         971.     605. SSgt Davis was a national of the United States at the time of the attack and his

death.




                                                  310
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 333 of 547



         972.    606. As a result of the attack, SSgt Davis was injured in his person and/or property.

The Plaintiff members of the Davis Family are the survivors and/or heirs of SSgt Davis and are

entitled to recover for the damages SSgt Davis sustained.

         973.    607. Plaintiff Helena Davis is the widow of SSgt Davis. She is a national of the

United States.

         974.    608. Plaintiff C.D., by and through his next friend Helena Davis, is the minor son of

SSgt Davis. He is a national of the United States.

         975.    609. As a result of the death ofFebruary 22, 2013 attack and SSgt Davis’s injuries

and death, each member of the Davis Family has experienced severe mental anguish, emotional

pain and suffering, and the loss of SSgt Davis’s society, companionship, and counsel.

The David P. Day Family

         976.    610. Staff Sergeant David P. Day served in Afghanistan as a member of the U.S.

Marine Corps. On April 24, 2011, SSgt Day was injured in an IED attack committed by the

Taliban in Badghis Province, Afghanistan. SSgt Day died on April 24, 2011 as a result of injuries

sustained during the attack.

         977.    The attack was committed by the Taliban.

         978.    SSgt Day’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

         979.    611. SSgt Day was a national of the United States at the time of the attack and his

death.




                                                 311
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 334 of 547



          980.   612. As a result of the attack, SSgt Day was injured in his person and/or property.

The Plaintiff members of the Day Family are the survivors and/or heirs of SSgt Day and are

entitled to recover for the damages SSgt Day sustained.

          981.   613. Plaintiff Don Day is the father of SSgt Day. He is a national of the United

States.

          982.   614. Plaintiff Kathy Day is the mother of SSgt Day. She is a national of the United

States.

          983.   615. As a result of the death ofApril 24, 2011 attack and SSgt Day’s injuries and

death, each member of the Day Family has experienced severe mental anguish, emotional pain and

suffering, and the loss of SSgt Day’s society, companionship, and counsel.

The Joseph Roger Deslauriers Family

          984.   Plaintiff Master Sergeant Joseph Roger Deslauriers served in Afghanistan as a

member of the U.S. Air Force. On September 23, 2011, MSgt Deslauriers was injured in an IED

attack in Helmand Province, Afghanistan. The attack severely wounded MSgt Deslauriers, who

lost both of his legs above the knee and his left arm below the elbow. As a result of the September

23, 2011 attack and his injuries, MSgt Deslauriers has experienced severe physical and emotional

pain and suffering.

          985.   The attack was committed by the Taliban.

          986.   The attack that injured MSgt Deslauriers would have violated the laws of war if

these terrorist groups were subject to them because, among other reasons, the terrorist(s) who

planted the IED neither wore uniforms nor otherwise identified themselves as enemy combatants

and the passive detonation system indiscriminately placed civilians at risk.




                                                 312
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 335 of 547



       987.      MSgt Deslauriers was a national of the United States at the time of the attack, and

remains one to this day.

       988.      Plaintiff Lisa Deslauriers is the wife of MSgt Deslauriers. She is a national of the

United States.

       989.      As a result of the September 23, 2011 attack and MSgt Deslauriers’s injuries, each

member of the Deslauriers Family has experienced severe mental anguish, emotional pain and

suffering.

The Matthew J. DeYoung Family

       990.      616. Sergeant Matthew J. DeYoung served in Afghanistan as a member of the U.S.

Marine Corps. On February 18, 2011, Sgt DeYoung was injured in an IED attack committed by

the Taliban in Helmand Province, Afghanistan. Sgt DeYoung died on February 18, 2011 as a

result of injuries sustained during the attack.

       991.      The attack was committed by the Taliban.

       992.      Sgt DeYoung’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

       993.      617. Sgt DeYoung was a national of the United States at the time of the attack and

herhis death.

       994.      618. As a result of the attack, Sgt DeYoung was injured in herhis person and/or

property. The Plaintiff members of the DeYoung Family are the survivors and/or heirs of Sgt

DeYoung and are entitled to recover for the damages Sgt DeYoung sustained.




                                                  313
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 336 of 547



          995.   619. Plaintiff Teddi DeYoung is the mother of Sgt DeYoung. She is a national of

the United States.

          996.   620. As a result of the February 18, 2011 attack and Sgt DeYoung’s injuries and

death of Sgt DeYoung, each member of the DeYoung Family has experienced severe mental

anguish, emotional pain and suffering, and the loss of Sgt DeYoung’s society, companionship, and

counsel.

The Alberto D. Diaz Family

          997.   Plaintiff Specialist Alberto D. Diaz served in Afghanistan as a member of the U.S.

Army. On August 12, 2014, SPC Diaz was injured in an IED attack in Kandahar Province,

Afghanistan. The attack severely wounded SPC Diaz, who suffered severe brain injuries and

facial damage requiring complete right-side facial reconstruction, and also suffers from

post-traumatic stress disorder, chronic fatigue syndrome, chronic pain, social anxiety, panic

attacks, hearing loss and tremors. As a result of the August 12, 2014 attack and his injuries, SPC

Diaz has experienced severe physical and emotional pain and suffering.

          998.   The attack was committed by the Taliban.

          999.   The attack that injured SPC Diaz would have violated the laws of war if these

terrorist groups were subject to them because, among other reasons, the terrorist(s) who planted

the IED neither wore uniforms nor otherwise identified themselves as enemy combatants and the

passive detonation system indiscriminately placed civilians at risk.

          1000. SPC Diaz was a national of the United States at the time of the attack, and remains

one to this day.

          1001. Plaintiff Kayla N. Diaz is the wife of SPC Diaz. She is a national of the United

States.




                                                314
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 337 of 547



          1002. Plaintiff N.J.D., by and through her next friend Kayla N. Diaz, is the minor

daughter of SPC Diaz. She is a national of the United States.

          1003. Plaintiff N.J.A.D., by and through his next friend Kayla N. Diaz, is the minor son of

SPC Diaz. He is a national of the United States.

          1004. Plaintiff Frances P. Diaz is the mother of SPC Diaz. She is a national of the United

States.

          1005. Plaintiff Maximo Diaz is the father of SPC Diaz. He is a national of the United

States.

          1006. Plaintiff Anthony M. Diaz is the brother of SPC Diaz. He is a national of the

United States.

          1007. Plaintiff Matthew J. Diaz is the brother of SPC Diaz. He is a national of the United

States.

          1008. As a result of the August 12, 2014 attack and SPC Diaz’s injuries, each member of

the Diaz Family has experienced severe mental anguish, emotional pain and suffering.

The John P. Dion Family

          1009. 621. Private First Class John P. Dion served in Afghanistan as a member of the U.S.

Army. On January 3, 2010, PFC Dion was injured in an IED attack committed by the Taliban in

Kandahar Province, Afghanistan. PFC Dion died on January 3, 2010 as a result of injuries

sustained during the attack.

          1010. The attack was committed by the Taliban.

          1011. PFC Dion’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither




                                                 315
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 338 of 547



wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

         1012. 622. PFC Dion was a national of the United States at the time of the attack and his

death.

         1013. 623. As a result of the attack, PFC Dion was injured in his person and/or property.

The Plaintiff members of the Dion Family are the survivors and/or heirs of PFC Dion and are

entitled to recover for the damages PFC Dion sustained.

         1014. 624. Plaintiff Patricia Elsner is the mother of PFC Dion. She is a national of the

United States.

         1015. 625. Plaintiff Kelsey Thomas is the sister of PFC Dion. She is a national of the

United States.

         1016. 626. Plaintiff Mark Elsner is the step-father of PFC Dion. He is a national of the

United States. Mark Elsner lived in the same household as PFC Dion for a substantial period of

time and considered PFC Dion the functional equivalent of a biological son.

         1017. 627. Plaintiff Jackie Allen is the step-sister of PFC Dion. She is a national of the

United States. Jackie Allen lived in the same household as PFC Dion for a substantial period of

time and considered PFC Dion the functional equivalent of a biological brother.

         1018. 628. Plaintiff Mark Anthony Elsner is the step-brother of PFC Dion. He is a

national of the United States. Mark Anthony Elsner lived in the same household as PFC Dion for

a substantial period of time and considered PFC Dion the functional equivalent of a biological

brother.




                                                316
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 339 of 547



         1019. 629. As a result of the death ofJanuary 3, 2010 attack and PFC Dion’s injuries and

death, each member of the Dion Family has experienced severe mental anguish, emotional pain

and suffering, and the loss of PFC Dion’s society, companionship, and counsel.

The Corey J. Dodge Family

         1020. 630. Corey J. Dodge served in Afghanistan as a civilian government contractor

working for DynCorp, Int’l. On August 22, 2015, Mr. Dodge was injured in a suicide bombing

attack committed by the Kabul Attack Network in Kabul Province, Afghanistan. Mr. Dodge died

on August 22, 2015 as a result of injuries sustained during the attack.

         1021. The attack was committed by the Taliban (including the Haqqani Network, a

designated FTO at the time of the attack) and al-Qaeda (a designated FTO at the time of the attack)

acting together in the Kabul Attack Network.

         1022. Mr. Dodge’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, he was a civilian not taking part in hostilities,

the terrorist(s) who committed the attack neither wore uniforms nor otherwise identified

themselves as enemy combatants, and the attack indiscriminately placed civilians at risk, killing

multiple Afghan civilians, because it occurred on a public road in front of a private hospital.

         1023. 631. Mr. Dodge was a national of the United States at the time of the attack and his

death.

         1024. 632. As a result of the attack, Mr. Dodge was injured in his person and/or property.

The Plaintiff members of the Dodge Family are the survivors and/or heirs of Mr. Dodge and are

entitled to recover for the damages Mr. Dodge sustained.

         1025. 633. Plaintiff Kelli Dodge is the widow of Mr. Dodge. She is a national of the

United States.




                                                317
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 340 of 547



       1026. 634. Plaintiff B.C.D., by and through his next friend Kelli Dodge, is the minor son

of Mr. Dodge. He is a national of the United States.

       1027. 635. Plaintiff P.A.D., by and through her next friend Kelli Dodge, is the minor

daughter of Mr. Dodge. She is a national of the United States.

       1028. 636. As a result of the death ofAugust 22, 2015 attack and Mr. Dodge’s injuries and

death, each member of the Dodge Family has experienced severe mental anguish, emotional pain

and suffering, and the loss of Mr. Dodge’s society, companionship, and counsel.

The Max W. Donahue Family

       1029. 637. Corporal Max W. Donahue served in Afghanistan as a member of the U.S.

Marine Corps. On August 4, 2010, Cpl Donahue was injured in an IED attack committed by the

Taliban in Helmand Province, Afghanistan. Cpl Donahue died on August 7, 2010 as a result of

injuries sustained during the attack.

       1030. The attack was committed by the Taliban.

       1031. Cpl Donahue’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

       1032. 638. Cpl Donahue was a national of the United States at the time of the attack and

his death.

       1033. 639. As a result of the attack, Cpl Donahue was injured in his person and/or

property. The Plaintiff members of the Donahue Family are the survivors and/or heirs of Cpl

Donahue and are entitled to recover for the damages Cpl Donahue sustained.




                                               318
       Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 341 of 547



        1034. 640. Plaintiff Julie Schrock is the mother of Cpl Donahue. She is a national of the

United States.

        1035. 641. Plaintiff Ryan Donahue is the brother of Cpl Donahue. He is a national of the

United States.

        1036. 642. Plaintiff Chandler Schrock is the step-father of Cpl Donahue. He is a national

of the United States. Chandler Schrock lived in the same household as Cpl Donahue for a

substantial period of time and considered Cpl Donahue the functional equivalent of a biological

son.

        1037. 643. Plaintiff Taylor Schrock is the step-brother of Cpl Donahue. He is a national

of the United States. Taylor Schrock lived in the same household as Cpl Donahue for a substantial

period of time and considered Cpl Donahue the functional equivalent of a biological brother.

        1038. 644. As a result of the death ofAugust 4, 2010 attack and Cpl Donahue’s injuries

and death, each member of the Donahue Family has experienced severe mental anguish, emotional

pain and suffering, and the loss of Cpl Donahue’s society, companionship, and counsel.

Robert Alexander Dove

        1039. Plaintiff Staff Sergeant Robert Alexander Dove served in Afghanistan as a member

of the U.S. Army. On June 9, 2012, SSG Dove was injured in an IED attack in Kandahar Province,

Afghanistan. The attack severely wounded SSG Dove, who lost his right arm below the elbow and

right leg above knee, and suffered a traumatic brain injury, crushed pelvis, numerous soft tissue

and shrapnel injuries, hearing loss, and multiple fractures of the left hand requiring 38 surgeries.

As a result of the June 9, 2012 attack and his injuries, SSG Dove has experienced severe physical

and emotional pain and suffering.

        1040. The attack was committed by the Taliban.




                                                319
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 342 of 547



       1041. The attack that injured SSG Dove would have violated the laws of war if these

terrorist groups were subject to them because, among other reasons, the terrorist(s) who planted

the IED neither wore uniforms nor otherwise identified themselves as enemy combatants and the

passive detonation system indiscriminately placed civilians at risk.

       1042. SSG Dove was a national of the United States at the time of the attack and remains

one to this day.

The Stephen J. Dunning Family

       1043. 645. Staff Sergeant Stephen J. Dunning served in Afghanistan as a member of the

U.S. Marine Corps. On October 27, 2011, SSgt Dunning was injured in an IED attack committed

by the Taliban in Helmand Province, Afghanistan. SSgt Dunning died on October 27, 2011 as a

result of injuries sustained during the attack.

       1044. The attack was committed by the Taliban.

       1045. SSgt Dunning’s murder would have violated the laws of war if these terrorist

groups were subject to them because, among other reasons, the terrorist(s) who planted the IED

neither wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

       1046. 646. SSgt Dunning was a national of the United States at the time of the attack and

his death.

       1047. 647. As a result of the attack, SSgt Dunning was injured in his person and/or

property. The Plaintiff members of the Dunning Family are the survivors and/or heirs of SSgt

Dunning and are entitled to recover for the damages SSgt Dunning sustained.

       1048. 648. Plaintiff Robert L. Dunning is the father of SSgt Dunning. He is a national of

the United States.




                                                  320
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 343 of 547



          1049. 649. Plaintiff Tomoe Dunning is the mother of SSgt Dunning. She is a national of

the United States.

          1050. 650. Plaintiff Joy Coy is the sister of SSgt Dunning. She is a national of the United

States.

          1051. 651. As a result of the October 27, 2011 attack and SSgt Dunning’s injuries and

death of SSgt Dunning, each member of the Dunning Family has experienced severe mental

anguish, emotional pain and suffering, and the loss of SSgt Dunning’s society, companionship,

and counsel.

The Patrick Keith Durham Family

          1052. Sergeant Patrick Keith Durham served in Afghanistan as a member of the U.S.

Army. On August 28, 2010, SGT Durham was injured in an IED attack in Kandahar Province,

Afghanistan. SGT Durham died on August 28, 2010 as a result of injuries sustained during the

attack.

          1053. The attack was committed by the Taliban.

          1054. SGT Durham’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

          1055. SGT Durham was a national of the United States at the time of the attack and his

death.

          1056. As a result of the attack, SGT Durham was injured in his person and/or property.

The Plaintiff members of the Durham Family are the survivors and/or heirs of SGT Durham and

are entitled to recover for the damages SGT Durham sustained.




                                                 321
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 344 of 547



         1057. Plaintiff J.G.A., by and through his next friend Jamie Allison, is the minor son of

SGT Durham. He is a national of the United States.

         1058. As a result of the August 28, 2010 attack and SGT Durham’s injuries and death,

each member of the Durham Family has experienced severe mental anguish, emotional pain and

suffering, and the loss of SGT Durham’s society, companionship, and counsel.

The Donald R. Edgerton Family

         1059. Sergeant Donald R. Edgerton served in Afghanistan as a member of the U.S. Army.

On July 10, 2010, SGT Edgerton was injured in an IED attack in Kunduz Province, Afghanistan.

SGT Edgerton died on July 10, 2010 as a result of injuries sustained during the attack.

         1060. The attack was committed by the Taliban.

         1061. SGT Edgerton’s murder would have violated the laws of war if these terrorist

groups were subject to them because, among other reasons, the terrorist(s) who planted the IED

neither wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

         1062. SGT Edgerton was a national of the United States at the time of the attack and his

death.

         1063. As a result of the attack, SGT Edgerton was injured in his person and/or property.

The Plaintiff members of the Edgerton Family are the survivors and/or heirs of SGT Edgerton and

are entitled to recover for the damages SGT Edgerton sustained.

         1064. Plaintiff Kyle Edgerton is the brother of SGT Edgerton. He is a national of the

United States.




                                                322
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 345 of 547



          1065. As a result of the July 10, 2010 attack and SGT Edgerton’s injuries and death, each

member of the Edgerton Family has experienced severe mental anguish, emotional pain and

suffering, and the loss of SGT Edgerton’s society, companionship, and counsel.

The Erich Ellis Family

          1066. 652. Plaintiff Sergeant Erich Ellis served in Afghanistan as a member of the U.S.

Marine Corps. On June 12, 2019,2012, Sgt Ellis was injured in an IED attack committed by the

Taliban in Helmand Province, Afghanistan. The attack severely wounded Sgt Ellis, who lost his

right leg and suffered from extensive, permanent damage to his left leg, right arm, and upper right

leg as well as a traumatic brain injury. As a result of the June 12, 20192012 attack and his injuries,

Sgt Ellis has experienced severe physical and emotional pain and suffering.

          1067. The attack was committed by the Taliban.

          1068. The attack that injured Sgt Ellis would have violated the laws of war if these

terrorist groups were subject to them because, among other reasons, the terrorist(s) who planted

the IED neither wore uniforms nor otherwise identified themselves as enemy combatants and the

passive detonation system indiscriminately placed civilians at risk.

          1069. 653. Sgt Ellis was a national of the United States at the time of the attack and

remains one to this day. , and remains one to this day.

          1070. Plaintiff James Russell Ellis is the father of Sgt Ellis. He is a national of the United

States.

          1071. As a result of the June 12, 2012 attack and Sgt Ellis’s injuries, each member of the

Ellis Family has experienced severe mental anguish, emotional pain and suffering.




                                                   323
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 346 of 547



The Robert W. Ellis Family

          1072. Specialist Robert W. Ellis served in Afghanistan as a member of the U.S. Army.

On June 18, 2013, SPC Ellis was injured in a rocket attack in Parwan Province, Afghanistan. SPC

Ellis died on June 18, 2013 as a result of injuries sustained during the attack.

          1073. The attack was committed by the Taliban.

          1074. SPC Ellis’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who committed the attack

neither wore uniforms nor otherwise identified themselves as enemy combatants.

          1075. SPC Ellis was a national of the United States at the time of the attack and his death.

          1076. As a result of the attack, SPC Ellis was injured in his person and/or property. The

Plaintiff members of the Ellis Family are the survivors and/or heirs of SPC Ellis and are entitled to

recover for the damages SPC Ellis sustained.

          1077. Plaintiff Joelle R. Ellis is the mother of SPC Ellis. She is a national of the United

States.

          1078. Plaintiff John F. Ellis is the father of SPC Ellis. He is a national of the United

States.

          1079. Plaintiff James Earl Ellis is the brother of SPC Ellis. He is a national of the United

States.

          1080. As a result of the June 18, 2013 attack and SPC Ellis’s injuries and death, each

member of the Ellis Family has experienced severe mental anguish, emotional pain and suffering,

and the loss of SPC Ellis’s society, companionship, and counsel.




                                                  324
        Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 347 of 547



The Vincent J. Ellis Family

          1081. Private First Class Vincent J. Ellis served in Afghanistan as a member of the U.S.

Army. On June 1, 2012, PFC Ellis was injured in a complex attack involving a suicide truck bomb,

small arms fire, and rocket propelled and fragmentation grenades in Khost Province, Afghanistan.

PFC Ellis died on June 6, 2012 as a result of injuries sustained during the attack.

          1082. The attack was committed by the Haqqani Network (a part of the Taliban) and

al-Qaeda (a designated FTO at the time of the attack) acting together in a joint al-Qaeda-Taliban

cell.

          1083. PFC Ellis’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who committed the attack

neither wore uniforms nor otherwise identified themselves as enemy combatants.

          1084. PFC Ellis was a national of the United States at the time of the attack and his death.

          1085. As a result of the attack, PFC Ellis was injured in his person and/or property. The

Plaintiff members of the Ellis Family are the survivors and/or heirs of PFC Ellis and are entitled to

recover for the damages PFC Ellis sustained.

          1086. Plaintiff Brian Edward Ellis is the father of PFC Ellis. He is a national of the

United States.

          1087. Plaintiff Julie Ann Ellis is the mother of PFC Ellis. She is a national of the United

States.

          1088. Plaintiff Vanessa Marie Anzures is the sister of PFC Ellis. She is a national of the

United States.

          1089. Plaintiff Victor Raymond Ellis is the brother of PFC Ellis. He is a national of the

United States.




                                                  325
        Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 348 of 547



          1090. As a result of the June 1, 2012 attack and PFC Ellis’s injuries and death, each

member of the Ellis Family has experienced severe mental anguish, emotional pain and suffering,

and the loss of PFC Ellis’s society, companionship, and counsel.

The Michael D. Elm Family

          1091. Specialist Michael D. Elm served in Afghanistan as a member of the U.S. Army.

On October 14, 2011, SPC Elm was injured in an IED attack in Khost Province, Afghanistan. SPC

Elm died on October 14, 2011 as a result of injuries sustained during the attack.

          1092. The attack was committed by the Haqqani Network (a part of the Taliban) and

al-Qaeda (a designated FTO at the time of the attack) acting together in a joint al-Qaeda-Taliban

cell.

          1093. SPC Elm’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

          1094. SPC Elm was a national of the United States at the time of the attack and his death.

          1095. As a result of the attack, SPC Elm was injured in his person and/or property. The

Plaintiff members of the Elm Family are the survivors and/or heirs of SPC Elm and are entitled to

recover for the damages SPC Elm sustained.

          1096. Plaintiff Dennis John Elm is the father of SPC Elm. He is a national of the United

States.

          1097. Plaintiff Donna Lee Elm is the mother of SPC Elm. She is a national of the United

States.




                                                 326
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 349 of 547



          1098. Plaintiff Catherine Elm Boatwright is the sister of SPC Elm. She is a national of the

United States.

          1099. Plaintiff Margaret Elm Campbell is the sister of SPC Elm. She is a national of the

United States.

          1100. Plaintiff Matthew Elm is the brother of SPC Elm. He is a national of the United

States.

          1101. Plaintiff Christine Rangel is the sister of SPC Elm. She is a national of the United

States.

          1102. As a result of the October 14, 2011 attack and SPC Elm’s injuries and death, each

member of the Elm Family has experienced severe mental anguish, emotional pain and suffering,

and the loss of SPC Elm’s society, companionship, and counsel.

The Kenneth B. Elwell Family

          1103. 654. Sergeant First Class Kenneth B. Elwell served in Afghanistan as a member of

the U.S. Army. On July 17, 2011, SFC Elwell was injured in an IEDa complex attack committed

by the Talibaninvolving an IED and small arms fire in Kandahar Province, Afghanistan. SFC

Elwell died on July 17, 2011 as a result of injuries sustained during the attack.

          1104. The attack was committed by the Taliban.

          1105. SFC Elwell’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

          1106. 655. SFC Elwell was a national of the United States at the time of the attack and his

death.




                                                 327
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 350 of 547



       1107. 656. As a result of the attack, SFC Elwell was injured in his person and/or property.

The Plaintiff members of the Elwell Family are the survivors and/or heirs of SFC Elwell and are

entitled to recover for the damages SFC Elwell sustained.

       1108. 657. Plaintiff Kristen A. Elwell is the widow of SFC Elwell. She is a national of the

United States.

       1109. 658. Plaintiff E.M.E., by and through her next friend Kristen A. Elwell, is the minor

daughter of SFC Elwell. She is a national of the United States.

       1110. 659. Plaintiff N.B.E., by and through his next friend Kristen A. Elwell, is the minor

son of SFC Elwell. He is a national of the United States.

       1111. 660. Plaintiff Susan Burkhard is the sister of SFC Elwell. She is a national of the

United States.

       1112. 661. As a result of the death ofJuly 17, 2011 attack and SFC Elwell’s injuries and

death, each member of the Elwell Family has experienced severe mental anguish, emotional pain

and suffering, and the loss of SFC Elwell’s society, companionship, and counsel.

The Richard A. Essex Family

       1113. 662. Sergeant Richard A. Essex served in Afghanistan as a member of the U.S.

Army. On August 16, 2012, SGT Essex was injured in an attack on a Chinook helicopter

committed by the Taliban in Kandahar Province, Afghanistan. SGT Essex died on August 16,

2012 as a result of injuries sustained during the attack.

       1114. The attack was committed by the Taliban.

       1115. SGT Essex’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who committed the attack

neither wore uniforms nor otherwise identified themselves as enemy combatants.




                                                 328
        Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 351 of 547



         1116. 663. SGT Essex was a national of the United States at the time of the attack and his

death.

         1117. 664. As a result of the attack, SGT Essex was injured in his person and/or property.

The Plaintiff members of the Essex Family are the survivors and/or heirs of SGT Essex and are

entitled to recover for the damages SGT Essex sustained.

         1118. 665. Plaintiff Charles Essex is the father of SGT Essex. He is a national of the

United States.

         1119. Plaintiff Marion Ruth Hopkins is the mother of SGT Essex. She is a national of the

United States.

         1120. 666. As a result of the death ofAugust 16, 2012 attack and SGT Essex’s injuries and

death, each member of the Essex Family has experienced severe mental anguish, emotional pain

and suffering, and the loss of SGT Essex’s society, companionship, and counsel.

The Jered W. Ewy Family

         1121. 667. Second Lieutenant Jered W. Ewy served in Afghanistan as a member of the

U.S. Army National Guard. On July 29, 2011, 2LT Ewy was injured in an IED attack committed

by the Haqqani Network, a part of the Taliban, in Paktia Province, Afghanistan. 2LT Ewy died on

July 29, 2011 as a result of injuries sustained during the attack.

         1122. The attack was committed by the Haqqani Network (a part of the Taliban) and

al-Qaeda (a designated FTO at the time of the attack) acting together in a joint al-Qaeda-Taliban

cell.

         1123. 2LT Ewy’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither




                                                 329
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 352 of 547



wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

          1124. 668. 2LT Ewy was a national of the United States at the time of the attack and his

death.

          1125. 669. As a result of the attack, 2LT Ewy was injured in his person and/or property.

The Plaintiff members of the Ewy Family are the survivors and/or heirs of 2LT Ewy and are

entitled to recover for the damages 2LT Ewy sustained.

          1126. 670. Plaintiff John Ewy is the father of 2LT Ewy. He is a national of the United

States.

          1127. 671. As a result of the death ofJuly 29, 2011 attack and 2LT Ewy’s injuries and

death, each member of the Ewy Family has experienced severe mental anguish, emotional pain

and suffering, and the loss of 2LT Ewy’s society, companionship, and counsel.

The Garrett A. Fant Family

          1128. 672. Specialist Garrett A. Fant served in Afghanistan as a member of the U.S.

Army. On September 26, 2011, SPC Fant was injured in an IED attack committed by the Taliban

in Helmand Province, Afghanistan. SPC Fant died on September 26, 2011 as a result of injuries

sustained during the attack.

          1129. The attack was committed by the Taliban.

          1130. SPC Fant’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.




                                                330
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 353 of 547



          1131. 673. SPC Fant was a national of the United States at the time of the attack and his

death.

          1132. 674. As a result of the attack, SPC Fant was injured in his person and/or property.

The Plaintiff members of the Fant Family are the survivors and/or heirs of SPC Fant and are

entitled to recover for the damages SPC Fant sustained.

          1133. 675. Plaintiff John L. Fant is the father of SPC Fant. He is a national of the United

States.

          1134. 676. As a result of the death ofSeptember 26, 2011 attack and SPC Fant’s injuries

and death, each member of the Fant Family has experienced severe mental anguish, emotional pain

and suffering, and the loss of SPC Fant’s society, companionship, and counsel.

The Jason D. Fingar Family

          1135. 677. Specialist Jason D. Fingar served in Afghanistan as a member of the U.S.

Army. On May 22, 2010, SPC Fingar was injured in an IED attack committed by the Taliban in

Helmand Province, Afghanistan. SPC Fingar died on May 22, 2010 as a result of injuries

sustained during the attack.

          1136. The attack was committed by the Taliban.

          1137. SPC Fingar’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

          1138. 678. SPC Fingar was a national of the United States at the time of the attack and his

death.




                                                 331
        Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 354 of 547



         1139. 679. As a result of the attack, SPC Fingar was injured in his person and/or property.

The Plaintiff members of the Fingar Family are the survivors and/or heirs of SPC Fingar and are

entitled to recover for the damages SPC Fingar sustained.

         1140. 680. Plaintiff David Fingar is the father of SPC Fingar. He is a national of the

United States.

         1141. 681. Plaintiff Rhonda G. Fingar is the mother of SPC Fingar. She is a national of

the United States.

         1142. 682. Plaintiff Andrea Dietz is the sister of SPC Fingar. She is a national of the

United States.

         1143. 683. Plaintiff Buford Jeremiah Fingar is the brother of SPC Fingar. He is a national

of the United States.

         1144. 684. Plaintiff Donald Joshua Fingar is the brother of SPC Fingar. He is a national

of the United States.

         1145. 685. As a result of the May 22, 2010 attack and SPC Fingar’s injuries and death of

SPC Fingar, each member of the Fingar Family has experienced severe mental anguish, emotional

pain and suffering, and the loss of SPC Fingar’s society, companionship, and counsel.

The Thomas K. Fogarty Family

         1146. Staff Sergeant Thomas K. Fogarty served in Afghanistan as a member of the U.S.

Army. On May 6, 2012, SSG Fogarty was injured in an IED attack in Paktia Province,

Afghanistan. SSG Fogarty died on May 6, 2012 as a result of injuries sustained during the attack.

         1147. The attack was committed by the Haqqani Network (a part of the Taliban) and

al-Qaeda (a designated FTO at the time of the attack) acting together in a joint al-Qaeda-Taliban

cell.




                                                332
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 355 of 547



         1148. SSG Fogarty’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

         1149. SSG Fogarty was a national of the United States at the time of the attack and his

death.

         1150. As a result of the attack, SSG Fogarty was injured in his person and/or property.

The Plaintiff members of the Fogarty Family are the survivors and/or heirs of SSG Fogarty and are

entitled to recover for the damages SSG Fogarty sustained.

         1151. Plaintiff C.F., by and through his next friend Stephanie Jane Fisher, is the minor

son of SSG Fogarty. He is a national of the United States.

         1152. Plaintiff K.F., by and through his next friend Stephanie Jane Fisher, is the minor

son of SSG Fogarty. He is a national of the United States.

         1153. Plaintiff Stephanie Jane Fisher is the mother of SSG Fogarty. She is a national of

the United States.

         1154. Plaintiff Thomas Anthony Fogarty is the father of SSG Fogarty. He is a national of

the United States.

         1155. As a result of the May 6, 2012 attack and SSG Fogarty’s injuries and death, each

member of the Fogarty Family has experienced severe mental anguish, emotional pain and

suffering, and the loss of SSG Fogarty’s society, companionship, and counsel.

The Michael L. Freeman Jr. Family

         1156. 686. Lance Corporal Michael L. Freeman Jr. served in Afghanistan as a member of

the U.S. Marine Corps. On February 1, 2010, LCpl Freeman was injured in an IED attack




                                                333
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 356 of 547



committed by the Taliban in Helmand Province, Afghanistan. LCpl Freeman died on February 1,

2010 as a result of injuries sustained during the attack.

       1157. The attack was committed by the Taliban.

       1158. LCpl Freeman’s murder would have violated the laws of war if these terrorist

groups were subject to them because, among other reasons, the terrorist(s) who planted the IED

neither wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

       1159. 687. LCpl Freeman was a national of the United States at the time of the attack and

his death.

       1160. 688. As a result of the attack, LCpl Freeman was injured in his person and/or

property. The Plaintiff members of the Freeman Family are the survivors and/or heirs of LCpl

Freeman and are entitled to recover for the damages LCpl Freeman sustained.

       1161. 689. Plaintiff Stephanie Freeman is the widow of LCpl Freeman. She is a national

of the United States.

       1162. 690. As a result of the death ofFebruary 1, 2010 attack and LCpl Freeman’s injuries

and death, each member of the Freeman Family has experienced severe mental anguish, emotional

pain and suffering, and the loss of LCpl Freeman’s society, companionship, and counsel.

The Ronald D. Freeman Family

       1163. 691. Lance Corporal Ronald D. Freeman served in Afghanistan as a member of the

U.S. Marine Corps. On April 28, 2011, LCpl Freeman was injured in an IED attack committed by

the Taliban in Helmand Province, Afghanistan. LCpl Freeman died on April 28, 2011 as a result

of injuries sustained during the attack.

       1164. The attack was committed by the Taliban.




                                                 334
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 357 of 547



       1165. LCpl Freeman’s murder would have violated the laws of war if these terrorist

groups were subject to them because, among other reasons, the terrorist(s) who planted the IED

neither wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

       1166. 692. LCpl Freeman was a national of the United States at the time of the attack and

his death.

       1167. 693. As a result of the attack, LCpl Freeman was injured in his person and/or

property. The Plaintiff members of the Freeman Family are the survivors and/or heirs of LCpl

Freeman and are entitled to recover for the damages LCpl Freeman sustained.

       1168. 694. Plaintiff Katie C. Freeman is the widow of LCpl Freeman. She is a national of

the United States.

       1169. 695. Plaintiff K.M.F., by and through her next friend Katie C. Freeman, is the

minor daughter of LCpl Freeman. She is a national of the United States.

       1170. 696. Plaintiff W.D.F., by and through his next friend Katie C. Freeman, is the minor

son of LCpl Freeman. He is a national of the United States.

       1171. Plaintiff Brian Freeman is the father of LCpl Freeman. He is a national of the

United States.

       1172. 697. As a result of the April 28, 2011 attack and LCpl Freeman’s injuries and death

of LCpl Freeman, each member of the Freeman Family has experienced severe mental anguish,

emotional pain and suffering, and the loss of LCpl Freeman’s society, companionship, and

counsel.




                                               335
        Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 358 of 547



The Demetrius M. Frison Family

         1173. First Lieutenant Demetrius M. Frison served in Afghanistan as a member of the

U.S. Army. On May 10, 2011, 1LT Frison was injured in an IED attack in Khost Province,

Afghanistan. 1LT Frison died on May 10, 2011 as a result of injuries sustained during the attack.

         1174. The attack was committed by the Haqqani Network (a part of the Taliban) and

al-Qaeda (a designated FTO at the time of the attack) acting together in a joint al-Qaeda-Taliban

cell.

         1175. 1LT Frison’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

         1176. 1LT Frison was a national of the United States at the time of the attack and his

death.

         1177. As a result of the attack, 1LT Frison was injured in his person and/or property. The

Plaintiff members of the Frison Family are the survivors and/or heirs of 1LT Frison and are

entitled to recover for the damages 1LT Frison sustained.

         1178. Plaintiff Louella E. Frison is the mother of 1LT Frison. She is a national of the

United States.

         1179. As a result of the May 10, 2011 attack and 1LT Frison’s injuries and death, each

member of the Frison Family has experienced severe mental anguish, emotional pain and

suffering, and the loss of 1LT Frison’s society, companionship, and counsel.




                                                336
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 359 of 547



The Joseph M. Garrison Family

       1180. 698. Sergeant Joseph M. Garrison served in Afghanistan as a member of the U.S.

Marine Corps. On June 6, 2011, Sgt Garrison was injured in an IED attack committed by the

Taliban in Helmand Province, Afghanistan. Sgt Garrison died on June 6, 2011 as a result of

injuries sustained during the attack.

       1181. The attack was committed by the Taliban.

       1182. Sgt Garrison’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

       1183. 699. Sgt Garrison was a national of the United States at the time of the attack and

his death.

       1184. 700. As a result of the attack, Sgt Garrison was injured in his person and/or

property. The Plaintiff members of the Garrison Family are the survivors and/or heirs of Sgt

Garrison and are entitled to recover for the damages Sgt Garrison sustained.

       1185. 701. Plaintiff Joseph D. Garrison is the father of Sgt Garrison. He is a national of

the United States.

       1186. 702. As a result of the death ofJune 6, 2011 attack and Sgt Garrison’s injuries and

death, each member of the Garrison Family has experienced severe mental anguish, emotional

pain and suffering, and the loss of Sgt Garrison’s society, companionship, and counsel.

The Kendra Garza Family

       1187. 703. Plaintiff Sergeant Kendra Garza served in Afghanistan as a member of the

U.S. Army. On May 11, 2010, SGT Garza was injured in an IED attack committed by the Haqqani




                                               337
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 360 of 547



Network, a part of the Taliban, in Logar Province, Afghanistan. The attack severely wounded

SGT Garza, who lost her left leg and, suffered from multiple pelvic fractures, and suffers from

post-traumatic stress disorder. As a result of the May 11, 2010 attack and her injuries, SGT Garza

has experienced severe physical and emotional pain and suffering.

       1188. The attack was committed by the Haqqani Network, a part of the Taliban.

       1189. The attack that injured SGT Garza would have violated the laws of war if these

terrorist groups were subject to them because, among other reasons, the terrorist(s) who planted

the IED neither wore uniforms nor otherwise identified themselves as enemy combatants and the

passive detonation system indiscriminately placed civilians at risk.

       1190. 704. SGT Garza was a national of the United States at the time of the attack, and

remains one to this day.

       1191. 705. Plaintiff David Pieper is the father of SGT Garza. He is a national of the

United States.

       1192. 706. Plaintiff Gayle Marie Pieper is the mother of SGT Garza. She is a national of

the United States.

       1193. 707. Plaintiff Kaila Carrier is the sister of SGT Garza. She is a national of the

United States.

       1194. 708. Plaintiff Troy M.W. Pieper is the brother of SGT Garza. He is a national of the

United States.

       1195. 709. As a result of the May 11, 2010 attack and SGT Garza’s injuries, each member

of the Garza Family has experienced severe mental anguish, emotional pain and suffering.




                                               338
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 361 of 547



The Joel C. Gentz Family

         1196. Captain Joel C. Gentz served in Afghanistan as a member of the U.S. Air Force. On

June 9, 2010, Capt Gentz was injured in an attack on a helicopter in Helmand Province,

Afghanistan. Capt Gentz died on June 9, 2010 as a result of injuries sustained during the attack.

         1197. The attack was committed by the Taliban.

         1198. Capt Gentz’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who committed the attack

neither wore uniforms nor otherwise identified themselves as enemy combatants.

         1199. Capt Gentz was a national of the United States at the time of the attack and his

death.

         1200. As a result of the attack, Capt Gentz was injured in his person and/or property. The

Plaintiff members of the Gentz Family are the survivors and/or heirs of Capt Gentz and are entitled

to recover for the damages Capt Gentz sustained.

         1201. Plaintiff Judith Rowe Gentz is the mother of Capt Gentz. She is a national of the

United States.

         1202. As a result of the June 9, 2010 attack and Capt Gentz’s injuries and death, each

member of the Gentz Family has experienced severe mental anguish, emotional pain and suffering,

and the loss of Capt Gentz’s society, companionship, and counsel.

The William Joseph Gilbert Family

         1203. 710. Specialist William Joseph Gilbert served in Afghanistan as a member of the

U.S. Army. On May 14, 2013, SPC Gilbert was injured in an IED attack committed by the Taliban

in Kandahar Province, Afghanistan. SPC Gilbert died on May 14, 2013 as a result of injuries

sustained during the attack.




                                                339
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 362 of 547



         1204. The attack was committed by the Taliban.

         1205. SPC Gilbert’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

         1206. 711. SPC Gilbert was a national of the United States at the time of the attack and his

death.

         1207. 712. As a result of the attack, SPC Gilbert was injured in his person and/or

property. The Plaintiff members of the Gilbert Family are the survivors and/or heirs of SPC

Gilbert and are entitled to recover for the damages SPC Gilbert sustained.

         1208. 713. Plaintiff Joanna Gilbert is the mother of SPC Gilbert. She is a national of the

United States.

         1209. 714. As a result of the death ofMay 14, 2013 attack and SPC Gilbert’s injuries and

death, each member of the Gilbert Family has experienced severe mental anguish, emotional pain

and suffering, and the loss of SPC Gilbert’s society, companionship, and counsel.

The Paul Goins Jr. Family

         1210. 715. Paul Goins Jr. served in Afghanistan as a civilian government contractor

working for DynCorp, Int’l. On February 10, 2014, Mr. Goins was injured in an IED attack

committed by the Kabul Attack Network in Kabul Province, Afghanistan. Mr. Goins died on

February 10, 2014 as a result of injuries sustained during the attack.

         1211. The attack was committed by the Taliban (including the Haqqani Network, a

designated FTO at the time of the attack) and al-Qaeda (a designated FTO at the time of the attack)

acting together in the Kabul Attack Network.




                                                 340
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 363 of 547



          1212. Mr. Goins’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, he was a civilian not taking part in hostilities,

the terrorist(s) who planted the IED neither wore uniforms nor otherwise identified themselves as

enemy combatants, and the passive detonation system indiscriminately placed civilians at risk.

          1213. 716. Mr. Goins was a national of the United States at the time of the attack and his

death.

          1214. 717. As a result of the attack, Mr. Goins was injured in his person and/or property.

The Plaintiff members of the Goins Family are the survivors and/or heirs of Mr. Goins and are

entitled to recover for the damages Mr. Goins sustained.

          1215. 718. Plaintiff Patricia Goins is the widow of Mr. Goins. She is a national of the

United States.

          1216. 719. Plaintiff Paul Edward Goins III is the son of Mr. Goins. He is a national of the

United States.

          1217. 720. Plaintiff Emmitt Dwayne Burns is the step-son of Mr. Goins. He is a national

of the United States. Emmitt Dwayne Burns lived in the same household as Mr. Goins for a

substantial period of time and considered Mr. Goins the functional equivalent of a biological

father.

          1218. 721. Plaintiff Janice Caruso is the step-daughter of Mr. Goins. She is a national of

the United States. Janice Caruso lived in the same household as Mr. Goins for a substantial period

of time and considered Mr. Goins the functional equivalent of a biological father.

          1219. 722. Plaintiff Dana Rainey is the step-daughter of Mr. Goins. She is a national of

the United States. Dana Rainey lived in the same household as Mr. Goins for a substantial period

of time and considered Mr. Goins the functional equivalent of a biological father.




                                                 341
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 364 of 547



       1220. 723. As a result of the death ofFebruary 10, 2014 attack and Mr. Goins’s injuries

and death, each member of the Goins Family has experienced severe mental anguish, emotional

pain and suffering, and the loss of Mr. Goins’s society, companionship, and counsel.

The Wyatt A. Goldsmith Family

       1221. 724. Sergeant First Class Wyatt A. Goldsmith served in Afghanistan as a member

of the U.S. Army. On July 15, 2011, SFC Goldsmith was injured in a rocket propelled grenade

attack committed by the Taliban in Helmand Province, Afghanistan. SFC Goldsmith died on July

15, 2011 as a result of injuries sustained during the attack.

       1222. The attack was committed by the Taliban.

       1223. SFC Goldsmith’s murder would have violated the laws of war if these terrorist

groups were subject to them because, among other reasons, the terrorist(s) who committed the

attack neither wore uniforms nor otherwise identified themselves as enemy combatants.

       1224. 725. SFC Goldsmith was a national of the United States at the time of the attack and

his death.

       1225. 726. As a result of the attack, SFC Goldsmith was injured in his person and/or

property. The Plaintiff members of the Goldsmith Family are the survivors and/or heirs of SFC

Goldsmith and are entitled to recover for the damages SFC Goldsmith sustained.

       1226. 727. Plaintiff John Wayne Goldsmith is the father of SFC Goldsmith. He is a

national of the United States.

       1227. 728. Plaintiff Lorie Goldsmith is the mother of SFC Goldsmith. She is a national of

the United States.

       1228. 729. As a result of the July 15, 2011 attack and SFC Goldsmith’s injuries and death

of SFC Goldsmith, each member of the Goldsmith Family has experienced severe mental anguish,




                                                 342
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 365 of 547



emotional pain and suffering, and the loss of SFC Goldsmith’s society, companionship, and

counsel.

The Jonathan A. Gollnitz Family

         1229. Sergeant Jonathan A. Gollnitz served in Afghanistan as a member of the U.S.

Army. On September 26, 2012, SGT Gollnitz was injured in a suicide bombing attack in Logar

Province, Afghanistan. SGT Gollnitz died on September 26, 2012 as a result of injuries sustained

during the attack.

         1230. The attack was committed by the Taliban (including the Haqqani Network, a

designated FTO at the time of the attack) and al-Qaeda (a designated FTO at the time of the attack)

acting together in the Kabul Attack Network.

         1231. SGT Gollnitz’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who committed the attack

neither wore uniforms nor otherwise identified themselves as enemy combatants.

         1232. SGT Gollnitz was a national of the United States at the time of the attack and his

death.

         1233. As a result of the attack, SGT Gollnitz was injured in his person and/or property.

The Plaintiff members of the Gollnitz Family are the survivors and/or heirs of SGT Gollnitz and

are entitled to recover for the damages SGT Gollnitz sustained.

         1234. Plaintiff L.C.D., by and through his next friend, Bridgett L. DeHoff, is the son of

SGT Gollnitz. He is a national of the United States.

         1235. Plaintiff Kirk Andrew Gollnitz is the brother of SGT Gollnitz. He is a national of

the United States.




                                                343
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 366 of 547



          1236. Plaintiff Tyler Gollnitz is the brother of SGT Gollnitz. He is a national of the

United States.

          1237. As a result of the September 26, 2012 attack and SGT Gollnitz’s injuries and death,

each member of the Gollnitz Family has experienced severe mental anguish, emotional pain and

suffering, and the loss of SGT Gollnitz’s society, companionship, and counsel.

The Brittany Bria Gordon Family

          1238. Specialist Brittany Bria Gordon served in Afghanistan as a member of the U.S.

Army. On October 13, 2012, SPC Gordon was injured in an IED attack in Zabul Province,

Afghanistan. SPC Gordon died on October 13, 2012 as a result of injuries sustained during the

attack.

          1239. The attack was committed by the Haqqani Network, a designated FTO at the time

of the attack and part of the Taliban.

          1240. SPC Gordon’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

          1241. SPC Gordon was a national of the United States at the time of the attack and her

death.

          1242. As a result of the attack, SPC Gordon was injured in her person and/or property.

The Plaintiff members of the Gordon Family are the survivors and/or heirs of SPC Gordon and are

entitled to recover for the damages SPC Gordon sustained.

          1243. Plaintiff Cedric Frank Gordon is the father of SPC Gordon. He is a national of the

United States.




                                                 344
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 367 of 547



         1244. As a result of the October 13, 2012 attack and SPC Gordon’s injuries and death,

each member of the Gordon Family has experienced severe mental anguish, emotional pain and

suffering, and the loss of SPC Gordon’s society, companionship, and counsel.

The Kristopher J. Gould Family

         1245. 730. Sergeant Kristopher J. Gould served in Afghanistan as a member of the U.S.

Army. On February 27, 2011, SGT Gould was injured in an IED attack committed by the Haqqani

Network, a part of the Taliban, in Ghazni Province, Afghanistan. SGT Gould died on February 27,

2011 as a result of injuries sustained during the attack.

         1246. The attack was committed by the Haqqani Network, a part of the Taliban.

         1247. SGT Gould’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

         1248. 731. SGT Gould was a national of the United States at the time of the attack and his

death.

         1249. 732. As a result of the attack, SGT Gould was injured in his person and/or property.

The Plaintiff members of the Gould Family are the survivors and/or heirs of SGT Gould and are

entitled to recover for the damages SGT Gould sustained.

         1250. 733. Plaintiff Ann L. Gould is the mother of SGT Gould. She is a national of the

United States.

         1251. 734. Plaintiff James A. Gould is the father of SGT Gould. He is a national of the

United States.




                                                 345
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 368 of 547



          1252. 735. Plaintiff Julianna Symkowiak is the sister of SGT Gould. She is a national of

the United States.

          1253. 736. As a result of the death ofFebruary 27, 2011 attack and SGT Gould’s injuries

and death, each member of the Gould Family has experienced severe mental anguish, emotional

pain and suffering, and the loss of SGT Gould’s society, companionship, and counsel.

The Ryan J. Grady Family

          1254. Specialist Ryan J. Grady served in Afghanistan as a member of the U.S. Army

National Guard. On July 2, 2010, SPC Grady was injured in an IED attack in Parwan Province,

Afghanistan. SPC Grady died on July 2, 2010 as a result of injuries sustained during the attack.

          1255. The attack was committed by the Taliban.

          1256. SPC Grady’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

          1257. SPC Grady was a national of the United States at the time of the attack and his

death.

          1258. As a result of the attack, SPC Grady was injured in his person and/or property. The

Plaintiff members of the Grady Family are the survivors and/or heirs of SPC Grady and are entitled

to recover for the damages SPC Grady sustained.

          1259. Plaintiff A.J.Q., by and through her next friend Kevin L. Grady, is the minor

daughter of SPC Grady. She is a national of the United States.

          1260. Plaintiff James A. Grady is the father of SPC Grady. He is a national of the United

States.




                                                346
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 369 of 547



          1261. Plaintiff James Michael Grady is the brother of SPC Grady. He is a national of the

United States.

          1262. Plaintiff Kevin L. Grady is the brother of SPC Grady. He is a national of the United

States.

          1263. As a result of the July 2, 2010 attack and SPC Grady’s injuries and death, each

member of the Grady Family has experienced severe mental anguish, emotional pain and

suffering, and the loss of SPC Grady’s society, companionship, and counsel.

The Douglas J. Green Family

          1264. 737. Specialist Douglas J. Green served in Afghanistan as a member of the U.S.

Army. On August 28, 2011, SPC Green was injured in an IED attack committed by the Taliban in

Kandahar Province, Afghanistan. SPC Green died on August 28, 2011 as a result of injuries

sustained during the attack.

          1265. The attack was committed by the Taliban.

          1266. SPC Green’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

          1267. 738. SPC Green was a national of the United States at the time of the attack and his

death.

          1268. 739. As a result of the attack, SPC Green was injured in his person and/or property.

The Plaintiff members of the Green Family are the survivors and/or heirs of SPC Green and are

entitled to recover for the damages SPC Green sustained.




                                                 347
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 370 of 547



       1269. 740. Plaintiff Suni Chabrow is the mother of SPC Green. She is a national of the

United States.

       1270. 741. Plaintiff Kristin Caracciolo is the sister of SPC Green. She is a national of the

United States.

       1271. 742. Plaintiff Paige Erlanger is the sister of SPC Green. She is a national of the

United States.

       1272. 743. As a result of the death ofAugust 28, 2011 attack and SPC Green’s injuries and

death, each member of the Green Family has experienced severe mental anguish, emotional pain

and suffering, and the loss of SPC Green’s society, companionship, and counsel.

The Travis Scott Green Family

       1273. Plaintiff Gunnery Sergeant Travis Scott Green served in Afghanistan as a member

of the U.S. Marine Corps. On September 19, 2011, GySgt Green was injured in an IED attack in

Helmand Province, Afghanistan. The attack severely wounded GySgt Green, who lost both of his

legs, suffered a traumatic brain injury and micro bleeds, and suffers from post-traumatic stress

disorder. As a result of the September 19, 2011 attack and his injuries, GySgt Green has

experienced severe physical and emotional pain and suffering.

       1274. The attack was committed by the Taliban.

       1275. The attack that injured GySgt Green would have violated the laws of war if these

terrorist groups were subject to them because, among other reasons, the terrorist(s) who planted

the IED neither wore uniforms nor otherwise identified themselves as enemy combatants and the

passive detonation system indiscriminately placed civilians at risk.

       1276. GySgt Green was a national of the United States at the time of the attack, and

remains one to this day.




                                               348
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 371 of 547



          1277. Plaintiff Julie Green is the ex-wife of GySgt Green. She is a national of the United

States.

          1278. Plaintiff A.G., by and through her next friend Travis Scott Green, is the minor

daughter of GySgt Green. She is a national of the United States.

          1279. Plaintiff A.G., by and through her next friend Travis Scott Green, is the minor

daughter of GySgt Green. She is a national of the United States.

          1280. Plaintiff E.G., by and through her next friend Travis Scott Green, is the minor

daughter of GySgt Green. She is a national of the United States.

          1281. Plaintiff T.G., by and through her next friend Travis Scott Green, is the minor

daughter of GySgt Green. She is a national of the United States.

          1282. Plaintiff Glenda Green is the sister of GySgt Green. She is a national of the United

States.

          1283. Plaintiff Colby Anderson is the step-son of GySgt Green. He is a national of the

United States. Colby Anderson lived in the same household as GySgt Green for a substantial

period of time and considers GySgt Green the functional equivalent of a biological father.

          1284. Plaintiff Hayley Anderson is the step-daughter of GySgt Green. She is a national of

the United States. Hayley Anderson lived in the same household as GySgt Green for a substantial

period of time and considers GySgt Green the functional equivalent of a biological father.

          1285. As a result of the September 19, 2011 attack and GySgt Green’s injuries, each

member of the Green Family has experienced severe mental anguish, emotional pain and

suffering.




                                                 349
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 372 of 547



The Kevin J. Griffin Family

          1286. Command Sergeant Major Kevin J. Griffin served in Afghanistan as a member of

the U.S. Army. On August 8, 2012, CSM Griffin was injured in a suicide bombing attack in Kunar

Province, Afghanistan. CSM Griffin died on August 8, 2012 as a result of injuries sustained

during the attack.

          1287. The attack was committed by the Taliban and al-Qaeda (a designated FTO at the

time of the attack) acting together in a joint al-Qaeda-Taliban cell.

          1288. CSM Griffin’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who committed the attack

neither wore uniforms nor otherwise identified themselves as enemy combatants.

          1289. CSM Griffin was a national of the United States at the time of the attack and his

death.

          1290. As a result of the attack, CSM Griffin was injured in his person and/or property.

The Plaintiff members of the Griffin Family are the survivors and/or heirs of CSM Griffin and are

entitled to recover for the damages CSM Griffin sustained.

          1291. Plaintiff Matt Griffin is the brother of CSM Griffin. He is a national of the United

States.

          1292. Plaintiff Shawn Patrick Griffin is the brother of CSM Griffin. He is a national of

the United States.

          1293. Plaintiff Sheila Ristaino is the sister of CSM Griffin. She is a national of the United

States.




                                                  350
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 373 of 547



          1294. Plaintiff Carol Griffin is the step-mother of CSM Griffin. She is a national of the

United States. Carol Griffin lived in the same household as CSM Griffin for a substantial period of

time and considered CSM Griffin the functional equivalent of a biological son.

          1295. Plaintiff Daniel Griffin is the step-brother of CSM Griffin. He is a national of the

United States. Daniel Griffin lived in the same household as CSM Griffin for a substantial period

of time and considered CSM Griffin the functional equivalent of a biological brother.

          1296. As a result of the August 8, 2012 attack and CSM Griffin’s injuries and death, each

member of the Griffin Family has experienced severe mental anguish, emotional pain and

suffering, and the loss of CSM Griffin’s society, companionship, and counsel.

The Casey J. Grochowiak Family

          1297. Staff Sergeant Casey J. Grochowiak served in Afghanistan as a member of the U.S.

Army. On August 30, 2010, SSG Grochowiak was injured in an IED attack in Kandahar Province,

Afghanistan. SSG Grochowiak died on August 30, 2010 as a result of injuries sustained during the

attack.

          1298. The attack was committed by the Taliban.

          1299. SSG Grochowiak’s murder would have violated the laws of war if these terrorist

groups were subject to them because, among other reasons, the terrorist(s) who planted the IED

neither wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

          1300. SSG Grochowiak was a national of the United States at the time of the attack and

his death.




                                                 351
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 374 of 547



          1301. As a result of the attack, SSG Grochowiak was injured in his person and/or

property. The Plaintiff members of the Grochowiak Family are the survivors and/or heirs of SSG

Grochowiak and are entitled to recover for the damages SSG Grochowiak sustained.

          1302. Plaintiff Celestina Grochowiak is the widow of SSG Grochowiak. She is a national

of the United States.

          1303. Plaintiff D.G., by and through his next friend Celestina Grochowiak, is the minor

son of SSG Grochowiak. He is a national of the United States.

          1304. As a result of the August 30, 2010 attack and SSG Grochowiak’s injuries and death,

each member of the Grochowiak Family has experienced severe mental anguish, emotional pain

and suffering, and the loss of SSG Grochowiak’s society, companionship, and counsel.

The William Gross Paniagua Family

          1305. Sergeant William Gross Paniagua served in Afghanistan as a member of the U.S.

Army. On July 31, 2011, SGT Gross Paniagua was injured in an IED attack in Kunar Province,

Afghanistan. SGT Gross Paniagua died on July 31, 2011 as a result of injuries sustained during the

attack.

          1306. The attack was committed by the Taliban and al-Qaeda (a designated FTO at the

time of the attack) acting together in a joint al-Qaeda-Taliban cell.

          1307. SGT Gross Paniagua’s murder would have violated the laws of war if these terrorist

groups were subject to them because, among other reasons, the terrorist(s) who planted the IED

neither wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

          1308. SGT Gross Paniagua was a national of the United States at the time of the attack

and his death.




                                                352
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 375 of 547



       1309. As a result of the attack, SGT Gross Paniagua was injured in his person and/or

property. The Plaintiff members of the Gross Paniagua Family are the survivors and/or heirs of

SGT Gross Paniagua and are entitled to recover for the damages SGT Gross Paniagua sustained.

       1310. Plaintiff Carlos Benjamin Gross Rios Sr. is the father of SGT Gross Paniagua. He

is a national of the United States.

       1311. Plaintiff Soccoro Gross Paniagua is the mother of SGT Gross Paniagua. She is a

national of the United States.

       1312. Plaintiff Carlos Benjamin Gross Paniagua is the brother of SGT Gross Paniagua.

He is a national of the United States.

       1313. Plaintiff Felicia Gross Paniagua is the cousin and foster-sister of SGT Gross

Paniagua. She is a national of the United States. Felicia Gross Paniagua lived in the same

household as SGT Gross Paniagua for a substantial period of time and considered SGT Gross

Paniagua the functional equivalent of a biological brother.

       1314. As a result of the July 31, 2011 attack and SGT Gross Paniagua’s injuries and

death, each member of the Gross Paniagua Family has experienced severe mental anguish,

emotional pain and suffering, and the loss of SGT Gross Paniagua’s society, companionship, and

counsel.

The Matthias N. Hanson Family

       1315. 744. Lance Corporal Matthias N. Hanson served in Afghanistan as a member of the

U.S. Marine Corps. On February 21, 2010, LCpl Hanson was injured in an IED attack committed

by the Taliban in Helmand Province, Afghanistan. LCpl Hanson died on February 21, 2010 as a

result of injuries sustained during the attack.

       1316. The attack was committed by the Taliban.




                                                  353
       Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 376 of 547



        1317. LCpl Hanson’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

        1318. 745. LCpl Hanson was a national of the United States at the time of the attack and

his death.

        1319. 746. As a result of the attack, LCpl Hanson was injured in his person and/or

property. The Plaintiff members of the Hanson Family are the survivors and/or heirs of LCpl

Hanson and are entitled to recover for the damages LCpl Hanson sustained.

        1320. 747. Plaintiff Lowell Hanson Jr. is the father of LCpl Hanson. He is a national of

the United States.

        1321. 748. Plaintiff Megan Kathleen Dohn is the sister of LCpl Hanson. She is a national

of the United States.

        1322. 749. Plaintiff Cynthia Hanson is the step-mother of LCpl Hanson. She is a national

of the United States. Cynthia Hanson lived in the same household as LCpl Hanson for a

substantial period of time and considered LCpl Hanson the functional equivalent of a biological

son.

        1323. 750. As a result of the February 21, 2010 attack and LCpl Hanson’s injuries and

death of LCpl Hanson, each member of the Hanson Family has experienced severe mental

anguish, emotional pain and suffering, and the loss of LCpl Hanson’s society, companionship, and

counsel.




                                               354
        Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 377 of 547



The Jeremy F. Hardison Family

         1324. Sergeant Jeremy F. Hardison served in Afghanistan as a member of the U.S. Army

National Guard. On October 1, 2012, SGT Hardison was injured in a suicide bombing attack by an

individual wearing an Afghan police uniform in Khost Province, Afghanistan. SGT Hardison died

on October 1, 2012 as a result of injuries sustained during the attack.

         1325. The attack was committed by the Haqqani Network (a part of the Taliban) and

al-Qaeda (a designated FTO at the time of the attack) acting together in a joint al-Qaeda-Taliban

cell.

         1326. SGT Hardison’s murder would have violated the laws of war if these terrorist

groups were subject to them because, among other reasons, the terrorist who committed the attack

was improperly wearing the uniform of his enemy, and the attack indiscriminately placed civilians

at risk, killing multiple Afghan civilians, because it occurred in a public market.

         1327. SGT Hardison was a national of the United States at the time of the attack and his

death.

         1328. As a result of the attack, SGT Hardison was injured in his person and/or property.

The Plaintiff members of the Hardison Family are the survivors and/or heirs of SGT Hardison and

are entitled to recover for the damages SGT Hardison sustained.

         1329. Plaintiff Jerry Hardison is the father of SGT Hardison. He is a national of the

United States.

         1330. Plaintiff Teresa Hardison is the mother of SGT Hardison. She is a national of the

United States.

         1331. Plaintiff Justina Hardison is the sister of SGT Hardison. She is a national of the

United States.




                                                355
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 378 of 547



       1332. As a result of the October 1, 2012 attack and SGT Hardison’s injuries and death,

each member of the Hardison Family has experienced severe mental anguish, emotional pain and

suffering, and the loss of SGT Hardison’s society, companionship, and counsel.

The Scott D. Harper Family

       1333. 751. Lance Corporal Scott D. Harper served in Afghanistan as a member of the

U.S. Marine Corps. On October 13, 2011, LCpl Harper was injured in an IED attack committed by

the Taliban in Helmand Province, Afghanistan. LCpl Harper died on October 13, 2011 as a result

of injuries sustained during the attack.

       1334. The attack was committed by the Taliban.

       1335. LCpl Harper’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

       1336. 752. LCpl Harper was a national of the United States at the time of the attack and

his death.

       1337. 753. As a result of the attack, LCpl Harper was injured in his person and/or

property. The Plaintiff members of the Harper Family are the survivors and/or heirs of LCpl

Harper and are entitled to recover for the damages LCpl Harper sustained.

       1338. 754. Plaintiff Brian Harper is the father of LCpl Harper. He is a national of the

United States.

       1339. Plaintiff Angela Marie Harper is the step-mother of LCpl Harper. She is a national

of the United States. Angela Marie Harper lived in the same household as LCpl Harper for a




                                               356
       Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 379 of 547



substantial period of time and considered LCpl Harper the functional equivalent of a biological

son.

         1340. Plaintiff Holly Marie Harpe is the step-sister of LCpl Harper. She is a national of

the United States. Holly Marie Harpe lived in the same household as LCpl Harper for a substantial

period of time and considered LCpl Harper the functional equivalent of a biological brother.

         1341. Plaintiff Joseph Troy Hulsey Jr. is the step-brother of LCpl Harper. He is a national

of the United States. Joseph Troy Hulsey Jr. lived in the same household as LCpl Harper for a

substantial period of time and considered LCpl Harper the functional equivalent of a biological

brother.

         1342. 755. As a result of the death ofOctober 13, 2011 attack and LCpl Harper’s injuries

and death, each member of the Harper Family has experienced severe mental anguish, emotional

pain and suffering, and the loss of LCpl Harper’s society, companionship, and counsel.

The Devon J. Harris Family

         1343. 756. Private First Class Devon J. Harris served in Afghanistan as a member of the

U.S. Army. On November 27, 2010, PFC Harris was injured in a rocket propelled grenade attack

committed by the Haqqani Network, a part of the Taliban, in Wardak Province, Afghanistan. PFC

Harris died on November 27, 2010 as a result of injuries sustained during the attack.

         1344. The attack was committed by the Haqqani Network, a part of the Taliban.

         1345. PFC Harris’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who committed the attack

neither wore uniforms nor otherwise identified themselves as enemy combatants.

         1346. 757. PFC Harris was a national of the United States at the time of the attack and his

death.




                                                357
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 380 of 547



       1347. 758. As a result of the attack, PFC Harris was injured in his person and/or property.

The Plaintiff members of the Harris Family are the survivors and/or heirs of PFC Harris and are

entitled to recover for the damages PFC Harris sustained.

       1348. 759. Plaintiff Sorainya Harris is the mother of PFC Harris. She is a national of the

United States.

       1349. 760. Plaintiff Tennyson Charles Harris is the father of PFC Harris. He is a national

of the United States.

       1350. 761. Plaintiff Tiffany Dotson is the sister of PFC Harris. She is a national of the

United States.

       1351. 762. Plaintiff Ashley Michelle Harris is the sister of PFC Harris. She is a national

of the United States.

       1352. 763. Plaintiff Christopher Wayne Johnson is the brother of PFC Harris. He is a

national of the United States.

       1353. 764. Plaintiff David L. Parker is the brother of PFC Harris. He is a national of the

United States.

       1354. 765. Plaintiff Felicia Ann Harris is the step-mother of PFC Harris. She is a national

of the United States. Felicia Ann Harris lived in the same household as PFC Harris for a

substantial period of time and considered PFC Harris the functional equivalent of a biological son.

       1355. 766. Plaintiff Michael Rufus II is the step-brother of PFC Harris. He is a national of

the United States. Michael Rufus II lived in the same household as PFC Harris for a substantial

period of time and considered PFC Harris the functional equivalent of a biological brother.




                                               358
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 381 of 547



         1356. 767. Plaintiff Stephanie Rufus is the step-sister of PFC Harris. She is a national of

the United States. Stephanie Rufus lived in the same household as PFC Harris for a substantial

period of time and considered PFC Harris the functional equivalent of a biological brother.

         1357. 768. As a result of the death ofNovember 27, 2010 attack and PFC Harris’s injuries

and death, each member of the Harris Family has experienced severe mental anguish, emotional

pain and suffering, and the loss of PFC Harris’s society, companionship, and counsel.

The Joshua A. Harton Family

         1358. 769. Corporal Joshua A. Harton served in Afghanistan as a member of the U.S.

Army. On September 18, 2010, CPL Harton was injured in a rocket propelled grenade attack

committed by the Taliban in Faryab Province, Afghanistan. CPL Harton died on September 18,

2010 as a result of injuries sustained during the attack.

         1359. The attack was committed by the Taliban.

         1360. CPL Harton’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who committed the attack

neither wore uniforms nor otherwise identified themselves as enemy combatants.

         1361. 770. CPL Harton was a national of the United States at the time of the attack and his

death.

         1362. 771. As a result of the attack, CPL Harton was injured in his person and/or

property. The Plaintiff members of the Harton Family are the survivors and/or heirs of CPL

Harton and are entitled to recover for the damages CPL Harton sustained.

         1363. 772. Plaintiff Ruth M. Harton is the mother of CPL Harton. She is a national of the

United States.




                                                 359
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 382 of 547



       1364. 773. As a result of the September 18, 2010 attack and CPL Harton’s injuries and

death of CPL Harton, each member of the Harton Family has experienced severe mental anguish,

emotional pain and suffering, and the loss of CPL Harton’s society, companionship, and counsel.

The Daus Isaiah Hempker Family

       1365. Plaintiff Specialist Daus Isaiah Hempker served in Afghanistan as a member of the

U.S. Army. On September 16, 2010, SPC Hempker was injured in an IED attack in Helmand

Province, Afghanistan. The attack severely wounded SPC Hempker, who suffered a severe

abdominal injury from the blast requiring multiple surgeries and two years in a transition facility;

he also suffers from tinnitus, a traumatic brain injury, and post-traumatic stress disorder. As a

result of the September 16, 2010 attack and his injuries, SPC Hempker has experienced severe

physical and emotional pain and suffering.

       1366. The attack was committed by the Taliban.

       1367. The attack that injured SPC Hempker would have violated the laws of war if these

terrorist groups were subject to them because, among other reasons, the terrorist(s) who planted

the IED neither wore uniforms nor otherwise identified themselves as enemy combatants and the

passive detonation system indiscriminately placed civilians at risk.

       1368. SPC Hempker was a national of the United States at the time of the attack, and

remains one to this day.

       1369. Plaintiff Dennis Hempker is the father of SPC Hempker. He is a national of the

United States.

       1370. Plaintiff Jewelyn Hempker is the sister of SPC Hempker. She is a national of the

United States.




                                                360
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 383 of 547



          1371. As a result of the September 16, 2010 attack and SPC Hempker’s injuries, each

member of the Hempker Family has experienced severe mental anguish, emotional pain and

suffering.

The Jay Henigan Family

          1372. Jay Henigan served in Afghanistan as a civilian government contractor working for

the Central Intelligence Agency. On September 25, 2011, Mr. Henigan was injured in an insider

attack in Kabul Province, Afghanistan. Mr. Henigan died on September 25, 2011 as a result of

injuries sustained during the attack.

          1373. The attack was committed by the Taliban (including the Haqqani Network) and

al-Qaeda (a designated FTO at the time of the attack) acting together in the Kabul Attack Network.

          1374. Mr. Henigan’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, he was a civilian not taking part in hostilities,

and the terrorist who committed the attack was unlawfully wearing the uniform of his enemy.

          1375. Mr. Henigan was a national of the United States at the time of the attack and his

death.

          1376. As a result of the attack, Mr. Henigan was injured in his person and/or property.

The Plaintiff members of the Henigan Family are the survivors and/or heirs of Mr. Henigan and

are entitled to recover for the damages Mr. Henigan sustained.

          1377. Plaintiff Alex Henigan is the son of Mr. Henigan. He is a national of the United

States.

          1378. Plaintiff Todd McClain Henigan is the son of Mr. Henigan. He is a national of the

United States.




                                                 361
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 384 of 547



         1379. As a result of the September 25, 2011 attack and Mr. Henigan’s injuries and death,

each member of the Henigan Family has experienced severe mental anguish, emotional pain and

suffering, and the loss of Mr. Henigan’s society, companionship, and counsel.

The Nicholas C.D. Hensley Family

         1380. Specialist Nicholas C.D. Hensley served in Afghanistan as a member of the U.S.

Army. On June 15, 2011, SPC Hensley was injured in an IED attack in Kandahar Province,

Afghanistan. SPC Hensley died on June 24, 2011 as a result of injuries sustained during the attack.

         1381. The attack was committed by the Taliban.

         1382. SPC Hensley’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

         1383. SPC Hensley was a national of the United States at the time of the attack and his

death.

         1384. As a result of the attack, SPC Hensley was injured in his person and/or property.

The Plaintiff members of the Hensley Family are the survivors and/or heirs of SPC Hensley and

are entitled to recover for the damages SPC Hensley sustained.

         1385. Plaintiff Joan Thelma Hensley is the mother of SPC Hensley. She is a national of

the United States.

         1386. Plaintiff Terry L. Hensley is the father of SPC Hensley. He is a national of the

United States.




                                                362
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 385 of 547



       1387. As a result of the June 15, 2011 attack and SPC Hensley’s injuries and death, each

member of the Hensley Family has experienced severe mental anguish, emotional pain and

suffering, and the loss of SPC Hensley’s society, companionship, and counsel.

The Jose A. Hernandez Family

       1388. 774. Lance Corporal Jose A. Hernandez served in Afghanistan as a member of the

U.S. Marine Corps. On December 14, 2010, LCpl Hernandez was injured in an IED attack

committed by the Taliban in Helmand Province, Afghanistan. LCpl Hernandez died on December

14, 2010 as a result of injuries sustained during the attack.

       1389. The attack was committed by the Taliban.

       1390. LCpl Hernandez’s murder would have violated the laws of war if these terrorist

groups were subject to them because, among other reasons, the terrorist(s) who planted the IED

neither wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

       1391. 775. LCpl Hernandez was a national of the United States at the time of the attack

and his death.

       1392. 776. As a result of the attack, LCpl Hernandez was injured in his person and/or

property. The Plaintiff members of the Hernandez Family are the survivors and/or heirs of LCpl

Hernandez and are entitled to recover for the damages LCpl Hernandez sustained.

       1393. 777. Plaintiff Evangeline Ferrera is the mother of LCpl Hernandez. She is a

national of the United States.

       1394. Plaintiff Don Hernandez is the brother of LCpl Hernandez. He is a national of the

United States.




                                                 363
       Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 386 of 547



         1395. 778. Plaintiff Eduardo Ferrera is the step-father of LCpl Hernandez and is his

survivor and/or heir. Eduardo Ferrera lived in the same household as LCpl Hernandez for a

substantial period of time and considered LCpl Hernandez the functional equivalent of a biological

son.

         1396. 779. As a result of the death ofDecember 14, 2010 attack and LCpl Hernandez’s

injuries and death, each member of the Hernandez Family has experienced severe mental anguish,

emotional pain and suffering, and the loss of LCpl Hernandez’s society, companionship, and

counsel.

The Alan Herzel Family

         1397. Alan Herzel served in Afghanistan as a civilian government contractor working for

DynCorp, Int’l. On September 6, 2010, Mr. Herzel was injured in a mortar attack in Kandahar

Province, Afghanistan. Mr. Herzel died on September 6, 2010 as a result of injuries sustained

during the attack.

         1398. The attack was committed by the Taliban.

         1399. Mr. Herzel’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, he was a civilian not taking part in hostilities,

and the terrorist(s) who committed the attack neither wore uniforms nor otherwise identified

themselves as enemy combatants.

         1400. Mr. Herzel was a national of the United States at the time of the attack and his

death.

         1401. As a result of the attack, Mr. Herzel was injured in his person and/or property. The

Plaintiff members of the Herzel Family are the survivors and/or heirs of Mr. Herzel and are entitled

to recover for the damages Mr. Herzel sustained.




                                                364
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 387 of 547



          1402. Plaintiff Connie Dianne Beck Herzel is the widow of Mr. Herzel. She is a national

of the United States.

          1403. Plaintiff Stephanie Lynn Hayhurst is the step-daughter of Mr. Herzel. She is a

national of the United States. Stephanie Lynn Hayhurst lived in the same household as Mr. Herzel

for a substantial period of time and considered Mr. Herzel the functional equivalent of a biological

father.

          1404. As a result of the September 6, 2010 attack and Mr. Herzel’s injuries and death,

each member of the Herzel Family has experienced severe mental anguish, emotional pain and

suffering, and the loss of Mr. Herzel’s society, companionship, and counsel.

The Daren M. Hidalgo Family

          1405. 780. First Lieutenant Daren M. Hidalgo served in Afghanistan as a member of the

U.S. Army. On February 20, 2011, 1LT Hidalgo was injured in an IED attack committed by the

Taliban in Kandahar Province, Afghanistan. 1LT Hidalgo died on February 20, 2011 as a result of

injuries sustained during the attack.

          1406. The attack was committed by the Taliban.

          1407. 1LT Hidalgo’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

          1408. 781. 1LT Hidalgo was a national of the United States at the time of the attack and

his death.




                                                365
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 388 of 547



       1409. 782. As a result of the attack, 1LT Hidalgo was injured in his person and/or

property. The Plaintiff members of the Hidalgo Family are the survivors and/or heirs of 1LT

Hidalgo and are entitled to recover for the damages 1LT Hidalgo sustained.

       1410. 783. Plaintiff Andrea Hidalgo is the mother of 1LT Hidalgo. She is a national of

the United States.

       1411. 784. Plaintiff Jorge Hidalgo is the father of 1LT Hidalgo. He is a national of the

United States.

       1412. 785. As a result of the death ofFebruary 20, 2011 attack and 1LT Hidalgo’s injuries

and death, each member of the Hidalgo Family has experienced severe mental anguish, emotional

pain and suffering, and the loss of 1LT Hidalgo’s society, companionship, and counsel.

The Floyd E.C. Holley Family

       1413. 786. Gunnery Sergeant Floyd E.C. Holley served in Afghanistan as a member of

the U.S. Marine Corps. On August 29, 2010, GySgt Holley was injured in an IED attack

committed by the Taliban in Helmand Province, Afghanistan. GySgt Holley died on August 29,

2010 as a result of injuries sustained during the attack.

       1414. The attack was committed by the Taliban.

       1415. GySgt Holley’s murder would have violated the laws of war if these terrorist

groups were subject to them because, among other reasons, the terrorist(s) who planted the IED

neither wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

       1416. 787. GySgt Holley was a national of the United States at the time of the attack and

his death.




                                                 366
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 389 of 547



          1417. 788. As a result of the attack, GySgt Holley was injured in his person and/or

property. The Plaintiff members of the Holley Family are the survivors and/or heirs of GySgt

Holley and are entitled to recover for the damages GySgt Holley sustained.

          1418. Plaintiff Christen Elaine Holley is the widow of GySgt Holley. She is a national of

the United States.

          1419. Plaintiff S.G.C.H., by and through her next friend Christen Elaine Holley, is the

minor daughter of GySgt Holley. She is a national of the United States.

          1420. Plaintiff Charissa DelGiorno is the sister of GySgt Holley. She is a national of the

United States.

          1421. 789. Plaintiff Dominic Giacchi is the brother of GySgt Holley. He is a national of

the United States.

          1422. Plaintiff Alyssa Nicole Sheridan is the step-daughter of GySgt Holley. She is a

national of the United States. Alyssa Nicole Sheridan lived in the same household as GySgt

Holley for a substantial period of time and considered GySgt Holley the functional equivalent of a

biological father.

          1423. Plaintiff Andrew Shawn Sheridan is the step-son of GySgt Holley. He is a national

of the United States. Andrew Shawn Sheridan lived in the same household as GySgt Holley for a

substantial period of time and considered GySgt Holley the functional equivalent of a biological

father.

          1424. 790. As a result of the death ofAugust 29, 2010 attack and GySgt Holley’s injuries

and death, each member of the Holley Family has experienced severe mental anguish, emotional

pain and suffering, and the loss of GySgt Holley’s society, companionship, and counsel.




                                                 367
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 390 of 547



Kevin Honaker

       1425. 791. Plaintiff Lance Corporal Kevin Honaker served in Afghanistan as a member of

the U.S. military Marine Corps. On September 13, 2011, LCpl. Honaker was injured in an IED

attack committed by the Taliban in Helmand Province, Afghanistan. The attack severely wounded

LCpl. Honaker, who lost his left leg above the knee, his right leg below the knee, and a finger on

his left hand. As a result of the September 13, 2011 attack and his injuries, LCpl. Honaker has

experienced severe physical and emotional pain and suffering.

       1426. The attack was committed by the Taliban.

       1427. The attack that injured LCpl Honaker would have violated the laws of war if these

terrorist groups were subject to them because, among other reasons, the terrorist(s) who planted

the IED neither wore uniforms nor otherwise identified themselves as enemy combatants and the

passive detonation system indiscriminately placed civilians at risk.

       1428. 792. LCpl. Honaker was a national of the United States at the time of the attack and

remains one to this day.

The Justin L. Horsley Family

       1429. Specialist Justin L. Horsley served in Afghanistan as a member of the U.S. Army.

On July 22, 2012, SPC Horsley was injured in an IED attack in Logar Province, Afghanistan. SPC

Horsley died on July 22, 2012 as a result of injuries sustained during the attack.

       1430. The attack was committed by the Haqqani Network, a part of the Taliban.

       1431. SPC Horsley’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.




                                                368
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 391 of 547



          1432. SPC Horsley was a national of the United States at the time of the attack and his

death.

          1433. As a result of the attack, SPC Horsley was injured in his person and/or property.

The Plaintiff members of the Horsley Family are the survivors and/or heirs of SPC Horsley and are

entitled to recover for the damages SPC Horsley sustained.

          1434. Plaintiff Songmi Kietzmann is the mother of SPC Horsley. She is a national of the

United States.

          1435. Plaintiff Benjamin Horsley is the brother of SPC Horsley. He is a national of the

United States.

          1436. Plaintiff John Horsley is the brother of SPC Horsley. He is a national of the United

States.

          1437. As a result of the July 22, 2012 attack and SPC Horsley’s injuries and death, each

member of the Horsley Family has experienced severe mental anguish, emotional pain and

suffering, and the loss of SPC Horsley’s society, companionship, and counsel.

The Abram L. Howard Family

          1438. 793. Lance Corporal Abram L. Howard served in Afghanistan as a member of the

U.S. Marine Corps ReservesReserve. On July 27, 2010, LCpl Howard was injured in an IED

attack committed by the Taliban in Helmand Province, Afghanistan. LCpl Howard died on July

27, 2010 as a result of injuries sustained during the attack.

          1439. The attack was committed by the Taliban.

          1440. LCpl Howard’s murder would have violated the laws of war if these terrorist

groups were subject to them because, among other reasons, the terrorist(s) who planted the IED




                                                 369
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 392 of 547



neither wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

       1441. 794. LCpl Howard was a national of the United States at the time of the attack and

his death.

       1442. 795. As a result of the attack, LCpl Howard was injured in his person and/or

property. The Plaintiff members of the Howard Family are the survivors and/or heirs of LCpl

Howard and are entitled to recover for the damages LCpl Howard sustained.

       1443. 796. Plaintiff Bart LaRue Howard is the father of LCpl Howard. He is a national of

the United States.

       1444. 797. Plaintiff Constance Louise Howard is the mother of LCpl Howard. She is a

national of the United States.

       1445. 798. Plaintiff Alexander James Howard is the brother of LCpl Howard. He is a

national of the United States.

       1446. 799. Plaintiff Olivia Marie Howard is the sister of LCpl Howard. She is a national

of the United States.

       1447. 800. As a result of the death ofJuly 27, 2010 attack and LCpl Howard’s injuries and

death, each member of the Howard Family has experienced severe mental anguish, emotional pain

and suffering, and the loss of LCpl Howard’s society, companionship, and counsel.

The Michael A. Hughes Family

       1448. 801. Michael A. Hughes served in Afghanistan as a civilian government contractor

working for DynCorp, Int’l. On February 10, 2014, Mr. Hughes was injured in an IED attack

committed by the Kabul Attack Network in Kabul Province, Afghanistan. Mr. Hughes died on

February 10, 2014 as a result of injuries sustained during the attack.




                                                370
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 393 of 547



         1449. The attack was committed by the Taliban (including the Haqqani Network, a

designated FTO at the time of the attack) and al-Qaeda (a designated FTO at the time of the attack)

acting together in the Kabul Attack Network.

         1450. Mr. Hughes’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, he was a civilian not taking part in hostilities,

the terrorist(s) who planted the IED neither wore uniforms nor otherwise identified themselves as

enemy combatants, and the passive detonation system indiscriminately placed civilians at risk.

         1451. 802. Mr. Hughes was a national of the United States at the time of the attack and his

death.

         1452. 803. As a result of the attack, Mr. Hughes was injured in his person and/or property.

The Plaintiff members of the Hughes Family are the survivors and/or heirs of Mr. Hughes and are

entitled to recover for the damages Mr. Hughes sustained.

         1453. 804. Plaintiff Kristine Anne Zitny is the sister of Mr. Hughes. She is a national of

the United States.

         1454. 805. As a result of the death ofFebruary 10, 2014 attack and Mr. Hughes’s injuries

and death, each member of the Hughes Family has experienced severe mental anguish, emotional

pain and suffering, and the loss of Mr. Hughes’s society, companionship, and counsel.

The Eric M. Hunter Family

         1455. 806. Plaintiff Sergeant Eric M. Hunter served in Afghanistan as a member of the

U.S. military Army. On May 31, 2012, SGT Hunter was injured in an IED attack committed by

the Taliban in Helmand Province, Afghanistan. The attack severely wounded SGT Hunter, who

lost his right leg and suffered from a severely injured left leg, post-traumatic stress disorder, and a




                                                 371
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 394 of 547



traumatic brain injury. As a result of the May 31, 2012 attack and his injuries, SGT Hunter has

experienced severe physical and emotional pain and suffering.

          1456. The attack was committed by the Taliban.

          1457. The attack that injured SGT Hunter would have violated the laws of war if these

terrorist groups were subject to them because, among other reasons, the terrorist(s) who planted

the IED neither wore uniforms nor otherwise identified themselves as enemy combatants and the

passive detonation system indiscriminately placed civilians at risk.

          1458. 807. SGT Hunter was a national of the United States at the time of the attack, and

remains one to this day.

          1459. 808. Plaintiff Kenna Hunter is the wife of SGT Hunter. She is a national of the

United States.

          1460. 809. Plaintiff J.H., by and through his next friend Kenna Hunter, is the minor son of

SGT Hunter. He is a national of the United States.

          1461. 810. Plaintiff K.H., by and through her next friend Kenna Hunter, is the minor

daughter of SGT Hunter. She is a national of the United States.

          1462. Plaintiff Betty Darlene Black is the mother of SGT Hunter. She is a national of the

United States.

          1463. Plaintiff Joey J. Hunter is the father of SGT Hunter. He is a national of the United

States.

          1464. Plaintiff Joey J. Hunter II is the brother of SGT Hunter. He is a national of the

United States.

          1465. Plaintiff Nicholas Walter Robinson IV is the brother of SGT Hunter. He is a

national of the United States.




                                                 372
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 395 of 547



         1466. 811. As a result of the May 31, 2012 attack and SGT Hunter’s injuries, each

member of the Hunter Family has experienced severe mental anguish, emotional pain and

suffering.

The Jesse Infante Family

         1467. 812. Staff Sergeant Jesse Infante served in Afghanistan as a member of the U.S.

Army. On August 30, 2010, SSG Infante was injured in an IED attack committed by the Taliban in

Helmand Province, Afghanistan. SSG Infante died on August 30, 2010 as a result of injuries

sustained during the attack.

         1468. The attack was committed by the Taliban.

         1469. SSG Infante’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

         1470. 813. SSG Infante was a national of the United States at the time of the attack and his

death.

         1471. 814. As a result of the attack, SSG Infante was injured in his person and/or

property. The Plaintiff members of the Infante Family are the survivors and/or heirs of SSG

Infante and are entitled to recover for the damages SSG Infante sustained.

         1472. 815. Plaintiff Jesus Infante is the father of SSG Infante. He is a national of the

United States.

         1473. 816. Plaintiff Jessica Infante is the sister of SSG Infante. She is a national of the

United States.




                                                 373
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 396 of 547



       1474. 817. Plaintiff Juan Infante is the brother of SSG Infante. He is a national of the

United States.

       1475. 818. As a result of the death ofAugust 30, 2010 attack and SSG Infante’s injuries

and death, each member of the Infante Family has experienced severe mental anguish, emotional

pain and suffering, and the loss of SSG Infante’s society, companionship, and counsel.

The Michael K. Ingram Jr. Family

       1476. 819. Sergeant Michael K. Ingram Jr. served in Afghanistan as a member of the U.S.

Army. On April 17, 2010, SGT Ingram was injured in an IED attack committed by the Taliban in

Kandahar Province, Afghanistan. SGT Ingram died on April 17, 2010 as a result of injuries

sustained during the attack.

       1477. The attack was committed by the Taliban.

       1478. SGT Ingram’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

       1479. 820. SGT Ingram was a national of the United States at the time of the attack and

his death.

       1480. 821. As a result of the attack, SGT Ingram was injured in his person and/or

property. The Plaintiff members of the Ingram Family are the survivors and/or heirs of SGT

Ingram and are entitled to recover for the damages SGT Ingram sustained.

       1481. 822. Plaintiff Michael K. Ingram Sr. is the father of SGT Ingram. He is a national

of the United States.




                                               374
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 397 of 547



       1482. 823. Plaintiff Julie Ingram is the step-mother of SGT Ingram. She is a national of

the United States. Julie Ingram lived in the same household as SGT Ingram for a substantial period

of time and considered SGT Ingram the functional equivalent of a biological son.

       1483. 824. As a result of the death ofApril 17, 2010 attack and SGT Ingram’s injuries and

death, each member of the Ingram Family has experienced severe mental anguish, emotional pain

and suffering, and the loss of SGT Ingram’s society, companionship, and counsel.

Adam Jacks

       1484. Plaintiff Sergeant Adam Jacks served in Afghanistan as a member of the U.S.

Marine Corps. On April 3, 2011, Sgt Jacks was injured in an IED attack in Helmand Province,

Afghanistan. The attack severely wounded Sgt Jacks, who lost his right leg below the knee,

required reconstructive surgery of the left leg, and sustained a traumatic brain injury. As a result of

the April 3, 2011 attack and his injuries, Sgt Jacks has experienced severe physical and emotional

pain and suffering.

       1485. The attack was committed by the Taliban.

       1486. The attack that injured Sgt Jacks would have violated the laws of war if these

terrorist groups were subject to them because, among other reasons, the terrorist(s) who planted

the IED neither wore uniforms nor otherwise identified themselves as enemy combatants and the

passive detonation system indiscriminately placed civilians at risk.

       1487. Sgt Jacks was a national of the United States at the time of the attack and remains

one to this day.

The Ryan P. Jayne Family

       1488. 825. Specialist Ryan P. Jayne served in Afghanistan as a member of the U.S. Army

Reserve. On November 3, 2012, SPC Jayne was injured in an IED attack committed by the




                                                 375
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 398 of 547



Haqqani Network, a designated FTO at the time of the attack and part of the Taliban, in Paktia

Province, Afghanistan. SPC Jayne died on November 3, 2012 as a result of injuries sustained

during the attack.

         1489. The attack was committed by the Haqqani Network (a designated FTO at the time

of the attack and part of the Taliban) and al-Qaeda (a designated FTO at the time of the attack)

acting together in a joint al-Qaeda-Taliban cell.

         1490. SPC Jayne’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

         1491. 826. SPC Jayne was a national of the United States at the time of the attack and his

death.

         1492. 827. As a result of the attack, SPC Jayne was injured in his person and/or property.

The Plaintiff members of the Jayne Family are the survivors and/or heirs of SPC Jayne and are

entitled to recover for the damages SPC Jayne sustained.

         1493. 828. Plaintiff Paul Elmer Jayne is the father of SPC Jayne. He is a national of the

United States.

         1494. Plaintiff Sherry A. Skeens is the mother of SPC Jayne. She is a national of the

United States.

         1495. Plaintiff Adam Matthew Jayne is the brother of SPC Jayne. He is a national of the

United States.

         1496. Plaintiff G.A.S., by and through his next friend Kent Alan Skeens, is the minor

brother of SPC Jayne. He is a national of the United States.




                                                376
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 399 of 547



       1497. Plaintiff T.L.S., by and through his next friend Kent Alan Skeens, is the minor

brother of SPC Jayne. He is a national of the United States.

       1498. Plaintiff Z.R.S., by and through her next friend Kent Alan Skeens, is the minor

sister of SPC Jayne. She is a national of the United States.

       1499. Plaintiff Kent Alan Skeens is the step-father of SPC Jayne. He is a national of the

United States. Kent Alan Skeens lived in the same household as SPC Jayne for a substantial period

of time and considered SPC Jayne the functional equivalent of a biological son.

       1500. 829. As a result of the death ofNovember 3, 2012 attack and SPC Jayne’s injuries

and death, each member of the Jayne Family has experienced severe mental anguish, emotional

pain and suffering, and the loss of SPC Jayne’s society, companionship, and counsel.

The Darius Lerone Johnson Family

       1501. Plaintiff Staff Sergeant Darius Lerone Johnson served in Afghanistan as a member

of the U.S. Army. On July 17, 2011, SSG Johnson was injured in a complex attack involving an

IED and small arms fire in Kandahar Province, Afghanistan. The attack severely wounded SSG

Johnson, who lost his left arm, and suffered from burns on over 30 percent of his body, a broken

jaw, and extensive scaring, requiring 28 surgeries; he also suffers from a traumatic brain injury,

post-traumatic stress disorder, depression, nightmares, and insomnia. As a result of the July 17,

2011 attack and his injuries, SSG Johnson has experienced severe physical and emotional pain and

suffering.

       1502. The attack was committed by the Taliban.

       1503. The attack that injured SSG Johnson would have violated the laws of war if these

terrorist groups were subject to them because, among other reasons, the terrorist(s) who committed

the attack neither wore uniforms nor otherwise identified themselves as enemy combatants.




                                                377
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 400 of 547



         1504. SSG Johnson was a national of the United States at the time of the attack, and

remains one to this day.

         1505. Plaintiff Judy B. Cusack is the mother of SSG Johnson. She is a national of the

United States.

         1506. As a result of the July 17, 2011 attack and SSG Johnson’s injuries, each member of

the Johnson Family has experienced severe mental anguish, emotional pain and suffering.

The Joseph D. Johnson Family

         1507. Specialist Joseph D. Johnson served in Afghanistan as a member of the U.S. Army.

On June 16, 2010, SPC Johnson was injured in an IED attack in Kunduz Province, Afghanistan.

SPC Johnson died on June 16, 2010 as a result of injuries sustained during the attack.

         1508. The attack was committed by the Taliban.

         1509. SPC Johnson’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

         1510. SPC Johnson was a national of the United States at the time of the attack and his

death.

         1511. As a result of the attack, SPC Johnson was injured in his person and/or property.

The Plaintiff members of the Johnson Family are the survivors and/or heirs of SPC Johnson and

are entitled to recover for the damages SPC Johnson sustained.

         1512. Plaintiff Dennis Johnson is the father of SPC Johnson. He is a national of the

United States.




                                               378
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 401 of 547



          1513. Plaintiff Teri Johnson is the mother of SPC Johnson. She is a national of the United

States.

          1514. As a result of the June 16, 2010 attack and SPC Johnson’s injuries and death, each

member of the Johnson Family has experienced severe mental anguish, emotional pain and

suffering, and the loss of SPC Johnson’s society, companionship, and counsel.

The Timothy L. Johnson Family

          1515. 830. Specialist Timothy L. Johnson served in Afghanistan as a member of the U.S.

Army. On September 16, 2010, SPC Johnson was injured in an IED attack committed by the

Taliban in Helmand Province, Afghanistan. SPC Johnson died on September 16, 2010 as a result

of injuries sustained during the attack.

          1516. The attack was committed by the Taliban.

          1517. SPC Johnson’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

          1518. 831. SPC Johnson was a national of the United States at the time of the attack and

his death.

          1519. 832. As a result of the attack, SPC Johnson was injured in his person and/or

property. The Plaintiff members of the Johnson Family are the survivors and/or heirs of SPC

Johnson and are entitled to recover for the damages SPC Johnson sustained.

          1520. 833. Plaintiff Cheryl Johnson is the mother of SPC Johnson. She is a national of the

United States.




                                                 379
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 402 of 547



       1521. 834. As a result of the September 16, 2010 attack and SPC Johnson’s injuries and

death of SPC Johnson, each member of the Johnson Family has experienced severe mental

anguish, emotional pain and suffering, and the loss of SPC Johnson’s society, companionship, and

counsel.

The Kevin King Family

       1522. Plaintiff Professor Kevin King served in Afghanistan as a civilian professor

teaching at American University of Afghanistan. On August 7, 2016, Mr. King was kidnapped at

gunpoint just outside the front gates of American University of Afghanistan. Mr. King was held

hostage under deplorable conditions, beaten frequently, and denied adequate medical care for over

three years before being released in a prisoner exchange on November 19, 2019. The attack

severely wounded Mr. King, and he has suffered from severe caloric malnutrition, muscle atrophy,

peripheral neuropathy, hypocalcemia, vitamin D deficiency, low bone mineral density,

hyperparathyroidism, frostbite on feet and ankles, a weak bladder, and other physical injuries due

to repeated beatings. As a result of the August 7, 2016 attack and his injuries, Mr. King has

experienced severe physical and emotional pain and suffering.

       1523. The attack was committed by the Haqqani Network, a designated FTO at the time

of the attack and part of the Taliban.

       1524. The attack that injured Mr. King would have violated the laws of war if these

terrorist groups were subject to them because, among other reasons, he was a civilian college

professor not taking part in hostilities and was tortured during captivity, and the terrorist(s) who

committed the attack neither wore uniforms nor otherwise identified themselves as enemy

combatants.




                                                380
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 403 of 547



         1525. Mr. King was a national of the United States at the time of the attack, and remains

one to this day.

         1526. Plaintiff Stephanie Ann Miller is the sister of Mr. King. She is a national of the

United States.

         1527. As a result of the August 7, 2016 attack and Mr. King’s injuries, each member of

the King Family has experienced severe mental anguish, emotional pain and suffering.

The Hansen B. Kirkpatrick Family

         1528. Private First Class Hansen B. Kirkpatrick served in Afghanistan as a member of the

U.S. Army. On July 3, 2017, PFC Kirkpatrick was injured in an indirect fire attack in Helmand

Province, Afghanistan. PFC Kirkpatrick died on July 3, 2017 as a result of injuries sustained

during the attack.

         1529. The attack was committed by the Taliban.

         1530. PFC Kirkpatrick’s murder would have violated the laws of war if these terrorist

groups were subject to them because, among other reasons, the terrorist(s) who committed the

attack neither wore uniforms nor otherwise identified themselves as enemy combatants, and

indiscriminately placed civilians at risk.

         1531. PFC Kirkpatrick was a national of the United States at the time of the attack and his

death.

         1532. As a result of the attack, PFC Kirkpatrick was injured in his person and/or property.

The Plaintiff members of the Kirkpatrick Family are the survivors and/or heirs of PFC Kirkpatrick

and are entitled to recover for the damages PFC Kirkpatrick sustained.

         1533. Plaintiff Anngel Joy Norkist is the mother of PFC Kirkpatrick. She is a national of

the United States.




                                                381
       Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 404 of 547



        1534. Plaintiff H.N., by and through his next friend William Newnham, is the minor

brother of PFC Kirkpatrick. He is a national of the United States.

        1535. Plaintiff Aujza Norkist is the sister of PFC Kirkpatrick. She is a national of the

United States.

        1536. Plaintiff William Newnham is the step-father of PFC Kirkpatrick. He is a national

of the United States. William Newnham lived in the same household as PFC Kirkpatrick for a

substantial period of time and considered PFC Kirkpatrick the functional equivalent of a biological

son.

        1537. As a result of the July 3, 2017 attack and PFC Kirkpatrick’s injuries and death, each

member of the Kirkpatrick Family has experienced severe mental anguish, emotional pain and

suffering, and the loss of PFC Kirkpatrick’s society, companionship, and counsel.

The Denis D. Kisseloff Family

        1538. 835. Sergeant Denis D. Kisseloff served in Afghanistan as a member of the U.S.

Army National Guard. On May 14, 2010, SGT Kisseloff was injured in a rocket propelled grenade

attack committed by the Haqqani Network, a part of the Taliban, in Logar Province, Afghanistan.

SGT Kisseloff died on May 14, 2010 as a result of injuries sustained during the attack.

        1539. The attack was committed by the Haqqani Network, a part of the Taliban.

        1540. SGT Kisseloff’s murder would have violated the laws of war if these terrorist

groups were subject to them because, among other reasons, the terrorist(s) who committed the

attack neither wore uniforms nor otherwise identified themselves as enemy combatants.

        1541. 836. SGT Kisseloff was a national of the United States at the time of the attack and

his death.




                                               382
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 405 of 547



       1542. 837. As a result of the attack, SGT Kisseloff was injured in his person and/or

property. The Plaintiff members of the Kisseloff Family are the survivors and/or heirs of SGT

Kisseloff and are entitled to recover for the damages SGT Kisseloff sustained.

       1543. 838. Plaintiff Michael Kisseloff Sr. is the father of SGT Kisseloff. He is a national

of the United States.

       1544. 839. Plaintiff Milagros Kisseloff is the mother of SGT Kisseloff. She is a national

of the United States.

       1545. 840. As a result of the death ofMay 14, 2010 attack and SGT Kisseloff’s injuries

and death, each member of the Kisseloff Family has experienced severe mental anguish, emotional

pain and suffering, and the loss of SGT Kisseloff’s society, companionship, and counsel.

Edward Klein

       1546. 841. Plaintiff Major Edward Klein served in Afghanistan as a member of the U.S.

Army. On October 22, 2012, MAJ Klein was injured in an IED attack committed by the Taliban in

Kandahar Province, Afghanistan. The attack severely wounded MAJ Klein, who lost both legs

above the knee, his right arm, and three fingers on his left hand. As a result of the October 22,

2012 attack and his injuries, MAJ Klein has experienced severe physical and emotional pain and

suffering.

       1547. The attack was committed by the Taliban.

       1548. The attack that injured MAJ Klein would have violated the laws of war if these

terrorist groups were subject to them because, among other reasons, the terrorist(s) who planted

the IED neither wore uniforms nor otherwise identified themselves as enemy combatants and the

passive detonation system indiscriminately placed civilians at risk.




                                                383
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 406 of 547



         1549. 842. MAJ Klein was a national of the United States at the time of the attack and

remains one to this day.

The Michael J. Knapp Family

         1550. Sergeant Michael J. Knapp served in Afghanistan as a member of the U.S. Army.

On May 18, 2012, SGT Knapp was injured in an indirect fire attack in Kunar Province,

Afghanistan. SGT Knapp died on May 18, 2012 as a result of injuries sustained during the attack.

         1551. The attack was committed by the Taliban and al-Qaeda (a designated FTO at the

time of the attack) acting together in a joint al-Qaeda-Taliban cell.

         1552. SGT Knapp’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who committed the attack

neither wore uniforms nor otherwise identified themselves as enemy combatants, and

indiscriminately placed civilians at risk.

         1553. SGT Knapp was a national of the United States at the time of the attack and his

death.

         1554. As a result of the attack, SGT Knapp was injured in his person and/or property. The

Plaintiff members of the Knapp Family are the survivors and/or heirs of SGT Knapp and are

entitled to recover for the damages SGT Knapp sustained.

         1555. Plaintiff Abby Knapp-Morris is the widow of SGT Knapp. She is a national of the

United States.

         1556. Plaintiff K.K., by and through her next friend Abby Knapp-Morris, is the minor

daughter of SGT Knapp. She is a national of the United States.




                                                384
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 407 of 547



       1557. As a result of the May 18, 2012 attack and SGT Knapp’s injuries and death, each

member of the Knapp Family has experienced severe mental anguish, emotional pain and

suffering, and the loss of SGT Knapp’s society, companionship, and counsel.

Brandon Korona

       1558. 843. Plaintiff Sergeant Brandon Korona served in Afghanistan as a member of the

U.S. Army. On June 23, 2013, SGT Korona was injured in an IED attack committed by the

Haqqani Network, a designated FTO at the time of the attack and part of the Taliban, in Paktika

Province, Afghanistan. The attack severely wounded SGT Korona, who suffered from significant

injuries to his left leg requiring a below -knee amputation in 2017, a fractured right ankle, and a

traumatic brain injury. As a result of the June 23, 2013 attack and his injuries, SGT Korona has

experienced severe physical and emotional pain and suffering.

       1559. The attack was committed by the Haqqani Network (a designated FTO at the time

of the attack and part of the Taliban) and al-Qaeda (a designated FTO at the time of the attack)

acting together in a joint al-Qaeda-Taliban cell.

       1560. The attack that injured SGT Korona would have violated the laws of war if these

terrorist groups were subject to them because, among other reasons, the terrorist(s) who planted

the IED neither wore uniforms nor otherwise identified themselves as enemy combatants and the

passive detonation system indiscriminately placed civilians at risk.

       1561. 844. SGT Korona was a national of the United States at the time of the attack and

remains one to this day.

The Todd W. Lambka Family

       1562. First Lieutenant Todd W. Lambka served in Afghanistan as a member of the U.S.

Army. On August 1, 2012, 1LT Lambka was injured in an IED attack in Paktika Province,




                                                385
        Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 408 of 547



Afghanistan. 1LT Lambka died on August 1, 2012 as a result of injuries sustained during the

attack.

          1563. The attack was committed by the Haqqani Network (a part of the Taliban) and

al-Qaeda (a designated FTO at the time of the attack) acting together in a joint al-Qaeda-Taliban

cell.

          1564. 1LT Lambka’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

          1565. 1LT Lambka was a national of the United States at the time of the attack and his

death.

          1566. As a result of the attack, 1LT Lambka was injured in his person and/or property.

The Plaintiff members of the Lambka Family are the survivors and/or heirs of 1LT Lambka and

are entitled to recover for the damages 1LT Lambka sustained.

          1567. Plaintiff Brian Lambka is the father of 1LT Lambka. He is a national of the United

States.

          1568. Plaintiff Jordan Lambka is the brother of 1LT Lambka. He is a national of the

United States.

          1569. As a result of the August 1, 2012 attack and 1LT Lambka’s injuries and death, each

member of the Lambka Family has experienced severe mental anguish, emotional pain and

suffering, and the loss of 1LT Lambka’s society, companionship, and counsel.




                                                386
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 409 of 547



The Elliot Lander Family

          1570. Plaintiff First Sergeant Elliot Lander served in Afghanistan as a member of the U.S.

Marine Corps. On March 14, 2011, 1SG Lander was injured in a complex attack involving small

arms and light machine gun fire and a hand grenade in Helmand Province, Afghanistan. The

attack severely wounded 1SG Lander, who suffered a gunshot wound to his left hip resulting in

permanent disability and shrapnel wounds causing significant scarring all over his body; he also

suffers from a traumatic brain injury, tinnitus, memory loss, headaches, and post-traumatic stress

disorder. As a result of the March 14, 2011 attack and his injuries, 1SG Lander has experienced

severe physical and emotional pain and suffering.

          1571. The attack was committed by the Taliban.

          1572. The attack that injured 1SG Lander would have violated the laws of war if these

terrorist groups were subject to them because, among other reasons, the terrorist(s) who committed

the attack neither wore uniforms nor otherwise identified themselves as enemy combatants.

          1573. 1SG Lander was a national of the United States at the time of the attack, and

remains one to this day.

          1574. Plaintiff Hollan Lander is the wife of 1SG Lander. She is a national of the United

States.

          1575. Plaintiff T.L., by and through her next friend Elliot Lander, is the minor daughter of

1SG Lander. She is a national of the United States.

          1576. Plaintiff Gregory N. Lander is the father of 1SG Lander. He is a national of the

United States.

          1577. Plaintiff Kimber Morin is the mother of 1SG Lander. She is a national of the

United States.




                                                  387
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 410 of 547



          1578. Plaintiff Eric Lander is the brother of 1SG Lander. He is a national of the United

States.

          1579. Plaintiff Catheryn Schoenfarber is the sister of 1SG Lander. She is a national of the

United States.

          1580. As a result of the March 14, 2011 attack and 1SG Lander’s injuries, each member

of the Lander Family has experienced severe mental anguish, emotional pain and suffering.

The Jason D. Landphair Family

          1581. Jason D. Landphair served in Afghanistan as a civilian government contractor

working for Praetorian Standard Inc. On January 29, 2015, Mr. Landphair was injured in an

insider attack in Kabul Province, Afghanistan. Mr. Landphair died on January 29, 2015 as a result

of injuries sustained during the attack.

          1582. The attack was committed by the Taliban (including the Haqqani Network, a

designated FTO at the time of the attack) and al-Qaeda (a designated FTO at the time of the attack)

acting together in the Kabul Attack Network.

          1583. Mr. Landphair’s murder would have violated the laws of war if these terrorist

groups were subject to them because, among other reasons, he was a civilian not taking part in

hostilities, and the terrorist who committed the attack was unlawfully wearing the uniform of his

enemy.

          1584. Mr. Landphair was a national of the United States at the time of the attack and his

death.

          1585. As a result of the attack, Mr. Landphair was injured in his person and/or property.

The Plaintiff members of the Landphair Family are the survivors and/or heirs of Mr. Landphair

and are entitled to recover for the damages Mr. Landphair sustained.




                                                 388
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 411 of 547



       1586. Plaintiff Natasha Buchanan is the widow of Mr. Landphair. She is a national of the

United States.

       1587. Plaintiff L.A.E.L.B., by and through her next friend Natasha Buchanan, is the

minor daughter of Mr. Landphair. She is a national of the United States.

       1588. Plaintiff S.L.L.B., by and through her next friend Natasha Buchanan, is the minor

daughter of Mr. Landphair. She is a national of the United States.

       1589. Plaintiff Douglas A. Landphair is the father of Mr. Landphair. He is a national of

the United States.

       1590. Plaintiff Jean S. Landphair is the mother of Mr. Landphair. She is a national of the

United States.

       1591. Plaintiff Meredith Landphair is the sister of Mr. Landphair. She is a national of the

United States.

       1592. As a result of the January 29, 2015 attack and Mr. Landphair’s injuries and death,

each member of the Landphair Family has experienced severe mental anguish, emotional pain and

suffering, and the loss of Mr. Landphair’s society, companionship, and counsel.

The Brandon J. Landrum Family

       1593. 845. First Lieutenant Brandon J. Landrum served in Afghanistan as a member of

the U.S. Army. On May 4, 2013, 1LT Landrum was injured in an IED attack committed by the

Taliban in Kandahar Province, Afghanistan. 1LT Landrum died on May 4, 2013 as a result of

injuries sustained during the attack.

       1594. The attack was committed by the Taliban.

       1595. 1LT Landrum’s murder would have violated the laws of war if these terrorist

groups were subject to them because, among other reasons, the terrorist(s) who planted the IED




                                              389
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 412 of 547



neither wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

       1596. 846. 1LT Landrum was a national of the United States at the time of the attack and

his death.

       1597. 847. As a result of the attack, 1LT Landrum was injured in his person and/or

property. The Plaintiff members of the Landrum Family are the survivors and/or heirs of 1LT

Landrum and are entitled to recover for the damages 1LT Landrum sustained.

       1598. 848. Plaintiff Miranda Landrum is the widow of 1LT Landrum. She is a national of

the United States.

       1599. 849. Plaintiff B.R.L., by and through her next friend Miranda Landrum, is the

minor daughter of 1LT Landrum. She is a national of the United States.

       1600. 850. Plaintiff G.B.L., by and through his next friend Miranda Landrum, is the

minor son of 1LT Landrum. He is a national of the United States.

       1601. 851. Plaintiff James R. Landrum is the father of 1LT Landrum. He is a national of

the United States.

       1602. 852. Plaintiff Janet Landrum is the mother of 1LT Landrum. She is a national of

the United States.

       1603. 853. As a result of the May 4, 2013 attack and 1LT Landrum’s injuries and death of

1LT Landrum, each member of the Landrum Family has experienced severe mental anguish,

emotional pain and suffering, and the loss of 1LT Landrum’s society, companionship, and counsel.

The David William Haalilio Lau Family

       1604. Plaintiff Sergeant First Class David William Haalilio Lau served in Afghanistan as

a member of the U.S. Army National Guard. On April 4, 2012, SFC Lau was injured in a suicide




                                               390
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 413 of 547



bombing attack in Faryab Province, Afghanistan. The attack severely wounded SFC Lau, who

suffered severe injuries to both his legs requiring three years in a limb salvage program, extensive

injuries to his dominant hand including the loss of a finger resulting in diminished function, severe

injuries to shoulders and bicep, limb atrophy, dental injuries, loss of hearing, burns, and embedded

toxic ball bearings. As a result of the April 4, 2012 attack and his injuries, SFC Lau has

experienced severe physical and emotional pain and suffering.

          1605. The attack was committed by the Taliban and al-Qaeda (a designated FTO at the

time of the attack) with al-Qaeda providing and training the suicide bomber.

          1606. The attack that injured SFC Lau would have violated the laws of war if these

terrorist groups were subject to them because, among other reasons, the terrorist(s) who committed

the attack neither wore uniforms nor otherwise identified themselves as enemy combatants and the

attack indiscriminately placed civilians at risk, killing multiple Afghan civilians, because it

occurred in a public park.

          1607. SFC Lau was a national of the United States at the time of the attack, and remains

one to this day.

          1608. Plaintiff Hamide Lau is the wife of SFC Lau. She is a national of the United States.

          1609. Plaintiff K.L., by and through his next friend David William Haalilio Lau, is the

minor son of SFC Lau. He is a national of the United States.

          1610. Plaintiff M.L., by and through her next friend David William Haalilio Lau, is the

minor daughter of SFC Lau. She is a national of the United States.

          1611. Plaintiff Alexander Lau is the son of SFC Lau. He is a national of the United

States.




                                                 391
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 414 of 547



          1612. Plaintiff Vivian Perry is the mother of SFC Lau. She is a national of the United

States.

          1613. Plaintiff Holly Lau Abraham is the sister of SFC Lau. She is a national of the

United States.

          1614. Plaintiff Leroy Wingkit Lau Jr. is the brother of SFC Lau. He is a national of the

United States.

          1615. Plaintiff Michelle Lee Rauschenberger is the sister of SFC Lau. She is a national of

the United States.

          1616. Plaintiff Jammie Joann Smith is the sister of SFC Lau. She is a national of the

United States.

          1617. As a result of the April 4, 2012 attack and SFC Lau’s injuries, each member of the

Lau Family has experienced severe mental anguish, emotional pain and suffering.

The Jacob C. Leicht Family

          1618. 854. Corporal Jacob C. Leicht served in Afghanistan as a member of the U.S.

Marine Corps. On May 27, 2010, Cpl Leicht was injured in an IED attack committed by the

Taliban in Helmand Province, Afghanistan. Cpl Leicht died on May 27, 2010 as a result of injuries

sustained during the attack.

          1619. The attack was committed by the Taliban.

          1620. Cpl Leicht’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.




                                                 392
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 415 of 547



          1621. 855. Cpl Leicht was a national of the United States at the time of the attack and his

death.

          1622. 856. As a result of the attack, Cpl Leicht was injured in his person and/or property.

The Plaintiff members of the Leicht Family are the survivors and/or heirs of Cpl Leicht and are

entitled to recover for the damages Cpl Leicht sustained.

          1623. 857. Plaintiff Craig Leicht is the father of Cpl Leicht. He is a national of the United

States.

          1624. 858. Plaintiff Shirly A. Leicht is the mother of Cpl Leicht. She is a national of the

United States.

          1625. 859. Plaintiff Elizabeth C. Leicht is the sister of Cpl Leicht. She is a national of the

United States.

          1626. 860. Plaintiff Jesse H. Leicht is the brother of Cpl Leicht. He is a national of the

United States.

          1627. 861. Plaintiff Jonathan Leicht is the brother of Cpl Leicht. He is a national of the

United States.

          1628. 862. Plaintiff Mary Rose Leicht is the sister of Cpl Leicht. She is a national of the

United States.

          1629. 863. Plaintiff Sarah Grace Leicht is the sister of Cpl Leicht. She is a national of the

United States.

          1630. 864. As a result of the death ofMay 27, 2010 attack and Cpl Leicht’s injuries and

death, each member of the Leicht Family has experienced severe mental anguish, emotional pain

and suffering, and the loss of Cpl Leicht’s society, companionship, and counsel.




                                                   393
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 416 of 547



The Jared Satoshi Lemon Family

       1631. 865. Plaintiff Sergeant Jared Satoshi Lemon served in Afghanistan as a member of

the U.S. Army. On April 11, 2010, SGT Lemon was injured in an IED attack committed by the

Taliban in Helmand Province, Afghanistan. The attack severely wounded SGT Lemon, who

suffered from a compound fracture of his right arm, requiring amputation, shrapnel injuries to his

head and back, post -traumatic stress disorder, and a traumatic brain injury. As a result of the April

11, 2010 attack and his injuries, SGT Lemon has experienced severe physical and emotional pain

and suffering.

       1632. The attack was committed by the Taliban.

       1633. The attack that injured SGT Lemon would have violated the laws of war if these

terrorist groups were subject to them because, among other reasons, the terrorist(s) who planted

the IED neither wore uniforms nor otherwise identified themselves as enemy combatants and the

passive detonation system indiscriminately placed civilians at risk.

       1634. 866. SGT Lemon was a national of the United States at the time of the attack, and

remains one to this day.

       1635. 867. Plaintiff K.E.L., by and through her next friend Jared Satoshi Lemon, is the

minor daughter of SGT Lemon. She is a national of the United States.

       1636. 868. Plaintiff Frank L. Lemon is the father of SGT Lemon. He is a national of the

United States.

       1637. 869. Plaintiff Jackie L. Lemon is the mother of SGT Lemon. She is a national of

the United States.

       1638. 870. Plaintiff Benjamin Lemon is the brother of SGT Lemon. He is a national of

the United States.




                                                 394
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 417 of 547



       1639. 871. Plaintiff Matthew C. S. Lemon is the brother of SGT Lemon. He is a national

of the United States.

       1640. 872. Plaintiff Nathan Kenji Lemon is the brother of SGT Lemon. He is a national

of the United States.

       1641. 873. As a result of the April 11, 2010 attack and SGT Lemon’s injuries, each

member of the Lemon Family has experienced severe mental anguish, emotional pain and

suffering.

Charles S. Ligon

       1642. Plaintiff Specialist Charles S. Ligon served in Afghanistan as a member of the U.S.

Army. On December 11, 2011, SPC Ligon was injured in an IED attack in Kunar Province,

Afghanistan. The attack severely wounded SPC Ligon, who lost his left leg above the knee and

sustained shrapnel to the right leg with open tibula and fibula fractures, a left open eye globe

rupture, left tympanic membrane rupture with traumatic brain injury, and peppering and burns to

the left hand. As a result of the December 11, 2011 attack and his injuries, SPC Ligon has

experienced severe physical and emotional pain and suffering.

       1643. The attack was committed by the Taliban and al-Qaeda (a designated FTO at the

time of the attack) acting together in a joint al-Qaeda-Taliban cell.

       1644. The attack that injured SPC Ligon would have violated the laws of war if these

terrorist groups were subject to them because, among other reasons, the terrorist(s) who planted

the IED neither wore uniforms nor otherwise identified themselves as enemy combatants and the

passive detonation system indiscriminately placed civilians at risk.

       1645. SPC Ligon was a national of the United States at the time of the attack and remains

one to this day.




                                                395
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 418 of 547



The Andrew R. Looney Family

       1646. 874. Sergeant Andrew R. Looney served in Afghanistan as a member of the U.S.

Army. On June 21, 2010, SGT Looney was injured in a suicide bombing attack committed by the

Taliban in Kunar Province, Afghanistan. SGT Looney died on June 21, 2010 as a result of injuries

sustained during the attack.

       1647. The attack was committed by the Taliban and al-Qaeda (a designated FTO at the

time of the attack) acting together in a joint al-Qaeda-Taliban cell.

       1648. SGT Looney’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who committed the attack

neither wore uniforms nor otherwise identified themselves as enemy combatants.

       1649. 875. SGT Looney was a national of the United States at the time of the attack and

his death.

       1650. 876. As a result of the attack, SGT Looney was injured in his person and/or

property. The Plaintiff members of the Looney Family are the survivors and/or heirs of SGT

Looney and are entitled to recover for the damages SGT Looney sustained.

       1651. 877. Plaintiff C. Richard Looney is the father of SGT Looney. He is a national of

the United States.

       1652. 878. Plaintiff Martha Looney is the mother of SGT Looney. She is a national of the

United States.

       1653. 879. As a result of the death ofJune 21, 2010 attack and SGT Looney’s injuries and

death, each member of the Looney Family has experienced severe mental anguish, emotional pain

and suffering, and the loss of SGT Looney’s society, companionship, and counsel.




                                                396
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 419 of 547



Todd Simpson Love

       1654. Plaintiff Corporal Todd Simpson Love served in Afghanistan as a member of the

U.S. Marine Corps. On October 25, 2010, Cpl Love was injured in an IED attack in Helmand

Province, Afghanistan. The attack severely wounded Cpl Love, who lost his left arm below the

elbow and both his legs from just below the waist and suffers from hearing loss and a mild

traumatic brain injury. As a result of the October 25, 2010 attack and his injuries, Cpl Love has

experienced severe physical and emotional pain and suffering.

       1655. The attack was committed by the Taliban.

       1656. The attack that injured Cpl Love would have violated the laws of war if these

terrorist groups were subject to them because, among other reasons, the terrorist(s) who planted

the IED neither wore uniforms nor otherwise identified themselves as enemy combatants and the

passive detonation system indiscriminately placed civilians at risk.

       1657. Cpl Love was a national of the United States at the time of the attack and remains

one to this day.

The Russell E. Madden Family

       1658. 880. Specialist Russell E. Madden served in Afghanistan as a member of the U.S.

Army. On June 23, 2010, SPC Madden was injured in a rocketan indirect fire attack committed by

the Taliban in Kunarin Logar Province, Afghanistan. SPC Madden died on June 23, 2010 as a

result of injuries sustained during the attack.

       1659. The attack was committed by the Haqqani Network, a part of the Taliban.

       1660. SPC Madden’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who committed the attack




                                                  397
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 420 of 547



neither wore uniforms nor otherwise identified themselves as enemy combatants, and

indiscriminately placed civilians at risk.

       1661. 881. SPC Madden was a national of the United States at the time of the attack and

his death.

       1662. 882. As a result of the attack, SPC Madden was injured in his person and/or

property. The Plaintiff members of the Madden Family are the survivors and/or heirs of SPC

Madden and are entitled to recover for the damages SPC Madden sustained.

       1663. 883. Plaintiff Michael DavittMartin E. Madden is the step-father of SPC Madden.

He is a national of the United States. Michael Davitt

       1664. Plaintiff Martin P. Madden is the brother of SPC Madden. He is a national of the

United States.

       1665. Plaintiff Lindsey R. Maldonado is the sister of SPC Madden. She is a national of

the United States.

       1666. Plaintiff Pamela J. Madden is the step-mother of SPC Madden. She is a national of

the United States. Pamela J. Madden lived in the same household as SPC Madden for a substantial

period of time and considered SPC Madden the functional equivalent of a biological son.

       1667. 884. As a result of the death ofJune 23, 2010 attack and SPC Madden’s injuries and

death, each member of the Madden Family has experienced severe mental anguish, emotional pain

and suffering, and the loss of SPC Madden’s society, companionship, and counsel.

The Kyle Malin Family

       1668. 885. Plaintiff Staff Sergeant Kyle Malin served in Afghanistan as a member of the

U.S. Army. On July 12, 2010, SSG Malin was injured in an IED attack committed by the Taliban

in Kandahar Province, Afghanistan. The attack severely wounded SSG Malin, who lost both his




                                              398
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 421 of 547



legs above the knee and suffered from hearing loss, traumatic brain injury, post-traumatic stress

disorder, injuries to the buttocks, and a reversed colostomy. As a result of the July 12, 2010 attack

and his injuries, SSG Malin has experienced severe physical and emotional pain and suffering.

          1669. The attack was committed by the Taliban.

          1670. The attack that injured SSG Malin would have violated the laws of war if these

terrorist groups were subject to them because, among other reasons, the terrorist(s) who planted

the IED neither wore uniforms nor otherwise identified themselves as enemy combatants and the

passive detonation system indiscriminately placed civilians at risk.

          1671. 886. SSG Malin was a national of the United States at the time of the attack, and

remains one to this day.

          1672. 887. Plaintiff Alicia Malin is the wife of SSG Malin. She is a national of the United

States.

          1673. 888. Plaintiff C.M., by and through his next friend Alicia Malin, is the minor son of

SSG Malin. He is a national of the United States.

          1674. 889. Plaintiff K.M., by and through his next friend Alicia Malin, is the minor son of

SSG Malin. He is a national of the United States.

          1675. 890. As a result of the July 12, 2010 attack and SSG Malin’s injuries, each member

of the Malin Family has experienced severe mental anguish, emotional pain and suffering.

The Chase S. Marta Family

          1676. 891. Specialist Chase S. Marta served in Afghanistan as a member of the U.S.

Army. On May 7, 2012, SPC Marta was injured in an IED attack committed by the Haqqani

Network, a part of the Taliban, in Ghazni Province, Afghanistan. SPC Marta died on May 7, 2012

as a result of injuries sustained during the attack.




                                                 399
        Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 422 of 547



         1677. The attack was committed by the Haqqani Network, a part of the Taliban.

         1678. SPC Marta’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

         1679. 892. SPC Marta was a national of the United States at the time of the attack and his

death.

         1680. 893. As a result of the attack, SPC Marta was injured in his person and/or property.

The Plaintiff members of the Marta Family are the survivors and/or heirs of SPC Marta and are

entitled to recover for the damages SPC Marta sustained.

         1681. 894. Plaintiff Taylor Marta is the sister of SPC Marta. She is a national of the

United States.

         1682. 895. As a result of the death ofMay 7, 2012 attack and SPC Marta’s injuries and

death, each member of the Marta Family has experienced severe mental anguish, emotional pain

and suffering, and the loss of SPC Marta’s society, companionship, and counsel.

The Ethan J. Martin Family

         1683. 896. Corporal Ethan J. Martin served in Afghanistan as a member of the U.S.

Army. On August 7, 2012, CPL Martin was injured in an insider attack committed by the Haqqani

Network, a part of the Taliban, in Paktia Province, Afghanistan. CPL Martin died on August 7,

2012 as a result of injuries sustained during the attack.

         1684. The attack was committed by the Haqqani Network (a part of the Taliban) and

al-Qaeda (a designated FTO at the time of the attack) acting together in a joint al-Qaeda-Taliban

cell.




                                                 400
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 423 of 547



         1685. CPL Martin’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist who committed the attack was

unlawfully wearing the uniform of his enemy.

         1686. 897. CPL Martin was a national of the United States at the time of the attack and his

death.

         1687. 898. As a result of the attack, CPL Martin was injured in his person and/or property.

The Plaintiff members of the Martin Family are the survivors and/or heirs of CPL Martin and are

entitled to recover for the damages CPL Martin sustained.

         1688. 899. Plaintiff Kristie Surprenant is the mother of CPL Martin. She is a national of

the United States.

         1689. 900. Plaintiff Bob Surprenant is the step-father of CPL Martin. He is a national of

the United States. Bob Surprenant lived in the same household as CPL Martin for a substantial

period of time and considered CPL Martin the functional equivalent of a biological son.

         1690. 901. As a result of the death ofAugust 7, 2012 attack and CPL Martin’s injuries and

death, each member of the Martin Family has experienced severe mental anguish, emotional pain

and suffering, and the loss of CPL Martin’s society, companionship, and counsel.

The Wyatt J. Martin Family

         1691. 902. Specialist Wyatt J. Martin served in Afghanistan as a member of the U.S.

Army. On December 12, 2014, SPC Martin was injured in a command wire-detonated IED attack

committed by the Taliban in Parwan Province, Afghanistan. SPC Martin died on December 12,

2014 as a result of injuries sustained during the attack.

         1692. The attack was committed by the Taliban.




                                                 401
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 424 of 547



         1693. SPC Martin’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who committed the attack

neither wore uniforms nor otherwise identified themselves as enemy combatants.

         1694. 903. SPC Martin was a national of the United States at the time of the attack and his

death.

         1695. 904. As a result of the attack, SPC Martin was injured in his person and/or property.

The Plaintiff members of the Martin Family are the survivors and/or heirs of SPC Martin and are

entitled to recover for the damages SPC Martin sustained.

         1696. 905. Plaintiff Brian M. Martin is the father of SPC Martin. He is a national of the

United States.

         1697. 906. Plaintiff Julie K. Martin is the mother of SPC Martin. She is a national of the

United States.

         1698. 907. Plaintiff Catherine G. Martin is the sister of SPC Martin. She is a national of

the United States.

         1699. 908. Plaintiff Elizabeth A. Martin is the sister of SPC Martin. She is a national of

the United States.

         1700. 909. As a result of the death ofDecember 12, 2014 attack and SPC Martin’s injuries

and death, each member of the Martin Family has experienced severe mental anguish, emotional

pain and suffering, and the loss of SPC Martin’s society, companionship, and counsel.

The Chauncy R. Mays Family

         1701. 910. Staff Sergeant Chauncy R. Mays served in Afghanistan as a member of the

U.S. Army. On February 28, 2011, SSG Mays was injured in an IED attack committed by the




                                                402
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 425 of 547



Haqqani Network, a part of the Taliban, in Wardak Province, Afghanistan. SSG Mays died on

February 28, 2011 as a result of injuries sustained during the attack.

         1702. The attack was committed by the Haqqani Network, a part of the Taliban.

         1703. SSG Mays’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

         1704. 911. SSG Mays was a national of the United States at the time of the attack and his

death.

         1705. 912. As a result of the attack, SSG Mays was injured in his person and/or property.

The Plaintiff members of the Mays Family are the survivors and/or heirs of SSG Mays and are

entitled to recover for the damages SSG Mays sustained.

         1706. 913. Plaintiff Thomas Pierce Mays is the father of SSG Mays. He is a national of

the United States.

         1707. 914. Plaintiff Alyson Overman Rodgers is the mother of SSG Mays. She is a

national of the United States.

         1708. 915. Plaintiff Cody Cheyenne Mays is the brother of SSG Mays. He is a national of

the United States.

         1709. 916. Plaintiff Tammy Renee Mays is the step-mother of SSG Mays. She is a

national of the United States. Tammy Renee Mays lived in the same household as SSG Mays for a

substantial period of time and considered SSG Mays the functional equivalent of a biological son.




                                                403
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 426 of 547



         1710. 917. As a result of the February 28, 2011 attack and SSG Mays’s injuries and death

of SSG Mays, each member of the Mays Family has experienced severe mental anguish, emotional

pain and suffering, and the loss of SSG Mays’s society, companionship, and counsel.

The Chester J. McBride III Family

         1711. Staff Sergeant Chester J. McBride III served in Afghanistan as a member of the

U.S. Air Force. On December 21, 2015, SSgt McBride was injured in a suicide bombing attack in

Parwan Province, Afghanistan. SSgt McBride died on December 21, 2015 as a result of injuries

sustained during the attack.

         1712. The attack was committed by the Taliban and al-Qaeda (a designated FTO at the

time of the attack) with al-Qaeda providing, indoctrinating, and training the suicide bomber.

         1713. SSgt McBride’s murder would have violated the laws of war if these terrorist

groups were subject to them because, among other reasons, the terrorist(s) who committed the

attack neither wore uniforms nor otherwise identified themselves as enemy combatants.

         1714. SSgt McBride was a national of the United States at the time of the attack and his

death.

         1715. As a result of the attack, SSgt McBride was injured in his person and/or property.

The Plaintiff members of the McBride Family are the survivors and/or heirs of SSgt McBride and

are entitled to recover for the damages SSgt McBride sustained.

         1716. Plaintiff Annie L. McBride is the mother of SSgt McBride. She is a national of the

United States.

         1717. Plaintiff Chester R. McBride Sr. is the father of SSgt McBride. He is a national of

the United States.




                                               404
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 427 of 547



         1718. As a result of the December 21, 2015 attack and SSgt McBride’s injuries and death,

each member of the McBride Family has experienced severe mental anguish, emotional pain and

suffering, and the loss of SSgt McBride’s society, companionship, and counsel.

The Matthew Q. McClintock Family

         1719. Sergeant First Class Matthew Q. McClintock served in Afghanistan as a member of

the U.S. Army National Guard. On January 5, 2016, SFC McClintock was injured in a complex

attack involving small arms fire in Helmand Province, Afghanistan. SFC McClintock died on

January 5, 2016 as a result of injuries sustained during the attack.

         1720. The attack was committed by the Taliban.

         1721. SFC McClintock’s murder would have violated the laws of war if these terrorist

groups were subject to them because, among other reasons, the terrorist(s) who committed the

attack neither wore uniforms nor otherwise identified themselves as enemy combatants.

         1722. SFC McClintock was a national of the United States at the time of the attack and his

death.

         1723. As a result of the attack, SFC McClintock was injured in his person and/or

property. The Plaintiff members of the McClintock Family are the survivors and/or heirs of SFC

McClintock and are entitled to recover for the damages SFC McClintock sustained.

         1724. Plaintiff Joyce Patricia Paulsen is the mother of SFC McClintock. She is a national

of the United States.

         1725. Plaintiff Kevin Williams is the brother of SFC McClintock. He is a national of the

United States.




                                                405
        Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 428 of 547



         1726. As a result of the January 5, 2016 attack and SFC McClintock’s injuries and death,

each member of the McClintock Family has experienced severe mental anguish, emotional pain

and suffering, and the loss of SFC McClintock’s society, companionship, and counsel.

The Mecolus C. McDaniel Family

         1727. 918. Staff Sergeant Mecolus C. McDaniel served in Afghanistan as a member of

the U.S. Army. On March 19, 2011, SSG McDaniel was injured in an IED attack committed by

the Haqqani Network, a part of the Taliban, in Khost Province, Afghanistan. SSG McDaniel died

on March 19, 2011 as a result of injuries sustained during the attack.

         1728. The attack was committed by the Haqqani Network (a part of the Taliban) and

al-Qaeda (a designated FTO at the time of the attack) acting together in a joint al-Qaeda-Taliban

cell.

         1729. SSG McDaniel’s murder would have violated the laws of war if these terrorist

groups were subject to them because, among other reasons, the terrorist(s) who planted the IED

neither wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

         1730. 919. SSG McDaniel was a national of the United States at the time of the attack and

his death.

         1731. 920. As a result of the attack, SSG McDaniel was injured in his person and/or

property. The Plaintiff members of the McDaniel Family are the survivors and/or heirs of SSG

McDaniel and are entitled to recover for the damages SSG McDaniel sustained.

         1732. 921. Plaintiff Sonja McDaniel is the widow of SSG McDaniel. She is a national of

the United States.




                                               406
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 429 of 547



        1733. 922. Plaintiff M.M., by and through his next friend Sonja McDaniel, is the minor

son of SSG McDaniel. He is a national of the United States.

        923.    Plaintiff J.G., by and through his next friend Sonja McDaniel, is the minor step-son

of SSG McDaniel. He is a national of the United States. J.G. lived in the same household as SSG

McDaniel for a substantial period of time and considered SSG McDaniel the functional equivalent

of a biological father.

        1734. 924. Plaintiff Charlette Gilbert is the step-daughter of SSG McDaniel. She is a

national of the United States. Charlette Gilbert lived in the same household as SSG McDaniel for

a substantial period of time and considered SSG McDaniel the functional equivalent of a

biological father.

        1735. 925. Plaintiff Charmaine Renee Gilbert is the step-daughter of SSG McDaniel. She

is a national of the United States. Charmaine Renee Gilbert lived in the same household as SSG

McDaniel for a substantial period of time and considered SSG McDaniel the functional equivalent

of a biological father.

        1736. Plaintiff Jordan Gilbert is the step-son of SSG McDaniel. He is a national of the

United States. Jordan Gilbert lived in the same household as SSG McDaniel for a substantial

period of time and considered SSG McDaniel the functional equivalent of a biological father.

        1737. 926. Plaintiff Jasmine Thomas is the step-daughter of SSG McDaniel. She is a

national of the United States. Jasmine Thomas lived in the same household as SSG McDaniel for

a substantial period of time and considered SSG McDaniel the functional equivalent of a

biological father.

        1738. 927. As a result of the death ofMarch 19, 2011 attack and SSG McDaniel’s injuries

and death, each member of the McDaniel Family has experienced severe mental anguish,




                                                407
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 430 of 547



emotional pain and suffering, and the loss of SSG McDaniel’s society, companionship, and

counsel.

The Richard P. McEvoy Family

       1739. 928. Richard P. McEvoy served in Afghanistan as a civilian government contractor

working for DynCorp, Int’l. On August 22, 2015, Mr. McEvoy was injured in a suicide bombing

attack committed by the Kabul Attack Network in Kabul Province, Afghanistan. Mr. McEvoy

died on August 22, 2015 as a result of injuries sustained during the attack.

       1740. The attack was committed by the Taliban (including the Haqqani Network, a

designated FTO at the time of the attack) and al-Qaeda (a designated FTO at the time of the attack)

acting together in the Kabul Attack Network.

       1741. Mr. McEvoy’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, he was a civilian not taking part in hostilities,

the terrorist(s) who committed the attack neither wore uniforms nor otherwise identified

themselves as enemy combatants, and the attack indiscriminately placed civilians at risk, killing

multiple Afghan civilians, because it occurred on a public road in front of a private hospital.

       1742. 929. Mr. McEvoy was a national of the United States at the time of the attack and

his death.

       1743. 930. As a result of the attack, Mr. McEvoy was injured in his person and/or

property. The Plaintiff members of the McEvoy Family are the survivors and/or heirs of Mr.

McEvoy and are entitled to recover for the damages Mr. McEvoy sustained.

       1744. 931. Plaintiff Kathleen McEvoy is the widow of Mr. McEvoy. She is a national of

the United States.




                                                408
        Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 431 of 547



          1745. 932. Plaintiff Michelle Rose McEvoy is the daughter of Mr. McEvoy. She is a

national of the United States.

          1746. 933. Plaintiff Patrick Charles McEvoy is the son of Mr. McEvoy. He is a national

of the United States.

          1747. 934. Plaintiff Janice H. Proctor is the mother of Mr. McEvoy. She is a national of

the United States.

          1748. Plaintiff Luann Varney is the sister of Mr. McEvoy. She is a national of the United

States.

          1749. 935. As a result of the death ofAugust 22, 2015 attack and Mr. McEvoy’s injuries

and death, each member of the McEvoy Family has experienced severe mental anguish, emotional

pain and suffering, and the loss of Mr. McEvoy’s society, companionship, and counsel.

The Richard L. McNulty III Family

          1750. 936. Private First Class Richard L. McNulty III served in Afghanistan as a member

of the U.S. Army. On May 13, 2012, PFC McNulty was injured in an IED attack committed by the

Haqqani Network, a part of the Taliban, in Khost Province, Afghanistan. PFC McNulty died on

May 13, 2012 as a result of injuries sustained during the attack.

          1751. The attack was committed by the Haqqani Network (a part of the Taliban) and

al-Qaeda (a designated FTO at the time of the attack) acting together in a joint al-Qaeda-Taliban

cell.

          1752. PFC McNulty’s murder would have violated the laws of war if these terrorist

groups were subject to them because, among other reasons, the terrorist(s) who planted the IED

neither wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.




                                                409
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 432 of 547



       1753. 937. PFC McNulty was a national of the United States at the time of the attack and

his death.

       1754. 938. As a result of the attack, PFC McNulty was injured in his person and/or

property. The Plaintiff members of the McNulty Family are the survivors and/or heirs of PFC

McNulty and are entitled to recover for the damages PFC McNulty sustained.

       1755. 939. Plaintiff Shannon K. McNulty is the sister of PFC McNulty. She is a national

of the United States.

       1756. 940. As a result of the death ofMay 13, 2012 attack and PFC McNulty’s injuries

and death, each member of the McNulty Family has experienced severe mental anguish, emotional

pain and suffering, and the loss of PFC McNulty’s society, companionship, and counsel.

The Dale W. Means Family

       1757. 941. Lance Corporal Dale W. Means served in Afghanistan as a member of the U.S.

Marine Corps. On November 18, 2012, LCpl Means was injured in an IED attack committed by

the Taliban in Helmand Province, Afghanistan. LCpl Means died on November 18, 2012 as a

result of injuries sustained during the attack.

       1758. The attack was committed by the Taliban.

       1759. LCpl Means’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

       1760. 942. LCpl Means was a national of the United States at the time of the attack and

his death.




                                                  410
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 433 of 547



       1761. 943. As a result of the attack, LCpl Means was injured in his person and/or

property. The Plaintiff members of the Means Family are the survivors and/or heirs of LCpl

Means and are entitled to recover for the damages LCpl Means sustained.

       1762. 944. Plaintiff John Means is the father of LCpl Means. He is a national of the

United States.

       1763. 945. As a result of the death ofNovember 18, 2012 attack and LCpl Means’s

injuries and death, each member of the Means Family has experienced severe mental anguish,

emotional pain and suffering, and the loss of LCpl Means’s society, companionship, and counsel.

Nicholas D. Mendes

       1764. 946. Plaintiff Sergeant Nicholas D. Mendes served in Afghanistan as a member of

the U.S. Army. On April 30, 2011, SGT Mendes was injured in an IED attack committed by the

Taliban in Kandahar Province, Afghanistan. The attack severely wounded SGT Mendes, who was

paralyzed from the neck down. As a result of the April 30, 2011 attack and his injuries, SGT

Mendes has experienced severe physical and emotional pain and suffering.

       1765. The attack was committed by the Taliban.

       1766. The attack that injured SGT Mendes would have violated the laws of war if these

terrorist groups were subject to them because, among other reasons, the terrorist(s) who planted

the IED neither wore uniforms nor otherwise identified themselves as enemy combatants and the

passive detonation system indiscriminately placed civilians at risk.

       1767. 947. SGT Mendes was a national of the United States at the time of the attack and

remains one to this day.




                                               411
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 434 of 547



The Michael J. Metcalf Family

          1768. Private First Class Michael J. Metcalf served in Afghanistan as a member of the

U.S. Army. On April 22, 2012, PFC Metcalf was injured in an IED attack in Ghazni Province,

Afghanistan. PFC Metcalf died on April 22, 2012 as a result of injuries sustained during the

attack.

          1769. The attack was committed by the Haqqani Network, a part of the Taliban.

          1770. PFC Metcalf’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

          1771. PFC Metcalf was a national of the United States at the time of the attack and his

death.

          1772. As a result of the attack, PFC Metcalf was injured in his person and/or property.

The Plaintiff members of the Metcalf Family are the survivors and/or heirs of PFC Metcalf and are

entitled to recover for the damages PFC Metcalf sustained.

          1773. Plaintiff Clarence Joseph Metcalf is the father of PFC Metcalf. He is a national of

the United States.

          1774. Plaintiff Kimberly Metcalf is the mother of PFC Metcalf. She is a national of the

United States.

          1775. As a result of the April 22, 2012 attack and PFC Metcalf’s injuries and death, each

member of the Metcalf Family has experienced severe mental anguish, emotional pain and

suffering, and the loss of PFC Metcalf’s society, companionship, and counsel.




                                                 412
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 435 of 547



The Jonathan M. Metzger Family

         1776. Staff Sergeant Jonathan M. Metzger served in Afghanistan as a member of the U.S.

Army National Guard. On January 6, 2012, SSG Metzger was injured in an IED attack in

Kandahar Province, Afghanistan. SSG Metzger died on January 6, 2012 as a result of injuries

sustained during the attack.

         1777. The attack was committed by the Taliban.

         1778. SSG Metzger’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

         1779. SSG Metzger was a national of the United States at the time of the attack and his

death.

         1780. As a result of the attack, SSG Metzger was injured in his person and/or property.

The Plaintiff members of the Metzger Family are the survivors and/or heirs of SSG Metzger and

are entitled to recover for the damages SSG Metzger sustained.

         1781. Plaintiff Jeremy J. Metzger is the brother of SSG Metzger. He is a national of the

United States.

         1782. As a result of the January 6, 2012 attack and SSG Metzger’s injuries and death,

each member of the Metzger Family has experienced severe mental anguish, emotional pain and

suffering, and the loss of SSG Metzger’s society, companionship, and counsel.

The Paul J. Miller Family

         1783. 948. Corporal Paul J. Miller served in Afghanistan as a member of the U.S. Marine

Corps. On July 19, 2010, Cpl Miller was injured in an IED attack committed by the Taliban in




                                               413
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 436 of 547



Helmand Province, Afghanistan. Cpl Miller died on July 19, 2010 as a result of injuries sustained

during the attack.

         1784. The attack was committed by the Taliban.

         1785. Cpl Miller’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

         1786. 949. Cpl Miller was a national of the United States at the time of the attack and his

death.

         1787. 950. As a result of the attack, Cpl Miller was injured in his person and/or property.

The Plaintiff members of the Miller Family are the survivors and/or heirs of Cpl Miller and are

entitled to recover for the damages Cpl Miller sustained.

         1788. 951. Plaintiff Sarah Beth Miller Morgan is the widow of Cpl Miller. She is a

national of the United States.

         1789. 952. As a result of the death ofJuly 19, 2010 attack and Cpl Miller’s injuries and

death, each member of the Miller Family has experienced severe mental anguish, emotional pain

and suffering, and the loss of Cpl Miller’s society, companionship, and counsel.

The Eugene C. Mills III Family

         1790. Lance Corporal Eugene C. Mills III served in Afghanistan as a member of the U.S.

Marine Corps. On June 22, 2012, LCpl Mills was injured in a sniper attack in Helmand Province,

Afghanistan. LCpl Mills died on June 22, 2012 as a result of injuries sustained during the attack.

         1791. The attack was committed by the Taliban.




                                                414
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 437 of 547



         1792. LCpl Mills’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who committed the attack

neither wore uniforms nor otherwise identified themselves as enemy combatants.

         1793. LCpl Mills was a national of the United States at the time of the attack and his

death.

         1794. As a result of the attack, LCpl Mills was injured in his person and/or property. The

Plaintiff members of the Mills Family are the survivors and/or heirs of LCpl Mills and are entitled

to recover for the damages LCpl Mills sustained.

         1795. Plaintiff Theresa Karlson is the mother of LCpl Mills. She is a national of the

United States.

         1796. As a result of the June 22, 2012 attack and LCpl Mills’s injuries and death, each

member of the Mills Family has experienced severe mental anguish, emotional pain and suffering,

and the loss of LCpl Mills’s society, companionship, and counsel.

The Shaun M. Mittler Family

         1797. 953. Staff Sergeant Shaun M. Mittler served in Afghanistan as a member of the

U.S. Army. On July 10, 2010, SSG Mittler was injured in a complex attack involving small arms

fire and rocket propelled grenades committed by the Taliban in Kunar Province, Afghanistan.

SSG Mittler died on July 10, 2010 as a result of injuries sustained during the attack.

         1798. The attack was committed by the Taliban and al-Qaeda (a designated FTO at the

time of the attack) acting together in a joint al-Qaeda-Taliban cell.

         1799. SSG Mittler’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who committed the attack

neither wore uniforms nor otherwise identified themselves as enemy combatants.




                                                415
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 438 of 547



         1800. 954. SSG Mittler was a national of the United States at the time of the attack and his

death.

         1801. 955. As a result of the attack, SSG Mittler was injured in his person and/or

property. The Plaintiff members of the Mittler Family are the survivors and/or heirs of SSG

Mittler and are entitled to recover for the damages SSG Mittler sustained.

         1802. Plaintiff Cristine Mittler is the daughter of SSG Mittler. She is a national of the

United States.

         1803. 956. Plaintiff Terry Mittler is the father of SSG Mittler. He is a national of the

United States.

         1804. Plaintiff Joyce L. Turner is the mother of SSG Mittler. She is a national of the

United States.

         1805. Plaintiff Misty Marie Barclay is the sister of SSG Mittler. She is a national of the

United States.

         1806. Plaintiff Alexander Lee Mittler is the brother of SSG Mittler. He is a national of the

United States.

         1807. 957. As a result of the death ofJuly 10, 2010 attack and SSG Mittler’s injuries and

death, each member of the Mittler Family has experienced severe mental anguish, emotional pain

and suffering, and the loss of SSG Mittler’s society, companionship, and counsel.

The Conrad A. Mora Family

         1808. Staff Sergeant Conrad A. Mora served in Afghanistan as a member of the U.S.

Army. On July 24, 2010, SSG Mora was injured in an IED attack in Zabul Province, Afghanistan.

SSG Mora died on July 24, 2010 as a result of injuries sustained during the attack.

         1809. The attack was committed by the Haqqani Network, a part of the Taliban.




                                                 416
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 439 of 547



       1810. SSG Mora’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

       1811. SSG Mora was a national of the United States at the time of the attack and his death.

       1812. As a result of the attack, SSG Mora was injured in his person and/or property. The

Plaintiff members of the Mora Family are the survivors and/or heirs of SSG Mora and are entitled

to recover for the damages SSG Mora sustained.

       1813. Plaintiff Carmelita D. Fernando is the mother of SSG Mora. She is a national of the

United States.

       1814. As a result of the July 24, 2010 attack and SSG Mora’s injuries and death, each

member of the Mora Family has experienced severe mental anguish, emotional pain and suffering,

and the loss of SSG Mora’s society, companionship, and counsel.

The Gil I. Morales Del Valle Family

       1815. Private First Class Gil I. Morales Del Valle served in Afghanistan as a member of

the U.S. Army. On August 3, 2011, PFC Morales Del Valle was injured in an IED attack in

Wardak Province, Afghanistan. PFC Morales Del Valle died on August 3, 2011 as a result of

injuries sustained during the attack.

       1816. The attack was committed by the Haqqani Network, a part of the Taliban.

       1817. PFC Morales Del Valle’s murder would have violated the laws of war if these

terrorist groups were subject to them because, among other reasons, the terrorist(s) who planted

the IED neither wore uniforms nor otherwise identified themselves as enemy combatants, and the

passive detonation system indiscriminately placed civilians at risk.




                                               417
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 440 of 547



       1818. PFC Morales Del Valle was a national of the United States at the time of the attack

and his death.

       1819. As a result of the attack, PFC Morales Del Valle was injured in his person and/or

property. The Plaintiff members of the Morales Del Valle Family are the survivors and/or heirs of

PFC Morales Del Valle and are entitled to recover for the damages PFC Morales Del Valle

sustained.

       1820. Plaintiff Gladys Del Valle Montanez is the mother of PFC Morales Del Valle. She

is a national of the United States.

       1821. Plaintiff Kiara C. Perez is the sister of PFC Morales Del Valle. She is a national of

the United States.

       1822. Plaintiff Renes Perez is the step-father of PFC Morales Del Valle. He is a national

of the United States. Renes Perez lived in the same household as PFC Morales Del Valle for a

substantial period of time and considered PFC Morales Del Valle the functional equivalent of a

biological son.

       1823. As a result of the August 3, 2011 attack and PFC Morales Del Valle’s injuries and

death, each member of the Morales Del Valle Family has experienced severe mental anguish,

emotional pain and suffering, and the loss of PFC Morales Del Valle’s society, companionship,

and counsel.

The Travis A. Morgado Family

       1824. 958. Second Lieutenant Travis A. Morgado served in Afghanistan as a member of

the U.S. Army. On May 23, 2012, 2LT Morgado was injured in an IED attack committed by the

Taliban in Kandahar Province, Afghanistan. 2LT Morgado died on May 23, 2012 as a result of

injuries sustained during the attack.




                                              418
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 441 of 547



       1825. The attack was committed by the Taliban.

       1826. 2LT Morgado’s murder would have violated the laws of war if these terrorist

groups were subject to them because, among other reasons, the terrorist(s) who planted the IED

neither wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

       1827. 959. 2LT Morgado was a national of the United States at the time of the attack and

his death.

       1828. 960. As a result of the attack, 2LT Morgado was injured in his person and/or

property. The Plaintiff members of the Morgado Family are the survivors and/or heirs of 2LT

Morgado and are entitled to recover for the damages 2LT Morgado sustained.

       1829. 961. Plaintiff Andrea Kessler is the mother of 2LT Morgado. She is a national of

the United States.

       1830. 962. Plaintiff Jose Alberto Morgado is the father of 2LT Morgado. He is a national

of the United States.

       1831. Plaintiff Eric Morgado is the brother of 2LT Morgado. He is a national of the

United States.

       1832. 963. As a result of the death ofMay 23, 2012 attack and 2LT Morgado’s injuries

and death, each member of the Morgado Family has experienced severe mental anguish, emotional

pain and suffering, and the loss of 2LT Morgado’s society, companionship, and counsel.

The Donald S. Morrison Family

       1833. 964. Specialist Donald S. Morrison served in Afghanistan as a member of the U.S.

Army. On September 26, 2010, SPC Morrison was injured in an IED attack committed by the




                                               419
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 442 of 547



Taliban in Kandahar Province, Afghanistan. SPC Morrison died on September 26, 2010 as a result

of injuries sustained during the attack.

       1834. The attack was committed by the Taliban.

       1835. SPC Morrison’s murder would have violated the laws of war if these terrorist

groups were subject to them because, among other reasons, the terrorist(s) who planted the IED

neither wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

       1836. 965. SPC Morrison was a national of the United States at the time of the attack and

his death.

       1837. 966. As a result of the attack, SPC Morrison was injured in his person and/or

property. The Plaintiff members of the Morrison Family are the survivors and/or heirs of SPC

Morrison and are entitled to recover for the damages SPC Morrison sustained.

       1838. 967. Plaintiff Susan Morrison is the mother of SPC Morrison. She is a national of

the United States.

       1839. 968. As a result of the death ofSeptember 26, 2010 attack and SPC Morrison’s

injuries and death, each member of the Morrison Family has experienced severe mental anguish,

emotional pain and suffering, and the loss of SPC Morrison’s society, companionship, and

counsel.

The Sean W. Mullen Family

       1840. Warrant Officer Sean W. Mullen served in Afghanistan as a member of the U.S.

Army. On June 2, 2013, WO1 Mullen was injured in an IED attack in Helmand Province,

Afghanistan. WO1 Mullen died on June 2, 2013 as a result of injuries sustained during the attack.

       1841. The attack was committed by the Taliban.




                                               420
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 443 of 547



         1842. WO1 Mullen’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

         1843. WO1 Mullen was a national of the United States at the time of the attack and his

death.

         1844. As a result of the attack, WO1 Mullen was injured in his person and/or property.

The Plaintiff members of the Mullen Family are the survivors and/or heirs of WO1 Mullen and are

entitled to recover for the damages WO1 Mullen sustained.

         1845. Plaintiff Miriam A. Mullen is the mother of WO1 Mullen. She is a national of the

United States.

         1846. Plaintiff William J. Mullen is the father of WO1 Mullen. He is a national of the

United States.

         1847. As a result of the June 2, 2013 attack and WO1 Mullen’s injuries and death, each

member of the Mullen Family has experienced severe mental anguish, emotional pain and

suffering, and the loss of WO1 Mullen’s society, companionship, and counsel.

The Brandon S. Mullins Family

         1848. 969. Specialist Brandon S. Mullins served in Afghanistan as a member of the U.S.

Army. On August 25, 2011, SPC Mullins was injured in an IED attack committed by the Taliban

in Kandahar Province, Afghanistan. SPC Mullins died on August 25, 2011 as a result of injuries

sustained during the attack.

         1849. The attack was committed by the Taliban.




                                               421
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 444 of 547



       1850. SPC Mullins’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

       1851. 970. SPC Mullins was a national of the United States at the time of the attack and

his death.

       1852. 971. As a result of the attack, SPC Mullins was injured in his person and/or

property. The Plaintiff members of the Mullins Family are the survivors and/or heirs of SPC

Mullins and are entitled to recover for the damages SPC Mullins sustained.

       1853. 972. Plaintiff Catherine Mullins is the mother of SPC Mullins. She is a national of

the United States.

       1854. 973. Plaintiff Thomas Mullins is the father of SPC Mullins. He is a national of the

United States.

       1855. 974. Plaintiff Bethany Rose Mullins Randall is the sister of SPC Mullins. She is a

national of the United States.

       1856. 975. As a result of the death ofAugust 25, 2011 attack and SPC Mullins’s injuries

and death, each member of the Mullins Family has experienced severe mental anguish, emotional

pain and suffering, and the loss of SPC Mullins’s society, companionship, and counsel.

The Thomas Paige Murach Family

       1857. 976. Specialist Thomas Paige Murach served in Afghanistan as a member of the

U.S. Army. On May 4, 2013, SPC Murach was injured in an IED attack committed by the Taliban

in Kandahar Province, Afghanistan. SPC Murach died on May 4, 2013 as a result of injuries

sustained during the attack.




                                               422
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 445 of 547



       1858. The attack was committed by the Taliban.

       1859. SPC Murach’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

       1860. 977. SPC Murach was a national of the United States at the time of the attack and

his death.

       1861. 978. As a result of the attack, SPC Murach was injured in his person and/or

property. The Plaintiff members of the Murach Family are the survivors and/or heirs of SPC

Murach and are entitled to recover for the damages SPC Murach sustained.

       1862. 979. Plaintiff Chet Murach is the father of SPC Murach. He is a national of the

United States.

       1863. Plaintiff William Anthony Murach is the brother of SPC Murach. He is a national

of the United States.

       1864. 980. As a result of the death ofMay 4, 2013 attack and SPC Murach’s injuries and

death, each member of the Murach Family has experienced severe mental anguish, emotional pain

and suffering, and the loss of SPC Murach’s society, companionship, and counsel.

The Brendan P. Neenan Family

       1865. Specialist Brendan P. Neenan served in Afghanistan as a member of the U.S. Army.

On June 7, 2010, SPC Neenan was injured in an IED attack in Kandahar Province, Afghanistan.

SPC Neenan died on June 7, 2010 as a result of injuries sustained during the attack.

       1866. The attack was committed by the Taliban.




                                               423
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 446 of 547



         1867. SPC Neenan’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

         1868. SPC Neenan was a national of the United States at the time of the attack and his

death.

         1869. As a result of the attack, SPC Neenan was injured in his person and/or property.

The Plaintiff members of the Neenan Family are the survivors and/or heirs of SPC Neenan and are

entitled to recover for the damages SPC Neenan sustained.

         1870. Plaintiff Hugh Dean Neenan is the father of SPC Neenan. He is a national of the

United States.

         1871. Plaintiff Kathleen Marie Neenan is the sister of SPC Neenan. She is a national of

the United States.

         1872. Plaintiff Timothy F. Neenan is the brother of SPC Neenan. He is a national of the

United States.

         1873. Plaintiff Lesa Coon Neenan is the step-mother of SPC Neenan. She is a national of

the United States. Lesa Coon Neenan lived in the same household as SPC Neenan for a substantial

period of time and considered SPC Neenan the functional equivalent of a biological son.

         1874. As a result of the June 7, 2010 attack and SPC Neenan’s injuries and death, each

member of the Neenan Family has experienced severe mental anguish, emotional pain and

suffering, and the loss of SPC Neenan’s society, companionship, and counsel.




                                               424
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 447 of 547



The Carlos J. Negron Sr. Family

          1875. Specialist Carlos J. Negron Sr. served in Afghanistan as a member of the U.S.

Army. On July 10, 2010, SPC Negron was injured in a complex attack involving a rocket

propelled grenade and small arms fire in Kunar Province, Afghanistan. SPC Negron died on July

10, 2010 as a result of injuries sustained during the attack.

          1876. The attack was committed by the Taliban and al-Qaeda (a designated FTO at the

time of the attack) acting together in a joint al-Qaeda-Taliban cell.

          1877. SPC Negron’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who committed the attack

neither wore uniforms nor otherwise identified themselves as enemy combatants.

          1878. SPC Negron was a national of the United States at the time of the attack and his

death.

          1879. As a result of the attack, SPC Negron was injured in his person and/or property.

The Plaintiff members of the Negron Family are the survivors and/or heirs of SPC Negron and are

entitled to recover for the damages SPC Negron sustained.

          1880. Plaintiff Gabriel Negron is the father of SPC Negron. He is a national of the United

States.

          1881. Plaintiff Marta Torres is the mother of SPC Negron. She is a national of the United

States.

          1882. Plaintiff Jose Negron is the brother of SPC Negron. He is a national of the United

States.

          1883. Plaintiff Maribel Negron is the sister of SPC Negron. She is a national of the

United States.




                                                 425
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 448 of 547



       1884. Plaintiff Marvin Negron is the brother of SPC Negron. He is a national of the

United States.

       1885. As a result of the July 10, 2010 attack and SPC Negron’s injuries and death, each

member of the Negron Family has experienced severe mental anguish, emotional pain and

suffering, and the loss of SPC Negron’s society, companionship, and counsel.

The Christopher R. Newman Family

       1886. 981. Staff Sergeant Christopher R. Newman served in Afghanistan as a member of

the U.S. Army. On October 29, 2011, SSG Newman was injured in a suicide bombing attack

committed by the Kabul Attack Network in Kabul Province, Afghanistan. SSG Newman died on

October 29, 2011 as a result of injuries sustained during the attack.

       1887. The attack was committed by the Taliban (including the Haqqani Network) and

al-Qaeda (a designated FTO at the time of the attack) acting together in the Kabul Attack Network.

       1888. SSG Newman’s murder would have violated the laws of war if these terrorist

groups were subject to them because, among other reasons, the terrorist(s) who committed the

attack neither wore uniforms nor otherwise identified themselves as enemy combatants, and the

attack indiscriminately placed civilians at risk, killing multiple Afghan civilians, because it

occurred on a busy road near a university.

       1889. 982. SSG Newman was a national of the United States at the time of the attack and

his death.

       1890. 983. As a result of the attack, SSG Newman was injured in his person and/or

property. The Plaintiff members of the Newman Family are the survivors and/or heirs of SSG

Newman and are entitled to recover for the damages SSG Newman sustained.




                                                426
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 449 of 547



       1891. 984. Plaintiff Amanda Newman is the widow of SSG Newman. She is a national of

the United States.

       1892. 985. Plaintiff Derrick Anthony Davis is the brother of SSG Newman. He is a

national of the United States.

       1893. Plaintiff Donald Edward Newman Sr. is the grandfather of SSG Newman. He is a

national of the United States. Donald Edward Newman Sr. lived in the same household as SSG

Newman for a substantial period of time and considered SSG Newman the functional equivalent of

a biological son.

       1894. 986. As a result of the death ofOctober 29, 2011 attack and SSG Newman’s injuries

and death, each member of the Newman Family has experienced severe mental anguish, emotional

pain and suffering, and the loss of SSG Newman’s society, companionship, and counsel.

The Bryan J. Nichols Family

       1895. 987. Chief Warrant Officer 2 Bryan J. Nichols served in Afghanistan as a member

of the U.S. Army National GuardReserve. On August 6, 2011, CW2 Nichols was injured in an

attack on a Chinook helicopter committed by the Haqqani Network, a part of the Taliban, in

Wardak Province, Afghanistan. CW2 Nichols died on August 6, 2011 as a result of injuries

sustained during the attack.

       1896. The attack was committed by the Haqqani Network (a part of the Taliban) and

al-Qaeda (a designated FTO at the time of the attack).

       1897. CW2 Nichols’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who committed the attack

neither wore uniforms nor otherwise identified themselves as enemy combatants.




                                              427
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 450 of 547



        1898. 988. CW2 Nichols was a national of the United States at the time of the attack and

his death.

        1899. 989. As a result of the attack, CW2 Nichols was injured in his person and/or

property. The Plaintiff members of the Nichols Family are the survivors and/or heirs of CW2

Nichols and are entitled to recover for the damages CW2 Nichols sustained.

        1900. 990. Plaintiff Cynthia Nichols is the mother of CW2 Nichols. She is a national of

the United States.

        1901. 991. Plaintiff Douglas Nichols is the father of CW2 Nichols. He is a national of the

United States.

        1902. Plaintiff Brandon Nichols is the brother of CW2 Nichols. He is a national of the

United States.

        1903. 992. As a result of the death ofAugust 6, 2011 attack and CW2 Nichols’s injuries

and death, each member of the Nichols Family has experienced severe mental anguish, emotional

pain and suffering, and the loss of CW2 Nichols’s society, companionship, and counsel.

The Donald L. Nichols Family

        1904. Specialist Donald L. Nichols served in Afghanistan as a member of the U.S. Army

National Guard. On April 13, 2011, SPC Nichols was injured in an IED attack in Laghman

Province, Afghanistan. SPC Nichols died on April 13, 2011 as a result of injuries sustained during

the attack.

        1905. The attack was committed by the Taliban and al-Qaeda (a designated FTO at the

time of the attack) acting together in a joint al-Qaeda-Taliban cell.

        1906. SPC Nichols’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither




                                                428
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 451 of 547



wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

         1907. SPC Nichols was a national of the United States at the time of the attack and his

death.

         1908. As a result of the attack, SPC Nichols was injured in his person and/or property.

The Plaintiff members of the Nichols Family are the survivors and/or heirs of SPC Nichols and are

entitled to recover for the damages SPC Nichols sustained.

         1909. Plaintiff Becky S. Poock is the mother of SPC Nichols. She is a national of the

United States.

         1910. Plaintiff Roger Poock is the step-father of SPC Nichols. He is a national of the

United States. Roger Poock lived in the same household as SPC Nichols for a substantial period of

time and considered SPC Nichols the functional equivalent of a biological son.

         1911. As a result of the April 13, 2011 attack and SPC Nichols’s injuries and death, each

member of the Nichols Family has experienced severe mental anguish, emotional pain and

suffering, and the loss of SPC Nichols’s society, companionship, and counsel.

The Andrew C. Nicol Family

         1912. 993. Sergeant Andrew C. Nicol served in Afghanistan as a member of the U.S.

Army. On August 8, 2010, SGT Nicol was injured in an IED attack committed by the Taliban in

Kandahar Province, Afghanistan. SGT Nicol died on August 8, 2010 as a result of injuries

sustained during the attack.

         1913. The attack was committed by the Taliban.

         1914. SGT Nicol’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither




                                                429
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 452 of 547



wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

         1915. 994. SGT Nicol was a national of the United States at the time of the attack and his

death.

         1916. 995. As a result of the attack, SGT Nicol was injured in his person and/or property.

The Plaintiff members of the Nicol Family are the survivors and/or heirs of SGT Nicol and are

entitled to recover for the damages SGT Nicol sustained.

         1917. 996. Plaintiff Patricia A. Nicol is the mother of SGT Nicol. She is a national of the

United States.

         1918. 997. Plaintiff Roland N. Nicol is the father of SGT Nicol. He is a national of the

United States.

         1919. 998. Plaintiff Alaina Nicol is the sister of SGT Nicol. She is a national of the

United States.

         1920. 999. Plaintiff Roland J. Nicol is the brother of SGT Nicol. He is a national of the

United States.

         1921. 1000. As a result of the death ofAugust 8, 2010 attack and SGT Nicol’s injuries and

death, each member of the Nicol Family has experienced severe mental anguish, emotional pain

and suffering, and the loss of SGT Nicol’s society, companionship, and counsel.

The Rafael A. Nieves Jr. Family

         1922. Specialist Rafael A. Nieves Jr. served in Afghanistan as a member of the U.S.

Army. On July 10, 2011, SPC Nieves was injured in a complex attack involving small arms fire

and rocket propelled grenades in Paktika Province, Afghanistan. SPC Nieves died on July 10,

2011 as a result of injuries sustained during the attack.




                                                 430
        Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 453 of 547



         1923. The attack was committed by the Haqqani Network (a part of the Taliban) and

al-Qaeda (a designated FTO at the time of the attack) acting together in a joint al-Qaeda-Taliban

cell.

         1924. SPC Nieves’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who committed the attack

neither wore uniforms nor otherwise identified themselves as enemy combatants.

         1925. SPC Nieves was a national of the United States at the time of the attack and his

death.

         1926. As a result of the attack, SPC Nieves was injured in his person and/or property. The

Plaintiff members of the Nieves Family are the survivors and/or heirs of SPC Nieves and are

entitled to recover for the damages SPC Nieves sustained.

         1927. Plaintiff Thomas Priolo is the foster-father of SPC Nieves. He is a national of the

United States. Thomas Priolo lived in the same household as SPC Nieves for a substantial period

of time and considered SPC Nieves the functional equivalent of a biological son.

         1928. As a result of the July 10, 2011 attack and SPC Nieves’s injuries and death, each

member of the Nieves Family has experienced severe mental anguish, emotional pain and

suffering, and the loss of SPC Nieves’s society, companionship, and counsel.

The Adam J. Novak Family

         1929. 1001. Private Adam J. Novak served in Afghanistan as a member of the U.S. Army.

On August 27, 2010, PVT Novak was injured in an IED attack committed by the Haqqani

Network, a part of the Taliban, in Paktia Province, Afghanistan. PVT Novak died on August 27,

2010 as a result of injuries sustained during the attack.




                                                 431
        Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 454 of 547



         1930. The attack was committed by the Haqqani Network (a part of the Taliban) and

al-Qaeda (a designated FTO at the time of the attack) acting together in a joint al-Qaeda-Taliban

cell.

         1931. PVT Novak’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

         1932. 1002. PVT Novak was a national of the United States at the time of the attack and

his death.

         1933. 1003. As a result of the attack, PVT Novak was injured in his person and/or

property. The Plaintiff members of the Novak Family are the survivors and/or heirs of PVT Novak

and are entitled to recover for the damages PVT Novak sustained.

         1934. 1004. Plaintiff Susan Novak is the mother of PVT Novak. She is a national of the

United States.

         1935. Plaintiff Jessica Novak Cruz is the sister of PVT Novak. She is a national of the

United States.

         1936. 1005. As a result of the August 27, 2010 attack and PVT Novak’s injuries and death

of PVT Novak, each member of the Novak Family has experienced severe mental anguish,

emotional pain and suffering, and the loss of PVT Novak’s society, companionship, and counsel.

The Kyle B. Osborn Family

         1937. Sergeant Kyle B. Osborn served in Afghanistan as a member of the U.S. Army. On

September 13, 2012, SGT Osborn was injured in a rocket propelled grenade attack in Ghazni




                                               432
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 455 of 547



Province, Afghanistan. SGT Osborn died on September 13, 2012 as a result of injuries sustained

during the attack.

         1938. The attack was committed by the Haqqani Network, a part of the Taliban.

         1939. SGT Osborn’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who committed the attack

neither wore uniforms nor otherwise identified themselves as enemy combatants.

         1940. SGT Osborn was a national of the United States at the time of the attack and his

death.

         1941. As a result of the attack, SGT Osborn was injured in his person and/or property.

The Plaintiff members of the Osborn Family are the survivors and/or heirs of SGT Osborn and are

entitled to recover for the damages SGT Osborn sustained.

         1942. Plaintiff Creighton David Osborn is the father of SGT Osborn. He is a national of

the United States.

         1943. Plaintiff Kade M. Osborn is the brother of SGT Osborn. He is a national of the

United States.

         1944. Plaintiff Katlyn M. Osborn is the sister of SGT Osborn. She is a national of the

United States.

         1945. Plaintiff Christa L. Osborn is the step-mother of SGT Osborn. She is a national of

the United States. Christa L. Osborn lived in the same household as SGT Osborn for a substantial

period of time and considered SGT Osborn the functional equivalent of a biological son.

         1946. As a result of the September 13, 2012 attack and SGT Osborn’s injuries and death,

each member of the Osborn Family has experienced severe mental anguish, emotional pain and

suffering, and the loss of SGT Osborn’s society, companionship, and counsel.




                                               433
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 456 of 547



The Nicholas S. Ott Family

          1947. 1006. Corporal Nicholas S. Ott served in Afghanistan as a member of the U.S.

Marine Corps. On August 10, 2011, Cpl Ott was injured in an IED attack committed by the

Taliban in Helmand Province, Afghanistan. Cpl Ott died on August 10, 2011 as a result of injuries

sustained during the attack.

          1948. The attack was committed by the Taliban.

          1949. Cpl Ott’s murder would have violated the laws of war if these terrorist groups were

subject to them because, among other reasons, the terrorist(s) who planted the IED neither wore

uniforms nor otherwise identified themselves as enemy combatants, and the passive detonation

system indiscriminately placed civilians at risk.

          1950. 1007. Cpl Ott was a national of the United States at the time of the attack and his

death.

          1951. 1008. As a result of the attack, Cpl Ott was injured in his person and/or property.

The Plaintiff members of the Ott Family are the survivors and/or heirs of Cpl Ott and are entitled to

recover for the damages Cpl Ott sustained.

          1952. 1009. Plaintiff Julia Ott is the sister of Cpl Ott. She is a national of the United

States.

          1953. 1010. As a result of the death ofAugust 10, 2011 attack and Cpl Ott’s injuries and

death, each member of the Ott Family has experienced severe mental anguish, emotional pain and

suffering, and the loss of Cpl Ott’s society, companionship, and counsel.

The Dane Clark Paresi Family

          1954. 1011. Dane Clark Paresi served in Afghanistan as a civilian government contractor

working for Xe Services. On December 30, 2009, Mr. Paresi was injured in the Camp Chapman




                                                  434
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 457 of 547



Attacka suicide bombing attack in Khost Province, Afghanistan. Mr. Paresi died on December 30,

2009 as a result of injuries sustained during the attack.

         1955. The attack was committed by the Taliban (including the Haqqani Network) and

al-Qaeda (a designated FTO at the time of the attack).

         1956. Mr. Paresi’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, he was a civilian not taking part in hostilities,

and the terrorist who committed the attack posed as an informant in order to gain access to the base

and did not identify himself as an enemy combatant.

         1957. 1012. Mr. Paresi was a national of the United States at the time of the attack and his

death.

         1958. 1013. As a result of the attack, Mr. Paresi was injured in his person and/or property.

The Plaintiff members of the Paresi Family are the survivors and/or heirs of Mr. Paresi and are

entitled to recover for the damages Mr. Paresi sustained.

         1959. 1014. Plaintiff Mindylou Paresi is the widow of Mr. Paresi. She is a national of the

United States.

         1960. 1015. Plaintiff Elizabeth Santina Paresi is the daughter of Mr. Paresi. She is a

national of the United States.

         1961. 1016. Plaintiff Janet G. Paresi is the mother of Mr. Paresi. She is a national of the

United States.

         1962. 1017. Plaintiff Santina Cartisser is the sister of Mr. Paresi. She is a national of the

United States.

         1963. 1018. Plaintiff Terry Paresi is the brother of Mr. Paresi. He is a national of the

United States.




                                                 435
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 458 of 547



          1964. 1019. Plaintiff Alexandra VandenBroek is the step-daughter of Mr. Paresi. She is a

national of the United States. Alexandra VandenBroek lived in the same household as Mr. Paresi

for a substantial period of time and considered Mr. Paresi the functional equivalent of a biological

father.

          1965. 1020. As a result of the death ofDecember 30, 2009 attack and Mr. Paresi’s injuries

and death, each member of the Paresi Family has experienced severe mental anguish, emotional

pain and suffering, and the loss of Mr. Paresi’s society, companionship, and counsel.

John O. Patterson

          1966. Plaintiff Lance Corporal John O. Patterson served in Afghanistan as a member of

the U.S. Marine Corps. On January 23, 2011, LCpl Patterson was injured in an IED attack in

Helmand Province, Afghanistan. The attack severely wounded LCpl Patterson, who lost his left

leg below the knee and required right leg reconstruction. As a result of the January 23, 2011 attack

and his injuries, LCpl Patterson has experienced severe physical and emotional pain and suffering.

          1967. The attack was committed by the Taliban.

          1968. The attack that injured LCpl Patterson would have violated the laws of war if these

terrorist groups were subject to them because, among other reasons, the terrorist(s) who planted

the IED neither wore uniforms nor otherwise identified themselves as enemy combatants and the

passive detonation system indiscriminately placed civilians at risk.

          1969. LCpl Patterson was a national of the United States at the time of the attack and

remains one to this day.

The Joseph R. Perez Family

          1970. Customs Advisor Joseph R. Perez served in Afghanistan as a civilian government

contractor working for FedSys. On July 22, 2012, Mr. Perez was injured in an insider attack in




                                                 436
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 459 of 547



Herat Province, Afghanistan. Mr. Perez died on July 22, 2012 as a result of injuries sustained

during the attack.

          1971. The attack was committed by the Taliban.

          1972. Mr. Perez’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, he was a civilian not taking part in hostilities,

and the terrorist who committed the attack was unlawfully wearing the uniform of his enemy.

          1973. Mr. Perez was a national of the United States at the time of the attack and his death.

          1974. As a result of the attack, Mr. Perez was injured in his person and/or property. The

Plaintiff members of the Perez Family are the survivors and/or heirs of Mr. Perez and are entitled

to recover for the damages Mr. Perez sustained.

          1975. Plaintiff Adan Perez is the son of Mr. Perez. He is a national of the United States.

          1976. Plaintiff Anthony Perez is the son of Mr. Perez. He is a national of the United

States.

          1977. Plaintiff Nicholas Joseph Francis Perez is the son of Mr. Perez. He is a national of

the United States.

          1978. As a result of the July 22, 2012 attack and Mr. Perez’s injuries and death, each

member of the Perez Family has experienced severe mental anguish, emotional pain and suffering,

and the loss of Mr. Perez’s society, companionship, and counsel.

The Joseph Michael Peters Family

          1979. 1021. Sergeant Joseph Michael Peters served in Afghanistan as a member of the

U.S. Army. On October 6, 2013, SGT Peters was injured in an IED attack committed by the

Taliban in Kandahar Province, Afghanistan. SGT Peters died on October 6, 2013 as a result of

injuries sustained during the attack.




                                                  437
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 460 of 547



       1980. The attack was committed by the Taliban.

       1981. SGT Peters’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

       1982. 1022. SGT Peters was a national of the United States at the time of the attack and

his death.

       1983. 1023. As a result of the attack, SGT Peters was injured in his person and/or

property. The Plaintiff members of the Peters Family are the survivors and/or heirs of SGT Peters

and are entitled to recover for the damages SGT Peters sustained.

       1984. 1024. Plaintiff Ashley Peters is the widow of SGT Peters. She is a national of the

United States.

       1985. 1025. Plaintiff G.R.P., by and through his next friend Ashley Peters, is the minor

son of SGT Peters. He is a national of the United States.

       1986. 1026. Plaintiff Deborah Jean Peters is the mother of SGT Peters. She is a national

of the United States.

       1987. 1027. Plaintiff Dennis W. Peters is the father of SGT Peters. He is a national of the

United States.

       1988. 1028. As a result of the death ofOctober 6, 2013 attack and SGT Peters’s injuries

and death, each member of the Peters Family has experienced severe mental anguish, emotional

pain and suffering, and the loss of SGT Peters’s society, companionship, and counsel.




                                               438
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 461 of 547



The Francis G. Phillips IV Family

         1989. Staff Sergeant Francis G. Phillips IV served in Afghanistan as a member of the U.S.

Army. On May 4, 2013, SSG Phillips was injured in an IED attack in Kandahar Province,

Afghanistan. SSG Phillips died on May 4, 2013 as a result of injuries sustained during the attack.

         1990. The attack was committed by the Taliban.

         1991. SSG Phillips’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

         1992. SSG Phillips was a national of the United States at the time of the attack and his

death.

         1993. As a result of the attack, SSG Phillips was injured in his person and/or property.

The Plaintiff members of the Phillips Family are the survivors and/or heirs of SSG Phillips and are

entitled to recover for the damages SSG Phillips sustained.

         1994. Plaintiff Christine H. Phillips is the widow of SSG Phillips. She is a national of the

United States.

         1995. Plaintiff S.N.P., by and through her next friend Christine H. Phillips, is the minor

daughter of SSG Phillips. She is a national of the United States.

         1996. As a result of the May 4, 2013 attack and SSG Phillips’s injuries and death, each

member of the Phillips Family has experienced severe mental anguish, emotional pain and

suffering, and the loss of SSG Phillips’s society, companionship, and counsel.




                                                 439
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 462 of 547



The Jared C. Plunk Family

          1997. 1029. Specialist Jared C. Plunk served in Afghanistan as a member of the U.S.

Army. On June 25, 2010, SPC Plunk was injured in a complex attack involving small arms fire

and rocket propelled grenades and small-arms fire committed by the Taliban in Kunar Province,

Afghanistan. SPC Plunk died on June 25, 2010 as a result of injuries sustained during the attack.

          1998. The attack was committed by the Taliban and al-Qaeda (a designated FTO at the

time of the attack) acting together in a joint al-Qaeda-Taliban cell.

          1999. SPC Plunk’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who committed the attack

neither wore uniforms nor otherwise identified themselves as enemy combatants.

          2000. 1030. SPC Plunk was a national of the United States at the time of the attack and his

death.

          2001. 1031. As a result of the attack, SPC Plunk was injured in his person and/or

property. The Plaintiff members of the Plunk Family are the survivors and/or heirs of SPC Plunk

and are entitled to recover for the damages SPC Plunk sustained.

          2002. 1032. Plaintiff Glenda Willard is the mother of SPC Plunk. She is a national of the

United States.

          2003. Plaintiff Michelle Hock is the sister of SPC Plunk. She is a national of the United

States.

          2004. 1033. Plaintiff Ranee Massoni is the sister of SPC Plunk. She is a national of the

United States.

          2005. 1034. Plaintiff Jordan Plunk is the brother of SPC Plunk. He is a national of the

United States.




                                                 440
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 463 of 547



          2006. 1035. Plaintiff Justin T. Plunk is the brother of SPC Plunk. He is a national of the

United States.

          2007. 1036. As a result of the death ofJune 25, 2010 attack and SPC Plunk’s injuries and

death, each member of the Plunk Family has experienced severe mental anguish, emotional pain

and suffering, and the loss of SPC Plunk’s society, companionship, and counsel.

The Brandon Joseph PrescottMatthew C. Powell Family

          2008. Specialist Matthew C. Powell served in Afghanistan as a member of the U.S. Army.

On October 12, 2010, SPC Powell was injured in an IED attack in Kandahar Province,

Afghanistan. SPC Powell died on October 12, 2010 as a result of injuries sustained during the

attack.

          2009. The attack was committed by the Taliban.

          2010. SPC Powell’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

          2011. SPC Powell was a national of the United States at the time of the attack and his

death.

          2012. As a result of the attack, SPC Powell was injured in his person and/or property. The

Plaintiff members of the Powell Family are the survivors and/or heirs of SPC Powell and are

entitled to recover for the damages SPC Powell sustained.

          2013. Plaintiff Janie Rabalais Goncalves is the mother of SPC Powell. She is a national

of the United States.




                                                 441
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 464 of 547



       2014. As a result of the October 12, 2010 attack and SPC Powell’s injuries and death,

each member of the Powell Family has experienced severe mental anguish, emotional pain and

suffering, and the loss of SPC Powell’s society, companionship, and counsel.

The Brandon Joseph Prescott Family

       2015. 1037. Specialist Brandon Joseph Prescott served in Afghanistan as a member of the

U.S. Army. On May 4, 2013, SPC Prescott was injured in an IED attack committed by the Taliban

in Kandahar Province, Afghanistan. SPC Prescott died on May 4, 2013 as a result of injuries

sustained during the attack.

       2016. The attack was committed by the Taliban.

       2017. SPC Prescott’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

       2018. 1038. SPC Prescott was a national of the United States at the time of the attack and

his death.

       2019. 1039. As a result of the attack, SPC Prescott was injured in his person and/or

property. The Plaintiff members of the Prescott Family are the survivors and/or heirs of SPC

Prescott and are entitled to recover for the damages SPC Prescott sustained.

       2020. 1040. Plaintiff Aaron William Prescott is the brother of SPC Prescott. He is a

national of the United States.

       2021. 1041. Plaintiff Jacob Richard Prescott is the brother of SPC Prescott. He is a

national of the United States.




                                               442
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 465 of 547



         2022. 1042. Plaintiff Joshua Michael Prescott is the brother of SPC Prescott. He is a

national of the United States.

         2023. 1043. As a result of the death ofMay 4, 2013 attack and SPC Prescott’s injuries and

death, each member of the Prescott Family has experienced severe mental anguish, emotional pain

and suffering, and the loss of SPC Prescott’s society, companionship, and counsel.

The Lucas Todd Pyeatt Family

         2024. 1044. Corporal Lucas Todd Pyeatt served in Afghanistan as a member of the U.S.

Marine Corps. On February 5, 2011, Cpl Pyeatt was injured in an IED attack committed by the

Taliban in Helmand Province, Afghanistan. Cpl Pyeatt died on February 5, 2011 as a result of

injuries sustained during the attack.

         2025. The attack was committed by the Taliban.

         2026. Cpl Pyeatt’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

         2027. 1045. Cpl Pyeatt was a national of the United States at the time of the attack and his

death.

         2028. 1046. As a result of the attack, Cpl Pyeatt was injured in his person and/or property.

The Plaintiff members of the Pyeatt Family are the survivors and/or heirs of Cpl Pyeatt and are

entitled to recover for the damages Cpl Pyeatt sustained.

         2029. 1047. Plaintiff Cynthia L. Pyeatt is the mother of Cpl Pyeatt. She is a national of

the United States.




                                                 443
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 466 of 547



         2030. 1048. Plaintiff Lon Scott Pyeatt is the father of Cpl Pyeatt. He is a national of the

United States.

         2031. 1049. Plaintiff Emily Smalley is the sister of Cpl Pyeatt. She is a national of the

United States.

         2032. 1050. As a result of the death ofFebruary 5, 2011 attack and Cpl Pyeatt’s injuries

and death, each member of the Pyeatt Family has experienced severe mental anguish, emotional

pain and suffering, and the loss of Cpl Pyeatt’s society, companionship, and counsel.

The Christopher K. Raible Family

         2033. Lieutenant Colonel Christopher K. Raible served in Afghanistan as a member of

the U.S. Marine Corps. On September 15, 2012, LtCol Raible was injured in complex attack

involving SAR rifles and rocket propelled grenades during which the insurgents disguised

themselves in American military uniforms in Helmand Province, Afghanistan. LtCol Raible died

on September 15, 2012 as a result of injuries sustained during the attack.

         2034. The attack was committed by the Taliban.

         2035. LtCol Raible’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorists who committed the attack was

unlawfully wearing the uniform of his enemy.

         2036. LtCol Raible was a national of the United States at the time of the attack and his

death.

         2037. As a result of the attack, LtCol Raible was injured in his person and/or property.

The Plaintiff members of the Raible Family are the survivors and/or heirs of LtCol Raible and are

entitled to recover for the damages LtCol Raible sustained.




                                                 444
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 467 of 547



       2038. Plaintiff Lona L. Bosley is the sister of LtCol Raible. She is a national of the

United States.

       2039. As a result of the September 15, 2012 attack and LtCol Raible’s injuries and death,

each member of the Raible Family has experienced severe mental anguish, emotional pain and

suffering, and the loss of LtCol Raible’s society, companionship, and counsel.

The Thomas A. Ratzlaff Family

       2040. 1051. Special Warfare Operator Senior Chief Petty Officer (SEAL) Thomas A.

Ratzlaff served in Afghanistan as a member of the U.S. Navy. On August 6, 2011, CPOSOCS

(SEAL) Ratzlaff was injured in an attack on a Chinook helicopter committed by the Haqqani

Network, a part of the Taliban, in Wardak Province, Afghanistan. CPOSOCS (SEAL) Ratzlaff

died on August 6, 2011 as a result of injuries sustained during the attack.

       2041. 1052. CPO (SEAL) Ratzlaff was a national of the United StatesThe attack was

committed by the Haqqani Network (a part of the Taliban) and al-Qaeda (a designated FTO at the

time of the attack and his death).

       2042. SOCS (SEAL) Ratzlaff’s murder would have violated the laws of war if these

terrorist groups were subject to them because, among other reasons, the terrorist(s) who committed

the attack neither wore uniforms nor otherwise identified themselves as enemy combatants.

       2043. SOCS (SEAL) Ratzlaff was a national of the United States at the time of the attack

and his death.

       2044. 1053. As a result of the attack, CPOSOCS (SEAL) Ratzlaff was injured in his

person and/or property. The Plaintiff members of the Ratzlaff Family are the survivors and/or

heirs of CPOSOCS (SEAL) Ratzlaff and are entitled to recover for the damages CPOSOCS

(SEAL) Ratzlaff sustained.




                                                445
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 468 of 547



         2045. 1054. Plaintiff Andrea N. Ratzlaff is the widow of CPOSOCS (SEAL) Ratzlaff.

She is a national of the United States.

         2046. 1055. As a result of the death of CPOAugust 6, 2011 attack and SOCS (SEAL)

Ratzlaff’s injuries and death, each member of the Ratzlaff Family has experienced severe mental

anguish, emotional pain and suffering, and the loss of CPOSOCS (SEAL) Ratzlaff’s society,

companionship, and counsel.

The Blaine E. Redding Family

         2047. Specialist Blaine E. Redding served in Afghanistan as a member of the U.S. Army.

On June 7, 2010, SPC Redding was injured in an IED attack in Kunar Province, Afghanistan. SPC

Redding died on June 7, 2010 as a result of injuries sustained during the attack.

         2048. The attack was committed by the Taliban and al-Qaeda (a designated FTO at the

time of the attack) acting together in a joint al-Qaeda-Taliban cell.

         2049. SPC Redding’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

         2050. SPC Redding was a national of the United States at the time of the attack and his

death.

         2051. As a result of the attack, SPC Redding was injured in his person and/or property.

The Plaintiff members of the Redding Family are the survivors and/or heirs of SPC Redding and

are entitled to recover for the damages SPC Redding sustained.

         2052. Plaintiff Blaine A. Redding is the father of SPC Redding. He is a national of the

United States.




                                                446
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 469 of 547



          2053. As a result of the June 7, 2010 attack and SPC Redding’s injuries and death, each

member of the Redding Family has experienced severe mental anguish, emotional pain and

suffering, and the loss of SPC Redding’s society, companionship, and counsel.

The Jesse D. Reed Family

          2054. 1056. Specialist Jesse D. Reed served in Afghanistan as a member of the U.S.

Army. On July 14, 2010, SPC Reed was injured in an IED attack committed by the Haqqani

Network, a part of the Taliban, in Zabul Province, Afghanistan. SPC Reed died on July 14, 2010

as a result of injuries sustained during the attack.

          2055. The attack was committed by the Haqqani Network, a part of the Taliban.

          2056. SPC Reed’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

          2057. 1057. SPC Reed was a national of the United States at the time of the attack and his

death.

          2058. 1058. As a result of the attack, SPC Reed was injured in his person and/or property.

The Plaintiff members of the Reed Family are the survivors and/or heirs of SPC Reed and are

entitled to recover for the damages SPC Reed sustained.

          2059. 1059. Plaintiff Heather L. Reed is the widow of SPC Reed. She is a national of the

United States.

          2060. Plaintiff David Reed is the father of SPC Reed. He is a national of the United

States.




                                                 447
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 470 of 547



          2061. 1060. Plaintiff Dolores A. Reed is the mother of SPC Reed. She is a national of the

United States.

          2062. 1061. As a result of the July 14, 2010 attack and SPC Reed’s injuries and death of

SPC Reed, each member of the Reed Family has experienced severe mental anguish, emotional

pain and suffering, and the loss of SPC Reed’s society, companionship, and counsel.

The Chad R. Regelin Family

          2063. Petty Officer First Class Chad R. Regelin served in Afghanistan as a member of the

U.S. Navy. On January 2, 2012, PO1 Regelin was injured in an IED attack in Helmand Province,

Afghanistan. PO1 Regelin died on January 2, 2012 as a result of injuries sustained during the

attack.

          2064. The attack was committed by the Taliban.

          2065. PO1 Regelin’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

          2066. PO1 Regelin was a national of the United States at the time of the attack and his

death.

          2067. As a result of the attack, PO1 Regelin was injured in his person and/or property.

The Plaintiff members of the Regelin Family are the survivors and/or heirs of PO1 Regelin and are

entitled to recover for the damages PO1 Regelin sustained.

          2068. Plaintiff Scott Regelin is the father of PO1 Regelin. He is a national of the United

States.




                                                 448
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 471 of 547



         2069. Plaintiff Shirene Regelin is the mother of PO1 Regelin. She is a national of the

United States.

         2070. As a result of the January 2, 2012 attack and PO1 Regelin’s injuries and death, each

member of the Regelin Family has experienced severe mental anguish, emotional pain and

suffering, and the loss of PO1 Regelin’s society, companionship, and counsel.

The Joseph A. Richardson Family

         2071. Sergeant Joseph A. Richardson served in Afghanistan as a member of the U.S.

Army. On November 16, 2012, SGT Richardson was injured in a complex attack involving an

IED and small arms fire in Paktika Province, Afghanistan. SGT Richardson died on November 16,

2012 as a result of injuries sustained during the attack.

         2072. The attack was committed by the Haqqani Network (a designated FTO at the time

of the attack and part of the Taliban) and al-Qaeda (a designated FTO at the time of the attack)

acting together in a joint al-Qaeda-Taliban cell.

         2073. SGT Richardson’s murder would have violated the laws of war if these terrorist

groups were subject to them because, among other reasons, the terrorist(s) who committed the

attack neither wore uniforms nor otherwise identified themselves as enemy combatants.

         2074. SGT Richardson was a national of the United States at the time of the attack and his

death.

         2075. As a result of the attack, SGT Richardson was injured in his person and/or property.

The Plaintiff members of the Richardson Family are the survivors and/or heirs of SGT Richardson

and are entitled to recover for the damages SGT Richardson sustained.

         2076. Plaintiff Cassie Marie Richardson is the sister of SGT Richardson. She is a national

of the United States.




                                                 449
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 472 of 547



          2077. As a result of the November 16, 2012 attack and SGT Richardson’s injuries and

death, each member of the Richardson Family has experienced severe mental anguish, emotional

pain and suffering, and the loss of SGT Richardson’s society, companionship, and counsel.

The Colby Lee Richmond Family

          2078. Sergeant Colby Lee Richmond served in Afghanistan as a member of the U.S.

Army. On August 25, 2011, SGT Richmond was injured in an IED attack in Helmand Province,

Afghanistan. SGT Richmond died on August 25, 2011 as a result of injuries sustained during the

attack.

          2079. The attack was committed by the Taliban.

          2080. SGT Richmond’s murder would have violated the laws of war if these terrorist

groups were subject to them because, among other reasons, the terrorist(s) who planted the IED

neither wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

          2081. SGT Richmond was a national of the United States at the time of the attack and his

death.

          2082. As a result of the attack, SGT Richmond was injured in his person and/or property.

The Plaintiff members of the Richmond Family are the survivors and/or heirs of SGT Richmond

and are entitled to recover for the damages SGT Richmond sustained.

          2083. Plaintiff Cynthia Jeffries Richmond is the mother of SGT Richmond. She is a

national of the United States.

          2084. As a result of the August 25, 2011 attack and SGT Richmond’s injuries and death,

each member of the Richmond Family has experienced severe mental anguish, emotional pain and

suffering, and the loss of SGT Richmond’s society, companionship, and counsel.




                                                450
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 473 of 547



The Michael E. Ristau Family

       2085. 1062. Sergeant Michael E. Ristau served in Afghanistan as a member of the U.S.

Army. On July 13, 2012, SGT Ristau was injured in an IED attack committed by the Haqqani

Network, a part of the Taliban, in Zabul Province, Afghanistan. SGT Ristau died on July 13, 2012

as a result of injuries sustained during the attack.

       2086. The attack was committed by the Haqqani Network, a part of the Taliban.

       2087. SGT Ristau’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

       2088. 1063. SGT Ristau was a national of the United States at the time of the attack and

his death.

       2089. 1064. As a result of the attack, SGT Ristau was injured in his person and/or

property. The Plaintiff members of the Ristau Family are the survivors and/or heirs of SGT Ristau

and are entitled to recover for the damages SGT Ristau sustained.

       2090. 1065. Plaintiff Randy Ristau is the father of SGT Ristau. He is a national of the

United States.

       2091. 1066. Plaintiff H.R., by and through her next friend Randy Ristau, is the minor

sister of SGT Ristau. She is a national of the United States.

       2092. 1067. Plaintiff Suzanne Ristau is the step-mother of SGT Ristau. She is a national

of the United States. Suzanne Ristau lived in the same household as SGT Ristau for a substantial

period of time and considered SGT Ristau the functional equivalent of a biological son.




                                                 451
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 474 of 547



       2093. 1068. Plaintiff Christopher Powers is the step-brother of SGT Ristau. He is a

national of the United States. Christopher Powers lived in the same household as SGT Ristau for a

substantial period of time and considered SGT Ristau the functional equivalent of a biological

brother.

       2094. 1069. As a result of the death ofJuly 13, 2012 attack and SGT Ristau’s injuries and

death, each member of the Ristau Family has experienced severe mental anguish, emotional pain

and suffering, and the loss of SGT Ristau’s society, companionship, and counsel.

The Edgar N. Roberts III Family

       2095. 1070. Sergeant First Class Edgar N. Roberts III served in Afghanistan as a member

of the U.S. Army National Guard. On June 26, 2010, SFC Roberts was injured in an IED attack

committed by the Haqqani Network, a part of the Taliban, in Wardak Province, Afghanistan. SFC

Roberts died on August 17, 2010 as a result of injuries sustained during the attack.

       2096. The attack was committed by the Haqqani Network, a part of the Taliban.

       2097. SFC Roberts’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

       2098. 1071. SFC Roberts was a national of the United States at the time of the attack and

his death.

       2099. 1072. As a result of the attack, SFC Roberts was injured in his person and/or

property. The Plaintiff members of the Roberts Family are the survivors and/or heirs of SFC

Roberts and are entitled to recover for the damages SFC Roberts sustained.




                                               452
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 475 of 547



       2100. 1073. Plaintiff Jannett Cecilia Roberts is the widow of SFC Roberts and is his

survivor and/or heir.

       2101. 1074. Plaintiff E.N.R., by and through his next friend Jannett Cecilia Roberts, is the

minor son of SFC Roberts. He is a national of the United States.

       2102. 1075. Plaintiff Miguel Angel Nathaniel Roberts is the son of SFC Roberts. He is a

national of the United States.

       2103. 1076. Plaintiff Miriatliz RobertsCarlos Cruz is the daughterstep-son of SFC

Roberts. SheHe is a national of the United States. Carlos Cruz lived in the same household as SFC

Roberts for a substantial period of time and considered SFC Roberts the functional equivalent of a

biological father.

       2104. Plaintiff Joel C. Cruz is the step-son of SFC Roberts. He is a national of the United

States. Joel C. Cruz lived in the same household as SFC Roberts for a substantial period of time

and considered SFC Roberts the functional equivalent of a biological father.

       2105. 1077. As a result of the death ofJune 26, 2010 attack and SFC Roberts’s injuries

and death, each member of the Roberts Family has experienced severe mental anguish, emotional

pain and suffering, and the loss of SFC Roberts’s society, companionship, and counsel.

The Mario Rodriguez Jr. Family

       2106. 1078. Sergeant Mario Rodriguez Jr. served in Afghanistan as a member of the U.S.

Army. On June 11, 2010, SGT Rodriguez was injured in a complex attack involving small arms

fire and rocket propelled grenades committed by the Haqqani Network, a part of the Taliban, in

Logar Province, Afghanistan. SGT Rodriguez died on June 11, 2010 as a result of injuries

sustained during the attack.

       2107. The attack was committed by the Haqqani Network, a part of the Taliban.




                                               453
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 476 of 547



       2108. SGT Rodriguez’s murder would have violated the laws of war if these terrorist

groups were subject to them because, among other reasons, the terrorist(s) who committed the

attack neither wore uniforms nor otherwise identified themselves as enemy combatants.

       2109. 1079. SGT Rodriguez was a national of the United States at the time of the attack

and his death.

       2110. 1080. As a result of the attack, SGT Rodriguez was injured in his person and/or

property. The Plaintiff members of the Rodriguez Family are the survivors and/or heirs of SGT

Rodriguez and are entitled to recover for the damages SGT Rodriguez sustained.

       2111. 1081. Plaintiff Leslie Rodriguez is the widow of SGT Rodriguez. She is a national

of the United States.

       2112. 1082. Plaintiff R.G., by and through her next friend Leslie Rodriguez, is the minor

step-daughter of SGT Rodriguez. She is a national of the United States. R.G. lived in the same

household as SGT Rodriguez for a substantial period of time and considered SGT Rodriguez the

functional equivalent of a biological father.

       2113. 1083. As a result of the death of SGT RodriguezJune 11, 2010 attack and SGT

Rodriguez’s injuries and death, each member of the Rodriguez Family has experienced severe

mental anguish, emotional pain and suffering, and the loss of SGT Rodriguez’s society,

companionship, and counsel.

The Rodolfo Rodriguez Jr. Family

       2114. Sergeant Rodolfo Rodriguez Jr. served in Afghanistan as a member of the U.S.

Army. On September 14, 2011, SGT Rodriguez was injured in an IED attack in Kandahar

Province, Afghanistan. SGT Rodriguez died on September 14, 2011 as a result of injuries

sustained during the attack.




                                                454
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 477 of 547



         2115. The attack was committed by the Taliban.

         2116. SGT Rodriguez’s murder would have violated the laws of war if these terrorist

groups were subject to them because, among other reasons, the terrorist(s) who planted the IED

neither wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

         2117. SGT Rodriguez was a national of the United States at the time of the attack and his

death.

         2118. As a result of the attack, SGT Rodriguez was injured in his person and/or property.

The Plaintiff members of the Rodriguez Family are the survivors and/or heirs of SGT Rodriguez

and are entitled to recover for the damages SGT Rodriguez sustained.

         2119. Plaintiff Rodolfo Rodriguez Sr. is the father of SGT Rodriguez. He is a national of

the United States.

         2120. Plaintiff Rodzie Efren Rodriguez is the brother of SGT Rodriguez. He is a national

of the United States.

         2121. As a result of the September 14, 2011 attack and SGT Rodriguez’s injuries and

death, each member of the Rodriguez Family has experienced severe mental anguish, emotional

pain and suffering, and the loss of SGT Rodriguez’s society, companionship, and counsel.

The Jason A. Rogers Family

         2122. 1084. Staff Sergeant Jason A. Rogers served in Afghanistan as a member of the

U.S. Marine Corps. On April 7, 2011, SSgt Rogers was injured in an IED attack committed by the

Taliban in Helmand Province, Afghanistan. SSgt Rogers died on April 7, 2011 as a result of

injuries sustained during the attack.

         2123. The attack was committed by the Taliban.




                                               455
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 478 of 547



       2124. SSgt Rogers’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

       2125. 1085. SSgt Rogers was a national of the United States at the time of the attack and

his death.

       2126. 1086. As a result of the attack, SSgt Rogers was injured in his person and/or

property. The Plaintiff members of the Rogers Family are the survivors and/or heirs of SSgt

Rogers and are entitled to recover for the damages SSgt Rogers sustained.

       2127. 1087. Plaintiff Angela Rita Marie Rogers is the widow of SSgt Rogers. She is a

national of the United States.

       2128. 1088. As a result of the death ofApril 7, 2011 attack and SSgt Rogers’s injuries and

death, each member of the Rogers Family has experienced severe mental anguish, emotional pain

and suffering, and the loss of SSgt Rogers’s society, companionship, and counsel.

The Matthew D. Roland Family

       2129. 1089. Captain Matthew D. Roland served in Afghanistan as a member of the U.S.

Air Force. On August 26, 2015, Capt Roland was injured in an insider attack committed by the

Taliban in Helmand Province, Afghanistan. Capt Roland died on August 26, 2015 as a result of

injuries sustained during the attack.

       2130. The attack was committed by the Taliban.

       2131. Capt Roland’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist who committed the attack was

unlawfully wearing the uniform of his enemy.




                                               456
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 479 of 547



       2132. 1090. Capt Roland was a national of the United States at the time of the attack and

his death.

       2133. 1091. As a result of the attack, Capt Roland was injured in his person and/or

property. The Plaintiff members of the Roland Family are the survivors and/or heirs of Capt

Roland and are entitled to recover for the damages Capt Roland sustained.

       2134. 1092. Plaintiff Barbara A. Roland is the mother of Capt Roland. She is a national

of the United States.

       2135. 1093. Plaintiff Mark K. Roland is the father of Capt Roland. He is a national of the

United States.

       2136. 1094. Plaintiff Erica M. Roland is the sister of Capt Roland. She is a national of the

United States.

       2137. 1095. As a result of the death ofAugust 26, 2015 attack and Capt Roland’s injuries

and death, each member of the Roland Family has experienced severe mental anguish, emotional

pain and suffering, and the loss of Capt Roland’s society, companionship, and counsel.

The Angel Roldan Jr. Family

       2138. 1096. Angel Roldan Jr. served in Afghanistan as a civilian government contractor

working for DynCorp, Int’l. On May 16, 2013, Mr. Roldan was injured in a suicide bombing

attack committed by the Kabul Attack Network in Kabul Province, Afghanistan. Mr. Roldan died

on May 16, 2013 as a result of injuries sustained during the attack.

       2139. The attack was committed by the Taliban (including the Haqqani Network, a

designated FTO at the time of the attack) and al-Qaeda (a designated FTO at the time of the attack)

acting together in the Kabul Attack Network.




                                               457
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 480 of 547



       2140. Mr. Roldan’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, he was a civilian not taking part in hostilities,

the terrorist(s) who committed the attack neither wore uniforms nor otherwise identified

themselves as enemy combatants, and the attack indiscriminately placed civilians at risk, killing

multiple Afghan civilians, because it occurred on a public road during rush hour.

       2141. 1097. Mr. Roldan was a national of the United States at the time of the attack and

his death.

       2142. 1098. As a result of the attack, Mr. Roldan was injured in his person and/or

property. The Plaintiff members of the Roldan Family are the survivors and/or heirs of Mr. Roldan

and are entitled to recover for the damages Mr. Roldan sustained.

       2143. 1099. Plaintiff Lieselotte R. Roldan is the widow of Mr. Roldan. She is a national

of the United States.

       2144. 1100. Plaintiff Angel R. Roldan is the son of Mr. Roldan. He is a national of the

United States.

       2145. 1101. Plaintiff Matthias P. Roldan is the son of Mr. Roldan. He is a national of the

United States.

       2146. 1102. Plaintiff Samantha G. Roldan is the daughter of Mr. Roldan. She is a

national of the United States.

       2147. 1103. As a result of the death ofMay 16, 2013 attack and Mr. Roldan’s injuries and

death, each member of the Roldan Family has experienced severe mental anguish, emotional pain

and suffering, and the loss of Mr. Roldan’s society, companionship, and counsel.




                                                458
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 481 of 547



Christopher J. Rosebrock

       2148. Plaintiff Captain Christopher J. Rosebrock served in Afghanistan as a member of

the U.S. Army National Guard. On April 4, 2012, CPT Rosebrock was injured in a suicide

bombing attack in Faryab Province, Afghanistan. The attack severely wounded CPT Rosebrock,

who suffers from disfiguring shrapnel wounds, muscular atrophy and reduced mobility in his left

arm, a concussion, a traumatic brain injury, and blown eardrums. As a result of the April 4, 2012

attack and his injuries, CPT Rosebrock has experienced severe physical and emotional pain and

suffering.

       2149. The attack was committed by the Taliban and al-Qaeda (a designated FTO at the

time of the attack) with al-Qaeda providing and training the suicide bomber.

       2150. The attack that injured CPT Rosebrock would have violated the laws of war if these

terrorist groups were subject to them because, among other reasons, the terrorist(s) who committed

the attack neither wore uniforms nor otherwise identified themselves as enemy combatants and the

attack indiscriminately placed civilians at risk, killing multiple Afghan civilians, because it

occurred in a public park.

       2151. CPT Rosebrock was a national of the United States at the time of the attack and

remains one to this day.

The Nicholas J. Rozanski Family

       2152. 1104. Captain Nicholas J. Rozanski served in Afghanistan as a member of the U.S.

Army National Guard. On April 4, 2012, CPT Rozanski was injured in a suicide bombing attack

committed by the Taliban in Faryab Province, Afghanistan. CPT Rozanski died on April 4, 2012

as a result of injuries sustained during the attack.




                                                 459
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 482 of 547



       2153. The attack was committed by the Taliban and al-Qaeda (a designated FTO at the

time of the attack) with al-Qaeda providing, indoctrinating, and training the suicide bomber.

       2154. CPT Rozanski’s murder would have violated the laws of war if these terrorist

groups were subject to them because, among other reasons, the terrorist(s) who committed the

attack neither wore uniforms nor otherwise identified themselves as enemy combatants, and the

attack indiscriminately placed civilians at risk, killing multiple Afghan civilians, because it

occurred in a public park.

       2155. 1105. CPT Rozanski was a national of the United States at the time of the attack

and his death.

       2156. 1106. As a result of the attack, CPT Rozanski was injured in his person and/or

property. The Plaintiff members of the Rozanski Family are the survivors and/or heirs of CPT

Rozanski and are entitled to recover for the damages CPT Rozanski sustained.

       2157. 1107. Plaintiff Alex Jason Rozanski is the brother of CPT Rozanski. He is a

national of the United States.

       2158. 1108. As a result of the death ofApril 4, 2012 attack and CPT Rozanski’s injuries

and death, each member of the Rozanski Family has experienced severe mental anguish, emotional

pain and suffering, and the loss of CPT Rozanski’s society, companionship, and counsel.

The Rex L. Schad Family

       2159. 1109. Staff Sergeant Rex L. Schad served in Afghanistan as a member of the U.S.

Army. On March 11, 2013, SSG Schad was injured in an insider attack committed by the Haqqani

Network, a designated FTO at the time of the attack and part of the Taliban, in Wardak Province,

Afghanistan. SSG Schad died on March 11, 2013 as a result of injuries sustained during the attack.




                                                460
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 483 of 547



       2160. The attack was committed by the Haqqani Network, a designated FTO at the time

of the attack and part of the Taliban.

       2161. SSG Schad’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist who committed the attack was

unlawfully wearing the uniform of his enemy.

       2162. 1110. SSG Schad was a national of the United States at the time of the attack and

his death.

       2163. 1111. As a result of the attack, SSG Schad was injured in his person and/or

property. The Plaintiff members of the Schad Family are the survivors and/or heirs of SSG Schad

and are entitled to recover for the damages SSG Schad sustained.

       2164. 1112. Plaintiff Colleen Whipple is the mother of SSG Schad. She is a national of

the United States.

       2165. 1113. As a result of the death ofMarch 11, 2013 attack and SSG Schad’s injuries

and death, each member of the Schad Family has experienced severe mental anguish, emotional

pain and suffering, and the loss of SSG Schad’s society, companionship, and counsel.

The Jonathan P. Schmidt Family

       2166. Staff Sergeant Jonathan P. Schmidt served in Afghanistan as a member of the U.S.

Army. On September 1, 2012, SSG Schmidt was injured in a complex attack involving small arms

fire and grenades in Ghazni Province, Afghanistan. SSG Schmidt died on September 1, 2012 as a

result of injuries sustained during the attack.

       2167. The attack was committed by the Haqqani Network, a part of the Taliban.




                                                  461
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 484 of 547



         2168. SSG Schmidt’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who committed the attack

neither wore uniforms nor otherwise identified themselves as enemy combatants.

         2169. SSG Schmidt was a national of the United States at the time of the attack and his

death.

         2170. As a result of the attack, SSG Schmidt was injured in his person and/or property.

The Plaintiff members of the Schmidt Family are the survivors and/or heirs of SSG Schmidt and

are entitled to recover for the damages SSG Schmidt sustained.

         2171. Plaintiff Natalie Schmidt is the widow of SSG Schmidt. She is a national of the

United States.

         2172. Plaintiff A.L.S., by and through his next friend Natalie Schmidt, is the minor son of

SSG Schmidt. He is a national of the United States.

         2173. Plaintiff LeeAnn Schmidt is the mother of SSG Schmidt. She is a national of the

United States.

         2174. Plaintiff Phillip J. Schmidt is the father of SSG Schmidt. He is a national of the

United States.

         2175. Plaintiff Brandon Tyler Schmidt is the brother of SSG Schmidt. He is a national of

the United States.

         2176. As a result of the September 1, 2012 attack and SSG Schmidt’s injuries and death,

each member of the Schmidt Family has experienced severe mental anguish, emotional pain and

suffering, and the loss of SSG Schmidt’s society, companionship, and counsel.




                                                462
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 485 of 547



The Nathaniel J.A. Schultz Family

          2177. Lance Corporal Nathaniel J.A. Schultz served in Afghanistan as a member of the

U.S. Marine Corps. On August 21, 2010, LCpl Schultz was injured in an IED attack in Helmand

Province, Afghanistan. LCpl Schultz died on August 21, 2010 as a result of injuries sustained

during the attack.

          2178. The attack was committed by the Taliban.

          2179. LCpl Schultz’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

          2180. LCpl Schultz was a national of the United States at the time of the attack and his

death.

          2181. As a result of the attack, LCpl Schultz was injured in his person and/or property.

The Plaintiff members of the Schultz Family are the survivors and/or heirs of LCpl Schultz and are

entitled to recover for the damages LCpl Schultz sustained.

          2182. Plaintiff Duane Schultz is the father of LCpl Schultz. He is a national of the United

States.

          2183. As a result of the August 21, 2010 attack and LCpl Schultz’s injuries and death,

each member of the Schultz Family has experienced severe mental anguish, emotional pain and

suffering, and the loss of LCpl Schultz’s society, companionship, and counsel.

The Jacob M. Schwallie Family

          2184. 1114. Sergeant Jacob M. Schwallie served in Afghanistan as a member of the U.S.

Army. On May 7, 2012, SGT Schwallie was injured in an IED attack committed by the Haqqani




                                                 463
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 486 of 547



Network, a part of the Taliban, in Ghazni Province, Afghanistan. SGT Schwallie died on May 7,

2012 as a result of injuries sustained during the attack.

       2185. The attack was committed by the Haqqani Network, a part of the Taliban.

       2186. SGT Schwallie’s murder would have violated the laws of war if these terrorist

groups were subject to them because, among other reasons, the terrorist(s) who planted the IED

neither wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

       2187. 1115. SGT Schwallie was a national of the United States at the time of the attack

and his death.

       2188. 1116. As a result of the attack, SGT Schwallie was injured in his person and/or

property. The Plaintiff members of the Schwallie Family are the survivors and/or heirs of SGT

Schwallie and are entitled to recover for the damages SGT Schwallie sustained.

       2189. 1117. Plaintiff Thomas Schwallie is the father of SGT Schwallie. He is a national

of the United States.

       2190. 1118. As a result of the death ofMay 7, 2012 attack and SGT Schwallie’s injuries

and death, each member of the Schwallie Family has experienced severe mental anguish,

emotional pain and suffering, and the loss of SGT Schwallie’s society, companionship, and

counsel.

The Derek L. Shanfield Family

       2191. 1119. Sergeant Derek L. Shanfield served in Afghanistan as a member of the U.S.

Marine Corps. On June 8, 2010, Sgt Shanfield was injured in an IED attack committed by the

Taliban in Helmand Province, Afghanistan. Sgt Shanfield died on June 8, 2010 as a result of

injuries sustained during the attack.




                                                 464
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 487 of 547



       2192. The attack was committed by the Taliban.

       2193. Sgt Shanfield’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

       2194. 1120. Sgt Shanfield was a national of the United States at the time of the attack and

his death.

       2195. 1121. As a result of the attack, Sgt Shanfield was injured in his person and/or

property. The Plaintiff members of the Shanfield Family are the survivors and/or heirs of Sgt

Shanfield and are entitled to recover for the damages Sgt Shanfield sustained.

       2196. 1122. Plaintiff David Shanfield is the father of Sgt Shanfield. He is a national of

the United States.

       2197. 1123. Plaintiff Pamela Shanfield is the mother of Sgt Shanfield. She is a national of

the United States.

       2198. 1124. Plaintiff Sydney Shanfield is the brother of Sgt Shanfield. He is a national of

the United States.

       2199. 1125. As a result of the June 8, 2010 attack and Sgt Shanfield’s injuries and death

of Sgt Shanfield, each member of the Shanfield Family has experienced severe mental anguish,

emotional pain and suffering, and the loss of Sgt Shanfield’s society, companionship, and counsel.

The Justin B. Shoecraft Family

       2200. Specialist Justin B. Shoecraft served in Afghanistan as a member of the U.S. Army.

On August 24, 2010, SPC Shoecraft was injured in an IED attack in Uruzgan Province,




                                               465
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 488 of 547



Afghanistan. SPC Shoecraft died on August 24, 2010 as a result of injuries sustained during the

attack.

          2201. The attack was committed by the Taliban.

          2202. SPC Shoecraft’s murder would have violated the laws of war if these terrorist

groups were subject to them because, among other reasons, the terrorist(s) who planted the IED

neither wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

          2203. SPC Shoecraft was a national of the United States at the time of the attack and his

death.

          2204. As a result of the attack, SPC Shoecraft was injured in his person and/or property.

The Plaintiff members of the Shoecraft Family are the survivors and/or heirs of SPC Shoecraft and

are entitled to recover for the damages SPC Shoecraft sustained.

          2205. Plaintiff Sherry Jean Pepper is the sister of SPC Shoecraft. She is a national of the

United States.

          2206. As a result of the August 24, 2010 attack and SPC Shoecraft’s injuries and death,

each member of the Shoecraft Family has experienced severe mental anguish, emotional pain and

suffering, and the loss of SPC Shoecraft’s society, companionship, and counsel.

The Forrest B. Sibley Family and Estate

          2207. Staff Sergeant Forrest B. Sibley served in Afghanistan as a member of the U.S. Air

Force. On August 26, 2015, SSgt Sibley was injured in an insider attack in Helmand Province,

Afghanistan. SSgt Sibley died on August 26, 2015 as a result of injuries sustained during the

attack.

          2208. The attack was committed by the Taliban.




                                                 466
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 489 of 547



          2209. SSgt Sibley’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist who committed the attack was

unlawfully wearing the uniform of his enemy.

          2210. SSgt Sibley was a national of the United States at the time of the attack and his

death.

          2211. As a result of the attack, SSgt Sibley was injured in his person and/or property. The

Plaintiff members of the Sibley Family are the survivors and/or heirs of SSgt Sibley and are

entitled to recover for the damages SSgt Sibley sustained.

          2212. Plaintiff Suzi L. Fernandez is the mother of SSgt Sibley. She is a national of the

United States.

          2213. Plaintiff Lowell Brent Sibley is the father of SSgt Sibley. He is a national of the

United States. He brings claims in both his personal capacity and his representative capacity on

behalf of SSgt Sibley’s estate.

          2214. Plaintiff Spenser J. Fernandez is the brother of SSgt Sibley. He is a national of the

United States.

          2215. Plaintiff Jordan L. Sibley is the sister of SSgt Sibley. She is a national of the United

States.

          2216. As a result of the August 26, 2015 attack and SSgt Sibley’s injuries and death, each

member of the Sibley Family has experienced severe mental anguish, emotional pain and

suffering, and the loss of SSgt Sibley’s society, companionship, and counsel.

          2217. SSgt Sibley’s estate is entitled to recover economic and non-economic damages

from Defendants, due to his murder.




                                                   467
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 490 of 547



The Billy J. Siercks Family

          2218. First Sergeant Billy J. Siercks served in Afghanistan as a member of the U.S. Army.

On September 27, 2011, 1SG Siercks was injured in an indirect fire attack in Logar Province,

Afghanistan. 1SG Siercks died on September 28, 2011 as a result of injuries sustained during the

attack.

          2219. The attack was committed by the Haqqani Network, a part of the Taliban.

          2220. 1SG Siercks’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who committed the attack

neither wore uniforms nor otherwise identified themselves as enemy combatants, and

indiscriminately placed civilians at risk.

          2221. 1SG Siercks was a national of the United States at the time of the attack and his

death.

          2222. As a result of the attack, 1SG Siercks was injured in his person and/or property.

The Plaintiff members of the Siercks Family are the survivors and/or heirs of 1SG Siercks and are

entitled to recover for the damages 1SG Siercks sustained.

          2223. Plaintiff Georganne M. Siercks is the widow of 1SG Siercks. She is a national of

the United States.

          2224. Plaintiff G.S., by and through his next friend Georganne M. Siercks, is the minor

son of 1SG Siercks. He is a national of the United States.

          2225. Plaintiff G.S., by and through his next friend Georganne M. Siercks, is the minor

son of 1SG Siercks. He is a national of the United States.




                                                 468
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 491 of 547



       2226. As a result of the September 27, 2011 attack and 1SG Siercks’s injuries and death,

each member of the Siercks Family has experienced severe mental anguish, emotional pain and

suffering, and the loss of 1SG Siercks’s society, companionship, and counsel.

The Amy R. Sinkler Family

       2227. 1126. Private First Class Amy R. Sinkler served in Afghanistan as a member of the

U.S. Army. On January 20, 2011, PFC Sinkler was injured in a rocket propelled grenade attack

committed by the Taliban in Baghlan Province, Afghanistan. PFC Sinkler died on January 20,

2011 as a result of injuries sustained during the attack.

       2228. The attack was committed by the Taliban.

       2229. PFC Sinkler’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who committed the attack

neither wore uniforms nor otherwise identified themselves as enemy combatants.

       2230. 1127. PFC Sinkler was a national of the United States at the time of the attack and

her death.

       2231. 1128. As a result of the attack, PFC Sinkler was injured in her person and/or

property. The Plaintiff members of the Sinkler Family are the survivors and/or heirs of PFC

Sinkler and are entitled to recover for the damages PFC Sinkler sustained.

       2232. 1129. Plaintiff Jacqueline B. Thompson is the mother of PFC Sinkler. She is a

national of the United States.

       2233. 1130. Plaintiff Randolph D. Thompson is the father of PFC Sinkler. He is a

national of the United States.

       2234. 1131. Plaintiff Brittney Bullock is the sister of PFC Sinkler. She is a national of the

United States.




                                                 469
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 492 of 547



         2235. 1132. As a result of the death ofJanuary 20, 2011 attack and PFC Sinkler’s injuries

and death, each member of the Sinkler Family has experienced severe mental anguish, emotional

pain and suffering, and the loss of PFC Sinkler’s society, companionship, and counsel.

The Wade A. Slack Family

         2236. 1133. Specialist Wade A. Slack served in Afghanistan as a member of the U.S.

Army. On May 6, 2010, SPC Slack was injured in an indirect fire attack committed by the

Haqqani Network, a part of the Taliban, in Wardak Province, Afghanistan. SPC Slack died on

May 6, 2010 as a result of injuries sustained during the attack.

         2237. The attack was committed by the Haqqani Network, a part of the Taliban.

         2238. SPC Slack’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who committed the attack

neither wore uniforms nor otherwise identified themselves as enemy combatants, and

indiscriminately placed civilians at risk.

         2239. 1134. SPC Slack was a national of the United States at the time of the attack and his

death.

         2240. 1135. As a result of the attack, SPC Slack was injured in his person and/or property.

The Plaintiff members of the Slack Family are the survivors and/or heirs of SPC Slack and are

entitled to recover for the damages SPC Slack sustained.

         2241. 1136. Plaintiff Andrew Slack is the brother of SPC Slack. He is a national of the

United States.

         2242. 1137. Plaintiff Jesse Slack is the brother of SPC Slack. He is a national of the

United States.




                                                470
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 493 of 547



       2243. 1138. Plaintiff Jonathan H. Slack is the brother of SPC Slack. He is a national of

the United States.

       2244. 1139. Plaintiff Lauren Slack is the sister of SPC Slack. She is a national of the

United States.

       2245. 1140. Plaintiff Rose Ann Crossman is the step-mother of SPC Slack. She is a

national of the United States. Rose Ann Crossman lived in the same household as SPC Slack for a

substantial period of time and considered SPC Slack the functional equivalent of a biological son.

       2246. 1141. Plaintiff Jessica Cook is the step-sister of SPC Slack. She is a national of the

United States. Jessica Cook lived in the same household as SPC Slack for a substantial period of

time and considered SPC Slack the functional equivalent of a biological brother.

       2247. 1142. As a result of the May 6, 2010 attack and SPC Slack’s injuries and death of

SPC Slack, each member of the Slack Family has experienced severe mental anguish, emotional

pain and suffering, and the loss of SPC Slack’s society, companionship, and counsel.

The Anne T. Smedinghoff Family

       2248. U.S. Foreign Service officer Anne T. Smedinghoff served in Afghanistan as a

member of the U.S. State Department. On April 6, 2013, Ms. Smedinghoff was injured in a

suicide bombing attack in Zabul Province, Afghanistan. Ms. Smedinghoff died on April 6, 2013

as a result of injuries sustained during the attack.

       2249. The attack was committed by the Taliban (including the Haqqani Network, a

designated FTO at the time of the attack) and al-Qaeda (a designated FTO at the time of the attack)

acting together in the Kabul Attack Network.

       2250. Ms. Smedinghoff’s murder would have violated the laws of war if these terrorist

groups were subject to them because, among other reasons, she was a civilian State Department




                                                 471
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 494 of 547



Employee not taking part in hostilities and escorting Afghan journalists covering American

officials donating books to a school.

       2251. Ms. Smedinghoff was a national of the United States at the time of the attack and

her death.

       2252. As a result of the attack, Ms. Smedinghoff was injured in her person and/or

property. The Plaintiff members of the Smedinghoff Family are the survivors and/or heirs of Ms.

Smedinghoff and are entitled to recover for the damages Ms. Smedinghoff sustained.

       2253. Plaintiff Mary Beth Smedinghoff is the mother of Ms. Smedinghoff. She is a

national of the United States.

       2254. Plaintiff Thomas Smedinghoff is the father of Ms. Smedinghoff. He is a national of

the United States.

       2255. Plaintiff Joan M. Smedinghoff is the sister of Ms. Smedinghoff. She is a national of

the United States.

       2256. Plaintiff Mark T. Smedinghoff is the brother of Ms. Smedinghoff. He is a national

of the United States.

       2257. Plaintiff Regina C. Smedinghoff is the sister of Ms. Smedinghoff. She is a national

of the United States.

       2258. As a result of the April 6, 2013 attack and Ms. Smedinghoff’s injuries and death,

each member of the Smedinghoff Family has experienced severe mental anguish, emotional pain

and suffering, and the loss of Ms. Smedinghoff’s society, companionship, and counsel.

The Deangelo B. Snow Family

       2259. 1143. Specialist Deangelo B. Snow served in Afghanistan as a member of the U.S.

Army. On September 17, 2010, SPC Snow was injured in a rocket propelled grenade attack




                                              472
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 495 of 547



committed by the Taliban in Kandahar Province, Afghanistan. SPC Snow died on September 17,

2010 as a result of injuries sustained during the attack.

         2260. The attack was committed by the Taliban.

         2261. SPC Snow’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who committed the attack

neither wore uniforms nor otherwise identified themselves as enemy combatants.

         2262. 1144. SPC Snow was a national of the United States at the time of the attack and his

death.

         2263. 1145. As a result of the attack, SPC Snow was injured in his person and/or property.

The Plaintiff members of the Snow Family are the survivors and/or heirs of SPC Snow and are

entitled to recover for the damages SPC Snow sustained.

         2264. 1146. Plaintiff Deloris Snow is the mother of SPC Snow. She is a national of the

United States.

         2265. 1147. Plaintiff M.B., by and through her next friend Deloris Snow, is the minor

sister of SPC Snow. She is a national of the United States.

         2266. 1148. Plaintiff Damen Snow is the brother of SPC Snow. He is a national of the

United States.

         2267. 1149. As a result of the September 17, 2010 attack and SPC Snow’s injuries and

death of SPC Snow, each member of the Snow Family has experienced severe mental anguish,

emotional pain and suffering, and the loss of SPC Snow’s society, companionship, and counsel.




                                                 473
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 496 of 547



The Devin A. Snyder Family

          2268. Sergeant Devin A. Snyder served in Afghanistan as a member of the U.S. Army.

On June 4, 2011, SGT Snyder was injured in an IED attack in Laghman Province, Afghanistan.

SGT Snyder died on June 4, 2011 as a result of injuries sustained during the attack.

          2269. The attack was committed by the Taliban and al-Qaeda (a designated FTO at the

time of the attack) acting together in a joint al-Qaeda-Taliban cell.

          2270. SGT Snyder’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

          2271. SGT Snyder was a national of the United States at the time of the attack and her

death.

          2272. As a result of the attack, SGT Snyder was injured in her person and/or property.

The Plaintiff members of the Snyder Family are the survivors and/or heirs of SGT Snyder and are

entitled to recover for the damages SGT Snyder sustained.

          2273. Plaintiff Dineen Snyder is the mother of SGT Snyder. She is a national of the

United States.

          2274. Plaintiff Edward Snyder is the father of SGT Snyder. He is a national of the United

States.

          2275. Plaintiff Damien Edward Snyder is the brother of SGT Snyder. He is a national of

the United States.

          2276. Plaintiff Natasha A. Snyder is the sister of SGT Snyder. She is a national of the

United States.




                                                 474
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 497 of 547



       2277. As a result of the June 4, 2011 attack and SGT Snyder’s injuries and death, each

member of the Snyder Family has experienced severe mental anguish, emotional pain and

suffering, and the loss of SGT Snyder’s society, companionship, and counsel.

The Kristoffer M. Solesbee Family

       2278. 1150. Technical Sergeant Kristoffer M. Solesbee served in Afghanistan as a

member of the U.S. Air Force. On May 26, 2011, TSgt Solesbee was injured in an IED attack

committed by the Taliban in Kandahar Province, Afghanistan. TSgt Solesbee died on May 26,

2011 as a result of injuries sustained during the attack.

       2279. The attack was committed by the Taliban.

       2280. TSgt Solesbee’s murder would have violated the laws of war if these terrorist

groups were subject to them because, among other reasons, the terrorist(s) who planted the IED

neither wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

       2281. 1151. TSgt Solesbee was a national of the United States at the time of the attack and

his death.

       2282. 1152. As a result of the attack, TSgt Solesbee was injured in his person and/or

property. The Plaintiff members of the Solesbee Family are the survivors and/or heirs of TSgt

Solesbee and are entitled to recover for the damages TSgt Solesbee sustained.

       2283. 1153. Plaintiff Larry Michael Solesbee is the father of TSgt Solesbee. He is a

national of the United States.

       2284. Plaintiff Trina Solesbee is the sister of TSgt Solesbee. She is a national of the

United States.




                                                 475
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 498 of 547



         2285. 1154. As a result of the May 26, 2011 attack and TSgt Solesbee’s injuries and death

of TSgt Solesbee, each member of the Solesbee Family has experienced severe mental anguish,

emotional pain and suffering, and the loss of TSgt Solesbee’s society, companionship, and

counsel.

The Omar Soltero Family

         2286. Specialist Omar Soltero served in Afghanistan as a member of the U.S. Army. On

January 31, 2011, SPC Soltero was injured in an IED attack in Wardak Province, Afghanistan.

SPC Soltero died on January 31, 2011 as a result of injuries sustained during the attack.

         2287. The attack was committed by the Haqqani Network, a part of the Taliban.

         2288. SPC Soltero’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

         2289. SPC Soltero was a national of the United States at the time of the attack and his

death.

         2290. As a result of the attack, SPC Soltero was injured in his person and/or property.

The Plaintiff members of the Soltero Family are the survivors and/or heirs of SPC Soltero and are

entitled to recover for the damages SPC Soltero sustained.

         2291. Plaintiff Gustavo Alfonso Soltero Sr. is the father of SPC Soltero. He is a national

of the United States.

         2292. Plaintiff Maria Soltero is the mother of SPC Soltero and is his survivor and/or heir.

         2293. Plaintiff Adrian Carrillo Soltero is the brother of SPC Soltero. He is a national of

the United States.




                                                476
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 499 of 547



          2294. As a result of the January 31, 2011 attack and SPC Soltero’s injuries and death,

each member of the Soltero Family has experienced severe mental anguish, emotional pain and

suffering, and the loss of SPC Soltero’s society, companionship, and counsel.

The Eric D. Soufrine Family

          2295. Private First Class Eric D. Soufrine served in Afghanistan as a member of the U.S.

Army. On June 14, 2011, PFC Soufrine was injured in an IED attack in Farah Province,

Afghanistan. PFC Soufrine died on June 14, 2011 as a result of injuries sustained during the

attack.

          2296. The attack was committed by the Taliban.

          2297. PFC Soufrine’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

          2298. PFC Soufrine was a national of the United States at the time of the attack and his

death.

          2299. As a result of the attack, PFC Soufrine was injured in his person and/or property.

The Plaintiff members of the Soufrine Family are the survivors and/or heirs of PFC Soufrine and

are entitled to recover for the damages PFC Soufrine sustained.

          2300. Plaintiff Donna J. Soufrine is the mother of PFC Soufrine. She is a national of the

United States.

          2301. Plaintiff Michael J. Soufrine is the father of PFC Soufrine. He is a national of the

United States.




                                                 477
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 500 of 547



       2302. As a result of the June 14, 2011 attack and PFC Soufrine’s injuries and death, each

member of the Soufrine Family has experienced severe mental anguish, emotional pain and

suffering, and the loss of PFC Soufrine’s society, companionship, and counsel.

The Orion N. Sparks Family

       2303. 1155. Staff Sergeant Orion N. Sparks served in Afghanistan as a member of the

U.S. Army. On September 26, 2012, SSG Sparks was injured in a suicide bombing attack

committed by the Kabul Attack Network in Logar Province, Afghanistan. SSG Sparks died on

September 26, 2012 as a result of injuries sustained during the attack.

       2304. The attack was committed by the Taliban (including the Haqqani Network, a

designated FTO at the time of the attack) and al-Qaeda (a designated FTO at the time of the attack)

acting together in the Kabul Attack Network.

       2305. SSG Sparks’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who committed the attack

neither wore uniforms nor otherwise identified themselves as enemy combatants.

       2306. 1156. SSG Sparks was a national of the United States at the time of the attack and

his death.

       2307. 1157. As a result of the attack, SSG Sparks was injured in his person and/or

property. The Plaintiff members of the Sparks Family are the survivors and/or heirs of SSG

Sparks and are entitled to recover for the damages SSG Sparks sustained.

       2308. 1158. Plaintiff Garry Lee Sparks is the father of SSG Sparks. He is a national of the

United States.

       2309. 1159. Plaintiff Jan Marie Hurnblad Sparks is the mother of SSG Sparks. She is a

national of the United States.




                                               478
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 501 of 547



       2310. 1160. Plaintiff Erik Sparks is the brother of SSG Sparks. He is a national of the

United States.

       2311. 1161. Plaintiff Zachary Douglas Sparks is the brother of SSG Sparks. He is a

national of the United States.

       2312. 1162. Plaintiff Jane Sparks is the step-mother of SSG Sparks. She is a national of

the United States. Jane Sparks lived in the same household as SSG Sparks for a substantial period

of time and considered SSG Sparks the functional equivalent of a biological son.

       2313. 1163. As a result of the September 26, 2012 attack and SSG Sparks’s injuries and

death of SSG Sparks, each member of the Sparks Family has experienced severe mental anguish,

emotional pain and suffering, and the loss of SSG Sparks’s society, companionship, and counsel.

The Nicholas P. Spehar Family

       2314. Petty Officer 2nd Class (SEAL) Nicholas P. Spehar served in Afghanistan as a

member of the U.S. Navy. On August 6, 2011, SO2 (SEAL) Spehar was injured in an attack on a

helicopter in Wardak Province, Afghanistan. SO2 (SEAL) Spehar died on August 6, 2011 as a

result of injuries sustained during the attack.

       2315. The attack was committed by the Haqqani Network (a part of the Taliban) and

al-Qaeda (a designated FTO at the time of the attack).

       2316. SO2 (SEAL) Spehar’s murder would have violated the laws of war if these terrorist

groups were subject to them because, among other reasons, the terrorist(s) who committed the

attack neither wore uniforms nor otherwise identified themselves as enemy combatants.

       2317. SO2 (SEAL) Spehar was a national of the United States at the time of the attack and

his death.




                                                  479
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 502 of 547



       2318. As a result of the attack, SO2 (SEAL) Spehar was injured in his person and/or

property. The Plaintiff members of the Spehar Family are the survivors and/or heirs of SO2

(SEAL) Spehar and are entitled to recover for the damages SO2 (SEAL) Spehar sustained.

       2319. Plaintiff Annette Spehar is the mother of SO2 (SEAL) Spehar. She is a national of

the United States.

       2320. Plaintiff Patrick Spehar is the father of SO2 (SEAL) Spehar. He is a national of the

United States.

       2321. Plaintiff Lisa Martinusen is the sister of SO2 (SEAL) Spehar. She is a national of

the United States.

       2322. Plaintiff Marie Sentina Mielke is the sister of SO2 (SEAL) Spehar. She is a

national of the United States.

       2323. Plaintiff Jacob Louis Spehar is the brother of SO2 (SEAL) Spehar. He is a national

of the United States.

       2324. Plaintiff Luke Spehar is the brother of SO2 (SEAL) Spehar. He is a national of the

United States.

       2325. As a result of the August 6, 2011 attack and SO2 (SEAL) Spehar’s injuries and

death, each member of the Spehar Family has experienced severe mental anguish, emotional pain

and suffering, and the loss of SO2 (SEAL) Spehar’s society, companionship, and counsel.

The Tyler M. Springmann Family

       2326. 1164. Private First Class Tyler M. Springmann served in Afghanistan as a member

of the U.S. Army. On July 17, 2011, PFC Springmann was injured in an IEDa complex attack

committed by the Talibaninvolving an IED and small arms fire in Kandahar Province,




                                              480
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 503 of 547



Afghanistan. PFC Springmann died on July 17, 2011 as a result of injuries sustained during the

attack.

          2327. The attack was committed by the Taliban.

          2328. PFC Springmann’s murder would have violated the laws of war if these terrorist

groups were subject to them because, among other reasons, the terrorist(s) who planted the IED

neither wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

          2329. 1165. PFC Springmann was a national of the United States at the time of the attack

and his death.

          2330. 1166. As a result of the attack, PFC Springmann was injured in his person and/or

property. The Plaintiff members of the Springmann Family are the survivors and/or heirs of PFC

Springmann and are entitled to recover for the damages PFC Springmann sustained.

          2331. 1167. Plaintiff Tina Lynn Seekins is the mother of PFC Springmann. She is a

national of the United States.

          2332. 1168. As a result of the July 17, 2011 attack and PFC Springmann’s injuries and

death of PFC Springmann, each member of the Springmann Family has experienced severe mental

anguish, emotional pain and suffering, and the loss of PFC Springmann’s society, companionship,

and counsel.

The Cameron J. Stambaugh Family

          2333. Specialist Cameron J. Stambaugh served in Afghanistan as a member of the U.S.

Army. On July 8, 2012, SPC Stambaugh was injured in an IED attack in Wardak Province,

Afghanistan. SPC Stambaugh died on July 8, 2012 as a result of injuries sustained during the

attack.




                                                481
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 504 of 547



         2334. The attack was committed by the Haqqani Network, a part of the Taliban.

         2335. SPC Stambaugh’s murder would have violated the laws of war if these terrorist

groups were subject to them because, among other reasons, the terrorist(s) who planted the IED

neither wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

         2336. SPC Stambaugh was a national of the United States at the time of the attack and his

death.

         2337. As a result of the attack, SPC Stambaugh was injured in his person and/or property.

The Plaintiff members of the Stambaugh Family are the survivors and/or heirs of SPC Stambaugh

and are entitled to recover for the damages SPC Stambaugh sustained.

         2338. Plaintiff Mitchell L. Stambaugh is the father of SPC Stambaugh. He is a national of

the United States.

         2339. As a result of the July 8, 2012 attack and SPC Stambaugh’s injuries and death, each

member of the Stambaugh Family has experienced severe mental anguish, emotional pain and

suffering, and the loss of SPC Stambaugh’s society, companionship, and counsel.

The Paul Allen Starner Family

         2340. Plaintiff Master Sergeant Paul Allen Starner served in Afghanistan as a member of

the U.S. Marine Corps. On July 1, 2010, MSgt Starner was injured in an IED attack in Helmand

Province, Afghanistan. The attack severely wounded MSgt Starner, who lost right leg below the

knee, required left foot reconstruction surgery, and sustained a traumatic brain injury. As a result

of the July 1, 2010 attack and his injuries, MSgt Starner has experienced severe physical and

emotional pain and suffering.

         2341. The attack was committed by the Taliban.




                                                482
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 505 of 547



          2342. The attack that injured MSgt Starner would have violated the laws of war if these

terrorist groups were subject to them because, among other reasons, the terrorist(s) who planted

the IED neither wore uniforms nor otherwise identified themselves as enemy combatants and the

passive detonation system indiscriminately placed civilians at risk.

          2343. MSgt Starner was a national of the United States at the time of the attack, and

remains one to this day.

          2344. Plaintiff Raquel J. Starner is the wife of MSgt Starner. She is a national of the

United States.

          2345. Plaintiff Amberly G. Starner is the daughter of MSgt Starner. She is a national of

the United States.

          2346. Plaintiff Hunter S. Starner is the son of MSgt Starner. He is a national of the United

States.

          2347. As a result of the July 1, 2010 attack and MSgt Starner’s injuries, each member of

the Starner Family has experienced severe mental anguish, emotional pain and suffering.

The Kyle P. Stoeckli Family

          2348. Specialist Kyle P. Stoeckli served in Afghanistan as a member of the U.S. Army.

On June 1, 2013, SPC Stoeckli was injured in an IED attack in Kandahar Province, Afghanistan.

SPC Stoeckli died on June 1, 2013 as a result of injuries sustained during the attack.

          2349. The attack was committed by the Taliban.

          2350. SPC Stoeckli’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.




                                                  483
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 506 of 547



         2351. SPC Stoeckli was a national of the United States at the time of the attack and his

death.

         2352. As a result of the attack, SPC Stoeckli was injured in his person and/or property.

The Plaintiff members of the Stoeckli Family are the survivors and/or heirs of SPC Stoeckli and

are entitled to recover for the damages SPC Stoeckli sustained.

         2353. Plaintiff Bruno T. Stoeckli is the father of SPC Stoeckli. He is a national of the

United States.

         2354. As a result of the June 1, 2013 attack and SPC Stoeckli’s injuries and death, each

member of the Stoeckli Family has experienced severe mental anguish, emotional pain and

suffering, and the loss of SPC Stoeckli’s society, companionship, and counsel.

The Kyle Brandon Stout Family

         2355. 1169. Sergeant Kyle Brandon Stout served in Afghanistan as a member of the U.S.

Army. On July 30, 2010, SGT Stout was injured in an IED attack committed by the Taliban in

Kandahar Province, Afghanistan. SGT Stout died on July 30, 2010 as a result of injuries sustained

during the attack.

         2356. The attack was committed by the Taliban.

         2357. SGT Stout’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

         2358. 1170. SGT Stout was a national of the United States at the time of the attack and his

death.




                                                484
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 507 of 547



       2359. 1171. As a result of the attack, SGT Stout was injured in his person and/or property.

The Plaintiff members of the Stout Family are the survivors and/or heirs of SGT Stout and are

entitled to recover for the damages SGT Stout sustained.

       2360. 1172. Plaintiff Billy Michael Stout is the father of SGT Stout. He is a national of

the United States.

       2361. 1173. Plaintiff Robin Stout is the mother of SGT Stout. She is a national of the

United States.

       2362. 1174. Plaintiff Melissa Stout is the sister of SGT Stout. She is a national of the

United States.

       2363. Plaintiff Michael David Stout is the brother of SGT Stout. He is a national of the

United States.

       2364. 1175. As a result of the death ofJuly 30, 2010 attack and SGT Stout’s injuries and

death, each member of the Stout Family has experienced severe mental anguish, emotional pain

and suffering, and the loss of SGT Stout’s society, companionship, and counsel.

The Joshua J. Strickland Family

       2365. 1176. Sergeant Joshua J. Strickland served in Afghanistan as a member of the U.S.

Army. On September 21, 2013, SGT Strickland was injured in an insider attack committed by the

Haqqani Network, a designated FTO at the time of the attack and part of the Taliban, in Paktia

Province, Afghanistan. SGT Strickland died on September 21, 2013 as a result of injuries

sustained during the attack.

       2366. The attack was committed by the Haqqani Network (a designated FTO at the time

of the attack and part of the Taliban) and al-Qaeda (a designated FTO at the time of the attack)

acting together in a joint al-Qaeda-Taliban cell.




                                                485
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 508 of 547



       2367. SGT Strickland’s murder would have violated the laws of war if these terrorist

groups were subject to them because, among other reasons, the terrorist who committed the attack

was unlawfully wearing the uniform of his enemy.

       2368. 1177. SGT Strickland was a national of the United States at the time of the attack

and his death.

       2369. 1178. As a result of the attack, SGT Strickland was injured in his person and/or

property. The Plaintiff members of the Strickland Family are the survivors and/or heirs of SGT

Strickland and are entitled to recover for the damages SGT Strickland sustained.

       2370. 1179. Plaintiff Garrett Layne Funk is the brother of SGT Strickland. He is a

national of the United States.

       2371. 1180. As a result of the death ofSeptember 21, 2013 attack and SGT Strickland’s

injuries and death, each member of the Strickland Family has experienced severe mental anguish,

emotional pain and suffering, and the loss of SGT Strickland’s society, companionship, and

counsel.

The Barry Sutton Family

       2372. 1181. Barry Sutton served in Afghanistan as a civilian government contractor

working for DynCorp, Int’l. On August 22, 2015, Mr. Sutton was injured in a suicide bombing

attack committed by the Kabul Attack Network in Kabul Province, Afghanistan. Mr. Sutton died

on August 22, 2015 as a result of injuries sustained during the attack.

       2373. The attack was committed by the Taliban (including the Haqqani Network, a

designated FTO at the time of the attack) and al-Qaeda (a designated FTO at the time of the attack)

acting together in the Kabul Attack Network.




                                                486
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 509 of 547



          2374. Mr. Sutton’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, he was a civilian not taking part in hostilities,

the terrorist(s) who committed the attack neither wore uniforms nor otherwise identified

themselves as enemy combatants, and the attack indiscriminately placed civilians at risk, killing

multiple Afghan civilians, because it occurred on a public road in front of a private hospital.

          2375. 1182. Mr. Sutton was a national of the United States at the time of the attack and his

death.

          2376. 1183. As a result of the attack, Mr. Sutton was injured in his person and/or

property. The Plaintiff members of the Sutton Family are the survivors and/or heirs of Mr. Sutton

and are entitled to recover for the damages Mr. Sutton sustained.

          2377. Plaintiff Erin Nicole Goss is the daughter of Mr. Sutton. She is a national of the

United States.

          2378. Plaintiff Summer Breanne Sutton is the daughter of Mr. Sutton. She is a national of

the United States.

          2379. 1184. Plaintiff Harriet Sutton is the mother of Mr. Sutton. She is a national of the

United States.

          2380. Plaintiff Trecia Brock Hood is the sister of Mr. Sutton. She is a national of the

United States.

          2381. Plaintiff Wendy Shedd is the sister of Mr. Sutton. She is a national of the United

States.

          2382. Plaintiff Freddie Dewey Sutton is the brother of Mr. Sutton. He is a national of the

United States.




                                                  487
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 510 of 547



       2383. 1185. As a result of the death ofAugust 22, 2015 attack and Mr. Sutton’s injuries

and death, each member of the Sutton Family has experienced severe mental anguish, emotional

pain and suffering, and the loss of Mr. Sutton’s society, companionship, and counsel.

The Durand S. Tanner Family

       2384. Plaintiff Major Durand S. Tanner served in Afghanistan as a member of the U.S.

Marine Corps. On July 1, 2010, Maj Tanner was injured in an IED attack in Helmand Province,

Afghanistan. The attack severely wounded Maj Tanner, who lost his right leg below the knee,

required facial reconstruction surgery, and sustained a fractured left hand, shrapnel to the right

thigh, and a traumatic brain injury. As a result of the July 1, 2010 attack and his injuries, Maj

Tanner has experienced severe physical and emotional pain and suffering.

       2385. The attack was committed by the Taliban.

       2386. The attack that injured Maj Tanner would have violated the laws of war if these

terrorist groups were subject to them because, among other reasons, the terrorist(s) who planted

the IED neither wore uniforms nor otherwise identified themselves as enemy combatants and the

passive detonation system indiscriminately placed civilians at risk.

       2387. Maj Tanner was a national of the United States at the time of the attack, and

remains one to this day.

       2388. Plaintiff Kelly N. Tanner is the daughter of Maj Tanner. She is a national of the

United States.

       2389. Plaintiff Megan E. Tanner is the daughter of Maj Tanner. She is a national of the

United States.

       2390. As a result of the July 1, 2010 attack and Maj Tanner’s injuries, each member of the

Tanner Family has experienced severe mental anguish, emotional pain and suffering.




                                                488
        Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 511 of 547



The James E. Thode Family

         2391. 1186. Sergeant First Class James E. Thode served in Afghanistan as a member of

the U.S. Army National Guard. On December 2, 2010, SFC Thode was injured in an IED attack

committed by the Haqqani Network, a part of the Taliban, in Khost Province, Afghanistan. SFC

Thode died on December 2, 2010 as a result of injuries sustained during the attack.

         2392. The attack was committed by the Haqqani Network (a part of the Taliban) and

al-Qaeda (a designated FTO at the time of the attack) acting together in a joint al-Qaeda-Taliban

cell.

         2393. SFC Thode’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

         2394. 1187. SFC Thode was a national of the United States at the time of the attack and

his death.

         2395. 1188. As a result of the attack, SFC Thode was injured in his person and/or

property. The Plaintiff members of the Thode Family are the survivors and/or heirs of SFC Thode

and are entitled to recover for the damages SFC Thode sustained.

         2396. 1189. Plaintiff Evelyn Taylor is the mother of SFC Thode. She is a national of the

United States.

         2397. 1190. As a result of the death ofDecember 2, 2010 attack and SFC Thode’s injuries

and death, each member of the Thode Family has experienced severe mental anguish, emotional

pain and suffering, and the loss of SFC Thode’s society, companionship, and counsel.




                                               489
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 512 of 547



The Allen R. Thomas Family

       2398. 1191. Staff Sergeant Allen R. Thomas served in Afghanistan as a member of the

U.S. Army. On March 16, 2010, SSG Thomas was injured in a suicide bombing attack committed

by the Taliban in Helmand Province, Afghanistan. The attack severely wounded SSG Thomas,

who suffered from a traumatic brain injury with post-concussive syndrome, a restrictive

ventilatory defect, thoracic neuritis with chronic pain syndrome, post-traumatic stress disorder, left

lateral thorax scars, and right back scars. As a result of the March 16, 2010 attack and his injuries,

SSG Thomas experienced severe physical and emotional pain and suffering. SSG Thomas died on

September 29, 2013 as a result of injuries sustained during the attack.

       2399. The attack was committed by the Taliban and al-Qaeda (a designated FTO at the

time of the attack) with al-Qaeda providing, indoctrinating, and training the suicide bomber.

       2400. SSG Thomas’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who committed the attack

neither wore uniforms nor otherwise identified themselves as enemy combatants.

       2401. 1192. SSG Thomas was a national of the United States at the time of the attack and

his death.

       2402. 1193. As a result of the attack, SSG Thomas was injured in his person and/or

property. The Plaintiff members of the Thomas Family are the survivors and/or heirs of SSG

Thomas and are entitled to recover for the damages SSG Thomas sustained.

       2403. 1194. Plaintiff Danica Thomas is the widow of SSG Thomas. She is a national of

the United States.

       2404. 1195. Plaintiff L.T., by and through her next friend Danica Thomas, is the minor

daughter of SSG Thomas. She is a national of the United States.




                                                 490
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 513 of 547



        2405. 1196. As a result of the March 16, 2010 attack and SSG Thomas’s injuries and

death, each member of the Thomas Family has experienced severe mental anguish, emotional pain

and suffering, and the loss of SSG Thomas’s society, companionship, and counsel.

The Jesse R. Tilton Family

        2406. 1197. Sergeant Jesse R. Tilton served in Afghanistan as a member of the U.S.

Army. On July 13, 2010, SGT Tilton was injured in a complex attack involving small arms fire

and rocket propelled grenades and small-arms fire committed by the Taliban in Kandahar

Province, Afghanistan. SGT Tilton died on July 16, 2010 as a result of injuries sustained during

the attack.

        2407. The attack was committed by the Taliban.

        2408. SGT Tilton’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who committed the attack

neither wore uniforms nor otherwise identified themselves as enemy combatants.

        2409. 1198. SGT Tilton was a national of the United States at the time of the attack and

his death.

        2410. 1199. As a result of the attack, SGT Tilton was injured in his person and/or

property. The Plaintiff members of the Tilton Family are the survivors and/or heirs of SGT Tilton

and are entitled to recover for the damages SGT Tilton sustained.

        2411. 1200. Plaintiff Julie Magana is the mother of SGT Tilton. She is a national of the

United States.

        2412. 1201. As a result of the death ofJuly 13, 2010 attack and SGT Tilton’s injuries and

death, each member of the Tilton Family has experienced severe mental anguish, emotional pain

and suffering, and the loss of SGT Tilton’s society, companionship, and counsel.




                                               491
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 514 of 547



The Ryan Gregory Timoney Family

       2413. 1202. Plaintiff Captain Ryan Gregory Timoney served in Afghanistan as a member

of the U.S. Army. On May 20, 2012, CPT Timoney was injured in a suicide bomber attack

committed by the Taliban in Uruzgan Province, Afghanistan. The attack severely wounded CPT

Timoney, who lost his left leg, suffered shrapnel injuries to his left arm, left chest, left abdomen,

and left side of his skull, and also suffers from spinal pain, seizures, physical limitations, and

speech, reading and vision difficulty. As a result of the May 20, 2012 attack and his injuries, CPT

Timoney has experienced severe physical and emotional pain and suffering.

       2414. The attack was committed by the Taliban and al-Qaeda (a designated FTO at the

time of the attack) with al-Qaeda providing and training the suicide bomber.

       2415. The attack that injured CPT Timoney would have violated the laws of war if these

terrorist groups were subject to them because, among other reasons, the terrorist(s) who committed

the attack neither wore uniforms nor otherwise identified themselves as enemy combatants.

       2416. 1203. CPT Timoney was a national of the United States at the time of the attack,

and remains one to this day.

       2417. 1204. Plaintiff Diane Timoney is the mother of CPT Timoney. She is a national of

the United States.

       2418. 1205. Plaintiff Gregory Timoney is the father of CPT Timoney. He is a national of

the United States.

       2419. 1206. As a result of the May 20, 2012 attack and CPT Timoney’s injuries, each

member of the Timoney Family has experienced severe mental anguish, emotional pain and

suffering.




                                                 492
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 515 of 547



Frederick Allen Tolon

       2420. Plaintiff Sergeant Frederick Allen Tolon served in Afghanistan as a member of the

U.S. Army. On October 10, 2011, SGT Tolon was injured in a complex attack involving small

arms fire and indirect fire in Kandahar Province, Afghanistan. The attack severely wounded SGT

Tolon, who suffers from severely deforming scarring on his chest with shrapnel pieces remaining

in his chest, nerve damage to, and very limited mobility of, the right arm, permanent partial vision

loss, traumatic brain injury, tinnitus, post-traumatic stress disorder, and anxiety. As a result of the

October 10, 2011 attack and his injuries, SGT Tolon has experienced severe physical and

emotional pain and suffering.

       2421. The attack was committed by the Taliban.

       2422. The attack that injured SGT Tolon would have violated the laws of war if these

terrorist groups were subject to them because, among other reasons, the terrorist(s) who committed

the attack neither wore uniforms nor otherwise identified themselves as enemy combatants.

       2423. SGT Tolon was a national of the United States at the time of the attack and remains

one to this day.

The Aaron C. Torian Family

       2424. 1207. Master Sergeant Aaron C. Torian served in Afghanistan as a member of the

U.S. Marine Corps. On February 15, 2014, MSgt Torian was injured in an IED attack committed

by the Taliban in Helmand Province, Afghanistan. MSgt Torian died on February 15, 2014 as a

result of injuries sustained during the attack.

       2425. The attack was committed by the Taliban.

       2426. MSgt Torian’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither




                                                  493
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 516 of 547



wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

       2427. 1208. MSgt Torian was a national of the United States at the time of the attack and

his death.

       2428. 1209. As a result of the attack, MSgt Torian was injured in his person and/or

property. The Plaintiff members of the Torian Family are the survivors and/or heirs of MSgt

Torian and are entitled to recover for the damages MSgt Torian sustained.

       2429. 1210. Plaintiff Esta Smith is the mother of MSgt Torian. She is a national of the

United States.

       2430. 1211. Plaintiff Joe Torian is the father of MSgt Torian. He is a national of the

United States.

       2431. 1212. Plaintiff Emily Torian is the sister of MSgt Torian. She is a national of the

United States.

       2432. 1213. Plaintiff Nathan Ewell Torian is the brother of MSgt Torian. He is a national

of the United States.

       2433. 1214. Plaintiff Jimmy Smith is the step-father of MSgt Torian. He is a national of

the United States. Jimmy Smith lived in the same household as MSgt Torian for a substantial

period of time and considered MSgt Torian the functional equivalent of a biological son.

       2434. 1215. As a result of the death ofFebruary 15, 2014 attack and MSgt Torian’s

injuries and death, each member of the Torian Family has experienced severe mental anguish,

emotional pain and suffering, and the loss of MSgt Torian’s society, companionship, and counsel.




                                               494
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 517 of 547



The Jon R. Townsend Family

         2435. Private First Class Jon R. Townsend served in Afghanistan as a member of the U.S.

Army. On September 16, 2012, PFC Townsend was injured in an insider attack in Zabul Province,

Afghanistan. PFC Townsend died on September 16, 2012 as a result of injuries sustained during

the attack.

         2436. The attack was committed by the Haqqani Network, a part of the Taliban.

         2437. PFC Townsend’s murder would have violated the laws of war if these terrorist

groups were subject to them because, among other reasons, the terrorist who committed the attack

was unlawfully wearing the uniform of his enemy.

         2438. PFC Townsend was a national of the United States at the time of the attack and his

death.

         2439. As a result of the attack, PFC Townsend was injured in his person and/or property.

The Plaintiff members of the Townsend Family are the survivors and/or heirs of PFC Townsend

and are entitled to recover for the damages PFC Townsend sustained.

         2440. Plaintiff Brittany Taylor Townsend is the widow of PFC Townsend. She is a

national of the United States.

         2441. As a result of the September 16, 2012 attack and PFC Townsend’s injuries and

death, each member of the Townsend Family has experienced severe mental anguish, emotional

pain and suffering, and the loss of PFC Townsend’s society, companionship, and counsel.

Kevin Trimble

         2442. 1216. Plaintiff Private First Class Kevin Trimble served in Afghanistan as a

member of the U.S. Army. On September 17, 2012, PFC Trimble was injured in an IED attack

committed by the Taliban in Kandahar Province, Afghanistan. The attack severely wounded PFC




                                               495
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 518 of 547



Trimble, who lost both legs above the knee, lost his left arm above the elbow, and also

sufferedsuffers from post-traumatic stress disorder and partial hearing loss. As a result of the

September 17, 2012 attack and his injuries, PFC Trimble has experienced severe physical and

emotional pain and suffering.

       2443. The attack was committed by the Taliban.

       2444. The attack that injured PFC Trimble would have violated the laws of war if these

terrorist groups were subject to them because, among other reasons, the terrorist(s) who planted

the IED neither wore uniforms nor otherwise identified themselves as enemy combatants and the

passive detonation system indiscriminately placed civilians at risk.

       2445. 1217. PFC Trimble was a national of the United States at the time of the attack and

remains one to this day.

Michael Verardo

       2446. 1218. Plaintiff Sergeant Michael Verardo served in Afghanistan as a member of the

U.S. Army. On April 24, 2010, SGT Verardo was injured in an IED attack committed by the

Taliban in Helmand Province, Afghanistan. The attack severely wounded SGT Verardo, who lost

one legof his legs and part of his left arm and sufferedsuffers from significant burns, a traumatic

brain injury, eardrum injury, and injuries to his face and airways. As a result of the April 24, 2010

attack and his injuries, SGT Verardo has experienced severe physical and emotional pain and

suffering.

       2447. The attack was committed by the Taliban.

       2448. The attack that injured SGT Verardo would have violated the laws of war if these

terrorist groups were subject to them because, among other reasons, the terrorist(s) who planted




                                                496
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 519 of 547



the IED neither wore uniforms nor otherwise identified themselves as enemy combatants and the

passive detonation system indiscriminately placed civilians at risk.

          2449. 1219. SGT Verardo was a national of the United States at the time of the attack and

remains one to this day.

The Chad S. Wade Family

          2450. Corporal Chad S. Wade served in Afghanistan as a member of the U.S. Marine

Corps. On December 1, 2010, Cpl Wade was injured in an IED attack in Helmand Province,

Afghanistan. Cpl Wade died on December 1, 2010 as a result of injuries sustained during the

attack.

          2451. The attack was committed by the Taliban.

          2452. Cpl Wade’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

          2453. Cpl Wade was a national of the United States at the time of the attack and his death.

          2454. As a result of the attack, Cpl Wade was injured in his person and/or property. The

Plaintiff members of the Wade Family are the survivors and/or heirs of Cpl Wade and are entitled

to recover for the damages Cpl Wade sustained.

          2455. Plaintiff Tamara Anne Boyett is the mother of Cpl Wade. She is a national of the

United States.

          2456. Plaintiff Terry Lynn Boyett is the step-father of Cpl Wade. He is a national of the

United States. Terry Lynn Boyett lived in the same household as Cpl Wade for a substantial period

of time and considered Cpl Wade the functional equivalent of a biological son.




                                                 497
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 520 of 547



       2457. As a result of the December 1, 2010 attack and Cpl Wade’s injuries and death, each

member of the Wade Family has experienced severe mental anguish, emotional pain and suffering,

and the loss of Cpl Wade’s society, companionship, and counsel.

The Nickolas S. Welch Family

       2458. 1220. Specialist Nickolas S. Welch served in Afghanistan as a member of the U.S.

Army. On July 23, 2013, SPC Welch was injured in an IED attack committed by the Haqqani

Network, a designated FTO at the time of the attack and part of the Taliban, in Wardak Province,

Afghanistan. SPC Welch died on August 6, 2013 as a result of injuries sustained during the attack.

       2459. The attack was committed by the Haqqani Network, a designated FTO at the time

of the attack and part of the Taliban.

       2460. SPC Welch’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

       2461. 1221. SPC Welch was a national of the United States at the time of the attack and

his death.

       2462. 1222. As a result of the attack, SPC Welch was injured in his person and/or

property. The Plaintiff members of the Welch Family are the survivors and/or heirs of SPC Welch

and are entitled to recover for the damages SPC Welch sustained.

       2463. 1223. Plaintiff Barry Welch is the father of SPC Welch. He is a national of the

United States.

       2464. 1224. Plaintiff Lorria Welch is the mother of SPC Welch. She is a national of the

United States.




                                               498
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 521 of 547



          2465. Plaintiff Zackary Welch is the brother of SPC Welch. He is a national of the United

States.

          2466. 1225. As a result of the death ofJuly 23, 2013 attack and SPC Welch’s injuries and

death, each member of the Welch Family has experienced severe mental anguish, emotional pain

and suffering, and the loss of SPC Welch’s society, companionship, and counsel.

The Matthew J. West Family

          2467. 1226. Staff Sergeant Matthew J. West served in Afghanistan as a member of the

U.S. Army. On August 30, 2010, SSG West was injured in an IED attack committed by the

Taliban in Helmand Province, Afghanistan. SSG West died on August 30, 2010 as a result of

injuries sustained during the attack.

          2468. The attack was committed by the Taliban.

          2469. SSG West’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

          2470. 1227. SSG West was a national of the United States at the time of the attack and his

death.

          2471. 1228. As a result of the attack, SSG West was injured in his person and/or property.

The Plaintiff members of the West Family are the survivors and/or heirs of SSG West and are

entitled to recover for the damages SSG West sustained.

          2472. 1229. Plaintiff John M. West is the father of SSG West. He is a national of the

United States.




                                                 499
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 522 of 547



          2473. 1230. Plaintiff Marcia M. West is the mother of SSG West. She is a national of the

United States.

          2474. 1231. Plaintiff Kristine Willis is the sister of SSG West. She is a national of the

United States.

          2475. 1232. As a result of the August 30, 2010 attack and SSG West’s injuries and death

of SSG West, each member of the West Family has experienced severe mental anguish, emotional

pain and suffering, and the loss of SSG West’s society, companionship, and counsel.

The Blake D. Whipple Family

          2476. Specialist Blake D. Whipple served in Afghanistan as a member of the U.S. Army.

On November 5, 2010, SPC Whipple was injured in an IED attack in Ghazni Province,

Afghanistan. SPC Whipple died on November 5, 2010 as a result of injuries sustained during the

attack.

          2477. The attack was committed by the Haqqani Network, a part of the Taliban.

          2478. SPC Whipple’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

          2479. SPC Whipple was a national of the United States at the time of the attack and his

death.

          2480. As a result of the attack, SPC Whipple was injured in his person and/or property.

The Plaintiff members of the Whipple Family are the survivors and/or heirs of SPC Whipple and

are entitled to recover for the damages SPC Whipple sustained.




                                                 500
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 523 of 547



          2481. Plaintiff David Whipple is the father of SPC Whipple. He is a national of the

United States.

          2482. Plaintiff Kimberley A. Whipple is the mother of SPC Whipple. She is a national of

the United States.

          2483. Plaintiff Brian Gregory Clyburn is the brother of SPC Whipple. He is a national of

the United States.

          2484. Plaintiff Sean Whipple is the brother of SPC Whipple. He is a national of the

United States.

          2485. As a result of the November 5, 2010 attack and SPC Whipple’s injuries and death,

each member of the Whipple Family has experienced severe mental anguish, emotional pain and

suffering, and the loss of SPC Whipple’s society, companionship, and counsel.

The Benjamin D. White Family

          2486. Senior Airman Benjamin D. White served in Afghanistan as a member of the U.S.

Air Force. On June 9, 2010, SrA White was injured in an attack on a helicopter in Helmand

Province, Afghanistan. SrA White died on June 9, 2010 as a result of injuries sustained during the

attack.

          2487. The attack was committed by the Taliban.

          2488. SrA White’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who committed the attack

neither wore uniforms nor otherwise identified themselves as enemy combatants.

          2489. SrA White was a national of the United States at the time of the attack and his

death.




                                                 501
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 524 of 547



          2490. As a result of the attack, SrA White was injured in his person and/or property. The

Plaintiff members of the White Family are the survivors and/or heirs of SrA White and are entitled

to recover for the damages SrA White sustained.

          2491. Plaintiff Anthony Curtis White is the father of SrA White. He is a national of the

United States.

          2492. Plaintiff A.E.W., by and through his next friend Anthony Curtis White, is the minor

brother of SrA White. He is a national of the United States.

          2493. Plaintiff Z.L.W., by and through his next friend Anthony Curtis White, is the minor

brother of SrA White. He is a national of the United States.

          2494. Plaintiff Laura White is the sister of SrA White. She is a national of the United

States.

          2495. Plaintiff Mark Anthony White is the brother of SrA White. He is a national of the

United States.

          2496. Plaintiff Jennifer Lynn White is the step-mother of SrA White. She is a national of

the United States. Jennifer Lynn White lived in the same household as SrA White for a substantial

period of time and considered SrA White the functional equivalent of a biological son.

          2497. As a result of the June 9, 2010 attack and SrA White’s injuries and death, each

member of the White Family has experienced severe mental anguish, emotional pain and

suffering, and the loss of SrA White’s society, companionship, and counsel.

The James T. Wickliff-Chacin Family and Estate

          2498. Specialist James T. Wickliff-Chacin served in Afghanistan as a member of the U.S.

Army. On August 12, 2013, SPC Wickliff-Chacin was injured in an IED attack in Logar Province,




                                                 502
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 525 of 547



Afghanistan. SPC Wickliff-Chacin died on September 20, 2013 as a result of injuries sustained

during the attack.

       2499. The attack was committed by the Haqqani Network, a designated FTO at the time

of the attack and part of the Taliban.

       2500. SPC Wickliff-Chacin’s murder would have violated the laws of war if these

terrorist groups were subject to them because, among other reasons, the terrorist(s) who planted

the IED neither wore uniforms nor otherwise identified themselves as enemy combatants, and the

passive detonation system indiscriminately placed civilians at risk.

       2501. SPC Wickliff-Chacin was a national of the United States at the time of the attack

and his death.

       2502. As a result of the attack, SPC Wickliff-Chacin was injured in his person and/or

property. The Plaintiff members of the Wickliff-Chacin Family are the survivors and/or heirs of

SPC Wickliff-Chacin and are entitled to recover for the damages SPC Wickliff-Chacin sustained.

       2503. Plaintiff Martha Carolina Smith is the mother of SPC Wickliff-Chacin. She is a

national of the United States. She brings claims in both her personal capacity and her

representative capacity on behalf of SPC Wickliff-Chacin’s estate.

       2504. Plaintiff Thomas Elmer Wickliff is the father of SPC Wickliff-Chacin. He is a

national of the United States.

       2505. Plaintiff Michelle Carolina Rotelli is the sister of SPC Wickliff-Chacin. She is a

national of the United States.

       2506. As a result of the August 12, 2013 attack and SPC Wickliff-Chacin’s injuries and

death, each member of the Wickliff-Chacin Family has experienced severe mental anguish,




                                               503
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 526 of 547



emotional pain and suffering, and the loss of SPC Wickliff-Chacin’s society, companionship, and

counsel.

         2507. SPC Wickliff-Chacin’s estate is entitled to recover economic and non-economic

damages from Defendants, due to his murder.

The Clarence Williams III Family

         2508. Specialist Clarence Williams III served in Afghanistan as a member of the U.S.

Army. On July 8, 2012, SPC Williams was injured in an IED attack in Wardak Province,

Afghanistan. SPC Williams died on July 8, 2012 as a result of injuries sustained during the attack.

         2509. The attack was committed by the Haqqani Network, a part of the Taliban.

         2510. SPC Williams’s murder would have violated the laws of war if these terrorist

groups were subject to them because, among other reasons, the terrorist(s) who planted the IED

neither wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

         2511. SPC Williams was a national of the United States at the time of the attack and his

death.

         2512. As a result of the attack, SPC Williams was injured in his person and/or property.

The Plaintiff members of the Williams Family are the survivors and/or heirs of SPC Williams and

are entitled to recover for the damages SPC Williams sustained.

         2513. Plaintiff Clarence Williams Jr. is the father of SPC Williams. He is a national of the

United States.

         2514. Plaintiff Talisa Shervon Williams is the mother of SPC Williams. She is a national

of the United States.




                                                 504
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 527 of 547



       2515. Plaintiff Samantha Shervon Williams is the sister of SPC Williams. She is a

national of the United States.

       2516. Plaintiff Abrill Renee Williams-Osbourne is the sister of SPC Williams. She is a

national of the United States.

       2517. As a result of the July 8, 2012 attack and SPC Williams’s injuries and death, each

member of the Williams Family has experienced severe mental anguish, emotional pain and

suffering, and the loss of SPC Williams’s society, companionship, and counsel.

The Leston M. Winters Family

       2518. 1233. Staff Sergeant Leston M. Winters served in Afghanistan as a member of the

U.S. Army. On July 15, 2010, SSG Winters was injured in an IED attack committed by the

Taliban in Kandahar Province, Afghanistan. SSG Winters died on July 15, 2010 as a result of

injuries sustained during the attack.

       2519. The attack was committed by the Taliban.

       2520. SSG Winters’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

       2521. 1234. SSG Winters was a national of the United States at the time of the attack and

his death.

       2522. 1235. As a result of the attack, SSG Winters was injured in his person and/or

property. The Plaintiff members of the Winters Family are the survivors and/or heirs of SSG

Winters and are entitled to recover for the damages SSG Winters sustained.




                                               505
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 528 of 547



         2523. 1236. Plaintiff Cheryl Spivey is the mother of SSG Winters. She is a national of the

United States.

         2524. 1237. Plaintiff Corbin Wayne Hunt is the brother of SSG Winters. He is a national

of the United States.

         2525. 1238. As a result of the death ofJuly 15, 2010 attack and SSG Winters’s injuries

and death, each member of the Winters Family has experienced severe mental anguish, emotional

pain and suffering, and the loss of SSG Winters’s society, companionship, and counsel.

The Jeremy Jason Wise Family

         2526. 1239. Jeremy Jason Wise served in Afghanistan as a civilian government

contractor working for Xe Services. On December 30, 2009, Mr. Wise was injured in the Camp

Chapman Attacka suicide bombing attack in Khost Province, Afghanistan. Mr. Wise died on

December 30, 2009 as a result of injuries sustained during the attack.

         2527. The attack was committed by the Taliban (including the Haqqani Network) and

al-Qaeda (a designated FTO at the time of the attack).

         2528. Mr. Wise’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, he was a civilian not taking part in hostilities,

and the terrorist who committed the attack posed as an informant in order to gain access to the base

and did not identify himself as an enemy combatant.

         2529. 1240. Mr. Wise was a national of the United States at the time of the attack and his

death.

         2530. 1241. As a result of the attack, Mr. Wise was injured in his person and/or property.

The Plaintiff members of the Wise Family are the survivors and/or heirs of Mr. Wise and are

entitled to recover for the damages Mr. Wise sustained.




                                                506
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 529 of 547



       2531. 1242. Plaintiff Dana Marie Bernhardt is the widow of Mr. Wise. She is a national

of the United States.

       2532. 1243. Plaintiff Mary Lee Wise is the mother of Mr. Wise. She is a national of the

United States.

       2533. 1244. Plaintiff Mary Heather Wise is the sister of Mr. Wise. She is a national of the

United States.

       2534. 1245. Plaintiff E.P., by and through his next friend Dana Marie Bernhardt, is the

minor step-son of Mr. Wise. He is a national of the United States. E.P. lived in the same

household as Mr. Wise for a substantial period of time and considered Mr. Wise the functional

equivalent of a biological father.

       2535. 1246. As a result of the death ofDecember 30, 2009 attack and Mr. Wise’s injuries

and death, each member of the Wise Family has experienced severe mental anguish, emotional

pain and suffering, and the loss of Mr. Wise’s society, companionship, and counsel.

The Mark G. Worley Family

       2536. Plaintiff Sergeant Mark G. Worley served in Afghanistan as a member of the U.S.

Army. On August 11, 2012, SGT Worley was injured in an IED attack in Helmand Province,

Afghanistan. The attack severely wounded SGT Worley, who lost his right leg below the knee,

and sustained nerve damage in left leg with dropfoot and a deep laceration to his right forearm. As

a result of the August 11, 2012 attack and his injuries, SGT Worley has experienced severe

physical and emotional pain and suffering.

       2537. The attack was committed by the Taliban.

       2538. The attack that injured SGT Worley would have violated the laws of war if these

terrorist groups were subject to them because, among other reasons, the terrorist(s) who planted




                                               507
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 530 of 547



the IED neither wore uniforms nor otherwise identified themselves as enemy combatants and the

passive detonation system indiscriminately placed civilians at risk.

       2539. SGT Worley was a national of the United States at the time of the attack, and

remains one to this day.

       2540. Plaintiff Mona G. Betzen is the mother of SGT Worley. She is a national of the

United States.

       2541. Plaintiff Gregory W. Worley is the father of SGT Worley. He is a national of the

United States.

       2542. As a result of the August 11, 2012 attack and SGT Worley’s injuries, each member

of the Worley Family has experienced severe mental anguish, emotional pain and suffering.

The Randal P. Wright Family

       2543. 1247. Lance Corporal Randal P. Wright served in Afghanistan as a member of the

U.S. Marine Corps. On May 7, 2010, LCpl. Wright was injured in an IED attack committed by the

Taliban in Helmand Province, Afghanistan. The attack severely wounded LCpl. Wright, who lost

both legs above the knee, lost his left hand, and also suffered from blown out ear drums, a

traumatic brain injury, and numerous tissue and bone injuries. As a result of the May 7, 2010

attack and his injuries, LCpl. Wright experienced severe physical and emotional pain and

suffering. LCpl. Wright died on March 9, 2017 as a result of injuries sustained during the attack.

       2544. The attack was committed by the Taliban.

       2545. LCpl. Wright’s murder would have violated the laws of war if these terrorist groups

were subject to them because, among other reasons, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.




                                               508
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 531 of 547



       2546. 1248. LCpl. Wright was a national of the United States at the time of the attack and

his death.

       2547. 1249. As a result of the attack, LCpl. Wright was injured in his person and/or

property. The Plaintiff members of the Wright Family are the survivors and/or heirs of LCpl.

Wright and are entitled to recover for the damages LCpl. Wright sustained.

       2548. 1250. Plaintiff F.S., by and through her next friend Ashley Rose Serocki, is the

minor daughter of LCpl. Wright. She is a national of the United States.

       2549. 1251. Plaintiff Dawn Marie Pattee is the mother of LCpl. Wright. She is a national

of the United States.

       2550. 1252. Plaintiff Jalisa Marie Hammond is the sister of LCpl. Wright. She is a

national of the United States.

       2551. 1253. Plaintiff Kristen Colleen Wright is the sister of LCpl. Wright. She is a

national of the United States.

       2552. 1254. As a result of the May 7, 2010 attack and LCpl. Wright’s injuries and death,

each member of the Wright Family has experienced severe mental anguish, emotional pain and

suffering, and the loss of LCpl. Wright’s society, companionship, and counsel.

The Frank R. Zaehringer III Family

       2553. Sergeant Frank R. Zaehringer III served in Afghanistan as a member of the U.S.

Marine Corps. On October 11, 2010, Sgt Zaehringer was injured in an IED attack in Helmand

Province, Afghanistan. Sgt Zaehringer died on October 11, 2010 as a result of injuries sustained

during the attack.

       2554. The attack was committed by the Taliban.




                                              509
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 532 of 547



         2555. Sgt Zaehringer’s murder would have violated the laws of war if these terrorist

groups were subject to them because, among other reasons, the terrorist(s) who planted the IED

neither wore uniforms nor otherwise identified themselves as enemy combatants, and the passive

detonation system indiscriminately placed civilians at risk.

         2556. Sgt Zaehringer was a national of the United States at the time of the attack and his

death.

         2557. As a result of the attack, Sgt Zaehringer was injured in his person and/or property.

The Plaintiff members of the Zaehringer Family are the survivors and/or heirs of Sgt Zaehringer

and are entitled to recover for the damages Sgt Zaehringer sustained.

         2558. Plaintiff Sharon K. Zaehringer is the mother of Sgt Zaehringer. She is a national of

the United States.

         2559. Plaintiff Nicole R. Scott is the sister of Sgt Zaehringer. She is a national of the

United States.

         2560. As a result of the October 11, 2010 attack and Sgt Zaehringer’s injuries and death,

each member of the Zaehringer Family has experienced severe mental anguish, emotional pain and

suffering, and the loss of Sgt Zaehringer’s society, companionship, and counsel.

The Sonny C. Zimmerman Family

         2561. 1255. Staff Sergeant Sonny C. Zimmerman served in Afghanistan as a member of

the U.S. Army. On July 16,15, 2013, SSG Zimmerman was injured in an attack involving a

recoiless rifle committed by the Haqqani Network, a designated FTO at the time of the attack and

part of the Taliban,recoilless rifle in Paktia Province, Afghanistan. SSG Zimmerman died on July

16,15, 2013 as a result of injuries sustained during the attack.




                                                 510
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 533 of 547



       2562. The attack was committed by the Haqqani Network (a designated FTO at the time

of the attack and part of the Taliban) and al-Qaeda (a designated FTO at the time of the attack)

acting together in a joint al-Qaeda-Taliban cell.

       2563. SSG Zimmerman’s murder would have violated the laws of war if these terrorist

groups were subject to them because, among other reasons, the terrorist(s) who committed the

attack neither wore uniforms nor otherwise identified themselves as enemy combatants.

       2564. 1256. SSG Zimmerman was a national of the United States at the time of the attack

and his death.

       2565. 1257. As a result of the attack, SSG Zimmerman was injured in his person and/or

property. The Plaintiff members of the Zimmerman Family are the survivors and/or heirs of SSG

Zimmerman and are entitled to recover for the damages SSG Zimmerman sustained.

       1258. Plaintiff Michelle Marie Fischbach is the mother of SSG Zimmerman. She is a

national of the United States.

       2566. 1259. Plaintiff Chris Lee Zimmerman is the father of SSG Zimmerman. He is a

national of the United States.

       2567. Plaintiff Michelle Zimmerman is the mother of SSG Zimmerman. She is a national

of the United States.

       2568. 1260. Plaintiff Baily Zimmerman is the sister of SSG Zimmerman. She is a

national of the United States.

       2569. 1261. As a result of the death ofJuly 15, 2013 attack and SSG Zimmerman’s

injuries and death, each member of the Zimmerman Family has experienced severe mental

anguish, emotional pain and suffering, and the loss of SSG Zimmerman’s society, companionship,

and counsel.




                                                511
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 534 of 547



                                     CLAIMS FOR RELIEF

 COUNT ONE: VIOLATION OF THE ANTI-TERRORISM ACT, 18 U.S.C. § 2333(a) [
        [All Defendants: Primary Liability, 18 U.S.C. § 2339A Predicate]

       2570. 1262. Plaintiffs incorporate their factual allegations above.

       2571. 1263. Defendants provided material support to the Taliban and/or the Haqqani

Network428604 in violation of 18 U.S.C. § 2339A. They did so by making payments to the Taliban

that financed the Taliban’s terrorist attacks, and, in the case of MTN, by deactivating its

transmission masts to assist the Taliban’s counterintelligence activities and undermine U.S.

counterinsurgency efforts in Afghanistan. Defendants’ payments took the form of currency or

monetary instruments or financial securities, which qualified as material support under 18 U.S.C. §

2339A(b)(1). MTN’s manipulation of its cellular signals for the Taliban’s benefit also provided a

service; assistance derived from scientific, technical, or other specialized knowledge;

communications equipment; facilities; and personnel (that is, the persons who carried out the

deactivation requests), which likewise qualified as material support.

       2572. 1264. Defendants knew or recklessly disregarded that their material support would

be used by the Taliban in the preparation for, or in carrying out, the destruction of U.S. property by

fire or explosive, conspiracy to murder in a foreign country, killing and attempted killing of U.S.

employees performing official duties, hostage taking, damaging U.S. government property, killing

U.S. nationals abroad, use of weapons of mass destruction, commission of acts of terrorism

transcending national boundaries, bombing government facilities, financing terrorism, and

receiving training from FTOs. Those acts by the Taliban, in turn, violated the criminal laws of the


   428604
         All references to the “Taliban” in the Counts One through Six below are inclusive of the
Haqqani Network, unless otherwise specified. See supra Part V.A.2 (explaining that the Haqqani
Network is part of the Taliban). Attacks committed by the Taliban also include attacks committed
by the Kabul Attack Network and joint Taliban-al-Qaeda cells, which definitionally reflect
Taliban involvement. See supra Parts V.A.3; V.B.3.


                                                 512
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 535 of 547



United States, or would have violated those laws had they been committed within the jurisdiction

of the United States, including 18 U.S.C. §§ 844(f )(2) or (3), 956(a)(1), 1114, 1203, 1361, 2332,

2332a, 2332b, 2332f, 2339C(a)(1)(B), and 2339D, respectively. Defendants also disguised the

nature of their support, in further violation of 18 U.S.C. § 2339A.

        2573. 1265. Defendants’ conduct, by providing material support to a group that was

committing terrorist acts against Americans, involved violent acts and acts dangerous to human

life. Defendants’ conduct therefore gives rise to primary liability under 18 U.S.C. § 2333(a).429605

Defendants’ support for the Taliban appears, as an objective matter, to have been intended (a) to

intimidate or coerce the civilian populations of Afghanistan, the United States, and other Coalition

nations, (b) to influence the policy of the U.S., Afghan, and other Coalition governments by

intimidation and coercion, and (c) to affect the conduct of the U.S., Afghan, and other Coalition

governments by mass destruction, assassination, and kidnapping.

        2574. 1266. Defendants’ provision of material support to the Taliban occurred primarily

outside the territorial jurisdiction of the United States.

        2575. 1267. Plaintiffs are U.S. nationals who were injured in their persons, properties,

and/or businesses by reason of Defendants’ conduct. Plaintiffs suffered economic, physical, and

emotional injuries proximately caused by Defendants’ conduct; are the survivors and/or heirs of

U.S. nationals who suffered such injuries; or both.




    429605
          See, e.g., Wultz v. Islamic Republic of Iran, 755 F. Supp. 2d 1, 48-49 (D.D.C. 2010)
(violation of material-support statutes, even without any “subjective intent” to further terrorist
objectives, meets statutory definition of “international terrorism” based on such support’s
“objective ‘external appearance’ ”); Burnett v. Al Baraka Inv. & Dev. Corp., 274 F. Supp. 2d 86,
106-07 (D.D.C. 2003) (similar).


                                                  513
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 536 of 547



       2576. 1268. As a result of Defendants’ violation of 18 U.S.C. §§ 2333(a) and 2339A,

Plaintiffs are entitled to recover economic and non-economic damages, including solatium

damages.

  COUNT TWO: VIOLATION OF THE ANTI-TERRORISM ACT, 18 U.S.C. § 2333(a)
        [MTN Defendants: Primary Liability, 18 U.S.C. § 2339B Predicate]

       2577. 1269. Plaintiffs incorporate their factual allegations above. Plaintiffs assert this

count against the MTN Defendants only.

       2578. 1270. The MTN Defendants provided material support to the Haqqani Network in

violation of 18 U.S.C. § 2339B. TheyMTN did so by making cash and in-kind payments to the

Haqqani Network that financed the Haqqani Network’s terrorist attacks, and, in the case of MTN,,

and by deactivating its transmission masts to assist the Haqqani Network’s counterintelligence

activities and undermine U.S. counterinsurgency efforts in Afghanistan. Defendants’. MTN’s

protection payments took the form of currency or monetary instruments or financial securities,

which qualified as material support under 18 U.S.C. § 2339A(b)(1). MTN’s manipulation of its

cellular signals for the Haqqani Network’s benefit also provided the Haqqani Network with a

service; assistance derived from scientific, technical or other specialized knowledge;

communications equipment; facilities; and personnel (that is, the persons who carried out the

deactivation requests), all of which likewise qualified as material support. DefendantsMTN

further disguised the nature of theirits support, in further violation of 18 U.S.C. § 2339B.

       2579. 1271. The United States has designated the Haqqani Network as an FTO under 8

U.S.C. § 1189 since September 7,19, 2012. At all times since that designation, DefendantsMTN

knew or recklessly disregarded that the Haqqani Network was a designated FTO and/or that the

Haqqani Network had engaged in acts of terrorism against the United States.




                                                514
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 537 of 547



       2580. 1272. DefendantsMTN’s conduct, by providing material support to a group that

was committing terrorist acts against Americansdesignated FTO, involved violent acts and acts

dangerous to human life. Defendants’MTN’s conduct therefore gives rise to primary liability

under 18 U.S.C. § 2333(a). Defendants’ MTN’s support for the Haqqani Network appears, as an

objective matter, to have been intended (a) to intimidate or coerce the civilian populations of

Afghanistan, the United States, and other Coalition nations, (b) to influence the policy of the U.S.,

Afghan, and other Coalition governments by intimidation and coercion, and (c) to affect the

conduct of the U.S., Afghan, and other Coalition governments by mass destruction, assassination,

and kidnapping.

       2581. 1273. DefendantsMTN’s provision of material support to the Haqqani Network

occurred primarily outside the territorial jurisdiction of the United States.

       2582. 1274. Plaintiffs are U.S. nationals who were injured in their persons, properties,

and/or businesses by reason of Defendants’MTN’s conduct. Plaintiffs suffered economic,

physical, and emotional injuries proximately caused by Defendants’MTN’s conduct; are the

survivors and/or heirs of U.S. nationals who suffered such injuries; or both.

       2583. 1275. As a result of Defendants’MTN’s violation of 18 U.S.C. §§ 2333(a) and

2339B, Plaintiffs are entitled to recover economic and non-economic damages, including solatium

damages.

COUNT THREE: VIOLATION OF THE ANTI-TERRORISM ACT, 18 U.S.C. § 2333(a)
        [All Defendants: Primary Liability, 18 U.S.C. § 2339C Predicate]

       2584. 1276. Plaintiffs incorporate their factual allegations above.

       2585. 1277. Defendants, by making payments to the Taliban that financed the Taliban’s

terrorist attacks, unlawfully and willfully provided funds to a terrorist group, in violation of 18

U.S.C. § 2339C(a)(1)(A). Defendants knew or recklessly disregarded that the Taliban would use



                                                 515
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 538 of 547



those funds in full or in part to carry out acts constituting an offense within the scope of the

International Convention for the Suppression of Terrorist Bombings, as implemented by the

United States at 18 U.S.C. § 2332f, including by delivering, placing, discharging, or detonating

explosives or other lethal devices in, into, or against places of public use and government facilities,

with the intent to cause death or serious bodily injury.

        2586. 1278. Defendants, by making payments to the Taliban that financed the Taliban’s

terrorist attacks, unlawfully and willfully provided funds to a terrorist group, in violation of 18

U.S.C. § 2339C(a)(1)(B). Defendants knew or recklessly disregarded that the Taliban would use

those funds in full or in part to carry out acts intended to cause death or serious bodily injury to

civilians and/or others not taking an active part in the hostilities in a situation of armed conflict,

and that the Taliban’s purpose was to intimidate the U.S. and Afghan populations and to compel

the U.S. and Afghan governments to effect a withdrawal of U.S. forces from Afghanistan.

        2587. 1279. Defendants’ provision of funds to the Taliban involved violent acts and acts

dangerous to human life. Defendants’ conduct therefore gives rise to primary liability under 18

U.S.C. § 2333(a). Defendants’ support for the Taliban appears, as an objective matter, to have

been intended (a) to intimidate or coerce the civilian populations of Afghanistan, the United States,

and other Coalition nations, (b) to influence the policy of the U.S., Afghan, and other Coalition

governments by intimidation and coercion, and (c) to affect the conduct of the U.S., Afghan, and

other Coalition governments by mass destruction, assassination, and kidnapping.

        2588. 1280. Defendants’ provision of funds to the Taliban occurred primarily outside the

territorial jurisdiction of the United States.

        2589. 1281. Plaintiffs are U.S. nationals who were injured in their persons, properties,

and/or businesses by reason of Defendants’ conduct. Plaintiffs suffered economic, physical, and




                                                  516
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 539 of 547



emotional injuries proximately caused by Defendants’ conduct; are the survivors and/or heirs of

U.S. nationals who suffered such injuries; or both.

       2590. 1282. As a result of Defendants’ violation of 18 U.S.C. §§ 2333(a) and 2339C,

Plaintiffs are entitled to recover economic and non-economic damages, including solatium

damages.

 COUNT FOUR: VIOLATION OF THE ANTI-TERRORISM ACT, 18 U.S.C. § 2333(a)
        [U.S. Defendants: Primary Liability, 50 U.S.C. § 1705(a) Predicate]

       2591. 1283. Plaintiffs incorporate the allegations above.their factual allegations above.

Plaintiffs assert this count against Centerra Group, LLC; DAI Global, LLC; Environmental

Chemical Corporation; Janus Global Operations, LLC; Black & Veatch Special Projects

Corporation; Louis Berger Group Inc.; Louis Berger International, Inc.; The Louis Berger Group

Inc. / Black & Veatch Special Projects Corp. Joint Venture; Blumont, Inc.; Blumont Global

Development, Inc.; International Relief and Development, Inc.; and Chemonics International, Inc.

(together, the “U.S. Defendants”).

       2592. 1284. On July 2, 2002, the United States designated the Taliban as a Specially

Designated Global Terrorist under Executive Order 13224. Because of that designation, 31 C.F.R.

§ 594.201(a) prohibited transfer, payment, export, withdrawal, or otherwise dealing in the property

of the Taliban that was in the United States or that came within the possession or control of U.S.

persons without authorization, and 31 C.F.R. § 594.204(a) prohibited U.S. persons from

contributing funds, goods, or services to the Taliban without authorization. After the Taliban’s

designation, the U.S. Defendants willfully violated 31 C.F.R. § 594.201(a) by engaging in the

transfer, payment, export, withdrawal, or otherwise dealing in the property of the Taliban that was

in the United States or that came within the possession or control of U.S. persons; willfully

violated § 594.204(a) by engaging in transactions with the Taliban, including by making



                                               517
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 540 of 547



contributions and provisions of funds, goods, or services to and for the benefit of the Taliban; or

both. The conduct was willful because the U.S. Defendants (as companies operating in

Afghanistan) knew of the Taliban’s SDGT designation, see supra Part V.A.1, and they knew that

transactions with SDGTs were unlawful, see supra ¶¶ 128-130. On information and belief, the

U.S. Defendants also were not authorized to engage in any of this conduct. The U.S. Defendants’

conduct therefore violated 50 U.S.C. § 1705(a) and (c).

        2593. 1285. The U.S. Defendants’ unlawful transactions with the Taliban involved

violent acts and acts dangerous to human life. The U.S. Defendants’ conduct therefore gives rise

to primary liability under 18 U.S.C. § 2333(a). The U.S. Defendants’ transactions with the Taliban

appear, as an objective matter, to have been intended (a) to intimidate or coerce the civilian

populations of Afghanistan, the United States, and other Coalition nations, (b) to influence the

policy of the U.S., Afghan, and other Coalition governments by intimidation and coercion, and (c)

to affect the conduct of the U.S., Afghan, and other Coalition governments by mass destruction,

assassination, and kidnapping.

        2594. 1286. The U.S. Defendants’ transactions with the Taliban occurred primarily

outside the territorial jurisdiction of the United States.

        2595. 1287. Plaintiffs are U.S. nationals who were injured in their persons, properties,

and/or businesses by reason of the U.S. Defendants’ conduct. Plaintiffs suffered economic,

physical, and emotional injuries proximately caused by the U.S. Defendants’ conduct; are the

survivors and/or heirs of U.S. nationals who suffered such injuries; or both.

        2596. 1288. As a result of the U.S. Defendants’ violation of 18 U.S.C. § 2333(a) and 50

U.S.C. § 1705(a) & (c), Plaintiffs are entitled to recover economic and non-economic damages,

including solatium damages.




                                                  518
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 541 of 547



COUNT FIVE: VIOLATION OF THE ANTI-TERRORISM ACT, 18 U.S.C. § 2333(d) [All
          Defendants: Aiding-And-Abetting Liability, Attack Predicate]

       2597. 1289. Plaintiffs incorporate their factual allegations above.

       2598. 1290. The terrorist attacks that killed or injured Plaintiffs or their family members

were acts of international terrorism committed by the Taliban, including the Haqqani Network.

       2599. 1291. The terrorist attacks committed by the Taliban, which killed or injured

Plaintiffs and their family members, were violent acts and acts dangerous to human life that

violated the criminal laws of the United States and many States, or would have violated those laws

had they been committed within the jurisdiction of the United States or of the States. In particular,

each attack constituted one or more of murder, attempted murder, conspiracy to murder,

kidnapping, and arson, in violation of state law; and the destruction of U.S. property by fire or

explosive, conspiracy to murder in a foreign country, killing and attempted killing of U.S.

employees performing official duties, hostage taking, damaging U.S. government property, killing

U.S. nationals abroad, use of weapons of mass destruction, commission of acts of terrorism

transcending national boundaries, and bombing places of public use, in violation of 18 U.S.C. §§

844(f )(2) or (3), 956(a)(1), 1114, 1203, 1361, 2332, 2332a, 2332b, and 2332f, respectively.

       2600. 1292. The Taliban’s terrorist attacks appear to have been intended (a) to intimidate

or coerce the civilian populations of Afghanistan, the United States, and other Coalition nations,

(b) to influence the policy of the U.S., Afghan, and other Coalition governments by intimidation

and coercion, and (c) to affect the conduct of the U.S., Afghan, and other Coalition governments

by mass destruction, assassination, and kidnapping.

       2601. 1293. The Taliban’s terrorist attacks occurred primarily outside the territorial

jurisdiction of the United States.




                                                519
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 542 of 547



       2602. 1294. Defendants aided and abetted and knowingly provided substantial assistance

to the Taliban – and aided and abetted and knowingly provided substantial assistance to the

Taliban’s attacks on Plaintiffs – by making payments to the Taliban that financed those attacks,

and, in the case of MTN, by deactivating its transmission masts to assist the Taliban’s

counterintelligence activities and undermine U.S. counterinsurgency efforts in Afghanistan.

       2603. 1295. The Taliban attacks that killed or injured Plaintiffs and their family members

were committed, planned, and/or authorized by al-Qaeda, which the United States has designated

as an FTO under 8 U.S.C. § 1189 since 1999, and by the Haqqani Network, which the United

States has likewise designated since 2012.

       2604. 1296. Plaintiffs are U.S. nationals who were injured in their persons, properties,

and/or businesses by reason of the terrorist attacks committed by the Taliban. Plaintiffs suffered

economic, physical, and emotional injuries proximately caused by the attacks; are survivors and/or

heirs of U.S. nationals who suffered such injuries; or both.

       2605. 1297. As a result of Defendants’ liability under 18 U.S.C. § 2333(d), Plaintiffs are

entitled to recover economic and non-economic damages, including solatium damages.

COUNT SIX: VIOLATION OF THE ANTI-TERRORISM ACT, 18 U.S.C. § 2333(d) [ [All
           Defendants: Aiding-and-Abetting Liability, RICO predicate]

       2606. 1298. Plaintiffs incorporate their factual allegations above.

       2607. 1299. From at least 2007 through 2016, terrorists from al-Qaeda conspired with

Mullah Omar and others to conduct and maintain the Taliban as a terrorist enterprise capable of

carrying out sophisticated attacks on American targets in Afghanistan. Throughout that time, the

Taliban was a group of associated individuals that functioned as a continuing unit, and the

Taliban’s express purpose at all times included violence against, and the expulsion of, Americans

in Afghanistan. The Taliban engaged in, and its activities affected, foreign commerce.



                                                520
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 543 of 547



       2608. 1300. From at least 2007 through 2016, Mullah Omar and other terrorists employed

by or associated with the Taliban and al-Qaeda (including without limitation Sirajuddin Haqqani,

Jalaluddin Haqqani, Mullah BraderBaradar, Mawlawi Ahmad Bilal, and other terrorists described

in this Complaint) have maintained interests in and conducted the affairs of the Taliban as an

enterprise by engaging in a campaign to expel Americans from Afghanistan through crime and

anti-American violence (the “Taliban-al-Qaeda Campaign”).

       2609. 1301. Specifically, Mullah Omar and other terrorists employed by or associated

with the Taliban and al-Qaeda conducted and participated in the conduct of the Taliban’s affairs

(and conspired to do so) through a pattern of racketeering activity involving crimes that include

murder, attempted murder, conspiracy to murder, kidnapping, and arson, in violation of state law,

and the destruction of U.S. property by fire or explosive, conspiracy to murder in a foreign

country, killing and attempted killing U.S. employees performing official duties, hostage taking,

damaging U.S. government property, killing U.S. nationals abroad, use of weapons of mass

destruction, commission of acts of terrorism transcending national boundaries, bombing places of

public use, financing terrorism, and receiving training from an FTO, in violation of 18 U.S.C. §§

844(f )(2) or (3), 956(a)(1), 1114, 1203, 1361, 2332, 2332a, 2332b, 2332f, 2339C(a)(1)(B), and

2339D, respectively. The same terrorists also maintained interests in and control of the Taliban

(and conspired to do so) through this pattern of racketeering activity.

       2610. 1302. The Taliban-al-Qaeda Campaign was an act of international terrorism. It was

a violent act that was dangerous to human life and that violated the criminal laws of the United

States prohibiting the conduct or participation in the conduct of an enterprise’s affairs through a

pattern of racketeering activity, 18 U.S.C. § 1962(c); the maintenance of an interest in or control of

an enterprise through a pattern of racketeering activity, 18 U.S.C. § 1962(b); and conspiring to do




                                                 521
     Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 544 of 547



either of these acts, 18 U.S.C. § 1962(d); or would have violated these prohibitions had it been

conducted within the jurisdiction of the United States. The Taliban-al-Qaeda Campaign appears to

have been intended (a) to intimidate or coerce the civilian populations of Afghanistan, the United

States, and other Coalition nations, (b) to influence the policy of the U.S., Afghan, and other

Coalition governments by intimidation and coercion, and (c) to affect the conduct of the U.S.,

Afghan, and other Coalition governments by mass destruction, assassination, and kidnapping.

       2611. 1303. The Taliban-al-Qaeda Campaign occurred primarily outside the territorial

jurisdiction of the United States.

       2612. 1304. Plaintiffs are U.S. nationals who were injured in their persons, properties,

and/or businesses by reason of the Taliban-al-Qaeda Campaign. Specifically, the attacks that

injured Plaintiffs were part of the pattern of racketeering activity through which Mullah Omar and

other terrorists associated with the Taliban conducted the affairs of, participated in conducting the

affairs of, and maintained an interest in or control of the Taliban. Plaintiffs suffered economic,

physical, and emotional injuries proximately caused by the Taliban-al-Qaeda Campaign; are the

survivors and/or heirs of U.S. nationals who suffered such injuries; or both.

       2613. 1305. Defendants aided and abetted and knowingly provided substantial assistance

to the Taliban, its members, and the Taliban-al-Qaeda Campaign. Defendants did so by making

payments to the Taliban that financed the Taliban’s terrorist attacks, and, in the case of MTN, by

deactivating its transmission masts to assist the Taliban’s counterintelligence activities and

undermine U.S. counterinsurgency efforts in Afghanistan.

       2614. 1306. The Taliban-al-Qaeda Campaign was committed, planned, and/or authorized

by al-Qaeda, which the United States has designated as an FTO under 8 U.S.C. § 1189 since 1999,

and by the Haqqani Network, which the United States has likewise designated since 2012.




                                                522
      Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 545 of 547



        2615. 1307. As a result of Defendants’ liability under 18 U.S.C. § 2333(d), Plaintiffs are

entitled to recover economic and non-economic damages, including solatium damages.

                                            JURY DEMAND

        2616. 1308. In accordance with Federal Rule of Civil Procedure 38(b), Plaintiffs demand

a trial by jury on all issues so triable.

                                       PRAYER FOR RELIEF

        2617. 1309. Plaintiffs request that the Court:

        (a)     Enter judgment against Defendants finding them jointly and severally liable under

                the Anti-Terrorism Act, 18 U.S.C. § 2333;

        (b)     Award Plaintiffs compensatory and punitive damages to the maximum extent

                permitted by law, and treble any compensatory damages awarded under the

                Anti-Terrorism Act pursuant to 18 U.S.C. § 2333(a);

        (c)     Award Plaintiffs their attorney’s fees and costs incurred in this action, pursuant to

                18 U.S.C. § 2333(a);

        (d)     Award Plaintiffs prejudgment interest; and

        (e)     Award Plaintiffs any such further relief the Court deems just and proper.




                                                 523
       Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 546 of 547



Dated: December 27, 2019June 5, 2020

                                              Respectfully submitted,

                                              /s/ Joshua D. Branson
Michael J. Gottlieb (D.C. Bar No. 974960)     Joshua D. Branson (D.C. Bar No. 981623)
Randall Jackson (D.C. Bar No. 490798)         Andrew E. Goldsmith (D.C. Bar No. 1007074)
Nicholas Reddick*                             Grace W. Knofczynski (D.C. Bar No. 15000407)
Willkie Farr & Gallagher LLP                  Kellogg, Hansen, Todd,
1875 K Street, N.W.                             Figel & Frederick, P.L.L.C.
Washington, DC 20006-1238                     1615 M Street, N.W., Suite 400
Tel: (202) 303-1000                           Washington, D.C. 20036
Fax: (202) 303-2000                           Tel: (202) 326-7900
MGottlieb@willkie.com                         Fax: (202) 326-7999
RJackson@willkie.com                          jbranson@kellogghansen.com
NReddick@willkie.com                          agoldsmith@kellogghansen.com


Randy D. Singer (D.C.D. Bar No. VA057)†       Ryan R. Sparacino (D.C. Bar No. 493700)
Rosalyn K. Singer (D.C.D. Bar No. VA063)      Sparacino PLLC
Kevin A. Hoffman (D.C. Bar No. 1044559)       1920 L Street, NW, Suite 535
Singer Davis, LLC                             Washington, D.C. 20036
1209 Laskin Road                              Tel: (202) 629-3530
Virginia Beach, VA 23451                      ryan.sparacino@sparacinopllc.com
Tel: (757) 301-9995
Fax: (757) 233-1084
randy.singer@singerdavis.law
rosalyn.singer@singerdavis.law
kevin.hoffman@singerdavis.law
                                              Counsel for Plaintiffs




   *
     D.C. Bar admissionapplication pending; California Bar No. 288779. Practicing under the
supervision of members of the D.C. Bar.
   †
     Singer Davis, LLC is co-counsel for the Paresi and Wise Families. See supra ¶¶ 1011-1020,
1239-46.1954-1965, 2526-2535. Other counsel represent all Plaintiffs, including the Paresi and
Wise Families.
 Case 1:19-cv-03833-EGS Document 82-1 Filed 06/05/20 Page 547 of 547




Document comparison by Workshare Professional on Friday, June 5, 2020
2:08:43 PM
Input:
Document 1 ID       interwovenSite://IWOV/Interwoven/2460978/27
                    #2460978v27<Interwoven> - ATA Complaint v ArmorGroup
Description
                    et al -- FINAL
Document 2 ID       interwovenSite://IWOV/Interwoven/2582098/19
                    #2582098v19<Interwoven> - 2020 06 05 Cabrera ATA First
Description
                    Amended Complaint (DRAFT)
Rendering set       Standard

Legend:
Insertion
Deletion
Moved from
Moved to
Style change
Format change
Moved deletion
Inserted cell
Deleted cell
Moved cell
Split/Merged cell
Padding cell

Statistics:
                    Count
Insertions                             5743
Deletions                              3424
Moved from                              179
Moved to                                179
Style change                              0
Format changed                            0
Total changes                          9525
